




Exhibit 10.112


Execution Version


*** indicates material has been omitted pursuant to a Confidential Treatment
Request filed with the Securities and Exchange Commission. A complete copy of
this agreement has been filed separately with the Securities and Exchange
Commission.
AMENDED AND RESTATED
FIXED PRICE SEPARATED TURNKEY AGREEMENT
for the
ENGINEERING, PROCUREMENT AND CONSTRUCTION
of the
CORPUS CHRISTI STAGE 2 LIQUEFACTION FACILITY
by and between
CORPUS CHRISTI LIQUEFACTION, LLC
as Owner
and
BECHTEL OIL, GAS AND CHEMICALS, INC.
as Contractor
Dated as of the 12th Day of December, 2017




--------------------------------------------------------------------------------





TABLE OF CONTENTS
RECITALS
 
1
 
 
 
 
 
 
ARTICLE 1
 
DEFINITIONS
1


 
 
 
 
 
ARTICLE 2
 
  RELATIONSHIP OF OWNER, CONTRACTOR AND SUBCONTRACTORS
20


 
2.1
 
Status of Contractor
20


 
2.2
 
Key Personnel, Organization Chart and Contractor Representative
21


 
2.3
 
Subcontractors and Sub-subcontractors
21


 
2.4
 
Subcontracts and Sub-subcontracts
22


 
2.5
 
Contractor Acknowledgements
23


 
 
 
 
 
ARTICLE 3
 
CONTRACTOR’S RESPONSIBILITIES
25


 
3.1
 
Scope of Work
25


 
3.2
 
Specific Obligations
25


 
3.3
 
Design and Engineering Work
26


 
3.4
 
Spare Parts
28


 
3.5
 
Training Program in General
29


 
3.6
 
Environmental Regulations and Environmental Compliance
29


 
3.7
 
Construction Equipment
29


 
3.8
 
Employment of Personnel
29


 
3.9
 
Clean-Up
30


 
3.10
 
HSE Plan; Security
31


 
3.11
 
Emergencies
32


 
3.12
 
Contractor Permits
32


 
3.13
 
Books, Records and Audits
32


 
3.14
 
Tax Accounting
33


 
3.15
 
Temporary Utilities, Roads, Facilities and Storage
34


 
3.16
 
Subordination of Liens
34


 
3.17
 
Hazardous Materials
35


 
3.18
 
Quality Control
36


 
3.19
 
Reports
36


 
3.20
 
Payment
37


 
3.21
 
Commercial Activities
37


 
3.22
 
Title to Materials Found
37


 
3.23
 
Survey Control Points and Layout
37


 
3.24
 
Cooperation with Others at the Site
37


 
3.25
 
Integration with Stage 1 Liquefaction Facility
38


 
3.26
 
Responsibility for Property
40


 
3.27
 
Explosives
40


 
3.28
 
Taxes
40


 
3.29
 
Equipment Quality
41


 
3.30
 
Loss of LNG or Natural Gas
41


 
 
 
 
 





--------------------------------------------------------------------------------




ARTICLE 4
 
OWNER’S RESPONSIBILITIES
41


 
4.1
 
Payment and Financing
41


 
4.2
 
Owner Permits
42


 
4.3
 
Access to the Site and Off-Site Rights of Way and Easements
42


 
4.4
 
Operation Personnel
43


 
4.5
 
Texas Sales and Use Tax Matters
44


 
4.6
 
Metes and Bounds Description and Survey
44


 
4.7
 
Hazardous Materials
45


 
4.8
 
Owner-Provided Items
45


 
4.9
 
Owner Representative and Owner’s Site Manager
46


 
4.10
 
LNG Tanker Release
46


 
 
 
 
 
ARTICLE 5
 
  COMMENCEMENT OF WORK, PROJECT SCHEDULE, AND SCHEDULING OBLIGATIONS
46


 
5.1
 
Limited Notice to Proceed
46


 
5.2
 
Notice to Proceed
49


 
5.3
 
Project Schedule
51


 
5.4
 
CPM Schedule Submissions
51


 
5.5
 
Recovery and Recovery Schedule
51


 
5.6
 
Acceleration and Acceleration Schedule
52


 
 
 
 
 
ARTICLE 6
 
CHANGES; FORCE MAJEURE; AND OWNER-CAUSED DELAY
53


 
6.1
 
Change Orders Requested by Owner
53


 
6.2
 
Change Orders Requested by Contractor
55


 
6.3
 
Contract Price Adjustment; Contractor Documentation
58


 
6.4
 
Change Orders Act as Accord and Satisfaction
58


 
6.5
 
Timing Requirements for Notifications and Change Order Requests by Contractor
58


 
6.6
 
Evidence of Funds
59


 
6.7
 
Adjustment Only Through Change Order
59


 
6.8
 
Force Majeure
60


 
6.9
 
Extensions of Time and Adjustment of Compensation
62


 
6.10
 
Delay
62


 
6.11
 
Contractor Obligation to Mitigate Delay
62


 
6.12
 
Separated Contract Price Adjustments in Change Orders
62


 
 
 
 
 
ARTICLE 7
 
CONTRACT PRICE AND PAYMENTS TO CONTRACTOR
62


 
7.1
 
Contract Price
62


 
7.2
 
Interim Payments
63


 
7.3
 
Final Completion and Final Payment
67


 
7.4
 
Payments Not Acceptance of Work
68


 
7.5
 
Payments Withheld
68


 
7.6
 
Interest on Late Payments and Improper Collection
69


 
7.7
 
Offset
69


 
7.8
 
Procedure for Withholding, Offset and Collection on the Letter of Credit
69


 
7.9
 
Payment Error
70


 
 
 
 
 



ii



--------------------------------------------------------------------------------




ARTICLE 8
 
TITLE AND RISK OF LOSS
70


 
8.1
 
Title
70


 
8.2
 
Risk of Loss
71


 
 
 
 
 
ARTICLE 9
 
INSURANCE AND LETTER OF CREDIT
72


 
9.1
 
Insurance
72


 
9.2
 
Irrevocable Standby Letter of Credit
73


 
9.3
 
DSU Insurance
74


 
 
 
 
 
ARTICLE 10
 
OWNERSHIP OF DOCUMENTATION
75


 
10.1
 
Work Product
75


 
10.2
 
Owner Provided Documents
77


 
10.3
 
License to Use Liquefaction Facility
77


 
 
 
 
 
ARTICLE 11
 
COMPLETION
78


 
11.1
 
Notice of RFSU, Delivery of Feed Gas for Commissioning, Start Up and Performance
Testing, LNG Production and Ready for Ship Loading Time Test
78


 
11.2
 
Notice and Requirements for Substantial Completion
81


 
11.3
 
Owner Acceptance of Substantial Completion
81


 
11.4
 
Minimum Acceptance Criteria and Performance Liquidated Damages
82


 
11.5
 
Punchlist
84


 
11.6
 
Notice and Requirements for Final Completion
84


 
11.7
 
Operations Activities
85


 
 
 
 
 
ARTICLE 12
 
WARRANTY AND CORRECTION OF WORK
86


 
12.1
 
Warranty
86


 
12.2
 
Correction of Work Prior to Substantial Completion
87


 
12.3
 
Correction of Work After Substantial Completion
88


 
12.4
 
Assignability of Warranties
89


 
12.5
 
Waiver of Implied Warranties
89


 
 
 
 
 
ARTICLE 13
 
DELAY LIQUIDATED DAMAGES AND BONUSES
89


 
13.1
 
Delay Liquidated Damages
89


 
13.2
 
LNG Production Bonus and First Cargo Bonus
89


 
 
 
 
 
ARTICLE 14
 
CONTRACTOR’S REPRESENTATIONS
90


 
14.1
 
Corporate Standing
91


 
14.2
 
No Violation of Law; Litigation
91


 
14.3
 
Licenses
91


 
14.4
 
No Breach
91


 
14.5
 
Corporate Action
91


 
14.6
 
Financial Solvency
91


 
 
 
 
 
ARTICLE 15
 
OWNER’S REPRESENTATIONS
91


 
15.1
 
Standing
91


 
15.2
 
No Violation of Law; Litigation
92





iii



--------------------------------------------------------------------------------




 
15.3
 
Licenses
92


 
15.4
 
No Breach
92


 
15.5
 
Corporate Action
92


 
15.6
 
Financial Solvency
92


 
 
 
 
 
ARTICLE 16
 
DEFAULT, TERMINATION AND SUSPENSION
92


 
16.1
 
Default by Contractor
92


 
16.2
 
Termination for Convenience by Owner
94


 
16.3
 
Suspension of Work
95


 
16.4
 
Suspension by Contractor
96


 
16.5
 
Termination by Contractor
97


 
16.6
 
Termination in the Event of an Extended Force Majeure
97


 
16.7
 
Termination in the Event of Delayed Notice to Proceed
97


 
16.8
 
Contractor’s Right to Terminate
97


 
 
 
 
 
ARTICLE 17
 
RELEASES AND INDEMNITIES
98


 
17.1
 
General Indemnification
98


 
17.2
 
Injuries to Contractor’s Employees and Damage to Contractor’s Property
99


 
17.3
 
Injuries to Owner’s Employees and Damage to Owner’s Property
100


 
17.4
 
Patent and Copyright Indemnification Procedure
102


 
17.5
 
Lien Indemnification
102


 
17.6
 
Owner’s Failure to Comply with Applicable Law
103


 
17.7
 
Landowner Claims
103


 
17.8
 
Legal Defense
104


 
17.9
 
Enforceability
104


 
 
 
 
 
ARTICLE 18
 
DISPUTE RESOLUTION
105


 
18.1
 
Negotiation
105


 
18.2
 
Arbitration
105


 
18.3
 
Continuation of Work During Dispute
106


 
18.4
 
Escrow of Certain Disputed Amounts By Owner
106


 
 
 
 
 
ARTICLE 19
 
CONFIDENTIALITY
107


 
19.1
 
Contractor’s Obligations
107


 
19.2
 
Owner’s Obligations
107


 
19.3
 
Definitions
107


 
19.4
 
Exceptions
107


 
19.5
 
Equitable Relief
108


 
19.6
 
Term
108


 
 
 
 
 
ARTICLE 20
 
LIMITATION OF LIABILITY
108


 
20.1
 
Contractor Aggregate Liability
108


 
20.2
 
Limitation on Contractor’s Liability for Liquidated Damages
110


 
20.3
 
Liquidated Damages In General
110


 
20.4
 
Consequential Damages
111


 
20.5
 
Exclusive Remedies
112





iv



--------------------------------------------------------------------------------




 
20.6
 
Applicability
112


 
20.7
 
Term Limit
112


 
 
 
 
 
ARTICLE 21
 
MISCELLANEOUS PROVISIONS
112


 
21.1
 
Entire Agreement
112


 
21.2
 
Amendments
112


 
21.3
 
Joint Effort
113


 
21.4
 
Captions
113


 
21.5
 
Notice
113


 
21.6
 
Severability
114


 
21.7
 
Assignment
114


 
21.8
 
No Waiver
114


 
21.9
 
Governing Law
114


 
21.10
 
Successors and Assigns
114


 
21.11
 
Attachments and Schedules
114


 
21.12
 
Obligations
114


 
21.13
 
Further Assurances
114


 
21.14
 
Priority
115


 
21.15
 
Restrictions on Public Announcements
115


 
21.16
 
Potential Lenders, Potential Equity Investors and Equity Participants
115


 
21.17
 
Foreign Corrupt Practices Act
116


 
21.18
 
Parent Guarantee
116


 
21.19
 
Language
116


 
21.20
 
Counterparts
116


 
21.21
 
Owner’s Lender
117


 
21.22
 
Independent Engineer
117


 
21.23
 
Liquefaction Facility
117


 
21.24
 
Survival
117


 
 
 
 
 











v



--------------------------------------------------------------------------------




LIST OF ATTACHMENTS AND SCHEDULES
ATTACHMENT A
 
Scope of Work and Basis of Design for Stage 2
 
 
 
SCHEDULE A-1
 
Scope of Work
 
 
 
SCHEDULE A-2
 
FEED Documents
 
 
 
ATTACHMENT B
 
Contractor Deliverables for Stage 2
 
 
 
ATTACHMENT C
 
Payment Schedule for Stage 2
 
 
 
SCHEDULE C-1
 
Aggregate Labor and Skills Price Milestone Payment Schedule
 
 
 
SCHEDULE C-2
 
Aggregate Labor and Skills Price Monthly Payment Schedule
 
 
 
SCHEDULE C-3
 
Aggregate Equipment Price Milestone Payment Schedule
 
 
 
SCHEDULE C-4
 
Estimated Monthly Payments for Stage 2
 
 
 
ATTACHMENT D
 
Form of Change Order for Stage 2
 
 
 
SCHEDULE D-1
 
Change Order Form for Stage 2
 
 
 
SCHEDULE D-2
 
Unilateral Change Order Form for Stage 2
 
 
 
SCHEDULE D-3
 
Contractor’s Change Order Request Form for Stage 2/Contractor’s Response to a
Change Order Proposed by Owner for Stage 2
 
 
 
SCHEDULE D-4
 
Unit Rates for Change Orders Performed on a Time and Material Basis
 
 
 
ATTACHMENT E
 
Project Schedule for Stage 2
 
 
 
ATTACHMENT F
 
Key Personnel and Contractor’s Organization for Stage 2
 
 
 
ATTACHMENT G
 
Major Subcontracts, Major Sub-subcontracts, Bulk Subcontracts, Major Equipment,
Approved Subcontractors and Sub-subcontractors for Stage 2
 
 
 
ATTACHMENT H
 
Form of Limited Notice to Proceed and Notice to Proceed for Stage 2
 
 
 
SCHEDULE H-1
 
Form of Limited Notice to Proceed for Stage 2
 
 
 



vi



--------------------------------------------------------------------------------




SCHEDULE H-2
 
Form of Limited Notice to Proceed No. 1
 
 
 
SCHEDULE H-3
 
Form of Limited Notice to Proceed No. 2
 
 
 
SCHEDULE H-4
 
Form of Limited Notice to Proceed No. 3
 
 
 
SCHEDULE H-5
 
Form of Notice to Proceed for Stage 2
 
 
 
ATTACHMENT I
 
Form of Contractor’s Invoices for Stage 2
 
 
 
SCHEDULE I-1
 
Form of Contractor’s Interim Invoice
 
 
 
SCHEDULE I-2
 
Form of Contractor’s Final Invoice
 
 
 
ATTACHMENT J
 
HSE Plan Requirements for Stage 2
 
 
 
ATTACHMENT K
 
Form of Lien and Claim Waivers for Stage 2
 
 
 
SCHEDULE K-1
 
Contractor’s Interim Conditional Lien Waiver for Stage 2
 
 
 
SCHEDULE K-2
 
Contractor’s Interim Unconditional Lien Waiver for Stage 2
 
 
 
SCHEDULE K-3
 
Subcontractor’s Interim Conditional Lien Waiver for Stage 2
 
 
 
SCHEDULE K-4
 
Subcontractor’s Interim Unconditional Lien Waiver for Stage 2
 
 
 
SCHEDULE K-5
 
Contractor’s Final Conditional Lien and Claim Waiver for Stage 2
 
 
 
EXHIBIT K-5-1
 
Contractor’s Final Conditional Lien Waiver for Stage 2
 
 
 
EXHIBIT K-5-2
 
Contractor’s Final Conditional Claim Waiver for Stage 2
 
 
 
SCHEDULE K-6
 
Contractor’s Final Unconditional Lien and Claim Waiver for Stage 2
 
 
 
EXHIBIT K-6-1
 
Contractor’s Final Unconditional Lien Waiver for Stage 2
 
 
 
EXHIBIT K-6-2
 
Contractor’s Final Unconditional Claim Waiver for Stage 2
 
 
 
SCHEDULE K-7
 
Subcontractor’s Final Conditional Lien and Claim Waiver for Stage 2
 
 
 
EXHIBIT K-7-1
 
Subcontractor’s Final Conditional Lien Waiver for Stage 2
 
 
 
EXHIBIT K-7-2
 
Subcontractor’s Final Conditional Claim Waiver for Stage 2



vii



--------------------------------------------------------------------------------




 
 
 
SCHEDULE K-8
 
Subcontractor’s Final Unconditional Lien and Claim Waiver for Stage 2
 
 
 
EXHIBIT K-8-1
 
Subcontractor’s Final Unconditional Lien Waiver for Stage 2
 
 
 
EXHIBIT K-8-2
 
Subcontractor’s Final Unconditional Claim Waiver for Stage 2
 
 
 
ATTACHMENT L
 
[Intentionally Not Used]
 
 
 
ATTACHMENT M
 
Form of Substantial Completion Certificate for Stage 2
 
 
 
ATTACHMENT N
 
Form of Final Completion Certificate for Stage 2
 
 
 
ATTACHMENT O
 
Insurance Requirements for Stage 2
 
 
 
ATTACHMENT P
 
Contractor Permits for Stage 2
 
 
 
ATTACHMENT Q
 
Owner Permits for Stage 2
 
 
 
ATTACHMENT R
 
Stage 2 Form of Irrevocable, Standby Letter of Credit
 
 
 
ATTACHMENT S
 
Stage 2 Performance Tests and Commissioning Tests
 
 
 
ATTACHMENT T
 
Stage 2 Performance Guarantee, Performance Liquidated Damages, Minimum
Acceptance Criteria, and Delay Liquidated Damages
 
 
 
ATTACHMENT U
 
Owner Provided Items and Responsibility for Stage 2
 
 
 
ATTACHMENT V
 
Pre-Commissioning, Commissioning, Start-Up, and Training for Stage 2
 
 
 
ATTACHMENT W
 
Spare Parts for Stage 2
 
 
 
SCHEDULE W-1
 
Form of Operating Spare Parts List
 
 
 
ATTACHMENT X
 
Work in Stage 1 Liquefaction Facility
 
 
 
ATTACHMENT Y
 
Site, Stage 1 Site, Stage 2 Site and Off-Site Rights of Way and Easements
 
 
 
ATTACHMENT Z
 
Landowner Access for Stage 2
 
 
 
ATTACHMENT AA
 
Form of Acknowledgement and Consent Agreement for Stage 2
 
 
 



viii



--------------------------------------------------------------------------------




ATTACHMENT BB
 
Form of Owner Confirmations for Stage 2
 
 
 
SCHEDULE BB-1
 
Form of Owner Quarterly Confirmation
 
 
 
ATTACHMENT CC
 
Independent Engineer Activities for Stage 2
 
 
 
ATTACHMENT DD
 
Form of Escrow Agreement for Stage 2
 
 
 
ATTACHMENT EE
 
Provisional Sums for Stage 2
 
 
 
ATTACHMENT FF
 
Form of Parent Guarantee for Stage 2











ix



--------------------------------------------------------------------------------





AMENDED AND RESTATED CORPUS CHRISTI STAGE 2 LIQUEFACTION FACILITY
ENGINEERING, PROCUREMENT AND CONSTRUCTION AGREEMENT


THIS AMENDED AND RESTATED ENGINEERING, PROCUREMENT AND CONSTRUCTION AGREEMENT
(this “Agreement”), dated as of the 12th Day of December, 2017 (the “Contract
Date”), is entered into by and between CORPUS CHRISTI LIQUEFACTION, LLC, a
Delaware limited liability company, having its principal place of business at
700 Milam, Suite 1900, Houston, Texas 77002 (“Owner”), and BECHTEL OIL, GAS AND
CHEMICALS, INC., a Delaware corporation, having an address at 3000 Post Oak
Boulevard, Houston, Texas 77056 (“Contractor” and, together with Owner, each a
“Party” and together the “Parties”).
RECITALS
WHEREAS, Owner desires that Contractor provide services for the engineering,
procurement and construction of a turnkey LNG liquefaction facility comprised of
one LNG train with a nominal production capacity of approximately 4.5 mtpa, one
LNG storage tank with a working capacity of 160,000 cubic meters, one marine
berth (East), and certain offsites, utilities, and supporting infrastructure to
be owned by Owner and located at the Stage 2 Site (as defined below), which is
located in San Patricio County and Nueces County near Portland, Texas, and all
appurtenances thereto (as more fully described herein, “the Stage 2 Liquefaction
Facility”), and (b) the commissioning, start-up and testing of the Stage 2
Liquefaction Facility, all as further described herein (collectively, the
“Project”); and
WHEREAS, Contractor, itself or through its vendors, suppliers, and
subcontractors, desires to provide the foregoing engineering, procurement,
construction, commissioning, start-up and testing services on a fixed price,
turnkey basis (which fixed price is separated for tax purposes);
WHEREAS, Owner and Contractor entered into an engineering, procurement and
construction agreement as of the 6th day of December, 2013 (the “Prior Stage 2
EPC Contract”) to accomplish the foregoing;
WHEREAS, Owner and Contractor desire to amend and restate the Prior Stage 2 EPC
Contract by entering into this Agreement.
NOW THEREFORE, in consideration of the mutual covenants herein contained and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:
ARTICLE 1
DEFINITIONS
1.1In addition to other defined terms used throughout this Agreement, when used
herein, the following capitalized terms have the meanings specified in this
Section 1.1.
“AAA” has the meaning set forth in Section 18.2.
“AAA Rules” has the meaning set forth in Section 18.2.




--------------------------------------------------------------------------------




“Acceleration Schedule” has the meaning set forth in Section 5.6A.
“Adverse Weather Conditions” means rainfall, lightning or wind at the Site
(including the preparation for and effects thereof) which, as mutually agreed in
writing by either Contractor’s Site Manager and Owner’s Site Manager or
Contractor Representative and Owner Representative, reasonably prevents a
significant majority of the planned Work at the Site from being safely executed,
and which therefore requires Contractor to evacuate or stand down seventy
percent (70%) (or more) of Contractor’s direct craft workforce for a Day.
“Affiliate” means any Person that directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with a
Party. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities or otherwise.
“Aggregate Cap” has the meaning set forth in Section 20.1A.
“Aggregate Equipment Price” has the meaning set forth in Section 7.1A.
“Aggregate Labor and Skills Price” has the meaning set forth in Section 7.1B.
“Aggregate Provisional Sum” has the meaning set forth in Section 7.1C.
“Agreement” means this Agreement for the performance of the Work (including all
Attachments, Schedules and Exhibits attached hereto), as it may be amended from
time to time in accordance with this Agreement.
“Applicable Codes and Standards” means any and all codes, standards or
requirements applicable to the Work set forth or listed in Attachment A, in any
Applicable Law (subject to an adjustment by Change Order in accordance with
Section 6.2A.1), or which are set forth or listed in any document or Drawing
listed in Attachment A, which codes, standards and requirements shall govern
Contractor’s performance of the Work, as provided herein, provided that, with
respect to Applicable Codes and Standards which are not set forth in any
Applicable Law, any reference herein to such Applicable Codes and Standards
shall refer to those Applicable Codes and Standards set forth or listed in any
document or Drawing listed in Attachment A.
“Applicable Law” means all laws, statutes, ordinances, orders, decrees,
injunctions, licenses, Permits, approvals, rules and regulations, including any
conditions thereto, of any Governmental Instrumentality having jurisdiction over
all or any portion of the Site, the Off-Site Rights of Way and Easements or the
Project or performance of all or any portion of the Work or the operation of the
Project, or other legislative or administrative action of a Governmental
Instrumentality, or a final decree, judgment or order of a court which relates
to the performance of Work hereunder.
“Books and Records” has the meaning set forth in Section 3.13A.


- 2 -



--------------------------------------------------------------------------------




“Bulk Order Subcontractors” means the Subcontractors listed as such in
Attachment G.
“Business Day” means every Day other than a Saturday, a Sunday or a Day that is
an official holiday for employees of the federal government of the United States
of America.
“CAD” has the meaning set forth in Section 3.3E.
“Carve-Outs” has the meaning set forth in Section 20.1.
“Change in Law” means any amendment, modification, superseding act, deletion,
addition or change in or to Applicable Law (excluding changes to tax laws where
such taxes are based upon Contractor’s income or profits/losses) that occurs and
takes effect after May 15, 2011. A Change in Law shall include any official
change in the interpretation or application of Applicable Law (including
Applicable Codes and Standards set forth in Applicable Law), provided that such
change is expressed in writing by the applicable Governmental Instrumentality.
“Change Order” means, after the execution of this Agreement, any of the
following: (i) a written order issued by Owner to Contractor, in the form of
Schedule D-2, (ii) a written instrument signed by both Parties in the form of
Schedule D-1, in each case executed pursuant to the applicable provisions of
Article 6, or (iii) a determination issued pursuant to Article 18, that
authorizes an addition to, deletion from, suspension of, or any other
modification or adjustment to the requirements of this Agreement, including the
Work or any Changed Criteria.
“Changed Criteria” has the meaning set forth in Section 6.1A.
“Cheniere” means Cheniere Energy, Inc.
“Collateral Agent” means the collateral agent under the credit agreement for the
financing of the Project.
“Commissioning Feed Gas” has the meaning set forth in Section 4.8C.
“Commissioning LNG” has the meaning set forth in Section 11.1C.
“Commissioning Period” has the meaning set forth in Attachment T.
“Confidential Information” has the meaning set forth in Section 19.3.
“Confirmed Acceleration Directive” has the meaning set forth in Section 5.6A.
“ConocoPhillips Intellectual Property” has the meaning set forth in Section
10.1D.
“ConocoPhillips License Agreement” means the license agreement between
ConocoPhillips Company and Corpus Christi Liquefaction, LLC, relating to the
Optimized Cascade Process for Subproject 3.
“ConocoPhillips Work Product” has the meaning set forth in Section 10.1D.


- 3 -



--------------------------------------------------------------------------------




“Consequential Damages” has the meaning set forth in Section 20.4.
“Construction Equipment” means the equipment, machinery, structures,
scaffolding, materials, tools, supplies and systems owned, rented or leased by
Contractor or its Subcontractors or Sub-subcontractors for use in accomplishing
the Work, but not intended for incorporation into the Project.
“Construction Equipment Lessor” means the Subcontractor or Sub-subcontractor, as
the case may be, who rents or leases Construction Equipment.
“Contract Date” has the meaning set forth in the preamble.
“Contract Price” has the meaning set forth in Section 7.1, as may be adjusted by
Change Order in accordance with the terms of this Agreement.
“Contractor” has the meaning set forth in the preamble hereto.
“Contractor Existing Intellectual Assets” has the meaning set forth in Section
10.1A.
“Contractor Group” means (i) Contractor and its Affiliates and (ii) the
respective directors, officers, agents, employees, and representatives of each
Person specified in clause (i) above.
“Contractor Permits” means the Permits listed in Attachment P and any other
Permits (not listed in either Attachment P or Attachment Q) necessary for
performance of the Work which are required to be obtained in Contractor’s name
pursuant to Applicable Law.
“Contractor Representative” means that Person or Persons designated by
Contractor in a written notice to Owner specifying any and all limitations of
such Person’s authority, and acceptable to Owner, who shall have complete
authority to act on behalf of Contractor on all matters pertaining to this
Agreement or the Work including giving instructions and making changes in the
Work. The Contractor Representative as of the Contract Date is designated in
Section 2.2B.
“Contractor’s Confidential Information” has the meaning set forth in Section
19.2.
“Contractor’s Site Manager” has the meaning set forth in Section 2.2B.
“Controlled Areas” has the meaning set forth in Attachment Y.
“Cool Down” means the controlled process by which a process system is taken from
its ambient condition (purged and cleaned of air, moisture and debris, etc.) and
cooled down to its cryogenic temperature (at or below - 260°F) through the use
of LNG, which shall be set forth in the Project Commissioning Plan. A system has
achieved “Cool Down” when it has reached its cryogenic temperature in a stable
condition.
“Corrective Work” has the meaning set forth in Section 12.3.
“CPM Schedule” has the meaning set forth in Section 5.4.


- 4 -



--------------------------------------------------------------------------------




“Currency Provisional Sum” has the meaning set forth in Attachment EE.
“Daily Quantities” has the meaning set forth in Section 11.1B.
“Day” means a calendar day.
“Default” has the meaning set forth in Section 16.1A.
“Defect” or “Defective” has the meaning set forth in Section 12.1A.
“Defect Correction Period” means the period commencing upon Substantial
Completion and ending eighteen (18) months thereafter.
“Delay Liquidated Damages” has the meaning set forth in Section 13.1.
“Design Basis” means the basis of design and technical limits and parameters of
the Stage 2 Liquefaction Facility as set forth in Attachment A.
“Disclosing Party” has the meaning set forth in Section 19.3.
“Dispute” has the meaning set forth in Section 18.1.
“Dispute Notice” has the meaning set forth in Section 18.1.
“Drawings” means the graphic and pictorial documents showing the design,
location and dimensions of the Stage 2 Liquefaction Facility, generally
including plans, elevations, sections, details, schedules and diagrams, which
are prepared as a part of and during the performance of the Work.
“Effective Date” means the earlier of the date on which Owner issues a (i)
Limited Notice to Proceed in accordance with Section 5.1 or (ii) NTP in
accordance with Section 5.2.
“Environmental Law” means any Applicable Law relating to (i) pollution; (ii)
protection of human health and safety (to the extent such health and safety
relates to exposure to Hazardous Materials, including any Pre-Existing
Contamination), natural resources or the environment; or (iii) any exposure to,
or presence, generation, manufacture, use, handling, storage, treatment,
processing, transport or disposal, arrangement for transport or disposal, spill,
discharge or other release of Hazardous Materials, including any Pre-Existing
Contamination.
“Equipment” means all equipment, materials, supplies, software, licenses and
systems required for the completion of and incorporation into the Stage 2
Liquefaction Facility. Notwithstanding the foregoing, equipment required to be
engineered, procured or constructed under the Stage 1 EPC Agreement shall not be
considered Equipment under this Agreement.
“Escrow Agent” means the escrow agent under the Escrow Agreement.
“Escrow Agreement” means the escrow agreement between Owner, Escrow Agent and
Contractor, which shall be in the form attached hereto as Attachment DD.


- 5 -



--------------------------------------------------------------------------------




“Escrowed Amounts” has the meaning set forth in Section 18.4.
“Feed Document” has the meaning set forth in Attachment A.
“Feed Gas” means the Natural Gas that is to be used as feed stock for the Stage
2 Liquefaction Facility.
“FERC” means the Federal Energy Regulatory Commission.
“FERC Authorization” means the authorization by the FERC granting to Owner the
approvals requested in that certain application filed by Owner with the FERC on
August 31, 2012, in Docket No CP12-507-000 (as may be amended from time to time)
pursuant to Section 3(a) of the Natural Gas Act and the corresponding
regulations of the FERC.
“FERC Authorization for Commissioning” has the meaning set forth in Section
11.1A.
“Final Completion” means that all Work and all other obligations under this
Agreement (except for that Work and obligations that survive the termination or
expiration of this Agreement, including obligations for Warranties and
correction of Defective Work pursuant to Section 12.3 and any other obligations
covered under Section 11.6), are fully and completely performed in accordance
with the terms of this Agreement, including: (i) the achievement of Substantial
Completion; (ii) the completion of all Punchlist items; (iii) delivery by
Contractor to Owner of a fully executed Final Conditional Lien and Claim Waiver
in the form of Schedule K-5, Exhibits K-5-1 and K-5-2; (iv) delivery by
Contractor to Owner of all documentation required to be delivered under this
Agreement as a prerequisite of achievement of Final Completion, including Record
Drawings; (v) removal from the Site of all of Contractor’s, Subcontractors’ and
Sub-subcontractors’ personnel, supplies, waste, materials, rubbish, and
temporary facilities; (vi) delivery by Contractor to Owner of fully executed
Final Conditional Lien and Claim Waivers from all Lien Waiver Subcontractors in
the form in Schedule K-7, Exhibits K-7-1 and K-7-2; (vii) fully executed Final
Conditional Lien and Claim Waivers from Major Sub-subcontractors in a form
substantially similar to the form in Schedule K-7, Exhibits K-7-1 and K-7-2;
(viii) delivery by Contractor to Owner of a Final Completion Certificate in the
form of Attachment N and as required under Section 11.6; (ix) Contractor has,
pursuant to Section 3.4, delivered to the Project all Operating Spare Parts
required by the Operating Spare Parts List to be delivered to the Project prior
to Final Completion; and (x) if pursuant to Section 11.4A Substantial Completion
was achieved without Contractor having achieved the Performance Guarantee,
Contractor has achieved the Performance Guarantee or has paid the applicable
Performance Liquidated Damages.
“Final Completion Certificate” has the meaning set forth in Section 11.6.
“Final Conditional Lien and Claim Waiver” means the waiver and release provided
to Owner by Contractor, Lien Waiver Subcontractors and Major Sub-subcontractors
in accordance with the requirements of Section 7.3, which shall be in the form
of Attachment K, Schedules K-5 and K-7.


- 6 -



--------------------------------------------------------------------------------




“Final Unconditional Lien and Claim Waiver” means the waiver and release
provided to Owner by Contractor, Lien Waiver Subcontractors and Major
Sub-subcontractors in accordance with the requirements of Section 7.3, which
shall be in the form of Attachment K, Schedules K-6 and K-8.
“First Cargo” means One Hundred Sixty Thousand (160,000) cubic meters of LNG is
produced by LNG Train 3.
“First Cargo Bonus” has the meaning specified in Section 13.2B.1.
“First Cargo Bonus Date” has the meaning specified in Section 13.2B.2.
“Force Majeure” means any act or event that (i) prevents or delays the affected
Party’s performance of its obligations in accordance with the terms of this
Agreement, (ii) is beyond the reasonable control of the affected Party, not due
to its fault or negligence, and (iii) could not have been prevented or avoided
by the affected Party through the exercise of due diligence. Force Majeure may
include Adverse Weather Conditions, catastrophic storms, lightning or floods,
tornadoes, hurricanes, a named tropical storm, earthquakes and other acts of
God, wars, civil disturbances, revolution, acts of public enemy, acts of
terrorism, credible threats of terrorism, revolts, insurrections, sabotage,
riot, plague, epidemic, commercial embargoes, expropriation or confiscation of
the Project, epidemics, fires, explosions, industrial action or strike (except
as excluded below), and actions of a Governmental Instrumentality that were not
requested, promoted, or caused by the affected Party. For avoidance of doubt,
Force Majeure shall not include any of the following: (i) economic hardship
unless such economic hardship was otherwise caused by Force Majeure; (ii)
changes in market conditions unless any such change in market conditions was
otherwise caused by Force Majeure; (iii) industrial actions and strikes
involving only the employees of Contractor or any of its Subcontractors; or (iv)
nonperformance or delay by Contractor or its Subcontractors or
Sub-subcontractors, unless such nonperformance or delay was otherwise caused by
Force Majeure.
“Fuel Provisional Sum” has the meaning set forth in Attachment EE.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Geotechnical Reports” means the following reports prepared by Tolunay-Wong
Engineers, Inc. (“TWEI”) and provided by Owner to Contractor prior to the
Contract Date:
(i)
“Geotechnical Recommendations Report LNG Tank 2401-A, Corpus Christi LNG
Project, Gregory, Texas”, May 2013;

(ii)
“Geotechnical Recommendations Report LNG Tank 2401-B, Corpus Christi LNG
Project, Gregory, Texas”, June 2013;

(iii)
“Geotechnical Recommendations Report LNG Tank 2401-C, Corpus Christi LNG
Project, Gregory, Texas”, June 2013;



- 7 -



--------------------------------------------------------------------------------




(iv)
“Supplemental Data Report, Volume II, Corpus Christi LNG Project, Gregory,
Texas”, April 2013;

(v)
“Geotechnical Report, Corpus Christi Liquefaction Project, Gregory, Texas”,
August 2012;

(vi)
“Draft Geotechnical Data Report Corpus Christi LNG Project, Ingleside, Texas”,
May 2012;

(vii)
“Supplemental Geotechnical Investigation, Data Report, Corpus Christi LNG
Terminal, Corpus Christi, Texas”, October 2007;

(viii)
“Supplemental Geotechnical Investigation, Marine Terminal, Draft Final Report,
Corpus Christi LNG Terminal, Corpus Christi, Texas”, March 2006;

(ix)
“Final Report Geotechnical Investigation Berth Area Liquefied Natural Gas
Terminal, Corpus Christi, Texas”, September 2003;

(x)
“Slope Stability Analysis — 2.52H:1V Dredged Slope Berth Area Marine Terminal -
Corpus Christi LNG Project Memo”, April 12, 2006;

(xi)
“Draft Report Supplemental Geotechnical Investigations Offsite facilities,
Liquefied Natural Gas Terminal, Corpus Christi, Texas”, June 2006;

(xii)
Plot of previous borings with tags, dated June 5, 2011;

(xiii)
“Geotechnical Investigation, Offsite Facilities, Final Report, Corpus Christi
LNG Terminal, Corpus Christi, Texas”, August 2006;

(xiv)
“Geotechnical Investigation, Process Area, Piperack, and Waterline, Corpus
Christi LNG Terminal, Corpus Christi, Texas”, September 2003;

(xv)
“Environmental Soil Sampling, Testing Results, Corpus Christi LNG Terminal”,
email August 15, 2003;

(xvi)
“Final Report Geotechnical Investigation, LNG Tank Area, Corpus Christi LNG
Terminal, Corpus Christi, Texas”, September 2003, TWEI Project No 03-569;

(xvii)
“Geotechnical Investigation, Ethane Tank, Corpus Christi, Texas”, June 2011,
TWEI Project No 11.14.050;

(xviii)
“Final Report, Seismic and Tsunami Hazard Evaluations for the LNG Export
Facility in Corpus Christi, Texas”, URS Corporation, August 7, 2012;

(xix)
“Initial Laboratory Test Results Test Pits — Laydown Area”, July 2014, TWEI
Project No. 14.14.081;



- 8 -



--------------------------------------------------------------------------------




(xx)
“Additional Test Results — Laydown Area Test Pits”, July 2014, TWEI Project No.
14.14.081;

(xxi)
“Geotechnical Exploration Report Electrical Pole Line (BH-301 to BH-309)”,
August 2014, TWEI Project No. 14.14.081;

(xxii)
“Geotechnical Exploration Report Building Structures (BH-400 to BH-402), August
2014, TWEI Project No. 14.14.081;

(xxiii)
“Laboratory Test Results — Test Pits 203, 208, 210, 211 and 220”, October 2014,
TWEI Project No. 14.14.081;

(xxiv)
“Laboratory Test Results — Test Pits 214 and 221”, October 2014, TWEI Project
No. 14.14.081;

(xxv)
“Swell Test Results-BH-400”, October 2014, TWEI Project No. 14.14.081; and,

(xxvi)
“Swell Test Results-BH-402”, October 2014, TWEI Project No. 14.14.081.

“Good Engineering and Construction Practices” or “GECP” means the generally
accepted practices, skill, care, methods, techniques and standards employed by
the international LNG industry at the time of the Contract Date that are
commonly used in prudent engineering, procurement and construction to safely
design, construct, pre-commission, commission, start-up and test LNG export,
liquefaction and send-out terminal facilities of similar size and type as the
Project, in accordance with Applicable Law and Applicable Codes and Standards.
“Governmental Instrumentality” means any federal, state or local department,
office, instrumentality, agency, board or commission having jurisdiction over a
Party or any portion of the Work, the Project, the Site or the Off-Site Rights
of Way and Easements.
“Guarantee Conditions” means the LNG Production Rate Guarantee Conditions.
“Guaranteed Substantial Completion Date” has the meaning set forth in Section
5.3B as may be adjusted by Change Order in accordance with the terms of this
Agreement.
“Guarantor” means Bechtel Global Energy, Inc., a Delaware corporation.
“Hazardous Materials” means any substance that under Environmental Law is
considered to be hazardous or toxic, or that is or may be required to be
remediated, including (i) any petroleum or petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing polychlorinated biphenyls and processes and certain
cooling systems that use chlorofluorocarbons, (ii) any chemicals, materials or
substances which are now or hereafter become defined as or included in the
definition of “hazardous substances,” “hazardous wastes,” “hazardous materials,”
“extremely hazardous wastes,” “restricted hazardous wastes,” “toxic substances,”
“toxic pollutants,” or any words of similar import pursuant to Environmental
Law, or (iii) any other chemical, material, substance or waste,


- 9 -



--------------------------------------------------------------------------------




exposure to which is now or hereafter prohibited, limited or regulated by any
Governmental Instrumentality, or which may be the subject of liability under
Environmental Law for damages, costs or remediation.
“HSE Plan” has the meaning set forth in Section 3.10A.
“Indemnified Party” means any member of the Owner Group or the Contractor Group,
as the context requires.
“Indemnifying Party” means Owner or Contractor, as the context requires.
“Independent Engineer” means the engineer(s) employed by Lender.
“Insolvency Event” in relation to any Party or Guarantor means the bankruptcy,
insolvency, liquidation, administration, administrative or other receivership or
dissolution of such Party or Guarantor, and any equivalent or analogous
proceedings by whatever name known and in whatever jurisdiction, and any step
taken (including the presentation of a petition or the passing of a resolution
or making a general assignment or filing for the benefit of its creditors) for
or with a view toward any of the foregoing.
“Insurance Provisional Sum” has the meaning set forth in Attachment EE.
“Intellectual Property” has the meaning set forth in Section 10.1A.
“Interim Adjustment” has the meaning set forth in Attachment EE.
“Interim Conditional Lien Waiver” means the conditional waiver and release
provided to Owner by Contractor, Lien Waiver Subcontractors and Major
Sub-subcontractors in accordance with the requirements of Section 7.2D, which
shall be in the form of Attachment K, Schedules K-1 and K-3.
“Interim Unconditional Lien Waiver” means the unconditional waiver and release
provided to Owner by Contractor, Lien Waiver Subcontractors, Major
Sub-subcontractors and Bulk Order Subcontractors in accordance with the
requirements of Section 7.2D, which shall be in the form of Attachment K,
Schedules K-2 and K-4.
“Invoice” means Contractor’s request for a payment pursuant to Section 7.2,
which invoice shall be in the form of Attachment I.
“Key Personnel” or “Key Persons” has the meaning set forth in Section 2.2A.
“Landowner” means any landowner that has leased land or provided a right of way
or easement to Owner in connection with the Project.
“Lender” means any entity or entities providing temporary or permanent debt
financing to Owner for the Project.
“Letter of Credit” has the meaning set forth in Section 9.2.


- 10 -



--------------------------------------------------------------------------------




“Level II” means a level of detail in the CPM Schedule that has three hundred
(300) to four hundred (400) activities and has logical relationships at a
summary level. The work breakdown structure in the Level II CPM Schedule is by
Project phase (engineering, procurement, construction, startup and
commissioning) and discipline/commodity (process engineering, mechanical
engineering, etc. for engineering disciplines and Site work, concrete, steel,
piping, etc. for construction). Critical Major Equipment (including bulk
material requirements) and Subcontract procurement and deliveries are captured
in the Level II CPM Schedule. All major schedule milestones are shown. The Level
II CPM Schedule may be resource loaded to check staffing levels or installation
rates.
“Level III” means a level of detail in the CPM Schedule which is an
implementation (control) schedule used to direct the Work by providing schedule
parameters to the more detailed implementation level, identify and resolve
schedule problems, status progress in terms of Milestones, measure the impact of
scope changes and delays, develop recovery plans, and support schedule-related
contractual action. The work breakdown structure in the Level III CPM Schedule
is at an area level, and shall involve over two thousand (2,000) activities. The
Level III CPM Schedule is developed with the assistance of and accepted by
Contractor’s Key Personnel. All Major Equipment (including bulk material
requirements) are scheduled at area level and detailed construction activities
at each commodity level follow the same area concept. The Subcontract schedules
are similarly developed for each area, as applicable.
“Lien Waiver Subcontract” means any Subcontract either (i) having an aggregate
value in excess of *** U.S. Dollars (U.S.$***), (ii) multiple Subcontracts with
one Subcontractor that have an aggregate value in excess of *** U.S. Dollars
(U.S.$***), or (iii) entered into with a Major Subcontractor.
“Lien Waiver Subcontractor” is any Subcontractor who has entered into a Lien
Waiver Subcontract.
“Limited Notice to Proceed” or “LNTP” has the meaning set forth in Section 5.1.
“Liquefaction Facility” means collectively Subproject 1, Subproject 2 and
Subproject 3.
“Liquefaction Facility Site” means collectively the Stage 1 Site and the Stage 2
Site as shown in greater detail in Attachment Y.
“Liquidated Damages” means Performance Liquidated Damages and Delay Liquidated
Damages.
“LNG” means liquefied Natural Gas.
“LNG Production Bonus” has the meaning specified in Section 13.2A.1.
“LNG Production Bonus Date” has the meaning specified in Section 13.2A.2.
“LNG Production Rate” has the meaning set forth in Attachment T.


- 11 -



--------------------------------------------------------------------------------




“LNG Production Rate Guarantee Conditions” has the meaning set forth in
Attachment S.
“LNG Production Rate MAC” has the meaning set forth in Attachment T.
“LNG Production Rate Performance Guarantee” has the meaning set forth in
Attachment T.
“LNG Production Rate Performance Test” has the meaning set forth in Attachment
T.
“LNG Tanker” means any ocean-going vessel used by Owner or its designee for the
transportation of LNG produced at the Liquefaction Facility.
“LNG Train” means, unless otherwise expressly stated in this Agreement, LNG
Train 3.
“LNG Train 1” has the meaning set forth in the Stage 1 EPC Agreement.
“LNG Train 2” has the meaning set forth in the Stage 1 EPC Agreement.
“LNG Train 3” has the meaning set forth in this Agreement and Attachment A.
“LNTP No. 1” has the meaning specified in Section 5.1B.1.
“LNTP No. 2” has the meaning specified in Section 5.1B.2.
“LNTP No. 3” has the meaning specified in Section 5.1B.3.
“LNTP Work” means the Work, if any, which shall be performed upon issuance of
any LNTP (including LNTP No. 1, LNTP No. 2 and LNTP No. 3).
“Major Equipment” means the items of Equipment listed as such in Attachment G.
“Major Subcontract” means any Subcontract with a Subcontractor for those
portions of the Work listed in Section 1.3 of Attachment G.
“Major Subcontractor” means a Subcontractor who enters into a Major Subcontract.
“Major Sub-subcontract” means any Sub-subcontract with a Sub-subcontractor for
those portions of the Work listed in Section 1.4 of Attachment G.
“Major Sub-subcontractor” means a Sub-subcontractor who enters into a Major
Sub-subcontract.
“Milestone” means a designated portion of the Work, as shown in Attachment C,
Schedule C-1.
“Minimum Acceptance Criteria” or “MAC” means the LNG Production Rate MAC.
“Minimum Acceptance Criteria Correction Period” has the meaning set forth in
Section 11.4B.


- 12 -



--------------------------------------------------------------------------------




“MMBtu” means million British thermal units.
“MMSCF” means million SCF.
“MMSCFD” means million SCFD.
“Mobilization Payment” has the meaning set forth in Section 7.2A.
“Month” means a Gregorian calendar month; “month” means any period of thirty
(30) consecutive Days.
“Monthly” means an event occurring or an action taken once every Month.
“Monthly Payments” has the meaning set forth in Section 7.2B.
“Monthly Progress Reports” has the meaning set forth in Section 3.19A.3.
“Month N” has the meaning set forth in Section 7.2C.
“Month N-1” means the Month prior to Month N.
“Month N-2” means the Month prior to Month N-1.
“Month N-3” means the Month prior to Month N-2.
“Month N+1” has the meaning set forth in Section 7.2C.1.
“Natural Gas” means combustible gas consisting primarily of methane.
“Non-Hazardous Wastes” means materials destined for discard that do not
constitute Pre-Existing Contamination or any other Hazardous Materials.
“Notice to Proceed” or “NTP” has the meaning set forth in Section 5.2.
“Off-Site Rights of Way and Easements” has the meaning set forth in Section
4.3B.
“Operating Spare Part Provisional Sum” has the meaning set forth in Attachment
EE.
“Operating Spare Parts” has the meaning set forth in Section 3.4.
“Operating Spare Parts List” has the meaning set forth in Section 3.4.
“Operations Activity” or “Operations Activities” has the meaning set forth in
Section 11.7.
“Optimized Cascade Process” means ConocoPhillips Company’s natural gas cascade
liquefaction process for transforming a methane-rich gas stream from the gas
state to the liquid state wherein refrigerative cooling is provided by three
cascaded refrigeration cycles which employ predominantly pure refrigerants and
wherein the final refrigerant is either methane or predominantly methane in an
open or closed cycle configuration.


- 13 -



--------------------------------------------------------------------------------




“OSBL Facilities” has the meaning specified in the Scope of Facilities.
“Outstanding Claims” has the meaning set forth in Section 20.1B.
“Outstanding Claims Amount” has the meaning set forth in Section 20.1B.
“Owner” has the meaning set forth in the preamble hereto.
“Owner Default” has the meaning set forth in Section 16.5.
“Owner Group” means (i) Owner, its parent, Lender, and each of their respective
Affiliates and (ii) the respective directors, officers, agents, employees and
representatives of each Person specified in clause (i) above.
“Owner Permits” means the Permits listed in Attachment Q and any other Permits
(not listed in either Attachment P or Attachment Q) necessary for performance of
the Work or the operation of the Liquefaction Facility and which are required to
be obtained in Owner’s name pursuant to Applicable Law.
“Owner Quarterly Confirmation” has the meaning set forth in Section 4.1A.
“Owner Representative” means that Person or Persons designated by Owner in a
written notice to Contractor who shall have complete authority to act on behalf
of Owner on all matters pertaining to the Work, including giving instructions
and making changes in the Work. The Owner Representative as of the Contract Date
is designated in Section 4.9.
“Owner’s Confidential Information” has the meaning set forth in Section 19.1.
“Owner’s Site Manager” has the meaning set forth in Section 4.9.
“P&ID’s” means piping and instrumentation diagrams.
“Parent Guarantee” has the meaning set forth in Section 21.18.
“Party” or “Parties” means Owner and/or Contractor and their successors and
permitted assigns.
“Payment Schedule” means the schedule of Milestone payments as set forth in
Attachment C, Schedule C-1, and the schedule of Monthly Payments set forth in
Attachment C, Schedule C-2.
“Performance Guarantee” means the LNG Production Rate Performance Guarantee.
“Performance LD Exposure” has the meaning set forth in Section 20.1B.
“Performance Liquidated Damages” has the meaning set forth in Attachment T.
“Performance Test Procedures” has the meaning set forth in Section 11.2.


- 14 -



--------------------------------------------------------------------------------




“Performance Tests” means the tests performed (including any repetition thereof)
to determine whether the Project meets the Performance Guarantee and/or Minimum
Acceptance Criteria set forth in Attachment T, which tests shall be as specified
in and consistent with Attachment S.
“Permit” means any valid waiver, certificate, approval (including FERC
Authorization), consent, license, exemption, variance, franchise, permit,
authorization or similar order or authorization from any Governmental
Instrumentality required to be obtained or maintained in connection with the
Project, the Site, the Work or the Off-Site Rights of Way and Easements,
including any condition or requirement imposed under any of the foregoing.
“Person” means any individual, company, joint venture, corporation, partnership,
association, joint stock company, limited liability company, trust, estate,
unincorporated organization, Governmental Instrumentality or other entity having
legal capacity.
“Potential Lender” has the meaning set forth in Section 21.16A.
“Pre-Existing Contamination” means Hazardous Materials (i) present in
concentrations that exceed action levels which trigger a duty to investigate or
respond as established under Environmental Law to protect human health and
safety, (ii) located at the Site or the Off-Site Rights of Way and Easements,
and (iii) that pre-date Contractor’s and its Subcontractors’ and
Sub-subcontractors’ commencement of any Work under this Agreement, excluding any
Hazardous Materials which Contractor is responsible for under the Stage 1 EPC
Agreement.
“Pre-Substantial Completion Liabilities” has the meaning set forth in Section
20.1B.
“Prior Stage 2 EPC Contract” means the Fixed Price Separated Turnkey Agreement
for the Engineering, Procurement and Construction of the Corpus Christi Stage 2
Liquefaction Facility between Corpus Christi Liquefaction, LLC and Contractor,
dated December 6, 2013.
“Prohibited Areas” has the meaning set forth in Attachment Y.
“Project” has the meaning set forth in the recitals hereto.
“Project Commissioning Plan” means the detailed plan which shall be provided by
Contractor to Owner in accordance with Attachment V.
“Project Insurances” has the meaning set forth in Attachment EE.
“Project Schedule” means the schedule for performance of the Work, including the
Target Substantial Completion Date and the Guaranteed Substantial Completion
Date, as more particularly described in Attachment E.
“Provisional Sum” means, collectively or individually, the Insurance Provisional
Sum, the Operating Spare Part Provisional Sum, the 9% Nickel and Cryogenic-Rebar
Provisional Sum, the Currency Provisional Sum, and the Fuel Provisional Sum.
“PSIG” means pounds per square inch, gauge.


- 15 -



--------------------------------------------------------------------------------




“Punchlist” means a list of those finishing items required to complete the Work,
the completion of which shall not materially interrupt nor affect the safe
operation of all or any part of the Project after Substantial Completion, as
more fully described in Section 11.5 of this Agreement.
“Qualified Research Expenditures” means the costs funded by Owner under this
Agreement that are incurred in connection with Work performed by Contractor, its
Subcontractors and Sub-subcontractors which meet all of the requirements of
Section 41(d)(1) of the Internal Revenue Code of 1986, as amended, and which are
related to the development or improvement of a business component of the
Project.
“Ready for Performance Testing” means that all of the following have occurred
with respect to Subproject 3: (i) Subproject 3 has started operation and
successfully produced LNG; (ii) all OSBL Facilities required for Subproject 3 to
start operation and successfully produce LNG are operational sufficiently to
start the Performance Test; (iii) Contractor has completed all procurement,
fabrication, assembly, erection, installation, and pre- commissioning checks and
tests of the Project to ensure that the entire Work, and each component thereof,
was sufficiently fabricated, assembled, erected and installed so as to be
capable of being operated safely within the requirements contained in this
Agreement; and (iv) all portions of the Project have attained the state of
completion necessary for commencement of the LNG Production Rate Performance
Test.
“Ready for Start Up” or “RFSU” means that Contractor has completed all
applicable Work in accordance with the requirements contained in this Agreement
to ensure that Subproject 3 is ready to receive Commissioning Feed Gas in those
quantities requested by Contractor pursuant to Section 11.1B to begin
commissioning of the gas treatment portions of LNG Units 12 and 13.
“Receiving Party” has the meaning set forth in Section 19.3.
“Record Drawings and Specifications” means final, record Drawings and
Specifications of the Project showing the “as-built” conditions of the completed
Project, as required under Attachment B. The foregoing record Drawings are also
referred to herein as “Record Drawings”.
“Recovery Schedule” has the meaning set forth in Section 5.5.
“Reduction” has the meaning set forth in Section 20.1B.
“Reduction Date” has the meaning set forth in Section 20.1B.
“Safety Standards” has the meaning set forth in Section 3.10A.
“SCF” means standard cubic feet.
“SCFD” means standard cubic feet per Day.
“Scope of Facilities” has the meaning set forth in Attachment A.


- 16 -



--------------------------------------------------------------------------------




“Scope of Work” means the description of Work to be performed by Contractor as
set forth in this Agreement, including as more specifically set forth in
Attachment A.
“SEC” means the Securities and Exchange Commission or any successor entity
thereto.
“Ship Loading Time Test” means the commissioning test performed to measure LNG
Tanker loading time, which test shall be as specified in and consistent with
Attachment S.
“Site” means the Liquefaction Facility Site.
“Specifications” means those documents consisting of the written requirements
for Equipment, standards and workmanship for the Work, which are prepared as a
part of and during the performance of the Work.
“Stage 1 EPC Agreement” means the engineering, procurement and construction
agreement between Owner and Contractor dated December 6th, 2013 for the
engineering, procurement, construction, commissioning, start-up and testing of
Subproject 1 and Subproject 2, to be located at the Stage 1 Site.
“Stage 1 Liquefaction Facility” means the facilities that are engineered,
procured and constructed pursuant to the Stage 1 EPC Agreement, including LNG
Train 1, LNG Train 2 and related facilities to be engineered, procured,
constructed, pre-commissioned, commissioned and tested by Contractor under the
Stage 1 EPC Agreement, as further described in the Stage 1 EPC Agreement.
“Stage 1 Site” means those areas where the Stage 1 Liquefaction Facility will be
located as further described in the Stage 1 EPC Agreement and shown in greater
detail in Attachment Y.
“Stage 2 Liquefaction Facility” means the facilities contemplated in this
Agreement (including the Scope of Work) at the Stage 2 Site, including LNG Train
3 and related facilities to be engineered, procured, constructed,
pre-commissioned, commissioned and tested by Contractor under this Agreement.
“Stage 2 Site” means those areas where the Stage 2 Liquefaction Facility will be
located as shown in greater detail in Attachment Y.
“Start Up” means the start-up of Subproject 3 or portion thereof as described in
Attachment V.
“Subcontract” means an agreement by Contractor with a Subcontractor for the
performance of any portion of the Work.
“Subcontractor” means any Person, including an Equipment supplier or vendor, who
has a direct contract with Contractor to manufacture or supply Equipment which
is a portion of the Work, to lease Construction Equipment to Contractor in
connection with the Work, or to otherwise perform a portion of the Work.


- 17 -



--------------------------------------------------------------------------------




“Subproject” means, unless otherwise expressly stated in this Agreement,
Subproject 3 which shall compose the entire Project.
“Subproject 1” has the meaning set forth in the Stage 1 EPC Agreement.
“Subproject 2” has the meaning set forth in the Stage 1 EPC Agreement.
“Subproject 3” is comprised of LNG Train 3 of the Stage 2 Liquefaction Facility
and all OSBL Facilities required for LNG Train 3 to receive Natural Gas, produce
LNG, transfer LNG to the Tanks and then load LNG Tankers from the Tanks.
“Substantial Completion” means that all of the following have occurred with
respect to Subproject 3: (i) the Minimum Acceptance Criteria has been achieved;
(ii) the Performance Guarantee has been achieved, or if the Performance
Guarantee has not been achieved but the MAC has been achieved, Contractor either
(A) has paid the applicable Performance Liquidated Damages or (B) elects or is
directed to take corrective actions to achieve the Performance Guarantee
pursuant to Section 11.4A(ii); (iii) the Work (including training in accordance
with Section 3.5 and the delivery of all documentation required as a condition
of Substantial Completion under this Agreement (including documentation required
for operation, including test reports) has been completed in accordance with the
requirements of this Agreement other than any Work which meets the definition of
Punchlist; (iv) Contractor has delivered to Owner the Substantial Completion
Certificate in the form of Attachment M, as required under Section 11.2; (v)
Contractor has obtained all Contractor Permits; and (vi) Contractor has,
pursuant to Section 3.4, delivered to the Site all Operating Spare Parts
required by the Operating Spare Parts List to be delivered to the Site prior to
Substantial Completion.
“Substantial Completion Certificate” has the meaning set forth in Section 11.2.
“Sub-subcontract” means any agreement by a Subcontractor with a
Sub-subcontractor or by a Sub-subcontractor with another Sub-subcontractor for
the performance of any portion of the Work.
“Sub-subcontractor” means any Person, including an Equipment supplier or vendor,
who has a direct or indirect contract with a Subcontractor or another
Sub-subcontractor to manufacture or supply Equipment which comprises a portion
of the Work, to lease Construction Equipment to Subcontractor or another
Sub-subcontractor in connection with the Work, to perform a portion of the Work
or to otherwise furnish labor or materials.
“Subsurface Soil Conditions” means subsurface conditions at the Site and the
Off-Site Rights of Way and Easements (excluding subsurface Pre-Existing
Contamination and any other subsurface Hazardous Materials).
“Tank” means any of the LNG tanks located at the Site, unless otherwise
specifically stated.
“Target Substantial Completion Date” means the date specified in Attachment E,
which represents the target date for achieving Substantial Completion.


- 18 -



--------------------------------------------------------------------------------




“Taxes” means any and all taxes, assessments, levies, duties, fees, charges and
withholdings of any kind or nature whatsoever and howsoever described, including
value-added, sales and use taxes (excluding any Texas Sales and Use Taxes on
Equipment), gross receipts, license, payroll, federal, state, local or foreign
income, environmental, profits, premium, franchise, property, excise, capital
stock, import, stamp, transfer, employment, occupation, generation, privilege,
utility, regulatory, energy, consumption, lease, filing, recording and activity
taxes, levies, duties, fees, charges, imposts and withholding, together with any
and all penalties, interest and additions thereto.
“Technical Services Agreements” means, collectively, the Technical Services
Agreement between Owner and Contractor, dated December 21, 2011 (“2011 Technical
Services Agreement”), and the Technical Services Agreement between Corpus
Christi Liquefaction Stage II, LLC (or its successors and permitted assigns) and
Contractor, dated June 23, 2017 (“2017 Technical Services Agreement”).
“Texas Construction Anti-Indemnity Statute” means Texas Statutes and Codes
Annotated, Insurance Code §151.
“Texas Sales and Use Tax” means Texas state, county, and local-option sales and
use tax.
“Third Party” means any Person other than a member of (i) the Contractor Group,
(ii) the Owner Group, or (iii) any Subcontractor or Sub-subcontractor or any
employee, officer or director of such Subcontractor or Sub-subcontractor.
“Unit Rates” has the meaning set forth in Section 6.1C.
“USACE” means the United States Army Corps of Engineers.
“U.S. Dollars” or “U.S.$” means the legal tender of the United States of
America.
“Warranty” or “Warranties” has the meaning set forth in Section 12.1A.
“Windstorms” has the meaning set forth in Section 8.2.
“Work” means the work obligations, duties and responsibilities to be performed
by or on behalf of Contractor under this Agreement in connection with the
procurement, engineering, design, fabrication, erection, installation,
manufacture, inspection, repair (including Corrective Work), testing (including
Performance Tests), training, pre-commissioning, commissioning and placing into
service of the Stage 2 Liquefaction Facility and the related component
Equipment, and the required related labor and materials, all in accordance with
the terms of this Agreement and the various Attachments, including Attachment A.
“Work Product” has the meaning set forth in Section 10.1A.
“9% Nickel and Cryogenic-Rebar Provisional Sum” has the meaning set forth in
Attachment EE.


- 19 -



--------------------------------------------------------------------------------




1.2The meanings specified in this Article 1 are applicable to both the singular
and plural. As used in this Agreement, the terms “herein,” “herewith,”
“hereunder” and “hereof” are references to this Agreement taken as a whole, and
the terms “include,” “includes” and “including” mean “including, without
limitation,” or variant thereof. Reference in this Agreement to an Article or
Section shall be a reference to an Article or Section contained in this
Agreement (and not in any Attachments, Schedules or Exhibits to this Agreement)
unless expressly stated otherwise, and a reference in this Agreement to an
Attachment or Schedule shall be a reference to an Attachment or Schedule
attached to this Agreement unless expressly stated otherwise.
ARTICLE 2
RELATIONSHIP OF OWNER, CONTRACTOR AND SUBCONTRACTORS
2.1Status of Contractor. The relationship of Contractor to Owner shall be that
of an independent contractor. Any provisions of this Agreement which may appear
to give Owner or the Owner Representative the right to direct or control
Contractor as to details of performing the Work, or to exercise any measure of
control over the Work, shall be deemed to mean that Contractor shall follow the
desires of Owner or the Owner Representative in the results of the Work only and
not in the means by which the Work is to be accomplished, and Contractor shall
have the complete right, obligation and authoritative control over the Work as
to the manner, means or details as to how to perform the Work. Nothing herein
shall be interpreted to create a master-servant or principal-agent relationship
between Contractor, or any of its Subcontractors or Sub-subcontractors, and
Owner. Nevertheless, Contractor shall comply with all provisions, terms and
conditions of this Agreement, and the fact that Contractor is an independent
contractor does not relieve it from its responsibility to fully, completely,
timely and safely perform the Work in compliance with this Agreement. Except to
the extent set forth in this Agreement, including Sections 6.1C, 6.2D, 11.7 and
16.3, and subject at all times to Section 6.7, Owner shall not be entitled to
issue any instruction or directive to Contractor or any of its Subcontractors or
Sub-subcontractors in connection with performance of the Work. Owner shall
provide a copy to Contractor of any written communication from Owner to any
Subcontractor or Sub-subcontractor that relates to Contractor’s performance of
the Work.


- 20 -



--------------------------------------------------------------------------------






2.2Key Personnel, Organization Chart and Contractor Representative.
A.Key Personnel and Organization Chart. Attachment F sets forth Contractor’s
organizational chart to be implemented for the Work and also contains a list of
key personnel (“Key Personnel” or “Key Persons”) from Contractor’s organization
who will be assigned to the Work. Key Personnel shall, unless otherwise
expressly stated in Attachment F, be devoted full-time to the Work until
Substantial Completion, and Key Personnel shall not be removed or reassigned
without Owner’s prior written approval (such approval not to be unreasonably
withheld); provided, however, Owner’s prior written approval shall not be
required in the event Contractor removes or reassigns a Key Person at any time
prior to Owner’s issuance of the NTP. All requests for the substitution of Key
Personnel shall include a detailed explanation and reason for the request and
the resumes of professional education and experience for a minimum of two (2)
candidates of equal or greater qualifications and experience. Should Owner
approve of the replacement of a Key Person, Contractor shall, so far as
reasonably practicable, allow for an overlap of at least two (2) weeks during
which both the Key Person to be replaced and the Owner-approved new Key Person
shall work together full time. The additional cost of any replacement of such
Key Personnel and overlap time shall be entirely at Contractor’s expense. Owner
shall have the right, but not the obligation, at any time to reasonably request
that Contractor replace any Key Person with another employee acceptable to
Owner. In such event, Contractor shall reasonably consider Owner’s request that
Contractor replace such Key Person.
B.Contractor Representative and Contractor’s Site Manager. Contractor designates
*** as the Contractor Representative. Contractor designates *** as the
Contractor’s Site Manager. Notification of a change in Contractor Representative
and Contractor’s Site Manager shall be provided in advance, in writing, to
Owner. The Contractor Representative and Contractor’s Site Manager are Key
Persons.
2.3Subcontractors and Sub-subcontractors. Owner acknowledges and agrees that
Contractor intends to have portions of the Work accomplished by Subcontractors
pursuant to written Subcontracts between Contractor and such Subcontractors, and
that such Subcontractors may have certain portions of the Work performed by
Sub-subcontractors. All Subcontracts shall, so far as reasonably practicable, be
consistent with the terms or provisions of this Agreement. No Subcontractor or
Sub-subcontractor is intended to be or shall be deemed a third-party beneficiary
of this Agreement. Contractor shall be fully responsible to Owner for the acts
and omissions of Subcontractors and Sub-subcontractors and of Persons directly
or indirectly employed by either of them in the performance of the Work, as it
is for the acts or omissions of Persons directly employed by Contractor. The
work of any Subcontractor or Sub-subcontractor shall be subject to inspection by
Owner to the same extent as the Work of Contractor. All Subcontractors and
Sub-subcontractors and their respective personnel on Site or who may come on the
Site or the Off-Site Rights of Way and Easements are to be instructed by
Contractor in the terms and requirements of Contractor’s safety and
environmental protection regulations and policies and shall be expected to
comply with such regulations. In the event that any personnel are not adhering
to such regulations and policies, such personnel shall be removed by Contractor.
In no event shall Contractor be entitled to any adjustment of the Contract Price
or Project


- 21 -



--------------------------------------------------------------------------------




Schedule as a result of compliance with such regulations and policies set forth
in the HSE Plan, or any removal of personnel necessitated by non-compliance.
Nothing contained herein shall (i) create any contractual relationship between
any Subcontractor and Owner, or between any Sub-subcontractor and Owner, or
(ii) obligate Owner to pay or cause the payment of any amounts to Subcontractor
or Sub-subcontractor.
2.4Subcontracts and Sub-subcontracts.
A.Approved List. Section 1.7 of Attachment G sets forth a list of contractors
and suppliers that Contractor and Owner have agreed are approved for selection
as Subcontractors for the performance of that portion of the Work specified in
Attachment G. Approval by Owner of any Subcontractors or Sub-subcontractors does
not relieve Contractor of any responsibilities under this Agreement.
B.Additional Proposed Major Subcontractors. In the event that Contractor is
considering the selection of a Subcontractor not listed in Section 1.7 of
Attachment G for a Major Subcontract, Contractor shall (i) notify Owner of such
proposed Subcontractor as soon as reasonably practicable during the selection
process and furnish to Owner all information reasonably requested by Owner with
respect to Contractor’s selection criteria, and (ii) notify Owner no less than
ten (10) Business Days prior to the execution of the Subcontract with such
Subcontractor not listed on Attachment G. Owner shall have the discretion, not
to be unreasonably exercised, to reject any such proposed Subcontractor.
Contractor shall not enter into any Subcontract with a proposed Subcontractor
that is rejected by Owner in accordance with the preceding sentence. Owner shall
undertake in good faith to review the information provided by Contractor
pursuant to this Section 2.4B expeditiously and shall notify Contractor of its
decision to accept or reject a proposed Subcontractor as soon as practicable
after such decision is made. Failure of Owner to accept or reject a proposed
Subcontractor within ten (10) Business Days shall be deemed to be an acceptance
of such Subcontractor, but Owner’s acceptance of a proposed Subcontractor shall
in no way relieve Contractor of its responsibility for performing the Work in
compliance with this Agreement. After execution of such Subcontract, the
Subcontract shall be considered a Major Subcontract and the Subcontractor shall
be considered a Major Subcontractor.
C.Other Additional Proposed Subcontractors. For any Subcontractor not covered by
Section 2.4A or 2.4B and which would be entering into either (a) a Subcontract
having an aggregate value in excess of *** U.S. Dollars (U.S.$***), or (b)
multiple Subcontracts having an aggregate value in excess of *** U.S. Dollars
(U.S.$***), Contractor shall, within fifteen (15) Business Days after the
execution of any such Subcontract, notify Owner in writing of the selection of
such Subcontractor and inform Owner generally what portion of the Work such
Subcontractor is performing.
D.Delivery of Subcontracts. Within ten (10) Days of Owner’s request, Contractor
shall furnish Owner with a copy of any Subcontract, excluding provisions
regarding pricing, discount or credit information, payment terms, payment
schedules, retention, performance security, bid or proposal data, and any other
information which Contractor or any Subcontractor reasonably considers to be
commercially sensitive information.


- 22 -



--------------------------------------------------------------------------------




E.Terms of Major Subcontracts and Sub-subcontracts. In addition to the
requirements in Section 2.3 and without in any way relieving Contractor of its
full responsibility to Owner for the acts and omissions of Subcontractors and
Sub-subcontractors, each Major Subcontract and each Major Sub-subcontract shall
contain the following provisions:
1.the Major Subcontract and the Major Sub-subcontract may be assigned to Owner
without the consent of the respective Major Subcontractor or Major
Sub-subcontractor; provided, however, with respect to each Construction
Equipment rental or lease agreement that falls within the definition of Major
Subcontract or Major Sub-subcontract, Contractor shall only be obligated to use
its best efforts to include a provision that such agreement may be assigned to
Owner without the consent of the respective Construction Equipment Lessor; and
2.so far as reasonably practicable, the Major Subcontractor and the Major
Sub-subcontractor shall comply with all requirements and obligations of
Contractor to Owner under this Agreement, as such requirements and obligations
are applicable to the performance of the work under the respective Major
Subcontract or Major Sub-subcontract.
F.Contractor’s Affiliates. If Contractor subcontracts with an Affiliate of
Contractor for certain Work, and such Affiliate subcontracts with any entities
for a portion of the Work undertaken by such Affiliate, such entities shall be
treated as a Subcontractor under this Agreement.
2.5Contractor Acknowledgements.
A.The Agreement. Prior to the execution of this Agreement, under the Technical
Services Agreements, Contractor performed engineering, cost estimating and
related services and developed, provided or verified all of the information that
forms the Scope of Work and Design Basis (subject to Section 4.8) listed in
Attachment A, for the purpose of determining that such information is adequate
and sufficiently complete for Contractor to engineer, procure, construct,
pre-commission, commission, start-up and test a fully operational LNG export,
liquefaction and send-out terminal facility for the Contract Price, within the
required times set forth in the Project Schedule, and in accordance with all
requirements of this Agreement, including Applicable Codes and Standards,
Applicable Law, Warranties, Minimum Acceptance Criteria and Performance
Guarantee. Accordingly, subject to Section 4.8 and Section 3.1 of Attachment A,
Contractor (i) hereby agrees that it shall have no right to claim or seek an
increase in the Contract Price or an adjustment to the Project Schedule with
respect to any incomplete, inaccurate or inadequate information that may be
contained or referenced in Attachment A, (ii) hereby waives and releases Owner
from and against any such claims, and (iii) shall not be relieved of its
responsibility to achieve all requirements under this Agreement (including
meeting Applicable Codes and Standards, Applicable Law, Minimum Acceptance
Criteria and Performance Guarantee) due to any such incomplete, inaccurate or
inadequate information. Subject to Section 4.8, Owner makes no guaranty or
warranty, express or implied, as to the accuracy, adequacy or completeness of
any information that is contained in or referenced in Attachment A.


- 23 -



--------------------------------------------------------------------------------




B.Conditions of the Site.
1.Subject to adjustment as appropriate pursuant to Section 4.3, Contractor
agrees and acknowledges that it is sufficiently familiar with the Site (to the
extent related to the Work) and the Off-Site Rights of Way and Easements to
perform the Work in accordance with the Project Schedule, and understands the
climate, terrain, logistics, and other difficulties that it may encounter in
performing the Work in accordance with the Project Schedule. Except as otherwise
provided in this Agreement, including Contractor’s rights pursuant to Section
6.8A, Contractor waives any right to claim an adjustment in the Contract Price
or the Project Schedule in respect of any failure to timely perform the Work in
accordance with the Project Schedule as a result of any of the following
conditions at the Site: (i) river levels, topography; (ii) climatic conditions,
tides, and seasons; (iii) availability of laborers, Subcontractors,
Sub-subcontractors, Construction Equipment or any other items or supplies; (iv)
adequate availability and transportation of Equipment; and (v) breakdown or
other failure of Construction Equipment; provided, however, that Contractor does
not assume the risk or waive its rights with respect to those conditions in
Section 2.5B.2. This Section 2.5B.1 shall not affect the rights of Contractor
with respect to Change Orders in accordance with Section 4.3.
2.If Contractor encounters Subsurface Soil Conditions (including any subsurface
man-made objects, e.g. below grade tanks, vaults or pipelines) that (i) are
materially different from the information regarding such Subsurface Soil
Conditions as provided in the Geotechnical Reports (including the encountering
of Subsurface Soil Conditions that could not reasonably be anticipated by
Contractor using GECP based on the information provided in the Geotechnical
Reports) and (ii) adversely affects (a) Contractor’s costs of performance of the
Work, (b) Contractor’s ability to perform the Work in accordance with the
Project Schedule or (c) Contractor’s ability to perform any material obligation
under this Agreement, Contractor shall be entitled to a Change Order; provided
that Contractor complies with the requirements set forth in Sections 6.2, 6.5
and 6.9. Notwithstanding anything to the contrary in this Section 2.5B.2, to the
extent Contractor encounters Pre-Existing Contamination, then Section 3.17 shall
control.
C.Applicable Law and Applicable Codes and Standards. Contractor has investigated
to its satisfaction Applicable Law in existence as of May 15, 2011, and
Applicable Codes and Standards set forth or listed in any document or Drawing
listed in Attachment A, and warrants that it can perform the Work at the
Contract Price and within the Project Schedule in accordance with such
Applicable Law and such Applicable Codes and Standards. Contractor shall perform
the Work in accordance with Applicable Law and such Applicable Codes and
Standards; provided, however, Contractor shall be entitled to a Change Order for
any Change in Law to the extent allowed under Section 6.2A.1. Contractor shall
advise Owner of any change in Applicable Codes and Standards which does not
constitute a Change in Law and, upon such advisement, Owner may elect, at its
sole option, to implement a change in accordance with Section 6.1D.


- 24 -



--------------------------------------------------------------------------------




ARTICLE 3
CONTRACTOR’S RESPONSIBILITIES
3.1Scope of Work.
A.Generally. Subject to Section 3.1B, the Work shall be performed on a turnkey
basis and shall include all of the Work required to achieve RFSU, Substantial
Completion, and Final Completion in accordance with the requirements of this
Agreement, including achieving the Minimum Acceptance Criteria and Performance
Guarantee. Contractor shall be required to integrate and use Owner’s operations
personnel in its pre-commissioning, commissioning, testing, and start-up
efforts, subject to Owner’s obligations under Section 4.4. Contractor shall
perform the Work in accordance with GECP, Applicable Law, Applicable Codes and
Standards, and all other terms and provisions of this Agreement, with the
explicit understanding that the Stage 2 Liquefaction Facility will operate as an
LNG export, liquefaction and send-out terminal facility meeting all requirements
and specifications of this Agreement, and that once completed pursuant to the
Stage 1 EPC Agreement, the Stage 1 Liquefaction Facility will continue to
operate as an LNG export, liquefaction and send out terminal facility. It is
understood and agreed that the Work shall include any incidental work that can
reasonably be inferred as necessary to complete the Project in accordance with
GECP, Applicable Law, Applicable Codes and Standards, and all other terms and
provisions of this Agreement, excluding only those items which Owner has
specifically agreed to provide under the terms of this Agreement. Without
limiting the generality of the foregoing, the Work is more specifically
described in Attachment A.
B.Exception to Scope of Work. Contractor shall not be responsible for providing
(i) the Owner Permits; (ii) Feed Gas; (iii) those requirements set forth under
Sections 4.3, 4.4 and 4.8; (iv) metes and bounds description of the Site (or
Off-Site Rights of Way and Easements) and a survey of the Site (or Off-Site
Rights of Way and Easements) showing the boundaries of the Site (or Off-Site
Rights of Way and Easements) and one survey control point pursuant to Section
4.6; and (v) any other obligations or requirements set forth in this Agreement
as required to be performed by Owner.
3.2Specific Obligations. Without limiting the generality of Section 3.1 or the
requirements of any other provision of this Agreement, Contractor shall:
A.procure, supply, transport, handle, properly store, assemble, erect and
install all Equipment;
B.provide construction, construction management (including the furnishing of all
Construction Equipment used in the field, and all Site supervision and craft
labor), inspection and quality control services required to ensure that the Work
is performed in accordance herewith;
C.negotiate all guarantees, warranties, delivery schedules and performance
requirements with all Subcontractors so that all Subcontracts are, so far as
reasonably practicable, consistent with this Agreement, as set forth in Sections
2.3 and 2.4;


- 25 -



--------------------------------------------------------------------------------




D.perform shop and other inspections of the work of Subcontractors and
Sub-subcontractors as required by Contractor to ensure that such work meets all
of the requirements of this Agreement;
E.ensure that the Work is performed in accordance with the Project Schedule;
F.until Substantial Completion, conduct and manage all pre-commissioning,
start-up, operations, commissioning, and Performance Testing, while supervising
and directing operating personnel provided by Owner;
G.obtain all Contractor Permits;
H.provide assistance, information and documentation as reasonably requested by
Owner to enable Owner to obtain the Owner Permits; provided that such
assistance, information and documentation shall not include Contractor’s
provision of information, testimony, documents or data by Contractor’s employees
under oath (unless specifically authorized by Contractor) and activities outside
the field of Contractor’s expertise, training or experience of personnel
assigned to the performance of the Work under this Agreement (except to the
extent provided for by Change Order issued pursuant to Section 6.1 and agreed by
Contractor);
I.provide training for Owner’s operating and maintenance personnel per Section
3.5;
J.cooperate with and respond promptly to reasonable inquiries from Owner;
provided that such cooperation shall not include Contractor’s provision of
information, testimony, documents or data by Contractor’s employees under oath
(unless specifically authorized by Contractor) and activities outside the field
of Contractor’s expertise, training or experience of personnel assigned to the
performance of the Work under this Agreement (except to the extent provided for
by Change Order issued pursuant to Section 6.1 and agreed by Contractor);
K.be responsible for connecting the Stage 2 Liquefaction Facility to the
permanent utilities to the extent set forth in Attachment A;
L.be responsible for connecting the Stage 2 Liquefaction Facility to the Stage 1
Liquefaction Facility;
M.supply all initial fills, excluding Feed Gas; and
N.perform all design and engineering Work in accordance with this Agreement,
including that specified in Section 3.3.
3.3Design and Engineering Work.
A.General. Contractor shall, as part of the Work, perform all design and
engineering Work in accordance with this Agreement and cause the Work to meet
and achieve


- 26 -



--------------------------------------------------------------------------------




the requirements of this Agreement, including achieving the Minimum Acceptance
Criteria and Performance Guarantee.
B.Drawings and Specifications. Upon receipt of a Limited Notice to Proceed or
Notice to Proceed issued in accordance with Sections 5.1 and 5.2, Contractor
shall commence the preparation of the Drawings and Specifications for all Work
relating to such LNTP or NTP. The Drawings and Specifications shall be based on
the requirements of this Agreement, including the Scope of Work, Design Basis,
GECP, Applicable Codes and Standards and Applicable Law.
C.Review Process.
1.Submission by Contractor. Contractor shall submit copies of the Drawings and
Specifications specified in Attachment B to Owner for formal review, comment or
disapproval in accordance with Attachment B.
2.Review Periods. Owner shall have up to ten (10) Business Days from its receipt
of Drawings and Specifications submitted in accordance with Section 3.3C.1 to
issue to Contractor written comments, proposed changes and/or written
disapprovals of the submission of such Drawings and Specifications to
Contractor.
Subject to Section 1.5 of Attachment B, if Owner does not issue any comments,
proposed changes or written disapprovals within such time periods, Contractor
may proceed with the development of such Drawings and Specifications and any
construction relating thereto, but Owner’s lack of comments or disapproval, if
applicable, shall in no event constitute an approval of the matters received by
Owner.
In the event that Owner disapproves the Drawings or Specifications submitted in
accordance with Section 3.3C.1 (which disapproval shall not be unreasonably
issued), Owner shall provide Contractor with a written statement of the reasons
for such rejection within the time period required for Owner’s response, and
Contractor shall provide Owner with revised and corrected Drawings and
Specifications as soon as possible thereafter. In the event Owner unreasonably
disapproves such Drawings and Specifications and such unreasonable disapproval
adversely impacts Contractor’s costs or ability to perform the Work in
accordance with the Project Schedule, Contractor shall be entitled to a Change
Order; provided that Contractor complies with the requirements set forth in
Sections 6.2, 6.5 and 6.9.
Provided that Owner has not disapproved of the Drawings and Specifications
submitted in accordance with Section 3.3C.1, such Drawings and Specifications
shall be the Drawings and Specifications that Contractor shall use to construct
the Work; provided that Owner’s lack of disapproval of or comments on, or any
approval by Owner of, any Drawings and Specifications shall not in any way be
deemed to limit or in any way alter Contractor’s responsibility to perform and
complete the Work in accordance with the requirements of this Agreement.


- 27 -



--------------------------------------------------------------------------------




D.Design Licenses. Contractor shall perform all design and engineering Work in
accordance with Applicable Law, and all Drawings and Specifications shall be
signed and stamped by design professionals licensed in accordance with
Applicable Law.
E.CAD Drawings. Those Drawings and Record Drawings specified in Attachment A and
Attachment B and prepared by Contractor or its Subcontractors or
Sub-subcontractors under this Agreement shall be prepared using computer aided
design (“CAD”). Contractor shall provide Drawings, including Record Drawings, in
their native formats as set forth in Attachment B along with six (6) hard
copies.
F.Progress P&ID’s. During the Project, Contractor shall maintain and provide
Owner with access to a marked, up-to-date set of P&ID’s maintained for and by
Contractor.
G.Record Drawings and Specifications. As a condition precedent to Final
Completion, Contractor shall deliver to Owner the Record Drawings and
Specifications in accordance with Attachment A and Attachment B.
H.Other Information. Contractor shall deliver copies of all other documents
required to be delivered pursuant to Attachment B within and in accordance with
the requirements and timing set forth in Attachment B.
3.4Spare Parts.
A.Operating Spare Parts. No later than twenty-four (24) months prior to the
Guaranteed Substantial Completion Date, Contractor shall deliver to Owner a
detailed list of all manufacturer and Contractor-recommended spare parts and
special tools necessary for operating and maintaining all Equipment (including
components and systems of such Equipment) for two (2) years following
Substantial Completion (“Operating Spare Parts”). Within thirty (30) Days
thereafter, Owner shall specify in writing which items on the list it wishes
Contractor to purchase and whether such items are requested to be delivered to
the Site prior to Substantial Completion or Final Completion. Within a further
thirty (30) Days, Contractor shall confirm the extent to which it is able to
comply with Owner’s request and shall submit to Owner the final list of
Operating Spare Parts to be purchased. The list of Operating Spare Parts to be
procured by Contractor and delivered to Owner (“Operating Spare Parts List”)
shall be mutually agreed upon via a Change Order. Prior to and as a condition
precedent to Substantial Completion, Contractor shall deliver to the Site all
Operating Spare Parts required by the above referenced Change Order (if any) to
be delivered to the Site prior to Substantial Completion as set forth in the
Operating Spare Parts List. Prior to and as a condition to achieving Final
Completion, Contractor shall deliver to the Site all Operating Spare Parts
required to be delivered to the Site prior to Final Completion as set forth in
the Operating Spare Parts List. The Operating Spare Parts List shall include all
information specified in Schedule W-1. A Provisional Sum for the cost of the
Operating Spare Parts is included in the Contract Price as set forth in Section
7.1 and Attachment EE.




- 28 -



--------------------------------------------------------------------------------




3.5Training Program in General. As part of the Work, a reasonable number of
personnel designated by Owner in its sole discretion (but not to exceed the
number of Persons listed in Attachment V) shall be given a training course
designed and administered by Contractor, which shall be based on the outline of
the program contained in Attachment V and shall cover at a minimum the following
topics: (i) the testing of each item of Equipment; (ii) the start-up, operation
and shut-down of each item of Equipment; (iii) the performance of routine,
preventative and emergency maintenance for each item of Equipment; and (iv)
spare parts to be maintained for each item of Equipment, and their installation
and removal. Training shall be provided by personnel selected by Contractor who,
in Contractor’s and the Equipment Subcontractor’s or Sub-subcontractor’s
judgment, are qualified to provide such training, and shall take place at such
locations and at such times as agreed upon by the Parties. Contractor shall
provide trainees with materials described in Attachment V. Contractor shall also
provide to Owner all training materials and aids developed to conduct such
training in order to facilitate future training by Owner of additional
personnel.
3.6Environmental Regulations and Environmental Compliance. Without limitation of
Section 3.1, Contractor shall perform the Work and shall design, construct,
pre-commission, commission, start-up and test the Stage 2 Liquefaction Facility,
in compliance with Contractor’s HSE Plan. Contractor shall (1) dispose of all
Non-Hazardous Wastes to the extent generated by Contractor or its Subcontractors
or Sub-subcontractors during the performance of the Work and (2) be responsible
for removing from the Site Hazardous Materials (x) brought onto the Site by
Contractor or any of its Subcontractors or Sub-subcontractors, unless Owner
otherwise agrees in writing that such Hazardous Materials may remain at the Site
after Substantial Completion, or (y) generated by Contractor or its
Subcontractors or Sub-subcontractors during performance of the Work,
respectively (but excluding any Pre-Existing Contamination which shall be
governed by Section 3.17). With respect to such Non-Hazardous Wastes and
Hazardous Materials that Contractor has the responsibility to dispose or remove
pursuant to this paragraph, Contractor shall remove and dispose of same in
off-Site locations permitted to receive such Non-Hazardous Wastes and Hazardous
Materials. Contractor shall deliver to Owner (i) notice of any pending or
threatened material environmental claim with respect to the Project, and
(ii) promptly upon their becoming available, copies of material written
communications with any Governmental Instrumentality relating to any such
material environmental claim.
3.7Construction Equipment. Contractor shall furnish all Construction Equipment
necessary and appropriate for the timely and safe completion of the Work in
compliance with this Agreement. Notwithstanding anything to the contrary
contained in this Agreement, Contractor shall be responsible for damage to or
destruction or loss of, from any cause whatsoever, all such Construction
Equipment. Contractor shall require all insurance policies (including policies
of Contractor and all Subcontractors and Sub-subcontractors) in any way relating
to such Construction Equipment to include clauses stating that each underwriter
will waive all rights of recovery, under subrogation or otherwise, against
Owner, Lender and any Owner Affiliates.
3.8Employment of Personnel.
A.Contractor shall not employ, or permit any Subcontractor or Sub-subcontractor
to employ, at the Site, in connection with its performance under this Agreement,
any Person who is demonstrably not skilled or qualified in the work assigned to
such Person. Contractor agrees to promptly remove (or to require any
Subcontractor to remove) from its services in


- 29 -



--------------------------------------------------------------------------------




connection with the Work any Person who does not meet the foregoing
requirements. In addition, Contractor agrees that, after receipt of written
notice from Owner, it shall promptly remove from the Work any employee or agent
of Contractor or of Contractor’s Subcontractors or Sub-subcontractors who, in
Owner’s reasonable opinion, is unsafe, incompetent, careless, unqualified to
perform the Work assigned to such Person, creates an unsafe work environment,
disregards the terms and conditions of this Agreement, or is interrupting,
interfering with or impeding the timely and proper completion of the Work.
NOTWITHSTANDING THE FOREGOING, OWNER SHALL HAVE NO LIABILITY AND CONTRACTOR
AGREES TO RELEASE, INDEMNIFY, DEFEND AND HOLD HARMLESS THE OWNER GROUP FROM AND
AGAINST ANY AND ALL CLAIMS, CAUSES OF ACTION, DAMAGES, LOSSES, COST AND EXPENSES
(INCLUDING ALL REASONABLE ATTORNEYS’ FEES AND LITIGATION OR ARBITRATION
EXPENSES) AND LIABILITIES, OF WHATSOEVER KIND OR NATURE, WHICH MAY DIRECTLY OR
INDIRECTLY ARISE OR RESULT FROM CONTRACTOR OR ANY SUBCONTRACTOR OR
SUB-SUBCONTRACTOR CHOOSING TO TERMINATE THE EMPLOYMENT OF ANY SUCH EMPLOYEE
(INCLUDING ANY KEY PERSONS) OR REMOVE SUCH EMPLOYEE FROM THE PROJECT WHO FAILS
TO MEET THE FOREGOING REQUIREMENTS FOLLOWING A REQUEST BY OWNER TO HAVE SUCH
EMPLOYEE REMOVED FROM THE WORK. Any such employee shall be replaced at the cost
and expense of Contractor or the relevant Subcontractor, as appropriate;
provided, however, that should (i) Contractor disagree with Owner’s
identification of an individual for removal from the performance of services
under this Section 3.8A, (ii) Owner not retract its request for removal upon
being advised of such disagreement, and (iii) such individual does not in fact
conform to the foregoing criteria for removal, CONTRACTOR SHALL BE ENTITLED TO A
RECIPROCAL INDEMNITY FROM OWNER IN RESPECT TO ANY CLAIMS, CAUSES OF ACTION,
DAMAGES, LOSSES, COST AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES AND
LITIGATION OR ARBITRATION EXPENSES) AND LIABILITIES OF WHATEVER KIND OR NATURE,
WHICH MAY DIRECTLY OR INDIRECTLY ARISE FROM CONTRACTOR’S REMOVAL OF ANY SUCH
EMPLOYEE (INCLUDING ANY KEY PERSONS) FROM THE PROJECT.
B.Contractor is responsible for maintaining labor relations in such manner that,
so far as reasonably practicable, there is harmony among workers. Contractor and
its Subcontractors and Sub-subcontractors shall conduct their labor relations in
accordance with the recognized prevailing local area practices. Contractor shall
inform Owner promptly of any labor dispute, anticipated labor dispute, request
or demand by a labor organization, its representatives or members which may
reasonably be expected to affect the Work. Contractor further agrees to inform
Owner, before any commitments are made, during the negotiations of any
agreements or understandings with local or national labor organizations.
3.9Clean-Up. Contractor shall, to Owner’s reasonable satisfaction, at all
reasonable times keep the Site free from all waste materials or rubbish caused
by the activities of Contractor or any of its Subcontractors or
Sub-subcontractors. As soon as practicable after the completion of all Punchlist
items, Contractor shall remove, at its own cost, all of its Construction
Equipment and remove from the Site all waste material and rubbish that was
generated or brought on to the Site by Contractor or any of its Subcontractors
or Sub-subcontractors. The Site shall be restored to the extent, if any,
required by Attachment A. In the event of Contractor’s failure to comply with
any of the foregoing, Owner may accomplish the same; provided, however, that
Contractor shall be responsible for all


- 30 -



--------------------------------------------------------------------------------




reasonable costs associated with such removal and/or restoration, including
costs associated with permitting and transportation.
3.10HSE Plan; Security.
A.Contractor recognizes and agrees that safety and physical security are of
paramount importance in the performance of the Work and that Contractor is
responsible for performing the Work in a safe and physically secure manner. No
later than sixty (60) Days after Owner’s issuance of the earlier of any LNTP or
NTP, Contractor shall submit to Owner for its review a health, safety and
environmental plan (including a drug testing program) meeting the requirements
set forth in Attachment J (the “HSE Plan”). Contractor further agrees to perform
the Work in accordance with the health, safety and environmental rules and
standards of Applicable Law, GECP and the HSE Plan (collectively, the “Safety
Standards”), and, subject to Sections 3.17 and 4.7, Contractor shall assume all
costs associated with compliance therewith. Owner’s review of the HSE Plan shall
not in any way relieve Contractor of its obligations under this Agreement
(including Contractor’s obligations to conduct the Work in accordance with the
health, safety and environmental rules of Applicable Law and GECP). Contractor
shall appoint one or more (as appropriate) safety representative(s) reasonably
acceptable to Owner who shall be resident at the Site, have responsibility to
correct unsafe conditions or unsafe acts associated with the Work and the
Project, act on behalf of Contractor on health, safety and environmental
matters, and participate in periodic safety meetings with Owner. Contractor
further agrees to provide or cause to be provided necessary training and safety
equipment to its employees, Subcontractors and Sub-subcontractors and to Owner
personnel temporarily visiting the Site to ensure their compliance with the
foregoing Safety Standards and enforce the use of such training and safety
equipment. Contractor shall maintain all accident, injury and any other records
required by Applicable Law or by Permit and shall furnish Owner a Monthly
summary of injuries and labor hours lost due to injuries. Should Owner at any
time observe Contractor, or any of its Subcontractors or Sub-subcontractors,
performing the Work at the Site in violation of the Safety Standards or in an
unsafe manner, or in a manner that would, if continued, violate the Safety
Standards or become unsafe, then Owner shall have the right (but not the
obligation) to require Contractor to stop the affected Work until such time as
the manner of performing such Work has been rendered safe; provided, however,
that at no time shall Contractor be entitled to an adjustment of the Contract
Price or Project Schedule based on such Work stoppage. Contractor shall be
responsible for the security, fencing, guarding, lighting, and supervision of
the Stage 2 Liquefaction Facility until all of the requirements of Substantial
Completion have been satisfied. With respect to all Work within the applicable
portion of the Stage 1 Site after substantial completion of Subproject 1 under
the Stage 1 EPC Agreement and the Stage 1 Site after substantial completion of
Subproject 2 under the Stage 1 EPC Agreement, Contractor shall comply, and cause
its Subcontractors and Sub-subcontractors to comply, with Owner’s health,
safety, security and environmental policies governing Subproject 1 or Subproject
2 after substantial completion of Subproject 1 or Subproject 2 (as applicable)
under the Stage 1 EPC Agreement.
B.All Work performed hereunder, as applicable, shall comply with the minimum
federal safety standards for the design, installation, inspection, testing,
construction, extension, operation, replacement, and maintenance of facilities
contained in Title 49, Code of Federal


- 31 -



--------------------------------------------------------------------------------




Regulations, Parts 192 (to the extent applicable) and 193 and in Title 33 C.F.R.
Part 127. Contractor shall comply with requirements of the Operator
Qualification Program that are outlined in Sub-Part H of 49 C.F.R. Part 193 and
Sub-Part G of C.F.R. Part 195, where applicable, in connection with the Work.
The term “pipeline facilities” shall include new and existing pipe,
rights-of-way, and any equipment, facility, or building used in the
transportation of gas, including LNG, or treatment of gas during the course of
transportation. The term “transportation of gas” shall include the gathering,
transmission, or distribution of gas by pipeline or the storage of gas.
3.11Emergencies. In the event of any emergency endangering life or property in
any way relating to the Work, whether on the Site or otherwise, Contractor shall
take such action as may be reasonable and necessary to prevent, avoid or
mitigate injury, damage, or loss and shall, as soon as reasonably possible,
report any such incidents, including Contractor’s response thereto, to Owner. If
Contractor fails to take such action and the emergency requires immediate
action, then Owner, with or without notice to Contractor may, but shall be under
no obligation to, take reasonable action as required to address such emergency.
The taking of any such action by Owner, or Owner’s failure to take any action,
shall not limit Contractor’s liability. Contractor shall reimburse Owner in an
amount equal to the reasonable costs incurred by Owner in taking such action.
3.12Contractor Permits. Contractor shall be responsible for obtaining the
Contractor Permits. Contractor shall provide Owner with copies of such
Contractor Permits as soon as reasonably practicable after they are obtained.
Contractor shall provide information, assistance and documentation to Owner as
reasonably requested in connection with the Owner Permits; provided that such
information, assistance and documentation shall not include Contractor’s
provision of information, testimony, documents or data by Contractor’s employees
under oath (unless specifically authorized by Contractor) and activities outside
the field of Contractor’s expertise, training or experience of personnel
assigned to the performance of the Work under this Agreement (except to the
extent provided for by Change Order issued pursuant to Section 6.1 and agreed by
Contractor).
3.13Books, Records and Audits.
A.Contractor shall keep full and detailed books, construction logs, records,
daily reports, schedules, accounts, payroll records, receipts, statements,
electronic files, correspondence and other pertinent documents as may be
necessary for proper management under this Agreement, as required under
Applicable Law or this Agreement, and in any way relating to this Agreement
(“Books and Records”). Contractor shall maintain all such Books and Records in
accordance with GAAP and shall retain all such Books and Records for a minimum
period of three (3) years after Final Completion, or such greater period of time
as may be required under Applicable Law.
B.Upon reasonable notice, Owner shall have the right to have audited
Contractor’s Books and Records by Owner’s third party auditors but only (i) to
the extent necessary to validate payments made to Contractor or invoiced by
Contractor for any Change Orders based on a time and materials basis, and (ii)
for any costs paid with respect to any Provisional Sums; except that these
rights shall not extend to lump sums, or the composition of fixed unit rates or
percentages. When requested by Owner, Contractor shall provide Owner’s


- 32 -



--------------------------------------------------------------------------------




third party auditors with reasonable access to all such relevant Books and
Records, and Contractor’s personnel shall cooperate with such third party
auditors to effectuate the audit or audits hereunder. Owner shall have the right
upon consent of Contractor (such consent not to be unreasonably withheld or
delayed) to have the third party auditors copy all such Books and Records.
Contractor shall bear all costs incurred by it in assisting with audits
performed pursuant to this Section 3.13 except that copying of Contractor’s
Books and Records shall be at Owner’s expense. Contractor shall include audit
provisions identical to this Section 3.13 in all Major Subcontracts. No access
to Books and Records shall be granted to any of Owner’s third party auditors
until such third party auditor has signed a confidentiality agreement with
Contractor in accordance with the standard practice in the auditing industry for
audits of this kind. The restrictions in this Section 3.13B to the audit rights
of Owner shall not be used by Contractor to avoid any obligations Contractor
might have to produce documents under Applicable Law or in any litigation or
arbitration against Contractor or against Guarantor under the Parent Guarantee.
C.Contractor shall not, and shall provide that its Subcontractors,
Sub-subcontractors and agents or employees of any of them shall not, without
Owner’s prior written approval, (i) pay any commissions or fees, or grant any
rebates, to any employee or officer of Owner or its Affiliates, (ii) favor
employees or officers of same with gifts or entertainment of a significant cost
or value, or (iii) enter into any business arrangements with employees or
officers of same.
3.14Tax Accounting.
A.Subject to Sections 3.14B, 3.14C, and 4.5A, within a reasonable period of time
following a request thereof by Owner, Contractor shall provide Owner’s tax
consultant with any information (including Books and Records) regarding
quantities and descriptions of any Equipment installed on or ordered for the
Project and any other information as Owner’s tax consultant may deem reasonably
necessary in connection with the preparation of Owner’s tax returns (including
information reasonably required to determine the amount of Qualified Research
Expenditures incurred in connection with the Work) or other tax documentation in
connection with the Project; provided, however, if, in connection with such
preparation, Owner’s tax consultant requests information relating to the actual
cost for any item of Work and such item of Work is included in the Contract
Price or in any fixed price Change Order, Contractor shall provide such
information to Owner’s tax consultant. The Parties agree that such tax
consultant shall not disclose to Owner the actual cost incurred by Contractor or
its Subcontractors or Sub-subcontractors for any item of Work (including
Equipment) included in the Contract Price. No access to the aforementioned
information (including Book and Records) shall be granted to Owner’s tax
consultant until such tax consultant has signed a confidentiality agreement with
Contractor in accordance with the standard practice in the auditing industry for
audits of this kind. Owner shall bear the cost of its own tax consultants in
connection with any audits pursuant to Section 3.14.
B.With respect to Equipment that (i) Owner has title to, and (ii) is not located
at the Site or in the Off-Site Rights of Way and Easements, Contractor shall
establish a system for reporting the locations of such Equipment on the Day in
which the applicable Governmental


- 33 -



--------------------------------------------------------------------------------




Instrumentality assesses property tax on such Equipment, and shall notify Owner
of the location of each such Equipment within thirty (30) Days after such
applicable property tax Day.
C.Contractor acknowledges that Owner is pursuing ad valorem tax exemptions
through the Texas Commission on Environmental Quality, and upon request by
Owner, Contractor shall provide to Owner and Owner’s tax consultant access to
documentation required or requested by the Texas Commission on Environmental
Quality or any other Governmental Instrumentality in order for Owner to perfect
such exemption related to the Aggregate Equipment Price for the Equipment
included in an Owner provided list. No access to the aforementioned information
shall be granted to Owner’s tax consultant until such tax consultant has signed
a confidentiality agreement with Contractor in accordance with the standard
practice in the auditing industry for audits of this kind. Documentation shall
reasonably consist of Equipment name or Equipment reference number, a
description of the Equipment, and the sale price of the Equipment included in an
Owner provided list necessary to support the exemption of such Equipment. If
reasonably requested by Owner, Contractor agrees to offer similar assistance to
Owner toward any other federal, state or local program that is enacted and would
allow for a reduction, rebate, abatement, or exemption of (i) Taxes, (ii) Texas
Sales and Use Tax, or (iii) a grant of economic development incentives.
3.15Temporary Utilities, Roads, Facilities and Storage. Until Substantial
Completion, Contractor shall provide and pay for all temporary utilities and
facilities (i.e., electricity, water, communication, cable, telephone, waste and
sewer (other than the temporary utilities and facilities to be provided by Owner
in accordance with Attachment U)) necessary for the performance of the Work,
including installation and usage costs. Subject to Section 4.3, Contractor shall
construct and maintain temporary access and haul roads as may be necessary for
the proper performance of this Agreement. Contractor shall provide Owner with
sufficient office space at the time of Contractor’s mobilization at the Site to
accommodate Owner’s Site representative and support staff at the Site.
Contractor shall provide Owner with all office space, construction trailers,
utilities, storage and warehousing, security, telephones, furnishings, and other
temporary facilities required for their oversight of the Work, as set forth in
more detail in Attachment A. Once title to Equipment has passed to Owner as set
forth in Section 8.1B, such Equipment shall, if stored at a location other than
on the Site, be segregated from other goods, and shall be clearly marked as
“Property of Corpus Christi Liquefaction, LLC.”
3.16Subordination of Liens. Contractor hereby subordinates any mechanics’ and
materialmen’s liens or other claims or encumbrances that may be brought by
Contractor against any or all of the Work, the Site or the Project to any liens
granted in favor of Lender, whether such lien in favor of Lender is created,
attached or perfected prior to or after any such liens, claims or encumbrances,
and shall require its Subcontractors and Sub-subcontractors to similarly
subordinate their lien, claim and encumbrance rights. Contractor agrees to
comply with reasonable requests of Owner for supporting documentation required
by Lender in connection with such subordination, including any necessary lien
subordination agreements by Contractor. Nothing in this Section 3.16 shall be
construed as a limitation on or waiver by Contractor of any of its rights under
Applicable Law to file a lien or claim or otherwise encumber the Project as
security for any undisputed payments owed to it by Owner hereunder which are
past due; provided that such lien, claim or encumbrance shall be subordinate to
any liens granted in favor of Lenders.


- 34 -



--------------------------------------------------------------------------------




3.17Hazardous Materials.
A.Contractor shall not, nor shall it permit or allow any Subcontractor or
Sub-subcontractor to, bring any Hazardous Materials on the Site or the Off-Site
Rights of Way and Easements and shall bear all responsibility and liability for
such Hazardous Materials that are brought on the Site or the Off-Site Rights of
Way and Easements by Contractor or its Subcontractors or Sub-subcontractors;
provided that Contractor shall not have responsibility or liability for any such
Hazardous Materials that Owner expressly permits in writing to remain on Site
after Substantial Completion; provided further that Contractor and its
Subcontractors and Sub-subcontractors may bring onto the Site or the Off-Site
Rights of Way and Easements such Hazardous Materials as are necessary to perform
the Work so long as the same is done in compliance with Environmental Law,
Applicable Codes and Standards, and the HSE Plan, and Contractor shall remain
responsible and liable for all such Hazardous Materials; provided that
Contractor shall not have responsibility or liability for any such Hazardous
Materials that Owner expressly permits in writing to remain on Site after
Substantial Completion.
B.Owner hereby discloses to Contractor that certain portions of the Site or the
Off-Site Rights of Way and Easements contain or may contain Pre-Existing
Contamination. Owner acknowledges that: (i) none of Contractor or its
Subcontractors or Sub-subcontractors have created or contributed to the creation
or existence of the Pre-Existing Contamination; and (ii) in the performance of
the Work under this Agreement (to the extent that such performance is in
compliance with the conditions and procedures required for performing Work in
Controlled Areas (and the restrictions against entry into Prohibited Areas) as
described in Attachment Y), none of Contractor or its Subcontractors or
Sub-subcontractors are in any way responsible or liable for any Pre-Existing
Contamination or exacerbation thereof, except in either case for exacerbation
for which Contractor is responsible under Section 3.17E of this Agreement.
Contractor has no obligation to identify, characterize, manage, manifest, treat,
store, remediate, remove, transport or dispose of any Pre-Existing
Contamination.
C.Owner has disclosed to Contractor all material reports, studies and written
Governmental Instrumentality documentation in Owner’s and its Affiliates’
possession regarding the location, character, scope and extent of Pre-Existing
Contamination.
D.If Contractor or its Subcontractors or Sub-subcontractors encounters any
Pre-Existing Contamination in the performance of Work, Contractor shall: (i)
suspend the performance of the Work in the affected area; (ii) notify Owner
immediately; and (iii) to the extent reasonably practicable, continue working in
the non-affected areas. None of Contractor or its Subcontractors or
Sub-subcontractors shall be required to resume Work in connection with such
Pre-Existing Contamination or in any area affected thereby until Owner has: (i)
obtained any required permits or other approvals related thereto; (ii) delivered
to Contractor a written notice (x) specifying that any affected area is or has
been rendered suitable for the resumption of Work in compliance with
Environmental Law or (y) specifying any special conditions under which such Work
may be resumed in compliance with Environmental Law. To the extent that any such
suspension adversely affects Contractor’s or its Subcontractors’ or
Sub-subcontractors’ cost or time for performance of the Work in accordance with
the


- 35 -



--------------------------------------------------------------------------------




requirements of this Agreement, Contractor shall be entitled to an appropriate
Change Order pursuant to Section 6.2A.10.
E.If under such circumstances described in Section 3.17D Contractor or any of
its Subcontractors or Sub-subcontractors fail to stop Work or notify Owner or
fail to comply with the conditions and procedures required for performing Work
in Controlled Areas (or the restrictions against entry into Prohibited Areas) as
described in Attachment Y, Contractor shall be responsible and liable to Owner
for all damages, costs, losses and expenses to the extent such failure increases
the damages, costs, losses and expenses with respect to such exacerbation of the
Pre-Existing Contamination at the Site; provided that Contractor’s liability to
Owner for such failure shall not exceed Twenty-Five Million U.S. Dollars
(U.S.$25,000,000) in the aggregate.
3.18Quality Control. No later than sixty (60) Days after the date Owner issues
LNTP No. 1, Contractor shall submit to Owner for its written approval (which
approval shall not be unreasonably withheld), a Project-specific quality control
plan and an inspection plan, including witness points, but excluding tests and
inspections relating to commissioning. No later than ninety (90) Days after the
date Owner issues LNTP No. 1, Contractor shall submit to Owner for its review
detailed inspection procedures. Contractor’s quality control plan shall provide
for a quality control individual to be present at the Site to supervise the
implementation of the quality control plan, the inspection plan, and the
inspection procedures. Owner’s review and/or approval of Contractor’s quality
control plan, inspection plan and inspection procedure shall in no way relieve
Contractor of its responsibility for performing the Work in compliance with this
Agreement.
3.19Reports.
A.Contractor shall provide Owner with an electronic copy of the following
reports and other documentation:
1.minutes for all weekly status and other Project-related meetings with Owner
within five (5) Business Days following such meeting;
2.safety incident reports within three (3) Business Days of the occurrence of
any such incident; except for any safety incident involving a significant
non-scheduled event such as LNG or Natural Gas releases, fires, explosions,
mechanical failures, unusual over-pressurizations or major injuries which shall
be provided to Owner within eight (8) hours of the occurrence of such incident;
provided, however, notification shall be provided to Owner immediately if the
incident is of significant magnitude to threaten public or employee safety,
cause significant property damage or interrupt the Work; and
3.Monthly progress reports (“Monthly Progress Reports”) with the information
specified in Attachment A.
B.At Owner’s request and after Contractor’s agreement, Contractor shall
consolidate any or all reports and other documentation required under this
Section 3.19 (or


- 36 -



--------------------------------------------------------------------------------




other provisions under this Agreement) for Subproject 3 with the reports
required under similar provisions for Subproject 1 and Subproject 2 in the Stage
1 EPC Agreement.
3.20Payment. Contractor shall timely make all payments required to be paid to
Owner pursuant to the terms of this Agreement.
3.21Commercial Activities. Neither Contractor nor its employees shall establish
any commercial activity or issue concessions or permits of any kind to Third
Parties for establishing commercial activities on the Site or any other lands
owned or controlled by Owner.
3.22Title to Materials Found. As between Owner and Contractor, the title to
water, soil, rock, gravel, sand, minerals, timber, and any other materials
developed or obtained in the excavation or other operations of Contractor, any
Subcontractor or Sub-subcontractor and the right to use said materials or
dispose of same is hereby expressly reserved by Owner. Notwithstanding the
foregoing, Contractor shall be permitted, without charge, to use in the Work any
such materials that comply with the requirements of this Agreement.
3.23Survey Control Points and Layout. Contractor shall establish all survey
control points and layout the entire Work in accordance with the requirements of
this Agreement, which shall be based on the survey control point established by
Owner pursuant to this Agreement. If Contractor or any of its Subcontractors,
Sub-subcontractors or any of the representatives or employees of any of them
move or destroy or render inaccurate the survey control point provided by Owner,
such control point shall be replaced by Contractor at Contractor’s own expense.
3.24Cooperation with Others at the Site.
A.Subject to the provisions of this Agreement, including Section 4.3, Contractor
acknowledges that Landowners, Owner and Owner’s other contractors or
subcontractors may be performing certain activities at the Site, including those
activities described in Attachment Z to be performed by Landowners or their
representatives, during the performance of this Agreement and Contractor’s Work
or use of certain facilities may be interfered with as a result of such
concurrent activities. Owner shall provide Contractor with reasonable notice of
any request for access to the Stage 2 Site by (i) any of Owner’s other
contractors or subcontractors seeking to perform work at the Site (except with
respect to Contractor’s work performed under the Stage 1 EPC Agreement) or (ii)
any Landowner. Subject to Section 4.3, Contractor agrees to use reasonable
efforts to accommodate such request and to coordinate the performance of the
Work with those certain activities to be performed by Landowners or any of
Owner’s other contractors or subcontractors at the Stage 2 Site so as not to
materially interfere with the performance of such activities at the Stage 2
Site. Owner hereby notifies Contractor that Affiliates of Owner Group (including
Cheniere Corpus Christi Pipeline, L.P. and Cheniere Land Holdings, LLC) will
need access to the Stage 2 Site. Contractor hereby acknowledges such notice and
agrees that no further notices are required in connection with any Affiliates of
Owner Group accessing the Stage 2 Site. Contractor shall provide Owner and any
Affiliates of Owner Group access to the Stage 2 Site at all times.
B.Cooperation Within the Off-Site Rights of Way and Easements. Owner shall
provide Contractor with reasonable prior notice of access to the Off-Site Rights
of Way and


- 37 -



--------------------------------------------------------------------------------




Easements by (i) any of Owner’s other contractors or subcontractors seeking to
perform work within such Off-Site Rights of Way and Easements (except with
respect to Contractor’s work performed under the Stage 1 EPC Agreement), and
(ii) any Landowner. Likewise, Contractor shall provide Owner with reasonable
prior notice of any access to the Off-Site Rights of Way and Easements by
Contractor or any of its Subcontractors or Sub-subcontractors. Owner hereby
notifies Contractor that Affiliates of Owner Group (including Cheniere Corpus
Christi Pipeline, L.P. and Cheniere Land Holdings, LLC) will need access to the
Off-Site Rights of Way and Easements. Contractor hereby acknowledges such notice
and agrees that no further notices are required in connection with any
Affiliates of Owner Group accessing the Off-Site Rights of Way and Easements.
Subject to the provisions of this Agreement, including Section 4.3, Contractor
acknowledges that Owner or Owner’s other contractors or subcontractors may be
working within the Off-Site Rights of Way and Easements and that other Persons
(including any Landowner) may be on or using the Off-Site Rights of Way and
Easements during the performance of this Agreement and Contractor’s Work or use
of certain facilities may be interfered with as a result of such concurrent
activities. Subject to Section 4.3, Contractor agrees to use reasonable efforts
to coordinate the performance of the Work with such other contractors or
subcontractors performing work within the Off-Site Rights of Way and Easements
so as not to materially interfere with any of Owner’s other contractors or
subcontractors performing work within the Off-Site Rights of Way and Easements;
provided, however, Contractor shall in all cases coordinate the Work with any
Persons (other than Owner or Owner’s other contractors or subcontractors, which
shall not be deemed to include the Contractor or its subcontractors performing
work under the Stage 1 EPC Agreement) on or using the Off-Site Rights of Way and
Easements pursuant to Attachment Z. All coordination required of Contractor in
this Section 3.24B with other Persons shall be done through Owner.
3.25Integration with Stage 1 Liquefaction Facility.
A.No Interference with Stage 1 Liquefaction Facility. Performance of the Work
shall at no time cause a suspension of operation of Subproject 1 or Subproject 2
(or any portion thereof) after substantial completion of Subproject 1 or
Subproject 2 (as applicable) under the Stage 1 EPC Agreement or cause a delay in
any of the target substantial completion dates or guaranteed substantial
completion dates under the Stage 1 EPC Agreement, except to the extent (i)
specified in Attachment X and in compliance with the requirements of Section
3.25B or (ii) agreed by the Owner Representative in writing.
B.Scheduled Activities. No later than thirty (30) Days prior to performing any
Work that may interfere with the operation of Subproject 1 or Subproject 2 after
substantial completion of Subproject 1 or Subproject 2 (as applicable) under the
Stage 1 EPC Agreement or that may delay any of the target substantial completion
dates or guaranteed substantial completion dates under the Stage 1 EPC Agreement
(whether specified in Attachment X or agreed by Owner Representative in
writing), Contractor shall provide Owner with a written integration plan listing
the scheduled, interfering Work and proposing in detail how Contractor intends
that such Work will be performed to minimize, to the greatest extent reasonably
possible, interference with the operation of Subproject 1 or Subproject 2 after
substantial completion of Subproject 1 or Subproject 2 (as applicable) under the
Stage 1 EPC Agreement and delay of any target substantial completion dates or
guaranteed substantial completion dates under the


- 38 -



--------------------------------------------------------------------------------




Stage 1 EPC Agreement. Such proposed plan shall (i) comply with the requirements
of Section 3.25A, (ii) be scheduled so that it is not on the critical path, and
(iii) at a minimum, address each of the activities identified in Attachment X
and list (a) the component of the Stage 1 Liquefaction Facility or the target
substantial completion dates or guaranteed substantial completion dates under
the Stage 1 EPC Agreement that will be impacted by such activity, (b) how such
component or work will be impacted, and (c) the duration of such impact. If the
plan proposed by Contractor does not meet any of the requirements in the
immediately preceding sentence, or if Owner reasonably believes that the plan
proposed by Contractor has not been developed to reasonably minimize the impact
on the operations of Subproject 1 or Subproject 2 after substantial completion
of Subproject 1 or Subproject 2 (as applicable) under the Stage 1 EPC Agreement
or the delay of any target substantial completion dates or guaranteed
substantial completion dates under the Stage 1 EPC Agreement, then Owner may,
not later than fourteen (14) Days following receipt of the proposed plan,
instruct Contractor in writing to modify the proposed plan. If Owner’s
instruction restricts the duration or extent of the Work covered in the plan
more than what is required by Section 3.25B(i)-(iii), then Contractor shall be
entitled to a Change Order to the extent permitted under Section 6.9. Contractor
shall proceed to execute such Work in accordance with the mutually agreed plan;
provided that, if Owner does not respond and comment upon the Contractor’s
proposed plan within fourteen (14) Days following receipt of Contractor’s
proposed plan, then Contractor shall proceed to execute such Work in accordance
with Contractor’s proposed plan as long as it complies with the limitations
specified in Section 3.25B(i)-(iii). Notwithstanding Owner’s agreement (or
failure to agree) to the schedule and the plan for the performance of such Work,
Owner may, in its sole discretion, subsequently prohibit the performance of such
Work occurring on the scheduled date, but in such case Contractor shall be
entitled to a Change Order to the extent permitted under Section 6.9. If Owner
fails to provide Contractor with access when and for the duration required by
Contractor for the Work, other than for non-compliance with Section
3.25B(i)-(iii), Applicable Law, Owner Permits relating to safety, or Owner’s
reasonable security requirements, then, Contractor shall be entitled to a Change
Order to the extent permitted under Section 6.9.
C.Unscheduled Activities. It is the Parties’ intent that, except for the
activities (if any) listed in Attachment X, the performance of the Work and
Contractor’s other obligations under this Agreement will not interfere with the
operation of Subproject 1 or Subproject 2 after substantial completion of
Subproject 1 or Subproject 2 (as applicable) under the Stage 1 EPC Agreement or
cause a delay in any of the target substantial completion dates or guaranteed
substantial completion dates under the Stage 1 EPC Agreement. During the
performance of the Work, should a situation arise that Contractor reasonably
believes has the potential of interfering with the operation of Subproject 1 or
Subproject 2 after substantial completion of Subproject 1 or Subproject 2 (as
applicable) under the Stage 1 EPC Agreement or causes a delay in any of the
target substantial completion dates or guaranteed substantial completion dates
under the Stage 1 EPC Agreement, Contractor shall, except in an emergency
endangering property or any Persons, give Owner written notice as soon as
possible but no later than fourteen (14) Days prior to the time that Contractor
plans to perform such Work, detailing a plan that is least disruptive, to the
greatest extent reasonably possible, to operations of Subproject 1 or Subproject
2 after substantial completion of Subproject 1 or Subproject 2 (as applicable)
under the Stage 1 EPC Agreement or to the target substantial completion dates or
guaranteed


- 39 -



--------------------------------------------------------------------------------




substantial completion dates under the Stage 1 EPC Agreement. Emergency actions
are governed by Section 3.11. Prior to performing such Work, Owner and
Contractor shall mutually agree on a proposed plan for Contractor to execute
such Work; provided that, if Owner fails to provide Contractor with access when
and for the duration required by Contractor for the Work, other than for
non-compliance with Section 3.25B(i)-(ii), Applicable Law, Owner Permits
relating to safety, or Owner’s reasonable security requirements, then Contractor
shall be entitled to a Change Order to the extent permitted under Section 6.9.
Notwithstanding Owner’s agreement to the schedule and the plan for the
performance of such Work, Owner may, in its sole discretion, subsequently
prohibit the performance of such Work on such scheduled date, and Contractor
shall work with Owner to develop a new plan and date for performing such Work in
accordance with this Section 3.25C, and in such case Contractor shall be
entitled to a Change Order to the extent permitted under Section 6.9.
3.26Responsibility for Property. Except as expressly set forth in Section 3.25,
Contractor shall limit its operations to the Stage 2 Site. Contractor shall plan
and conduct its operations so that neither Contractor nor any of its
Subcontractors or Sub-subcontractors shall (i) enter upon lands (other than the
Stage 2 Site and Off-Site Rights of Way and Easements) or waterbodies in their
natural state unless authorized by the appropriate owner or entity; (ii) close
or obstruct any utility installation, highway, waterway, harbor, road or other
property unless Permits are obtained and authorized by the appropriate entity or
authority; or (iii) disrupt or otherwise interfere with the operation of any
portion of any pipeline, telephone, conduit or electric transmission line,
ditch, navigational aid, dock or structure unless otherwise specifically
authorized by the appropriate entity or authority. The foregoing includes damage
arising from performance of the Work through operation of Construction Equipment
or stockpiling of materials. If damage occurs to Subproject 1 or Subproject 2
prior to substantial completion of such applicable Subproject 1 or Subproject 2,
liability for such damage shall be governed by the Stage 1 EPC Agreement.
3.27Explosives. Explosives shall be transported to the Site only when required
to perform the Work under this Agreement and with abundant, prior notice to and
written approval of Owner. Contractor shall be responsible for properly
purchasing, transporting, storing, safeguarding, handling and using explosives
required to perform the Work under this Agreement. Contractor shall employ
competent and qualified personnel for the use of explosives and, notwithstanding
any other provision in this Agreement to the contrary, shall assume full
responsibility for damages claimed by any Third Party to the extent caused by
the improper use of explosives by Contractor or any Subcontractor or
Sub-subcontractor. Residual surplus explosives shall be promptly removed from
the Site and properly disposed of by Contractor.
3.28Taxes. Subject to Section 7.1, the Contract Price includes all Taxes imposed
on or payable by Contractor, its Subcontractors and Sub-subcontractors in
connection with the Work. Contractor shall be responsible for the payment of all
Taxes imposed on or payable by Contractor, its Subcontractors and
Sub-subcontractors in connection with the Work.


- 40 -



--------------------------------------------------------------------------------




3.29Equipment Quality. Contractor shall furnish reasonable evidence as to the
kind, quality, and quantity of all Major Equipment. Without prior written
approval by Owner which specifically waives the requirements of this Agreement,
where this Agreement specifies certain Major Equipment be incorporated into the
Project, Contractor shall not use any Major Equipment other than as specified in
this Agreement. If Contractor wishes to modify the requirements contained herein
with respect to Major Equipment, then it shall make written application to Owner
for Owner’s approval (such approval not to be unreasonably withheld), prior to
performing any such Work. Such application shall (i) identify the requirements
being modified, (ii) certify that the quality of the proposed substitute is
equal to or better than that currently specified, and (iii) certify that the
substitute is suited to the same use and capable of performing the same function
as that specified. If the preceding requirements are not followed, then any
substitution shall constitute a material failure by Contractor to comply with
its obligations under this Agreement. All Major Equipment shall be fabricated,
applied, installed, connected, operated (during start-up and testing), cleaned
and conditioned in accordance with the instructions of the applicable
Subcontractor or Sub-subcontractor.
3.30Loss of LNG or Natural Gas. Contractor shall use safe and commercially
reasonable efforts during commissioning, testing, and operation of the Stage 2
Liquefaction Facility to minimize the loss of LNG or Natural Gas due to venting,
flaring, or unnecessary operation of the refrigerant compressors in recycle.
ARTICLE 4
OWNER’S RESPONSIBILITIES
Owner shall comply with the following provisions in a timely manner in
accordance with the Project Schedule at no cost to Contractor:
4.1Payment and Financing. Owner shall timely pay the Contract Price in
accordance with the provisions of Article 7 hereof. As a condition of NTP, Owner
shall obtain and maintain funds and financing as required by Section 4.1B for
the Project sufficient to make payments to Contractor in accordance with the
terms of this Agreement.
A.Owner Quarterly Confirmation. Beginning with Owner’s issuance of NTP, and
continuing quarterly thereafter, Owner shall deliver to Contractor a statement
in the form of Schedule BB-1 (“Owner Quarterly Confirmation”) confirming that
Owner has sufficient funds, in an amount at least equal to the committed fund
levels as required by Section 4.1B, through itself and financing to continue to
fulfill its payment obligations under this Agreement and confirming that no
event has come to the attention of Owner which would materially and adversely
affect the continued availability of such funding. Such Owner Quarterly
Confirmation shall be signed by an appropriate senior officer of Owner. For the
purposes of this Section 4.1A, “quarterly” shall mean the beginning and middle
of each six (6) Month period described in Section 4.1B.
B.Sufficiency of Committed Funds. The term “sufficient funds” for purposes of
Section 4.1A shall mean the following:


- 41 -



--------------------------------------------------------------------------------




1.After NTP and Bechtel’s receipt of the Mobilization Payment, and through the
first six (6) Months, Six Hundred Million U.S. Dollars (U.S.$600,000,000); and
2.After the first six (6) Months and through the first twelve (12) Months, Five
Hundred Million U.S. Dollars (U.S.$500,000,000); and
3.After the first twelve (12) Months and through the first eighteen (18) Months,
Four Hundred Million U.S. Dollars (U.S.$400,000,000); and
4.After the first eighteen (18) Months and through the first twenty four (24)
Months, Three Hundred Million U.S. Dollars (U.S.$300,000,000); and
5.After the first twenty four (24) Months and through the first thirty six (36)
Months, Two Hundred Million U.S. Dollars (U.S.$200,000,000); and
6.After the first thirty six (36) Months and up to Substantial Completion of
Subproject 3, One Hundred Million U.S. Dollars (U.S.$100,000,000).
The committed fund levels under this Section 4.1B are in addition to and
exclusive of (a) undisputed amounts owed to Contractor from Owner through the
date of the applicable Owner Quarterly Confirmation, (b) any disputed amounts
placed in escrow under Section 18.4 and (c) any funds committed to fulfill
Owner’s payment obligations to Contractor under the Stage 1 EPC Agreement after
Owner has issued notice to proceed under the Stage 1 EPC Agreement.
4.2Owner Permits. Owner shall be responsible for obtaining the Owner Permits.
Owner shall maintain and, to the extent applicable, renew such Owner Permits. To
the extent Owner has already obtained any of the Owner Permits as of the
Effective Date of this Agreement, Owner shall provide copies of such Owner
Permits to Contractor on or before the Effective Date. To the extent Owner has
not obtained any Owner Permits prior to the Effective Date, Owner shall obtain
such Owner Permits in accordance with the schedule contained in Attachment Q and
Owner shall provide Contractor with complete copies of such Owner Permits within
five (5) Business Days after obtaining them. The terms of all such Permits shall
be compatible with Contractor’s performance of the Work, and Owner shall
promptly notify Contractor of any changes to the terms of any such Owner Permit
that impacts Contractor’s performance of the Work under this Agreement. Owner
shall provide information, assistance and documentation to Contractor as
reasonably requested in connection with the Contractor Permits.
4.3Access to the Site and Off-Site Rights of Way and Easements.
A.Subject to the terms of this Agreement, including Section 3.24, Owner shall,
at NTP, provide Contractor with access to and care and custody of the Stage 2
Site. Such access shall be sufficient to permit Contractor to progress with
construction on a continuous basis without material interruption or interference
by others. To the extent that (i) any of Owner’s other contractors or
subcontractors working at the Stage 2 Site prior to Substantial Completion, (ii)
any Landowner accessing the Stage 2 Site prior to Substantial Completion (except
as


- 42 -



--------------------------------------------------------------------------------




described in Attachment Z), or (iii) the lack of such sufficient access or a
Change in Law, in any such case materially interrupts or interferes with
Contractor’s performance of the Work applicable to Subproject 3 and such
interruption or interference adversely affects Contractor’s ability to perform
the Work applicable to Subproject 3 in accordance with the Project Schedule or
Contractor’s cost of performance of the Work for Subproject 3, Contractor shall
be entitled to a Change Order; provided that, subject to Section 3.25,
Contractor complies with the requirements in Sections 6.2, 6.5 and 6.9. In
addition, Owner shall provide Contractor with reasonable access to the Stage 1
Site after substantial completion of Subproject 1 or Subproject 2, as
applicable, necessary for the performance of the Work and in accordance with
Section 3.25. For the avoidance of doubt, Contractor shall not be entitled to a
Change Order pursuant to this Section 4.3 as a result of a Landowner or its
representatives accessing the Site to perform any of those activities described
in Attachment Z.
B.The Contract Price is based on Owner providing Contractor with access to the
off-Site rights of way and easements listed in Attachment Y, including any
temporary facility locations and disposal areas (but not including disposal
areas for dredging) (the “Off-Site Rights of Way and Easements”) sufficient to
permit Contractor to progress with construction without material interruption or
interference by others while adhering to the requirements in Attachment Z. To
the extent Contractor is not provided with sufficient access to such Off-Site
Rights of Ways and Easements to progress with construction without material
interruption or interference by others, and such interruption or interference
adversely affects Contractor’s cost of performance of the Work or Contractor’s
ability to perform the Work in accordance with the Project Schedule, Contractor
shall be entitled to a Change Order; provided that (i) Contractor complies with
the requirements set forth in Sections 6.2, 6.5 and 6.9, and (ii) at or prior to
the Contract Date, Contractor did not know (based on information set forth in
Attachment Y or Attachment Z) that its access was or would be restricted.
4.4Operation Personnel. Owner shall provide to Contractor a minimum of thirty
(30) qualified and competent operating and maintenance personnel sufficient to
commission and test the Project under the supervision of Contractor as set forth
in Attachment V. Until Substantial Completion, such personnel shall be under the
direction and control of and supervised by Contractor. Such operating and
maintenance personnel shall be available for training as required pursuant to
Section 3.5. To the extent not set forth in Attachment V, Contractor shall
prepare for Owner’s review a Project Commissioning Plan regarding the
utilization of Owner’s operation and maintenance personnel and Contractor’s
personnel during commissioning and for the conduct of Performance Tests. Such
Project Commissioning Plan shall be mutually agreed-upon by the Parties, each
acting reasonably, no later than forty-five (45) Days after Owner’s receipt of
Contractor’s proposed Project Commissioning Plan. Without in any way limiting
Contractor’s obligation to provide forces and labor during commissioning and
Performance Testing, Contractor agrees that if any activity during commissioning
and Performance Testing requires direct supervision by Contractor, such
supervision shall be performed by Contractor or a Subcontractor or
Sub-subcontractor. Owner shall remain responsible for all costs associated with
Owner’s operation and maintenance personnel, including salaries, travel and
expenses.


- 43 -



--------------------------------------------------------------------------------




4.5Texas Sales and Use Tax Matters.
A.Texas Sales and Use Taxes Manufacturing Exemption on Equipment.
1.For Texas Sales and Use Tax purposes, this Agreement shall be considered to be
a separated contract for the construction of new non-residential real property
as defined under Applicable Law, including 34 Tex. Admin Code §3.291(a)(13).
Contractor shall ensure that all Subcontracts and Sub-subcontracts are separated
for Texas Sales and Use Tax purposes.
2.Aggregate Equipment Price. Contractor shall maintain the Aggregate Equipment
Price and reasonable supporting documentation (which shall include the
description and the sales price of such Equipment) for those items of Equipment
identified in an Owner provided list at its principal office location at 3000
Post Oak Boulevard in Houston, Texas. Upon five (5) Business Days advance notice
from Owner to Contractor, Contractor shall provide Owner, its Affiliates and
their respective auditors and the auditors of any applicable Governmental
Instrumentalities access to such reasonable supporting documentation during
regular business hours to review such reasonable supporting documentation.
Contractor shall update the Aggregate Equipment Price and such reasonable
supporting documentation to reflect Change Orders. Owner shall have sole
responsibility for determining which items of Equipment qualify for the
manufacturing exemption from Texas Sales and Use Tax.
3.Prior to issuance of any LNTP or NTP directing Contractor to procure any
Equipment, Owner shall issue a Texas direct pay exemption certificate to
Contractor, and Contractor shall not invoice Owner for any Texas Sales and Use
Tax on Equipment. Pursuant to direct pay permit status, Owner shall pay
applicable Texas Sales and Use Tax on Equipment directly to the State of Texas
on the Work.
B.Additional Contractor Texas Sales and Use Tax Responsibilities. For Texas
Sales and Use Tax purposes, Contractor shall be considered a retailer of all
Equipment incorporated into the Work. Contractor shall issue a valid Texas Sales
and Use Tax resale exemption certificate for Equipment to its Subcontractors and
shall cause its Subcontractors to issue a valid Texas Sales and Use Tax resale
exemption certificate for Equipment to Sub-subcontractors.
4.6Metes and Bounds Description and Survey. Prior to NTP (or prior to any LNTP
Work where applicable), Owner shall provide to Contractor (i) a metes and bounds
description of the Site (which shall include the Stage 2 Site) and the Off-Site
Rights of Way and Easements, but only for those portions of the Site and the
Off-Site Rights of Way and Easements that the Parties have specified in
Attachment Y that the metes and bounds descriptions will be provided, and (ii) a
survey of the Site (which shall include the Stage 2 Site) and the Off-Site
Rights of Way and Easements, showing the boundaries of the Site (and Stage 2
Site) and the Off-Site Rights of Way and Easements and one survey control point
previously provided by Owner to Contractor under the Stage 1 EPC Agreement, but
only for those portions of the Site and the Off-Site Rights of Way and Easements
that


- 44 -



--------------------------------------------------------------------------------




the Parties have specified in Attachment Y that a survey will be provided.
Contractor shall be entitled to rely upon the accuracy of this information. To
the extent any existing structures or utilities are shown in the survey,
Contractor shall independently verify the locations of such existing structures
and utilities.
4.7Hazardous Materials. As between Owner and Contractor and any of Contractor’s
Subcontractors or Sub-subcontractors, Owner shall, or shall cause its Affiliates
to, as applicable in Owner’s reasonable determination and at the sole cost,
expense and liability of Owner (except for those costs, damages, losses and
expenses for which Contractor is responsible and/or liable under Sections 3.6,
3.17A or 3.17E), identify, characterize, manage, manifest, treat, store,
remediate, remove, transport, or dispose of any Hazardous Materials (including
Pre-Existing Contamination) present, discovered, discharged, spilled, disposed
or otherwise released at the Site or the Off-Site Rights of Way and Easements,
including any Hazardous Materials brought on to or generated on the Site or the
Off-Site Rights of Way and Easements by any Third Parties but excluding any
Hazardous Materials brought on to or generated on the Site or the Off-Site
Rights of Way and Easements by Contractor or any of its Subcontractors or
Sub-subcontractors that Owner has not otherwise expressly permitted in writing
to remain on Site after Substantial Completion. OWNER SHALL DEFEND, INDEMNIFY
AND HOLD HARMLESS CONTRACTOR GROUP AND ITS SUBCONTRACTORS AND SUB-SUBCONTRACTORS
FROM AND AGAINST ALL DAMAGES, LOSSES, COSTS AND EXPENSES (INCLUDING ALL
REASONABLE ATTORNEYS’ FEES AND LITIGATION OR ARBITRATION EXPENSES) INCURRED BY
CONTRACTOR GROUP OR ITS SUBCONTRACTORS AND SUB-SUBCONTRACTORS TO THE EXTENT
ARISING FROM ANY CONTAMINATION OR POLLUTION RESULTING FROM (I) ANY HAZARDOUS
MATERIALS (INCLUDING PRE-EXISTING CONTAMINATION) FOR WHICH OWNER IS RESPONSIBLE
UNDER THIS SECTION 4.7; OR (II) ANY FAILURE OF OWNER TO OTHERWISE COMPLY WITH
ITS OBLIGATIONS UNDER THIS SECTION 4.7.
4.8Owner-Provided Items.
A.Owner shall be responsible for those items of information so identified in
Attachment A, including information defined as “Rely Upon” in the Design Basis
included in Attachment A, and for providing to Contractor the information
specified in Attachment U. Contractor shall not be required to examine or be
deemed to have examined any such information and Owner shall remain fully
responsible for the accuracy, completeness and sufficiency of such information.
If Owner makes a change to any such information, or if Contractor discovers an
error in such information or non-compliance of such information with Applicable
Law or Applicable Codes and Standards, Contractor shall be entitled to a Change
Order; provided that Contractor complies with the requirements set forth in
Sections 6.2, 6.5 and 6.9. All other information in the Design Basis shall be
the responsibility of Contractor.
B.Owner shall provide those items in Attachment A which are expressly listed as
being the obligation of Owner and the items listed in Attachment U (within the
times listed in Attachment U). The items already provided by Owner are listed in
Attachment U.
C.Owner shall supply Feed Gas for use during commissioning, Start Up and
Performance Tests and as necessary to demonstrate achievement of RFSU and
Substantial


- 45 -



--------------------------------------------------------------------------------




Completion (“Commissioning Feed Gas”) in accordance with the notice procedures
specified in Section 11.1.
D.Following substantial completion of Subproject 1, Owner shall provide storage,
through a Tank completed by Contractor under Subproject 1, for Commissioning LNG
in accordance with the notice procedures specified in Section 11.1.
4.9Owner Representative and Owner’s Site Manager. Owner designates *** as the
Owner Representative. Owner designates *** as the Owner’s Site Manager.
Notification of a change in Owner Representative and Owner Site Manager shall be
provided in advance, in writing, to Contractor.
4.10LNG Tanker Release.  Owner shall endeavor to obtain a release of Contractor
Group and Owner Group from the owner of any LNG Tanker and related LNG cargo
from any and all damages, losses, costs and expenses arising out of or resulting
from claims for damage to or destruction of an LNG Tanker and loss of the
related LNG cargo or personal injury or death of any employee, officer or
director employed by the company operating, owning or leasing such LNG Tanker or
owning the related LNG cargo in connection with the delivery of LNG of any LNG
Tanker to the Project where such damage, destruction, loss, injury or death
occurs prior to Substantial Completion.  Owner shall endeavor to obtain a
release which shall apply regardless of the cause of such damage, destruction,
injury or death, including the sole or joint negligence, breach of contract or
other basis of liability of any member of the Contractor Group and any member of
the Owner Group. 
ARTICLE 5
COMMENCEMENT OF WORK, PROJECT SCHEDULE, AND SCHEDULING OBLIGATIONS
5.1Limited Notice to Proceed.
A.Commencement of LNTP Work. Upon Contractor’s receipt from Owner of LNTP No. 1,
LNTP No. 2, LNTP No. 3 or any other limited notice to proceed executed pursuant
to Section 5.1B.4 (individually or collectively, “Limited Notice to Proceed” or
“LNTP”), Contractor shall promptly commence with the performance of the portion
of the Work specified in such LNTP. The LNTP shall be issued in the applicable
form attached hereto in Attachment H, as further described below. If permitted
to be filed under Applicable Law, Contractor shall timely file an affidavit of
commencement of construction with the county clerk pursuant to Texas Property
Code § 53.124(c). Contractor shall not, and shall not be obligated to, commence
performance of such Work until receipt from Owner of such LNTP.
B.Limited Notice to Proceed.
1.Owner shall issue LNTP No. 1 in the form attached hereto as Schedule H-2
(“LNTP No. 1”), authorizing and requiring Contractor to commence performance of
the Work as described in Schedule H-2. All Work performed under LNTP No. 1 shall
be performed in accordance with the terms and conditions of this Agreement, and
all payment for Work under LNTP No. 1 shall be credited against the Contract
Price and the first payments to become due hereunder if NTP is issued. The
portion


- 46 -



--------------------------------------------------------------------------------




of the Contract Price payable for Work under LNTP No. 1 shall be made in
accordance with the Payment Schedule set forth in Attachment H-2 (as may be
amended by Change Order) and the applicable provisions of Article 7. For the
avoidance of doubt, in the event LNTP No. 1 is not issued by Owner pursuant to
this Agreement, the Work included in Schedule H-2 remains part of the Work
required to be performed by Contractor after NTP pursuant to this Agreement.
2.Owner may issue LNTP No. 2, which if issued shall be in the form attached
hereto as Schedule H-3 (“LNTP No. 2”), authorizing and requiring Contractor to
commence performance of the Work as described in Schedule H-3. All Work
performed under LNTP No. 2 shall be performed in accordance with the terms and
conditions of this Agreement, and all payments for Work under LNTP No. 2 shall
be credited against the Contract Price and the first payments to become due
hereunder if NTP is issued. The portion of the Contract Price payable for Work
under LNTP No. 2 shall be made in accordance with the Payment Schedule set forth
in Attachment H-3 (as may be amended by Change Order) and the applicable
provisions of Article 7. For the avoidance of doubt, in the event LNTP No. 2 is
not issued by Owner pursuant to this Agreement, the Work included in Schedule
H-3 remains part of the Work required to be performed by Contractor after NTP
pursuant to this Agreement.
3.Owner may issue LNTP No. 3, which if issued shall be in the form attached
hereto as Schedule H-4 (“LNTP No. 3”), authorizing and requiring Contractor to
commence performance of the Work as described in Schedule H-4. All Work
performed under LNTP No. 3 shall be performed in accordance with the terms and
conditions of this Agreement, and all payments for Work under LNTP No. 3 shall
be credited against the Contract Price and the first payments to become due
hereunder if NTP is issued. The portion of the Contract Price payable for Work
under LNTP No. 3 shall be made in accordance with the Payment Schedule set forth
in Attachment H-4 (as may be amended by Change Order) and the applicable
provisions of Article 7. For the avoidance of doubt, in the event LNTP No. 3 is
not issued by Owner pursuant to this Agreement, the Work included in Schedule
H-4 remains part of the Work required to be performed by Contractor after NTP
pursuant to this Agreement.
4.At any time prior to the date of issuance of NTP, Owner may issue other LNTPs
which, if issued, shall authorize and require Contractor to commence performance
of a specified portion of the Work; provided that the Parties have executed a
Change Order for such other LNTP Work. Each other LNTP, if any, shall specify
the Work to be performed under the LNTP and the cost of such specified Work, and
Contractor shall be paid for such specified Work pursuant to the terms and
conditions of such other LNTP and this Agreement, with all such payments
credited against the Contract Price if NTP is issued. Such LNTP shall be issued
in the form attached hereto as Schedule H-1. The portion of the Contract Price
payable for the LNTP Work shall be made in accordance with the Payment Schedule
set forth in Attachment C (as may be amended by the applicable LNTP or by Change
Order) and the applicable provisions of Article 7.


- 47 -



--------------------------------------------------------------------------------




C.Conditions of Issuance of LNTP. Owner shall not issue any LNTP (including LNTP
No. 1, LNTP No. 2 and LNTP No. 3) until the following conditions have been met
(or waived in writing by Contractor):
1.Owner has furnished to Contractor documentation which demonstrates that Owner
has sufficient funds to fulfill its payment obligations, including all
cancellation costs associated with LNTP Work, in connection with Contractor’s
performance of the LNTP Work, or that Owner has obtained financing from one or
more Lenders to fulfill its payment obligations in connection with such LNTP
Work;
2.Owner has obtained all Owner Permits that are necessary for performance of the
LNTP Work;
3.Corpus Christi Liquefaction Stage II, LLC (or its successors and permitted
assigns) has made payment to Contractor of all undisputed amounts owed as of the
date of the LNTP that were earned in connection with Contractor’s performance of
Request for Services No. 1 and Request for Services No. 2 issued under the 2017
Technical Services Agreement, and Contractor’s performance of such Requests for
Services has not been cancelled or suspended by Corpus Christi Liquefaction
Stage II, LLC (or its successors and permitted assigns);
4.Owner shall be in compliance with its other obligations set forth in Article 4
as necessary for the performance of the LNTP Work;
5.If Owner fails to issue LNTP No. 1 on or before December 13, 2017, the Parties
have agreed to the adjustments to the Contract Price and Project Schedule as
provided in Section 5.2C.1 below as a condition of Owner issuance LNTP No. 1
after December 13, 2017;
6.If Owner fails to issue LNTP No. 2 on or before *** and Owner has not issued
NTP on or before ***, the Parties have agreed to the adjustments to the Contract
Price and Project Schedule as provided in Section 5.2C.1 below as a condition of
Owner issuing LNTP No. 2 after ***; and,
7.If Owner fails to issue LNTP No. 3 on or before *** and Owner has not issued
NTP on or before ***, the Parties have agreed to the adjustments to the Contract
Price and Project Schedule as provided in Section 5.2C.1 below as a condition of
Owner issuing LNTP No. 3 after ***.


- 48 -



--------------------------------------------------------------------------------




5.2Notice to Proceed.
A.Notice to Proceed. Contractor shall not, and shall not be obligated to,
commence performance of the Work (other than any LNTP Work) until Owner issues
the full notice to proceed (“Notice to Proceed” or “NTP”) authorizing the same
pursuant to the terms and conditions of this Agreement. Upon Contractor’s
receipt from Owner of the NTP, Contractor shall promptly commence with the
performance of the Work. The NTP shall be issued in the form attached hereto as
Schedule H-3. Contractor shall timely file an affidavit of commencement of
construction with the county clerk pursuant to Texas Property Code § 53.124(c).
B.Conditions of Issuance of NTP. Owner shall not issue an NTP until the
following conditions have been met (or waived in writing by Contractor):
1.Owner has furnished to Contractor reasonable documentation which demonstrates
that Owner (i) has funds and (ii) has obtained financing from one or more
Lenders, which combined are sufficient to fulfill Owner’s payment obligations
under this Agreement, including (a) satisfaction, or waiver by Lenders, of all
applicable conditions precedent to the occurrence of the closing date of the
financing, which shall be prior to or contemporaneous with the issuance of the
Notice to Proceed, and (b) evidence of the execution of the credit agreement
with respect to such financing by Owner and Lenders (including a copy of such
executed credit agreement).
For purposes of this Section 5.2B.1, funds and financing “sufficient to fulfill
Owner’s payment obligations” shall mean that Owner has at NTP, One Billion U.S.
Dollars (U.S.$1,000,000,000) committed to fulfill Owner’s payment obligations to
Contractor under this Agreement. This committed fund amount is in addition to
and exclusive of the (a) Mobilization Payment and (b) any funds committed to
fulfill Owner’s payment obligations to Contractor under the Stage 1 EPC
Agreement;
2.Owner has obtained all Owner Permits (including the FERC Authorization) which
are shown in Attachment Q as required to be obtained prior to the issuance of
the NTP;
3.Corpus Christi Liquefaction Stage II, LLC (or its successors and permitted
assigns) has made payment to Contractor of all undisputed amounts owed as of the
date of the NTP that were earned in connection with Contractor’s performance of
Request for Services No. 1 and Request for Services No. 2 issued under the 2017
Technical Services Agreement, and Contractor’s performance of such Requests for
Services has not been cancelled or suspended by Corpus Christi Liquefaction
Stage II, LLC (or its successors and permitted assigns);
4.Owner has issued LNTP No. 1;
5.The Mobilization Payment has been received by Contractor in cleared funds;


- 49 -



--------------------------------------------------------------------------------




6.Owner shall be in compliance with its other obligations set forth in Article 4
as necessary for the commencement of the Work;
7.Owner has executed the ConocoPhillips License Agreement; and,
8.If Owner fails either to (i) issue NTP on or before *** and Owner has not
issued LNTP No. 2 on or before ***, (ii) issue NTP on or before by *** and Owner
has not issued LNTP No. 3 on or before ***, or (iii) issue NTP on or before July
5, 2018 despite Owner having issued LNTP No. 2 on or before *** and LNTP No. 3
on or before ***, the Parties have agreed to the adjustments to the Contract
Price and Project Schedule as provided in Section 5.2C.1 below.


C.Delayed LNTP No. 1 or NTP.
1.In the event Owner fails to either (i) issue LNTP No. 1 in accordance with
Section 5.1 on or before December 13, 2017, (ii) issue NTP in accordance with
Section 5.2 on or before *** and Owner has not issued LNTP No. 2 in accordance
with Section 5.1 on or before ***, (iii) issue NTP in accordance with Section
5.2 on or before *** and Owner has not issued LNTP No. 3 in accordance with
Section 5.1 on or before ***, or (iv) issue NTP in accordance with Section 5.2
on or before July 5, 2018 despite Owner having issued LNTP No 3. in accordance
with Section 5.2 on or before ***, then Contractor shall be entitled to an
adjustment to the Contract Price and the Project Schedule if and to the extent
caused by such delayed issuance of LNTP No. 1, LNTP No. 2, LNTP No. 3 or NTP, as
applicable. Such adjustment shall include cost and schedule impacts caused by,
for example, closing of vendor shops, unavailability of materials, labor
unavailability, impacts on ability to attract and/or retain qualified labor, as
well as escalation and loss of synergies with Contractor’s work under the Stage
1 EPC Contract. For the avoidance of doubt, any adjustment to the Contract Price
or Project Schedule shall not be based on Contractor’s errors or omissions, a
change in technology, or a change in material or Equipment quantities (except
where the unavailability of materials, vendors or labor caused by such delayed
issuance of LNTP No. 1 or NTP results in necessary changes to Equipment
specifications). Contractor shall use commercially reasonable efforts and GECP
to mitigate the increase to the Contract Price and the Project Schedule. Such
agreed-upon adjustment will be set forth in a Change Order.
2.Contractor shall, at the end of every three Month period thereafter until NTP
(if any) is issued by Owner, notify Owner in writing of any impacts such delay
has on Contractor’s costs of performance of the Work, including Subcontractor
prices, and Contractor’s ability to perform the Work in accordance with the
Agreement, including the Project Schedule and other Changed Criteria. Contractor
shall not be entitled to the relief in this Section 5.2C to the extent the
reason for Owner failing to issue NTP is because Contractor failed to provide
the Letter of Credit in accordance with Section 9.2A.


- 50 -



--------------------------------------------------------------------------------




5.3Project Schedule. Contractor shall perform the Work in accordance with the
Project Schedule.
A.Target Substantial Completion Date. Listed in Attachment E is the Target
Substantial Completion Date. The Target Substantial Completion Date shall only
be adjusted by Change Order as provided under this Agreement.
B.Guaranteed Substantial Completion Date. Contractor shall achieve Substantial
Completion no later than the date specified in Attachment E (“Guaranteed
Substantial Completion Date”). The Guaranteed Substantial Completion Date shall
only be adjusted by Change Order as provided under this Agreement.
C.Final Completion. Contractor shall achieve Final Completion no later than ***
(***) Days after achieving Substantial Completion or as soon as reasonably
practicable thereafter if the Parties mutually agree (both acting reasonably).
5.4CPM Schedule Submissions. Within thirty (30) Days after LNTP No. 1 is issued
in accordance with Section 5.1B.1, Contractor shall prepare and submit to Owner
for its review a critical path method schedule (“CPM Schedule”) for the Work
identifying the critical path for Subproject 3, which shall be detailed at a
Level II for all activities for the Project (including engineering, procurement,
construction, pre-commissioning, commissioning, testing and startup). In
addition, no later than ninety (90) Days after LNTP No. 1 is issued in
accordance with Section 5.1B.1, Contractor shall submit to Owner for its review
a revised CPM Schedule, which shall be detailed at a Level III for all
activities for the Project (including engineering, procurement, construction,
pre-commissioning, commissioning, testing and startup). The initial CPM Schedule
shall govern Contractor’s Work until the revised CPM Schedule is prepared and
reviewed by Owner. Each of the initial and revised CPM Schedules shall be
referred to as the “CPM Schedule,” and each shall comply with the requirements
of this Section 5.4 and shall be provided to Owner in its native electronic
format. The CPM Schedule shall be prepared by Contractor using Primavera v8.4
planning and scheduling software or a later version of such software. Without
limitation of the foregoing, the CPM Schedule shall include the information and
meet the requirements set forth in Section 8.4 of Attachment A.
5.5Recovery and Recovery Schedule. If, at any time during the prosecution of the
Work, (i) should the Monthly Progress Report show that any activity on the
critical path is forty-five (45) or more Days behind schedule, or should
Contractor fail to provide a Monthly Progress Report in compliance with the
requirements of this Agreement and Owner reasonably determines that any activity
on the critical path is forty-five (45) or more Days behind schedule and (ii)
Contractor or any of its Subcontractors or Sub-subcontractors are in Owner’s
reasonable judgment responsible for such delay, Owner may, in addition to any
other remedies that it may have under this Agreement, require that Contractor
prepare a schedule to explain and display how it intends to regain compliance
with the CPM Schedule (“Recovery Schedule”). Within ten (10) Business Days after
the determination by Owner of the requirement for a Recovery Schedule,
Contractor shall prepare the Recovery Schedule and submit it to Owner for its
review. The Recovery Schedule shall (i) represent Contractor’s best judgment as
to how it shall regain compliance with the CPM Schedule, (ii) be prepared in
accordance with GECP, (iii) have a level of detail sufficient for Contractor to
direct, manage and perform the Work, and (iv) have a maximum duration of sixty
(60) Days unless recovery cannot be reasonably


- 51 -



--------------------------------------------------------------------------------




achieved in such time, in which case the duration of the Recovery Schedule shall
be for that period of time reasonably necessary to regain compliance with the
CPM Schedule. Contractor shall address all comments received from Owner during
Owner’s review of the Recovery Schedule, and Contractor shall provide a written
statement describing why any of Owner’s comments or proposed changes to the
Recovery Schedule were not implemented by Contractor. Any of Owner’s comments or
proposed changes to the Recovery Schedule that Contractor implements should be
reflected in the revised Recovery Schedule. The revised Recovery Schedule shall
then be the schedule which Contractor shall use in planning, organizing,
directing, coordinating, performing, and executing the Work (including all
activities of Subcontractors and Sub-subcontractors) to regain compliance with
the CPM Schedule. The cost of preparing and executing the Recovery Schedule
shall be at Contractor’s sole cost and expense; provided, however, if the
preparation of a Recovery Schedule is combined with a request by Owner for a
Change Order and the cost of preparing the Change Order for such request
(excluding any costs associated with recovery) exceeds Thirty Thousand U.S.
Dollars (U.S.$30,000), then Contractor is entitled to reimbursement for such
preparation costs in accordance with Section 6.1A. Owner’s review and comments
regarding the Recovery Schedule shall not relieve Contractor of any obligations
for performance of the Work, change the Target Substantial Completion Date or
Guaranteed Substantial Completion Date or be construed to establish the
reasonableness of the Recovery Schedule.
A.If, at any time prior to the Guaranteed Substantial Completion Date,
Contractor’s performance of the Work is delayed such that Substantial Completion
is projected to achieve Substantial Completion beyond the Guaranteed Substantial
Completion Date (as may be adjusted by Change Order) to such an extent that the
Delay Liquidated Damages cap in Section 20.2A would apply, and Contractor fails
to provide a Recovery Schedule in accordance with this Section 5.5 or Contractor
provides a Recovery Schedule but Contractor fails to materially comply with such
Recovery Schedule, then Contractor shall be in Default and Owner shall have the
right, prior to the Guaranteed Substantial Completion Date, to terminate
Contractor’s performance of the Work in accordance with Section 16.1A. If Owner
so terminates, Owner shall have all of the rights under Section 16.1 (including
recovering all amounts under Section 16.1A), except that in the case of a
termination by Owner pursuant to this Section 5.5A solely for Contractor’s
failure to provide a Recovery Schedule and materially comply therewith,
Contractor’s liability under Section 16.1 arising out of such termination shall
be limited to the applicable cap or caps in Section 20.2A and no Performance
Liquidated Damages would be owed.
5.6Acceleration and Acceleration Schedule.
A.Even if the Work is otherwise in compliance with the CPM Schedule, Owner may,
at any time, direct Contractor in writing to advance one or both of the Target
Substantial Completion Date and Guaranteed Substantial Completion Date;
provided, however, such directive shall be reasonable and Contractor shall have
agreed in writing that such acceleration is commercially and technically
feasible. In the event of such agreement, the directive shall be termed herein a
“Confirmed Acceleration Directive” and shall be set forth in a Change Order. In
no event shall Owner have the right to issue a unilateral acceleration directive
requiring Contractor to achieve Substantial Completion prior to the original
Guaranteed Substantial Completion Date specified in this Agreement as of the
Contract Date. In the event of a


- 52 -



--------------------------------------------------------------------------------




Confirmed Acceleration Directive, Owner shall pay Contractor for the documented
costs plus fees attributable to such acceleration and appropriate incentives, if
any, shall be mutually agreed upon by the Parties with respect to such early
proposed completion and set forth in the Change Order. Such costs may include
any shift differential, premium, or overtime payments to workers or field
supervisors and other employees of Contractor dedicated to the Work on a
full-time basis actually incurred over and above Contractor’s normal rates, and
overtime charges for Construction Equipment. Any adjustment to the Contract
Price or any other Changed Criteria necessitated by such acceleration of the
Work shall be implemented by Change Order. Upon execution of the Change Order,
Contractor shall immediately commence and diligently perform the acceleration of
the Work, and shall prepare a schedule to explain and display how it intends to
accelerate the Work and how that acceleration will affect the critical path of
the CPM Schedule (the “Acceleration Schedule”). With respect to the Acceleration
Schedule, Contractor shall do the following:
1.No later than the tenth (10th) Business Day after execution of the Change
Order with respect to the Confirmed Acceleration Directive, Contractor shall
prepare the Acceleration Schedule and submit it to Owner for its review. The
Acceleration Schedule shall represent Contractor’s best judgment as to how it
shall satisfy the Confirmed Acceleration Directive. The Acceleration Schedule
shall be prepared using GECP and to a similar level of detail as the CPM
Schedule.
2.On the tenth (10th) Business Day after execution of the Change Order with
respect to the Confirmed Acceleration Directive (or such longer time as
specified in writing by Owner), Contractor shall participate in a conference
with Owner, and with any other Person (including Subcontractors and
Sub-subcontractors) whom Owner reasonably designates to participate, to review
and evaluate the Acceleration Schedule. Any revisions to the Acceleration
Schedule necessary as a result of this review shall be resubmitted for review by
Owner as soon as reasonably practicable or as mutually agreed by the Parties.
The revised Acceleration Schedule shall then be the schedule which Contractor
shall use in planning, organizing, directing, coordinating, performing, and
executing that portion of the Work that is affected by such acceleration, with
the CPM Schedule governing the performance of all other Work.
Owner’s review of the Acceleration Schedule shall not constitute an independent
evaluation or determination by Owner of the workability, feasibility, or
reasonableness of that schedule.
ARTICLE 6
CHANGES; FORCE MAJEURE; AND OWNER-CAUSED DELAY
6.1Change Orders Requested by Owner. Until Substantial Completion, Owner shall
be entitled to a Change Order upon request in accordance with this Section 6.1.
A.If Owner submits to Contractor in writing a duly signed proposed Change Order,
Contractor must respond to Owner, to the extent practicable, within thirty (30)
Days with a written statement setting forth the effect, if any, which such
proposed Change Order


- 53 -



--------------------------------------------------------------------------------




would have on the Contract Price, the Project Schedule, the Design Basis, the
Payment Schedule, any of the Minimum Acceptance Criteria, Performance Guarantee
or Guarantee Conditions, and/or any other obligation or potential liability of
Contractor hereunder (collectively or individually, the “Changed Criteria”). The
written statement shall be in the form of Schedule D-3, and shall include, to
the extent practicable, all information required by Section 6.5B. Owner shall
respond to Contractor’s written statement within fourteen (14) Business Days of
receipt, responding to Contractor’s statement as to the effects of the proposed
Change Order on the Changed Criteria. If it is not practicable for Contractor to
provide all of the information required under this Section 6.1A to be submitted
with such written statement within such thirty (30) Day period, Contractor shall
provide Owner with as much information as practicable as well as a written
explanation of the reason additional time is required. To the extent Contractor
incurs costs exceeding Thirty Thousand U.S. Dollars (U.S.$30,000) (which costs
shall be adequately documented and supported by Contractor) in responding to any
one proposed Change Order, Contractor shall be reimbursed for such excess costs
in responding to such Change Order within twenty-five (25) Days after Owner’s
receipt of Contractor’s invoice therefor; provided that Contractor first gives
Owner written notice of the estimate of the cost of such preparation before
preparing the response, such estimate is in excess of Thirty Thousand U.S.
Dollars (U.S.$30,000), Owner approves in writing the preparation of the
response, and such proposed Change Order is not implemented.
B.If the Parties agree on such Changed Criteria of the proposed Change Order (or
modify such proposed Change Order so that the Parties agree on such Changed
Criteria), the Parties shall execute such Change Order incorporating the Changed
Criteria, which shall be in the form of Schedule D-1, and such Change Order
shall become binding on the Parties, as part of this Agreement.
C.If the Parties cannot agree on such Changed Criteria of the proposed Change
Order within ten (10) Days of Contractor’s receipt of Owner’s response to
Contractor’s written statement, or if Owner desires that the proposed changed
Work set forth in the proposed Change Order commence immediately without the
requirement of a written statement by Contractor as required under Section 6.1A,
Owner may (subject to this Section 6.1C), by issuance of a unilateral Change
Order in the form attached hereto as Schedule D-2, require Contractor to
commence and perform the changed Work specified in the unilateral Change Order
on a time and material basis as set forth in Schedule D-4 with the effect of
such unilateral Change Order on the Changed Criteria (or if the Parties agree on
the effect of such unilateral Change Order for some but not all of the Changed
Criteria, the impact of each of the components of the Changed Criteria on which
the Parties disagree) to be determined as soon as possible but without prejudice
to Contractor’s right to refer any Dispute for resolution in accordance with
Article 18. The rates specified in Schedule D-4 are “Unit Rates,” and the Unit
Rates shall be used to the extent applicable to the changed Work. The Parties
acknowledge and agree that unilateral Change Orders submitted by Owner in
accordance with this Section 6.1C shall be limited to additions or modifications
to, or deductions from the Work and that Owner shall not have the unilateral
right to change, amend or modify any of the other Changed Criteria or the terms
of this Agreement. Pending resolution of the Dispute, Contractor shall perform
the Work as specified in such unilateral Change Order and Owner shall continue
to pay Contractor in accordance with the terms of this Agreement and any
previously agreed Change Orders. When


- 54 -



--------------------------------------------------------------------------------




Owner and Contractor agree on the effect of such unilateral Change Order on all
of the Changed Criteria, such agreement shall be recorded by execution by the
Parties of a Change Order in the form attached hereto as Schedule D-1, which
shall supersede the unilateral Change Order previously issued and relating to
such changed Work. With the exception of any Contract Price adjustment
contemplated under Attachment EE, in no event shall Owner be entitled to issue
any unilateral Change Order in accordance with this Section 6.1C where such
unilateral Change Order (i) would result in an increase equal to or exceeding
Ten Million U.S. Dollars (U.S.$10,000,000), or (ii) in conjunction with other
unilateral Change Orders issued by Owner (other than any Contract Price
adjustment contemplated under Attachment EE), would in themselves result in an
increase equal to or exceeding an amount equal to Thirty Million U.S. Dollars
(U.S.$30,000,000); provided that, with respect to unilateral Change Orders
requiring Contractor to conduct or develop engineering studies, Contractor shall
not be required to incur costs (a) greater than Thirty Thousand U.S. Dollars
(U.S.$30,000) for any single Change Order for engineering studies, or (b) in
conjunction with other unilateral Change Orders, greater than Three Hundred
Thousand (U.S.$300,000) in the aggregate for engineering studies.
Notwithstanding the foregoing, in no event shall Owner be entitled to issue any
unilateral Change Order directing performance of Work under an LNTP. For the
avoidance of doubt, the Parties agree that the adjustments contemplated under
Attachment EE do not constitute unilateral Change Orders.
D.In the event of a change in any Applicable Code and Standard which does not
constitute a Change in Law, Contractor shall provide written notice to Owner
regarding such change. Upon receipt of such notice from Contractor, Owner may
submit a proposed Change Order to Contractor in accordance with this Section 6.1
in the event Owner, at its sole option, elects for Contractor to implement such
change in Applicable Code and Standard. In the event Owner does not, at its sole
option, elect for Contractor to implement such change in Applicable Code and
Standard, Contractor shall not be required to perform in accordance with such
Applicable Code and Standard. In the event, however, that compliance with such
Applicable Code and Standard is mandatory for Contractor to comply with GECP and
Owner does not, at its sole option, after receipt of written notice from
Contractor regarding same, elect for Contractor to implement such change in
Applicable Code and Standard, then Owner waives its rights to claim a breach of
GECP with respect to such change in Applicable Code and Standard.
6.2Change Orders Requested by Contractor.
A.Contractor shall have the right to a Change Order in the event of any of the
following occurrences:
1.Any Change in Law that adversely affects (i) Contractor’s costs of performance
of the Work, (ii) Contractor’s ability to perform the Work in accordance with
the Project Schedule or (iii) Contractor’s ability to perform any material
obligation under this Agreement;
2.Acts or omissions of any member of Owner Group or any other Person for whom
Owner is responsible, including in the case of Owner any failure to perform


- 55 -



--------------------------------------------------------------------------------




any obligation under this Agreement, that adversely affects (i) Contractor’s
costs of performance of the Work, (ii) Contractor’s ability to perform the Work
in accordance with the Project Schedule or (iii) Contractor’s ability to perform
any material obligation under this Agreement; provided that Contractor shall not
be entitled to a Change Order to the extent that such acts or omissions of Owner
are caused, directly or indirectly, by Contractor’s failure to perform its
obligations under this Agreement;
3.Force Majeure to the extent allowed under Section 6.8A;
4.Acceleration of the Work directed by Owner pursuant to Section 5.6;
5.Owner’s request for an increase in coverage under the Letter of Credit
pursuant to Section 9.2 to cover any increase in the Contract Price as a result
of Change Orders to the extent set forth in Section 9.2;
6.To the extent expressly permitted under Sections 3.3C, 3.4A, 3.25, 4.3, 4.8A,
5.2C.1, 5.6A, 7.1, 8.2A, 8.2C, 11.1A, 11.1B.6, 11.1D, 12.2A, 16.3, 16.4 and
Attachment EE;
7.Delay beyond the permissible times specified in Section 1A.9(g)(ii) or Section
1A.11(ii) of Attachment O for the delivery by Owner to Contractor of builder’s
risk or marine cargo insurance proceeds received by the Collateral Agent (or if
no Collateral Agent, a mutually agreed upon escrow agent) shall relieve
Contractor of any obligation under this Agreement to effect repairs or other
restoration of the Work affected by the insured occurrence for any costs of
repairs or restoration exceeding the sum of the deductible under such insurance
and any amounts previously paid to Contractor under such insurance and shall
entitle Contractor to a Change Order adjusting the Contract Price and Project
Schedule, but only to the extent such delay adversely affects (i) Contractor’s
cost of performance of the Work, (ii) Contractor’s ability to perform the Work
in accordance with the Project Schedule, or (iii) or Contractor’s ability to
perform any material obligation under this Agreement; provided that,
notwithstanding the foregoing, in no event shall this Section 6.2A.7 in any way
relieve Contractor from any obligation to perform any work necessary to maintain
the builder’s risk and marine cargo insurance in full force and effect;
8.Suspension in Work ordered by Owner pursuant to Section 16.3;
9.Subsurface Soil Conditions to the extent allowed under Section 2.5B.2;
10.Discovery of Hazardous Materials (including Pre-Existing Contamination) at
the Site or on the Off-Site Rights of Way and Easements for which Owner is
responsible under Section 4.7 that adversely affects (i) Contractor’s costs of
performance of the Work, (ii) Contractor’s ability to perform the Work in
accordance with the Project Schedule or (iii) Contractor’s ability to perform
any material obligation under this Agreement;


- 56 -



--------------------------------------------------------------------------------




11.Any Landowner agreement which is executed and provided to Contractor after
the Contract Date (or modified in writing after the Contract Date) (including
but not limited to such Landowner agreements that are identified in Attachment
Y), but only to the extent that such agreement adversely affects (i)
Contractor’s costs of performance of the Work, (ii) Contractor’s ability to
perform the Work in accordance with the Project Schedule or (iii) Contractor’s
ability to perform any material obligation under this Agreement.
B.Should Contractor desire to request a Change Order under this Section 6.2,
Contractor shall, pursuant to Section 6.5, notify Owner in writing and issue to
Owner, at Contractor’s expense, a request for a proposed Change Order in the
form attached hereto as Schedule D-3, a detailed explanation of the proposed
change and Contractor’s reasons for proposing the change, documentation
necessary to verify the effects of the change on the Changed Criteria, and all
other information required by Section 6.5. Any adjustments to the Contract Price
shall (unless otherwise agreed) be requested on a fixed price basis and shall be
based on the requirements in Schedule D-4 and the Unit Rates specified therein
to the extent applicable to the Change Order.
C.Owner shall respond to Contractor’s request for a Change Order within thirty
(30) Days of receipt, stating (i) whether Owner agrees that Contractor is
entitled to a Change Order and (ii) the extent, if any, to which Owner agrees
with Contractor’s statement regarding the effect of the proposed Change Order on
the Changed Criteria, including any adjustment to the Contract Price and the
estimated costs for each item making up the adjustment to the Contract Price. If
Owner agrees that a Change Order is necessary and agrees with Contractor’s
statement regarding the effect of the proposed Change Order on the Changed
Criteria, including mutual agreement on the costs, then Owner shall issue such
Change Order, which shall be in the form of Schedule D-1, and such Change Order
shall become binding on the Parties as part of this Agreement upon execution
thereof by the Parties. Owner shall be entitled to decline a Change Order with
respect to any request by Contractor for a Change Order if the Change Order
request, when submitted, is not adequately documented and supported by
Contractor as required under this Agreement.
D.If the Parties agree that Contractor is entitled to a Change Order but cannot
agree on the effect of the proposed Change Order on the Changed Criteria within
thirty (30) Days of Owner’s receipt of Contractor’s written notice and proposed
Change Order and all other required information, or if Owner desires that the
proposed changed Work set forth in the proposed Change Order commence
immediately, the rights, obligations and procedures set forth in Section 6.1C
are applicable.
E.If the Parties cannot agree upon whether Contractor is entitled to a Change
Order within thirty (30) Business Days of Owner’s receipt of Contractor’s
written notice and proposed Change Order, then the Dispute shall be resolved as
provided in Article 18. Pending resolution of the Dispute, Contractor shall
continue to perform the Work required under this Agreement, and Owner shall
continue to pay Contractor in accordance with the terms of this Agreement, any
Change Orders and any previously agreed or unilateral Change Orders.


- 57 -



--------------------------------------------------------------------------------




6.3Contract Price Adjustment; Contractor Documentation. If a Change Order is
executed on a time and material basis pursuant to Section 6.1C or 6.2D, then the
Contract Price shall be adjusted as set forth in Schedule D-4. Contractor shall
use reasonable efforts to minimize such costs (consistent with the requirements
of this Agreement).
6.4Change Orders Act as Accord and Satisfaction. Unless otherwise expressly
stated in the Change Order, Change Orders agreed pursuant to Section 6.1B or
6.2C by the Parties shall constitute a full and final settlement and accord and
satisfaction of all effects of the change reflected in the subject Change Order
and shall be deemed to compensate Contractor fully for such change. Accordingly,
unless otherwise expressly stated in such Change Order, Contractor expressly
waives and releases any and all right to make a claim or demand or to take any
action or proceeding against Owner for any consequences arising out of, relating
to or resulting from such change reflected in the subject Change Order. If
Contractor expressly reserves its right in a Change Order to maintain a claim
arising out of the change in the Change Order, then Contractor shall provide
Owner with notice every ninety (90) Days setting forth the then known impact of
the reserved claim in the Change Order.
6.5Timing Requirements for Notifications and Change Order Requests by
Contractor. Should Contractor desire to seek an adjustment to the Contract
Price, the Project Schedule, the Payment Schedule, any of the Minimum Acceptance
Criteria or Performance Guarantee or any other modification to any other
obligation of Contractor under this Agreement for any circumstance that
Contractor has reason to believe may give rise to a right to request the
issuance of a Change Order, Contractor shall, with respect to each such
circumstance:
A.notify Owner in writing of the existence of such circumstance within twenty
(20) Days of the date that Contractor knew of the first occurrence or beginning
of such circumstance; provided, however, if such circumstance is an emergency,
notice shall be given as soon as reasonably practicable. In such notice,
Contractor shall state in detail all known and presumed facts upon which its
claim is based, including the character, duration and extent of such
circumstance, the date Contractor first knew of such circumstance, any
activities impacted by such circumstance, a good faith estimate of the cost
(which such costs shall be adequately documented and supported by Contractor)
and time consequences of such circumstance (including showing a good faith
estimate of the impact of such circumstance, if any, on the critical path of the
CPM Schedule) and any other details or information that are expressly required
under this Agreement. Contractor shall only be required to comply with the
notice requirements of this Section 6.5A once for continuing circumstances,
provided that the notice expressly states that the circumstance is continuing
and includes Contractor’s best estimate of the time and cost consequences of
such circumstance; and
B.submit to Owner a request for a Change Order as soon as reasonably practicable
after giving Owner written notice but in no event later than forty-five (45)
Days after the completion of each such circumstance, together with a written
statement with all information currently available (i) detailing why Contractor
believes that a Change Order should be issued, plus all documentation reasonably
requested by Owner, including information and details expressly required under
this Agreement (including the information required by Schedule D-4, applicable
detailed estimates and cost records and a graphic demonstration using the CPM
Schedule and Monthly Progress Reports showing Contractor’s entitlement to a time
extension


- 58 -



--------------------------------------------------------------------------------




to the Project Schedule pursuant to the terms of this Agreement); and (ii)
setting forth the effect, if any, which such proposed Change Order has or would
have for the Work on any of the Changed Criteria. Contractor shall promptly
supplement its request for Change Order with additional information as such
additional information (if any) becomes available.
If Contractor fails to provide the notice as required under this Section 6.5,
and if Owner demonstrates that it has been prejudiced on account of such failure
to provide notice, then, to the extent that Owner is so prejudiced, Contractor
waives its right for, and releases Owner from and against any claims for,
adjustments in the Contract Price, the Project Schedule, Payment Schedule, any
Work, any of the Minimum Acceptance Criteria or Performance Guarantee or any
other modification to any other obligation of Contractor under this Agreement.
Oral notice, shortness of time, or Owner’s actual knowledge of a particular
circumstance shall not waive, satisfy, discharge or otherwise excuse
Contractor’s strict compliance with this Section 6.5. Contractor shall have the
burden of proof with respect to any claim made by it.
6.6Evidence of Funds. With the exception of any Contract Price adjustment
contemplated under Attachment EE, Contractor shall not be obligated to proceed
with any Change Order that, alone or in conjunction with other Change Orders,
would result in an increase in the Contract Price, as of the Contract Date, in
excess of Fifty Million U.S. Dollars (U.S.$50,000,000) and thereafter would
result in an increase in the Contract Price in excess of additional Five Million
U.S. Dollars (U.S.$5,000,000) increments, unless Owner furnishes, to
Contractor’s reasonable satisfaction, documentation which demonstrates either
that Owner has (i) sufficient funds to pay for such Change Order, or (ii)
obtained financing from one or more Lenders in sufficient funds to pay for such
Change Order.
6.7Adjustment Only Through Change Order. Unless otherwise provided in this
Agreement, no change in the requirements of this Agreement, whether an addition
to, deletion from, suspension of or modification to this Agreement, including
any Work, shall be the basis for an adjustment for any change in the Contract
Price, the Project Schedule, Payment Schedule, any Work, any of the Minimum
Acceptance Criteria or Performance Guarantee or any other obligations of
Contractor or right of Owner under this Agreement unless and until such
addition, deletion, suspension or modification has been authorized by a Change
Order executed and issued in accordance with and in strict compliance with the
requirements of this Section 6.7. Contractor shall not perform any change in the
Work unless and until such change is authorized pursuant to this Section 6.7,
and should Contractor perform or claim to perform any changes in the Work prior
to authorization by Change Order, all such costs and expenses incurred by
Contractor shall be for Contractor’s account. No course of conduct or dealings
between the Parties, nor implied acceptance of additions, deletions, suspensions
or modifications to this Agreement, including any Work, and no claim that Owner
has been unjustly enriched by any such addition, deletion, suspension or
modification to this Agreement, whether or not there is in fact any such unjust
enrichment, shall be the basis for any claim for an adjustment in the Contract
Price, the Project Schedule, the Payment Schedule, any Work, any of the Minimum
Acceptance Criteria or Performance Guarantee or any other obligations of
Contractor under this Agreement.


- 59 -



--------------------------------------------------------------------------------




6.8Force Majeure.
A.Contractor Relief. If the commencement, prosecution or completion of the Work
is prevented or delayed by Force Majeure (including the effects of such Force
Majeure), then Contractor shall be entitled to an extension to the Target
Substantial Completion Date and/or Guaranteed Substantial Completion Date to the
extent, if any, permitted under Section 6.8A.1 and an adjustment to the Contract
Price to the extent, if any, permitted under Section 6.8A.2, provided that
Contractor has complied with the notice and Change Order requirements in Section
6.5 and the mitigation requirements in Section 6.11. In addition, if Force
Majeure (including the effects of such Force Majeure) prevents Contractor’s
performance with respect to any portion of the Work, Contractor shall, subject
to Section 6.11, be relieved from performance of such portion of the Work for
the time period that such Force Majeure, or the effects of such Force Majeure,
are continuing. All time extensions to the Project Schedule and adjustments to
the Contract Price for such delays or preventions shall be by Change Order
implemented and documented as required under this Article 6.
1.Time Extension. 
a.Force Majeure (other than Force Majeure caused by Adverse Weather Conditions).
For Force Majeure (other than Force Majeure caused by Adverse Weather
Conditions), Contractor shall be entitled to an extension to the Target
Substantial Completion Date and/or Guaranteed Substantial Completion Date for
delay or prevention that meets the requirements of this Section 6.8A, if and to
the extent such delay or prevention causes a delay in the critical path of the
Work.  Contractor shall demonstrate to Owner its entitlement to relief under
this Section by providing to Owner an updated CPM Schedule using Primavera
Project Planner in its native electronic format with actual durations entered
for all activities on the critical path and re-forecasted clearly to indicate
Contractor’s entitlement to a time extension under this Section 6.8A.
Notwithstanding the foregoing, any adjustment to the Target Substantial
Completion Date shall extend the Guaranteed Substantial Completion Date in the
same amounts so that the Guaranteed Substantial Completion Date is always twenty
four (24) Days after the Target Substantial Completion Date, regardless of
whether the delay impacts only the critical path of the Work to achieve the
Target Substantial Completion Date and not the Guaranteed Substantial Completion
Date.
b.Force Majeure Caused By Adverse Weather Conditions. For Force Majeure caused
by Adverse Weather Conditions, Contractor shall be entitled to extend the Target
Substantial Completion Date and/or the Guaranteed Substantial Completion Date
one (1) Day for each Day that such Force Majeure caused by Adverse Weather


- 60 -



--------------------------------------------------------------------------------




Conditions occurs on a Day that Contractor planned to utilize Contractor’s
direct craft workforce at the Site.
2.Compensation. Subject to Section 6.8A.2.c, Contractor shall be entitled to an
adjustment to the Contract Price in accordance with Sections 6.8A.2.a or
6.8A.2.b, as applicable, for any delay or prevention that meets the requirements
of this Section 6.8A, if such delay or prevention, alone or in conjunction with
other Force Majeure events, continues for a period of at least thirty (30) Days,
in the aggregate.
a.For Force Majeure (other than Force Majeure caused by Adverse Weather
Conditions), any such Contract Price adjustment shall be for reasonable costs
necessarily incurred by Contractor for delay or prevention occurring after the
expiration of such thirty (30) Day period referenced in Section 6.8A.2.
b.For Force Majeure caused by Adverse Weather Conditions, any such Contract
Price adjustment shall be Six Hundred Fifty Thousand U.S. Dollars (U.S.$650,000)
per Day for Force Majeure caused by Adverse Weather Conditions occurring after
the expiration of such thirty Day (30) Day period referenced in Section 6.8A.2.
It is expressly agreed that the amounts set forth in the preceding sentence do
not constitute a penalty and that the Parties, having negotiated in good faith
for such specific amounts and having agreed that the amount of such amounts is
reasonable in light of the anticipated harm related thereto and the difficulties
of proof of loss and inconvenience or nonfeasibility of obtaining any adequate
remedy, are estopped from contesting the validity or enforceability of such
amounts.
c.Notwithstanding anything to the contrary herein, Owner’s total liability under
this Agreement for any Contract Price adjustment(s) for all Force Majeure events
occurring during the term of this Agreement shall not exceed Fifty Million U.S.
Dollars (U.S.$50,000,000) in the aggregate.
B.Owner Relief. Subject to Section 6.8C, Owner’s obligations under this
Agreement shall be suspended to the extent that performance of such obligations
is delayed or prevented by Force Majeure, but without prejudice to Contractor’s
entitlement to a Change Order to the extent set forth in Section 6.2A.
C.Payment Obligations. No obligation of a Party to pay moneys under or pursuant
to this Agreement shall be excused by reason of Force Majeure.




- 61 -



--------------------------------------------------------------------------------




6.9Extensions of Time and Adjustment of Compensation. With respect to any of the
circumstances set forth in Section 6.2A which cause delay of the commencement,
prosecution or completion of the Work for which Contractor is entitled to a
Change Order (with the exception of delay resulting from an event of Force
Majeure, which shall be governed in accordance with Section 6.8), Contractor
shall be entitled to an extension to the Target Substantial Completion Date and
Guaranteed Substantial Completion Date if and to the extent: (i) such delay
causes a delay in the critical path of the Work; (ii) Contractor has complied
with the notice and Change Order requirements in Section 6.5 and the mitigation
requirements of Section 6.11; and (iii) such delay is not attributable to
Contractor or any of its Subcontractors or Sub-subcontractors. Contractor shall
demonstrate to Owner its entitlement to relief under this Section by providing
to Owner an updated CPM Schedule using Primavera Project Planner in its native
electronic format with actual durations entered for all activities on the
critical path and re-forecasted clearly to indicate Contractor’s entitlement to
a time extension under this Section 6.9. Notwithstanding the foregoing, any
adjustment to the Target Substantial Completion Date shall extend the Guaranteed
Substantial Completion Date in the same amounts so that the Guaranteed
Substantial Completion Date is always twenty four (24) Days after the Target
Substantial Completion Date, regardless of whether the delay impacts only the
critical path of the Work to achieve the Target Substantial Completion Date and
not the Guaranteed Substantial Completion Date. Contractor shall be entitled to
an adjustment to the Contract Price for reasonable, additional costs incurred by
Contractor for delay or in mitigation or avoidance of a delay which would
otherwise meet such requirements of this Section 6.9. For the avoidance of
doubt, this Section 6.9 shall govern the determination of any right of
Contractor to an adjustment to the Target Substantial Completion Date and
Guaranteed Substantial Completion Date for delay unless such delay is caused by
Force Majeure.
6.10Delay. For the purposes of this Agreement, the term “delay” shall include
hindrances, disruptions or obstructions, or any other similar term in the
industry and the resulting impact from such hindrances, disruptions or
obstructions, including inefficiency, impact, ripple or lost production.
6.11Contractor Obligation to Mitigate Delay. Contractor shall not be entitled to
any adjustment to the Project Schedule or adjustment to the Contract Price for
any portion of delay to the extent Contractor could have taken, but failed to
take, reasonable actions to mitigate such delay.
6.12Separated Contract Price Adjustments in Change Orders. Any adjustment by
Change Order to the Contract Price shall be made on a fixed price separated
basis as provided in 34 Tex. Admin. Code Section 3.291(a)(13) to specify the
applicable adjustments to the Aggregate Equipment Price and Aggregate Labor and
Skills Price in accordance with Article 7.
ARTICLE 7
CONTRACT PRICE AND PAYMENTS TO CONTRACTOR
7.1Contract Price. As compensation in full to Contractor for the full and
complete performance of the Work and all of Contractor’s other obligations under
this Agreement, Owner shall pay and Contractor shall accept Two Billion Three
Hundred Sixty Million U.S. Dollars (U.S.$2,360,000,000) (the “Contract Price”),
which is separated in Section 7.1A and Section 7.1B below. The Contract Price is
subject to adjustment only by Change Order as provided in Article 6, and
includes all Taxes payable by Contractor and its Subcontractors and
Sub-subcontractors in connection with


- 62 -



--------------------------------------------------------------------------------




the Work, the Insurance Provisional Sum, the 9% Nickel and Cryogenic Rebar
Provisional Sum, the Currency Provisional Sum, and the Fuel Provisional Sum, and
all costs, charges, and expenses of whatever nature necessary for performance of
the Work. For the avoidance of doubt, the Contract Price does not include Texas
Sales and Use Taxes on Equipment, but does include Texas Sales and Use Taxes on
any purchase, lease, or rental of Construction Equipment or any purchase of
consumable items (as defined in 34 Tex. Admin. Code Section 3.291(a)(2)). The
Contract Price is separated, in accordance with the definition of separated
contract as defined in 34 Tex. Admin. Code Rule §3.291(a)(13), as follows:
A.Aggregate Equipment Price. *** U.S. Dollars (U.S.$***) for the Equipment for
the Project (“Aggregate Equipment Price”). The Aggregate Equipment Price
includes the cost of the Equipment, including markup, overhead, profit and
freight, but excluding labor.
B.Aggregate Labor and Skills Price. *** U.S. Dollars (U.S.$***) for the Work in
this Agreement other than for Equipment (the “Aggregate Labor and Skills
Price”), which such Work includes all labor, engineering, design, services,
installation, consumables, Construction Equipment, freight, overhead, profit and
all other items of whatever nature applicable to the Work.
C.Aggregate Provisional Sum. The Contract Price, which is separated in Section
7.1A and Section 7.1B above, includes an aggregate amount of Two Hundred Ninety
Five Million, Five Hundred and Forty Nine Thousand, Nine Hundred Six U.S.
Dollars (U.S.$295,549,906) for the Provisional Sums (the “Aggregate Provisional
Sum”). The Aggregate Provisional Sum is separated into (i) Aggregate Equipment
Prices (the total amount of the Aggregate Equipment Price component of the
Aggregate Provisional Sum equaling *** U.S. Dollars (U.S.$***)) and (ii) all
other Work (the total amount of such other Work component of the Aggregate
Provisional Sum equaling *** U.S. Dollars (U.S.$***)). The scope and values of
each Provisional Sum comprising the Aggregate Provisional Sum amount are
included in Attachment EE, together with the breakdown between the Aggregate
Equipment Prices and all other Work.
7.2Interim Payments.
A.Mobilization Payment. On or before and as a condition precedent to the
issuance of the Notice to Proceed in accordance with Section 5.2 and upon
Owner’s receipt of an Invoice from Contractor, Owner shall pay Contractor a
fixed amount equal to ten percent (10%) of the Contract Price (the “Mobilization
Payment”).
1.The Mobilization Payment is separated as follows:
a.*** U.S. Dollars (U.S.$***) for those components of the Aggregate Equipment
Price contained in the Mobilization Payment; and,
b.*** U.S. Dollars (U.S.$***) for those components of the Aggregate Labor and
Skills Price contained in the Mobilization Payment.


- 63 -



--------------------------------------------------------------------------------




B.Payments. Subject to Section 5.1B, with the exception of the Mobilization
Payment, payments shall be made by Owner to Contractor in accordance with the
Payment Schedule set forth in Attachment C (as may be amended by Change Order),
which allocates (i) seventy percent (70%) of the Aggregate Labor and Skills
Price to be paid based on completion of the Milestones set forth in Attachment
C, Schedule C-1, (ii) thirty percent (30%) of the Aggregate Labor and Skills
Price to be paid based on the Monthly payments set forth in Attachment C,
Schedule C-2 (the “Monthly Payments”), as adjusted pursuant to Section 7.2F; and
(iii) one hundred percent (100%) of the Aggregate Equipment Price to be paid
based on completion of the Milestones set forth in Attachment C, Schedule C-3.
Owner shall also make payments to Contractor for Work performed in accordance
with Change Orders to be paid on a time and material basis and any unilateral
Change Orders issued in accordance with Section 6.1C or 6.2D. Each payment shall
be subject to Owner’s right to withhold payments under this Agreement as set
forth in Section 7.5 and Section 20.3. Payments shall be made in U.S. Dollars to
an account designated by Contractor. The Payment Schedule, including Milestones
and Monthly Payments, shall be amended only by Change Order pursuant to this
Agreement.
C.Invoices. On the first (1st) Day of each Month (“Month N”), Contractor shall
submit to Owner an Invoice, supported by information and documentation required
under this Agreement, for the following:
1.amounts for Milestones Contractor plans to fully complete during the next
Month (“Month N+1”), as supported by the sixty (60) Day look-ahead schedule
submitted with such Invoice. Contractor shall not include any amounts for any
Milestones that will only be partially completed at the end of Month N+1;
2.plus the Monthly Payment for Month N+1;
3.plus (i) allowable costs and expenses Contractor plans to incur during Month
N+1 for Work performed in accordance with Change Orders to be paid on a time and
material basis, and (ii) allowable costs and expenses Contractor plans to incur
during Month N+1 for Work covered by a Provisional Sum, all as supported by the
sixty (60) Day look-ahead schedule and other information required herein;
4.less amounts for any Milestones Invoiced in Month N-2 that Contractor did not
complete during Month N-1; and
5.less amounts Invoiced in Month N-3 for (i) time and material Change Orders,
and (ii) Provisional Sums that Contractor did not incur in Month N-2.
If Owner pays Contractor for the completion of a Milestone in Month N+1, but
Contractor does not complete such Milestone during such Month N+1, and Owner
exercises its right to withhold payment in accordance with Section 7.2 for such
uncompleted Milestone, Contractor shall not be entitled to Invoice for the
amount withheld by Owner for such Milestone until the Month after Contractor
completes such Milestone.
Contractor shall include with such Invoice a sixty (60) Day look-ahead schedule,
prepared by Contractor, for such Month N and Month N+1 that shows, among other
requirements,


- 64 -



--------------------------------------------------------------------------------




Contractor’s schedule for (i) completing such Milestones in Month N+1 and (ii)
incurring such allowable costs and expenses for time and materials Change Orders
and Provisional Sums during such Month N+1. All Invoices issued to Owner
hereunder shall separately state charges for the Aggregate Equipment Price and
the Aggregate Labor and Skills Price. All Invoices, other than the Invoice for
final payment under this Agreement, shall be in the form of Schedule I-1.
D.Interim Lien Waivers. As a condition of payment, each Invoice received by
Owner prior to Final Completion shall be accompanied by a fully executed (i)
Interim Conditional Lien Waiver from Contractor in the form of Schedule K-1 for
all Work performed through the end of the Month preceding the Month of the date
of the Invoice (i.e., Month N-1) and (ii) Interim Unconditional Lien Waiver from
Contractor in the form of Schedule K-2 for all Work performed through the end of
the Month preceding the Month of the date of the last Invoice submitted by
Contractor of the Invoice (i.e., Month N-2). In addition, as a condition of
payment, Contractor shall also provide, subject to Section 7.2D.1, (i) fully
executed Interim Conditional Lien Waivers in the form of Schedule K-3 from each
Lien Waiver Subcontractor whose invoice is received by Contractor in the Month
covered by Contractor’s Invoice (with each such Interim Conditional Lien Waiver
covering all Work performed by each such Lien Waiver Subcontractor through the
end of the Month preceding the Month of the date of such Lien Waiver
Subcontractor’s invoice (i.e., Month N-1)), together with fully executed Interim
Unconditional Lien Waivers from each Lien Waiver Subcontractor for all Work
performed by such Lien Waiver Subcontractor through the end of the Month
preceding the Month of the date of each such Lien Waiver Subcontractor’s
preceding invoice (i.e., Month N-2); (ii) fully executed Interim Conditional
Lien Waivers in substantially the form of Schedule K-3 from each Major
Sub-subcontractor whose invoice is received by Contractor in the Month covered
by Contractor’s Invoice (with each such Interim Conditional Lien Waiver covering
all Work performed by each such Major Sub-subcontractor through the end of the
Month preceding the Month of the date of such Major Sub-subcontractor’s invoice
(i.e., Month N-1)), together with fully executed Interim Unconditional Lien
Waivers from each Major Sub-subcontractor in substantially the form set forth in
Schedule K-4 for all Work performed by such Major Sub-subcontractor through the
end of the Month preceding the Month of the date of each such Major
Sub-subcontractor’s preceding invoice (i.e., Month N-2); provided that if
Contractor fails to provide to Owner an Interim Conditional Lien Waiver or
Interim Unconditional Lien Waiver from a Lien Waiver Subcontractor or Major
Sub-subcontractor as required in this Section 7.2D, Owner’s right to withhold
payment for the failure to provide any such Interim Conditional Lien Waiver or
Interim Unconditional Lien Waiver shall be limited to the amount that should
have been reflected in such Interim Conditional Lien Waiver or Interim
Unconditional Lien Waiver; provided further, if Contractor fails to provide an
Interim Unconditional Lien Waiver from a Lien Waiver Subcontractor or Major
Sub-subcontractor but Contractor provides evidence to Owner that such
Subcontractor or Sub-subcontractor has been paid (as shown in a check that has
been properly endorsed and has been paid by the bank on which it is drawn, or
evidence the wire transfer payment is received by such Subcontractor or
Sub-subcontractor), then Owner shall not withhold payment of such amount. In
addition, if and to the extent that Contractor obtains any lien or claim waivers
from any Subcontractors or Sub-subcontractors which are not a Lien Waiver
Subcontractor or Major Sub-subcontractor, Contractor shall provide to Owner such
lien or claim waivers with the next Invoice following Contractor’s receipt of
each such


- 65 -



--------------------------------------------------------------------------------




lien or claim waiver. Notwithstanding anything to the contrary in this Section
7.2D and Section 7.2D.1, Contractor shall not be required to deliver a
Contractor’s Interim Unconditional Lien Waiver until Owner has paid the amounts
requested in the applicable Invoice for which such Contractor’s Interim
Unconditional Lien Waiver relates.
1.For Bulk Order Subcontractors only, as a condition of payment, every third
(3rd) Invoice received by Owner prior to Final Completion shall be accompanied
by fully executed Interim Unconditional Lien Waivers from each Bulk Order
Subcontractor in substantially the form set forth in Schedule K-4 for all Work
performed by such Bulk Order Subcontractor through the end of the period ending
three (3) Months prior to such Invoice (i.e. Month N-3); provided that if
Contractor fails to provide to Owner an Interim Unconditional Lien Waiver from a
Bulk Order Subcontractor as required in this Section 7.2D.1, Owner’s right to
withhold payment for the failure to provide such Interim Unconditional Lien
Waiver shall be limited to the amount that should have been reflected in such
Interim Unconditional Lien Waiver; provided further, if Contractor fails to
provide an Interim Unconditional Lien Waiver from a Bulk Order Subcontractor but
Contractor provides an Interim Conditional Lien Waiver (in substantially the
form set forth in Schedule K-3 for all Work performed by such Bulk Order
Subcontractor) and evidence to Owner that such Subcontractor has been paid (as
shown in a check that has been properly endorsed and has been paid by the bank
on which it is drawn, or evidence the wire transfer payment is received by such
Subcontractor), then Owner shall not withhold payment of such amount. Except as
provided in the preceding sentence, Bulk Order Subcontractors are not required
to provide Interim Conditional Lien Waivers. For the purposes of Interim
Conditional Lien Waivers and Interim Unconditional Lien Waivers, Bulk Order
Subcontractors shall not be considered a Lien Waiver Subcontractor.
E.Review and Payment. Each Invoice shall be reviewed by Owner and, upon Owner’s
reasonable request, Contractor shall furnish such supporting documentation and
certificates and provide such further information as may be reasonably requested
by Owner. Within thirty (30) Days after receipt of any Invoice, Owner shall
provide notice to Contractor of any disputed amount set forth in such Invoice,
including an explanation of why such amount is disputed. Unless so disputed by
Owner, each Invoice (less any withholdings allowed under this Agreement) shall
be due and paid no later than thirty (30) Days after it, and all applicable
documentation required under this Agreement, including Attachment I, is received
by Owner. If an Invoice is disputed by Owner, then payment shall be made within
the thirty (30) Day period for all undisputed amounts and the dispute shall be
resolved pursuant to Article 18. Payment on disputed amounts shall be made as
soon as such dispute is resolved. Without limiting the foregoing, Owner shall
not be required to pay, and shall be entitled to withhold payment from
Contractor for any amounts otherwise due Contractor, for:
1.any amounts for (i) Milestones Invoiced in Month N-2 that Contractor did not
complete during Month N-1, (ii) Milestones Invoiced in Month N-1 that Contractor
did not complete in Month N, (iii) Milestones Invoiced in Month N that
Contractor did not complete prior to payment by Owner or is not projected (in


- 66 -



--------------------------------------------------------------------------------




accordance with the current sixty (60) Day look-ahead schedule) to complete in
Month N+1;
2.any amounts Invoiced in Month N-3 for (i) time and material Change Orders, and
(ii) Provisional Sums that Contractor did not incur in Month N-2; and
3.any amounts Invoiced in Month N for (i) time and material Change Orders, and
(ii) Provisional Sums that Contractor has not incurred prior to payment by Owner
or is not projected to incur (in accordance with the current sixty (60) Day
look-ahead schedule and other required documentation) in Month N+1.
F.Reconciliation of Monthly Payments. If at any time during the course of the
Project: (i) the Monthly Progress Reports show that any activity on the critical
path is ninety (90) Days or more behind schedule; and (ii) Contractor or any of
its Subcontractors or Sub-subcontractors are not excused under the terms of this
Agreement for such delay, then the date for payment of the last Monthly Payment
as shown in the Payment Schedule shall be revised to a later date according to
the number of Days that the activity is behind schedule and the remaining
Monthly Payments not yet disbursed to Contractor under this Agreement shall be
readjusted and spread out proportionately through the remainder of the period,
ending upon the revised date for payment of the last Monthly Payment; provided
that, in the event that Contractor recovers the delay such that the activity in
question ceases to be behind schedule, the Monthly Payments shall be
recalculated so that such Monthly Payments shall be due in accordance with the
original Payment Schedule as of the Contract Date.
7.3Final Completion and Final Payment. Upon Final Completion, Contractor shall,
in addition to any other requirements in this Agreement for achieving Final
Completion, including those requirements set forth in Section 1.1 for the
definition of Final Completion, submit a fully executed final Invoice in the
form attached hereto as Schedule I-2, along with (i) a statement summarizing and
reconciling all previous Invoices, payments and Change Orders; (ii) an affidavit
that all payrolls, Taxes, bills for Equipment, and any other indebtedness
connected with the Work for which Contractor and its Subcontractors and
Sub-subcontractors are liable (excluding Corrective Work) have been paid; (iii)
fully executed Final Conditional Lien and Claim Waivers from Contractor in the
form of Schedule K-5, Exhibits K-5-1 and K-5-2; (iv) fully executed Final
Conditional Lien and Claim Waivers from each Lien Waiver Subcontractor in the
form set forth in Schedule K-7, Exhibits K-7-1 and K-7-2; and (v) fully executed
Final Conditional Lien and Claim Waivers from each Major Sub-subcontractor in
substantially the form set forth in Schedule K-7, Exhibits K-7-1 and K-7-2. No
later than twenty-five (25) Days after receipt by Owner of such final Invoice
and all reasonably requested documentation and achieving Final Completion, Owner
shall, subject to its rights to withhold payment under this Agreement, pay
Contractor the balance of the Contract Price, provided that Contractor provides
to Owner the following: (x) at the time of such payment, fully executed Final
Unconditional Lien and Claim Waiver from Contractor in the form of Schedule K-6,
Exhibits K-6-1 and K-6-2; and (y) as soon as reasonably possible after the time
of such payment, fully executed Final Unconditional Lien and Claim Waivers from
each Lien Waiver Subcontractor and Major Sub-subcontractor in substantially the
form of Schedule K-8, Exhibits K-8-1 and K-8-2; provided that the Parties agree
that “substantially” means that the same protections shall be provided to Owner
as set forth in Schedule K-8, Exhibits K-8-1 and K-8-2. In addition, if and to
the extent that Contractor obtains any final lien


- 67 -



--------------------------------------------------------------------------------




or claim waivers from any Subcontractors or Sub-subcontractors which are not a
Lien Waiver Subcontractor or Major Sub-subcontractor, Contractor shall provide
to Owner such final lien or claim waivers following Contractor’s receipt of each
such lien or claim waiver.
7.4Payments Not Acceptance of Work. No payment made hereunder by Owner shall be
considered as approval or acceptance of any Work by Owner or a waiver of any
claim or right Owner may have hereunder. All payments shall be subject to
correction in subsequent payments.
7.5Payments Withheld. In addition to disputed amounts set forth in an Invoice,
Owner may, in addition to any other rights under this Agreement, and upon giving
Contractor ten (10) Days’ prior written notice referenced in Section 7.8,
withhold payment on an Invoice or a portion thereof, or collect on the Letter of
Credit, in an amount and to such extent as may be reasonably necessary to
protect Owner from loss due to:
A.Defective Work that Contractor is required to correct under Section 12.2A or
12.3, unless Contractor has, within fourteen (14) Days of a separate written
notice given prior to the ten (10) Day notice referenced in Section 7.8, either
(i) remedied, or commenced to remedy, as applicable, such Defective Work in
accordance with Section 12.2A or 12.3 or (ii) if such Defective Work cannot be
remedied in accordance with Section 12.2A or 12.3 by the exercise of reasonable
diligence within such fourteen (14) Day period, provide Owner with a written
plan, reasonably acceptable to Owner, to remedy such Defective Work and
commenced the remedy of such Defective Work;
B.liens or other encumbrances on all or a portion of the Site, the Work or the
Project, which are filed by any Subcontractor, any Sub-subcontractor or any
other Person acting through or under any of them unless Contractor has, within
fourteen (14) Days of a separate written notice given prior to the ten (10) Day
notice referenced in Section 7.8, taken any of the following actions: (i) paid,
satisfied or discharged the applicable liability, (ii) removed the lien or other
encumbrance, or (iii) provided Owner with a letter of credit (in addition to the
Letter of Credit required under Section 9.2) or bond reasonably satisfactory to
Owner and Lender in the applicable amount;
C.any material breach by Contractor of any term or provision of this Agreement;
unless Contractor has, within fourteen (14) Days of a separate written notice
given prior to the ten (10) Day notice referenced in Section 7.8, either (i)
cured such breach or (ii) if such breach cannot be cured by the exercise of
reasonable diligence within such fourteen (14) Day period, Contractor has
commenced corrective action and is diligently exercising all commercially
practicable efforts to cure such breach;
D.the assessment of any fines or penalties against Owner as a result of
Contractor’s failure to comply with Applicable Law or Applicable Codes and
Standards;
E.amounts paid by Owner to Contractor in a preceding Month incorrectly (in which
case, Section 7.9 shall apply);
F.Liquidated Damages which Contractor owes under the terms of this Agreement; or


- 68 -



--------------------------------------------------------------------------------




G.any other costs or liabilities which Owner has incurred for which Contractor
is responsible under this Agreement.
Owner shall pay Contractor the amount withheld or collected on the Letter of
Credit as soon as practicable, but in no event later than fifteen (15) Business
Days after Owner’s receipt of an Invoice from Contractor, if Contractor, as
appropriate, (i) pays, satisfies or discharges the applicable liability and
provides Owner with reasonable evidence of such payment, satisfaction or
discharge, (ii) removes the lien or other encumbrance, (iii) cures the breach in
question, (iv) remedies the Defective Work in question, or (v) provides Owner
with a letter of credit reasonably satisfactory to Owner and Lender in the
amount of the withheld payment.
7.6Interest on Late Payments and Improper Collection. Any amounts due but not
paid hereunder, any amounts withheld from Contractor but later finally
determined in accordance with the dispute resolution procedure set forth in
Article 18 to have been improperly withheld, or any amounts collected by Owner
on the Letter of Credit but later finally determined in accordance with the
dispute resolution procedure set forth in Article 18 to have been improperly
collected, shall bear interest at the lesser of (i) an annual rate equal to the
prime rate set from time to time by Citibank, N.A. plus three percent (3%), or
(ii) the maximum rate permitted under Applicable Law.
7.7Offset. Owner may, in accordance with Section 7.8B, offset any amount due and
payable from Contractor to Owner under this Agreement against any amount due and
payable to Contractor hereunder.
7.8Procedure for Withholding, Offset and Collection on the Letter of Credit.
Except as provided in Sections 16.1B and 20.3C (in which case, Owner shall
follow the procedure set forth in Section 16.1B or Section 20.3C, as
applicable), Owner shall:
A.prior to exercising its right to withhold payment in accordance with this
Agreement, provide Contractor with ten (10) Days’ written notice stating Owner’s
intent to withhold and the amount to be withheld;
B.prior to exercising its right to offset in accordance with this Agreement,
provide Contractor with ten (10) Days’ prior written notice stating Owner’s
intent to offset and the amount to be offset; and
C.prior to exercising its right to collect on the Letter of Credit in accordance
with this Agreement, provide Contractor with ten (10) Days’ written notice (i)
specifying the nature of Contractor’s breach and the liabilities, damages,
losses, costs or expenses owed to Owner; (ii) stating Owner’s intent to draw
against the Letter of Credit; and (iii) specifying the amount to be drawn.
Notwithstanding the foregoing, should any payment under any Invoice become due
before the expiration of any notice period specified in this Section 7.8, Owner
shall nevertheless be entitled to withhold from such Invoice amounts equal to
the amounts specified in Owner’s notice, but Owner shall promptly pay such
withheld amounts to Contractor if Contractor cures the cause for such
withholding or offset.


- 69 -



--------------------------------------------------------------------------------




7.9Payment Error. If an error is made in connection with a payment, and such
payment is an overpayment, the Party receiving the payment in error shall
immediately refund the mistaken amount to the paying Party. Without limiting the
preceding sentence, and in addition to any other remedy available to Owner under
this Agreement, if Owner discovers that any amount paid by it to Contractor in a
preceding Month was incorrect, then Owner may, at its sole discretion, upon
giving Contractor ten (10) Days’ prior written notice in accordance with Section
7.8, either: (i) offset such amount against future payments, or (ii) in the
event that (A) the amount in question exceeds Thirty Million U.S. Dollars
(U.S.$30,000,000) or (B) less than Thirty Million U.S. Dollars (U.S.$30,000,000)
remains payable to Contractor under this Agreement, or amounts are due to Owner
in connection with the final Invoice issued in accordance with Section 7.3,
collect on the Letter of Credit for such amounts until sufficient and accurate
supporting information is provided pursuant to Section 7.2. The foregoing
provision shall not apply during the Defect Correction Period.
ARTICLE 8
TITLE AND RISK OF LOSS
8.1Title.
A.Clear Title.
1.Contractor warrants and guarantees that Owner shall have legal title to and
ownership of all or any portion of the Work (other than Work Product) and the
Project upon payment therefor.
2.Contractor warrants and guarantees that legal title to and ownership of the
Work and the Project shall be free and clear of any and all liens, claims,
security interests or other encumbrances arising out of the Work when title
thereto passes to Owner, and if any such warranty or guarantee is breached,
Contractor shall have the liability and obligations set forth in Section 17.5.
B.Title to Work. Title to all or any portion of the Work (other than Work
Product) shall pass to Owner upon payment by Owner therefor. Transfer of title
to Work shall be without prejudice to Owner’s right to reject Defective Work, or
any other right in this Agreement.




- 70 -



--------------------------------------------------------------------------------




8.2Risk of Loss.
A.Notwithstanding passage of title as provided in Section 8.1 of this Agreement,
Contractor shall bear the risk of physical loss and damage with respect to
Subproject 3 until the earlier of (i) Substantial Completion and Owner taking
care, custody, and control of Subproject 3 (which such transfer of care, custody
and control of Subproject 3 shall occur no more than one (1) Day following
Owner’s execution of the Substantial Completion Certificate accepting
Substantial Completion); or (ii) termination of this Agreement; provided that
Owner shall at all times bear the risk of physical loss and damage if and to the
extent arising from (i) war (whether declared or undeclared), civil war, act of
terrorism, sabotage, blockade, insurrection; or (ii) ionizing radiation, or
contamination by radioactivity from nuclear fuel, or from any nuclear waste from
the combustion of nuclear fuel properties of any explosive nuclear assembly or
nuclear component thereof; or (iii) an atmospheric disturbance marked by high
winds, with or without precipitation, including such events as hurricane,
typhoon, monsoon, cyclone, rainstorm, tempest, hailstorm, tornado, or any
combination of the foregoing events, including any resulting flood, tidal or
wave action (such clause (iii) events collectively, “Windstorms”) to the extent
that Windstorms result in loss or damage in excess of Five Hundred Million U.S.
Dollars (U.S.$500,000,000) in the cumulative, aggregate with respect to the
Work, the Project, the Subprojects and the Liquefaction Facility, collectively.
The full amount of Five Hundred Million U.S. Dollars (U.S.$500,000,000) may be
satisfied under either the Stage 1 EPC Agreement or this Agreement. In the event
that any physical loss or damage to the Stage 2 Liquefaction Facility or the
Work arises from one or more of the events set forth in the first sentence of
this Section 8.2A, and Owner elects to rebuild such physical loss or damage,
Contractor shall be entitled to a Change Order to the extent such event
adversely affects (i) Contractor’s costs of performance of the Work; (ii)
Contractor’s ability to perform the Work in accordance with the Project Schedule
or (iii) Contractor’s ability to perform any material obligation under this
Agreement; provided that Contractor complies with the requirements set forth in
Sections 6.2, 6.5 and 6.9.
B.Upon and from the earlier of (i) the occurrence of Substantial Completion and
Owner taking care, custody, and control of Subproject 3 (which such transfer of
care, custody and control of Subproject 3 shall occur no more than one (1) Day
following Owner’s execution of the Substantial Completion Certificate accepting
Substantial Completion); or (ii) termination of this Agreement, Owner shall bear
the full risk of physical loss and damage to Subproject 3; provided, however,
notwithstanding the foregoing, Contractor shall remain fully responsible and
liable to Owner for its Warranty and Corrective Work obligations under this
Agreement.
C.With respect to any physical loss or physical damage to Subproject 3 caused by
(i) Force Majeure, (ii) any member of Owner Group or any other Person for whom
Owner is responsible, or (iii) any Third Party over whom neither Contractor nor
Owner are responsible and such Third Party is beyond the reasonable control of
Contractor and such loss or damage was not due to Contractor’s fault or
negligence and could not have been prevented or avoided by Contractor through
the exercise of due diligence, Contractor shall be entitled to a Change Order
adjusting the Guaranteed Substantial Completion Date if and to the extent
permitted under (a) Section 6.8A.1 if caused by Force Majeure or such Third
Party meeting the


- 71 -



--------------------------------------------------------------------------------




requirements set forth herein and (b) Section 6.9 if caused by any member of
Owner Group or any other person for whom Owner is responsible.
D.For the avoidance of doubt, this Section 8.2 shall apply to any loss or damage
to the Work caused by, arising out of or resulting from, any activities, events
or omissions occurring in connection with this Agreement. Similarly for the
avoidance of doubt, the risk of loss and damage to the Stage 1 Liquefaction
Facility shall be determined in accordance with Section 8.2 of the Stage 1 EPC
Agreement, notwithstanding that such loss or damage to the Stage 1 EPC Agreement
was caused by, arose out of or resulted from activities or events occurring
during the performance of this Agreement.
ARTICLE 9
INSURANCE AND LETTER OF CREDIT
9.1Insurance.
A.Provision of Insurance. The Parties shall provide the insurance as specified
in Attachment O on terms and conditions stated therein.
B.No Cancellation. All policies providing coverage hereunder shall contain a
provision that at least thirty (30) Days’ prior written notice shall be given to
the non-procuring Parties and additional insureds prior to cancellation,
non-renewal or material change in the coverage.
C.Obligations Not Relieved. Anything in this Agreement to the contrary
notwithstanding, the occurrence of any of the following shall in no way relieve
Contractor from any of its obligations under this Agreement: (i) failure by
Contractor to secure or maintain the insurance coverage required hereunder; (ii)
failure by Contractor to comply fully with any of the insurance provisions of
this Agreement; (iii) failure by Contractor to secure such endorsements on the
policies as may be necessary to carry out the terms and provisions of this
Agreement; (iv) the insolvency, bankruptcy or failure of any insurance company
providing insurance to Contractor; or (v) failure of any insurance company to
pay any claim accruing under its policy.
D.Failure to Provide Insurance. If any Party fails to provide or maintain
insurance as required herein, and fails to cure such failure within fourteen
(14) Days of receiving notice of such failure (provided that such fourteen (14)
Day cure period falls within the applicable sixty (60) Day notice period
required under Section 2 of Attachment O), the other Party shall have the right
but not the obligation to purchase such insurance and shall be entitled to
recover the insurance premium reasonably paid in respect of such insurance from
the other Party in accordance with this Agreement; provided that, prior to
execution of a Change Order for the Interim Adjustment in accordance with
Attachment EE, Owner shall not be entitled to recover from Contractor any
insurance premiums paid by Owner with respect to any amounts in excess of the
Insurance Provisional Sum for Project Insurances.
E.Unavailable Insurance. If any insurance (including the limits or deductibles
thereof) hereby required to be maintained, other than insurance required by
Applicable Law


- 72 -



--------------------------------------------------------------------------------




to be maintained, shall not be reasonably available in the commercial insurance
market, Owner and Contractor shall not unreasonably withhold their agreement to
waive such requirement to the extent that maintenance thereof is not so
available; provided, however, that the Party shall first request any such waiver
in writing from the other Party, which request shall be accompanied by written
reports prepared by two (2) independent advisers, including insurance brokers,
of recognized international standing certifying that such insurance is not
reasonably available in the commercial insurance market (and, in any case where
the required amount is not so available, explaining in detail the basis for such
conclusions), such insurance advisers and the form and substance of such reports
to be reasonably acceptable to the other Party. Any such waiver shall be
effective only so long as such insurance shall not be available and commercially
feasible in the commercial insurance market.
9.2Irrevocable Standby Letter of Credit.
A.On or before the issuance of the Notice to Proceed in accordance with Section
5.2, Contractor shall deliver to Owner an irrevocable standby letter of credit
in the amount of ten percent (10%) of the Contract Price (“Letter of Credit”).
The Letter of Credit shall name Owner as beneficiary, shall be issued and
confirmed by a commercial bank in the United States of America with a long-term
rating of at least A- by Standard & Poor’s and at least A3 by Moody’s Investors
Service, and shall be in the relevant form set forth in Attachment R; provided,
however, if the issuing bank requires certain changes to the Letter of Credit
form, such changes shall be subject to Owner’s written approval (not to be
unreasonably withheld). If at any time the rating of the commercial bank that
issued the applicable Letter of Credit falls below either of such ratings,
Contractor shall replace such Letter of Credit within ten (10) Days with an
equivalent instrument issued by a commercial bank in the United States of
America meeting such rating requirements. Owner shall have the right to draw
down on or collect against the Letter of Credit upon Owner’s demand in the event
of the following: (i) the owing by Contractor to Owner under this Agreement for
Liquidated Damages or any other liabilities, damages, losses, costs or expenses
for which Contractor is liable under this Agreement; and (ii) Owner has provided
notice to Contractor in accordance with Section 7.8C, except such notice is not
required where Contractor does not pay Liquidated Damages as set forth in
Section 20.3C. The amount drawn on the Letter of Credit shall not be greater
than the amount that Owner, at the time of the drawing, reasonably estimates is
owed it under this Agreement for Liquidated Damages, liabilities, damages,
losses, costs or expenses or is necessary to remedy the breach of this
Agreement. In addition, should the issuing commercial bank notify Owner and
Contractor pursuant to the terms of the Letter of Credit that it has decided not
to extend the Letter of Credit beyond the then current expiration date, Owner
shall also have the right to draw down on or collect against the Letter of
Credit for all remaining funds available under such Letter of Credit upon
Owner’s demand if Contractor has not, prior to thirty (30) Days before the then
current expiration date, delivered to Owner a replacement letter of credit
substantially identical to the Letter of Credit and from a commercial bank
meeting the requirements in this Section 9.2.
B.The amount of the Letter of Credit shall decrease to an aggregate amount of:


- 73 -



--------------------------------------------------------------------------------




1.four percent (4.0%) of the Contract Price within thirty (30) Days after the
issuing commercial bank’s receipt from Owner of a written notice that (i)
Substantial Completion has occurred, (ii) Contractor has paid all Delay
Liquidated Damages due and owing under the Agreement, and (iii) Contractor has
achieved the Performance Guarantee or paid all Performance Liquidated Damages
due and owing under the Agreement; and
2.zero percent (0%) of the Contract Price within thirty (30) Days after the
issuing commercial bank’s receipt from Owner of a written notice of the
expiration of the Defect Correction Period.
No later than thirty (30) Days after the latest of (i) Owner’s acceptance of the
Substantial Completion Certificate, (ii) Contractor has paid all Delay
Liquidated Damages due and owing under the Agreement, and (iii) Contractor has
achieved the Performance Guarantee or paid all Performance Liquidated Damages
due and owing under the Agreement, Owner shall provide the commercial bank that
issued the Letter of Credit with the written notice as specified in Section
9.2B.1. No later than thirty (30) Days after expiration of the Defect Correction
Period, Owner shall provide the commercial bank that issued the Letter of Credit
with written notice of the expiration of such period. The Letter of Credit shall
remain in full force and effect from the issuance of such Letter of Credit
through the expiration of the Defect Correction Period, at which time the Letter
of Credit will be returned to Contractor. Partial drawings are permitted under
the Letter of Credit.
C.In the event the Contract Price is increased by one or more Change Orders in
accordance with the terms of this Agreement, by a cumulative amount of five
percent (5%) of the Contract Price or more, Contractor shall, upon Owner’s
request, increase the amount of the Letter of Credit to reflect the
corresponding increase in such Contract Price by ten percent (10%) of such
increase. Such increase in the Letter of Credit shall be reflected in a Change
Order mutually agreed upon by the Parties.
9.3DSU Insurance.
A.If an event or events occur that may be covered by the Builder’s Risk Delayed
Startup Insurance or Marine Cargo Delayed Startup Insurance described in
Attachment O, it shall be Owner’s sole option to decide whether or not a claim
under such Delayed Startup Insurance is filed. If Owner gives notice to
Contractor to file a claim under such Delayed Startup Insurance, Contractor
shall promptly file and diligently pursue the collection of such claim on behalf
of Owner, and in such case Owner shall provide to Contractor such information
and assistance reasonably required for Contractor to file and pursue such claim.
Contractor shall not be relieved of any Delay Liquidated Damages owed by
Contractor to Owner if Owner does not elect to file a claim on such Delayed
Startup Insurance, if Owner does not provide the information or assistance
referenced above, or the prosecution of such claim is unsuccessful.
B.Regardless whether an event or events occur that may be covered by such
Delayed Startup Insurance, Contractor shall pay any Delay Liquidated Damages
owed by


- 74 -



--------------------------------------------------------------------------------




Contractor to Owner within the time required in Section 20.3C, even if a claim
has been asserted under such Delayed Startup Insurance.
C.If Owner or any Lender receive proceeds under such Delayed Startup Insurance
in respect to any event or events which give rise to Contractor’s delay in
achieving Substantial Completion by the Guaranteed Substantial Completion Date,
Owner shall pay back to Contractor Delay Liquidated Damages previously paid by
Contractor to Owner for such event or events (or in the case that the Delay
Liquidated Damages have not yet been paid at the time of receipt of such
proceeds, Owner shall reduce Contractor’s liability for Delay Liquidated Damages
for such event or events), but only to the extent that such recovery of
insurance proceeds and Delay Liquidated Damages would result in a double
recovery of amounts for the same loss and same time period. If any such Delay
Liquidated Damages are paid back to Contractor, the amount of such Delay
Liquidated Damages paid back to Contractor shall not be counted against the cap
on Delay Liquidated Damages in Section 20.2.
ARTICLE 10
OWNERSHIP OF DOCUMENTATION
10.1Work Product.
A.Ownership of Work Product. Owner and Contractor acknowledge that during the
course of, and as a result of, the performance of the Work, Contractor or its
Subcontractors or Sub-subcontractors will create for this Project and will
deliver to Owner, certain written materials, plans, Drawings (including P&IDs),
Specifications, or other tangible results of performance of the Work under this
Agreement or performance of work under the Technical Services Agreements
(hereinafter individually or collectively referred to as “Work Product”).
Subject to this Section 10.1, as between Contractor and Owner, Contractor shall
own all rights, title and interest to the Work Product and any and all
Intellectual Property embedded in the Work Product (including all patents and
applications therefor, all inventions, trade secrets, know-how, technology,
technical data, customer lists, copyrights and all registrations and
applications therefor, and all industrial designs (“Intellectual Property”)).
Notwithstanding anything to the contrary in this Agreement, all Contractor
Existing Intellectual Assets, including Intellectual Property embedded therein,
remains vested in Contractor. For the purposes of this Agreement, “Contractor
Existing Intellectual Assets” means Intellectual Property and written materials,
plans, drafts, specifications, or computer files or other documents, owned by
Contractor or its Affiliates prior to the Contract Date or developed or acquired
by Contractor or its Affiliates independently of this Agreement, but Owner
receives a license in accordance with Section 10.1B to such Contractor Existing
Intellectual Assets, including Intellectual Property embedded therein, to the
extent the same is incorporated into the Work Product.
B.License and Use of the Work Product. Subject to Section 10.1D, Owner shall be
entitled to use the Work Product and Contractor hereby grants Owner a fully-paid
up, irrevocable (subject to Section 10.1E), non-exclusive and royalty-free
license to use the Work Product and the Intellectual Property embedded in the
Work Product and (subject to Section 10.1C) modify the Work Product, in each
case solely for the purpose of: (i) operating and maintaining the Stage 2
Liquefaction Facility; (ii) training operators for the Stage 2 Liquefaction


- 75 -



--------------------------------------------------------------------------------




Facility; (iii) repairing, replacing, expanding, completing or modifying any
part of the Stage 2 Liquefaction Facility (provided that such repair,
replacement, expansion, completion or modification shall not include the
addition of an additional liquefaction train (e.g., a train other than LNG Train
1, LNG Train 2 or LNG Train 3)); and (iv) connecting the Liquefaction Facility
to any other facility or project. Owner shall be entitled to assign its rights
in the Work Product and in such license; provided that such assignee shall only
be entitled to use the Work Product and Intellectual Property which is embedded
in the Work Product for the purposes specified in clauses (i) through (iii)
above, which licenses shall in all respects remain limited by and subject to the
terms of this Agreement and as agreed to in writing by Owner and any such
assignees. Notwithstanding anything to the contrary in this Agreement, no
license is granted to Owner with respect to the use of any of Contractor’s
proprietary software or systems.
C.Modification of Work Product or Intellectual Property. Subject to Sections
10.1D and 10.1E, after Substantial Completion or earlier termination of this
Agreement, Owner or its contractors shall be entitled to modify the Work Product
licensed to Owner in accordance with Section 10.1B for the purposes set forth in
clauses (i) through (iii) in Section 10.1B; provided that Owner shall first
remove, or cause to be removed, all references to Contractor from the Work
Product. OWNER SHALL DEFEND, INDEMNIFY AND HOLD THE CONTRACTOR GROUP HARMLESS
FROM AND AGAINST ALL DAMAGES, LOSSES, COSTS AND EXPENSES (INCLUDING ALL
REASONABLE ATTORNEYS’ FEES AND LITIGATION OR ARBITRATION EXPENSES) INCURRED BY
ANY MEMBER OF THE CONTRACTOR GROUP OR A SUBCONTRACTOR OR SUB-SUBCONTRACTOR AND
CAUSED BY (I) ANY MODIFICATIONS TO THE WORK PRODUCT OR INTELLECTUAL PROPERTY, OR
(II) USE OF ANY WORK PRODUCT OR INTELLECTUAL PROPERTY EMBEDDED IN THE WORK
PRODUCT, TO THE EXTENT SUCH MODIFICATIONS OR USE TAKES PLACE WITHOUT THE PRIOR
WRITTEN CONSENT OR INVOLVEMENT OF ANY MEMBER OF CONTRACTOR GROUP OR
SUBCONTRACTOR OR SUB-SUBCONTRACTOR, INCLUDING USE OF THE WORK PRODUCT OR ANY
INTELLECTUAL PROPERTY EMBEDDED IN THE WORK PRODUCT ON ANY PROJECT OTHER THAN THE
PROJECT.
D.ConocoPhillips Work Product and ConocoPhillips Intellectual Property.
Notwithstanding anything to the contrary herein, the ConocoPhillips License
Agreement is the exclusive document governing the licensing to Owner of
Intellectual Property concerning the Optimized Cascade Process. All Work Product
directly related to the liquefaction units employing Optimized Cascade Process
and the Optimized Cascade Process that is generated by or for Contractor in the
performance of the Work (the “ConocoPhillips Work Product”) shall vest, as
between ConocoPhillips and Owner, in accordance with and be exclusively governed
by the ConocoPhillips License Agreement. All Intellectual Property rights in and
resulting from the ConocoPhillips Work Product (hereinafter “ConocoPhillips
Intellectual Property”) shall vest, as between ConocoPhillips and Owner, in
accordance with and be exclusively governed by the ConocoPhillips License
Agreement. Access to and any use of the ConocoPhillips Work Product and
ConocoPhillips Intellectual Property shall be subject to the terms and
conditions set forth in the ConocoPhillips License Agreement. Owner acknowledges
that license and use of the Optimized Cascade Process is not authorized by this
Agreement.
E.Revocation of License to Use the Work Product. If the Agreement is terminated
by the Contractor under Section 16.5 (but only if the termination under Section
16.5


- 76 -



--------------------------------------------------------------------------------




is for the failure to pay undisputed amounts exceeding Fifty Million U.S.
Dollars (U.S.$50,000,000)) or Section 16.7 or by Owner under Section 16.2, 16.6
or 16.7, then the license granted under Section 10.1B to Owner to modify the
Work Product and use the Work Product and Intellectual Property embedded in the
Work Product shall be deemed revoked and Owner shall return the Work Product to
Contractor, except that under no circumstances shall the license to the Work
Product (and Intellectual Property embedded in such Work Product) be revoked or
be required to be returned by Owner for the OSBL Facilities if Contractor
terminates under Section 16.5. After such termination, if Owner requests, then
Owner and Contractor will with respect to such Work Product revoked (and the
Intellectual Property embedded in such Work Product) meet to negotiate in good
faith to agree to the terms of a contract to complete the Work that remains
incomplete after termination.
10.2Owner Provided Documents. Notwithstanding anything to the contrary in this
Agreement, all written materials, plans, drafts, specifications, computer files
or other documents (if any) furnished by Owner or any of Owner’s other
consultants or contractors to Contractor under this Agreement shall at all times
remain the property of Owner, and Contractor shall not make use of any such
documents or other media for any other project or for any other purpose than
required to perform Contractor’s obligations under this Agreement. All such
documents and other media, including all copies thereof, shall be returned to
Owner upon the earlier of expiration of the Defect Correction Period and
termination of this Agreement, except that Contractor may, subject to its
confidentiality obligations as set forth in Article 19, retain one record set of
such documents or other media. Owner hereby grants to Contractor Group and
Subcontractors and Sub-subcontractors of any of the foregoing with respect to
the Work a non-exclusive, royalty-free, revocable, non-transferable license to
use and modify Owner Proprietary Work Product (and all Intellectual Property
existing or referenced therein) to the extent required to perform Contractor’s
obligations under this Agreement. For the purposes of this Agreement, “Owner
Proprietary Work Product” means Intellectual Property and written materials,
plans, drafts, specifications, or computer files or other documents, owned by
Owner or its Affiliates prior to the Contract Date or developed or acquired by
Owner or its Affiliates independently of this Agreement.
10.3License to Use Liquefaction Facility. Subject to Section 10.1D, and to the
extent not covered by Section 10.1B or a separate sub-license between Owner and
Contractor, Contractor shall obtain and provide to Owner a fully-paid up,
irrevocable, non-exclusive and royalty-free license (including process licenses
other than the Optimized Cascade Process license) from its Subcontractors and
Sub-subcontractors to allow Owner to operate and maintain the Stage 2
Liquefaction Facility and the Stage 1 Liquefaction Facility (to the extent
necessary to operate and maintain the Stage 2 Liquefaction Facility), for the
purposes intended under this Agreement, including producing LNG. Upon
Substantial Completion or earlier termination, Contractor shall, to the extent
not covered by Section 10.1B or a separate sub-license between Owner and
Contractor, assign to Owner all licenses provided by any Subcontractor or
Sub-subcontractor to Contractor (other than any license provided by
ConocoPhillips). Owner shall be entitled to assign its rights in the licenses;
provided that such assignee shall only be entitled to use such licenses for the
purposes specified herein, which licenses shall in all respects remain limited
by and subject to the terms of this Agreement.


- 77 -



--------------------------------------------------------------------------------




ARTICLE 11
COMPLETION
11.1Notice of RFSU, Delivery of Feed Gas for Commissioning, Start Up and
Performance Testing, LNG Production and Ready for Ship Loading Time Test.
A.Notice of RFSU.
1.Without limitation of any scheduling requirements contained in this Agreement,
Contractor shall give Owner one hundred twenty (120) Days’ prior written notice
of the thirty (30) Day period during which Contractor expects to achieve RFSU.
Sixty (60) Days after such initial notice, Contractor shall give Owner a second
written notice specifying the seven (7) Day period during which Contractor
expects to achieve RFSU.
2.Owner shall notify FERC within three (3) Days of the second written notice
issued in accordance with Section 11.1A.1 that RFSU is scheduled to occur during
the period specified in the second written notice so that a letter authorizing
Owner to introduce Natural Gas for commissioning of Subproject 3 (“FERC
Authorization for Commissioning”) can be obtained from FERC.
3.At such time as RFSU has been achieved, Contractor shall notify Owner in
writing that all requirements under this Agreement for RFSU have occurred.
4.If Contractor achieves RFSU during the period specified in the second notice
issued in accordance with Section 11.1A.1, Owner shall provide the FERC
Authorization for Commissioning within seven (7) Days after the date that RFSU
is achieved. In the event Owner fails to provide the FERC Authorization for
Commissioning within the period specified in the preceding sentence, Contractor
shall be entitled to a Change Order to the extent allowed under Section 6.9 of
the Agreement.
B.Notice of Delivery of Feed Gas for Commissioning, Start Up and Performance
Testing. Contractor shall provide to Owner a schedule of the quantities of
Commissioning Feed Gas, in MMBtu, that Contractor anticipates it will need for
Subproject 3 in accordance with the following Commissioning Feed Gas forward
plan:
1.No later than the twentieth (20th) Day of the Month occurring three (3) Months
prior to the Month Contractor first needs Commissioning Feed Gas, Contractor
shall give written notice to Owner of the total quantity of Commissioning Feed
Gas required for the Month Commissioning Feed Gas is first needed and for each
of the following two (2) Months (e.g., if the Contractor’s first need of
Commissioning Feed Gas is anticipated to be in June, Contractor shall give
written notice to Owner by March 20th of the anticipated total quantity of
Commissioning Feed Gas required in the Months of June, July and August).


- 78 -



--------------------------------------------------------------------------------




2.No later than the twentieth (20th) Day of the Month occurring two (2) Months
prior to the Month Contractor first needs Commissioning Feed Gas, Contractor
shall give written notice to Owner of (i) the quantities of Commissioning Feed
Gas for each twenty-four (24) hour period between the hours of 9:00 AM of one
Day to 9:00 AM the next Day, (“Daily Quantities”) for the Month Commissioning
Feed Gas is first needed and (ii) any revisions to the total Month’s quantities
required for each of the following two (2) Months (e.g., if the Contractor’s
first need of Commissioning Feed Gas is anticipated to be in June, Contractor
shall give notice to Owner by April 20th of the Daily Quantities for June, and
revisions, if any, to the total quantity of Commissioning Feed Gas required in
the Months of July and August).
3.No later than the twentieth (20th) Day of the Month prior to the Month
Contractor first needs Commissioning Feed Gas and no later than the twentieth
(20th) Day of each following Month, Contractor shall give written notice to
Owner of the Daily Quantities for the next three (3) Months.
4.During each Month that Contractor requires Commissioning Feed Gas, Contractor
will give Owner written notice of Daily Quantities as follows: (i) every
Thursday by 5:00 PM of the Daily Quantities Contractor anticipates requiring for
each Day between and including the following Tuesday through Monday, and (ii)
every Day by 3:00 PM of the Daily Quantity for the next two (2) Days.
5.In the event that Contractor at any time becomes aware or has reason to
believe that Contractor will require materially less than the previously noticed
Daily Quantity for that Day, Contractor shall immediately give Owner written
notice of such fact and of the revised Daily Quantity.
6.If, following the twentieth (20th) day of each Month, Contractor’s need for
Daily Quantities changes materially from the previously noticed Daily
Quantities, then Owner shall use commercially reasonable efforts to reschedule
the delivery of the Commissioning Feed Gas so as to accommodate the revised
Daily Quantities notified by Contractor in writing. Notwithstanding the
foregoing, any failure by Owner to supply Commissioning Feed Gas at such time as
such Feed Gas is needed in accordance with the periods set forth in the notices
delivered during the Month prior to such need, shall entitle Contractor to a
Change Order, provided that Contractor complies with the requirements set forth
in Sections 6.2, 6.5 and 6.9.
C.Notice of Scheduling of LNG Production Requirement. Contractor shall provide
to Owner a schedule of the quantities of LNG Contractor expects to produce from
the Commissioning Feed Gas (“Commissioning LNG”) in accordance with the
following Commissioning LNG forward plan:
1.In coordination with the Commissioning Feed Gas forward plan in 11.1B, no
later than the twentieth (20th) Day of the Month occurring three (3) Months
prior to the Month Contractor first expects to produce Commissioning LNG,
Contractor shall give written notice to Owner of the quantity, in MMBtu, of the


- 79 -



--------------------------------------------------------------------------------




Commissioning LNG expected to be produced in the Month Contractor first expects
to produce Commissioning LNG and for each of the following two (2) Months.
2.No later than the twentieth (20th) Day of the Month occurring two (2) Months
prior to the Month Contractor first expects to produce Commissioning LNG,
Contractor shall give written notice to Owner of (i) Commissioning LNG expected
to be produced for each Day for the Month Contractor first expects to produce
Commissioning LNG and (ii) any revisions to the total Months quantities of
Commissioning LNG expected in the following two (2) Months.
3.No later than the twentieth (20th) Day of the Month prior to the Month
Contractor will first produce Commissioning LNG and no later than the twentieth
20th Day of each following Month, Contractor shall give written notice to Owner
of the Commissioning LNG to be produced for each Day for the next three (3)
Months.
4.If, following the twentieth (20th) Day of each Month, Contractor’s daily plan
for Commissioning LNG production changes materially from the previously noticed
daily plan, then Owner shall use commercially reasonable efforts to provide
storage for the Commissioning LNG to accommodate the revised plan for
Commissioning LNG production as notified by Contractor in writing.
D.Notice of Ready for Ship Loading Time Test. Without limitation of the
foregoing or any other scheduling requirements contained in this Agreement,
Contractor shall give Owner one hundred twenty (120) Days’ prior written notice
of the date on which Contractor expects to be ready for the Ship Loading Time
Test. Contractor shall give Owner a second written notice specifying the date on
which Contractor expects to be ready for the Ship Loading Time Test, which such
notices shall be given no later than sixty (60) Days prior to such date. Owner
shall provide for an LNG Tanker after the date in such second written notice;
provided that Owner is not required to schedule such LNG Tanker until (i) there
is sufficient LNG in storage in the Tanks to perform the Ship Loading Time Test
and (ii) Owner has an economic reason to export such LNG. Owner shall give
Contractor fourteen (14) Days prior written notice of a five (5) Day period in
which the LNG Tanker will be available for the Ship Loading Time Test. In the
event that Contractor at any time becomes aware or has reason to believe that
its ability to be ready for the Ship Loading Time Test will be delayed beyond
the last date specified in the second written notice given pursuant to this
Section 11.1D or the date(s) specified in Owner’s notice of LNG Tanker
availability, Contractor shall immediately give Owner written notice of such
fact and of the revised date on which Contractor then expects that it will be
ready for the Ship Loading Time Test. Owner shall use commercially reasonable
efforts to reschedule the arrival of the LNG Tanker for the Ship Loading Time
Test. If the LNG Tanker is not provided within thirty (30) Days after the date
requested in Contractor’s second notice, Contractor shall be entitled to a
Change Order to the extent permitted under Section 6.9.




- 80 -



--------------------------------------------------------------------------------




11.2Notice and Requirements for Substantial Completion. Contractor shall give
Owner not less than ninety (90) Days’ prior written notice of its intention to
commence the Performance Tests, and, on the sixtieth (60th) Day and thirtieth
(30th) Day immediately prior to Contractor’s intention to commence such testing
activities, Contractor shall provide written notices to Owner. The Parties
shall, no later than twenty-four (24) months after Owner’s issuance of the
Notice to Proceed, mutually agree upon final test procedures for the conduct of
the Performance Tests as specified in and consistent with Attachment S (these
test procedures and the test parameters specified in Attachment S hereinafter
referred to as “Performance Test Procedures”). Contractor shall provide all
labor, equipment, supplies, and all other items necessary for the conduct of the
Performance Tests; provided, however, that Owner shall provide operating
personnel for supervision by Contractor in accordance with Section 4.4 and the
Commissioning Feed Gas in accordance with Section 11.1B. Contractor shall
analyze the data obtained during all Performance Tests, and ensure that such
data reflects the performance standards required hereunder. A complete copy of
all raw performance data and a detailed listing of all testing instrumentation
utilized shall be provided to Owner at the completion of testing. Upon achieving
all requirements under this Agreement for Substantial Completion, Contractor
shall certify to Owner in the form of Attachment M (“Substantial Completion
Certificate”) that all of the requirements under this Agreement for Substantial
Completion have occurred and shall provide with such Substantial Completion
Certificate a Performance Test report and analysis to Owner. At a minimum, the
Performance Test report shall include (i) the raw data, (ii) the instrumentation
utilized for the Performance Tests, (iii) the procedures utilized during the
Performance Tests, (iv) calculations and information, and a full explanation
concerning same, for adjustments to the Guarantee Conditions, as and to the
extent specified in the Performance Test Procedures, and (v) any other
reasonable supporting information used to demonstrate that the Work has met the
Minimum Acceptance Criteria or Performance Guarantee, as the case may be. The
Substantial Completion Certificate shall be accompanied by all other supporting
documentation as may be reasonably required to establish that the requirements
for Substantial Completion have been met.
11.3Owner Acceptance of Substantial Completion. Owner shall notify Contractor
whether it accepts or rejects the Substantial Completion Certificate within ten
(10) Days following Owner’s receipt thereof. All Work shall continue during
pendency of Owner’s review. Acceptance of Substantial Completion (which such
acceptance shall not be unreasonably withheld) shall be evidenced by Owner’s
signature on such Substantial Completion Certificate. The date of Substantial
Completion shall be based upon, and the date of Owner’s acceptance of
Substantial Completion shall be deemed to have occurred on, the date listed on
the Substantial Completion Certificate, provided that all requirements under
this Agreement for Substantial Completion were achieved on such date listed on
the Substantial Completion Certificate except for the payment of any and all
Liquidated Damages due and owing to Owner and provided further that the payment
to Owner of such Liquidated Damages shall have been made within the time and in
accordance with Section 20.3C in order for Substantial Completion to have
occurred on the date listed in the Substantial Completion Certificate. If Owner
does not agree that Substantial Completion has occurred, then Owner shall state
the basis for its rejection in reasonable detail in such notice. If the Parties
do not mutually agree on when and if Substantial Completion has occurred, the
Parties shall thereupon promptly and in good faith confer and make all
reasonable efforts to resolve such issue. In the event such issue is not
resolved within ten (10) Days of the delivery by Owner of its notice to
Contractor, the Parties shall resolve such dispute in accordance with Section
18.1A. Owner’s acceptance of Substantial Completion shall not relieve Contractor
of any of its obligations to perform the Work in accordance with the
requirements


- 81 -



--------------------------------------------------------------------------------




of this Agreement. Notwithstanding anything to the contrary in this Section,
Owner shall not be required to accept a Substantial Completion Certificate if
the requirements under this Agreement for the achievement of Substantial
Completion have not been achieved. As used in this Section 11.3, “unreasonably
withheld” means that Owner fails to accept a Substantial Completion Certificate
even if all of the requirements under this Agreement for the achievement of
Substantial Completion have been achieved. For the avoidance of doubt,
“unreasonably withheld,” as used in this Section 11.3, means that Owner cannot
fail to accept the Substantial Completion Certificate if all the requirements
under this Agreement for the achievement of Substantial Completion have been
achieved.
11.4Minimum Acceptance Criteria and Performance Liquidated Damages.
A.Minimum Acceptance Criteria Achieved. In the event that Subproject 3 fails to
achieve the Performance Guarantee by the Guaranteed Substantial Completion Date,
as evidenced by the Performance Test results, but meets the Minimum Acceptance
Criteria and all other requirements for Substantial Completion, then Contractor
shall have the right, upon written notice to Owner, to elect one of the
following options; provided, however, if the Performance Tests results evidence
that the LNG Production Rate does not exceed ninety eight percent (98%) of the
Performance Guarantee, then Owner shall have the right, upon written notice, to
elect and direct Contractor, within thirty (30) Days after receipt of a notice
from Contractor specifying the Performance Test results and requesting Owner’s
election to proceed with one of the following options:
(i)    Contractor shall transfer care, custody and control of Subproject 3 to
Owner. Upon such transfer and satisfaction of all other requirements of
Substantial Completion, Substantial Completion shall be achieved, and Owner
shall sign the Substantial Completion Certificate submitted by Contractor.
Contractor shall only be responsible for the payment of Delay Liquidated Damages
owing up to the date of Substantial Completion, which shall be paid in
accordance with Section 20.3C. Contractor shall pay, as a condition of
Substantial Completion, Performance Liquidated Damages to Owner in accordance
with Section 20.3C based on the results of the last Performance Test conducted
by Contractor prior to issuance of a notice of election by Owner or Contractor
pursuant to this Section 11.4; or
(ii)    Contractor shall transfer care, custody and control of Subproject 3 to
Owner and take corrective actions to achieve such Performance Guarantee. Upon
such transfer and satisfaction of all other requirements of Substantial
Completion, Substantial Completion shall be achieved, and Owner shall sign the
Substantial Completion Certificate submitted by Contractor. Contractor shall
only be responsible for the payment of Delay Liquidated Damages owing up to the
date of Substantial Completion, which shall be paid in accordance with Section
20.3C. The correction actions required to be performed by Contractor shall be
performed in accordance with Owner’s operation and maintenance schedule so as to
not interfere with operation of Subproject 3 and subject to any security or
safety requirements. For the period of time that Contractor is taking corrective
action to achieve the Performance Guarantee(s) pursuant to this Section
11.4A(ii), Owner shall provide safe, reasonable access to Contractor for
performance of such corrective actions, but at all times performing such


- 82 -



--------------------------------------------------------------------------------




Work so as not to interfere with the operation of Subproject 3. Prior to the
election of the option under this Section 11.4A(ii), Contractor shall deliver to
Owner a detailed corrective action plan and schedule to achieve the Performance
Guarantee. If Subproject 3 has not achieved the Performance Guarantee within one
hundred and eighty (180) Days after the Guaranteed Substantial Completion Date
(or such later date as may be mutually agreed in writing), then Contractor shall
cease taking corrective actions to achieve the Performance Guarantee, and in
that event, Contractor shall pay to Owner the applicable Performance Liquidated
Damages for such Performance Guarantee in accordance with Section 20.3C based on
the results of the last Performance Test conducted by Contractor. On the other
hand, if such Performance Guarantee is achieved within the prescribed period,
Contractor shall owe no Performance Liquidated Damages for Subproject 3.
Notwithstanding the foregoing, in the event that the Owner directed Contractor
or Contractor elected to proceed with the option under this Section 11.4A(ii)
and Contractor achieves an LNG Production Rate that exceeds ninety eight percent
(98%) of the Performance Guarantee, Contractor shall have the right to cease
taking corrective actions to achieve the Performance Guarantee, and Contractor
shall pay to Owner the applicable Performance Liquidated Damages for such
Performance Guarantee in accordance with Section 20.3C based on the results of
the last Performance Test conducted by Contractor.
B.Minimum Acceptance Criteria Not Achieved. In the event that Subproject 3 fails
to achieve the Minimum Acceptance Criteria, as evidenced by the Performance Test
results, by the Guaranteed Substantial Completion Date, as such date may be
extended by Change Order as provided herein, then (i) Substantial Completion
shall not occur and (ii) the provisions of Section 13.1 shall apply. In addition
to the foregoing, Contractor shall attempt for a period of ten (10) months after
the Guaranteed Substantial Completion Date (“Minimum Acceptance Criteria
Correction Period”) to correct the Work to enable Subproject 3 to achieve the
Minimum Acceptance Criteria and otherwise achieve Substantial Completion. If
Subproject 3 has not achieved the Minimum Acceptance Criteria and Substantial
Completion upon the termination of the Minimum Acceptance Criteria Correction
Period, then Owner shall have, in its sole discretion, the option of either (a)
granting Contractor up to an additional ten (10) month Minimum Acceptance
Criteria Correction Period under the same terms and conditions as the first,
including the application of Section 13.1 (subject to Section 20.2A); or (b)
declaring Contractor Default pursuant to Article 16, in which case Owner shall
be entitled to immediately (and without any cure period allowed) terminate
Contractor’s performance of the Work in accordance with Section 16.1A, and Owner
shall have all of the rights under Section 16.1, including all Delay Liquidated
Damages owed but subject to Section 20.2A, provided that Owner shall not be
entitled to any Performance Liquidated Damages for a termination under this
Section 11.4B with respect to Subproject 3. If, on the other hand, Subproject 3
has achieved the Minimum Acceptance Criteria and Substantial Completion during
the Minimum Acceptance Criteria Correction Period (or during the second ten (10)
month period, should Owner elect that option), then Contractor shall be liable
to Owner for Delay Liquidated Damages up to the date of Substantial Completion
of Subproject 3 (subject to Section 20.2A) and all Performance Liquidated
Damages owed (subject to Section 20.2B).


- 83 -



--------------------------------------------------------------------------------




11.5Punchlist. Upon completion of the Performance Tests and prior to Substantial
Completion, Owner and Contractor shall inspect Subproject 3, and Contractor
shall prepare a proposed Punchlist of items identified as needing to be
completed or corrected as a result of such inspection. Contractor shall promptly
provide the proposed Punchlist to Owner for its review, together with an
estimate of the time and cost necessary to complete or correct each Punchlist
item. Contractor shall add to the proposed Punchlist any Punchlist items that
are identified by Owner within ten (10) Days after Owner’s receipt of the
proposed Punchlist from Contractor, and Contractor shall immediately initiate
measures to complete or correct, as appropriate, any item on Contractor’s
proposed Punchlist (including those items identified by Owner during Owner’s
review) that are not of a Punchlist nature. Notwithstanding anything to the
contrary in this Agreement, Contractor and Owner are not required as a condition
of Substantial Completion to agree upon and identify every Punchlist item and
include it on the Punchlist, but Contractor is required to complete as a
condition of Substantial Completion all Work that does not meet the definition
of Punchlist as provided in Section 1.1. In the event of a dispute regarding
whether a specific item of Work meets the definition of Punchlist under Section
1.1, the Parties shall resolve such dispute in accordance with Section 18.1A.
Owner shall provide Contractor with access to the Work after Substantial
Completion sufficient to enable Contractor to complete all Punchlist items, so
long as such access does not unreasonably interfere with operation of Subproject
3 after Substantial Completion or Subproject 1 or Subproject 2 after substantial
completion of Subproject 1 or Subproject 2 (as applicable) under the Stage 1 EPC
Agreement and subject to any reasonable security or safety requirements of
Owner. Upon Contractor’s completion or correction of any items necessary to
achieve Substantial Completion, as modified by any Owner additions, such
Punchlist shall govern Contractor’s performance of the Punchlist items up to
Final Completion. All Work on the Punchlist shall be completed by the date
required for Final Completion, as specified in Section 5.3C, or Owner may, in
addition to any other rights that it may have under this Agreement, complete
such Punchlist Work at the expense of Contractor. In the event Owner elects to
complete such Punchlist Work, Contractor shall pay Owner, within ten (10) Days
after receipt of written notice from Owner, all reasonable costs and expenses
incurred by Owner in performing such Punchlist Work, or, at Owner’s sole
discretion, Owner may withhold or offset amounts owed to Contractor or collect
on the Letter of Credit in accordance with Section 7.8 in the amount of such
costs and expenses. Any Defective Work identified after agreement between the
Parties of the Punchlist shall be corrected by Contractor as a Warranty item
under Article 12.
11.6Notice and Requirements for Final Completion. Final Completion shall be
achieved when all requirements for Final Completion set forth in the definition
of Final Completion under Section 1.1 have been satisfied. Upon Final
Completion, Contractor shall certify to Owner in the form of Attachment N
(“Final Completion Certificate”) that all of such requirements have occurred.
Owner shall notify Contractor whether it accepts or rejects the Final Completion
Certificate within ten (10) Days following Owner’s receipt thereof. Acceptance
of Final Completion (which such acceptance shall not be unreasonably withheld)
shall be evidenced by Owner’s signature on such certificate, which shall be
forwarded to Contractor with such notice. The date of Final Completion shall be
based upon, and the date of Owner’s acceptance of Final Completion shall be
deemed to have occurred on, the date listed on the Final Completion Certificate;
provided that all requirements under this Agreement for Final Completion were
achieved on such date listed on the Final Completion Certificate. If Owner does
not agree that Final Completion has occurred, then Owner shall state the basis
for its rejection in such notice. If the Parties do not mutually agree on when
and if Final Completion has occurred, the Parties shall thereupon promptly and
in good faith confer and make all


- 84 -



--------------------------------------------------------------------------------




reasonable efforts to resolve such issue. In the event such issue is not
resolved within ten (10) Days of the delivery by Owner of its notice, the
Parties shall resolve such dispute in accordance with Section 18.1A. Owner’s
acceptance of Final Completion shall not relieve Contractor of any of its
remaining obligations in accordance with the requirements of this Agreement.
Notwithstanding anything to the contrary in this Section, Owner shall not be
required to accept the Final Completion Certificate if the requirements under
this Agreement for the achievement of Final Completion have not been achieved.
As used in this Section 11.6, “unreasonably withheld” means that Owner fails to
accept the Final Completion Certificate even if all of the requirements under
this Agreement for the achievement of Final Completion have been achieved. For
the avoidance of doubt, “unreasonably withheld,” as used in this Section 11.6,
means that Owner cannot fail to accept the Final Completion Certificate if all
the requirements under this Agreement for the achievement of Final Completion
have been achieved.
11.7Operations Activities.
A.Operation by Contractor. Prior to Substantial Completion and after RFSU, to
the extent Contractor has care, custody and control of the Stage 2 Liquefaction
Facility, Contractor shall, to the extent reasonably possible, operate the Stage
2 Liquefaction Facility in accordance with Owner’s reasonable instructions and
all Permits (“Operations Activity” or collectively “Operations Activities”).
Contractor shall not have the obligation to follow Owner’s instructions for any
Operations Activity if such Operations Activity in Contractor’s reasonable
opinion has more than a minimal impact on Contractor’s cost of performance of
the Work or Contractor’s ability to perform the Work in accordance with the
Project Schedule or Contractor’s ability to perform any other obligation under
this Agreement, the intent of this Section 11.7A being that Contractor’s
performance of the Work shall have priority over the operation of the Stage 2
Liquefaction Facility; provided, however, notwithstanding the foregoing, Owner
shall be entitled to direct Contractor to stop, or cause to be stopped, all or
any portion of the Work if the continuance of such Work would, in Owner’s
reasonable opinion, be unsafe or cause damage to the Project or the Liquefaction
Facility. Within twelve (12) hours of receipt of Owner’s instructions regarding
such Operations Activity, Contractor shall provide notice to Owner informing
Owner whether it can comply with Owner’s instructions and the reason if it
cannot so comply. Contractor’s performance of the Operations Activities shall
not in any way release Contractor or any surety of Contractor from any
obligations or liabilities pursuant to this Agreement.
B.Operation by Owner. Upon Owner’s election to take care, custody and control of
Subproject 3 in accordance with Section 11.4, Owner has the right to operate
Subproject 3. Owner shall bear the risk of physical loss and damage to the Work
and the Project as provided in Article 8.




- 85 -



--------------------------------------------------------------------------------




ARTICLE 12
WARRANTY AND CORRECTION OF WORK
12.1Warranty.
A.General. The warranties set forth in this Article 12 (collectively, the
“Warranty” or “Warranties”) are in addition to any of the Minimum Acceptance
Criteria or the Performance Guarantee set forth in this Agreement. Any Work, or
component thereof, that is not in conformity with any Warranty is defective
(“Defective”) and contains a defect (“Defect”).
B.Warranty of Work. Contractor hereby warrants that:
1.the Equipment, and each component thereof, shall be new (unless otherwise
specified in this Agreement) and of good quality;
2.the Work (including the Equipment) shall be in accordance with all of the
requirements of this Agreement, including in accordance with GECP, Applicable
Law and Applicable Codes and Standards; and
3.the Work (including the Equipment) shall be free from encumbrances to title,
as set forth in greater detail in Section 8.1.
C.Documentation Warranty. Contractor warrants that the written instructions
regarding the use of Equipment, including those instructions in operation and
maintenance manuals, shall conform to this Agreement and GECP as of the time
such instructions are prepared. If any non-conformance with the Warranty
specified in this Section 12.1C occurs or is discovered at any time prior to or
during the Defect Correction Period, Contractor shall, at its sole expense,
furnish Owner with corrected instructions.
D.Assignment and Enforcement of Subcontractor Warranties. Contractor shall be
fully responsible and liable to Owner for its Warranty and Corrective Work
obligations and liability under this Agreement for all Work, including Work
performed by its Subcontractors and Sub-subcontractors. Without limiting the
foregoing, all warranties obtained by Contractor from Subcontractors shall run
to the benefit of Contractor but shall permit Contractor, prior to assignment to
Owner, the right (upon mutual agreement of the Parties), to authorize Owner to
deal with Subcontractor on Contractor’s behalf. Such warranties, with duly
executed instruments assigning the warranties shall be delivered to Owner
concurrent with the end of the Defect Correction Period. This Section 12.1D
shall not in any way be construed to limit Contractor’s liability under this
Agreement for the entire Work or its obligation to enforce Subcontractor
warranties.
E.Exceptions to Warranty. The Warranty excludes remedy, and Contractor shall
have no liability to Owner, for any damage or defect to the extent caused by:
(i) improper repairs or alterations, misuse, neglect or accident by Owner; (ii)
operation, maintenance or use of the Project, Work or any component thereof in a
manner not in compliance with a material requirement of operation and
maintenance manuals delivered by Contractor to Owner; (iii)


- 86 -



--------------------------------------------------------------------------------




normal wear and tear; (iv) normal corrosion or (v) an event of Force Majeure
(but only, with respect to obligations under this Article 12, to the extent such
event of Force Majeure occurs after Substantial Completion).
12.2Correction of Work Prior to Substantial Completion.
A.General Rights. All Work shall be subject to inspection by Owner at all
reasonable times to determine whether the Work conforms to the requirements of
this Agreement. Upon Owner giving reasonable prior notice, Contractor shall
furnish Owner with access to all locations where Work is in progress on the Site
and at the offices of Contractor and its Major Subcontractors. Owner shall be
entitled to provide Contractor with written notice of any Work which Owner
believes does not conform to the requirements of this Agreement. After
Contractor becomes aware of a Defect in the Work prior to Substantial
Completion, Contractor will provide Owner with a general plan that provides for
Contractor to investigate and, if necessary, correct (whether by repair,
replacement or otherwise) the Defect (having regard to the nature of the Defect,
the Project Schedule, safety, insurance and any adverse impact on the operation
of Subproject 1 or Subproject 2 after substantial completion of Subproject 1 or
Subproject 2 (as applicable) under the Stage 1 EPC Agreement), which plan may
need to be updated based upon the Contractor’s investigation or further
development or implementation of the plan. Contractor will carry out and
complete the necessary work at its own cost and expense in order to remedy the
Defect prior to Substantial Completion, unless: (i) otherwise provided in the
plan for earlier correction; or (ii) such Defect materially impacts the
operation of Subproject 1 or Subproject 2 after substantial completion of
Subproject 1 or Subproject 2 (as applicable) under the Stage 1 EPC Agreement, in
which case Contractor shall immediately commence to correct the Defect and
complete the remedy as expeditiously as possible. The cost of disassembling,
dismantling or making safe finished Work for the purpose of inspection, and
reassembling such portions (and any delay associated therewith) shall be borne
by (i) Contractor, if such Work is found not to conform with the requirements of
this Agreement, and (ii) by Owner, if such Work is found to conform with the
requirements of this Agreement, and Contractor shall be entitled to a Change
Order in such event; provided that Contractor complies with the requirements set
forth in Sections 6.2 and 6.5.
B.Witness Points. Contractor shall provide Owner with a list of witness points
for all Major Equipment no later than thirty (30) Days’ after execution of the
relevant Subcontract and Owner shall notify Contractor which of the witness
points it wishes its personnel to witness. Contractor shall provide Owner with
at least fifteen (15) Days prior written notice of the actual scheduled date of
each of the tests Owner has indicated it wishes to witness. Contractor shall
cooperate with Owner if Owner elects to witness any additional tests, and
Contractor acknowledges that Owner shall have the right to witness all tests
being performed in connection with the Work. Notwithstanding Owner’s rights to
witness tests, Owner shall not interrupt or interfere with any test or require
changes while witnessing such tests; provided however, if Owner observes testing
that, in Owner’s reasonable opinion, raises a safety concern or could cause
damage to Major Equipment, then Owner has the right (but not the obligation) to
notify Contractor and Contractor shall promptly respond after such notification
to rectify any issues.


- 87 -



--------------------------------------------------------------------------------




C.No Obligation to Inspect. Owner’s right to conduct inspections under Sections
12.2A and 12.2B shall not obligate Owner to do so. Neither the exercise of Owner
of any such right, nor any failure on the part of Owner to discover or reject
Defective Work shall be construed to imply an acceptance of such Defective Work
or a waiver of such Defect. In addition, Owner’s acceptance of any Work which is
later determined to be Defective shall not in any way relieve Contractor from
its obligations under this Article 12.
12.3Correction of Work After Substantial Completion. If, during the Defect
Correction Period, any Work or component thereof is found to be Defective, and
Owner provides written notice to Contractor within such Defect Correction Period
regarding such Defect, Contractor shall, at its sole cost and expense, promptly
correct (whether by repair, replacement or otherwise) such Defective Work,
including all obligations in connection with such correction, such as in and out
costs, storage, labor, Taxes, transportation and expediting costs and any other
costs necessary to fully correct the Work (such correction of the Defective Work
is hereby defined as the “Corrective Work”). Any such notice from Owner shall
state with reasonable specificity the date of occurrence or observation of the
alleged Defect and the reasons supporting Owner’s belief that Contractor is
responsible for performing Corrective Work. Owner shall provide Contractor with
access to the Stage 2 Liquefaction Facility and/or the Stage 1 Liquefaction
Facility sufficient to perform its Corrective Work, so long as such access does
not unreasonably interfere with operation of the Stage 2 Liquefaction Facility
or the Stage 1 Liquefaction Facility and subject to any reasonable security or
safety requirements of Owner. In the event Contractor utilizes spare parts owned
by Owner in the course of performing the Corrective Work, Contractor shall
supply Owner free of charge with new spare parts equivalent in quality and
quantity to all such spare parts used by Contractor as soon as possible
following the utilization of such spare parts.
A.Owner Right to Perform Corrective Work. If Contractor fails to commence the
Corrective Work during the Defect Correction Period within a reasonable period
of time not to exceed ten (10) Business Days, or does not complete such
Corrective Work promptly (and provided that Owner provides Contractor access to
the Stage 2 Liquefaction Facility and/or the Stage 1 Liquefaction Facility in
accordance with this Section 12.3), then Owner, as its sole and exclusive remedy
for the Defect (except for its right to enforce the indemnification, defense and
hold harmless obligations of Contractor pursuant to Sections 17.1A, 17.1F, 17.1G
and 17.2), upon providing prior written notice to Contractor, may perform such
Corrective Work, and Contractor shall be liable to Owner for the reasonable
costs incurred by Owner in connection with performing such Corrective Work, and
shall pay Owner, within ten (10) Days after receipt of written notice from
Owner, an amount equal to such costs (or, at Owner’s sole discretion, Owner may
withhold or offset amounts owed to Contractor or collect on the Letter of Credit
in accordance with Section 7.8 in the amount of such costs and expenses);
provided, however, if Defective Work discovered during the Defect Correction
Period presents an imminent threat to the safety or health of any Person and
Owner knows of such Defective Work, Owner may perform such Corrective Work in
order to correct such Defective Work without giving prior written notice to
Contractor. In such event, Contractor shall be liable to Owner for the
reasonable costs incurred by Owner in connection with performing such Corrective
Work, and shall pay Owner, after receipt of written notice from Owner, an amount
equal to such costs (or, at Owner’s sole discretion, Owner may withhold or
offset amounts owed to Contractor or collect on the Letter of Credit in
accordance with Section 7.8 in the amount of


- 88 -



--------------------------------------------------------------------------------




such costs). To the extent any Corrective Work is performed by or on behalf of
Owner, Contractor’s obligations with respect to such Defective Work that is
corrected by or on behalf of Owner shall be relieved, with the exception of
Contractor’s obligation to pay Owner the reasonable costs incurred by Owner in
connection with performing such Corrective Work.
B.Extended Defect Correction Period for Corrective Work. With respect to any
Corrective Work performed by Contractor, the Defect Correction Period for such
Corrective Work shall be extended for an additional one (1) year from the date
of the completion of such Corrective Work; provided, however, in no event shall
the Defect Correction Period for any Work (including Corrective Work) be less
than the original Defect Correction Period or extend beyond thirty-six (36)
Months after Contractor’s achievement of Substantial Completion.
C.Standards for Corrective Work. All Corrective Work shall be performed subject
to the same terms and conditions under this Agreement as the original Work is
required to be performed. In connection with the Corrective Work, any change to
Equipment that would alter the requirements of this Agreement may be made only
with prior written approval of Owner in accordance with Section 3.29.
D.Expiration of Defect Correction Period. Contractor shall not be liable to
Owner for any Defective Work discovered after the expiration of the Defect
Correction Period (as may be extended pursuant to Section 12.3B), except for any
liability of Contractor pursuant to its indemnification, defense and hold
harmless obligations under this Agreement.
12.4Assignability of Warranties. The Warranties made in this Agreement shall be
for the benefit of Owner and its successors and permitted assigns and the
respective successors and permitted assigns of any of them, and are fully
transferable and assignable.
12.5Waiver of Implied Warranties. The express warranties set forth in this
Agreement (including Warranties) are exclusive and the Parties hereby disclaim,
and Owner hereby waives any and all warranties implied under Applicable Law
(including the governing law specified in Section 21.9), including the implied
warranty of merchantability and implied warranty of fitness for a particular
purpose.
ARTICLE 13
DELAY LIQUIDATED DAMAGES AND BONUSES
13.1Delay Liquidated Damages. If Substantial Completion occurs after the
Guaranteed Substantial Completion Date, Contractor shall pay to Owner the
amounts listed in Attachment T per Day for each Day, or portion thereof, of
delay until Substantial Completion occurs (the “Delay Liquidated Damages”).
13.2LNG Production Bonus and First Cargo Bonus
A.LNG Production Bonus
1.If Substantial Completion occurs no later than *** (***) Days after the
Guaranteed Substantial Completion Date, Owner shall pay Contractor a bonus in
the


- 89 -



--------------------------------------------------------------------------------




amount of *** (U.S.$***) per MMBtu of the LNG that is both (i) produced by
Subproject 3 between the period of first production of LNG from Subproject 3 and
the LNG Production Bonus Date and (ii) sold by Owner to one of its customers
prior to the LNG Production Bonus Date. The maximum amount of the LNG Production
Bonus payable to Contractor pursuant to this Section 13.2A shall be *** U.S.
Dollars (U.S.$***).
2.The “LNG Production Bonus Date” is *** (***) Days after issuance of NTP.
3.For avoidance of doubt, Contractor shall not be entitled to a LNG Production
Bonus for any LNG that boils-off or is vaporized and sold into the U.S. market
as Natural Gas. The LNG Production Bonus Date shall be subject to adjustment
solely at the discretion of the Chief Executive Officer of Cheniere and any such
adjustment shall be implemented by Change Order. Contractor acknowledges that
this Section 13.2A does not impose any obligation whatsoever on Owner to sell
any LNG to any customers.
B.First Cargo Bonus
1.If First Cargo occurs on or before the First Cargo Bonus Date, Owner shall pay
Contractor a bonus in the amount of *** U.S. Dollars (U.S.$***) (“First Cargo
Bonus”). If First Cargo occurs after the First Cargo Bonus Date but on or before
the Guaranteed Substantial Completion Date, Owner shall pay Contractor a First
Cargo Bonus in the amount of *** U.S. Dollars (U.S.$***) minus *** U.S. Dollars
(U.S.$***) per Day after the First Cargo Bonus Date that First Cargo occurs.
Thus, for example, if First Cargo occurs two (2) Days after the First Cargo
Bonus Date, the First Cargo Bonus shall be *** U.S. Dollars (U.S.$***), or if
First Cargo occurs *** (***) Days after the First Cargo Bonus Date, the First
Cargo Bonus shall be *** U.S. Dollars (U.S.$***). If First Cargo occurs after
the Guaranteed Substantial Completion Date, Contractor shall not receive a First
Cargo Bonus.
2.The “First Cargo Bonus Date” is *** Days prior to the Guaranteed Substantial
Completion Date.
3.Subject to the terms of this Agreement (including Owner’s right of
withholding), any amount owed to Contractor under this Section 13.2B shall be
paid by Owner within thirty (30) Days after Final Completion and Owner receiving
an invoice for such First Cargo Bonus.


ARTICLE 14
CONTRACTOR’S REPRESENTATIONS
Contractor represents and warrants as of the Contract Date that:


- 90 -



--------------------------------------------------------------------------------




14.1Corporate Standing. It is a corporation duly organized, validly existing and
in good standing under the laws of Delaware, is authorized and qualified to do
business in all jurisdictions in which the nature of the business conducted by
it makes such qualification necessary and where failure so to qualify would have
a material adverse effect on its financial condition, operations, prospects,
taxes or business.
14.2No Violation of Law; Litigation. It is not in violation of any Applicable
Law or judgment entered by any Governmental Instrumentality, which violations,
individually or in the aggregate, would affect its performance of any
obligations under this Agreement. There are no legal or arbitration proceedings
or any proceeding by or before any Governmental Instrumentality, now pending or
(to the best knowledge of Contractor) threatened against Contractor that, if
adversely determined, could reasonably be expected to have a material adverse
effect on the financial condition, operations, prospects or business, as a
whole, of Contractor, or its ability to perform under this Agreement.
14.3Licenses. It is the holder of all licenses required to permit it to operate
or conduct its business in Texas now and as contemplated by this Agreement.
14.4No Breach. Neither the execution and delivery of this Agreement, nor the
consummation of the transactions herein contemplated or compliance with the
terms and provisions hereof will conflict with or result in a breach of, or
require any consent under, the charter or by-laws of Contractor, or any
Applicable Law or regulation, or any order, writ, injunction or decree of any
court, or any agreement or instrument to which Contractor is a party or by which
it is bound or to which it or any of its property or assets is subject, or
constitute a default under any such agreement or instrument.
14.5Corporate Action. It has all necessary power and authority to execute,
deliver and perform its obligations under this Agreement; the execution,
delivery and performance by Contractor of this Agreement has been duly
authorized by all necessary action on its part; and this Agreement has been duly
and validly executed and delivered by Contractor and constitutes a legal, valid
and binding obligation of Contractor enforceable in accordance with its terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization or moratorium or other similar laws relating to the enforcement
of creditors’ rights generally.
14.6Financial Solvency. It is financially solvent, able to pay all debts as they
mature and possesses sufficient working capital to complete the Work and perform
its obligations hereunder.
ARTICLE 15
OWNER’S REPRESENTATIONS
Owner represents and warrants as of the Contract Date that:
15.1Standing. It is a limited liability company duly organized, validly existing
and in good standing under the laws of Delaware, is qualified to do business in
all jurisdictions in which the nature of the business conducted by it makes such
qualification necessary and where failure so to qualify would have a material
adverse effect on its financial condition, operations, prospects or business.


- 91 -



--------------------------------------------------------------------------------




15.2No Violation of Law; Litigation. It is not in violation of any Applicable
Law, or judgment entered by any Governmental Instrumentality, which violations,
individually or in the aggregate, would affect its performance of any
obligations under this Agreement. There are no legal or arbitration proceedings
or any proceeding by or before any Governmental Instrumentality, now pending or
(to the best knowledge of Owner) threatened against Owner that, if adversely
determined, could reasonably be expected to have a material adverse effect on
the financial condition, operations, prospects or business, as a whole, of
Owner, or its ability to perform under this Agreement.
15.3Licenses. It is the holder of or will take the necessary action to obtain
all Owner Permits under Attachment Q.
15.4No Breach. Neither the execution and delivery of this Agreement, nor the
consummation of the transactions herein contemplated or compliance with the
terms and provisions hereof and thereof will conflict with or result in a breach
of, or require any consent under, the constituent documents of Owner, any
Applicable Law, any order, writ, injunction or decree of any court, or any
agreement or instrument to which Owner is a party or by which it is bound or to
which it or any of its property or assets is subject, or constitute a default
under any such agreement or instrument.
15.5Corporate Action. It has all necessary power and authority to execute,
deliver and perform its obligations under this Agreement; the execution,
delivery and performance by Owner of this Agreement has been duly authorized by
all necessary action on its part; and this Agreement has been duly and validly
executed and delivered by Owner and constitutes a legal, valid and binding
obligation of Owner enforceable in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency, reorganization
or moratorium or other similar laws relating to the enforcement of creditors’
rights generally.
15.6Financial Solvency. Owner will have sufficient funds (as “sufficient funds”
is defined in Section 4.1B), from itself and/or from financing from one or more
Lenders, to enable it to fulfill its payment obligations under this Agreement.
ARTICLE 16
DEFAULT, TERMINATION AND SUSPENSION
16.1Default by Contractor.
A.Owner Rights Upon Contractor Default. If Contractor shall at any time: (i)
fail to commence the Work in accordance with the provisions of this Agreement;
(ii) abandon the Work; (iii) repudiate or fail to materially comply with any of
its material obligations under this Agreement; (iv) be in Default pursuant to
Section 21.7; (v) fail to maintain insurance required under this Agreement; (vi)
materially disregard Applicable Law or Applicable Standards and Codes; or (vii)
itself or the Guarantor experience an Insolvency Event (each of the foregoing
being a “Default”) then, Owner has the right (without prejudice to any other
rights under the Agreement) to provide written notice to Contractor specifying
the nature of the Default and demanding that such Default be cured. If: (a) with
respect to any clause above (with the exception of clause (vii), which shall
have no cure period in the event of a Contractor Insolvency Event, and with
respect to an Insolvency Event for Guarantor, shall have the cure


- 92 -



--------------------------------------------------------------------------------




period specified below) (1) Contractor fails to cure such Default within thirty
(30) Days after receipt of such notice or, (2) if the Default cannot be cured
within such thirty (30) Day period through the diligent exercise of all
commercially practicable efforts, Contractor fails to diligently exercise all
commercially practicable efforts to cure such condition or fails to cure such
condition within ninety (90) Days after receipt of such notice to cure such
Default; or (b) Contractor experiences an Insolvency Event, Owner, in the event
of (a) or (b), at its sole option and, without prejudice to any other rights
that it has under this Agreement and, upon notice to Contractor, may (y) take
such steps as are reasonably necessary to overcome the Default condition, in
which case Contractor shall be liable to Owner for any and all reasonable costs
and expenses incurred by Owner in connection therewith, or (z) terminate for
Default Contractor’s performance of all of the Work. If Guarantor experiences an
Insolvency Event, Contractor shall within thirty (30) Days after receipt of
Owner’s notice provide either (A) a replacement Parent Guarantee by an Affiliate
of Contractor, which such form Parent Guarantee shall be in the same form as set
forth in Attachment FF and the Affiliate of Contractor being subject to the
approval of Owner and Owner’s Lender(s), or (B) security in the form of a surety
bond, letter of credit or bank guarantee in a form and amount reasonably
required by Lender(s) and Owner, taking into consideration the status of the
Project at the time of the Insolvency Event and providing sufficient protection
to complete the Work and satisfy all liabilities and obligations of Contractor
under this Agreement.
B.Additional Rights of Owner Upon Termination. In the event that Owner
terminates this Agreement for Default in accordance with Section 16.1A, then
Owner may, at its sole option, (i) enter onto the Site and, for the purpose of
completing the Work, take possession of the Project, Equipment, Construction
Equipment, Work Product (subject to Section 10.1D), Books and Records and other
items thereon owned or rented by Contractor (subject to the relevant
Construction Equipment lease or rental agreements), (ii) take assignment of any
or all of the Subcontracts, and/or (iii) either itself or through others
complete the Work. If the unpaid balance of the Contract Price shall exceed all
actual costs and expenses incurred by Owner on account of the termination for
Default (including all costs incurred to complete the Work in accordance with
the Project Schedule), then such excess shall be paid by Owner to Contractor,
but such amount shall not be paid until after Final Completion has been
achieved. If such amount incurred by Owner shall exceed the unpaid balance of
the Contract Price, then, at Owner’s sole option, Contractor shall pay Owner the
difference within ten (10) Days after receipt of written notice from Owner, or,
after the expiration of such ten (10) Day period, Owner shall have the right and
authority to offset or draw down on the Letter of Credit in the amount of such
difference. For the avoidance of doubt, prior to exercising such right to offset
or collect on the Letter of Credit, Owner shall not be required to provide the
notice as set forth in Section 7.8. Contractor’s liability under this Section
16.1B is in addition to any other liability provided for under this Agreement
and Owner shall have the right and authority to set off against and deduct from
any such excess due Contractor by Owner any other liability of Contractor to
Owner under this Agreement. Owner agrees to act reasonably to mitigate any costs
it might incur in connection with any termination for Default. Subject to the
limitation of liability set forth in Section 20.1, in addition to the amounts
recoverable above in this Section 16.1B, Owner shall be entitled to delay
damages under this Section 16.1B which, for this purpose, means (i) Delay
Liquidated Damages owed by Contractor to Owner under this Agreement up to the
date of termination, and (ii) during the period commencing after termination and
ending on the date


- 93 -



--------------------------------------------------------------------------------




Substantial Completion is achieved by a substitute contractor, the costs
incurred during this period by such substitute contractor to accelerate the work
in order to achieve the Guaranteed Substantial Completion Date (as may have been
adjusted by Change Order) contemplated by this Agreement.
C.Obligations Upon Termination. Upon termination for Default in accordance with
Section 16.1A, Contractor shall (i) immediately discontinue Work on the date
specified in the notice; (ii) place no further orders for Subcontracts,
Equipment, or any other items or services; (iii) inventory, maintain and turn
over to Owner all Construction Equipment owned by Contractor and (subject to the
relevant Construction Equipment lease or rental agreements) all Construction
Equipment rented by Contractor and, in each case, present on the Site prior to
Contractor’s receipt of the termination notice or provided by Owner for
performance of the terminated Work; (iv) promptly make every reasonable effort
to procure assignment or cancellation upon terms satisfactory to Owner of all
Subcontracts, including rental agreements; (v) cooperate with Owner in the
transfer of Work Product (subject to Section 10.1D), including Drawings and
Specifications, Permits and any other items or information and disposition of
Work in progress so as to mitigate damages; (vi) comply with other reasonable
requests from Owner regarding the terminated Work; (vii) thereafter preserve and
protect Work already in progress and to protect Equipment at the Site or in
transit thereto, and to comply with any Applicable Law and any Applicable Codes
and Standards; and (viii) perform all other obligations under Section 16.1B.
16.2Termination for Convenience by Owner. Owner shall have the right to
terminate this Agreement for its convenience by providing Contractor with a
written notice of termination, to be effective upon receipt by Contractor. Upon
termination for convenience, Contractor shall (i) immediately discontinue the
Work on the date of the notice; (ii) place no further orders for Subcontracts,
Equipment, or any other items or services; (iii) promptly make every reasonable
effort to procure cancellation upon terms satisfactory to Owner and Contractor
of all Subcontracts, including rental agreements, unless Owner elects to take
assignment of any such Subcontracts; (iv) assist Owner in the maintenance,
protection, and disposition of Work in progress, including Equipment at the Site
or in transit to the Site; (v) cooperate with Owner for the efficient transition
of the Work; and (vi) cooperate with Owner in the transfer of Work Product
(subject to Section 10.1D), including Drawings and Specifications, Permits and
any other items or information and disposition of Work in progress and Owner
may, at its sole option, take assignment of any or all of the Subcontracts. If
NTP is not issued, Owner shall not be liable for any termination amounts except
for those amounts expressly set forth in a LNTP which was issued, if any, plus
the applicable loss of profit amounts set forth in Section 16.2C.1, 16.2C.2 or
16.7. If NTP is issued, Contractor shall be paid the following amounts no later
than twenty-five (25) Days after submission of Contractor’s invoice(s) therefor:
A.the portion of the Contract Price for the Work performed prior to termination,
less that portion of the Contract Price previously paid to Contractor;
B.actual costs reasonably incurred by Contractor on account of such termination
(which costs shall be adequately documented and supported by Contractor),
including cancellation charges owed by Contractor to Subcontractors (provided
that Owner does not take


- 94 -



--------------------------------------------------------------------------------




assignment of such Subcontracts) and costs associated with demobilization of
Contractor’s and Subcontractors’ personnel and Construction Equipment; and
C.in respect of loss of profit, Owner shall pay Contractor a fixed amount in
accordance with the following:
1.If the Agreement is terminated (a) prior to issuance of NTP and (b) prior to
August 1, 2018, One Million U.S. Dollars (U.S.$1,000,000.00);
2.If the Agreement is terminated (a) prior to issuance of NTP and (b) after
August 1, 2018 and on or before February 1, 2020, Two Million Five Hundred
Thousand U.S. Dollars (U.S.$2,500,000.00); and
3.If the Agreement is terminated after issuance of NTP, a percentage of the
unpaid portion of the Contract Price in accordance with the following schedule;
provided that such amount shall not exceed Thirty Million U.S. Dollars
(U.S.$30,000,000):
Date of Termination
Amount Based on Unpaid Portion of the Contract Price
1 to 365 Days after issuance of NTP
One percent (1%)
366 to 730 Days after issuance of NTP
Two percent (2%)
731 to 1095 Days after issuance of NTP
Three percent (3%)
1096 to 1460 Days after issuance of NTP
Four percent (4%)
1461 Days after issuance of NTP and thereafter
Five percent (5%)



16.3Suspension of Work. Owner may, for any reason, at any time and from time to
time, by giving thirty (30) Days’ prior written notice to Contractor, suspend
the carrying out of the Work or any part thereof, whereupon Contractor shall
suspend the carrying out of such suspended Work for such time or times as Owner
may require and shall take reasonable steps to minimize any costs associated
with such suspension. During any such suspension, Contractor shall properly
protect and secure such suspended Work in such manner as Owner may reasonably
require. Unless otherwise instructed by Owner, Contractor shall during any such
suspension maintain its staff and labor on or near the Site and otherwise be
ready to proceed expeditiously with the Work as soon as reasonably practicable
after receipt of Owner’s further instructions. Except where such suspension
ordered by Owner is the result of or due to the fault or negligence of
Contractor or any Subcontractor or Sub-subcontractor, Contractor shall be
entitled to a Change Order to recover the reasonable costs of such suspension,
including demobilization and remobilization costs, if necessary, and a time
extension to the Project Schedule if and to the extent permitted under Section
6.9. As soon as reasonably practicable after receipt of notice to resume
suspended Work, Contractor shall promptly resume performance of the Work to the
extent required in the notice. In no event shall Contractor be entitled to any
additional


- 95 -



--------------------------------------------------------------------------------




profits or damages due to such suspension. After issuance of NTP, in the event
that Owner suspends all of the Work and such suspension (i) continues for an
individual period exceeding ninety (90) consecutive Days, or (ii) in the event
that one or more suspension periods continue for more than one hundred and
twenty (120) Days in the cumulative aggregate, and provided that such suspension
is not due to the fault or negligence of Contractor or any Subcontractor or
Sub-subcontractor or an event of Force Majeure, then Contractor shall have the
right to terminate this Agreement by providing fourteen (14) Days’ written
notice to Owner. In the event of such termination, Contractor shall have the
rights (and Owner shall make the payments) provided for in Section 16.2.
16.4Suspension by Contractor.
A.Suspension by Contractor for Owner’s Failure to Pay Undisputed Amounts. If
Owner fails to pay any undisputed amount due and owing to Contractor and such
failure continues for more than fifteen (15) Days after the due date for such
payment, then Contractor may suspend performance of the Work until Contractor
receives such undisputed amounts. Prior to any such suspension, Contractor shall
provide Owner with at least fourteen (14) Days’ prior written notice of its
intent to suspend performance of the Work, which notice may be given before
expiration of the above fifteen (15) Day window for non-payment. Contractor
shall be entitled to a Change Order on account of any suspension in accordance
with this Section 16.4A; provided that Contractor complies with the requirements
in Sections 6.2, 6.5 and 6.9.
B.Suspension by Contractor for Owner’s Failure to Fund Escrow Account. If Owner
fails, in accordance with Section 18.4, to escrow disputed and unpaid amounts in
excess of Ten Million U.S. Dollars (U.S.$10,000,000) and such failure continues
for more than fifteen (15) Days after the time by which Owner is required to
escrow amounts in accordance with Section 18.4 for such disputed and unpaid
amounts, then Contractor may suspend performance of the Work until Owner escrows
any disputed and unpaid amounts exceeding Ten Million U.S. Dollars
(U.S.$10,000,000). Prior to any such suspension, Contractor shall provide Owner
with at least ten (10) Days’ prior written notice of its intent to suspend
performance of the Work. Contractor shall be entitled to a Change Order on
account of any suspension in accordance with this Section 16.4B; provided that
Contractor complies with the requirements in Sections 6.2, 6.5 and 6.9.
C.Undisputed Amounts. An amount shall be considered “undisputed” under Sections
16.4A and 16.5 if the amount invoiced by Contractor is contested in bad faith by
Owner or if Owner has failed to give notice of a disputed amount in accordance
with Section 7.2E by the due date for payment of the applicable invoiced amount.
D.Suspension by Contractor for Owner’s Failure to Deliver an Owner Quarterly
Confirmation. If Owner fails to deliver the Owner Quarterly Confirmation in
accordance with Section 4.1A or an Owner Quarterly Confirmation indicates that
either (A) Owner does not have sufficient funds (as “sufficient funds” is
defined in Section 4.1B) to continue to fulfill its payment obligations or (B)
an event has come to the attention of Owner which would materially and adversely
affect the continued availability of such funding then, Contractor may, upon
providing thirty (30) Days’ written notice to Owner (and provided that Owner
does not cure such circumstance within such thirty (30) Day period), suspend


- 96 -



--------------------------------------------------------------------------------




performance of the Work until Owner delivers to Contactor an Owner Quarterly
Confirmation meeting the criteria set forth in Section 4.1. Contractor shall be
entitled to a Change Order on account of any suspension in accordance with this
Section 16.4D, provided that Contractor complies with the requirements in
Sections 6.2, 6.5 and 6.9.
16.5Termination by Contractor. If Owner shall at any time: (i) fail to pay any
undisputed amount; (ii) fail to materially comply with any of its material
obligations under this Agreement (but only to the extent such material failure
and the impact thereof is not subject to adjustment by Change Order as set forth
in Section 6.2); or (iii) experience an Insolvency Event (each of the foregoing
being an “Owner Default”) then, Contractor has the right (without prejudice to
any other rights under the Agreement) to provide written notice to Owner
specifying the nature of the Owner Default and demanding that such Owner Default
be cured. If (a) with respect to clause (i) Owner fails to cure such Owner
Default within thirty (30) Days after receipt of such notice; (b) with respect
to clause (ii), (1) Owner fails to cure such Owner Default within forty-five
(45) Days after receipt of such notice or, (2) if the Owner Default cannot be
cured within such forty five (45) Day period through the diligent exercise of
all commercially practicable efforts, Owner fails to diligently exercise all
commercially practicable efforts to cure such condition or fails to cure such
condition within ninety (90) Days after receipt of such notice to cure such
Owner Default; or (c) Owner experiences an Insolvency Event, Contractor may, in
the event of (a), (b) or (c), at its sole option and without prejudice to any
other rights that it has under this Agreement, and upon notice to Owner,
terminate this Agreement. In the event of such termination under this Section
16.5, Contractor shall have the rights (and Owner shall make the payments)
provided for in Section 16.2 in the event of an Owner termination for
convenience.
16.6Termination in the Event of an Extended Force Majeure. After issuance of
NTP, in the event (i) any one Force Majeure event or the effects thereof causes
suspension of a substantial portion of the Work for a period exceeding one
hundred (100) consecutive Days or (ii) any one or more Force Majeure events or
the effects thereof causes suspension of a substantial portion of the Work for a
period exceeding one hundred and eighty (180) Days in the aggregate during any
continuous twenty-four (24) month period, then either Party shall have the right
to terminate this Agreement by providing fourteen (14) Days’ written notice of
termination to the other Party, to be effective upon receipt by such other
Party. In the event of such termination, Contractor shall have the rights (and
Owner shall make the payments) provided for in Section 16.2.
16.7Termination in the Event of Delayed Notice to Proceed. In the event Owner
fails to issue the NTP in accordance with Section 5.2 by February 1, 2020 (as
may be extended by mutual agreement by the Parties), then either Party shall
have the right to terminate this Agreement by providing written notice of
termination to the other Party, to be effective upon receipt by the other Party.
In the event of such termination, Contractor shall have the rights (and Owner
shall make the payments) provided for in Section 16.2, except that, in respect
of loss of profit, Contractor shall only be entitled to a fixed amount equal to
Five Million U.S. Dollars (U.S.$5,000,000.00).
16.8Contractor’s Right to Terminate. Contractor’s sole right to terminate this
Agreement is specified in Sections 16.3, 16.5, 16.6 and 16.7.


- 97 -



--------------------------------------------------------------------------------




ARTICLE 17
RELEASES AND INDEMNITIES
17.1General Indemnification. IN ADDITION TO ITS INDEMNIFICATION, DEFENSE AND
HOLD HARMLESS OBLIGATIONS CONTAINED ELSEWHERE IN THIS AGREEMENT, CONTRACTOR
SHALL INDEMNIFY, HOLD HARMLESS AND DEFEND THE OWNER GROUP FROM ANY AND ALL
DAMAGES, LOSSES, COSTS AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES
AND LITIGATION OR ARBITRATION EXPENSES) TO THE EXTENT THAT SUCH DAMAGES, LOSSES,
COSTS AND EXPENSES RESULT FROM ANY OF THE FOLLOWING:
A.FAILURE OF CONTRACTOR OR ITS SUBCONTRACTORS OR SUB-SUBCONTRACTORS TO COMPLY
WITH APPLICABLE LAW; PROVIDED THAT THIS INDEMNITY SHALL BE LIMITED TO FINES AND
PENALTIES IMPOSED ON OWNER GROUP AND RESULTING FROM THE FAILURE OF CONTRACTOR OR
ITS SUBCONTRACTORS OR SUB-SUBCONTRACTORS TO COMPLY WITH APPLICABLE LAW EXCEPT
ANY PORTION OF THE AMOUNT OF SUCH FINES AND PENALTIES ATTRIBUTABLE TO PRIOR
VIOLATIONS BY OWNER OF APPLICABLE LAWS RELATING TO HAZARDOUS MATERIALS FOR WHICH
OWNER IS RESPONSIBLE UNDER SECTION 4.7;
B.ANY AND ALL DAMAGES, LOSSES, COSTS AND EXPENSES SUFFERED BY A THIRD PARTY AND
RESULTING FROM ACTUAL OR ASSERTED VIOLATION OR INFRINGEMENT OF ANY DOMESTIC OR
FOREIGN PATENTS, COPYRIGHTS OR TRADEMARKS OR OTHER INTELLECTUAL PROPERTY OWNED
BY A THIRD PARTY TO THE EXTENT THAT SUCH VIOLATION OR INFRINGEMENT RESULTS FROM
PERFORMANCE OF THE WORK BY CONTRACTOR OR ANY OF ITS SUBCONTRACTORS OR
SUB-SUBCONTRACTORS, OR ANY IMPROPER USE OF THIRD PARTY CONFIDENTIAL INFORMATION
OR OTHER THIRD PARTY PROPRIETARY RIGHTS THAT MAY BE ATTRIBUTABLE TO CONTRACTOR
OR ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR IN CONNECTION WITH THE WORK (BUT
EXCLUDING INFRINGEMENT BASED UPON ANY WORK OR DESIGNS RELATING TO THE OPERATION
OF THE OPTIMIZED CASCADE PROCESS);
C.CONTAMINATION OR POLLUTION SUFFERED BY A THIRD PARTY TO THE EXTENT RESULTING
FROM CONTRACTOR’S OR ANY SUBCONTRACTOR’S OR SUB-SUBCONTRACTOR’S USE, HANDLING OR
DISPOSAL OF HAZARDOUS MATERIALS BROUGHT ON THE SITE OR ON THE OFF-SITE RIGHTS OF
WAYS AND EASEMENTS BY CONTRACTOR OR ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR;
PROVIDED THAT CONTRACTOR SHALL NOT HAVE RESPONSIBILITY FOR ANY SUCH HAZARDOUS
MATERIALS THAT OWNER EXPRESSLY PERMITS IN WRITING TO REMAIN ON SITE AFTER
SUBSTANTIAL COMPLETION;
D.FAILURE BY CONTRACTOR OR ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR TO PAY TAXES
FOR WHICH SUCH PERSON IS LIABLE;
E.FAILURE OF CONTRACTOR TO MAKE PAYMENTS TO ANY SUBCONTRACTOR IN ACCORDANCE WITH
THE RESPECTIVE SUBCONTRACT, BUT NOT EXTENDING TO ANY SETTLEMENT PAYMENT MADE BY
OWNER TO ANY SUBCONTRACTOR AGAINST WHICH CONTRACTOR HAS PENDING OR PROSPECTIVE
CLAIMS, UNLESS SUCH SETTLEMENT IS MADE


- 98 -



--------------------------------------------------------------------------------




WITH CONTRACTOR’S CONSENT, EXCEPT AFTER ASSUMPTION OF SUCH SUBCONTRACT BY OWNER
IN ACCORDANCE WITH SECTION 16.1B;
F.PERSONAL INJURY TO OR DEATH OF ANY PERSON (OTHER THAN EMPLOYEES OF ANY MEMBER
OF THE CONTRACTOR GROUP, THE OWNER GROUP OR ANY SUBCONTRACTOR OR
SUB-SUBCONTRACTOR), AND DAMAGE TO OR DESTRUCTION OF PROPERTY OF THIRD PARTIES TO
THE EXTENT ARISING OUT OF OR RESULTING FROM THE NEGLIGENCE, IN CONNECTION WITH
THE WORK, OF ANY MEMBER OF THE CONTRACTOR GROUP OR ANY SUBCONTRACTOR OR
SUB-SUBCONTRACTOR OR ANYONE DIRECTLY OR INDIRECTLY EMPLOYED BY THEM; OR
G.DAMAGE TO OR DESTRUCTION OF SUBPROJECT 1 OR SUBPROJECT 2 (AFTER THE EARLIER OF
SUBSTANTIAL COMPLETION OF EACH SUCH SUBPROJECT OR TERMINATION OF THE STAGE 1 EPC
AGREEMENT) OR SUBPROJECT 3 (AFTER THE EARLIER OF SUBSTANTIAL COMPLETION OR
TERMINATION OF THIS AGREEMENT) TO THE EXTENT ARISING OUT OF OR RESULTING FROM
THE NEGLIGENCE, IN CONNECTION WITH THE WORK, OF ANY MEMBER OF THE CONTRACTOR
GROUP OR ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR OR ANYONE DIRECTLY OR INDIRECTLY
EMPLOYED BY THEM, PROVIDED THAT CONTRACTOR’S LIABILITY HEREUNDER FOR DAMAGE TO
OR DESTRUCTION OF (I) SUBPROJECT 1 OR SUBPROJECT 2 (AFTER THE EARLIER OF
SUBSTANTIAL COMPLETION OF EACH SUCH SUBPROJECT OR TERMINATION OF THE STAGE 1 EPC
AGREEMENT) SHALL NOT EXCEED ONE MILLION U.S. DOLLARS (U.S.$1,000,000) PER
OCCURRENCE OR (II) SUBPROJECT 3 (AFTER THE EARLIER OF SUBSTANTIAL COMPLETION OR
TERMINATION OF THIS AGREEMENT) SHALL NOT EXCEED ONE MILLION U.S. DOLLARS
(U.S.$1,000,000) PER OCCURRENCE. FOR THE AVOIDANCE OF DOUBT, ANY SUCH LIABILITY
OF CONTRACTOR SHALL NOT EXCEED ONE MILLION U.S. DOLLARS (U.S.$1,000,000) PER
OCCURRENCE IN THE TOTAL CUMULATIVE AGGREGATE UNDER THE STAGE 1 EPC AGREEMENT AND
THIS AGREEMENT.
17.2Injuries to Contractor’s Employees and Damage to Contractor’s Property.
A.NOTWITHSTANDING THE PROVISIONS OF SECTION 17.1F, AND EXCEPT AS OTHERWISE
PROVIDED IN SECTION 4.7, CONTRACTOR SHALL RELEASE, DEFEND, INDEMNIFY AND HOLD
HARMLESS THE OWNER GROUP FROM AND AGAINST ALL DAMAGES, LOSSES, COSTS AND
EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR
ARBITRATION EXPENSES) ARISING OUT OF OR RESULTING FROM OR RELATED TO INJURY TO
OR DEATH OF EMPLOYEES, OFFICERS OR DIRECTORS OF ANY MEMBER OF THE CONTRACTOR
GROUP OR ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR OCCURRING IN CONNECTION WITH THE
WORK OR THE PROJECT, REGARDLESS OF THE CAUSE OF SUCH INJURY, DEATH, DAMAGE OR
DESTRUCTION, INCLUDING THE SOLE OR JOINT NEGLIGENCE, BREACH OF CONTRACT OR OTHER
BASIS OF LIABILITY OF ANY MEMBER OF THE OWNER GROUP.
B.NOTWITHSTANDING THE PROVISIONS OF SECTION 17.1F, AND EXCEPT AS OTHERWISE
PROVIDED IN SECTION 4.7, CONTRACTOR SHALL WAIVE AND RELEASE (AND SHALL CAUSE THE
CONTRACTOR GROUP AND SUBCONTRACTORS AND SUB-SUBCONTRACTORS TO WAIVE AND RELEASE)
THE OWNER GROUP FROM AND AGAINST ALL DAMAGES, LOSSES, COSTS AND EXPENSES
(INCLUDING ALL REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR ARBITRATION
EXPENSES) ARISING OUT OF OR RESULTING FROM DAMAGE


- 99 -



--------------------------------------------------------------------------------




TO OR DESTRUCTION OF PROPERTY OF ANY MEMBER OF THE CONTRACTOR GROUP OR ANY
SUBCONTRACTOR OR SUB-SUBCONTRACTOR OCCURRING IN CONNECTION WITH THE WORK OR THE
PROJECT, REGARDLESS OF THE CAUSE OF SUCH DAMAGE OR DESTRUCTION, INCLUDING THE
SOLE OR JOINT NEGLIGENCE, BREACH OF CONTRACT OR OTHER BASIS OF LIABILITY OF ANY
MEMBER OF THE OWNER GROUP.
C.NOTWITHSTANDING THE PROVISIONS OF SECTION 17.1F, AND EXCEPT AS OTHERWISE
PROVIDED IN SECTION 4.7, CONTRACTOR SHALL DEFEND, INDEMNIFY AND HOLD HARMLESS
THE OWNER GROUP FROM AND AGAINST ALL DAMAGES, LOSSES, COSTS AND EXPENSES
(INCLUDING ALL REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR ARBITRATION
EXPENSES) ARISING OUT OF OR RESULTING FROM DAMAGE TO OR DESTRUCTION OF PROPERTY
OF ANY MEMBER OF THE CONTRACTOR GROUP OR ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR
OCCURRING IN CONNECTION WITH THE WORK OR THE PROJECT, REGARDLESS OF THE CAUSE OF
SUCH DAMAGE OR DESTRUCTION, INCLUDING THE SOLE OR JOINT NEGLIGENCE, BREACH OF
CONTRACT OR OTHER BASIS OF LIABILITY OF ANY MEMBER OF THE OWNER GROUP.
17.3Injuries to Owner’s Employees and Damage to Owner’s Property.
A.EXCEPT AS OTHERWISE PROVIDED IN SECTIONS 3.17 AND 17.1C, OWNER SHALL RELEASE,
DEFEND, INDEMNIFY AND HOLD HARMLESS THE CONTRACTOR GROUP AND SUBCONTRACTORS AND
SUB-SUBCONTRACTORS FROM AND AGAINST ALL DAMAGES, LOSSES, COSTS AND EXPENSES
(INCLUDING ALL REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR ARBITRATION
EXPENSES) RESULTING FROM OR RELATED TO INJURY TO OR DEATH OF ANY MEMBER OF THE
OWNER GROUP OR EMPLOYEES OF OWNER’S OTHER CONTRACTORS OCCURRING IN CONNECTION
WITH THE PROJECT, REGARDLESS OF THE CAUSE OF SUCH INJURY, DEATH, DAMAGE OR
DESTRUCTION, INCLUDING THE SOLE OR JOINT NEGLIGENCE, BREACH OF CONTRACT OR OTHER
BASIS OF LIABILITY OF ANY MEMBER OF THE CONTRACTOR GROUP.
B.EXCEPT AS OTHERWISE PROVIDED IN SECTIONS 3.17 AND 17.1C, OWNER SHALL WAIVE AND
RELEASE (AND SHALL CAUSE THE OWNER GROUP TO WAIVE AND RELEASE) THE CONTRACTOR
GROUP AND SUBCONTRACTORS AND SUB-SUBCONTRACTORS FROM AND AGAINST ALL DAMAGES,
LOSSES, COSTS AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES, AND
LITIGATION OR ARBITRATION EXPENSES) RESULTING FROM OR RELATED TO DAMAGE TO OR
DESTRUCTION OF PROPERTY OF OWNER GROUP (EXCLUDING THE WORK, THE STAGE 1
LIQUEFACTION FACILITY, THE STAGE 2 LIQUEFACTION FACILITY AND THE PROJECT) OR OF
OWNER’S OTHER CONTRACTORS OCCURRING IN CONNECTION WITH THE PROJECT, REGARDLESS
OF THE CAUSE OF SUCH DAMAGE OR DESTRUCTION, INCLUDING THE SOLE OR JOINT
NEGLIGENCE, BREACH OF CONTRACT OR OTHER BASIS OF LIABILITY OF ANY MEMBER OF THE
CONTRACTOR GROUP.
C.EXCEPT AS OTHERWISE PROVIDED IN SECTIONS 3.17 AND 17.1C, OWNER SHALL DEFEND,
INDEMNIFY AND HOLD HARMLESS THE CONTRACTOR GROUP AND SUBCONTRACTORS AND
SUB-SUBCONTRACTORS FROM AND AGAINST ALL DAMAGES, LOSSES, COSTS AND EXPENSES
(INCLUDING ALL REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR ARBITRATION
EXPENSES) RESULTING FROM OR RELATED TO DAMAGE TO OR DESTRUCTION OF PROPERTY OF
OWNER GROUP (EXCLUDING THE WORK, THE STAGE 1 LIQUEFACTION FACILITY, THE STAGE 2
LIQUEFACTION FACILITY AND THE PROJECT,) OR OF OWNER’S OTHER


- 100 -



--------------------------------------------------------------------------------




CONTRACTORS OCCURRING IN CONNECTION WITH THE PROJECT, REGARDLESS OF THE CAUSE OF
SUCH DAMAGE OR DESTRUCTION, INCLUDING THE SOLE OR JOINT NEGLIGENCE, BREACH OF
CONTRACT OR OTHER BASIS OF LIABILITY OF ANY MEMBER OF THE CONTRACTOR GROUP.
D.IN ADDITION TO, AND NOT IN LIEU OF THE FOREGOING, AND REGARDLESS OF THE CAUSE
OF ANY SUCH DAMAGE OR DESTRUCTION, INCLUDING THE SOLE OR JOINT NEGLIGENCE,
BREACH OF CONTRACT OR OTHER BASIS OF LIABILITY OF ANY MEMBER OF THE CONTRACTOR
GROUP, SUBCONTRACTOR OR SUB-SUBCONTRACTOR, OWNER SHALL WAIVE AND RELEASE THE
CONTRACTOR GROUP AND ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR FROM AND AGAINST ALL
DAMAGES, LOSSES, COSTS AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES,
AND LITIGATION OR ARBITRATION EXPENSES) RESULTING FROM OR RELATED TO: (A) DAMAGE
TO OR DESTRUCTION OF SUBPROJECT 3 (AFTER THE EARLIER OF SUBSTANTIAL COMPLETION
OR TERMINATION OF THIS AGREEMENT) TO THE EXTENT THAT SUCH DAMAGES, LOSSES, COSTS
AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR
ARBITRATION EXPENSES) EXCEED ONE MILLION U.S. DOLLARS (U.S.$1,000,000) PER
OCCURRENCE; (B) DAMAGE TO OR DESTRUCTION OF SUBPROJECT 1 OR SUBPROJECT 2 (AFTER
THE EARLIER OF SUBSTANTIAL COMPLETION OF SUCH SUBPROJECT OR TERMINATION OF THE
STAGE 1 EPC AGREEMENT) TO THE EXTENT THAT SUCH DAMAGES, LOSSES, COSTS AND
EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR
ARBITRATION EXPENSES) EXCEED ONE MILLION U.S. DOLLARS (U.S.$1,000,000) PER
OCCURRENCE; OR (C) DAMAGE TO OR DESTRUCTION OF PROPERTY CONSTITUTING, OR TO BE
INCORPORATED INTO OR BECOME A PART OF, THE STAGE 2 LIQUEFACTION FACILITY FOR
WHICH THE OWNER BEARS THE RISK OF PHYSICAL LOSS OR DAMAGE PURSUANT TO SECTION
8.2A; PROVIDED, HOWEVER, THIS SECTION 17.3D SHALL NOT RELIEVE CONTRACTOR OF ANY
OF ITS OBLIGATIONS UNDER SECTION 12.3 OR ANY OF CONTRACTOR’S OBLIGATIONS UNDER
SECTION 12.3 OF THE STAGE 1 EPC AGREEMENT.
E.IN ADDITION TO, AND NOT IN LIEU OF THE FOREGOING, AND REGARDLESS OF THE CAUSE
OF ANY SUCH DAMAGE OR DESTRUCTION, INCLUDING THE SOLE OR JOINT NEGLIGENCE,
BREACH OF CONTRACT OR OTHER BASIS OF LIABILITY OF ANY MEMBER OF THE CONTRACTOR
GROUP, SUBCONTRACTOR OR SUB-SUBCONTRACTOR, OWNER SHALL DEFEND, INDEMNIFY AND
HOLD HARMLESS THE CONTRACTOR GROUP AND ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR
FROM AND AGAINST ALL DAMAGES, LOSSES, COSTS AND EXPENSES (INCLUDING ALL
REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR ARBITRATION EXPENSES) RESULTING
FROM OR RELATED TO: (A) DAMAGE TO OR DESTRUCTION OF SUBPROJECT 3 (AFTER THE
EARLIER OF SUBSTANTIAL COMPLETION OR TERMINATION OF THIS AGREEMENT) TO THE
EXTENT THAT SUCH DAMAGES, LOSSES, COSTS AND EXPENSES (INCLUDING ALL REASONABLE
ATTORNEYS’ FEES, AND LITIGATION OR ARBITRATION EXPENSES) EXCEED ONE MILLION U.S.
DOLLARS (U.S.$1,000,000) PER OCCURRENCE; (B) DAMAGE TO OR DESTRUCTION OF
SUBPROJECT 1 OR SUBPROJECT 2 (AFTER THE EARLIER OF SUBSTANTIAL COMPLETION OF
SUCH SUBPROJECT OR TERMINATION OF THE STAGE 1 EPC AGREEMENT) TO THE EXTENT THAT
SUCH DAMAGES, LOSSES, COSTS AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’
FEES, AND LITIGATION OR ARBITRATION EXPENSES) EXCEED ONE MILLION U.S. DOLLARS
(U.S.$1,000,000) PER OCCURRENCE; OR (C) DAMAGE TO OR DESTRUCTION OF PROPERTY
CONSTITUTING, OR TO BE INCORPORATED INTO OR BECOME A PART OF, THE STAGE 2
LIQUEFACTION FACILITY FOR WHICH THE OWNER BEARS THE RISK OF PHYSICAL LOSS OR
DAMAGE PURSUANT TO SECTION 8.2A; PROVIDED, HOWEVER,


- 101 -



--------------------------------------------------------------------------------




THIS SECTION 17.3E SHALL NOT RELIEVE CONTRACTOR OF ANY OF ITS OBLIGATIONS UNDER
SECTION 12.3 OR ANY OF CONTRACTOR’S OBLIGATIONS UNDER SECTION 12.3 OF THE STAGE
1 EPC AGREEMENT.
17.4Patent and Copyright Indemnification Procedure. IN THE EVENT THAT ANY
VIOLATION OR INFRINGEMENT FOR WHICH CONTRACTOR IS RESPONSIBLE TO INDEMNIFY THE
OWNER GROUP AS SET FORTH IN SECTION 17.1B RESULTS IN ANY SUIT, CLAIM, TEMPORARY
RESTRAINING ORDER OR PRELIMINARY INJUNCTION CONTRACTOR SHALL, IN ADDITION TO ITS
OBLIGATIONS UNDER SECTION 17.1B, MAKE EVERY REASONABLE EFFORT, BY GIVING A
SATISFACTORY BOND OR OTHERWISE, TO SECURE THE SUSPENSION OF THE INJUNCTION OR
RESTRAINING ORDER. IF, IN ANY SUCH SUIT OR CLAIM, THE WORK, THE PROJECT, OR ANY
PART, COMBINATION OR PROCESS THEREOF, IS HELD TO CONSTITUTE AN INFRINGEMENT AND
ITS USE IS PRELIMINARILY OR PERMANENTLY ENJOINED, CONTRACTOR SHALL PROMPTLY MAKE
EVERY REASONABLE EFFORT TO SECURE FOR OWNER A LICENSE, AT NO COST TO OWNER,
AUTHORIZING CONTINUED USE OF THE INFRINGING WORK. IF CONTRACTOR IS UNABLE TO
SECURE SUCH A LICENSE WITHIN A REASONABLE TIME, CONTRACTOR SHALL, AT ITS OWN
EXPENSE AND WITHOUT IMPAIRING PERFORMANCE REQUIREMENTS, EITHER REPLACE THE
AFFECTED WORK, IN WHOLE OR PART, WITH NON-INFRINGING COMPONENTS OR PARTS OR
MODIFY THE SAME SO THAT THEY BECOME NON-INFRINGING.
17.5Lien Indemnification. SHOULD CONTRACTOR OR ANY SUBCONTRACTOR OR
SUB-SUBCONTRACTOR OR ANY OTHER PERSON, INCLUDING ANY CONSTRUCTION EQUIPMENT
LESSOR, ACTING THROUGH OR UNDER ANY OF THEM FILE A LIEN OR OTHER ENCUMBRANCE
AGAINST ALL OR ANY PORTION OF THE WORK, THE SITE OR THE PROJECT, CONTRACTOR
SHALL, AT ITS SOLE COST AND EXPENSE, REMOVE OR DISCHARGE, BY PAYMENT, BOND OR
OTHERWISE, SUCH LIEN OR ENCUMBRANCE WITHIN TWENTY-ONE (21) DAYS OF CONTRACTOR’S
RECEIPT OF WRITTEN NOTICE FROM OWNER NOTIFYING CONTRACTOR OF SUCH LIEN OR
ENCUMBRANCE; PROVIDED THAT OWNER SHALL HAVE MADE PAYMENT OF ALL AMOUNTS PROPERLY
DUE AND OWING TO CONTRACTOR UNDER THIS AGREEMENT, OTHER THAN AMOUNTS DISPUTED IN
ACCORDANCE WITH SECTION 7.2E. IF CONTRACTOR FAILS TO REMOVE OR DISCHARGE ANY
SUCH LIEN OR ENCUMBRANCE WITHIN SUCH TWENTY-ONE (21) DAY PERIOD IN CIRCUMSTANCES
WHERE OWNER HAS MADE PAYMENT OF ALL AMOUNTS PROPERLY DUE AND OWING TO CONTRACTOR
UNDER THIS AGREEMENT, OTHER THAN AMOUNTS DISPUTED IN ACCORDANCE WITH SECTION
7.2E, THEN OWNER OR OWNER’S TITLE INSURANCE COMPANY MAY, EACH IN THEIR SOLE
DISCRETION AND IN ADDITION TO ANY OTHER RIGHTS THAT OWNER HAS UNDER THIS
AGREEMENT, REMOVE OR DISCHARGE SUCH LIEN AND ENCUMBRANCE USING WHATEVER MEANS
THAT OWNER OR OWNER’S TITLE INSURANCE COMPANY, EACH IN THEIR SOLE DISCRETION,
DEEMS APPROPRIATE, INCLUDING THE PAYMENT OF SETTLEMENT AMOUNTS THAT OWNER OR
OWNER’S TITLE INSURANCE COMPANY DETERMINES IN THEIR SOLE DISCRETION AS BEING
NECESSARY TO REMOVE OR DISCHARGE SUCH LIEN OR ENCUMBRANCE. IN SUCH CIRCUMSTANCE,
CONTRACTOR SHALL BE LIABLE TO OWNER FOR AND SHALL INDEMNIFY, DEFEND AND HOLD
HARMLESS THE OWNER INDEMNIFIED PARTIES AND OWNER’S TITLE INSURANCE COMPANY FROM
ALL DAMAGES, COSTS, LOSSES AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’
FEES, CONSULTANT FEES AND ARBITRATION EXPENSES, AND SETTLEMENT PAYMENTS) ARISING
OUT OF OR RELATING TO SUCH REMOVAL OR DISCHARGE. ALL SUCH DAMAGES, COSTS, LOSSES
AND EXPENSES SHALL BE PAID BY CONTRACTOR NO LATER THAN THIRTY (30) DAYS AFTER
RECEIPT OF EACH INVOICE FROM OWNER.


- 102 -



--------------------------------------------------------------------------------




A.NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, THE SCOPE OF
CONTRACTOR’S INDEMNITY OBLIGATION IN SECTION 17.5 WITH RESPECT TO OWNER’S TITLE
INSURANCE COMPANY: (I) DOES NOT EXTEND TO ANY LIENS FOR WORK PERFORMED UNDER THE
STAGE 1 EPC AGREEMENT; (II) IS NO GREATER THAN WOULD BE IF THE INDEMNITY
EXTENDED ONLY TO OWNER INDEMNIFIED PARTIES AND (III) DOES NOT INCLUDE ANY
CONSEQUENTIAL DAMAGES OF OR ASSERTED AGAINST THE OWNER’S TITLE INSURANCE
COMPANY.
17.6Owner’s Failure to Comply with Applicable Law. OWNER SHALL DEFEND, INDEMNIFY
AND HOLD HARMLESS THE CONTRACTOR GROUP FROM ANY AND ALL DAMAGES, LOSSES, COSTS
AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES AND LITIGATION OR
ARBITRATION EXPENSES) ARISING OUT OF OR RESULTING FROM THE FAILURE OF ANY MEMBER
OF OWNER GROUP TO COMPLY WITH APPLICABLE LAW; PROVIDED THAT THIS INDEMNITY SHALL
BE LIMITED TO FINES AND PENALTIES IMPOSED ON CONTRACTOR GROUP AND RESULTING FROM
OWNER’S FAILURE TO COMPLY WITH APPLICABLE LAW.
17.7Landowner Claims.
A.SUBJECT TO CONTRACTOR’S INDEMNIFICATION OBLIGATIONS SET FORTH IN SECTIONS
17.1A AND 17.1C, AND EXCEPT AS OTHERWISE PROVIDED FOR IN SECTION 3.17, OWNER
SHALL WAIVE AND RELEASE THE CONTRACTOR GROUP FROM AND AGAINST ALL DAMAGES,
LOSSES, COSTS AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES, AND
LITIGATION OR ARBITRATION EXPENSES) ARISING OUT OF OR RESULTING FROM CLAIMS
OCCURRING IN CONNECTION WITH THE WORK AND THE PROJECT AND BROUGHT BY ANY
LANDOWNER (UNLESS SUCH LANDOWNER IS AN AFFILIATE OF OWNER GROUP, IN WHICH CASE
SECTION 17.3B SHALL APPLY) ON WHOSE LAND, RIGHT OF WAY OR EASEMENT CONTRACTOR OR
ANY OF ITS SUBCONTRACTORS OR SUB-SUBCONTRACTORS ARE PERFORMING THE WORK,
INCLUDING ANY CLAIM FROM SUCH LANDOWNER RELATED TO DAMAGE TO OR DESTRUCTION OF
PROPERTY. SUCH WAIVER AND RELEASE SHALL APPLY REGARDLESS THE CAUSE OF SUCH
DAMAGES, LOSSES, COSTS AND EXPENSES, INCLUDING NEGLIGENCE, BREACH OF CONTRACT OR
OTHER BASIS OF LIABILITY OF ANY MEMBER OF THE CONTRACTOR GROUP OR ANY
SUBCONTRACTOR OR SUB-SUBCONTRACTOR. TO THE EXTENT OWNER OBTAINS SUCH A RELEASE
FROM ANY LANDOWNER, OWNER SHALL ENDEAVOR TO OBTAIN SUCH A RELEASE OF CONTRACTOR
GROUP FROM THE LANDOWNER.
B.SUBJECT TO CONTRACTOR’S INDEMNIFICATION OBLIGATIONS SET FORTH IN SECTIONS
17.1A AND 17.1C, AND EXCEPT AS OTHERWISE PROVIDED FOR IN SECTION 3.17, OWNER
SHALL DEFEND, INDEMNIFY AND HOLD HARMLESS THE CONTRACTOR GROUP FROM AND AGAINST
ANY AND ALL DAMAGES, LOSSES, COSTS AND EXPENSES (INCLUDING ALL REASONABLE
ATTORNEYS’ FEES, AND LITIGATION OR ARBITRATION EXPENSES) ARISING OUT OF OR
RESULTING FROM CLAIMS OCCURRING IN CONNECTION WITH THE WORK AND THE PROJECT AND
BROUGHT BY ANY LANDOWNER (UNLESS SUCH LANDOWNER IS AN AFFILIATE OF OWNER GROUP,
IN WHICH CASE SECTION 17.3B SHALL APPLY) ON WHOSE LAND, RIGHT OF WAY OR EASEMENT
CONTRACTOR OR ANY OF ITS SUBCONTRACTORS OR SUB-SUBCONTRACTORS ARE PERFORMING THE
WORK, INCLUDING ANY CLAIM FROM SUCH LANDOWNER RELATED TO DAMAGE TO OR
DESTRUCTION OF PROPERTY. SUCH INDEMNITY SHALL APPLY REGARDLESS OF THE CAUSE OF
SUCH DAMAGES, LOSSES, COSTS AND EXPENSES,


- 103 -



--------------------------------------------------------------------------------




INCLUDING NEGLIGENCE, BREACH OF CONTRACT OR OTHER BASIS OF LIABILITY OF ANY
MEMBER OF THE CONTRACTOR GROUP OR ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR.
17.8Legal Defense. NOT LATER THAN FIFTEEN (15) DAYS AFTER RECEIPT OF WRITTEN
NOTICE FROM THE INDEMNIFIED PARTY TO THE INDEMNIFYING PARTY OF ANY CLAIMS,
DEMANDS, ACTIONS OR CAUSES OF ACTION ASSERTED AGAINST SUCH INDEMNIFIED PARTY FOR
WHICH THE INDEMNIFYING PARTY HAS INDEMNIFICATION, DEFENSE AND HOLD HARMLESS
OBLIGATIONS UNDER THIS AGREEMENT, WHETHER SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION IS ASSERTED IN A LEGAL, JUDICIAL, ARBITRAL OR ADMINISTRATIVE PROCEEDING
OR ACTION OR BY NOTICE WITHOUT INSTITUTION OF SUCH LEGAL, JUDICIAL, ARBITRAL OR
ADMINISTRATIVE PROCEEDING OR ACTION, THE INDEMNIFYING PARTY SHALL AFFIRM IN
WRITING BY NOTICE TO SUCH INDEMNIFIED PARTY THAT THE INDEMNIFYING PARTY WILL
INDEMNIFY, DEFEND AND HOLD HARMLESS SUCH INDEMNIFIED PARTY AND SHALL, AT THE
INDEMNIFYING PARTY’S OWN COST AND EXPENSE, ASSUME ON BEHALF OF THE INDEMNIFIED
PARTY AND CONDUCT WITH DUE DILIGENCE AND IN GOOD FAITH THE DEFENSE THEREOF WITH
COUNSEL SELECTED BY THE INDEMNIFYING PARTY AND REASONABLY SATISFACTORY TO SUCH
INDEMNIFIED PARTY; PROVIDED, HOWEVER, THAT SUCH INDEMNIFIED PARTY SHALL HAVE THE
RIGHT TO BE REPRESENTED THEREIN BY ADVISORY COUNSEL OF ITS OWN SELECTION, AND AT
ITS OWN EXPENSE; AND PROVIDED FURTHER THAT IF THE DEFENDANTS IN ANY SUCH ACTION
OR PROCEEDING INCLUDE THE INDEMNIFYING PARTY AND AN INDEMNIFIED PARTY AND THE
INDEMNIFIED PARTY SHALL HAVE REASONABLY CONCLUDED THAT THERE MAY BE LEGAL
DEFENSES AVAILABLE TO IT WHICH ARE DIFFERENT FROM OR ADDITIONAL TO, OR
INCONSISTENT WITH, THOSE AVAILABLE TO THE INDEMNIFYING PARTY, SUCH INDEMNIFIED
PARTY SHALL HAVE THE RIGHT TO SELECT UP TO ONE SEPARATE COUNSEL TO PARTICIPATE
IN THE DEFENSE OF SUCH ACTION OR PROCEEDING ON ITS OWN BEHALF AT THE REASONABLE
EXPENSE OF THE INDEMNIFYING PARTY. IN THE EVENT OF THE FAILURE OF THE
INDEMNIFYING PARTY TO PERFORM FULLY IN ACCORDANCE WITH THE DEFENSE OBLIGATIONS
UNDER THIS SECTION 17.8, SUCH INDEMNIFIED PARTY MAY, AT ITS OPTION, AND WITHOUT
RELIEVING THE INDEMNIFYING PARTY OF ITS OBLIGATIONS HEREUNDER, SO PERFORM, BUT
ALL DAMAGES, COSTS AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES, AND
LITIGATION OR ARBITRATION EXPENSES, SETTLEMENT PAYMENTS AND JUDGMENTS) SO
INCURRED BY SUCH INDEMNIFIED PARTY IN THAT EVENT SHALL BE REIMBURSED BY THE
INDEMNIFYING PARTY TO SUCH INDEMNIFIED PARTY, TOGETHER WITH INTEREST ON SAME
FROM THE DATE ANY SUCH COST AND EXPENSE WAS PAID BY SUCH INDEMNIFIED PARTY UNTIL
REIMBURSED BY THE INDEMNIFYING PARTY AT THE INTEREST RATE SET FORTH IN SECTION
7.6 OF THIS AGREEMENT.
17.9Enforceability.
A.EXCEPT AS OTHERWISE SET FORTH IN SECTIONS 17.2 AND 17.3, THE INDEMNITY,
DEFENSE AND HOLD HARMLESS OBLIGATIONS FOR PERSONAL INJURY OR DEATH OR PROPERTY
DAMAGE UNDER THIS AGREEMENT SHALL APPLY REGARDLESS OF WHETHER THE INDEMNIFIED
PARTY WAS CONCURRENTLY NEGLIGENT (WHETHER ACTIVELY OR PASSIVELY), IT BEING
AGREED BY THE PARTIES THAT IN THIS EVENT, THE PARTIES’ RESPECTIVE LIABILITY OR
RESPONSIBILITY FOR SUCH DAMAGES, LOSSES, COSTS AND EXPENSES UNDER THIS ARTICLE
17 SHALL BE DETERMINED IN ACCORDANCE WITH PRINCIPLES OF COMPARATIVE NEGLIGENCE.
B.IN THE EVENT THAT ANY INDEMNITY PROVISIONS IN THIS AGREEMENT ARE CONTRARY TO
THE LAW GOVERNING THIS AGREEMENT, THEN THE INDEMNITY OBLIGATIONS


- 104 -



--------------------------------------------------------------------------------




APPLICABLE HEREUNDER SHALL BE APPLIED TO THE MAXIMUM EXTENT ALLOWED BY
APPLICABLE LAW.
ARTICLE 18
DISPUTE RESOLUTION
18.1Negotiation. In the event that any claim, dispute or controversy arising out
of or relating to this Agreement (including the breach, termination or
invalidity thereof, and whether arising out of tort or contract) (“Dispute”)
cannot be resolved informally within thirty (30) Days after the Dispute arises,
either Party may give written notice of the Dispute (“Dispute Notice”) to the
other Party requesting that a representative of Owner’s senior management and
Contractor’s senior management meet in an attempt to resolve the Dispute. Each
such management representative shall have full authority to resolve the Dispute
and shall meet at a mutually agreeable time and place within thirty (30) Days
after receipt by the non-notifying Party of such Dispute Notice, and thereafter
as often as they deem reasonably necessary to exchange relevant information and
to attempt to resolve the Dispute. In no event shall this Section 18.1 be
construed to limit either Party’s right to take any action under this Agreement,
including Owner’s rights under Section 16.1. The Parties agree that if any
Dispute is not resolved within ninety (90) Days after receipt of the Dispute
Notice given in this Section 18.1, then either Party may by notice to the other
Party refer the Dispute to be decided by final and binding arbitration in
accordance with Section 18.2.
A.Notwithstanding the foregoing, in the event of a Dispute regarding (i) whether
a specific item of Work meets the definition of Punchlist under Section 1.1 in
connection with Section 11.5 or (ii) if and when Substantial Completion or Final
Completion has occurred, as applicable, in accordance with Section 11.3 or 11.6,
representatives of Owner’s senior management and Contractor’s senior management
shall meet immediately upon request of either Party to attempt to resolve such
Dispute. Each such management representative shall have full authority to
resolve such Dispute and shall meet in person at a mutually agreeable time and
place. The Parties agree that if any such Dispute is not resolved within five
(5) Business Days after either Party’s request for such meeting between
management representatives, then either Party may by notice to the other Party
refer the Dispute to be decided by final and binding arbitration in accordance
with Section 18.2.
18.2Arbitration. Any arbitration held under this Agreement shall be held in
Houston, Texas, unless otherwise agreed by the Parties, shall be administered by
the Dallas, Texas office of the American Arbitration Association (“AAA”) and
shall, except as otherwise modified by this Section 18.2, be governed by the
AAA’s Construction Industry Arbitration Rules and Mediation Procedures
(including Procedures for Large, Complex Construction Disputes) (the “AAA
Rules”). The number of arbitrators required for the arbitration hearing shall be
determined in accordance with the AAA Rules. The arbitrator(s) shall determine
the rights and obligations of the Parties according to the substantive law of
the state of Texas, excluding its conflict of law principles, as would a court
for the state of Texas; provided, however, the law applicable to the validity of
the arbitration clause, the conduct of the arbitration, including resort to a
court for provisional remedies, the enforcement of any award and any other
question of arbitration law or procedure shall be the Federal Arbitration Act, 9
U.S.C.A. § 2. Issues concerning the arbitrability of a matter in dispute shall
be decided by a court with proper jurisdiction. The Parties shall be entitled to
engage in reasonable discovery, including


- 105 -



--------------------------------------------------------------------------------




the right to production of relevant and material documents by the opposing Party
and the right to take depositions reasonably limited in number, time and place;
provided that in no event shall any Party be entitled to refuse to produce
relevant and non-privileged documents or copies thereof requested by the other
Party within the time limit set and to the extent required by order of the
arbitrator(s). All disputes regarding discovery shall be promptly resolved by
the arbitrator(s). This agreement to arbitrate is binding upon the Parties,
Contractor’s surety (if any) and the successors and permitted assigns of any of
them. At either Party’s option, any other Person may be joined as an additional
party to any arbitration conducted under this Section 18.2, provided that the
party to be joined is or may be liable to either Party in connection with all or
any part of any dispute between the Parties. Without limiting the foregoing, if
there are common issues of fact or law in connection with any Disputes in an
arbitration conducted under this Article 18 and any disputes in connection with
any arbitration under the Stage 1 EPC Agreement, either Party may consolidate
the two arbitrations to the extent necessary to avoid inconsistent
determinations. Contractor agrees, upon Owner’s election, to the joinder in any
arbitration between Owner and Guarantor arising out of or relating to the
Project. The arbitration award shall be final and binding, in writing, signed by
all arbitrators, and shall state the reasons upon which the award thereof is
based. The Parties agree that judgment on the arbitration award may be entered
by any court having jurisdiction thereof.
18.3Continuation of Work During Dispute. Notwithstanding any Dispute, it shall
be the responsibility of each Party to continue to perform its obligations under
this Agreement pending resolution of Disputes. Owner shall, subject to its right
to withhold or offset amounts pursuant to this Agreement, continue to pay
Contractor undisputed amounts in accordance with this Agreement and, except as
provided in this Agreement, continue to perform all of its obligations under
this Agreement; provided, however, in no event shall the occurrence of any
negotiation or arbitration prevent or affect Owner from exercising its rights
under this Agreement, including Owner’s right to terminate pursuant to Article
16.
18.4Escrow of Certain Disputed Amounts By Owner. At any time when the total
amounts invoiced by Contractor pursuant to Section 7.2C of the Agreement for
Milestone payments and Monthly Payments (as such amounts may be adjusted by
Change Order in accordance with Sections 6.1B or 6.2C) which are disputed and
unpaid by Owner exceed Ten Million U.S. Dollars (U.S.$10,000,000) in the
cumulative aggregate, Owner shall escrow any such disputed and unpaid amounts in
excess of the aforesaid amount (“Escrowed Amounts”); provided, however, the
Parties acknowledge and agree that such Escrowed Amounts shall not include any
claims by Contractor for compensation in addition to the original Contract Price
(as adjusted by Change Order pursuant to Sections 6.1B or 6.2C). For the
purposes of determining the date when Owner must deposit the Escrowed Amounts
with the Escrow Agent, amounts are “unpaid” on the date that Owner is required
to make payment of an Invoice under Section 7.2E of this Agreement. The Escrowed
Amounts will be deposited with the Escrow Agent pursuant to the Escrow Agreement
(which provides, among other things, that the Escrowed Amounts shall be held in
an interest bearing account and disbursed upon the instructions of both Parties
or pursuant to an arbitration award). Prior to issuance of the NTP, (i) the
Escrow Agent shall be selected by mutual agreement of the Parties and (ii) the
Escrow Agreement shall be in final form and executed by the Escrow Agent and
each Party. The Parties shall each pay fifty percent (50%) of the cost of the
Escrow Agreement including without limitation the fees and expenses of the
Escrow Agent.


- 106 -



--------------------------------------------------------------------------------




ARTICLE 19
CONFIDENTIALITY
19.1Contractor’s Obligations. Contractor hereby covenants and warrants that
Contractor and its employees and agents shall not (without in each instance
obtaining Owner’s prior written consent) disclose, make commercial or other use
of, or give or sell to any Person, other than to members of the Contractor Group
and Subcontractors or Sub-subcontractors as necessary to perform the Work, any
information conspicuously marked and identified in writing as confidential and
relating to the business, products, services, research or development, clients
or customers of Owner or any Owner Affiliate, or relating to similar information
of a Third Party who has entrusted such information to Owner or any Owner
Affiliate (hereinafter individually or collectively, “Owner’s Confidential
Information”). Prior to disclosing any such information to any Subcontractor or
Sub-subcontractor as necessary to perform the Work, Contractor shall bind such
Subcontractor or Sub-subcontractor to the confidentiality obligations contained
in this Section 19.1. Nothing in this Section 19.1 or this Agreement shall in
any way prohibit Contractor or any of its Subcontractors or Sub-subcontractors
from making commercial or other use of, selling, or disclosing any of the
Intellectual Property or Contractor Existing Intellectual Assets.
19.2Owner’s Obligations. Owner hereby covenants and warrants that Owner and its
employees and agents shall not (without in each instance obtaining Contractor’s
prior written consent) disclose, make commercial or other use of, or give or
sell to any Person any of the following information: (i) any estimating,
technical or pricing methodologies, techniques, know-how or information relating
to the business, products, services, research or development of Contractor
conspicuously marked and identified in writing as confidential by Contractor; or
(ii) any Intellectual Property or Contractor’s Existing Intellectual Property
Assets which is conspicuously marked and identified in writing as confidential
(hereinafter individually or collectively, “Contractor’s Confidential
Information”). The Parties agree that (y) notwithstanding the foregoing, Owner
shall not be restricted from the use or disclosure of Work Product except as
expressly set forth in Article 10; and (z) Owner shall be entitled to disclose
that portion of the Intellectual Property and Contractor’s Existing Intellectual
Property Assets for which Owner has a license in, and which is to be used by
Owner for the purpose for which such license is granted pursuant to Section
10.1, provided that, with respect to such Intellectual Property and Contractor’s
Existing Intellectual Property Assets, Owner binds such disclosee to the
confidentiality obligations contained in this Section 19.2.
19.3Definitions. The term “Confidential Information” shall mean one or both of
Contractor’s Confidential Information and Owner’s Confidential Information, as
the context requires. The Party having the confidentiality obligations with
respect to such Confidential Information shall be referred to as the “Receiving
Party,” and the Party to whom such confidentiality obligations are owed shall be
referred to as the “Disclosing Party.”
19.4Exceptions. Notwithstanding Sections 19.1 and 19.2, Confidential Information
shall not include: (i) information which at the time of disclosure or
acquisition is in the public domain, or which after disclosure or acquisition
becomes part of the public domain without violation of this Article 19; (ii)
information which at the time of disclosure or acquisition was already in the
possession of the Receiving Party or its employees or agents and was not
previously acquired from the Disclosing Party or any of its employees or agents
directly or indirectly; (iii) information which the Receiving


- 107 -



--------------------------------------------------------------------------------




Party can show was acquired by such entity after the time of disclosure or
acquisition hereunder from a Third Party without any confidentiality commitment,
if, to the best of Receiving Party’s or its employees’ or agents’ knowledge,
such Third Party did not acquire it, directly or indirectly, from the Disclosing
Party or any of its employees or agents; (iv) information independently
developed by the Receiving Party without benefit of the Confidential
Information; and (v) information which a Party believes in good faith is
required to be disclosed in connection with the Project by Applicable Law, any
Governmental Instrumentality (including the FERC), applicable securities laws or
the rules of any stock exchange; provided, however, that prior to such
disclosure, the Receiving Party gives reasonable notice to the Disclosing Party
of the information required to be disclosed.
19.5Equitable Relief. The Parties acknowledge that in the event of a breach of
any of the terms contained in this Article 19, the Disclosing Party would suffer
irreparable harm for which remedies at law, including damages, would be
inadequate, and that the Disclosing Party shall be entitled to seek equitable
relief therefor by injunction, without the requirement of posting a bond.
19.6Term. The confidentiality obligations of this Article 19 shall expire upon
the earlier of a period of ten (10) years following (i) the termination of this
Agreement or (ii) Final Completion.
ARTICLE 20
LIMITATION OF LIABILITY
20.1Contractor Aggregate Liability. Notwithstanding any other provisions of this
Agreement to the contrary, Contractor Group shall not be liable to Owner Group
under this Agreement or under any cause of action related to the subject matter
of this Agreement, whether in contract, warranty, tort (including negligence),
strict liability, products liability, professional liability, indemnity,
contribution or any other cause of action, in excess of a cumulative aggregate
amount equal to the Aggregate Cap, and Owner shall release Contractor Group from
any liability in excess thereof; provided that, notwithstanding the foregoing,
the limitation of liability set forth in this Section 20.1 shall not (i) apply
to (A) Contractor’s indemnification obligations under Sections 17.1B, 17.1E,
17.1F, 17.1G, 17.2 and 17.5 or (B) Contractor’s obligations under 8.1A.1; or
(ii) include the proceeds paid under any insurance policy that Contractor or its
Subcontractors is required to obtain pursuant to this Agreement or Subcontract,
as the case may be (collectively, provisions (i) and (ii) being the
“Carve-Outs”). In no event shall the limitation of liability set forth in this
Section 20.1 be in any way deemed to limit Contractor’s obligation to perform
all Work required to achieve Ready for Performance Testing.
A.The “Aggregate Cap” means *** U.S. Dollars (U.S.$***).
B.However, immediately after the later of Substantial Completion and payment of
any Delay Liquidated Damages due and owing under this Agreement (“Reduction
Date”), the Aggregate Cap shall reduce to an amount calculated as follows:
Aggregate
Cap
=
U.S.$***
-
Reduction
+
Outstanding Claims
Amount
+
Performance LD Exposure



- 108 -



--------------------------------------------------------------------------------




where:
1.“Reduction” means the amount equal to the greater of:
(i)
*** U.S. Dollars (U.S.$***); or

(ii)
Contractor Group’s aggregate liability to Owner Group under this Agreement, for
acts or omissions occurring prior to Substantial Completion (the clause (ii)
liabilities hereinafter called “Pre-Substantial Completion Liabilities”).

In calculating the Reduction, the Pre-Substantial Completion Liabilities shall
exclude amounts that fall within the Carve-Outs. In addition, for the purposes
of calculating the Reduction immediately after the Reduction Date, only those
Pre-Substantial Completion Liabilities actually paid by Contractor Group to
Owner Group on or prior to the Reduction Date shall be used, but if other Pre-
Substantial Completion Liabilities are subsequently paid by Contractor Group to
Owner Group, the Reduction shall be recalculated in accordance with Section
20.1C. For clarity, Delay Liquidated Damage amounts owed shall be applied
against the Pre-Substantial Completion Liabilities, as well as Performance
Liquidated Damages where the option in Section 11.4A(i) is used.
2.“Outstanding Claims Amount” means the aggregate amount of Outstanding Claims;
provided that, if such aggregate amount is less than *** U.S. Dollars
(U.S.$***), the Outstanding Claims Amount shall be Zero U.S. Dollars for
purposes of calculating the Aggregate Cap. “Outstanding Claims” means good faith
claims asserted by Owner Group against any member of Contractor Group, arising
out of acts or omissions occurring before Substantial Completion, which remain
outstanding as of the date of Substantial Completion. Outstanding Claims shall
not include any claims that fall within the Carve-Outs.
3.“Performance LD Exposure” means either:
a.Zero U.S. Dollars, if Owner or Contractor elect the option in Section
11.4A(i); or
b.if Owner or Contractor elect the option in Section 11.4A(ii), the amount of
Performance Liquidated Damages that would be due to Owner if Contractor were to
pay the Performance Liquidated Damages based on the results of the last
Performance Test conducted by Contractor prior to Substantial Completion.
4.Notwithstanding the foregoing Aggregate Cap calculation (or any recalculation
of the Aggregate Cap pursuant to Section 20.1C), the Aggregate Cap shall not
exceed *** U.S. Dollars (U.S.$***) under any circumstances.


- 109 -



--------------------------------------------------------------------------------




C.Upon resolution of any (i) Outstanding Claims, (ii) Pre-Substantial Completion
Liabilities that were not included in the original Reduction calculation
performed in Section 20.1B.1; or (iii) amounts for Performance LD Exposure, the
Aggregate Cap shall be recalculated using the formula in Section 20.1B and the
adjusted variables shall be determined as follows:
1.The amount used for the Pre-Substantial Completion Liabilities shall be the
total amount paid by Contractor Group to Owner Group on account of
Pre-Substantial Completion Liabilities, whether paid before or after Substantial
Completion;
2.The Reduction shall be recalculated in accordance with Section 20.1B.1 based
on the Pre-Substantial Completion Liabilities adjustment under Section 20.1C.1;
3.The amount used for the Outstanding Claims Amount shall be the amounts of
those Outstanding Claims not yet resolved;
4.The amount used for the Performance LD Exposure shall be the amount of
Performance Liquidated Damages owed (and not paid) by Contractor to Owner, as
determined by the last Performance Test performed in conjunction with Section
11.4A(ii); and
5.The Aggregate Cap shall be recalculated in accordance with Section 20.1B based
on the Reduction recalculated in Section 20.1C.2, the Outstanding Claims Amount
adjustment under Section 20.1C.3 and the Performance LD Exposure recalculated
under Section 20.1C.4.
20.2Limitation on Contractor’s Liability for Liquidated Damages.
A.Delay Liquidated Damages. Subject to Section 20.2C, Contractor’s maximum
liability to Owner for Delay Liquidated Damages is *** U.S. Dollars (U.S.$***),
in the aggregate.
B.Performance Liquidated Damages. Subject to Section 20.2C, Contractor’s maximum
liability to Owner for Performance Liquidated Damages is *** U.S. Dollars
(U.S.$***), in the aggregate.
C.Exceptions to Limitations of Liability Under Section 20.2. Sections 20.2A and
20.2B shall not be construed to limit Contractor’s obligation to complete the
Work for the compensation provided under this Agreement.
20.3Liquidated Damages In General.
A.Liquidated Damages Not Penalty. It is expressly agreed that Liquidated Damages
payable under this Agreement do not constitute a penalty and that the Parties,
having negotiated in good faith for such specific Liquidated Damages and having
agreed that the amount of such Liquidated Damages is reasonable in light of the
anticipated harm caused by


- 110 -



--------------------------------------------------------------------------------




the breach related thereto and the difficulties of proof of loss and
inconvenience or nonfeasibility of obtaining any adequate remedy, are estopped
from contesting the validity or enforceability of such Liquidated Damages.
B.Liquidated Damages as Exclusive Remedy.
1.Delay Liquidated Damages shall be Owner’s sole and exclusive remedy, and the
sole and exclusive liability of Contractor, for delay as set forth in Section
13.1; provided that, this Section 20.3B.1 shall not be interpreted to preclude
Owner from (i) terminating Contractor’s performance of the Work pursuant to
Section 11.4B(b) or (ii) terminating Contractor pursuant to Section 5.5A.
2.Performance Liquidated Damages shall be Owner’s sole and exclusive remedy, and
the sole and exclusive liability of Contractor, for failure to achieve the
Performance Guarantee. This Section 20.3B.2 is not applicable for Contractor’s
failure to achieve Minimum Acceptance Criteria.
C.Payment of Liquidated Damages. With respect to any Liquidated Damages that
accrue, Owner shall invoice Contractor for such Liquidated Damages. Contractor
shall pay such Liquidated Damages within ten (10) Days after Contractor’s
receipt of such invoice. To the extent Contractor does not pay such Liquidated
Damages within such ten (10) Day period, Owner may, at its option, do one or
more of the following: (i) withhold from Contractor amounts that are otherwise
due and payable to Contractor in the amount of such Liquidated Damages and/or
(ii) collect on the Letter of Credit in the amount of such Liquidated Damages.
For the avoidance of doubt, prior to exercising such right to withhold or
collect on the Letter of Credit, Owner shall not be required to provide the
notice as set forth in Section 7.8. As used in this Agreement, Liquidated
Damages are “paid” if and to the extent Owner exercises option (i) or (ii) above
for the collection of Liquidated Damages.
20.4Consequential Damages. NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS
AGREEMENT TO THE CONTRARY, NEITHER OWNER GROUP NOR CONTRACTOR GROUP SHALL BE
LIABLE UNDER THIS AGREEMENT OR UNDER ANY CAUSE OF ACTION RELATED TO THE SUBJECT
MATTER OF THIS AGREEMENT, WHETHER IN CONTRACT, WARRANTY, TORT (INCLUDING
NEGLIGENCE), STRICT LIABILITY, PRODUCTS LIABILITY, PROFESSIONAL LIABILITY,
INDEMNITY, CONTRIBUTION, OR ANY OTHER CAUSE OF ACTION FOR SPECIAL, INDIRECT,
INCIDENTAL OR CONSEQUENTIAL LOSSES OR DAMAGES, INCLUDING LOSS OF PROFITS, LOSS
OF USE, LOSS OF OPPORTUNITY, LOSS OF REVENUES, LOSS OF FINANCING, LOSS OR
INCREASE OF BONDING CAPACITY, COSTS OF OBTAINING OR MAINTAINING FINANCING, LOSS
OF GOODWILL, OR BUSINESS INTERRUPTION, OR DAMAGES OR LOSSES FOR PRINCIPAL OFFICE
EXPENSES INCLUDING COMPENSATION OF PERSONNEL STATIONED THERE (“CONSEQUENTIAL
DAMAGES”) AND OWNER GROUP SHALL RELEASE CONTRACTOR GROUP AND CONTRACTOR GROUP
SHALL RELEASE OWNER GROUP FROM ANY LIABILITY FOR SUCH CONSEQUENTIAL DAMAGES;
PROVIDED THAT THE EXCLUSION OF LIABILITY SET FORTH IN THIS SECTION 20.4 (I) IS
NOT INTENDED TO PREVENT CONTRACTOR FROM RECEIVING PROFIT TO THE EXTENT THAT
CONTRACTOR IS ENTITLED TO RECEIVE SUCH PROFIT UNDER THE PROVISIONS OF THIS
AGREEMENT AND (II) SHALL NOT APPLY (A) TO AMOUNTS ENCOMPASSED WITHIN LIQUIDATED
DAMAGES, (B) TO CONTRACTOR’S INDEMNIFICATION OBLIGATIONS UNDER THIS AGREEMENT
WITH RESPECT TO LOSSES SUFFERED BY


- 111 -



--------------------------------------------------------------------------------




ANY THIRD PARTY OR, WITH RESPECT TO THE INDEMNIFICATION OBLIGATIONS SET FORTH IN
SECTION 17.2, MEMBERS OF THE CONTRACTOR GROUP OR ANY SUBCONTRACTORS OR SUB-
SUBCONTRACTORS, OR (C) TO OWNER’S INDEMNIFICATION OBLIGATIONS UNDER THIS
AGREEMENT WITH RESPECT TO LOSSES SUFFERED BY ANY THIRD PARTY OR, WITH RESPECT TO
THE INDEMNIFICATION OBLIGATIONS SET FORTH IN SECTION 17.3, MEMBERS OF THE OWNER
GROUP OR ANY OTHER CONTRACTORS OF OWNER.
20.5Exclusive Remedies. Where a remedy specified in this Agreement is expressly
stated to be a Party’s sole remedy, it is intended that such remedy shall be the
sole and exclusive remedy of such Party for the matter in question,
notwithstanding any remedy otherwise available at law or in equity.
20.6Applicability. EXCEPT TO THE EXTENT EXPRESSLY PROHIBITED BY LAW, THE WAIVERS
AND DISCLAIMERS OF LIABILITY, RELEASES FROM LIABILITY, EXCLUSIONS, LIMITATIONS
AND APPORTIONMENTS OF LIABILITY AND INDEMNITIES EXPRESSED IN THIS AGREEMENT
SHALL APPLY EVEN IN THE EVENT OF FAULT, NEGLIGENCE (IN WHOLE OR IN PART), STRICT
LIABILITY, BREACH OF CONTRACT OR OTHERWISE OF THE PARTY RELEASED OR WHOSE
LIABILITY IS WAIVED, DISCLAIMED, LIMITED, FIXED OR INDEMNIFIED AND SHALL EXTEND
IN FAVOR OF MEMBERS OF THE OWNER GROUP AND THE CONTRACTOR GROUP.
20.7Term Limit. WITH THE EXCEPTION OF ARTICLE 10, ARTICLE 19 AND SECTIONS
4.5A.2, 8.1, 17.1A, 17.1B, 17.1C, 17.1E, 17.4, 17.5 (AND TO THE EXTENT THE
FOLLOWING RELATE TO THE FOREGOING ARTICLES AND SECTIONS: SECTIONS 1.1, 17.8,
17.9 AND ARTICLE 18, ARTICLE 20 AND ARTICLE 21), NEITHER PARTY SHALL BE LIABLE
TO THE OTHER PARTY UNDER THIS AGREEMENT FOR ANY CLAIMS BROUGHT THREE (3) YEARS
OR MORE AFTER SUBSTANTIAL COMPLETION.
ARTICLE 21
MISCELLANEOUS PROVISIONS
21.1Entire Agreement. This Agreement, including the Attachments, Schedules and
Exhibits attached to and incorporated into this Agreement, contains the entire
understanding of the Parties with respect to the subject matter hereof and
incorporates any and all prior agreements and commitments with respect thereto.
There are no other oral understandings, terms or conditions, and neither Party
has relied upon any representation, express or implied, not contained in this
Agreement. General or special conditions included in any of Contractor’s price
lists, Invoices, tickets, receipts or other such documents presented to Owner
shall have no applicability to Owner with respect to this Agreement. All amounts
paid to Contractor under the 2017 Technical Services Agreement shall be credited
against the Contract Price if NTP is issued. After issuance of NTP, this
Agreement supersedes in its entirety the Technical Services Agreements, and
after the Contract Date of this Agreement, this Agreement supersedes any other
agreements between the Parties related to the Project.
21.2Amendments. No change, amendment or modification of the terms of this
Agreement shall be valid or binding upon the Parties hereto unless such change,
amendment or modification is in writing and duly executed by both Parties
hereto.


- 112 -



--------------------------------------------------------------------------------




21.3Joint Effort. Preparation of this Agreement has been a joint effort of the
Parties and the resulting document shall not be construed more severely against
one of the Parties than against the other.
21.4Captions. The captions contained in this Agreement are for convenience and
reference only and in no way define, describe, extend or limit the scope of
intent of this Agreement or the intent of any provision contained herein.
21.5Notice. Any notice, demand, offer, or other written instrument required or
permitted to be given pursuant to this Agreement shall be in writing signed by
the Party giving such notice and shall be hand delivered or sent by overnight
courier, messenger, facsimile or certified mail, return receipt requested, to
the other Party at the address set forth below.
A.If delivered to Owner:
Corpus Christi Liquefaction, LLC
700 Milam, Suite 1900
Houston, Texas 77002
Facsimile: ***
Attn: ***


with a copy to:


Corpus Christi Liquefaction, LLC
700 Milam, Suite 1900
Houston, Texas 77002
Facsimile: ***
Attn: ***


B.If delivered to Contractor:
Bechtel Oil, Gas and Chemicals, Inc.
3000 Post Oak Boulevard
Houston, Texas 77056
Facsimile: ***
Attn: ***


with a copy to:


Bechtel Oil, Gas and Chemicals, Inc.
3000 Post Oak Boulevard
Houston, Texas 77056
Facsimile: ***
Attn: ***




- 113 -



--------------------------------------------------------------------------------




Each Party shall have the right to change the place to which notice shall be
sent or delivered by sending a similar notice to the other Party in like manner.
Notices, demands, offers or other written instruments shall be deemed to have
been duly given on the date actually received by the intended recipient.
21.6Severability. The invalidity of one or more phrases, sentences, clauses,
Sections or Articles contained in this Agreement shall not affect the validity
of the remaining portions of this Agreement so long as the material purposes of
this Agreement can be determined and effectuated.
21.7Assignment. This Agreement may be assigned to other Persons only upon the
prior written consent of the non-assigning Party hereto, except that Owner may
assign this Agreement to any of its Affiliates by providing notice to
Contractor. Furthermore, Owner may, for the purpose of providing collateral,
assign, pledge and/or grant a security interest in this Agreement to any Lender
without Contractor’s consent. When duly assigned in accordance with the
foregoing, this Agreement shall be binding upon and shall inure to the benefit
of the assignee; provided that any assignment by Contractor or Owner pursuant to
this Section 21.7 shall not relieve Contractor or Owner (as applicable) of any
of its obligations or liabilities under this Agreement, nor shall any such
assignment discharge Guarantor of its obligations under the Parent Guarantee.
Any assignment not in accordance with this Section 21.7 shall be void and
without force or effect, and any attempt to assign this Agreement in violation
of this provision shall grant the non-assigning Party the right, but not the
obligation, to terminate this Agreement at its option for Default.
21.8No Waiver. Any failure of either Party to enforce any of the provisions of
this Agreement or to require compliance with any of its terms at any time during
the term of this Agreement shall in no way affect the validity of this
Agreement, or any part hereof, and shall not be deemed a waiver of the right of
such Party thereafter to enforce any and each such provisions.
21.9Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the state of Texas (without giving effect to the
principles thereof relating to conflicts of law), except that each Party, to the
extent permitted under Applicable Law, hereby irrevocably waives any right to
contend that the Texas Construction Anti-Indemnity Statute is applicable to this
Agreement or the Work. The United Nations Convention on Contracts for the
International Sale of Goods shall not apply to this Agreement and shall be
disclaimed in and excluded from any Subcontracts entered into by Contractor in
connection with the Work or the Project.
21.10Successors and Assigns. This Agreement shall be binding upon the Parties
hereto, their successors and permitted assigns.
21.11Attachments and Schedules. All Attachments and Schedules shall be
incorporated into this Agreement by such reference and shall be deemed to be an
integral part of this Agreement.
21.12Obligations. Nothing contained in this Agreement shall be construed as
constituting a joint venture or partnership between Contractor and Owner.
21.13Further Assurances. Contractor and Owner agree to provide such information,
execute and deliver any such instruments and documents and to take such other
actions as may be reasonably requested by the other Party that are not
inconsistent with the provisions of this Agreement and that do not involve the
assumption of obligations or liabilities greater than those provided for in


- 114 -



--------------------------------------------------------------------------------




this Agreement, in order to give full effect to this Agreement and to carry out
the intent of this Agreement.
21.14Priority. The documents that form this Agreement are listed below in order
of priority, with the document having the highest priority listed first and the
one with the lowest priority listed last. In the event of any conflict or
inconsistency between a provision in one document and a provision in another
document, the document with the higher priority shall control. This Agreement is
composed of the following documents, which are listed in priority:
A.Change Orders which expressly modify the terms of this Agreement or written
amendments to this Agreement;
B.the Articles of this Agreement; and
C.Attachments and Schedules to this Agreement.
21.15Restrictions on Public Announcements. Neither Contractor nor its
Subcontractors or Sub-subcontractors shall publish or cause to be made public
any photographs of any part of the Liquefaction Facility, issue a press release,
advertisement, publicity material, financial document or similar matter or
participate in a media interview that mentions or refers to the Work or any part
of the Liquefaction Facility without the prior written consent of Owner;
provided that Contractor shall not be required to obtain Owner’s prior written
consent of Contractor’s issuance of a press release to correct any errors made
by Owner concerning Contractor in a prior press release issued by Owner if
Contractor first gives Owner five (5) Days’ prior written notice of Contractor’s
intent to issue such corrective press release and an opportunity of Owner to
correct such error within such five (5) Day period. Owner agrees to cooperate
with Contractor and provide to Contractor for review and comment a copy of any
press release that mentions or refers to Contractor prior to the issuance of
such press release; provided that Owner shall not be required to obtain
Contractor’s prior consent prior to the issuance of such press release.
Contractor acknowledges and agrees that Owner shall be required, from time to
time, to make disclosures and press releases and applicable filings with the SEC
in accordance with applicable securities laws that Owner believes in good faith
are required by Applicable Law or the rules of any stock exchange. If any such
disclosure, press release or filing includes any reference to Contractor, then
Owner shall provide as much notice as is practicable to Contractor to provide it
with an opportunity to comment; provided, however, the final determination shall
remain with Owner. Contractor acknowledges that Owner shall be required from
time to time to make filings in compliance with applicable securities laws,
including a copy of this Agreement.
21.16Potential Lenders, Potential Equity Investors and Equity Participants.
A.Potential Lenders. Owner shall provide to Contractor (i) the identity of
Potential Lenders that have signed confidentiality agreements with Owner and
(ii) a copy of the preliminary information memorandum or preliminary offering
circular distributed to such Potential Lenders and any final loan agreements
executed with Owner and such Potential Lenders. As used herein, “Potential
Lender” shall mean any commercial bank, insurance company, investment or mutual
fund or other entity that is an “accredited investor” (as defined in Rule 501 of
Regulation D promulgated under the Securities Act of 1933, as amended) and which
extends credit, buys loans and is in the business of lending as one of its
businesses.


- 115 -



--------------------------------------------------------------------------------




B.Potential Equity Investors. Prior to disclosure of any Work Product (other
than ConocoPhillips Work Product which disclosure is governed by the
ConocoPhillips License Agreement) by Owner to any potential equity investor in
Owner in connection with the Project, Owner shall (i) obtain Contractor’s
written consent (such consent not to be unreasonably withheld) to the
description of the Work Product to be disclosed, and (ii) obtain a waiver from
such potential equity investor agreeing that it is not relying upon such Work
Product in making any investment decision in connection with the Project and
waiving and releasing any claim it may have against Contractor or Contractor’s
Affiliates on account of any such reliance or purported reliance. Owner
acknowledges and agrees that each potential equity investor shall be an
“accredited investor” within the meaning of Rule 501 of Regulation D promulgated
under the Securities Act of 1933, as amended.
C.Equity Participants. Owner’s successors, assigns and any future recipient of
any equity ownership in Owner shall be bound by the releases, limitations on
liability and other protections of Contractor set forth in this Agreement, and
Owner shall obtain the express written agreement of such equity participants to
be bound by such releases, limitations of liability and other protections of
Contractor.
21.17Foreign Corrupt Practices Act. With respect to the performance of the Work,
Contractor shall, and shall cause each member of the Contractor Group to, comply
with all provisions of the Foreign Corrupt Practices Act of the United States
(15 U.S.C. § 78dd-1 and 2) and the Bribery Act 2010 of the United Kingdom, and
not to take any action that could result in Owner or any of its Affiliates
becoming subject to any action, penalty or loss of benefits under such Acts.
Owner shall, and shall cause each member of the Owner Group to, comply with all
provisions of the Foreign Corrupt Practices Act of the United States (15 U.S.C.
§ 78dd-1 and 2) and the Bribery Act 2010 of the United Kingdom, and not to take
any action that could result in Contractor or any of its Affiliates becoming
subject to any action, penalty or loss of benefits under such Acts.
21.18Parent Guarantee. Guarantor will guarantee the full and faithful
performance of all obligations and liabilities of Contractor under this
Agreement in the form attached as Attachment FF hereto (“Parent Guarantee”).
Contractor shall not be entitled to any compensation under the Agreement unless
and until Contractor provides the foregoing Parent Guarantee to Owner in
accordance with this Section 21.18.
21.19Language. This Agreement and all notices, communications and submittals
between the Parties pursuant to this Agreement shall be in the English language.
21.20Counterparts. This Agreement may be signed in any number of counterparts
and each counterpart shall represent a fully executed original as if signed by
each of the Parties. Facsimile signatures shall be deemed as effective as
original signatures.




- 116 -



--------------------------------------------------------------------------------




21.21Owner’s Lender. Contractor shall, on or before issuance of the NTP, enter
into a mutually acceptable form of acknowledgement and consent with the
Collateral Agent. Such acknowledgement and consent shall be substantially in the
form of Attachment AA. Contractor shall cooperate in considering appropriate and
reasonable amendments to that form of direct agreement as such amendments may be
proposed by Lender or its counsel. Contractor acknowledges and agrees that
Owner’s issuance of the NTP is contingent upon obtaining project financing in
connection with this Project or other forms of financing.
21.22Independent Engineer. Contractor shall cooperate with Independent Engineer
in the conduct of his or her duties in relation to the Project and the Work,
including the duties listed in Attachment CC. No review, approval or disapproval
by Independent Engineer shall serve to reduce or limit the liability of
Contractor to Owner under this Agreement.
21.23Liquefaction Facility.
A.Notwithstanding anything to the contrary in this Agreement, the work performed
under the Stage 1 EPC Agreement is governed by the Stage 1 EPC Agreement, and
the Work performed under this Agreement is governed by this Agreement.
B.In addition and notwithstanding anything to the contrary in this Agreement,
Contractor acknowledges that it shall not be entitled to any modification of the
Contract Price, Project Schedule or any other Changed Criteria under this
Agreement arising out of or relating to (i) any acts or omissions of Contractor
or any of its subcontractors or sub-subcontractors in connection with the Stage
1 EPC Agreement or the Stage 1 Liquefaction Facility, or (ii) any act,
instruction or direction by Owner or anyone acting for or on behalf of Owner in
accordance with the Stage 1 EPC Agreement; provided that in no case shall this
be interpreted to entitle Contractor to a change, but instead Contractor shall
only be entitled to relief to the extent permitted under Article 6. Similarly,
notwithstanding anything to the contrary in this Agreement, Contractor
acknowledges that it shall not be entitled to any modification of the contract
price, project schedule or any other changed criteria under the Stage 1 EPC
Agreement arising out of or relating to (i) any acts or omissions of Contractor
or any of its Subcontractors or Sub-subcontractors in connection with this
Agreement or Subproject 3, or (ii) any act, instruction or direction by Owner or
anyone acting for or on behalf of Owner in accordance with this Agreement.
C.Without limiting the foregoing, the waivers and disclaimers of liability,
releases from liability, exclusions, limitations and apportionments of liability
and indemnities expressed in the Stage 1 EPC Agreement and this Agreement shall
apply to the work performed under each agreement respectively and shall not
supersede any such rights, obligations or liabilities that arise out of the
other agreement.
21.24Survival. Subject to Section 20.7, Article 6, Article 7, Article 9, Article
10, Article 12, Article 14, Article 15, Article 16, Article 17, Article 18 and
Article 19, Article 20, Sections 3.8, 3.13, 3.14, 3.17, 4.5, 8.1, 8.2, 21.9,
21.16, 21.23, and this Section 21.24 shall survive termination of this
Agreement, in addition to any other provisions which by their nature should, or
by their express terms do, survive or extend beyond the termination of this
Agreement.


- 117 -



--------------------------------------------------------------------------------




[Signature Page Follows]


- 118 -



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the Contract Date.




Owner:
 
 
CORPUS CHRISTI LIQUEFACTION, LLC
 
 
 
 
By:
  /s/ ***
Name: ***
Title: ***
 
 
 
 
Contractor:
 
 
BECHTEL OIL, GAS AND CHEMICALS, INC.
 
 
 
 
By:
  /s/ ***
Name: ***
Title: ***
 
 
 
 











- 119 -



--------------------------------------------------------------------------------






Execution Version





ATTACHMENT A
SCOPE OF WORK AND BASIS OF DESIGN FOR STAGE 2


This Attachment A is comprised of the Scope of Work (Attachment A, Schedule
A-1), Scope of Facilities, Basis of Design and Stage 2, Stage 1 and FEED
Documents incorporated into the Agreement (Attachment A, Schedule A-2). The
priority between these documents is set forth in Section 1.4 of Attachment A,
Schedule A-1.
   


A-1



--------------------------------------------------------------------------------





Execution Version


Schedule A-1
SCOPE OF WORK
TABLE OF CONTENTS


1.
SCOPE REQUIREMENTS
4
1.1
GENERAL INTRODUCTION
4
1.2
SUMMARY OF CONTRACTOR SCOPE
4
1.3
DEFINITIONS
5
1.4
PRIORITY OF DOCUMENTS
5
2.
MANAGEMENT AND SUPERVISION
7
2.1
OWNER MANAGEMENT PHILOSOPHY
7
2.2
PROJECT EXECUTION PLAN
7
2.3
OWNER OFFICE ACCOMMODATIONS
8
3.
ENGINEERING
8
3.1
BASIS OF DESIGN
8
3.2
APPLICABLE CODES AND STANDARDS
9
3.3
PROJECT ENGINEERING PLAN
9
3.4
ENGINEERING DESIGN
10
3.5
[NOT USED.]
11
3.6
PROCUREMENT AND MATERIAL CONTROL
11
3.7
BID PACKAGES
12
3.8
TRANSPORTATION OF MATERIAL AND EQUIPMENT TO STAGE 2 SITE
12
3.9
SPARE PARTS
13
3.10
REIMBURSABLE PURCHASES (REIMBURSABLE CHANGE ORDERS)
13
4.
SUBCONTRACTS
14
4.1
GENERAL
14
4.2
PROJECT SUBCONTRACT PLAN
14
4.3
LOCAL SUBCONTRACTORS AND SUB-SUBCONTRACTORS
14
4.4
BID PACKAGES
15
5.
CONSTRUCTION
15
5.1
GENERAL
15
5.2
STAGE 2 SITE PREPARATION
16
5.3
SCAFFOLDING AND ACCESS EQUIPMENT
17
5.4
CRANEAGE AND LIFTING EQUIPMENT
17
5.5
MEDICAL FACILITIES
17
5.6
SANITATION
18
5.7
HOUSEKEEPING
18
5.8
TEMPORARY FACILITIES
18
5.9
HEALTH, SAFETY AND THE ENVIRONMENT (HSE)
19
5.10
INDUSTRIAL RELATIONS
19
5.11
STAGE 2 SITE SECURITY
20
5.12
MATERIALS HANDLING, CONTROL AND PRESERVATION
20
5.13
MATERIAL CONTROL PROCEDURE
21
5.14
MATERIAL MARKING
21
5.15
CONSTRUCTION UTILITIES
22
5.16
FIRST FILL MATERIALS
22



A-2



--------------------------------------------------------------------------------





Execution Version


6.
QUALITY MANAGEMENT
23
6.1
QUALITY ASSURANCE REQUIREMENTS
23
6.2
PROJECT QUALITY PLAN
23
7.
COMMISSIONING AND START UP
24
7.1
INTRODUCTION
24
7.2
PROJECT COMMISSIONING PLAN
24
7.3
OPERATING AND MAINTENANCE MANUALS
25
7.4
PERFORMANCE TESTS
25
7.5
OPERATING TESTS
25
7.6
OWNER OPERATOR TRAINING
26
7.7
VENDOR TRAINING
26
7.8
OPERATIONS ACTIVITIES PRIOR TO SUBSTANTIAL COMPLETION OF SUBPROJECT 3
26
8.
PROJECT CONTROL
26
8.1
GENERAL
26
8.2
PROJECT CONTROLS PLAN
27
8.3
PROGRAM REPORTING - PLANNING NETWORK
27
8.4
CPM SCHEDULE
27
8.5
PROGRESS MEASUREMENT
28
8.6
MEETINGS; WEEKLY PROGRESS MEETINGS; MINUTES
28
8.7
MONTHLY PROGRESS REPORTS
29
8.8
QUARTERLY EXECUTIVE PROGRESS REPORTS
31
8.9
CONTRACTOR DELIVERABLES
31
9.
CONTRACTOR INTERFACES
31
9.1
FERC ACTIVITIES – DIVISION OF RESPONSIBILITY
31
9.2
FERC REQUIRED REPORTS
33
9.3
U.S. DEPARTMENT OF TRANSPORTATION
37
9.4
REQUIREMENTS OF DEPARTMENT OF HOMELAND SECURITY
37
9.5
ENVIRONMENTAL MITIGATION
38
9.6
LANDOWNER ACCESS
38







A-3



--------------------------------------------------------------------------------





Execution Version


1.
SCOPE REQUIREMENTS

1.1    General Introduction
This Scope of Work provides an overall description of Contractor’s
responsibilities for the design, engineering, procurement, manufacture,
management, construction, installation, testing, commissioning, Start Up,
initial operations, and Performance Testing of the Stage 2 Liquefaction
Facility.
All obligations and responsibilities referred to in this Attachment A are
Contractor’s obligations and responsibilities, unless expressly stated to be the
obligation of Owner or a third Person.
References in this Attachment A to any “Section” or “Article” shall mean the
sections or articles of this Attachment A, unless express reference is made to
another section or article of the Agreement. Any capitalized term used in this
Attachment A which is defined in the Agreement shall have the same meaning as
defined in the Agreement, unless a different meaning is expressly provided in
this Attachment A.
1.2    Summary of Contractor Scope
Except for items and services excluded from Contractor’s Scope of Work as
identified in the Agreement to be provided by Owner or others, Contractor’s
responsibilities for the design, engineering, procurement, fabrication,
manufacture, erection, installation, construction, management, inspection,
repair (including Corrective Work), testing (including Performance Tests),
training, pre-commissioning, commissioning and placing into service of the Stage
2 Liquefaction Facility and Equipment and systems, and the required related
labor and materials, shall generally include the following:
a.
Detailed engineering design of the Stage 2 Liquefaction Facility;

b.
Development of Contractor deliverables as described in Attachment B of the
Agreement;

c.
Supply of Equipment;

d.
Mobilization and Stage 2 Site establishment;

e.
Management, reporting and supervision of the Work;

f.
Construction and installation of Stage 2 Liquefaction Facility;



A-4



--------------------------------------------------------------------------------





Execution Version


g.
Care, maintenance and preservation of all Equipment;

h.
Pre-commissioning;

i.
Mechanical Completion;

j.
Ready for Start Up;

k.
Commissioning and Start Up;

l.
Initial Operation of Subproject 3 up to Substantial Completion of Subproject 3;

m.
Performance Tests;

n.
Substantial Completion of Subproject 3;

o.
Performance of Corrective Work in accordance with Article 12 of the Agreement;
and

p.
Final Completion.

1.3    Definitions
“Basic Engineering Design Data” means Stage 2 Document Number
25959-100-3BD-M04-00001 Rev 001.
“Basis of Design” means Stage 2 Document Number 25959-100-3BD-M04-00002 Rev 001.
The Basis of Design is also referred to as the Design Basis in the Agreement.
“Codes and Standards Specification” means Stage 1 Document Number
25889-100-3DS-G01-00001 Rev 000.
“FEED Documents” has the meaning specified in Attachment A, Schedule A-2.
“Scope of Facilities” means Stage 2 Document Number 25959-100-G01-000-00001 Rev
001.
1.4    Priority of Documents
In the event of any conflict or inconsistency between this Scope of Work, the
Basis of Design, the FEED Documents, the Basic Engineering Design Data or the
Scope of Facilities, such conflict or inconsistency shall be resolved in
accordance with the following order of priority, with the document having the
highest priority listed first and the one with the lowest priority listed last:
a.
Modifications to the Scope of Work as more fully set forth in Table A-2;

b.
Scope of Work (Attachment A, Schedule A-1);



A-5



--------------------------------------------------------------------------------





Execution Version


c.
Scope of Facilities;

d.
Basis of Design;

e.
Basic Engineering Design Data;

f.
Other than modifications to the Scope of Work as set forth in Section 1.4(a)
above, other Stage 2, Stage 1 and FEED Documents (Attachment A, Schedule A-2).



A-6



--------------------------------------------------------------------------------





Execution Version


2.
MANAGEMENT AND SUPERVISION

2.1    Owner Management Philosophy
Owner Representative will utilize a team of Owner’s personnel or consultants,
which will be resident in the Contractor’s Houston home office during design and
procurement phase, and at Stage 2 Site during construction through
commissioning, Start Up, initial operations, and until Substantial Completion of
Subproject 3, to facilitate prompt and accurate communications between Owner and
the Contractor.
2.2    Project Execution Plan
Without prejudice to any other provision of this Attachment A or the Agreement
which sets out specific requirements for any of the plans or documents listed
below, within sixty (60) Days after Notice to Proceed, Contractor shall submit
to Owner for review Contractor’s project execution plan (“Project Execution
Plan”), which shall address, summarize, and provide a schedule for development
and finalization of the following plans, procedures, and other documents:
a.
Project objectives;

b.
Project management;

c.
Project Engineering Plan;

d.
Document Management Plan;

e.
Project Controls Plan;

f.
Project Procurement Plan;

g.
Revisions to Attachment G, if any;

h.
Document control plan;

i.
Communications plan;

j.
Project Subcontract Plan;

k.
HSE Plan;

l.
Interface management plan;

m.
Project Quality Plan;



A-7



--------------------------------------------------------------------------------





Execution Version


n.
Project Construction Plan;

o.
Project Commissioning Plan;

p.
Performance Test Procedures;

q.
Labor relations plan;

r.
Management of change plan; and

s.
Operations training plan.

2.3    Owner Office Accommodations
All security, furnishings, electrical power, housekeeping services and other
temporary utilities, lighting, telephones, facsimile, and high speed internet
access associated with the office accommodation below shall be provided by
Contractor commencing at LNTP or NTP (whichever occurs earlier), and concluding
upon Substantial Completion of Subproject 3; provided, however, that item 2.3(b)
below shall be provided commencing at substantial completion of Subproject 2
until Substantial Completion of Subproject 3, and telecommunications line
rentals shall be provided until thirty (30) Days after Substantial Completion of
Subproject 3. International long distance calls will be reimbursed to Contractor
as Reimbursable Costs. Owner will supply computers to Owner personnel.
Contractor shall provide office accommodation for:
a.
Up to a peak of ten (10) Owner personnel at Contractor’s Houston home office,
including two (2) reserved covered parking spaces.

b.
Up to total forty-five (45) Owner personnel at Stage 2 Site, including a
reserved parking area.

3.    ENGINEERING
3.1    Basis of Design
Owner shall be responsible for providing those items of information defined as
“Rely Upon” in the Basis of Design and for providing to Contractor the
information or items specified in Attachment U, subject to Contractor’s
obligation to provide information to Owner as specified in Attachment U.


A-8



--------------------------------------------------------------------------------





Execution Version


In accordance with Section 4.8 of the Agreement, Owner shall remain fully
responsible for the accuracy, completeness and sufficiency of such information.
All other information constituting the Basis of Design or otherwise required for
performance of the Work shall be provided or developed by Contractor, as
applicable, and Contractor shall be fully responsible for the accuracy,
correctness and completeness thereof, and the provisions of Section 2.5A of the
Agreement shall apply with respect to all such information provided or developed
by Contractor or otherwise required for performance of the Work (other than the
information, as specified in the preceding paragraph, which is the
responsibility of Owner).
The following are excluded from the Work: (i) treatment of the Feed Gas upstream
of Unit 11 including the complete removal of oil due to the operation of
00C-2402 Pipeline Gas Compressor; (ii) seismic measurement equipment except as
specified for LNG Tank B; (iii) provisions at the property line for mitigation
of thermal radiation, operational noise, and overpressure; and (iv) permanent
building office furniture.
3.2    Applicable Codes and Standards
The Applicable Codes and Standards include (i) any codes and standards
specifically mentioned in any provision of the Agreement or the Attachments as
applicable to the Work; (ii) any codes or standards set forth or listed in any
document listed in Schedule A-2; and (iii) those codes and standards of
generally accepted practices, methods, techniques and standards employed by the
international LNG industry constituting GECP, as specifically identified through
detailed engineering.
3.3    Project Engineering Plan
Contractor shall produce a detailed project engineering plan (“Project
Engineering Plan”) for review by Owner within sixty (60) Days after Notice to
Proceed. The Project Engineering Plan will provide a summary of the procedures,
plans, and execution methodologies to be used by Contractor to develop the
engineering design in accordance with the Applicable Codes and Standards and the
requirements of the Agreement.


A-9



--------------------------------------------------------------------------------





Execution Version


3.4    Engineering Design
3.4.1    General
In addition to any other engineering requirements specified in Attachment A or
any other provision, Attachment or Schedule of the Agreement, the following
services, Drawings, and Specifications, as a minimum, shall be provided by
Contractor in respect of all engineering disciplines during engineering of the
Stage 2 Liquefaction Facility:
a.
Completing the engineering design documents including the FEED Documents for the
Stage 2 Liquefaction Facility, as required, which were developed by Contractor
prior to the Contract Date;

b.
Developing new Drawings sufficient for procurement of materials and Equipment,
installation, construction, manufacture, fabrication, commissioning, Start Up,
testing, operation and maintenance of the Stage 2 Liquefaction Facility;

c.
Preparation of Equipment data sheets;

d.
Preparation of Drawings for the Stage 2 Liquefaction Facility and related
Drawing list;

e.
Preparation of engineering material requisitions and purchase requisitions, and
amendments as necessary up to record status;

f.
Technical evaluation for all Major Equipment;

g.
Review of vendor data, Drawings and other documentation for engineered
Equipment;

h.
Detailed material take-offs and monitoring of material changes for all
disciplines;

i.
Development of acceptance test requirements for all Major Equipment;

j.
Development and implementation of a plan for witnessing of factory acceptance
tests at vendor’s shops for all Major Equipment;

k.
Drawings control, vendor data and documentation control using a computer
database utilizing Contractor’s document control procedure;



A-10



--------------------------------------------------------------------------------





Execution Version


l.
Review of vendor’s recommended spares for Equipment and prepare final
recommended Operating Spare Parts List in accordance with Section 3.4 of the
Agreement;

m.
Development of technical documents for Subcontracts;

n.
Provision of engineering support for procurement, construction and
commissioning, including assistance to Subcontractors in the interpretation of
technical requirements and Drawings;

o.
Preparation of mechanical catalogues and vendor data books;

p.
Provision of all Record Drawings and Specifications;

q.
Drawings required for tie-ins;

r.
Development of Equipment lists, instrument index, line lists;

s.
HAZOP review of P&IDs not previously conducted under the Stage 1 EPC Agreement;

t.
Safety Integrity Level (SIL) review to define safety levels of critical control
and safety systems not previously completed, and safety systems required for
tie-in requirements for Subproject 3 to Subproject 1 and Subproject 2.

3.5    [Not Used.]
3.6    Procurement and Material Control
3.6.1    General
The Project procurement plan will provide a summary of the procedures, plans,
and execution methodologies to be used by Contractor for procuring Equipment,
materials, goods and services within the Scope of Work (“Project Procurement
Plan”).
3.6.2    Project Procurement Plan
Contractor shall produce a Project Procurement Plan for review by Owner within
ninety (90) Days after Notice to Proceed, and Owner will provide review comments
within ten (10) Business Days after receipt. The Project Procurement Plan will
address, at a minimum:
a.
Inspection;



A-11



--------------------------------------------------------------------------------





Execution Version


b.
Identification of planned Equipment FAT and attendance;

c.
Expediting;

d.
Supplier quality reports;

e.
Technical requirement compliance;

f.
Material control, marking, and certification;

g.
Packing, consolidation, importing;

h.
Transportation, handling, and storage;

i.
Warranties and guarantees; and

j.
Vendor servicemen.

3.6.3    Local Suppliers
Contractor shall give due consideration to local companies to provide materials
and services, provided they are competitive in terms and price, proven quality,
experience, expertise, service and delivery. Contractor will establish
procedures to ensure appropriate consideration of local suppliers.
3.7    Bid Packages
Contractor shall be responsible for preparing and issuing bid packages or
requests for proposals for materials, Equipment and services within the Scope of
Work where required. Contractor shall receive the bids and perform the formal
bid evaluations. Selection of such Subcontractors and execution of related
Subcontracts shall comply with the requirements of Section 2.4 of the Agreement.
3.8    Transportation of Material and Equipment to Stage 2 Site
Contractor shall be fully responsible for the packaging, transportation,
importation, preservation, and customs clearance of all Equipment to and from
the Stage 2 Site, including all associated costs. To the extent Equipment is
transported to the Stage 2 Site by vessels, Contractor shall only use vessels
that are acceptable to the marine cargo insurance providers. All Equipment
deliveries shall be made to the Stage 2 Site and not the Stage 1 Site, even if
such Equipment will be incorporated into the Stage 1 Site, unless prior written
approval for delivery to the Stage 1 Site is obtained from Owner if substantial
completion of Subproject 2 has occurred..


A-12



--------------------------------------------------------------------------------





Execution Version


3.9    Spare Parts
Contractor shall be responsible for obtaining vendor recommendations for spare
parts and delivering such recommendations to Owner in accordance with Section
3.4 of the Agreement.
3.10    Reimbursable Purchases (Reimbursable Change Orders)
In the event that Owner specifically requests Contractor, by way of Change Order
in accordance with Article 6 and Schedule D-4 of the Agreement, to purchase an
item which is not included in the Scope of Work on a cost-reimbursable basis
(“Reimbursable Change Order”), the provisions of this Section 3.10 shall apply
to such reimbursable purchases.
3.10.1    Inquiries
For reimbursable purchases valued over One Million U.S. Dollars
(US$1,000,000.00), to be purchased by Contractor under a Change Order,
Contractor shall ensure all inquiries request sufficient information to support
a complete commercial and technical evaluation, including nearest parts and
service location. Inquiries shall be issued to vendors/subcontractors on the
approved Subcontractors list set out in Attachment G. A sufficient number of
qualified suppliers/subcontractors shall be invited to bid to ensure receipt of
at least three (3) bona fide bids for reimbursable purchases unless otherwise
agreed by Owner.
Contractor shall prepare all inquiries to ensure that the inquiry documentation
is comprehensive and complete with all Drawings so that competitive bids
received will require a minimum amount of conditioning.
3.10.2    Bid Evaluations
Contractor shall issue a complete technical and commercial bid evaluation with
recommendations for award to Owner for review and agreement, prior to any award.
Owner technical and administrative personnel will work with Contractor’s staff
in bid evaluations for all purchases of cost-reimbursable Equipment and other
items.


A-13



--------------------------------------------------------------------------------





Execution Version


3.10.3    Purchase Orders
Following bid evaluation and agreement on the selection of the vendor,
Contractor shall issue a purchase order to the selected vendor. The purchase
order shall include and confirm all factors considered in the inquiry and
technical bid evaluation, and other relevant information and requirements.
3.10.4    Communications
Contractor shall give Owner in writing, at least ten (10) Business Days advance
notice of proposed technical and logistics meetings and commercial negotiations
for cost-reimbursable items between Contractor and vendors, together with date,
time and subject of the meeting. Owner will indicate whether or not it will
participate.
4.    SUBCONTRACTS
4.1    General
Subject to the provisions of Sections 2.3 and 2.4 of the Agreement, Contractor
shall engage Subcontractors as required to perform the Work and carry out
Contractor’s obligations under the Agreement.
4.2    Project Subcontract Plan
Contractor shall produce a detailed Subcontract plan (“Project Subcontract
Plan”) for review by Owner within ninety (90) Days after Notice to Proceed. The
Project Subcontract Plan will provide the procedures, plans, and execution
methodologies to be used by Contractor for bidding, evaluating, awarding,
inspection, progress monitoring, technical requirement compliance, material
controls, and expediting of Subcontracts.
4.3    Local Subcontractors and Sub-subcontractors
Contractor shall give due consideration to local companies to provide materials
and services, provided they are competitive in terms and price, proven quality,
experience, expertise, service and delivery. The Project Subcontract Plan shall
indicate how Contractor intends to ensure appropriate consideration of local
subcontractors.


A-14



--------------------------------------------------------------------------------





Execution Version


4.4    Bid Packages
Contractor shall be responsible for preparing and issuing bid packages or
request for proposals for Subcontracts. Selection of such Subcontractors and
execution of related Subcontracts shall comply with the requirements of Section
2.4 of the Agreement.
5.    CONSTRUCTION
5.1    General
Contractor shall produce a detailed construction plan (“Project Construction
Plan”) for review by Owner within ninety (90) Days after Notice to Proceed.
Owner will provide comments within ten (10) Business Days following receipt. The
Project Construction Plan will provide a summary of the procedures, plans, and
execution methodologies to be used by Contractor for all management, controls,
labor, supervision, consumables, tools, plant and Equipment necessary to
construct, mechanically complete, test, and pre-commission the Stage 2
Liquefaction Facility. The Project Construction Plan will address the following:
a.
Construction procedures;

b.
Policies, rules and regulations for:

i.
HSE;

ii.
Personnel identification;

iii.
Access to Stage 2 Site;

iv.
Access to Off-Site Rights of Way and Easements;

v.
Firearms, drugs, alcohol, animals, etc.;

vi.
Access Equipment;

vii.
Construction Permits;

viii.
Parking;

ix.
Vehicular access;

x.
Personnel orientation; and

xi.
Construction plant and Construction Equipment;



A-15



--------------------------------------------------------------------------------





Execution Version


c.
Construction methodology;

d.
Tie-In plan including:

i.
Activity description;

ii.
Component of Stage 1 Liquefaction Facility impacted; and

iii.
Component impact duration to Stage 1 Liquefaction Facility.

e.
Scaffolding and access equipment;

f.
Temporary roads;

g.
Work force training;

h.
Industrial relations;

i.
Public relations;

j.
Security;

k.
Transportation of Equipment;

l.
Construction dock;

m.
Utilities, chemicals, lubricants;

n.
Construction communication procedures;

o.
First fills;

p.
Punchlists;

q.
Close out; and

r.
Demobilization.

5.2    Stage 2 Site Preparation
Contractor shall be responsible for carrying out Stage 2 Site preparation Work
as defined in Basis of Design, including:
a.
Temporary and permanent roads;

b.
Top soil removal; and



A-16



--------------------------------------------------------------------------------





Execution Version


c.
Temporary and permanent drainage.

Suitable general fill material for use in areas without any foundations and
under temporary facilities will be available from the 40AC borrow pit.
Structural fill will be imported for use within the footprints of the LNG Train,
under roads and under any soil supported foundations.
The Work excludes general improvements to off-Site infrastructure including
improvements to La Quinta Road and/or La Quinta drainage ditch.
5.3    Scaffolding and Access Equipment
The Contractor shall provide a safe means of access to the Work at all times,
including for purposes of inspections by Owner. Scaffolding must be substantial
and appropriately designed for the job. The Contractor shall keep adequate
records to demonstrate a system of regular inspection of scaffolds, by
appropriately qualified personnel. Records shall also be maintained of
calculations performed for load bearing scaffolds. Tags with inspection, and
expiration shall be prominently displayed on all scaffolding.
5.4    Craneage and Lifting Equipment
The Contractor shall only employ craneage and lifting equipment that has been
tested and which is fit for purpose. All crane operators and riggers shall be
adequately trained and must be able to demonstrate that they hold the
appropriate certification. The Contractor shall keep records of tests and
certification of all lifting equipment, craneage and operators employed in the
Work. Contractor shall comply with its internal rigging procedures for all
lifting operations. Contractor will submit rigging plans for lifts exceeding
fifty (50) tons, multiple crane lifts or lifts which are considered critical for
review by Owner or Owner’s designee.
5.5    Medical Facilities
The Contractor shall provide provisions for suitable first-aid facilities which
shall be available to all personnel at the Stage 2 Site, including those
employed by Owner, Subcontractors and visitors.
The first-aid facilities, as a minimum, shall include a fully equipped first-aid
room capable of treating injuries that can be anticipated on a construction
site. Contractor shall provide at least one qualified EMT or nurse on duty
during the hours when construction Work is in progress at the Stage 2 Site. The
Contractor shall also provide a program of training for first-aid personnel
among the workforce


A-17



--------------------------------------------------------------------------------





Execution Version


and establish an emergency response team, drawn from the medical and workforce
first-aid personnel, to deal with serious Stage 2 Site accidents.
The Contractor shall produce for review by Owner within thirty (30) Days after
Notice to Proceed, a plan detailing how emergency medical treatment will be
administered. Such plan shall take into account capabilities of local hospital,
medical facilities and emergency plan.
5.6    Sanitation
The Contractor shall provide adequate washing and latrine facilities for its
workforce and for visitors permitted on the Stage 2 Site. These facilities shall
be cleaned, disinfected, stocked with supplies and maintained regularly at all
times and the disposal of sanitary waste shall conform to statutory
requirements.
5.7    Housekeeping
The Contractor shall provide suitable receptacles and services to ensure that
all scrap materials, debris and spoil generated by the Work, are collected
regularly and properly disposed. Disposal of such materials outside the Stage 2
Site shall be to a properly licensed land fill or environmental waste
subcontractor, in accordance with Applicable Law and Permits.
As soon as practicable after the completion of all Punchlist items, Contractor
shall remove all Construction Equipment, construction trailers and other
temporary facilities, and all other items brought onto the Stage 2 Site by
Contractor, Subcontractors or Sub-subcontractors which are not the property of
Owner, and remove from the Stage 2 Site and properly dispose of all scrap
materials, debris and spoil. Contractor shall allow all temporary construction
laydown areas to naturally revegetate, unless such areas are designated for
wetland mitigation or other use by Owner that does not require such restoration.
5.8    Temporary Facilities
Until Substantial Completion of Subproject 3, Contractor, unless otherwise
specified in Attachment U, shall provide all temporary facilities necessary for
performance of the Work. The Work excludes any geotechnical study and/or
topographical survey of the offsite temporary facilities areas. All temporary
buildings, piping, cabling, communications equipment, storage facilities,
fencing, gates, gas detection equipment, utilities, and the like above ground
shall be removed on Substantial Completion of Subproject 3 or by lease
expiration of the Off-site Rights of Way and


A-18



--------------------------------------------------------------------------------





Execution Version


Easements, whichever occurs earlier. The underground portion of the temporary
utilities will be cut-off just below grade, capped, and abandoned in place with
as-built documentation provided. Crushed rock for the temporary facilities areas
will be abandoned in place upon Substantial Completion of Subproject 3.
Contractor shall be responsible for maintenance and repair of the following: (i)
the heavy haul road on the Stage 1 Site, and (ii) other roads (including
culverts) and bridges within, or used to access, the Site or the Off-site Rights
of Way and Easements. Notwithstanding the preceding sentence, following
substantial completion of Subproject 1 or substantial completion of Subproject 2
under the Stage 1 EPC Agreement, as applicable, Owner shall be responsible for
maintenance and repair of those roads on the Stage 1 Site, including the heavy
haul road on the Stage 1 Site; provided that, to the extent Contractor, its
Subcontractor or Sub-subcontractors damage such roads, Contractor shall be
responsible for the repair of such road.
5.9    Health, Safety and the Environment (HSE)
Contractor shall comply with the requirements of the Agreement and Attachment J
of the Agreement. Owner shall provide a waste generator identification number
for regulated and hazardous waste generated at the Site and Off-Site Rights of
Way and Easements and shall provide a signature for manifests for such waste
removed from the Site and Off-Site Rights of Way and Easements. Contractor shall
notify Owner prior to removal of such waste from the Site. The Work excludes
construction noise mitigation other than the requirements within the Site to
comply with OSHA.
5.10    Industrial Relations
The Contractor shall prepare and provide to Owner within ninety (90) Days
following Notice to Proceed, its policies and plans for managing industrial
relations at the Stage 2 Site, for review by Owner. Such policies and plans
shall cover working hours, right to work policies, working patterns, shifts,
disputes procedure, welfare facilities (catering, sanitary, wet weather gear,
protective clothing etc.), training, wet weather working, holidays and any other
relevant matters.
The Contractor shall report all disputes or potential disputes involving
Contractor or Subcontractor employees to Owner Representative as soon as
practicable after they occur. The Contractor will be expected to take a
pro-active role in managing industrial relations among such employees at the
Site.


A-19



--------------------------------------------------------------------------------





Execution Version


5.11    Stage 2 Site Security
The Contractor shall be responsible at all times for security at the Stage 2
Site until Substantial Completion of Subproject 3. Fencing and monitoring by
security personnel and devices shall be provided and maintained to prevent
unauthorized access, theft, or damage to the Stage 2 Site. Contractor shall
provide a licensed security guard service to secure the Stage 2 Site entrances,
perimeter fencing and secure areas at all times and to carry out random searches
of vehicles and personnel arriving or leaving the Liquefaction Facility Site.
Adequate security lighting of the Stage 2 Site shall be provided. Contractor
shall abide by Corpus Christi Liquefaction Terminal Security Policy while on the
Stage 1 Site for (i) Subproject 1 after substantial completion of Subproject 1,
and (ii) Subproject 2 after substantial completion of Subproject 2.
Contractor shall prepare within thirty (30) Days after Notice to Proceed a
security plan for the Stage 2 Site for review by Owner, that shall address
measures related to access to the Stage 2 Site by Owner, Contractor,
Subcontractors, Sub-subcontractors and third parties, personnel identification,
coordination with the Stage 1 Liquefaction Facility security policies,
enforcement and compliance by all such Persons with the Stage 2 Site security
policy. Contractor shall be responsible for implementing, executing, ensuring
compliance with, and enforcing, such security plan.
5.12    Materials Handling, Control and Preservation
Contractor shall be responsible for developing and implementing a plan for all
items of Equipment delivered to Stage 2 Site which will include and address the
following obligations of Contractor as a minimum:
a.
Ensure that all materials are delivered to Stage 2 Site unless prior written
approval of delivery to Stage 1 Liquefaction Facility is obtained from Owner;

b.
Receipt of all items including unloading, unpacking, inspection, storage and
protection of same;

c.
Ensure that all materials are used correctly and no materials are substituted
without Contractor’s and Owner’s agreement;

d.
Safekeeping, in accordance with the vendor/manufacturer guidelines/instructions
for preservation of all Equipment on Site and ensuring that all materials are
marked as being provided for the Work;



A-20



--------------------------------------------------------------------------------





Execution Version


e.
Establishing and maintaining an adequate security system to control access to
Equipment storage sites and prevent theft or other loss;

f.
Maintain records and account for all Equipment delivered and installed, and the
remaining surplus and scrap for all Equipment;

g.
Maintain and provide to Owner upon request a critical items delivery report
(“Procurement Status Report”), for Major Equipment and other critical items
required for the Work;

h.
Development and implementation of a materials handling methods procedure for the
movement of all Major Equipment and materials; and

i.
The inspection, care, preservation, and maintenance of materials and equipment.

5.13    Material Control Procedure
Contractor shall implement strict material control throughout all phases of the
Work. Contractor shall submit to Owner for review within ninety (90) Days after
Notice to Proceed, its proposed material control procedures for inclusion in the
Project procedures manuals, which shall include Contractor’s plans and
procedures for the use of appropriate computer systems to manage material
control and to provide Owner with periodic status reports regarding the control
of Equipment, and it shall submit its procedures for these systems for Owner
review.
5.14    Material Marking
All Equipment arriving on Stage 2 Site shall be inspected by Contractor to
ensure that it is marked according to Project requirements, and purchase order
instructions. The marking of each item will act as a cross-reference to
associated documentation, Drawings and Work scope. Add additional slogan below
the Cheniere logo on LNG Tank B.


A-21



--------------------------------------------------------------------------------





Execution Version


5.15    Construction Utilities
5.15.1    Electrical
Contractor shall be responsible for provision of construction power facilities
and payment for electrical consumption during construction until Substantial
Completion of Subproject 3.
5.15.2    Potable Water
Contractor shall provide potable water and ice for the Stage 2 Site use, and
ensure that a safe and plentiful supply of potable water and ice is available
for all activities on the Stage 2 Site until Substantial Completion of
Subproject 3. The water and ice for human consumption shall be of suitable
quality.
5.15.3    Air
Until Substantial Completion of Subproject 3, Contractor shall provide
instrument air for testing and operation and compressed air suitable for
construction, testing and drying and any other purposes required in connection
with performance of the Work.
5.15.4    Nitrogen
Until Substantial Completion of Subproject 3, Contractor shall provide all
nitrogen as required for construction, testing, drying, purging and
commissioning, including the Tanks.
5.15.5    Fuels, Lubricants & Service Fluids
Until Substantial Completion of Subproject 3, Contractor shall provide all
necessary fuels, lubricants, catalysts, and service fluids required for all
Equipment, except that Owner will supply Commissioning Feed Gas in accordance
with Section 4.8 of the Agreement. Contractor shall provide suitable temporary
storage of fuels, lubricants, and service fluids, including secondary
containment where required.
5.16    First Fill Materials
Contractor shall supply and install all first fill lubricants, liquids, fuels,
chemicals, mDEA, ethylene refrigerant, propane refrigerant and packings. First
fill materials shall be stored in accordance with the manufacturer’s
instructions. Contractor shall provide lubricating oils, mDEA, and refrigerants
from date of first fill, including changes and replenishments, until Substantial
Completion of


A-22



--------------------------------------------------------------------------------





Execution Version


Subproject 3. Provide Mobil oil DTE 832 for initial fill of all major
refrigerant compressor lubrication oil reservoirs.
6.    QUALITY MANAGEMENT
6.1    Quality Assurance Requirements
Contractor shall provide an integrated quality management group to operate the
quality assurance, quality control and certification functions of the quality
management system. The quality management group shall be independent from
Contractor’s construction, procurement and scheduling activities.
6.2    Project Quality Plan
Contractor shall produce a detailed Project-specific quality assurance and
inspection plan (“Project Quality Plan”) for Review by Owner within sixty (60)
Days after Notice to Proceed. The Project Quality Plan shall define the
Contractor organization and responsibilities of the quality management group
personnel and shall detail the procedures the Contractor intends to use to
manage and control those aspects of the Work which may affect the quality of the
completed Project.
The Project Quality Plan shall meet the requirements of Section 3.18 of the
Agreement, may be based on Contractor’s standard quality assurance procedures,
and shall, at a minimum, cover the following information:
a.
Project quality policy;

b.
Project quality objectives;

c.
Management responsibilities and duties of all key QA personnel;

d.
Quality assurance and quality control organization;

e.
A list and status of the procedures that will be employed on the Project.
Program of internal, supplier, and Subcontractor audits;

f.
Documentation and certification control;

g.
Control of nonconforming products or processes and corrective actions;

h.
Design validation;

i.
Material traceability for all cryogenic materials; and



A-23



--------------------------------------------------------------------------------





Execution Version


j.
Witness points in accordance with Section 12.2 of the Agreement.

7.    COMMISSIONING AND START UP
7.1    Introduction
Contractor will be responsible for carrying out the commissioning, Start Up, and
testing of Equipment including conducting Performance and Commissioning Tests,
as set forth in greater detail in Attachment V, Attachment S, and Attachment T.
In addition, Contractor will be responsible for operation of the Stage 2
Liquefaction Facility through Substantial Completion of Subproject 3 (subject to
Owner’s rights under Section 11.7B of the Agreement). The Contractor shall have
responsibility for the Equipment including upkeep, scheduled and preventative
maintenance until Substantial Completion of Subproject 3; provided, however,
Owner shall bear the cost of any of the foregoing incurred by reason of any
Operations Activity required by Owner under Section 11.7B of the Agreement.
Contractor shall provide all consumable and spare parts for commissioning and
anticipated start up spare requirements, including all first fills, chemicals,
and lubricants. Commissioning activities include all activities that must be
completed prior to Start Up of Equipment, including, but not limited to,
introduction of inert gas to oxygen-free the equipment and begin the drying out
process.
Maintenance work during commissioning shall be the responsibility of Contractor.
This work includes, but is not limited to, checking pipe hangers, supports,
guides and pipe specialties for operating settings and making necessary
adjustments. It also includes repair of any Equipment, piping, welding,
assistance in cleaning temporary strainers, replacing filters and removal of any
blinds as required.
7.2    Project Commissioning Plan
Contractor shall produce a detailed plan (“Project Commissioning Plan”) for
review by Owner. The Project Commissioning Plan shall list the procedures the
Contractor intends to use to ensure that Equipment is brought through
pre-commissioning, commissioning, Start Up, Performance Tests and Substantial
Completion of each Subproject safely and in accordance with Attachment V of the
Agreement. The Project Commissioning Plan will be implemented by Contractor, and
address the following as a minimum:
a.
Mechanical completion;



A-24



--------------------------------------------------------------------------------





Execution Version


b.
Field testing;

c.
Ready for Start Up;

d.
Commissioning;

e.
Development of operating manuals;

f.
Development of maintenance manuals;

g.
Ready for Performance Testing;

h.
Performance Testing;

i.
Emissions and noise testing;

j.
Interface with the FERC and the Pipeline and Hazardous Materials Safety
Administration (“PHMSA”) as required in accordance with Section 9;

k.
Substantial Completion Punchlist of Subproject 3;

l.
Close-out; and

m.
Demobilization.

7.3    Operating and Maintenance Manuals
Contractor shall supply Start Up, operation, and maintenance manuals for review
by the Owner in accordance with Attachment V of the Agreement. These Start Up
manuals will include the sequence of activities that must be carried out in
order to Start Up the Stage 2 Liquefaction Facility. The manuals shall
incorporate the DOT Part 193 Operator Qualification and OSHA 1910 requirements
that define the process safety management system.
7.4    Performance Tests
Contractor shall perform Performance Tests in accordance with Section 11.2 of
the Agreement and Attachment S.
7.5    Operating Tests
Contractor shall conduct testing in accordance with Attachment S and the
following operating tests to confirm the design meets the requirements of the
Scope of Work. The procedures and acceptance criteria will be finalized by
Contractor and reviewed by Owner prior to conducting the operating


A-25



--------------------------------------------------------------------------------





Execution Version


tests. The operating tests will be conducted before or after the Performance
Tests as agreed by the Parties.
7.5.1    ESD Tests
Emergency shutdown (“ESD”) systems will be tested during precommissioning,
commissioning or operation with LNG/Natural Gas in the system as follows. If
unplanned inadvertent ESD trips occur during initial operations then the below
corresponding ESD test will be deemed completed:
a.
LNG Tank B will be loaded to test the high level shutdown function; the test
shall be conducted to verify liquefaction shutdown;

b.
ESD shutdown will be initiated to ensure that LNG Train 3 is shut down safely
and in proper sequence during operation; and

c.
Power failure simulation shutdown will be initiated to ensure a safe, smooth
shutdown sequence is achieved during LNG Train operation.

7.5.2    Commissioning Tests
Contractor shall perform Commissioning Tests in accordance with Attachment S.
7.6    Owner Operator Training
Contractor will provide training to Owner in accordance with Section 3.5 of the
Agreement and Attachment V.
7.7    Vendor Training
Contractor shall coordinate vendor training in accordance with Section 3.5 of
the Agreement and Attachment V.
7.8    Operations Activities Prior to Substantial Completion of Subproject 3
Contractor will operate the Stage 2 Liquefaction Facility in accordance with
Section 11.7 of the Agreement. The Work excludes Contractor supply of strainers
at the LNG Tanker.
8.    PROJECT CONTROL
8.1    General


A-26



--------------------------------------------------------------------------------





Execution Version


Contractor shall plan and program the Work and its resource requirements in
accordance with the requirements of the Project Schedule.
8.2    Project Controls Plan
Contractor shall produce a detailed Project controls plan (“Project Controls
Plan”) for review by Owner within sixty (60) Days after Notice to Proceed. Owner
will provide comments within ten (10) Business Days. The Project Controls Plan
shall detail the procedures to be used by Contractor to maintain the scheduling,
control, progress, Change Order control, and reporting of activities required
for Substantial Completion of Subproject 3 to be achieved by the Guaranteed
Substantial Completion Date of Subproject 3.
8.3    Program Reporting - Planning Network
The Work shall be planned, managed, monitored and controlled by use of an
integrated critical path network planning system, derived from a work breakdown
structure (“WBS”).
8.4    CPM Schedule
Contractor shall produce a CPM Schedule in accordance with Section 5.4 of the
Agreement that will be the reference schedule for the duration of the Project
unless revised by Change Order approved by the Owner. The CPM Schedule shall be
the Project baseline plan comprising a control network detailing all activities
to be completed in a logical sequence and being in sufficient detail to identify
key activities and restraints, interdependencies, interrelationships and
resources required to control the Project.
The CPM Schedule shall:
a.
Be consistent with the Project Schedule, including NTP and the Guaranteed
Substantial Completion Date for Subproject 3;

b.
Represent Contractor’s best judgment as to how it shall complete the Work in
compliance with the Project Schedule;

c.
Be a detailed graphic representation of all significant aspects of the Work
showing Contractor’s plans for performance of the Work;

d.
Comply with GECP;



A-27



--------------------------------------------------------------------------------





Execution Version


e.
Indicate a level of detail sufficient for Contractor to plan, organize, direct,
coordinate, perform and execute the Work, and for Owner to monitor the progress
of the Work;

f.
Include separate activities for each significant portion of the Work including
activities for mobilization, engineering, procurement, construction,
commissioning, start up, testing, closeout and demobilization;

g.
Include the duration, early and late start dates, early and late finish dates;

h.
Show activity number, activity description, and responsible Person (i.e.,
Contractor, Subcontractor, or Sub-subcontractor) for each activity;

i.
Reflect logical relationships between activities with a reasonable duration for
each activity, and show an uninterrupted critical path from LNTP No. 1 through
First LNG Cargo, Substantial Completion of Subproject 3 and Final Completion;
and,

j.
Indicate all Milestones to be used for progress payments. The initial CPM
Schedule shall reflect the dates on the original Milestones progress payment
schedule. Thereafter, at least once each quarter Milestones shall be
re-scheduled in the CPM Schedule, if necessary, to reflect the current Schedule
progress and updated projected Milestone dates. New Change Order Milestones, if
any, shall be incorporated into the CPM Schedule at the quarterly CPM Schedule
update. The quarterly CPM Schedules shall be submitted to Owner every quarter in
both hardcopy and native electronic formats and shall meet and include all
requirements of the CPM Schedule as specified in the Agreement.

8.5    Progress Measurement
The Contractor shall, until Substantial Completion of Subproject 3, develop and
maintain systems and procedures for the measurement of progress against the CPM
Schedule. The Contractor shall measure progress based on actual Work completed.
8.6    Meetings; Weekly Progress Meetings; Minutes
Periodic meetings shall be held as required for the purpose of keeping Owner
fully informed of all aspects of the Work, and for reviewing execution plans,
technical or financial concerns, progress


A-28



--------------------------------------------------------------------------------





Execution Version


status and scheduling of the Work, remedial actions, quality concerns, safety
concerns, interfaces, and Owner and Contractor plans for resolving issues.
Commencing with LNTP, weekly progress meetings will be held between Owner’s
Representative or his designee, and any other Persons designated by Owner, and
Contractor’s Key Personnel at the appropriate Stage 2 Site location, or as
agreed by the Parties, Owner or Contractor home office. Owner and Contractor
shall agree on dates, standardized reports and agenda for such meetings well in
advance as the Work demands.
Minutes of all progress-related meetings (including weekly meetings) shall be
prepared by Contractor (unless otherwise agreed by Owner) and sent to Owner in
electronic format within five (5) Business Days following the meeting. The
contents of the minutes shall be subject to review at the next weekly progress
meeting. The format for the preparation of the minutes shall be mutually agreed
at the first meeting. The minutes as a minimum should include decisions made,
action item responsibilities and action dates and the results of assigned
actions outlined in the previous minutes and shall be distributed to all
attendees, Owner Representative, and in accordance with the document
distribution matrix, to be developed during the Project execution.
8.7    Monthly Progress Reports
Commencing with LNTP, Contractor shall provide a written Monthly Progress Report
to Owner no later than ten (10) Days after the end of each Month, and the
Monthly Progress Report shall cover activities up through the preceding Month in
which the Monthly Progress Report is issued. The Monthly Progress Report shall
be provided in MS Word format. Contractor shall provide Owner with the number of
copies of such reports and shall arrange for the distribution thereof as Owner
may reasonably request.
Commencing with LNTP a progress meeting shall be held each Month by Contractor
at the Stage 2 Site or at an alternate site mutually agreeable to Owner and
Contractor and at a mutually agreeable time, for the purpose of reviewing with
Owner the Monthly Progress Report issued during such Month.
Contractor shall provide Monthly Progress Reports in a form reasonably
acceptable to Owner which will indicate, at a minimum:
a.
Narrative summary of progress;



A-29



--------------------------------------------------------------------------------





Execution Version


b.
A description, as compared with the Project Schedule and CPM Schedule, of
engineering, procurement, construction, commissioning, and testing status
including actual percentage complete versus planned percentage complete,
document status, significant activities accomplished during the reporting Month,
significant activities planned for the current Month and current estimated dates
on which First LNG Cargo and Substantial Completion for Subproject 3 shall be
achieved;

c.
Summary of Milestones planned and actually completed during the covered Month;

d.
Change Orders pending and approved;

e.
Description of any problems (including any occurrence of which Contractor is
aware that could reasonably be expected to increase the cost of the Project or
delay Substantial Completion of Subproject 3 beyond the Substantial Completion
Date) and summary of plans for resolution;

f.
A description of the status of the Contractor’s Permits, including the dates of
Contractor’s applications submitted or to be submitted and the anticipated dates
of actions by Governmental Instrumentalities with respect to such Permits;

g.
A description of reportable environmental, health and safety incidents as well
as any unplanned related impacts, events, accidents, reported near misses or
issues that occurred during the reporting period;

h.
A description of all safety and security issues;

i.
A description of quality assurance activities;

j.
Progress photos showing representative portions of the Stage 2 Site and the
Work, including completed Milestones, with a description of the photograph and
the date taken; and

k.
All applicable information reasonably required by FERC and other Governmental
Instrumentalities as identified in Section 9.0.



A-30



--------------------------------------------------------------------------------





Execution Version


8.8    Quarterly Executive Progress Reports
Commencing at LNTP, within fifteen (15) Days after the end of each quarter,
Contractor shall provide Owner an executive progress report (“Executive Progress
Report”) suitable for presentation to Owner’s executive management and
shareholders in a form reasonably acceptable to Owner. These reports will be
presented to Owner and discussed at a progress meeting to be held between
Contractor Key Personnel and Owner Representative or his designee and any other
Persons designated by Owner, every four Months. The Executive Progress Reports
will include:
a.
Narrative summary of progress;

b.
Update of the status of the Project, including a high level summary schedule
depicting current progress and projected First Cargo and Substantial Completion
for Subproject 3;

c.
Progress photographs and other illustrations; and

d.
Description of any problems and summary of plans for resolution.

8.9    Contractor Deliverables
(See Attachment B, Contractor Deliverables)
9.    CONTRACTOR INTERFACES
9.1    FERC Activities - Division of Responsibility
Owner is required to provide regular reports and other information to the FERC
during design, construction, and operation of the Stage 2 Liquefaction Facility
as outlined in FERC Authorization, and in the Code of Federal Regulations (CFR),
Title 49 - Transportation; Part 191 - Transportation of Natural and Other Gas by
Pipeline; Annual Reports, Incident Reports, and Safety Related Condition
Reports, and Part 193 - Liquefied Natural Gas Facilities: Federal Safety
Standards. The Stage 2 Liquefaction Facility will also be subject to regular
inspections by FERC staff, and routine monitoring by Owner. Contractor shall
assist Owner for interfaces with FERC, including those specifically noted in the
Division of Responsibility Matrix below:




A-31



--------------------------------------------------------------------------------





Execution Version


FERC Activity
Owner
Contractor
Remarks
FERC Permit overall responsibility
P
Note 1
Refer to Owner Permits, Attachment Q.
Note 1 - Contractor is responsible for construction and commissioning related
Permits,) refer to Attachment P).
FERC coordination during Project execution
P
S
 
Department of Transportation (“DOT”) drug testing program during construction.
S
P
 
FERC compliance and inspection during Project execution
(a) Owner’s Monthly Report
(b) Support FERC and DOT inspection visits
(c) Environmental inspector’s weekly reports concerning construction activities
(d) Provide required Project and commissioning data
(e) Update FERC permit data
(f) FERC and DOT technical reviews and occasional meetings
(g) FERC witness of tests such as tank foundation, hydro test, Start Up and
commissioning etc.
(h) Address FERC compliance issues
(i) Provide date for FERC conditions
P
S
 
Submit final report to FERC
P
S
 
Obtain FERC Authorization, including compliance with conditions thereof
P
S
The FERC Authorization is required to site, construct and operate the
Liquefaction Facility
FERC’s authorization to commence operation
P
S
 
 
 
 
 



A-32



--------------------------------------------------------------------------------





Execution Version


FERC Activity
Owner
Contractor
Remarks
Start-up and commissioning coordination with FERC
P
S
Owner responsible for Feed Gas supply, shipping and logistics, and
bi-directional Pipeline.
FERC requirement for Project Books and Records to be maintained three years
after Final Completion
P
Note 2
Note 2 - Contractor to turn over Project records at the earlier of expiration of
the Defect Correction Period or termination of the Agreement.
Response to FERC issued conditions requiring implementation plans
P
S
Owner to identify actions and timeline for response support.

Legend:
P = Primary responsibility
S = Contractor support
9.2    FERC Required Reports
Owner is required to provide regular reports and other information to the FERC
during design, construction, and operation of the Stage 2 Liquefaction Facility
and associated modifications to the Stage 1 Liquefaction Facility. The Stage 2
Liquefaction Facility and associated modifications to the Stage 1 Liquefaction
Facility will also be subject to regular inspections by FERC staff and routine
monitoring by inspectors. Contractor shall assist Owner with all interfaces with
FERC as follows:
a.
Operation and maintenance procedures and manuals, as well as emergency plans and
safety procedure manuals, shall be filed with the FERC prior to commissioning
operations. Contractor is responsible for developing these documents, including
changes recommended by the FERC, and resubmitting these documents to Owner as
required;

b.
The FERC staff shall be notified of any proposed revisions to the security plan
and physical security of the Stage 2 Liquefaction Facility prior to
commissioning. Contractor shall assist Owner in the development of these plans,
and shall advise Owner if changes to the design or construction of the Stage 2
Liquefaction Facility may impact these plans;



A-33



--------------------------------------------------------------------------------





Execution Version


c.
Progress on the Project shall be reported in monthly reports submitted to the
FERC. Details should include a summary of activities, problems encountered and
remedial actions taken, and HSE incidents. The Monthly Progress Report described
in Section 8.7 shall be formatted so that the required information can be easily
extracted by Owner and sent to the FERC;

d.
Problems of significant magnitude shall be reported to the FERC on a timely
basis. Additional Stage 2 Site inspections and technical reviews will be held by
FERC staff prior to commencement of operation. Contractor shall cooperate with
Owner at all times in this regard and report any such problems to Owner
immediately, and in all cases within twenty-four (24) hours;

e.
The Stage 2 Liquefaction Facility and associated modifications to the Stage 1
Liquefaction Facility shall be subject to regular FERC staff technical reviews
and Stage 2 Site inspections on at least a biennial basis or more frequently as
FERC dictates. Prior to each FERC staff technical review and Stage 2 Site
inspection, the Owner will respond to a specific data request including
information relating to possible design and operating conditions that may have
been imposed by other agencies or organizations. This shall include provision of
up-to-date detailed piping and instrumentation diagrams reflecting modifications
and provision of other pertinent information not included in the semi-annual
reports described below, including events that have taken place since the
previously submitted annual report. Contractor shall assist Owner with these
FERC reviews, requests, inspections, and reports as required;

f.
Semi-annual operational reports shall be filed with the FERC to identify
modifications to Stage 2 Liquefaction Facility design and operating conditions,
abnormal operating experiences, activities (including ship arrivals, quantity
and composition of imported LNG, vaporization quantities, boil-off/flash gas,
etc.), including future plans and progress thereof. Abnormalities should
include, but not be limited to: unloading/shipping problems, potential hazardous
conditions from offsite vessels, Tank stratification or rollover, geysering,
Tank pressure excursions, cold spots on the Tanks, Tank vibrations and/or
vibrations in associated cryogenic piping, Tank settlement, significant
equipment or instrumentation malfunctions or failures, non-scheduled maintenance
or repair (and reasons therefore), relative movement of Tank inner vessels,
vapor or liquid releases,



A-34



--------------------------------------------------------------------------------





Execution Version


fires involving Natural Gas and/or from other sources, negative pressure
(vacuum) within a Tank and higher than predicted Boil-Off rates. Adverse weather
conditions and the effect on the Project also should be reported. Reports should
be submitted within forty-five (45) Days after each period ending June 30 and
December 31. In addition, a section entitled “Significant plant modifications
proposed for the next 12 months (dates)” also shall be included in the
semi-annual operational reports. Such information would provide the FERC staff
with early notice of anticipated future construction/maintenance projects at the
Stage 2 Liquefaction Facility and Stage 1 Liquefaction Facility. Contractor
shall assist Owner with any semi-annual operational reports that may be due
during the period before Substantial Completion of such Subproject or
modification to the Stage 1 Liquefaction Facility;
g.
Significant non-scheduled events, including safety-related incidents (i.e., LNG
or Natural Gas releases, fires, explosions, mechanical failures, unusual over
pressurization, and major injuries) shall be reported to FERC staff within
forty-eight (48) hours. In the event an abnormality is of significant magnitude
to threaten public or employee safety, cause significant property damage, or
interrupt service, notification shall be made immediately, without unduly
interfering with any necessary or appropriate emergency repair, alarm, or other
emergency procedure. This notification practice shall be incorporated into the
Stage 2 Liquefaction Facility’s emergency plan. Contractor shall report all such
incidents to Owner immediately, and in all cases within twenty-four (24) hours,
and develop for Owner any such reports that may be required during the period
before Substantial Completion of such Subproject. Examples of reportable
LNG-related incidents include:

i.
Fire;

ii.
Explosion;

iii.
Property damage exceeding $10,000;

iv.
Death or injury requiring hospitalization;

v.
Free flow of LNG for five minutes or more that results in pooling;

vi.
Unintended movement or abnormal loading by environmental causes, such as an
earthquake, landslide, or flood, that impairs the serviceability, structural
integrity, or reliability of the Stage 2 Liquefaction Facility;



A-35



--------------------------------------------------------------------------------





Execution Version


vii.
Any crack or other material defect that impairs the structural integrity or
reliability of Equipment that contains, controls, or processes Natural Gas or
LNG;

viii.
Any malfunction or operating error that causes the pressure of a pipeline or
Equipment that contains or processes Natural Gas or LNG to rise above its
maximum allowable operating pressure (or working pressure for LNG facilities)
plus the build-up allowed for operation of pressure limiting or control devices;

ix.
A leak in Equipment that contains or processes Natural Gas or LNG that
constitutes an emergency;

x.
Inner tank leakage, ineffective insulation, or frost heave that impairs the
structural integrity of any tank;

xi.
Any safety-related condition that could lead to an imminent hazard and cause
(either directly or indirectly by remedial action of the operator), for purposes
other than abandonment, a twenty (20) percent reduction in operating pressure or
shutdown of operation of a pipeline or an Equipment that contains or processes
Natural Gas or LNG;

xii.
Safety-related incidents to LNG trucks or LNG vessels occurring at or in route
to and from the Stage 2 Liquefaction Facility; and

xiii.
The judgment of the LNG personnel and/or management even though it did not meet
the above criteria or the guidelines set forth in the Stage 2 Liquefaction
Facility’s incident management plan.

In the event of an incident, the FERC has authority to take whatever steps are
necessary to ensure operational reliability and to protect human life, health,
property or the environment, including authority to direct the Stage 2
Liquefaction Facility to cease operations. Following the initial notification to
Owner, FERC staff will determine the need for Owner to file a separate follow-up
report or follow-up in the upcoming semi-annual operational report. All
follow-up reports should include investigation results and recommendations to
minimize a reoccurrence of the incident. Contractor shall develop for Owner any
such reports that may be required if the incident happened before Substantial
Completion of Subproject 3.
Owner has overall responsibility for the FERC permit application, coordination
with FERC, and coordination and management of compliance issues. Contractor is
responsible for executing the


A-36



--------------------------------------------------------------------------------





Execution Version


Scope of Work in a manner that is in full compliance with the FERC Order and
associated conditions. Contractor will support Owner in providing required
clarifications to FERC. Any (i) FERC related support provided by Contractor
exceeding five hundred (500) man hours or (ii) additional Work required by FERC
that is not contemplated in this Scope of Work, shall be subject to a Change
Order to the extent such excess support or additional Work adversely impacts (a)
Contractor cost of performance of the Work; (b) Contractor’s ability to perform
the Work in accordance with the Project Schedule; or (c) Contractor’s ability to
perform any obligation under the Agreement.
Notwithstanding the foregoing, Contractor shall not contact or otherwise engage
in communications with FERC and other Governmental Instrumentalities regarding
the Project without Owner’s involvement.
9.3    U.S. Department of Transportation
Owner is required to provide regular reports and other information to the U.S.
Department of Transportation Pipeline and Hazardous Materials Safety
Administration (“PHMSA”) during the design, construction, modification, and
operation of the Stage 1 and Stage 2 Liquefaction Facilities. Contractor shall
assist Owner with all PHMSA interfaces between the Stage 1 and Stage 2
Liquefaction Facilities, including coordination of site inspections to be
conducted by PHMSA staff.
9.4    Requirements of Department of Homeland Security
9.4.1
Facility Security Plan

Owner is subject to the requirements found in 33 CFR Part 105, and will develop
a facility security plan (“Facility Security Plan” or “FSP”). Contractor shall
assist Owner in the revision of the FSP as required, and will structure all
training programs for Owner to comply with this FSP. Applicable Contractor
personnel shall also be trained to comply with this FSP for the period up to
Substantial Completion of Subproject 3.


A-37



--------------------------------------------------------------------------------





Execution Version


9.4.2
Facility Security Assessment

Owner may be required to develop a revised facility security assessment
(“Facility Security Assessment” or “FSA”) which address “response procedures for
fire or other emergency response conditions” (33 CFR 105.305(a)(2)). The US
Coast Guard also requires an emergency manual for LNG terminals in accordance
with 33 CFR 127.307. The emergency manual will be prepared and submitted to the
COTP, along with the operations manual required by 33 CFR 127.305, for approval
before the Stage 2 Liquefaction Facility can be placed in service. Contractor
shall assist Owner in the development of this FSA and emergency manual.
9.5    Environmental Mitigation
Owner is responsible for wetlands mitigation required by Permits, Applicable Law
or Governmental Instrumentalities to be performed on or off the Stage 2 Site.
Contractor shall cooperate to ensure the mitigation is accomplished
expeditiously and with minimum interference.
9.6    Landowner Access
Landowners shall be provided access in accordance with Section 3.24 of the
Agreement.


A-38



--------------------------------------------------------------------------------





Execution Version


Schedule A-2
FEED Documents
Contractor initially performed front end engineering design (“FEED”) for the
Project under the Technical Services Agreement dated December 21, 2011, and
later executed work under the Stage 1 EPC Agreement and services under the
Technical Services Agreement dated June 23, 2017, which resulted in the
submittal by Contractor to Owner of the documents that are listed in Table A-1
of this Attachment A, Schedule A-2 (“Stage 2, Stage 1 and FEED Documents”) and
which are incorporated by reference into this Agreement and form a part of the
Scope of Work. Table A-2 of this Attachment A, Schedule A-2 sets forth certain
documents (“Stage 1 Duplication Documents”) which are also incorporated by
reference into this Scope of Work as further described in Table A-2.
The Stage 2, Stage 1, and FEED Documents generally reflect the Work required to
be performed by Contractor under the Agreement, but do not reflect all Work
required to be performed under the Agreement. Contractor may change the Stage 2,
Stage 1, and FEED Documents (except the Basis of Design, Scope of Facilities,
Codes and Standards Specification and those documents defining the Reimbursable
Cost Work) as necessary to meet the MAC, Performance Guarantee and other
requirements of the Agreement (including GECP); provided that, under no
circumstances shall such changes involve a change in the Stage 2 Liquefaction
Facility layout, change in the requirements of Schedule A-1, deletion of or
material change to the previously Owner-approved tagged Equipment, reduction of
quality in any portion of the Work, change that adversely impacts the safety,
performance or materials of construction, or a change that adversely impacts the
operability or maintenance of the Stage 2 Liquefaction Facility, Stage 1
Liquefaction Facility or any component of any of these facilities, unless
approved by Owner in writing. With respect to plans that Contractor is required
to develop under Attachment A (e.g. Project Execution Plan, Project Engineering
Plan, etc.), Contractor may update or deviate from such plans without Owner’s
approval (except for those plans under Attachment A that are subject to the
Owner’s approval (as specified under Attachment A or Attachment B), then, with
respect to those plans, revisions are subject to Owner’s approval rights as may
be prescribed in Attachment A or Attachment B). Any deviation in accordance with
the immediately preceding sentence shall not constitute a Defect or a breach of
this Agreement.
To the extent there are any conflicts or inconsistencies between the Stage 2,
Stage 1, and FEED Documents and any provision or requirement in the remainder of
Attachment A, Schedule A-1, then priority shall be according to Section 1.4 of
Attachment A, Schedule A-1. Without limiting the prior sentence, nothing in the
Stage 2, Stage 1, and FEED Documents shall reduce or limit Contractor’s
obligations or liabilities under the Agreement.




A-39



--------------------------------------------------------------------------------






Execution Version


TABLE A-1
STAGE 2, STAGE 1 AND FEED DOCUMENTS
For those documents set forth in Table A-1 which were developed during the FEED,
such documents include the scope of work for the Stage 1 Liquefaction Facility
and the scope of Work for the Stage 2 Liquefaction Facility. Drawing
25744-400-P1-00-00023, “Work Breakdown Structure Stage 1 / Stage 2,” delineates
the breakdown between the Stage 1 Liquefaction Facility and the Stage 2
Liquefaction Facility. In the event of any conflict, ambiguity, or inconsistency
within the FEED documents regarding the proper placement of a scope item
resulting from such breakdown, such scope item shall be considered part of the
Stage 2 Liquefaction Facility; provided, however, the resolution of such
conflict, ambiguity, or inconsistency shall not in any way affect the Stage 1
EPC Agreement (including the scope of work for the Stage 1 EPC Agreement).
Subject to the terms of the Agreement, including Attachment A, the Equipment and
materials include LNG Train 3, LNG Tank B and the east berth topsides.
Title
Sub Title
Document Number
Rev
Description
SCOPE DEFINITION
 
25744-400-P1-00-00023
00A
Work Breakdown Structure Stage 1 / Stage 2
BASIS OF DESIGN (BOD) SUMMARY
 
25959-100-3BD-M04-00002
001
Basis of Design Data
BASIC ENGINEERING DESIGN DATA (BEDD) 
 
25959-100-3BD-M04-00001
001
Basic Engineering Design Data
SCOPE OF FACILITIES
 
25959-100-G01-000-00001
001
Scope of Facilities
 
 
Seismic and Tsunami Hazard Report
7-Aug-12
Seismic and Tsunami Hazard Evaluations for the LNG Export Facility in Corpus
Christi, Texas
 
 
25889-100-P1K-00-10021
00B
Site Plan Existing Buried Items
LIST OF CODES AND STANDARDS
 
25889-100-3DS-G01-00001
000
Codes and Standards
 DISCIPLINE DESIGN BASIS
Civil Structural and Architectural  
25889-100-3DR-C04F-00001
001
Design Criteria for Civil Sitework
 
 
25889-100-3DR-S04F-00001
000
Design Criteria for Structures and Foundations
 
Control Systems Design Philosophy
25889-100-3DR-J04F-00001
000
Control Systems Design Criteria (Instrument and Control Philosophy)



A-40



--------------------------------------------------------------------------------





Execution Version


Title
Sub Title
Document Number
Rev
Description
 
Electrical and Telecommunication
25889-100-3DR-E12F-00001
001
Design Criteria for Electrical Systems Design and Installation
 
 
25889-100-3DR-E12F-00002
005
Design Criteria For Telecommunications
 
 Geotechnical and Hydraulic
25889-100-3DR-K04-00002
001
Geotechnical Design Criteria for Foundations - LNG Tanks
 
Plant Design & Piping
25889-100-3DR-P04F-00001
000
Plant Design and Piping Layout and Design Criteria
 
Process Design Basis
25889-100-3DR-V04F-00001
002
General Specification for Process Design Basis
 
 
25889-100-3DR-V04F-00002
000
Specification for Relief System Design Basis
 
Process Safety Design Basis
25889-100-3DR-U04F-00001
002
Process Safety Design Basis
FIRE WATER LOCATION PLANS (NON CONFIDENTIAL)
 
25889-100-U1-00-10005
004
Firewater Location Plan - OSBL - LNG Loading Berth East Jetty
FIRE WATER LOCATION PLANS (CONFIDENTIAL)
 
25889-100-U1-31-10001
004
Firewater Location Plan - ISBL - Train 1
FIRE AND SAFETY EQUIPMENT LOCATION PLANS (NON CONFIDENTIAL)
 
25889-100-U2-00-10001
006
Fire and Safety Equipment Location Plan - OSBL - LNG Storage Tanks
 
 
25889-100-U2-00-10005
003
Fire and Safety Equipment Location Plan - OSBL - Process Flares and LNG Loading
Berth East Jetty
FIRE AND SAFETY EQUIPMENT LOCATION PLANS (CONFIDENTIAL)
 
25889-100-U2-31-10001
003
CoP Level III Confidential - Fire and Safety Equipment Location - ISBL Process
Area 31 - Liquefaction Train 1
 
 
25889-100-U2-31-10002
003
CoP Level III Confidential - Fire and Safety Equipment Location - ISBL Process
Area 31 - Liquefaction Train 1



A-41



--------------------------------------------------------------------------------





Execution Version


Title
Sub Title
Document Number
Rev
Description
 
 
25889-100-U2-31-10003
002
CoP Level III Confidential - Fire and Safety Equipment Location - ISBL Process
Area 31 - Liquefaction Train 1
FIRE AND GAS DETECTION LOCATION PLANS (NON CONFIDENTIAL)
 
25889-100-U3-00-10001
006
Fire and Gas Detection Location Plan - OSBL - LNG Storage Tanks
 
 
25889-100-U3-00-10005
006
Fire and Gas Detection Location Plan - OSBL - Process Flare and LNG Loading
Berth East Jetty
FIRE AND GAS DETECTION LOCATION PLANS (CONFIDENTIAL)
 
25889-100-U3-31-10001
004
CoP Level III Confidential - Fire and Gas Detection Location Plan ISBL Process
Area 31 Train 1
 
 
25889-100-U3-31-10002
003
CoP Level III Confidential - Fire and Gas Detection Location Plan ISBL Process
Area 31 Compressor Area
 
 
25889-100-U3-31-10003
004
CoP Level III Confidential - Fire and Gas Detection Location Plan ISBL Process
Area 31 Acid Gas Removal Area
 
 
25889-100-U3-31-10004
004
CoP Level III Confidential - Fire and Gas Detection Location Plan ISBL Process
Area 31 Inlet Gas and Refrigeration Area
 
 
25889-100-U3-31-10005
003
CoP Level III Confidential - Fire and Gas Detection Location Plan ISBL Process
Area 31 Molecular Sieve and Hot Oil Area
PROJECT TECHNICAL SPECIFICATIONS
Civil Structural and Architectural
25889-100-3PS-AKBS-F0001
004
Specification for Permanent Plant Buildings
 
 
25889-100-3PS-CG00-F0001
001
Specification for Site Preparation and Earthwork
 
 
25889-100-3PS-CP01-F0001
000
Specification for Drilled Piers
 
 
25889-100-3PS-CS00-F0001
001
Specification for Road Construction
 
 
25889-100-3PS-CY04-F0001
000
Specification for Survey
 
 
25889-100-3PS-CY10-F0001
001
Specification for Fencing and Gates



A-42



--------------------------------------------------------------------------------





Execution Version


Title
Sub Title
Document Number
Rev
Description
 
 
25889-100-3PS-DB01-F0001
002
Specification for Furnishing and Delivering Ready-Mix Concrete
 
 
25889-100-3PS-DB01-F0002
000
Specification for Grout and Adhesives Materials and Installations
 
 
25889-100-3PS-DB02-F0001
000
Specification for Concrete Work
 
 
25889-100-3PS-DG01-F0001
000
Specification for Furnishing and Fabricating Reinforcing Steel
 
 
25889-100-3PS-SS01-F0001
000
Specification for Furnishing Structural Steel, Miscellaneous Steel and Joists
 
 
25889-100-3PS-SS02-F0001
000
Specification for Erection of Structural Steel and Miscellaneous Steel
 
 
25889-100-3PS-SY01-F0001
000
Specification for Material Testing Services
 
Control Systems Specification
25889-100-3PS-JA32-F0001
001
Project Specification for Packaged Analyzer System
 
 
25889-100-3PS-JD01-F0001
000
Specification for Distributed Control System (DCS)
 
 
25889-100-3PS-JD03-F0001
000
Specification for Safety Instrumented System (SIS)
 
 
25889-100-3PS-JL23-F0001
002
General Specification - Instrumentation for LNG Tank Gauging
 
 
25889-100-3PS-JQ00-F0003
001
Specification for Wiring for Instruments and Computers
 
 
25889-100-3PS-JQ05-F0001
000
Specification for Fire and Gas Detection System
 
 
25889-100-3PS-JQ07-F0001
000
Specification Instrumentation for Packaged Systems
 
 
25889-100-3PS-JQ07-F0002
000
Project Specification for Instrumentation for LNG Refrigeration Compressor
Package
 
 
25889-100-3PS-JQ10-F0001
001
Specification for Instrument Piping Materials
 
 
25889-100-3PS-JV00-F0001
000
Testing Actuated Valves for Cryogenic Service (Control and On-Off Valves)
 
 
25889-100-3PS-JV01-F0001
000
Project Specification for Control Valves and Regulators
 
 
25889-100-3PS-JV09-F0001
000
Project Specification for On-Off and ESD Valves
 
Electrical and Telecommunication
25889-100-3PS-E00X-F0001
001
Specification for Electrical Equipment Testing and Commissioning



A-43



--------------------------------------------------------------------------------





Execution Version


Title
Sub Title
Document Number
Rev
Description
 
 
25889-100-3PS-EBB8-FP001
000
*** Approved Comments And Exceptions To Project Specifications Cable Bus
 
 
25889-100-3PS-ECM1-F0001
000
Specification for Low Voltage AC Motor Control Centers
 
 
25889-100-3PS-ECM3-F0001
000
Specification for Medium Voltage Motor Control Centers
 
 
25889-100-3PS-ED00-F0001
000
Specification for D.C. Equipment
 
 
25889-100-3PS-EEC0-F0001
002
Specification for CCTV System
 
 
25889-100-3PS-EFD0-F0001
001
Specification for Local Area Network System
 
 
25889-100-3PS-EFP0-F0001
001
Specification for Public Address and General Alarm System
 
 
25889-100-3PS-EFR0-F0001
001
Specification for Plant Radio System
 
 
25889-100-3PS-EFR6-F0001
001
Project Specification for Marine Radio System
 
 
25889-100-3PS-EFV0-F0001
000
Specification for Telephony System
 
 
25889-100-3PS-EFY0-F0001
000
Specification for Telecommunications Cabling - Installation and Testing
 
 
25889-100-3PS-EGR2-F0001
000
Specification for Neutral Grounding Resistors
 
 
25889-100-3PS-EH00-F0001
000
Specification for Electric Heat Tracing
 
 
25889-100-3PS-EKL0-F0001
000
Specification for Packaged Substations
 
 
25889-100-3PS-EKP0-F0001
000
Specification for Electrical Requirements for Packaged Equipment
 
 
25889-100-3PS-ESL1-F0001
000
Specification for Low Voltage Metal Enclosed Switchgear
 
 
25889-100-3PS-ESM1-F0001
001
Specification for Medium Voltage Metal-Clad Switchgear
 
 
25889-100-3PS-ETP0-F0001
001
Specification for Unit Substation Transformers
 
 
25889-100-3PS-EUY0-F0001
000
Specification for Uninterruptible Power Supply (UPS) Systems
 
 
25889-100-3PS-EWE1-F0001
000
Specification for Cable - Low Voltage
 
 
25889-100-3PS-EWG1-F0001
000
Specification for Power Cable - Medium Voltage



A-44



--------------------------------------------------------------------------------





Execution Version


Title
Sub Title
Document Number
Rev
Description
 
 
25889-100-3PS-MUMI-F0001
000
Specification for Induction Motors NEMA Frame (200HP and Smaller)
 
 
25889-100-3PS-MUMI-F0002
000
Specification for Large Induction Motors NEMA Frame (250HP and Larger)
 
Mechanical
25889-100-3PS-CM00-F0001
001
Specification for Gangway Tower and Fire Monitor Tower
 
 
25889-100-3PS-M83F-00001
002
Supplementary HVAC Specification for Prefabricated Substation Buildings
 
 
25889-100-3PS-MBE0-F0001
000
Specification for Waste Heat Recovery Unit
 
 
25889-100-3PS-MCCR-F0001
000
Specification for LNG Refrigeration
Compressor
 
 
25889-100-3PS-MCCS-F0002
000
Specification for API Dry Gas Seal Systems
 
 
25889-100-3PS-MCCS-F0003
000
Specification for API Lubrication Systems
 
 
25889-100-3PS-MCCS-F0004
000
Specification for Integrally Geared Regeneration Gas Compressors
 
 
25889-100-3PS-MEA0-F0001
001
Specification for Air Cooled Heat Exchangers
 
 
25889-100-3PS-MES0-F0001
000
Specification for Shell and Tube Heat Exchangers
 
 
25889-100-3PS-MEP0-F0001
001
Specification for Welded Plate Heat Exchangers
 
 
25889-100-3PS-MHLM-F0001
001
Specification for LNG Transfer Arms
 
 
25889-100-3PS-MJKG-F0002
001
Specification for Compressor Bridge Cranes
 
 
25889-100-3PS-MPCA-F0001
001
Specification for Horizontal End Suction Centrifugal Pumps for Chemical Process
 
 
25889-100-3PS-MPCA-F0002
001
Specification for Vertical Inline Centrifugal Pumps for Chemical Process
 
 
25889-100-3PS-MPCP-F0001
001
Specification for Centrifugal Pumps for Petroleum - Petrochemical and Natural
Gas Industries
 
 
25889-100-3PS-MPPM-F0001
000
Specification for Controlled Volume (Metering) Pumps
 
 
25889-100-3PS-MPPM-F0002
001
Specification for Controlled Volume Pumps for Wash Water Service
 
 
25889-100-3PS-MPVE-F0001
000
Specification for Vertical Sump Pumps
 
 
25889-100-3PS-MPVS-F0001
000
Specification for LNG Cryogenic Pumps



A-45



--------------------------------------------------------------------------------





Execution Version


Title
Sub Title
Document Number
Rev
Description
 
 
25889-100-3PS-MTD0-F0001
000
Project Specification for LNG Storage Tanks
 
 
25889-100-3PS-MTF5-F0001
001
Specification for Welded Steel Atmospheric Pressure Storage Tanks
 
 
25889-100-3PS-MUC0-F0001
000
Specification for Special Purpose Couplings
 
 
25889-100-3PS-MUGS-F0001
000
Specification for Special Purpose Gear Units
 
 
25889-100-3PS-MUTC-F0001
002
Specification for Gas Turbine Drives
 
 
25889-100-3PS-MUTC-F0003
001
Specification for Gas Turbine Enclosures
 
 
25889-100-3PS-MV00-F0001
000
Specification for Pressure Vessels
 
 
25889-100-3PS-MVD0-F0001
000
Specification for Molecular Sieve Dehydrators
 
 
25889-100-3PS-MVT0-F0001
001
Specification For Supply - Inspection and Testing of Process Column Trays and
Internals
 
MET 
25889-100-3PS-EQ00-F0001
000
Specification for Cathodic Protection
 
 
25889-100-3PS-NE00-F0003
000
Project Specification for Material Traceability for Hydrocarbon Services
 
 
25889-100-3PS-NE00-F0004
000
Performance of Ultrasonic Examination in Lieu of Radiographic Examination for
ASME Butt Welds
 
 
25889-100-3PS-NEX0-F0001
002
Form 167 - Welding and NDE Matrix for Shop Fabricated Piping
 
 
25889-100-3PS-NF00-00003
001
Standard Specification for Hydrotest Water Quality and Drying
 
 
25889-100-3PS-NF00-F0001
001
Fireproofing
 
 
25889-100-3PS-NF00-F0002
000
Proprietary Cementitious Fireproofing
 
 
25889-100-3PS-NN00-F0001
000
Hot Insulation
 
 
25889-100-3PS-NN00-F0002
001
Cold Insulation
 
 
25889-100-3PS-NN00-F0003
001
Specification for Removable Thermal Insulation Covers for Hot Piping and
Equipment
 
 
25889-100-3PS-NN00-F0006
001
Specification for Acoustic Insulation
 
 
25889-100-3PS-NW00-F0001
000
General Welding and NDE Requirements for Vessels - Heat Exchangers - Fired
Heater Coils - Boilers and Compressors
 
 
25889-100-3PS-NW00-F0003
000
General Welding and NDE Requirements for Supplier-Fabricated Piping and Piping
Field Welds



A-46



--------------------------------------------------------------------------------





Execution Version


Title
Sub Title
Document Number
Rev
Description
 
 
25889-100-3PS-NW00-F0004
000
General Welding and NDE Requirements for Shop Fabricated and Field Erected
Storage Tanks
 
 
25889-100-3PS-NW00-F0005
000
General Welding and NDE Requirements for Supplier Fabricated and-or Field
Erected Structural Steel
 
 
25889-100-3PS-NW00-F0006
000
Specification for Welding and NDE of LNG Storage Tanks
 
 
25889-100-3PS-NX00-F0001
002
Specification for Protective Coatings (Paint)
 
 
25889-100-3PS-NX00-F0002
000
Coating In-Plant - Buried Pipe
 
 
25889-100-3PS-NX00-F0003
000
Project Specification for Epoxy Lining of Tanks
 
 
25889-100-3PS-NWP0-F0022
000
Specification for Bonding and Inspection for Non-Metallic Piping
 
 
25889-100-3PS-NLLG-F0003
000
Specification for Novolac Epoxy Fiberglass Mat Reinforced Lining for Concrete
 
Plant Design and Piping
25889-100-3PS-FB01-FI001
000
*** Approved Comments and Exceptions to Project Specifications Bolts Fasterners
 
 
25889-100-3PS-PB00-F0001
002
Project Specification for Piping Materials
 
 
25889-100-3PS-PB00-F0002
002
Project Specification for Piping Purchase Description
 
 
25889-100-3PS-PB00-F0003
001
Project Specification for Piping Material Color Codes
 
 
25889-100-3PS-PB00-F0004
002
Project Specification for Pipe Installation and Testing
 
 
25889-100-3PS-PB00-F0005
001
Project Specification for Installation and Testing of Underground Piping Systems
 
 
25889-100-3PS-PB00-F0006
000
Technical Supply Conditions for Manually Operated Valves
 
 
25889-100-3PS-PB00-F0007
001
Project Specification for Supplementary Wall Thickness Report
 
 
25889-100-3PS-PB00-F0008
002
Project Specification for Bolt Tensioning and Bolt Up Requirements



A-47



--------------------------------------------------------------------------------





Execution Version


Title
Sub Title
Document Number
Rev
Description
 
 
25889-100-3PS-PB00-F0009
001
Specification for Installation and Testing of underground High Density
Polyethylene - HDPE - Firewater Piping Systems
 
 
25889-100-3PS-PB00-F0010
000
Technical Supply Conditions for Piping Components
 
 
25889-100-3PS-PS02-F0001
001
Project Specification for Shop Fabrication of Piping
 
 
25889-100-3PS-PB00-F0011
000
Project Specification Underground Piping Material Required for Thermal Expansion
 
 
25889-100-3PS-PY32-F0001
001
Specification for Designing - Furnishing and Installating Plumbing Systems for
Plant Building
 
Process Safety
25889-100-3PS-U04F-00001
000
Project Procedure for a HAZOP Study
 
 
25889-100-3DJ-J04F-00001
000
Project Specification - Procedure for Safety Integrity Level (SIL) Assessment
 
Project Engineering
25889-100-3PS-JV14-F0001
000
Project Specification for Relief Valves
 
Project Technical Specifications (Confidential)
25889-100-3PS-MEPB-F0001
000
CoP Level III Confidential - Specification for Brazed Aluminum Core and
Core-In-Shell Heat Exchangers
 
 
25889-100-3PS-METN-F0001
000
CoP Level III Confidential - Specification for Aluminum to Stainless Steel
Transition Joint
 
 
25889-100-3PS-MEXC-F0001
001
CoP Level IV Confidential - Specification for Cold Box
APPROVED EXCEPTIONS TO SPECIFICATIONS
Mechanical
25889-100-3PS-MBE0-FP001
000
*** Approved Comments and Exceptions for Waste Heat Recovery Units
 
 
25889-100-3PS-MBT0-FZ001
000
*** Approved Comments and Exceptions to Project Specifications - Thermal
Oxidizer
 
 
25889-100-3PS-MCCR-F0NP1
000
*** Approved Comments and Exceptions to the API Specifications LNG Refrigeration
Compressors
 
 
25889-100-3PS-MCCR-F0NP2
000
*** Approved Comments and Exceptions to the Project Specifications - LNG
Refrigeration Compressors
 
 
25889-100-3PS-MCCS-FS001
000
*** Approved Comments and Exceptions for Regeneration Gas Compressors



A-48



--------------------------------------------------------------------------------





Execution Version


Title
Sub Title
Document Number
Rev
Description
 
 
25889-100-3PS-MEA0-FH001
000
*** Approved Comments and Exception to Project Specifications - Air-Cooled Heat
Exchangers
 
 
25889-100-3PS-MEE0-FC001
001
*** Approved Comments and Exceptions to Project Specifications for Electric
Heaters
 
 
25889-100-3PS-MEP0-FA001
000
*** Approved Comments and Exceptions to Project Specifications for Plate Type
Heat Exchangers
 
 
25889-100-3PS-MES0-FO001
000
*** Approved Comments and Exceptions to Project Specifications for Shell and
Tube Heat Exchangers
 
 
25889-100-3PS-MEVT-FA001
000
*** Approved Comments and Exceptions to Project Specifications for Ambient
Vaporizers
 
 
25889-100-3PS-MJKG-FK001
000
*** Approved Comments and Exceptions Compressor Bridge Cranes and JIB Cranes
 
 
25889-100-3PS-MPCA-FG001
001
*** Approved Comments and Exceptions
 
 
25889-100-3PS-MPCH-FS001
001
*** Approved Comments and Exceptions - Low Flow High Head Pumps
 
 
25889-100-3PS-MPCP-FG001
001
*** Approved Comments and Exceptions for Lean Solvent Charge Pumps
 
 
25889-100-3PS-MPCP-FG002
002
*** Approved Comments and Exceptions - API Pumps
 
 
25889-100-3PS-MPGL-FD001
000
*** Approved Comments and Exceptions - Sanitary Lift Stations
 
 
25889-100-3PS-MPPM-FM001
001
***Approved Comments and Exceptions for Pump - Metering or Proportioning
 
 
25889-100-3PS-MPR0-FB001
001
*** Approved Comments and Exceptions - Amine Charge Pump
 
 
25889-100-3PS-MPVE-FG001
001
*** Approved Comments and Exceptions for Pump - Vertical Sump
 
 
25889-100-3PS-MPVS-FE001
000
*** Approved Comments and Exceptions - LNG Cryogenic Pump



A-49



--------------------------------------------------------------------------------





Execution Version


Title
Sub Title
Document Number
Rev
Description
 
 
25889-100-3PS-MTS0-FW001
000
*** Approved Comments and Exceptions to the Mechanical Project Specifications -
Shop Fabricated Storage Tanks
 
 
25889-100-3PS-MVA0-FD002
000
*** Approved Comments and Exceptions to the Mechanical Project Specifications
for Stainless Steel Vessels (Confidential)
 
 
25889-100-3PS-MVA0-FD003
000
*** Approved Comments and Exceptions to the Mechanical Project Specifications
for Columns-Vessels - Stainless Steel-SS Clad
 
 
25889-100-3PS-MVB2-F1201
000
User's Design Specification for Absorber
 
 
25889-100-3PS-MVB2-F1301
001
User's Design Specification for Dryer Feed KO Drum
 
 
25889-100-3PS-MVB2-F1302
001
User's Design Specification for Molecular Sieve Dehydrators
 
 
25889-100-3PS-MVB2-F1304
001
User's Design Specification for Mercury Removal Beds
 
 
25889-100-3PS-MVB2-FZ001
000
*** Approved Comments and Exceptions to the Mechanical Project Specifications
for CO2 Absorber
 
 
25889-100-3PS-MVB2-FZ002
000
*** Approved Comments and Exceptions to the Mechanical Project Specifications
for Heavy Wall Vessels
 
 
25889-100-3PS-MVEF-FH001
000
*** Approved Comments and Exceptions to the Mechanical Project Specifications
for Filters and Gas Separators
 
 
25889-100-3PS-MVEF-FH002
000
*** Approved Comments and Exceptions to the Mechanical Project Specifications
for Coalescers
 
 
25889-100-3PS-MVPA-FU001
000
*** Approved Comments and Exceptions to the Mechanical Project Specifications -
Molecular Sieve Adsorbent
 
 
25889-100-3PS-MWC0-FC001
000
*** Approved Comments and Exceptions to the Mechanical Project Specifications -
Anti-Foam Injection Package



A-50



--------------------------------------------------------------------------------





Execution Version


Title
Sub Title
Document Number
Rev
Description
 
 
25889-100-3PS-MVPC-FC001
000
*** Approved Comments and Exceptions to the Mechanical Project Specifications -
Mercury Adsorbent
 
 
25889-100-3PS-MVSC-FD002
000
*** Approved Comments and Exceptions to the Mechanical Project Specifications
for Columns and Vessels (Carbon Steel) - Non Proprietary
 
 
25889-100-3PS-MVT0-FA001
000
*** Approved Comments and Exceptions to the Mechanical Project Specifications
for Internals - Vane Type - Proprietary
 
 
25889-100-3PS-MVT0-FR001
000
*** Approved Comments and Exceptions to the Mechanical Project Specifications -
Packing and Internals - Proprietary
 
 
25889-100-3PS-MVT0-FS001
000
*** Approved Comments and Exceptions to the Mechanical Project Specifications
for Packing and Internals - Proprietary and Non Proprietary
 
 
25889-100-3PS-MW00-FU001
000
*** Approved Comments and Exceptions for H2S Removal Package
 
Plant Design and Piping
25889-100-3PS-PB01-FC003
001
*** Approved Comments and Exceptions to Project Specifications Bulks Materials
for Areas 131N and 131K
 
 
25889-100-3PS-PB01-FH001
001
*** Approved Comments and Exceptions to Project Specifications - Fittings Forged
and Miscellaneous Piping Bulk
 
 
25889-100-3PS-PB01-FT002
001
*** Approved Comments and Exceptions to Project Specifications-Miscellaneous
Piping Bulks for U-G Metallic Shop Fabrication
 
 
25889-100-3PS-PF01-FH001
000
*** Approved Comments and Exceptions to Project Specifications -
Fittings-Wrought
 
 
25889-100-3PS-PF01-FM002
000
*** Approved Comments and Exceptions to Project Specifications O-LETS
 
 
25889-100-3PS-PF01-FV002
000
*** Approved Comments and Exceptions to Project Specifications O-LETS
 
 
25889-100-3PS-PF07-FM001
000
*** Approved Comments and Exceptions to Project Specifications Flanges CS and SS



A-51



--------------------------------------------------------------------------------





Execution Version


Title
Sub Title
Document Number
Rev
Description
 
 
25889-100-3PS-PF10-FU002
000
*** Approved Comments and Exceptions to Project Specifications
 
 
25889-100-3PS-PF10-FZ001
000
*** Approved Comments and Exceptions to Project Specifications Blinds and
Spacers
 
 
25889-100-3PS-PG01-FL001
000
*** Approved Comments and Exceptions to Project Specifications
 
 
25889-100-3PS-PH01-FP001
000
*** Approved Comments and Exceptions to Project Specifications Standard Pipe
Supports
 
 
25889-100-3PS-PH02-F0001
001
Spring Supports Fabrication and Installation
 
 
25889-100-3PS-PH02-FR001
000
*** Approved Comments and Exceptions to Project Specification - Engineered Pipe
Supports
 
 
25889-100-3PS-PH03-FB001
000
*** Approved Comments and Exceptions to Project Specifications - Cold Shoe Pipe
Supports
 
 
25889-100-3PS-PH03-FP001
000
*** Approved Comments and Exceptions to Project Specifications - Cold Shoe Pipe
Supports
 
 
25889-100-3PS-PP01-FH002
000
*** Approved Comments and Exceptions to Project Specifications - Pipe-CS and TCS
Welded
 
 
25889-100-3PS-PP01-FT001
000
*** Approved Comments and Exceptions to Project Specifications - Pipe-CS and
LTCS Seamless
 
 
25889-100-3PS-PP02-FH002
000
*** Approved Comments and Exceptions to Project Specifications - Pipe-SS
 
 
25889-100-3PS-PV07-FA001
000
*** Approved Comments and Exceptions to Project Specifications Valves Butterfly
Metal Seated
 
 
25889-100-3PS-PV08-FL001
000
*** Approved Comments and Exceptions to Project Specifications - Valves
Butterfly - Resilient Seated
 
 
25889-100-3PS-PV10-FP001
000
*** Approved Comments and Exceptions to Project Specifications - Valves - Ball -
Cryogenic
 
 
25889-100-3PS-PV13-FS001
000
*** Approved Comments and Exceptions to Project Specifications - Valves - Post
Indicator - UL - and Ductile Iron



A-52



--------------------------------------------------------------------------------





Execution Version


Title
Sub Title
Document Number
Rev
Description
 
 
25889-100-3PS-PV14-FA001
000
*** Approved Comments and Exceptions to Project Specifications-Valves-Wafer
Check
 
 
25889-100-3PS-PV14-FA002
000
*** Approved Comments and Exceptions to Project Specifications-Valves-Wafer
Check-Cryogenic
 
 
25889-100-3PS-PV16-FL001
001
*** Approved Comments and Exceptions to Project Specifications - Valves - Bronze
- Gate - Globe - Check
 
 
25889-100-3PS-PX09-FI001
000
*** Approved Comments and Exceptions to Project Specifications HDPE and Ductile
Iron Pipe and Fittings
 
 
25889-100-3PS-PV03-FL001
000
*** Approved Comments and Exceptions to Project Specifications - Valves-Ball
(Metal-Seated)
 
 
25889-100-3PS-PV03-FP002
000
*** Approved Comments and Exceptions to Project Specifications - Valves-Ball
(Multi Turn)
 
 
25889-100-3PS-PV04-FL001
000
*** Approved Comments and Exceptions to Project Specifications - Valves-Ball
(Soft Seated)
 
 
25889-100-3PS-PV04-FP002
000
*** Approved Comments and Exceptions to Project Specifications - Valves-Ball
(Cryogenic)
 
 
25889-100-3PS-PV07-FA002
000
*** Approved Comments and Exceptions to Project Specifications -
Valves-Butterfly (Cryogenic)
 
Approved Exceptions To Specifications (Confidential)
25889-100-3PS-MEXC-FL001
001
CoP Level IV Confidential - *** Approved Comments and Exceptions to Project
Specifications - Core-In-Kettle Exchangers and Cold Boxes
 GENERAL
Overall Block Flow Diagram (Confidential)
25889-100-M5-0010-00001
003
CoP Level III Confidential - Overall Block Flow Diagram
 
P&I Symbols & Legend and Typical Detail Diagrams (Non Confidential)
25889-100-M6-0000-00001
001
P and ID - General Piping Legend and Symbology - Sht 1 of 3



A-53



--------------------------------------------------------------------------------





Execution Version


Title
Sub Title
Document Number
Rev
Description
 
 
25889-100-M6-0000-00002
001
P and ID - General Piping Legend and Symbology - Sht 2 of 3
 
 
25889-100-M6-0000-00003
001
P and ID - General Piping Legend and Symbology - Sht 3 of 3
 
P&I Symbols & Legend and Typical Detail Diagrams (Confidential)
25889-100-M6-0000-00000
001
CoP Level III Confidential - P and ID - Liquefaction Facility P and ID List
 
Equipment List (Non Confidential)
25959-100-M0X-DK-00001
003
Equipment List - Non-Confidential
 
Equipment List (Confidential)
25959-100-M0X-DK-00002
001
CoP Level III Confidential - Equipment List - Confidential
 
Specialty Items List (Non Confidential)
25889-100-PYX-000-00001
000
Specialty Items Log - Non-Confidential for Estimate Purposes Only
 
Specialty Items List (Confidential)
25889-100-PYX-000-00002
000
CoP Level III Confidential - Specialty Items Log - Confidential
 
Site Plan
25889-100-P1-00-00001
002
Overall Site Plan - 3 Trains
 
 
25889-100-P1-00-00002
000
CG Emissions Location Plan
 
 
25889-100-P1-00-00005
00H
Site Plan - Temporary Construction Laydown Area - Stage 1
 
 
25889-100-P1-00-00007
003
Key Plan - Area Plot Plans
 
 
25889-100-P1-00-00008
000
Key Plan Spill Containment Plot Plans
 
 
25889-100-P1-00-00020
004
Work Breakdown Structure (WBS) Index - Liquefaction Facilities - OSBL Areas
 
 
25889-100-P1-00-00021
000
Work Breakdown Structure (WBS) Index Liquefaction Facilities Underground Areas
 
Plot Plan Drawings (Non Confidential)
25744-200-P1-00-10005
00C
Plot Plan OSBL LNG Loading Berth (East Jetty)
 
 
25744-200-P1-00-10013
00C
Plot Plan - OSBL - Tank B - LNG Storage
 
 
25889-100-P1-31-10012
001
Work Breakdown Structure WBS Index - ISBL Process Area 31 Liquefaction Train 3
 
Plot Plan Drawings (Confidential)
25889-100-P1-31-10010
000
Work Breakdown Structure WBS Index - ISBL Process Area 31 Liquefaction Train 3



A-54



--------------------------------------------------------------------------------





Execution Version


Title
Sub Title
Document Number
Rev
Description
 
 
25889-100-P1-31-10005
001
Work Breakdown Structure WBS Index ISBL Process Area 31 Liquefaction Train 1
 
 
25889-100-P1-31-10012
001
Work Breakdown Structure WBS Index - ISBL Process Area 31 Liquefaction Train 3
 
 
25889-100-P1-31-20001
000
Equipment Location Key Plan Liquefaction Facilities ISBL Areas Train 1
 
Material Selection Diagrams (Non Confidential)
25889-100-N1-0024-00001
002
Material Selection Diagram - LNG Storage-Loading
 
 
25889-100-N1-1111-00002
000
Material Selection Diagram - Inlet Preheater
 
 
25889-100-N1-1112-00001
000
Material Selection Diagram - Acid Gas Removal Unit
 
 
25889-100-N1-1112-00002
000
Material Selection Diagram - Amine Regeneration
 
 
25889-100-N1-1113-00001
000
Material Selection Diagram - Dehydration and Mercury Removal
 
 
25889-100-N1-1119-00003
000
Material Selection Diagram Thermal Oxidizer
 
 
25889-100-N1-1119-00004
000
Material Selection Diagram H2S Removal
 
 
25889-100-N1-1122-00001
000
Material Selection Diagram - Fuel Gas System
 
 
25889-100-N1-1122-00002
000
Material Selection Diagram - Fuel Gas System
 
 
25889-100-N1-1134-00001
000
Material Selection Diagram Hot Oil System
 
Material Selection Diagrams (Confidential)
25889-100-N1-1114-00001
000
CoP Level III Confidential - Material Selection Diagram - Propane Refrigeration
 
 
25889-100-N1-1114-00002
000
CoP Level III Confidential - Material Selection Diagram - Ethylene Refrigeration
 
 
25889-100-N1-1115-00001
000
CoP Level III Confidential - Material Selection Diagram - Ethylene Refrigeration
 
 
25889-100-N1-1115-00002
000
CoP Level III Confidential - Material Selection Diagram - Liquefaction and
Methane Compressor
 
 
25889-100-N1-1116-00001
000
CoP Level III Confidential - Material Selection Diagram - Heavies Removal-NGL
Recovery
 
 
25889-100-N1-1117-00001
000
CoP Level III Confidential - Material Selection Diagram - Condensate
Stabilization



A-55



--------------------------------------------------------------------------------





Execution Version


Title
Sub Title
Document Number
Rev
Description
 
Utility Summary
25889-100-N1-1118-00001
002
Utility Balance - Hot Oil
 
 
25889-100-M4-DK-00017
001
Utility Balance - Nitrogen
 
 
25889-100-M4-DK-00018
002
Utility Balance - Instrument-Plant Air
 
 
25889-100-M4-DK-00019
001
Utility Balance - Fuel Gas
 
 
25889-100-M4-DK-00020
000
Utility Balance - Water
 
Catalyst, Chemical and Lubricant Summary
25889-100-M2-DK-00002
002
List of Catalysts-Chemicals and Lubricants
 
Process Description (Non Confidential)
25889-100-3YD-M01-00001
001
Process System Description - Non-Liquefaction Units
 
Process Description (Confidential)
25889-100-3YD-M01-00002
001
CoP Level III Confidential - Process System Description - Liquefaction Units
 
Heat/Energy and Material Balance (Non Confidential)
25889-100-M3-DK-00001
002
Specification Sheet - HP Fuel Gas Datasheet
 
 
25889-100-M3-DK-00002
002
Specification Sheet - Low Pressure Fuel Gas Datasheet
 
 
25889-100-M4-DK-00201
001
Heat and Material Balance Case CC1A/DLE - Average Gas - Average Ambient
Temperature Non-Confidential Streams
 
 
25889-100-M4-DK-00203
001
Heat and Material Balance Case CC2A/DLE - Average Gas - Low Ambient Temperature
Non-Confidential Streams
 
 
25889-100-M4-DK-00205
001
Heat and Material Balance Case CC3A/DLE - Average Gas - High Ambient Temperature
Non-Confidential Streams
 
 
25889-100-M4-DK-00207
001
Heat and Material Balance Case CC4A/DLE - Average Gas, Average Ambient
Temperature, Ship Loading - Non-Confidential Streams
 
 
25889-100-M4-DK-00209
000
Heat and Material Balance Case CC1/DLE - High Aromatics, Average Ambient
Temperature Non-Confidential Streams



A-56



--------------------------------------------------------------------------------





Execution Version


Title
Sub Title
Document Number
Rev
Description
 
Heat/Energy and Material Balance (Confidential)
25889-100-M4-DK-00202
001
CoP Level III Confidential - Heat and Material Balance Case CC1A/DLE - Average
Gas Average Ambient Temperature Confidential Streams
 
 
25889-100-M4-DK-00204
001
CoP Level III Confidential - Heat and Material Balance Case CC2A/DLE - Average
Gas Low Ambient Temperature Confidential Streams
 
 
25889-100-M4-DK-00206
001
CoP Level III Confidential - Heat and Material Balance Case CC3A/DLE - Average
Gas High Ambient Temperature Confidential Streams
 
 
25889-100-M4-DK-00208
001
CoP Level III Confidential - Heat and Material Balance Case CC4A/DLE - Average
Gas, Average Ambient Temperature - Ship Loading Confidential Streams
 
 
25889-100-M4-DK-00210
000
CoP Level III Confidential - Heat and Material Balance Case CC1/DLE - High
Aromatics, Average Ambient Temperature Confidential Streams
 
Preliminary PSV Data Summary (Non Confidential)
25889-100-M0X-DK-00010
000
Non-Confidential ISBL PSV List for Estimate Purposes Only
 
 
25889-100-M0X-DK-00013
001
Non-Confidential OSBL PSV List for Estimate Purposes Only
 
Preliminary PSV Data Summary (Confidential)
25889-100-M0X-DK-00009
000
CoP Level III Confidential - Confidential PSV List For Estimate Purposes Only
 
Pump Summary (Non Confidential)
25889-100-MPA-DK-00001
000
Process Design Data Pump Summary - Non-Confidential
 
Pump Summary (Confidential)
25889-100-MPA-DK-00002
000
CoP Level III Confidential - Process Design Data Pump Summary
 
Jetty Shroud
25889-100-CM-0000-04503
000
LNG Shroud Detail
 
Vapor Fence
25889-100-CM-0000-04531
000
LNG Vapor Fence Details



A-57



--------------------------------------------------------------------------------





Execution Version


Title
Sub Title
Document Number
Rev
Description
UNIT 10 - GENERAL UNIT
P&I Diagrams and Line Designation Tables
25889-100-M6-0010-00011
002
P and ID - Level Purge-Maintenance Bypass Details
 
 
25889-100-M6-0010-00012
001
P and ID - Sample Station Details - Sheet 1 of 2
 
 
25889-100-M6-0010-00013
002
P and ID - Sample Station Details - Sheet 2 of 2
 
 
25889-100-M6-0010-00014
002
P and ID - Pump Seal Plans - Sheet 1 of 3
 
 
25889-100-M6-0010-00015
001
P and ID - Pump Seal Plans - Sheet 2 of 3
 
 
25889-100-M6-0010-00016
002
P and ID - Pump Seal Plans - Sheet 3 of 3
 
 
25889-100-M6-0010-00017
001
P and ID - Air Volume Tanks
 
 
25889-100-M6-0010-00018
001
P and ID - Insulation of PSVs in Cryogenic Service
 
 
25889-100-M6-0010-00020
002
P and ID - Pump Seal Plans - Sheet 4 of 4
 
 
25889-100-M6-0010-00102
002
P and ID - LNG-Cooldown Line Interconnecting - Sheet 1 of 2
 
 
25889-100-M6-0010-00103
002
P and ID - LNG-Cooldown Line Interconnecting - Sheet 2 of 2
 
 
25889-100-M6-1110-00001
003
P and ID - Train 1 Process Battery Limit
 
 
25889-100-M6-1110-00002
004
P and ID - Train 1 Process and Utilities Battery Limit
 
 
25889-100-M6-1110-00003
002
P and ID - Train 1 Utilities Battery Limit
 
 
25889-100-M6-1110-00004
001
P and ID - Miscellaneous DCS and SIS Functions
 
 
25889-100-M6-1110-00005
001
P and ID - Anti Surge Details
 
 
25889-100-M6-1110-00006
000
P and ID - Miscellaneous Control Systems Tables
 
 
25889-100-M6D-0010-00102
002
Line Designation Table
 
 
25889-100-M6D-0010-00103
002
Line Designation Table
 
 
25889-100-M6D-1110-00001
003
Line Designation Table
 
 
25889-100-M6D-1110-00002
003
Line Designation Table
 
 
25889-100-M6D-1110-00003
002
Line Designation Table
 
Equipment Data Sheets
25889-100-MHD-10-K1001
001
Main Compressor Bridge Crane Data Sheet
 
 
25889-100-MHD-10-K1002
001
JIB Crane Hoist Data Sheet
 
 
25889-100-MHD-10-K1003
001
JIB Crane Data Sheet



A-58



--------------------------------------------------------------------------------





Execution Version


Title
Sub Title
Document Number
Rev
Description
 
 
25889-100-MUD-10-PK1001-M01
001
Data Sheet Form for Low Voltage Squirrel Cage Induction Motors 200 HP and
Smaller - NEMA
 
 
25889-100-MUD-10-PK1001-M02A
001
Data Sheet Form for Low Voltage Squirrel Cage Induction Motors 200 HP and
Smaller - NEMA
 
 
25889-100-MUD-10-PK1001-M02B
001
Data Sheet Form for Low Voltage Squirrel Cage Induction Motors 200 HP and
Smaller - NEMA
 
 
25889-100-MUD-10-PK1001-M03
001
Data Sheet Form for Low Voltage Squirrel Cage Induction Motors 200 HP and
Smaller - NEMA
 
 
25889-100-MUD-10-PK1001-M04
001
Data Sheet Form for Low Voltage Squirrel Cage Induction Motors 200 HP and
Smaller - NEMA
UNIT 11 - INLET METERING STATIONS
Process Flow Diagrams
25889-100-M5-1111-00002
003
Process Flow Diagram Inlet Preheater
 
P&I Diagrams and Line Designation Tables
25889-100-M6-1111-00001
003
P and ID - Feed Gas Heater
 
 
25889-100-M6-1111-00002
003
P and ID - Feed Gas Metering
 
 
25889-100-M6D-1111-00001
002
Line Designation Table 2 pgs
 
 
25889-100-M6D-1111-00002
002
Line Designation Table 2 pgs
 
Equipment Data Sheets
25889-100-MED-11-E1102
003
Shell and Tube Heat Exchanger Data Sheet for Feed Gas Heater
 
Process Data Sheets
25889-100-MEA-1111-01102
003
Process Data Sheet for Feed Gas Heater
UNIT 12 - ACID GAS REMOVAL UNIT (BASF CONFIDENTIAL)
Process Flow Diagrams
25889-100-M5-1112-00001
003
Process Flow Diagram Acid Gas Removal
 
 
25889-100-M5-1112-00002
002
Process Flow Diagram Amine Regeneration
 
P&I Diagrams and Line Designation Tables
25889-100-M6-1112-00001
003
P and ID - Feed Gas Filter Coalescer
 
 
25889-100-M6-1112-00002
003
P and ID - Absorber
 
 
25889-100-M6-1112-00003
003
P and ID - Solvent Flash Drum
 
 
25889-100-M6-1112-00004
003
P and ID - De-Gassing Drum



A-59



--------------------------------------------------------------------------------





Execution Version


Title
Sub Title
Document Number
Rev
Description
 
 
25889-100-M6-1112-00005
001
P and ID - Lean-Rich Solvent Heat Exchangers
 
 
25889-100-M6-1112-00006
002
P and ID - Solvent Regenerator
 
 
25889-100-M6-1112-00007
003
P and ID - Regenerator Overhead Condenser
 
 
25889-100-M6-1112-00008
002
P and ID - Solvent Regenerator Reflux System
 
 
25889-100-M6-1112-00009
002
P and ID - Lean Solvent Booster Pumps
 
 
25889-100-M6-1112-00010
001
P and ID - Lean Solvent Cooler
 
 
25889-100-M6-1112-00011
001
P and ID - Lean Solvent Filters
 
 
25889-100-M6-1112-00012
001
P and ID - Amine Surge Tank
 
 
25889-100-M6-1112-00014
002
P and ID - Lean Solvent Charge Pumps
 
 
25889-100-M6-1112-00015
002
P and ID - Amine Collection Header
 
 
25889-100-M6-1112-00016
003
P and ID - Amine Sump System
 
 
25889-100-M6-1112-00017
002
P and ID - Absorber Overhead Gas Coolers
 
 
25889-100-M6-1112-00018
002
P and ID - Anti-Foam Chemical Injection Skid
 
 
25889-100-M6D-1112-00001
001
Line Designation Table 2 pgs
 
 
25889-100-M6D-1112-00002
001
Line Designation Table 3 pgs
 
 
25889-100-M6D-1112-00003
001
Line Designation Table 3 pgs
 
 
25889-100-M6D-1112-00004
001
Line Designation Table 2 pgs
 
 
25889-100-M6D-1112-00005
001
Line Designation Table 3 pgs
 
 
25889-100-M6D-1112-00006
001
Line Designation Table 3 pgs
 
 
25889-100-M6D-1112-00007
001
Line Designation Table 2 pgs
 
 
25889-100-M6D-1112-00008
001
Line Designation Table 3 pgs
 
 
25889-100-M6D-1112-00009
001
Line Designation Table 2 pgs
 
 
25889-100-M6D-1112-00010
001
Line Designation Table
 
 
25889-100-M6D-1112-00011
001
Line Designation Table 2 pgs
 
 
25889-100-M6D-1112-00012
001
Line Designation Table 2 pgs
 
 
25889-100-M6D-1112-00014
002
Line Designation Table 3 pgs
 
 
25889-100-M6D-1112-00015
001
Line Designation Table 4 pgs
 
 
25889-100-M6D-1112-00016
001
Line Designation Table
 
 
25889-100-M6D-1112-00017
001
Line Designation Table
 
 
25889-100-M6D-1112-00018
001
Line Designation Table



A-60



--------------------------------------------------------------------------------





Execution Version


Title
Sub Title
Document Number
Rev
Description
 
Equipment Data Sheets
25889-100-MED-12-E1201
001
Heat Exchanger - Air Cooled - Lean Solvent Cooler
 
 
25889-100-MED-12-E1202
001
Heat Exchanger - Air Cooled - Regeneration Overhead Condenser
 
 
25889-100-MED-12-E1203
001
Heat Exchanger Welded Plate for Lean-Rich Solvent Heat Exchanger
 
 
25889-100-MED-12-E1204
002
Shell and Tube Heat Exchanger Data Sheet for Regenerator Reboiler
 
 
25889-100-MED-12-E1206
001
Heat Exchanger - Air Cooled - Absorber Overhead Gas Cooler
 
 
25889-100-MFD-12-F1201
003
Mechanical Data Sheet - Filters and Gas Separators - Lean Solvent Filter
 
 
25889-100-MFD-12-F1202
003
Mechanical Data Sheet for Coalescers Feed Gas Filter Coalescer
 
 
25889-100-MFD-12-F1203
003
Mechanical Data Sheet - Filters and Gas Separators - Rich Solvent Filter
 
 
25889-100-MFD-12-F1204
003
Mechanical Data Sheet for Filters and Gas Separators Lean Solvent After Filter
 
 
25889-100-MFD-12-F1205
003
Mechanical Data Sheet for Filters and Gas Separators Carbon Treater
 
 
25889-100-MFD-12-F1206
003
Mechanical Data Sheet for Filters and Gas Separators Amine Sump Filter
 
 
25889-100-MKD-12-PK1201
001
Mechanical Data Sheet for Anti-Foam Injection Package
 
 
25889-100-MPD-12-PK1201
001
Mechanical Data Sheet for Anti-Foam Injection Pump
 
 
25889-100-MTD-12-PK1201
001
Mechanical Data Sheet for Anti-Foam Tank
 
 
25889-100-MPD-12-P1201
001
Lean Solvent Booster Pumps
 
 
25889-100-MPD-12-P1202
001
Lean Solvent Charge Pump
 
 
25889-100-MPD-12-P1203
000
Data Sheet Form for Low Voltage Induction Motors 200 HP and Smaller (NEMA) -
Regenerator Reflux Pumps Motor
 
 
25889-100-MPD-12-P1204
000
Wash Water Pump Pump Data Sheet



A-61



--------------------------------------------------------------------------------





Execution Version


Title
Sub Title
Document Number
Rev
Description
 
 
25889-100-MPD-12-P1206
000
Amine Sump Pumps Pump Data Sheet
 
 
25889-100-MTD-12-S1202
003
Mechanical Data Sheet Field Erected Storage Tanks - Amine Surge Tank
 
 
25889-100-MUD-12-E1201
001
Lean Solvent Cooler Motor Data Sheet Low Voltage Squirrel Cage Induction Motors
200 HP and Smaller (NEMA) - Lean Solvent Cooler Motor
 
 
25889-100-MUD-12-E1202
001
Regenerator Overhead Condenser Motor Data Sheet Low Voltage Squirrel Cage
Induction Motors 200 HP and Smaller (NEMA) - Regenerator Overhead Condenser
Motor
 
 
25889-100-MUD-12-E1206
000
Absorber Overhead Gas Cooler Motor Data Sheet Low Voltage Squirrel Cage
Induction Motors 200 HP and Smaller (NEMA) - Absorber Overhead Gas Cooler Motor
 
 
25889-100-MUD-12-P1201
000
Data Sheet for Medium Voltage Squirrel Cage Induction Motors 200 HP and Smaller
(NEMA) for Lean Solvent Booster Pump Motors
 
 
25889-100-MUD-12-P1202
001
Data Sheet for Medium Voltage Squirrel Cage Induction Motors 250 HP and Larger
for Lean Solvent Charge Pump Motor Driver Lean Solvent Charge Pump
 
 
25889-100-MUD-12-P1203
000
Regenerator Reflux Pumps
 
 
25889-100-MUD-12-P1204
000
Data Sheet Form for Low Voltage Squirrel Cage Induction Motors 200 HP and
Smaller (NEMA) Wash Water Pumps
 
 
25889-100-MUD-12-P1206
000
Data Sheet Form for Low Voltage Squirrel Cage Induction Motors 200 HP and
Smaller (NEMA) Amine Sump Pump Motor
 
 
25889-100-MUD-12-PK1201A
001
Mechanical Data Sheet for Anti-Foam Injection Pump Motors
 
 
25889-100-MUD-12-PK1201B
001
Mechanical Data Sheet for Anti-Foam Injection Tank Mixer Motors
 
 
25889-100-MVD-12-V1201
001
Mechanical Data Sheet for CO2 Absorber Absorber



A-62



--------------------------------------------------------------------------------





Execution Version


Title
Sub Title
Document Number
Rev
Description
 
 
25889-100-MVD-12-V1202
001
Mechanical Data Sheet for Columns-Vessels - Stainless Steel-SS Clad Solvent
Regenerator
 
 
25889-100-MVD-12-V1203
001
Mechanical Data Sheet for Columns-Vessels - Stainless Steel-SS Clad De-Gassing
Drum
 
 
25889-100-MVD-12-V1205
001
Mechanical Data Sheet for Columns-Vessels - Stainless Steel-SS Clad Solvent
Flash Drum
 
 
25889-100-MVD-12-V1206
001
Mechanical Data Sheet for Columns-Vessels - Stainless Steel-SS Clad Solvent
Regenerator Reflux Drum
 
 
25889-100-MVD-12-V1209
001
Mechanical Data Sheet Columns and Vessels (Carbon Steel) - Non Proprietary for
Amine Sump Drum
 
 
25889-100-MXD-12-PK1201
001
Mechanical Data Sheet for Anti-Foam Tank Mixer
 
Process Data Sheets
25889-100-MEA-1112-01201
001
Process Data Sheet Air Cooled Heat Exchanger - Lean Solvent Cooler
 
 
25889-100-MEA-1112-01202
001
Process Data Sheet Air Cooled Heat Exchanger - Regenerator Overhead Condenser
 
 
25744-200-MEA-1112-01203
000
Process Data Sheet Plate Heat Exchanger Specification Sheet - Lean-Rich Solvent
Heat Exchanger
 
 
25744-200-MEA-1112-01204
000
Process Data Sheet Heat Exchanger Specification Sheet - Regenerator Reboiler
 
 
25889-100-MEA-1112-01206
001
Process Data Sheet Air cooled Heat Exchanger - Absorber Overhead Gas Cooler
 
 
25744-200-MFA-1112-01201
000
Filter Specification Sheet for Lean Solvent Filter
 
 
25744-200-MFA-1112-01202
000
Filter Specification Sheet - Feed Gas Filter Coalescer
 
 
25744-200-MFA-1112-01203
000
Filter Specification Sheet for Rich Solvent Filter
 
 
25744-200-MFA-1112-01204
000
Filter Specification Sheet for Lean Solvent After Filter
 
 
25744-200-MFA-1112-01205
000
Filter Specification Sheet for Carbon Treater
 
 
25744-200-MFA-1112-01206
000
Filter Specification Sheet for Amine Sump Filter
 
 
25744-200-MKA-1112-K0001
000
Process Specification for Acid Gas Removal Unit



A-63



--------------------------------------------------------------------------------





Execution Version


Title
Sub Title
Document Number
Rev
Description
 
 
25744-200-MTA-0012-01201
000
Tank Specification Sheet for Amine Storage Tank
 
 
25744-200-MTA-1112-01202
000
Tank Specification Sheet for Amine Surge Tank
 
 
25744-200-MVA-1112-01201
000
Column Specification Sheet - Absorber
 
 
25744-200-MVA-1112-01202
000
Column Specification Sheet - Solvent Regenerator
 
 
25744-200-MVA-1112-01203
000
De-Gassing Drum
 
 
25744-200-MVA-1112-01205
000
Vessel Specification Sheet - Solvent Flash Drum
 
 
25744-200-MVA-1112-01206
000
Vessel Specification Sheet for Solvent Regenerator Reflux Drum (Vertical)
 
 
25744-200-MVA-1112-01209
000
Vessel Specification Sheet for Amine Sump Drum
 
Heat/Energy and Material Balance
25889-100-M4-DK-00211
000
AGRU Heat and Material Balance Case CC1A - Average Gas, Average Ambient
Temperature AGRU Streams
 
 
25889-100-M4-DK-00212
000
AGRU Heat and Material Balance Case CC2A - Average Gas - Low Ambient Temperature
AGRU Streams
 
 
25889-100-M4-DK-00213
001
AGRU Heat and Material Balance Case CC3A - Average Gas - High Ambient
Temperature AGRU Streams
 
 
25889-100-M4-DK-00214
000
AGRU Heat and Material Balance Case CC4A - Average Gas, Average Ambient
Temperature, Ship-Loading AGRU Streams
 
 
25889-100-M4-DK-00215
001
AGRU Heat and Material Balance Case CC5 - Maximum Inerts - Low Ambient
Temperature AGRU Streams
 
 
25889-100-M4-DK-00216
000
ARGU Heat and Material Balance Case CC1 - High Aromatics - Average Ambient
Temperature AGRU Streams
UNIT 13 - DEHYDRATION & MERCURY REMOVAL
Process Flow Diagrams
25889-100-M5-1113-00001
002
Process Flow Diagram Dehydration and Mercury Removal
 
P&I Diagrams and Line Designation Tables
25889-100-M6-1113-00001
002
P and ID - Dryer Inlet Filter Coalscer



A-64



--------------------------------------------------------------------------------





Execution Version


Title
Sub Title
Document Number
Rev
Description
 
 
25889-100-M6-1113-00002
002
P and ID - Dehydrators
 
 
25889-100-M6-1113-00003
002
P and ID - Dehydrator
 
 
25889-100-M6-1113-00004
002
P and ID - Mercury Removal
 
 
25889-100-M6-1113-00005
001
P and ID - Regeneration Gas Distribution
 
 
25889-100-M6-1113-00008
003
P and ID - Regeneration Gas K.O. Drum
 
 
25889-100-M6-1113-00009
003
P and ID - Regeneration Gas Compressor
 
 
25889-100-M6D-1113-00001
001
Line Designation Table 2 pgs
 
 
25889-100-M6D-1113-00002
002
Line Designation Table 3 pgs
 
 
25889-100-M6D-1113-00003
002
Line Designation Table 2 pgs
 
 
25889-100-M6D-1113-00004
001
Line Designation Table
 
 
25889-100-M6D-1113-00005
001
Line Designation Table
 
 
25889-100-M6D-1113-00008
002
Line Designation Table
 
 
25889-100-M6D-1113-00009
001
Line Designation Table 2 pgs
 
Equipment Data Sheets
25889-100-MCD-13-C1301
001
Regeneration Gas Compressor Data Sheet
 
 
25889-100-MCD-13-L1301
000
Special Purpose Oil Systems - API 614 - 5th Edition (ISO 10438-2008) USC Units -
Regeneration Gas compressor Lube Oil System
 
 
25889-100-MED-13-E1301
002
Heat Exchanger - Air Cooled - Regeneration Gas Cooler
 
 
25889-100-MFD-13-F1301
003
Filters and Gas Separators for Dryer Inlet Filter Coalescer Mechanical Data
Sheet
 
 
25889-100-MFD-13-F1302
003
Filters and Gas Separators for Mercury Removal After Filter Mechanical Data
Sheet
 
 
25889-100-MFD-13-F1303
003
Filters and Gas Separators for Molecular Sieve After Filter
 
 
25889-100-MUD-13-AUX1
000
Data Sheet Form for Low Voltage Squirrel Cage Induction Motors 200 HP and
Smaller (NEMA) Auxiliary Lube Oil Pump Drivers Lube Oil Pumps



A-65



--------------------------------------------------------------------------------





Execution Version


Title
Sub Title
Document Number
Rev
Description
 
 
25889-100-MUD-13-AUX2
000
Data Sheet Form for Low Voltage Squirrel Cage Induction Motors 200 HP and
Smaller (NEMA) Lube Oil Cooler Motor Driver Lube Oil Cooler Fans
 
 
25889-100-MUD-13-C1301
000
Data Sheet for Medium Voltage Squirrel Cage Induction Motors 250 HP and Larger
Regeneration Gas Compressor Motor Regeneration Gas Compress
 
 
25889-100-MUD-13-E1301
001
Regeneration Gas Cooler Motor Data Sheet Low Voltage Squirrel Cage Induction
Motors 200 HP and Smaller (NEMA) - Regeneration Gas Cooler Motor
 
 
25889-100-MVD-13-V1301
001
Mechanical Data Sheet for Heavy Wall Vessels Dryer Feed KO Drum
 
 
25889-100-MVD-13-V1302
001
Mechanical Data Sheet for Heavy Wall Vessels Molecular Sieve Dehydrators
 
 
25889-100-MVD-13-V1304
001
Mechanical Data Sheet for Heavy Wall Vessels Mercury Removal Beds
 
 
25889-100-MVD-13-V1305
001
Mechanical Data Sheet Columns and Vessels (Carbon Steel) - Non Proprietary for
Regeneration Gas K.O. Drum
 
 
25889-100-MXD-13-C1301
000
Special Purpose Coupling - API 671 4th Edition - ISO 10441-2007-USC Units
Regeneration Gas Compressor Coupling
 
Process Data Sheets
25744-200-MCA-1113-01301
000
Centrifugal Compressor Specification Sheet - Regeneration Gas Compressor
 
 
25744-200-MEA-1113-01301
000
Process Data Sheet Air Cooled Heat Exchanger - Dehydration and Mercury Removal
 
 
25744-200-MFA-1113-01301
000
Filter Specification Sheet - Dryer Inlet Filter Coalescer
 
 
25744-200-MFA-1113-01302
000
Filter Specification Sheet - Mercury Removal After Filter
 
 
25744-200-MFA-1113-01303
000
Filter Specification Sheet - Molecular Sieve After Filter



A-66



--------------------------------------------------------------------------------





Execution Version


Title
Sub Title
Document Number
Rev
Description
 
 
25744-200-MVA-1113-01301
000
Vessel Specification Sheet for Dryer Feed KO Drum
 
 
25744-200-MVA-1113-01302
000
Molecular Sieve Dehydrators
 
 
25744-200-MVA-1113-01304
000
Mercury Removal Beds
 
 
25744-200-MVA-1113-01305
000
Regeneration Gas KO Drum
UNIT 14 - PROPANE REFRIGERATION (CONFIDENTIAL)
Process Flow Diagrams (Confidential)
25889-100-M5-1114-00001
002
CoP Level III Confidential - Process Flow Diagram - Propane Refrigeration
 
 
25889-100-M5-1114-00002
002
CoP Level III Confidential - Process Flow Diagram - Propane Refrigeration
 
P&I Diagrams and Line Designation Tables (Confidential)
25889-100-M6-1114-00001
003
CoP Level III Confidential - P and ID - Propane Refrigerant Accumulator
 
 
25889-100-M6-1114-00002
002
CoP Level III Confidential - P and ID - H.S. Propane Chillers
 
 
25889-100-M6-1114-00003
003
CoP Level III Confidential - P and ID I.S. Propane Chillers
 
 
25889-100-M6-1114-00004
003
CoP Level III Confidential - P and ID L.S. Propane Chillers
 
 
25889-100-M6-1114-00005
003
CoP Level III Confidential - P and ID L.S. - I.S. - H.S. Propane Suction Drums
***
 
 
25889-100-M6-1114-00006
003
CoP Level III Confidential - P and ID L.S. - I.S. - H.S. Propane Suction Lines
for ***
 
 
25889-100-M6-1114-00007
004
CoP Level III Confidential - P and ID Propane Compressor ***
 
 
25889-100-M6-1114-00008
003
CoP Level III Confidential - P and ID L.S. - I.S. - H.S. Propane Suction Drums
***
 
 
25889-100-M6-1114-00009
003
CoP Level III Confidential - P and ID L.S. - I.S. - H.S. Propane Suction Lines
for ***
 
 
25889-100-M6-1114-00010
004
CoP Level III Confidential - P and ID Propane Compressor ***



A-67



--------------------------------------------------------------------------------





Execution Version


Title
Sub Title
Document Number
Rev
Description
 
 
25889-100-M6-1114-00011
003
CoP Level III Confidential - P and ID - Propane Refrigerant Condensers ***
 
 
25889-100-M6-1114-00012
003
CoP Level III Confidential - P and ID - Propane Refrigerant Condensers ***
 
 
25889-100-M6-1114-00013
003
CoP Level III Confidential - P and ID - Propane De-Inventory Pump
 
 
25889-100-M6-1114-00014
003
CoP Level III Confidential - P and ID - H.S. Propane HRC Reflux Chiller
 
 
25889-100-M6-1114-00016
003
CoP Level III Confidential - P and ID L.S. Propane HRC Reflux Chiller
 
 
25889-100-M6-1114-00018
003
CoP Level III Confidential - P and ID Propane Subcoolers
 
 
25889-100-M6-1114-00021
004
CoP Level III Confidential - P and ID - Auxiliary System for ***
 
 
25889-100-M6-1114-00022
004
CoP Level III Confidential - P and ID - Auxiliary System for ***
 
 
25889-100-M6-1114-00023
001
CoP Level III Confidential - P and ID Aux.-Propane Turb. Comp. Oil Coolers
 
 
25889-100-M6-1114-00024
001
CoP Level III Confidential - P and ID Propane Gas Turbine Exhaust Stacks ***
 
 
25889-100-M6D-1114-00001
002
CoP Level III Confidential - Line Designation Table
 
 
25889-100-M6D-1114-00002
002
CoP Level III Confidential - Line Designation Table
 
 
25889-100-M6D-1114-00003
002
CoP Level III Confidential - Line Designation Table
 
 
25889-100-M6D-1114-00004
002
CoP Level III Confidential - Line Designation Table
 
 
25889-100-M6D-1114-00005
001
CoP Level III Confidential - Line Designation Table 4 Pgs
 
 
25889-100-M6D-1114-00006
001
CoP Level III Confidential - Line Designation Table
 
 
25889-100-M6D-1114-00007
003
CoP Level III Confidential - Line Designation Table 3 Pgs



A-68



--------------------------------------------------------------------------------





Execution Version


Title
Sub Title
Document Number
Rev
Description
 
 
25889-100-M6D-1114-00008
001
CoP Level III Confidential - Line Designation Table 4 Pgs
 
 
25889-100-M6D-1114-00009
001
CoP Level III Confidential - Line Designation Table
 
 
25889-100-M6D-1114-00010
003
CoP Level III Confidential - Line Designation Table 3 Pgs
 
 
25889-100-M6D-1114-00011
001
CoP Level III Confidential - Line Designation Table
 
 
25889-100-M6D-1114-00012
003
CoP Level III Confidential - Line Designation Table
 
 
25889-100-M6D-1114-00013
002
CoP Level III Confidential - Line Designation Table
 
 
25889-100-M6D-1114-00014
002
CoP Level III Confidential - Line Designation Table
 
 
25889-100-M6D-1114-00016
002
CoP Level III Confidential - Line Designation Table
 
 
25889-100-M6D-1114-00018
002
CoP Level III Confidential - Line Designation Table 4 Pgs
 
 
25889-100-M6D-1114-00021
003
CoP Level III Confidential - Line Designation Table
 
 
25889-100-M6D-1114-00022
003
CoP Level III Confidential - Line Designation Table
 
 
25889-100-M6D-1114-00023
001
CoP Level III Confidential - Line Designation Table
 
Equipment Data Sheets (Confidential)
25889-100-MCD-14-C1411
001
CoP Level III Confidential - Compressor - LNG Refrigeration - Propane
Compressors
 
 
25889-100-MCD-14-L1411
000
CoP Level III Confidential - Special Purpose Oil Systems - API 614 5th Edition
for API 614 Oil System Data Sheet for Propane Refrigeration Compressors
 
 
25889-100-MED-14-E1401
003
CoP Level III Confidential - Heat Exchanger - LNG Refrigeration - Propane
Refrigerant Condenser
 
 
25889-100-MED-14-E1402
002
CoP Level III Confidential - Brazed Aluminum Heat Exchanger Core in Shell Type
for H.S. Propane-Methane - Ethylene Chiller



A-69



--------------------------------------------------------------------------------





Execution Version


Title
Sub Title
Document Number
Rev
Description
 
 
25889-100-MED-14-E1403
002
CoP Level III Confidential - Brazed Aluminum Heat Exchanger Core in Shell Type
for I.S. Propane-Methane - Ethylene - Feed Chiller
 
 
25889-100-MED-14-E1404
002
CoP Level III Confidential - Brazed Aluminum Heat Exchanger Core in Shell Type
for L.S. Propane-Ethylene - Ethylene Cond - Feed Chiller
 
 
25889-100-MED-14-E1406
003
CoP Level III Confidential - Shell and Tube Heat Exchanger Data Sheet for H.S.
Propane Feed Chiller
 
 
25889-100-MED-14-E1407
002
CoP Level III Confidential - Shell and Tube Heat Exchanger Data Sheet for
Propane Purger Condenser Section
 
 
25889-100-MED-14-E1408
003
CoP Level III Confidential - Shell and Tube Heat Exchanger Data Sheet for Low
Stage Propane HRC Reflux Chiller
 
 
25889-100-MED-14-E1409
003
CoP Level III Confidential - Shell and Tube Heat Exchanger Data Sheet for High
Stage Propane HRC Reflux Chiller
 
 
25889-100-MED-14-E1411
003
CoP Level III Confidential - Heat Exchanger - LNG Refrigeration - Propane
Subcooler
 
 
25889-100-MED-14-E1415
002
CoP Level III Confidential - Heat Exchanger - LNG Refrigeration - Propane
Turbine-Compressor Oil Cooler
 
 
25889-100-MPD-14-P1403
001
CoP Level III Confidential - Propane De-Inventory Pump
 
 
25889-100-MUD-14-A1411
000
CoP Level III Confidential - Special Purpose Gear Units - API 613 5th Edition -
USC Units for Special Purpose Gear Unit Propane Refrigeration Compressors
 
 
25889-100-MUD-14-E1401
001
CoP Level III Confidential - Propane Refrigerant Condenser Motor Data Sheet Low
Voltage Squirrel Cage Induction Motors 200 HP and Smaller (NEMA) - Propane
Refrigerant Condenser Motor



A-70



--------------------------------------------------------------------------------





Execution Version


Title
Sub Title
Document Number
Rev
Description
 
 
25889-100-MUD-14-E1411
001
CoP Level III Confidential - Propane Subcooler Motor Data Sheet Low Voltage
Squirrel Cage Induction Motors 200 HP and Smaller (NEMA) - Propane Subcooler
Motor
 
 
25889-100-MUD-14-E1415
001
CoP Level III Confidential - Propane-Ethylene-Methane-Turbine Compressor Oil
cooler Motor Data Sheet Low Voltage Squirrel Cage Induction Motors 200 HP and
Smaller (NEMA) - Propane-Ethylene-Methane Turbine-Compressor Oil Cooler Motors
 
 
25889-100-MUD-14-P1403
000
CoP Level III Confidential - Data Sheet Form for Low Voltage Squirrel Cage
Induction Motors 200 HP and Smaller (NEMA) - Ethylene De-Inventory Pump Motors
 
 
25889-100-MUD-14-TC1411
001
CoP Level III Confidential - Combustion Gas Turbines - API 616 5th Edition -
Combustion Gas Turbines - Propane Refrigeration Compressors
 
 
25889-100-MUD-NPAUX1
000
CoP Level III Confidential - Data Sheet Form for Low Voltage Squirrel Cage
Induction Motors 200 HP and Smaller (NEMA) for Mineral Lube Oil Pump Drivers
Lube Oil Pumps
 
 
25889-100-MUD-NPAUX2
000
CoP Level III Confidential - Data Sheet Form for Low Voltage Squirrel Cage
Induction Motors 200 HP and Smaller (NEMA) for Turning Gear Motor Driver Turning
Gear
 
 
25889-100-MUD-NPAUX3
000
CoP Level III Confidential - Data Sheet From for Low Voltage Squirrel Cage
Induction Motors 200 HP and Smaller (NEMA) for MLO Mist Elimination Fan Drivers
Fan
 
 
25889-100-MUD-NPAUX4
000
CoP Level III Confidential - Data Sheet Form for Low Voltage Squirrel Cage
Induction Motors 200 HP and Smaller (NEMA) for GT Enclosure Fan Drivers Fan



A-71



--------------------------------------------------------------------------------





Execution Version


Title
Sub Title
Document Number
Rev
Description
 
 
25889-100-MUD-NPAUX6
000
CoP Level III Confidential - Data Sheet Form for Low Voltage Squirrel Cage
Induction Motors 200 HP and Smaller (NEMA) for Water Wash Pump Drivers Pumps
 
 
25889-100-MUD-NPAUX7
000
CoP Level III Confidential - Data Sheet Form for Low Voltage Squirrel Cage
Induction Motors 200 HP and Smaller (NEMA) Hydraulic Starting Pump Driver
Hydraulic Pump
 
 
25889-100-MVD-14-V1404
001
CoP Level III Confidential - Mechanical Data Sheet for Columns-Vessels - Carbon
Steel - Proprietary Propane Refrigerant Accumulator
 
 
25889-100-MVD-14-V1405
001
CoP Level III Confidential - Mechanical Data Sheet for Columns-Vessels - Carbon
Steel - Proprietary Propane Purger Absorber Section
 
 
25889-100-MVD-14-V1411
001
CoP Level III Confidential - Mechanical Data Sheet for Columns-Vessels - Carbon
Steel - Proprietary Low Stage Propane Suction Drums
 
 
25889-100-MVD-14-V1412
001
CoP Level III Confidential - Mechanical Data Sheet for Columns-Vessels - Carbon
Steel - Proprietary Interstage Propane Suction Drums
 
 
25889-100-MVD-14-V1413
001
CoP Level III Confidential - Mechanical Data Sheet for Columns-Vessels - Carbon
Steel - Proprietary High Stage Propane Suction Drums
 
 
25889-100-MXD-14-A1411
000
CoP Level III Confidential - Special Purpose Coupling - API 671 4th Edition -
ISO 10441-2007 - USC Units for Special Purpose Coupling (GT-GB) - Propane
Refrigeration Compressors
 
 
25889-100-MXD-14-B1411
000
CoP Level III Confidential - Special Purpose Coupling - API 671 4th Edition -
ISO 10441-2007 - USC Units for Special Purpose Coupling (GB-HP) - Propane
Refrigeration Compressors



A-72



--------------------------------------------------------------------------------





Execution Version


Title
Sub Title
Document Number
Rev
Description
 
 
25889-100-MXD-14-C1411
000
CoP Level III Confidential - Special Purpose Coupling - API 671 4th Edition -
ISO 10441-2007 - USC Units for Special Purpose Coupling (HP-LP) - Propane
Refrigeration Compressors
 
Process Data Sheets (Confidential)
25889-100-MCA-1114-01411
002
CoP Level III Confidential - Centrifugal Compressor Specification Sheet -
Propane Compressors
 
 
25889-100-MEA-1114-01401
002
CoP Level III Confidential - Process Data Sheet Air Cooled Heat Exchanger -
Propane Refrigeration Condenser
 
 
25889-100-MEA-1114-01402
002
CoP Level III Confidential - Brazed Aluminum Heat Exchanger Specification Sheet
Core in Shell Type - H.S. Propane-Methane - Ethylene Chiller
 
 
25889-100-MEA-1114-01403
002
CoP Level III Confidential - Brazed Aluminum Heat Exchanger Specification Sheet
Core in Shell Type - CoP I.S. Propane-Methane - Ethylene - Feed Chillers
 
 
25889-100-MEA-1114-01404
002
CoP Level III Confidential - Brazed Aluminum Heat Exchanger Specification Sheet
Core in Shell Type - L.S. Propane-Ethylene Cond - Feed Chillers
 
 
25889-100-MEA-1114-01406
002
CoP Level III Confidential - Process Data Sheet Heat Exchanger Specification
Sheet - H.S. Propane - Feed Chiller
 
 
25744-200-MEA-1114-01407
000
CoP Level III Confidential - Process Data Sheet Heat Exchanger Specification
Sheet - Propane Purger Condenser Section
 
 
25889-100-MEA-1114-01408
001
CoP Level III Confidential - Mechanical Shell and Tube Heat Exchanger Data Sheet
- Low Stage Propane HRC Reflux Chiller
 
 
25889-100-MEA-1114-01409
001
CoP Level III Confidential - Mechanical Shell and Tube Heat Exchanger Data Sheet
- High Stage Propane HRC Reflux Chiller
 
 
25889-100-MEA-1114-01411
002
CoP Level III Confidential - Process Data Sheet Air Cooled Heat Exchanger -
Propane Subcooler



A-73



--------------------------------------------------------------------------------





Execution Version


Title
Sub Title
Document Number
Rev
Description
 
 
25744-200-MEA-1114-01415
000
CoP Level III Confidential - Process Data Sheet Air Cooled Heat Exchanger -
Propane Turbine - Compressor Oil Cooler
 
 
25744-200-MVA-1114-01404
000
CoP Level III Confidential - Vessel Specification Sheet for Propane Refrigerant
Accumulator
 
 
25744-200-MVA-1114-01405
000
CoP Level III Confidential - Vessel Specification Sheet for Propane Purger
Absorber Section
 
 
25744-200-MVA-1114-01411
000
CoP Level III Confidential - Vessel Specification Sheet - Low Stage Propane
Suction Drums - Vertical
 
 
25744-200-MVA-1114-01412
000
CoP Level III Confidential - Vessel Specification Sheet - Interstage Propane
Suction Drums - Vertical
 
 
25744-200-MVA-1114-01413
000
CoP Level III Confidential - Vessel Specification Sheet - High Stage Propane
Suction Drums - Vertical
UNIT 15 - ETHYLENE REFRIGERATION (CONFIDENTIAL)
Process Flow Diagrams (Confidential)
25889-100-M5-1115-00001
003
CoP Level III Confidential - Process Flow Diagram - Ethylene Refrigeration
 
 
25889-100-M5-1115-00002
002
CoP Level III Confidential - Process Flow Diagram - Ethylene Refrigeration
 
P&I Diagrams and Line Designation Tables (Confidential)
25889-100-M6-1115-00001
003
CoP Level III Confidential - P and ID Ethylene Surge Drum
 
 
25889-100-M6-1115-00002
003
CoP Level III Confidential - P and ID Ethylene Economizer
 
 
25889-100-M6-1115-00003
003
CoP Level III Confidential - P and ID H.S. Ethylene Chiller
 
 
25889-100-M6-1115-00004
003
CoP Level III Confidential - P and ID L.S. Ethylene Feed Condensers
 
 
25889-100-M6-1115-00005
004
CoP Level III Confidential - P and ID Ethylene Compressor ***
 
 
25889-100-M6-1115-00006
003
CoP Level III Confidential - P and ID Ethylene Discharge Coolers ***



A-74



--------------------------------------------------------------------------------





Execution Version


Title
Sub Title
Document Number
Rev
Description
 
 
25889-100-M6-1115-00007
004
CoP Level III Confidential - P and ID Ethylene Compressor ***
 
 
25889-100-M6-1115-00008
003
CoP Level III Confidential - P and ID Ethylene Discharge Coolers ***
 
 
25889-100-M6-1115-00009
003
CoP Level III Confidential - P and ID Ethylene De-Inventory System
 
 
25889-100-M6-1115-00010
003
CoP Level III Confidential - P and ID Heavies Removal Column Reflux Condenser
 
 
25889-100-M6-1115-00011
003
CoP Level III Confidential - P and ID Heavies Removal Column Reflux Drum
 
 
25889-100-M6-1115-00021
001
CoP Level III Confidential - P and ID Ethylene Cold Box Purge System
 
 
25889-100-M6-1115-00022
004
CoP Level III Confidential - P and ID - Auxiliary System for ***
 
 
25889-100-M6-1115-00023
004
CoP Level III Confidential - P and ID - Auxiliary System for ***
 
 
25889-100-M6-1115-00024
001
CoP Level III Confidential - P and ID Aux. -Ethylene Turb Comp. Oil Coolers
 
 
25889-100-M6-1115-00025
003
CoP Level III Confidential - P and ID Ethylene Economizer Details ***
 
 
25889-100-M6D-1115-00001
001
CoP Level III Confidential - Line Designation Table
 
 
25889-100-M6D-1115-00002
001
CoP Level III Confidential - Line Designation Table
 
 
25889-100-M6D-1115-00003
002
CoP Level III Confidential - Line Designation Table
 
 
25889-100-M6D-1115-00004
001
CoP Level III Confidential - Line Designation Table
 
 
25889-100-M6D-1115-00005
002
CoP Level III Confidential - Line Designation Table 4 Pgs
 
 
25889-100-M6D-1115-00006
002
CoP Level III Confidential - Line Designation Table 3 Pgs
 
 
25889-100-M6D-1115-00007
002
CoP Level III Confidential - Line Designation Table 4 Pgs



A-75



--------------------------------------------------------------------------------





Execution Version


Title
Sub Title
Document Number
Rev
Description
 
 
25889-100-M6D-1115-00008
001
CoP Level III Confidential - Line Designation Table 3 Pgs
 
 
25889-100-M6D-1115-00009
001
CoP Level III Confidential - Line Designation Table 3 Pgs
 
 
25889-100-M6D-1115-00010
001
CoP Level III Confidential - Line Designation Table 2 Pgs
 
 
25889-100-M6D-1115-00011
001
CoP Level III Confidential - Line Designation Table 3 Pgs
 
 
25889-100-M6D-1115-00021
001
CoP Level III Confidential - Line Designation Table
 
 
25889-100-M6D-1115-00022
003
CoP Level III Confidential - Line Designation Table
 
 
25889-100-M6D-1115-00023
003
CoP Level III Confidential - Line Designation Table
 
 
25889-100-M6D-1115-00024
001
CoP Level III Confidential - Line Designation Table
 
 
25889-100-M6D-1115-00025
001
CoP Level III Confidential - Line Designation Table
 
Equipment Data Sheets (Confidential)
25889-100-MCD-15-C1511
001
CoP Level III Confidential - Compressor - LNG Refrigeration - Ethylene
Compressor
 
 
25889-100-MCD-15-L1511
000
CoP Level III Confidential - Special Purpose Oil Systems - API 614 5th Edition
for API 614 Oil System Data Sheet for Ethylene Refrigeration Compressors
 
 
25889-100-MED-15-E1503
002
CoP Level III Confidential - Brazed Aluminum Heat Exchanger Core in Shell Type
for H.S. Ethylene Feed - HRC Reflux Chiller
 
 
25889-100-MED-15-E1504
002
CoP Level III Confidential - Brazed Aluminum Heat Exchanger Core in Shell Type
for L.S. Ethylene Feed Condenser
 
 
25889-100-MED-15-E1505
002
CoP Level III Confidential - Brazed Aluminum Heat Exchanger for Ethylene
Condenser



A-76



--------------------------------------------------------------------------------





Execution Version


Title
Sub Title
Document Number
Rev
Description
 
 
25889-100-MED-15-E1506
002
CoP Level III Confidential - Shell and Tube Heat Exchanger Data Sheet for
Ethylene Purger Condenser Section
 
 
25889-100-MED-15-E1508
001
CoP Level III Confidential - Brazed Aluminum Heat Exchanger Core in Shell Type
for Heavies Removal Column Reflux Condenser
 
 
25889-100-MED-15-E1511
003
CoP Level III Confidential - Heat Exchanger - LNG Refrigeration - Ethylene
Compressor Intercooler
 
 
25889-100-MED-15-E1512
003
CoP Level III Confidential - Heat Exchanger - LNG Refrigeration - Ethylene
Compressor Discharge Cooler
 
 
25889-100-MED-15-E1515
002
CoP Level III Confidential - Heat Exchanger - LNG Refrigeration - Ethylene
Turbine-Compressor Oil Cooler
 
 
25889-100-MPD-15-P1501
000
CoP Level III Confidential - Ethylene De-Inventory Pump
 
 
25889-100-MUD-15-A1511
000
CoP Level III Confidential - Special Purpose Gear Units - API 613 5th Edition -
USC Units for Special Purpose Gear Unit Ethylene Refrigeration Compressors
 
 
25889-100-MUD-15-E1511
001
CoP Level III Confidential - Ethylene Compressor Intercooler Motor Data Sheet
Low Voltage Squirrel Cage Induction Motors 200 HP and Smaller (NEMA) - Ethylene
Compressor Intercooler Motor
 
 
25889-100-MUD-15-E1512
001
CoP Level III Confidential - Ethylene Compressor Discharge Cooler Motor Data
Sheet Low Voltage Squirrel Cage Induction Motors 200 HP and Smaller (NEMA) -
Ethylene Compressor Discharge Cooler Motor
 
 
25889-100-MUD-15-P1501
000
CoP Level III Confidential - Data Sheet Form for Low Voltage Squirrel Cage
Induction Motors 200 HP and Smaller (NEMA) - Propane De-Inventory Pump Motors



A-77



--------------------------------------------------------------------------------





Execution Version


Title
Sub Title
Document Number
Rev
Description
 
 
25889-100-MUD-15-TC1511
001
CoP Level III Confidential - Combustion Gas Turbines - API 616 5th Edition -
Combustion Gas Turbines - Ethylene Refrigeration Compressors
 
 
25889-100-MUD-NPAUX1
000
CoP Level III Confidential - Data Sheet Form for Low Voltage Squirrel Cage
Induction Motors 200 HP and Smaller (NEMA) for Mineral Lube Oil Pump Drivers
Lube Oil Pumps
 
 
25889-100-MUD-NPAUX2
000
CoP Level III Confidential - Data Sheet Form for Low Voltage Squirrel Cage
Induction Motors 200 HP and Smaller (NEMA) for Turning Gear Motor Driver Turning
Gear
 
 
25889-100-MUD-NPAUX3
000
CoP Level III Confidential - Data Sheet Form for Low Voltage Squirrel Cage
Induction Motors 200 HP and Smaller (NEMA) for MLO Mist Elimination Fan Drivers
Fan
 
 
25889-100-MUD-NPAUX4
000
CoP Level III Confidential - Data Sheet Form for Low Voltage Squirrel Cage
Induction Motors 200 HP and Smaller (NEMA) for GT Enclosure Fan Drivers Fan
 
 
25889-100-MUD-NPAUX6
000
CoP Level III Confidential - Data Sheet Form for Low Voltage Squirrel Cage
Induction Motors 200 HP and Smaller (NEMA) for Water Wash Pump Drivers Pumps
 
 
25889-100-MUD-NPAUX7
000
CoP Level III Confidential - Data Sheet Form for Low Voltage Squirrel Cage
Induction Motors 200 HP and Smaller (NEMA) Hydraulic Starting Pump Driver
Hydraulic Pump
 
 
25889-100-MVD-15-V1502
001
Confidential Level III - Ethylene Surge Drum Mechanical Data Sheet for Stainless
Steel Vessels - Proprietary Ethylene Surge Drum
 
 
25889-100-MVD-15-V1503
001
Confidential Level III - Ethylene Purger Absorber Section Mechanical Data Sheet
for Stainless Steel Vessels - Proprietary Ethylene Purger Absorber Section



A-78



--------------------------------------------------------------------------------





Execution Version


Title
Sub Title
Document Number
Rev
Description
 
 
25889-100-MVD-15-V1507
001
Confidential Level III - Mechanical Data Sheet Heavies Removal Column Reflux
Drum for Stainless Steel Vessels - Proprietary Heavies Removal Column Reflux
Drum
 
 
25889-100-MXD-15-A1511
000
CoP Level III Confidential - Special Purpose Coupling - API 671 4th Edition -
ISO 10441-2007 - USC Units for Special Purpose Coupling (GT-HP) - Ethylene
Refrigeration Compressors
 
 
25889-100-MXD-15-B1511
000
CoP Level III Confidential - Special Purpose Coupling - API 671 4th Edition -
Iso 10441-2007 - USC Units for Special Purpose Coupling (HB-GB) Ethylene
Refrigeration Compressors
 
 
25889-100-MXD-15-C1511
000
CoP Level III Confidential - Special Purpose Coupling - API 671 4th Edition -
ISO 10441-2007 - USC Units for Special Purpose Coupling (GB-LP) - Ethylene
Refrigeration Compressors
 
Process Data Sheets (Confidential)
25889-100-MCA-1115-01511
002
CoP Level III Confidential - Ethylene Compressors
 
 
25889-100-MEA-1115-01505
002
CoP Level III Confidential - Brazed Aluminum Heat Exchanger Specification Sheet
Core In Shell Type - Ethylene Economizer
 
 
25744-200-MEA-1115-01506
000
CoP Level III Confidential - Process Data Sheet Heat Exchanger Specification
Sheet for Ethylene Purger Condenser Section
 
 
25744-200-MEA-1115-01508
000
CoP Level III Confidential - Brazed Aluminum Heat Exchanger Specification Sheet
Core in Shell Type - Heavies Removal Column Reflux Condenser
 
 
25889-100-MEA-1115-01511
002
CoP Level III Confidential - Process Data Sheet Air Cooled Heat Exchanger -
Ethylene Compressor Intercoolers
 
 
25889-100-MEA-1115-01512
002
CoP Level III Confidential - Process Data Sheet Air Cooled Heat Exchanger -
Ethylene Compressor Discharge Coolers



A-79



--------------------------------------------------------------------------------





Execution Version


Title
Sub Title
Document Number
Rev
Description
 
 
25744-200-MEA-1115-01515
000
CoP Level III Confidential - Process Data Sheet Air Cooled Heat Exchanger -
Ethylene Turbine - Compressor Oil Cooler
 
 
25744-200-MVA-1115-01502
000
CoP Level III Confidential - Vessel Specification Sheet for Ethylene Surge Drum
 
 
25744-200-MVA-1115-01503
000
CoP Level III Confidential - Vessel Specification Sheet for Ethylene Purger
Absorber Section
 
 
25744-200-MVA-1115-01507
000
CoP Level III Confidential - Vessel Specification Sheet - Heavies Removal Column
Reflux Drum
*** LIQUEFACTION & METHANE COMPRESSION (CONFIDENTIAL)
Process Flow Diagrams (Confidential)
25889-100-M5-1116-00001
002
CoP Level III Confidential - Process Flow Diagram - Liquefaction and Methane
Compressor
 
P&I Diagrams and Line Designation Tables (Confidential)
25889-100-M6-1116-00001
003
CoP Level III Confidential - P and ID Methane Economizer
 
 
25889-100-M6-1116-00002
003
CoP Level III Confidential - P and ID Methane H. S. Flash Drum and I. S. Flash
Drum
 
 
25889-100-M6-1116-00003
003
CoP Level III Confidential - P and ID Methane L. S. Flash Drum
 
 
25889-100-M6-1116-00004
004
CoP Level III Confidential - P and ID - LNG Transfer Pumps
 
 
25889-100-M6-1116-00006
004
CoP Level III Confidential - P and ID LP Methane Compressor ***
 
 
25889-100-M6-1116-00007
003
CoP Level III Confidential - P and ID MP Methane Compressor ***
 
 
25889-100-M6-1116-00008
003
CoP Level III Confidential - P and ID HP Methane Compressor ***
 
 
25889-100-M6-1116-00010
004
CoP Level III Confidential - P and ID LP Methane Compressor ***
 
 
25889-100-M6-1116-00011
003
CoP Level III Confidential - P and ID MP Methane Compressor ***



A-80



--------------------------------------------------------------------------------





Execution Version


Title
Sub Title
Document Number
Rev
Description
 
 
25889-100-M6-1116-00012
003
CoP Level III Confidential - P and ID HP Methane Compressor ***
 
 
25889-100-M6-1116-00021
001
CoP Level III Confidential - P and ID Methane Cold Box Purge System
 
 
25889-100-M6-1116-00022
004
CoP Level III Confidential - P and ID - Auxiliary System for ***
 
 
25889-100-M6-1116-00023
004
CoP Level III Confidential - P and ID - Auxiliary System for ***
 
 
25889-100-M6-1116-00024
001
CoP Level III Confidential - P and ID Aux - Methane Turb. Comp. Oil Coolers
 
 
25889-100-M6-1116-00025
001
CoP Level III Confidential - P and ID Methane Gas Turbine Exhaust Stacks ***
 
 
25889-100-M6-1116-00026
003
CoP Level III Confidential - P and ID Methane Economizer Details
 
 
25744-200-M6-1116-00027
003
CoP Level III Confidential - P and ID Interstage Methane Economizer Details
 
 
25889-100-M6D-1116-00001
001
CoP Level III Confidential - Line Designation Table
 
 
25889-100-M6D-1116-00002
001
CoP Level III Confidential - Line Designation Table
 
 
25889-100-M6D-1116-00003
001
CoP Level III Confidential - Line Designation Table
 
 
25889-100-M6D-1116-00004
002
CoP Level III Confidential - Line Designation Table
 
 
25889-100-M6D-1116-00006
002
CoP Level III Confidential - Line Designation Table 3 Pgs
 
 
25889-100-M6D-1116-00007
001
CoP Level III Confidential - Line Designation Table 2 Pgs
 
 
25889-100-M6D-1116-00008
001
CoP Level III Confidential - Line Designation Table 4 Pgs
 
 
25889-100-M6D-1116-00010
002
CoP Level III Confidential - Line Designation Table 3 Pgs
 
 
25889-100-M6D-1116-00011
001
CoP Level III Confidential - Line Designation Table 2 Pgs



A-81



--------------------------------------------------------------------------------





Execution Version


Title
Sub Title
Document Number
Rev
Description
 
 
25889-100-M6D-1116-00012
001
CoP Level III Confidential - Line Designation Table 3 Pgs
 
 
25889-100-M6D-1116-00021
001
CoP Level III Confidential - Line Designation Table
 
 
25889-100-M6D-1116-00022
003
CoP Level III Confidential - Line Designation Table
 
 
25889-100-M6D-1116-00023
003
CoP Level III Confidential - Line Designation Table
 
 
25889-100-M6D-1116-00024
001
CoP Level III Confidential - Line Designation Table
 
 
25889-100-M6D-1116-00026
001
CoP Level III Confidential - Line Designation Table
 
 
25889-100-M6D-1116-00027
001
CoP Level III Confidential - Line Designation Table
 
Equipment Data Sheets (Confidential)
25889-100-MCD-16-C1611
001
CoP Level III Confidential - Compressor - LNG Refrigeration - Methane Compressor
 
 
25889-100-MCD-16-L1611
000
CoP Level III Confidential - Special Purpose Oil Systems - API 614 5th Edition
for API 614 Oil System Data Sheet for Methane Refrigeration Compressors
 
 
25889-100-MED-16-E1605
002
CoP Level III Confidential - Brazed Aluminum Heat Exchanger for Methane
Economizer
 
 
25889-100-MED-16-E1606
002
CoP Level III Confidential - Brazed Aluminum Heat Exchanger for Interstage
Methane Economizer
 
 
25889-100-MED-16-E1611
003
CoP Level III Confidential - Heat Exchanger - LNG Refrigeration - L.S. Methane
Discharge Coolers
 
 
25889-100-MED-16-E1612
003
CoP Level III Confidential - Heat Exchanger - LNG Refrigeration - I.S. Methane
Discharge Coolers
 
 
25889-100-MED-16-E1613
003
CoP Level III Confidential - Heat Exchanger - LNG Refrigeration - H.S. Methane
Discharge Coolers
 
 
25889-100-MED-16-E1615
002
CoP Level III Confidential - Heat Exchanger - LNG Refrigeration - Methane
Turbine-Compressor Oil Cooler



A-82



--------------------------------------------------------------------------------





Execution Version


Title
Sub Title
Document Number
Rev
Description
 
 
25889-100-MVD-16-V1602
001
CoP Level III Confidential - Mechanical Data Sheet - Vessels for H.S. Flash Drum
 
 
25889-100-MVD-16-V1603
001
CoP Level III Confidential - Mechanical Data Sheet - Vessels for I.S. Flash Drum
 
 
25889-100-MVD-16-V1604
001
CoP Level III Confidential - Mechanical Data Sheet - Vessels for L.S. Flash Drum
 
 
25889-100-MPD-16-P1601
001
CoP Level III Confidential - LNG Transfer Pump
 
 
25889-100-MUD-16-E1611
001
CoP Level III Confidential - L.S. Methane Discharge Cooler Motor Data Sheet Low
Voltage Squirrel Cage Induction Motors 200 HP and Smaller (NEMA) - L.S. Methane
Discharge Cooler Motor
 
 
25889-100-MUD-16-E1612
001
CoP Level III Confidential - I.S. Methane Discharge Cooler Motor Data Sheet Low
Voltage Squirrel Cage Induction Motors 200 HP and Smaller (NEMA) - I.S. Methane
Discharge Cooler Motor
 
 
25889-100-MUD-16-E1613
001
CoP Level III Confidential - H.S. Methane Discharge Cooler Motor Data Sheet Low
Voltage Squirrel Cage Induction Motors 200 HP and Smaller (NEMA) - H.S. Methane
Discharge Cooler Motor
 
 
25889-100-MUD-16-P1601
001
CoP Level III Confidential - Data Sheet for Medium Voltage Squirrel Cage
Induction Motors 250 HP and Larger for LNG Transfer Pump Motor LNG Transfer Pump
 
 
25889-100-MUD-16-TC1611
001
CoP Level III Confidential - Combustion Gas Turbines - API 616 5th Edition -
Combustion Gas Turbines -Methane Refrigeration Compressors
 
 
25889-100-MUD-NPAUX1
000
CoP Level III Confidential - Data Sheet Form for Low Voltage Squirrel Cage
Induction Motors 200 HP and Smaller (NEMA) for Mineral Lube Oil Pump Drivers
Lube Oil Pumps



A-83



--------------------------------------------------------------------------------





Execution Version


Title
Sub Title
Document Number
Rev
Description
 
 
25889-100-MUD-NPAUX2
000
CoP Level III Confidential - Data Sheet Form for Low Voltage Squirrel Cage
Induction Motors 200 HP and Smaller (NEMA) for Turning Gear Motor Driver Turning
Gear
 
 
25889-100-MUD-NPAUX3
000
CoP Level III Confidential - Data Sheet From for Low Voltage Squirrel Cage
Induction Motors 200 HP and Smaller (NEMA) for MLO Mist Elimination Fan Drivers
Fan
 
 
25889-100-MUD-NPAUX4
000
CoP Level III Confidential - Data Sheet Form for Low Voltage Squirrel Cage
Induction Motors 200 HP and Smaller (NEMA) for GT Enclosure Fan Drivers Fan
 
 
25889-100-MUD-NPAUX6
000
CoP Level III Confidential - Data Sheet Form for Low Voltage Squirrel Cage
Induction Motors 200 HP and Smaller (NEMA) for Water Wash Pump Drivers Pumps
 
 
25889-100-MUD-NPAUX7
000
CoP Level III Confidential - Data Sheet Form for Low Voltage Squirrel Cage
Induction Motors 200 HP and Smaller (NEMA) Hydraulic Starting Pump Driver
Hydraulic Pump
 
 
25889-100-MXD-16-A1611
000
CoP Level III Confidential - Special Purpose Coupling - API 671 4th Edition -
ISO 10441-2007 - USC Units for Special Purpose Coupling (GT-LP) - Methane
Refrigeration Compressors
 
 
25889-100-MXD-16-B1611
000
CoP Level III Confidential - Special Purpose Coupling - API 671 4th Edition -
ISO 10441-2007 - USC Units for Special Purpose Coupling (LP-MP) - Methane
Refrigeration Compressors
 
 
25889-100-MXD-16-C1611
000
CoP Level III Confidential - Special Purpose Coupling - API 671 4th Edition -
ISO 10441-2007 - USC Units for Special Purpose Coupling (MP-HP) - Methane
Refrigeration Compressors
 
Process Data Sheets (Confidential)
25889-100-MCA-1116-01611
002
CoP Level III Confidential - Methane Compressors



A-84



--------------------------------------------------------------------------------





Execution Version


Title
Sub Title
Document Number
Rev
Description
 
 
25889-100-MEA-1116-01605
002
CoP Level III Confidential - Brazed Aluminum Heat Exchanger Specification Sheet
Core In Shell Type - Methane Economizer
 
 
25889-100-MEA-1116-01606
002
CoP Level III Confidential - Brazed Aluminum Heat Exchanger Specification Sheet
Core In Shell Type - Interstage Methane Economizer
 
 
25889-100-MEA-1116-01611
002
CoP Level III Confidential - Process Data Sheet Air Cooled Heat Exchanger - L.S.
Methane Discharge Coolers
 
 
25889-100-MEA-1116-01612
002
CoP Level III Confidential - Process Data Sheet Air Cooled Heat Exchanger - I.S.
Methane Discharge Coolers
 
 
25889-100-MEA-1116-01613
002
CoP Level III Confidential - Process Data Sheet Air Cooled Heat Exchanger - H.S.
Methane Discharge Coolers
 
 
25744-200-MEA-1116-01615
000
CoP Level III Confidential - Process Data Sheet Air Cooled Heat Exchanger -
Methane Turbine - Compressor Oil Cooler
 
 
25744-200-MVA-1116-01602
000
CoP Level III Confidential - Vessel Specification Sheet - H.S. Flash Drum
 
 
25744-200-MVA-1116-01603
000
CoP Level III Confidential - Vessel Specification Sheet - I.S. Flash Drum
 
 
25744-200-MVA-1116-01604
000
CoP Level III Confidential - Vessel Specification Sheet - L.S. Flash Drum
*** HEAVIES REMOVAL & NGL RECOVERY (CONFIDENTIAL)
Process Flow Diagrams (Confidential)
25889-100-M5-1117-00001
003
CoP Level III Confidential - Process Flow Diagram - Heavies Removal - NGL
Recovery
 
P&I Diagrams and Line Designation Tables (Confidential)
25889-100-M6-1117-00001
003
CoP Level III Confidential - P and ID Heavies Removal Column and Reboiler
 
 
25889-100-M6-1117-00002
003
CoP Level III Confidential - P and ID Heavies Removal Column Reflux Pumps



A-85



--------------------------------------------------------------------------------





Execution Version


Title
Sub Title
Document Number
Rev
Description
 
 
25889-100-M6-1117-00003
003
CoP Level III Confidential - P and ID Debutanizer Feed Heater
 
 
25889-100-M6-1117-00004
003
CoP Level III Confidential - P and ID Debutanizer ***
 
 
25889-100-M6-1117-00005
003
CoP Level III Confidential - P and ID Debutanizer Overhead Cooler and Reflux
Drum
 
 
25889-100-M6-1117-00006
003
CoP Level III Confidential - P and ID LPG and Debutanizer Reflux Pumps
 
 
25889-100-M6-1117-00007
003
CoP Level III Confidential - P and ID HRC Reflux Pump Minimum Flow
 
 
25889-100-M6D-1117-00001
002
CoP Level III Confidential - Line Designation Table 3 Pgs
 
 
25889-100-M6D-1117-00002
001
CoP Level III Confidential - Line Designation Table 4 Pgs
 
 
25889-100-M6D-1117-00003
002
CoP Level III Confidential - Line Designation Table 2 Pgs
 
 
25889-100-M6D-1117-00004
002
CoP Level III Confidential - Line Designation Table 3 Pgs
 
 
25889-100-M6D-1117-00005
001
CoP Level III Confidential - Line Designation Table 3 Pgs
 
 
25889-100-M6D-1117-00006
001
CoP Level III Confidential - Line Designation Table 3 Pgs
 
 
25889-100-M6D-1117-00007
001
CoP Level III Confidential - Line Designation Table 3 Pgs
 
Equipment Data Sheets (Confidential)
25744-200-MED-17-E1701
003
CoP Level III Confidential - Heat Exchanger - Air Cooled - Debutanizer Reflux
Condenser
 
 
25744-200-MED-17-E1702
003
CoP Level III Confidential - Shell and Tube Heat Exchanger Data Sheet for
Debutanizer Reboiler
 
 
25744-200-MED-17-E1704
003
CoP Level III Confidential - Shell and Tube Heat Exchanger Data Sheet for
Debutanizer Feed Heater
 
 
25744-200-MED-17-E1705
003
CoP Level III Confidential - Shell and Tube Heat Exchanger Data Sheet for
Heavies Removal Column Reboiler



A-86



--------------------------------------------------------------------------------





Execution Version


Title
Sub Title
Document Number
Rev
Description
 
 
25744-200-MPD-17-P1701
000
CoP Level III Confidential - Debutanizer Reflux Pumps
 
 
25744-200-MPD-17-P1702
001
CoP Level III Confidential - Heavies Removal Column Reflux Pumps
 
 
25744-200-MPD-17-P1703
000
CoP Level III Confidential - HRC Heavies Reflux Pumps
 
 
25744-200-MUD-17-E1701
001
CoP Level III Confidential - Debutanizer Reflux Condenser Motor Data Sheet Low
Voltage Squirrel Cage Induction Motors 200 HP and Smaller (NEMA) - Debutanizer
Reflux Condenser Motor
 
 
25744-200-MUD-17-P1701
000
CoP Level III Confidential - Data Sheet for Low Voltage Squirrel Cage Induction
Motors 200 HP and Smaller (NEMA) for Debutanizer Reflux Pump Motors
 
 
25744-200-MUD-17-P1702
001
CoP Level III Confidential - Data Sheet for Low Voltage Squirrel Cage Induction
Motors 200 HP and Smaller (NEMA) for Heavies Removal Column Reflux Pump Motor
Heavies Removal Column Reflux Pump
 
 
25744-200-MUD-17-P1703
000
CoP Level III Confidential - Data Sheet Form for Low Voltage Squirrel Cage
Induction Motors 200 HP and Smaller (NEMA) - HRC Heavies Reflux Pump Motors
 
 
25744-200-MVD-17-V1701
001
CoP Level III Confidential - Mechanical Data Sheet Heavies Removal Column for
Stainless Steel Vessels - Proprietary Heavies Removal Column
 
 
25744-200-MVD-17-V1702
002
CoP Level III Confidential - Mechanical Data Sheet Debutanizer for Stainless
Steel Vessels - Proprietary Debutanizer
 
 
25744-200-MVD-17-V1703
001
CoP Level III Confidential - Mechanical Data Sheet Debutanizer Reflux Drum for
Stainless Steel Vessels - Proprietary Debutanizer Reflux Drum



A-87



--------------------------------------------------------------------------------





Execution Version


Title
Sub Title
Document Number
Rev
Description
 
 
25744-200-MVD-17-V1705
001
CoP Level III Confidential - Mechanical Data Sheet HRC Heavies Reflux Drum for
Stainless Steel Vessels - Proprietary HRC Heavies Reflux Drum
 
Process Data Sheets (Confidential)
25889-100-MEA-1117-01701
000
CoP Level III Confidential - Process Data Sheet Air Cooled Heat Exchanger -
Heavies Removal - NGL Recovery
 
 
25889-100-MEA-1117-01702
000
CoP Level III Confidential - Process Data Sheet Heat Exchanger Specification
Sheet - Debutanizer Reboiler
 
 
25889-100-MEA-1117-01704
000
CoP Level III Confidential - Process Data Sheet Heat Exchanger Specification
Sheet - Debutanizer Feed Heater
 
 
25889-100-MEA-1117-01705
000
CoP Level III Confidential - Process Data Sheet Heat Exchanger Specification
Sheet - Heavies Removal Column Reboiler
 
 
25889-100-MVA-1117-01701
000
CoP Level III Confidential - Column Specification Sheet - Heavies Removal Column
 
 
25889-100-MVA-1117-01702
000
CoP Level III Confidential - Column Specification Sheet - Debutanizer
 
 
25889-100-MVA-1117-01703
000
CoP Level III Confidential - Vessel Specification Sheet - Debutanizer Reflux
Drum
 
 
25889-100-MVA-1117-01705
000
CoP Level III Confidential - Vessel Specification Sheet - HRC Heavies Reflux
Drum - Mist Eliminator
UNIT 18 - CONDENSATE STABILIZATION
Process Flow Diagrams
25889-100-M5-1118-00001
002
Process Flow Diagram - Condensate Stabilization
 
P&I Diagrams and Line Designation Tables
25889-100-M6-1118-00001
003
P and ID - Condensate Stabilizer
 
 
25889-100-M6-1118-00002
003
P and ID - Stabilizer Bottoms
 
 
25889-100-M6-1118-00003
003
P and ID - Stabilizer Condenser and Reflux Drum
 
 
25889-100-M6-1118-00004
003
P and ID - Stabilizer Reflux and Pentanes Charge Pumps



A-88



--------------------------------------------------------------------------------





Execution Version


Title
Sub Title
Document Number
Rev
Description
 
 
25889-100-M6D-1118-00001
001
Line Designation Table
 
 
25889-100-M6D-1118-00002
001
Line Designation Table
 
 
25889-100-M6D-1118-00003
001
Line Designation Table
 
 
25889-100-M6D-1118-00004
001
Line Designation Table
 
Equipment Data Sheets
25889-200-MED-18-E1810
003
Heat Exchanger - Air Cooled - Stabilizer Condenser
 
 
25889-200-MED-18-E1819
003
Shell and Tube Heat Exchanger Data Sheet for Stabilizer Reboiler
 
 
25889-200-MED-18-E1828
003
Heat Exchanger - Air Cooled - Condensate Cooler
 
 
25889-200-MPD-18-P1802
000
Stabilizer Reflux Pumps
 
 
25889-200-MPD-18-P1803
000
Pentanes Charge Pumps
 
 
25889-200-MUD-18-E1810
001
Stabilizer Condenser Motor Data Sheet Low Voltage Squirrel Cage Induction Motors
200 HP and Smaller (NEMA) - Stabilizer Condenser Motor
 
 
25889-200-MUD-18-E1828
001
Stabilizer Condenser Motor Data Sheet Low Voltage Squirrel Cage Induction Motors
200 HP and Smaller (NEMA) - Condensate Cooler Motor
 
 
25889-200-MUD-18-P1802
000
Data Sheet Form for Low Voltage Squirrel Cage Induction Motors 200 HP and
Smaller (NEMA)
 
 
25889-200-MUD-18-P1803
000
Data Sheet Form for Low Voltage Squirrel Cage Induction Motors 200 HP and
Smaller (NEMA) - Pentanes Charge Pump Motors
 
 
25889-200-MVD-18-V1810
001
Mechanical Data Sheet Columns and Vessels (Carbon Steel) - Non Proprietary for
Condensate Stabilizer
 
 
25889-200-MVD-18-V1811
001
Mechanical Data Sheet Columns and Vessels (Carbon Steel) - Non Proprietary for
Stabilizer Reflux Drum
 
 
25889-200-MVD-18-V1812
001
Mechanical Data Sheet Columns and Vessels (Carbon Steel) - Non Proprietary for
Stabilizer Feed Drum
 
Process Data Sheets
25889-100-MEA-1118-01810
001
Process Data Sheet Air Cooled Heat Exchanger - Stabilizer Condenser



A-89



--------------------------------------------------------------------------------





Execution Version


Title
Sub Title
Document Number
Rev
Description
 
 
25889-100-MEA-1118-01819
001
Process Data Sheet Heat Exchanger Specification Sheet - Stabilizer Reboiler
 
 
25889-100-MEA-1118-01828
001
Process Data Sheet Air Cooled Heat Exchanger - Condensate Cooler
 
 
25744-200-MVA-1118-01810
001
Column Specification Sheet - Condensate Stabilizer
 
 
25744-200-MVA-1118-01811
000
Vessel Specification Sheet Stabilizer Reflux Drum
 
 
25744-200-MVA-1118-01812
000
Vessel Specification Sheet - Stabilizer Feed Drum
UNIT 19 - FLARES
Process Flow Diagrams
25889-100-M5-1119-00003
002
Utility Flow Diagram Thermal Oxidizer
 
 
25889-100-M5-1119-00004
002
Process Flow Diagram H2S Removal
 
P&I Diagrams and Line Designation Tables
25889-100-M6-1119-00001
003
P and ID - Wet Flare ISBL Collection - 1
 
 
25889-100-M6-1219-00002
003
P and ID - Wet Flare ISBL Collection - 2
 
 
25889-100-M6-1119-00003
003
P and ID - Dry Flare ISBL Collection - 1
 
 
25889-100-M6-1119-00004
003
P and ID - Dry Flare ISBL Collection - 2
 
 
25889-100-M6-1119-00005
003
P and ID - Cold Blowdown ISBL Collection
 
 
25889-100-M6-1119-00006
003
P and ID - Thermal Oxidizer K.O. Drum and Pump
 
 
25889-100-M6-1119-00007
001
P and ID - Thermal Oxidizer
 
 
25889-100-M6-1119-00008
002
P and ID - H2S Removal Skid - 1
 
 
25889-100-M6-1119-00009
002
P and ID - H2S Removal Skid - 2
 
 
25889-100-M6-1119-00010
002
P and ID - H2S Removal Skid - 3
 
 
25889-100-M6-1119-00011
003
P and ID - Wet Flare ISBL Collection - 3
 
 
25889-100-M6-1119-00012
003
P and ID - Wet Flare Collection - 4
 
 
25889-100-M6-1119-00013
003
P and ID - Dry Flare ISBL Collection - 3
 
 
25889-100-M6D-1119-00001
001
Line Designation Table
 
 
25889-100-M6D-1219-00002
001
Line Designation Table
 
 
25889-100-M6D-1119-00003
001
Line Designation Table
 
 
25889-100-M6D-1119-00004
001
Line Designation Table
 
 
25889-100-M6D-1119-00005
001
Line Designation Table
 
 
25889-100-M6D-1119-00006
001
Line Designation Table 2 pgs



A-90



--------------------------------------------------------------------------------





Execution Version


Title
Sub Title
Document Number
Rev
Description
 
 
25889-100-M6D-1119-00007
001
Line Designation Table
 
 
25889-100-M6D-1119-00008
001
Line Designation Table
 
 
25889-100-M6D-1119-00009
001
Line Designation Table
 
 
25889-100-M6D-1119-00010
001
Line Designation Table
 
 
25889-100-M6D-1119-00011
001
Line Designation Table
 
 
25889-100-M6D-1119-00012
001
Line Designation Table
 
 
25889-100-M6D-1119-00013
001
Line Designation Table
 
Equipment Data Sheets
25889-100-MPD-19-P1902
000
Thermal Oxidizer KO Drum Pumps Pump Data Sheet
 
 
25889-100-MPD-19-PK1901A
001
Spent Scavenger Pump Data Sheet
 
 
25889-100-MUD-19-PK1901A
002
Low Voltage Squirrel Cage Induction
Motors 200 HP and Smaller (NEMA)
Datasheet
 
 
25889-100-MUD-19-P1902
000
Data Sheet Form for Low Voltage Squirrel Cage Induction Motors 200 HP and
Smaller (NEMA) Thermal Oxidizer KO Drum Pumps
 
 
25889-100-MVD-19-PK1901A
001
Mechanical Data Sheet Sweetening Tower - Sweetening Tower
 
 
25889-100-MVD-19-PK1901B
001
Mechanical Data Sheet Waste Gas Separator - Waste Gas Separator
 
 
25889-100-MVD-19-V1902
001
Mechanical Data Sheet - Columns - Vessels - Stainless Steel - SS Clad - Dry Gas
Flare K.O. Drum
 
 
25889-100-MVD-19-V1904
001
Mechanical Data Sheet for Columns-Vessels - Stainless Steel-SS Clad Thermal
Oxidizer K.O. Drum
 
 
25889-100-MXD-19-PK1901
001
H2S Removal Package Mechanical Data Sheet - H2S Removal
 
Process Data Sheets
25744-200-MBA-1119-01901
000
Incinerator Specification Sheet - Thermal Oxidizer
 
 
25744-200-MKA-1119-K0001
000
Process Specification for H2S Removal System
UNIT 22 - FUEL GAS SYSTEM
Utility Flow Diagrams
25889-100-M5-1122-00001
002
Utility Flow Diagram - Fuel Gas System



A-91



--------------------------------------------------------------------------------





Execution Version


Title
Sub Title
Document Number
Rev
Description
 
 
25889-100-M5-1122-00002
002
Utility Flow Diagram - Fuel Gas System
 
P&I Diagrams and Line Designation Tables
25889-100-M6-1122-00001
003
P and ID - Fuel Gas Heater
 
 
25889-100-M6-1122-00002
002
P and ID - HP Fuel Gas KO Drum
 
 
25889-100-M6-1122-00003
003
P and ID - HP Fuel Gas Distribution
 
 
25889-100-M6-1222-00004
003
P and ID - LP Fuel Gas System
 
 
25889-100-M6-1122-00005
002
P and ID - Defrost Gas Distribution
 
 
25889-100-M6-1222-00006
002
P and ID - Start-Up Fuel Gas Electrical Heater
 
 
25889-100-M6D-1122-00001
001
Line Designation Table
 
 
25889-100-M6D-1122-00002
001
Line Designation Table
 
 
25889-100-M6D-1122-00003
002
Line Designation Table
 
 
25889-100-M6D-1222-00004
001
Line Designation Table
 
 
25889-100-M6D-1122-00005
001
Line Designation Table
 
 
25889-100-M6D-1222-00006
001
Line Designation Table
 
Equipment Data Sheets
25889-100-MED-22-E2201
002
Shell and Tube Heat Exchanger Data Sheet for Fuel Gas Heater
 
 
25889-100-MED-22-E2202
001
Electric Heater Mechanical Data Sheet - Start-Up Fuel Gas Electrical Heater
 
 
25889-100-MED-22-E2206
002
Shell and Tube Heat Exchanger Data Sheet for Pentane Heater
 
 
25889-100-MFD-22-F2211
003
Mechanical Data Sheet for Coalescers - Compressor Turbine Fuel Gas Filter
 
 
25889-100-MVD-22-V2201
001
Mechanical Data Sheet Columns and Vessels (Carbon Steel) - Non Proprietary for
HP Fuel Gas K.O. Drum
 
 
25889-100-MVD-22-V2202
001
Mechanical Data Sheet Columns and Vessels (Carbon Steel) - Non Proprietary for
LP Fuel Gas K.O. Drum
 
Process Data Sheets
25889-100-MEA-1122-02201
001
Process Data Sheet Heat Exchanger Specification Sheet - Fuel Gas Heater
 
 
25744-200-MEA-1122-02202
000
Electric Heater Specification Sheet - Start-Up Fuel Gas Electrical Heater



A-92



--------------------------------------------------------------------------------





Execution Version


Title
Sub Title
Document Number
Rev
Description
 
 
25744-200-MEA-1122-02206
000
Process Data Sheet Heat Exchanger Specification Sheet - Pentane Heater
 
 
25744-200-MFA-1122-02211
000
Filter Specification Sheet - Compressor Turbine Fuel Gas Filter
 
 
25744-200-MVA-1122-02201
000
Vessel Specification Sheet - HP Fuel Gas KO Drum
 
 
25744-200-MVA-1122-02202
000
Vessel Specification Sheet - LP Fuel Gas KO Drum
UNIT 24 - LNG STORAGE AND BOG COMPRESSORS
Process Flow Diagrams
25889-100-M5-0024-00001
002
Process Flow Diagram - LNG Transfer and Storage
 
P&I Diagrams and Line Designation Tables
25889-100-M6-0024-00009
002
P and ID - LNG Storage Tank 00S-2401A Transfer Lines
 
 
25889-100-M6-0024-00010
002
P and ID - LNG Storage Tank 00S-2401A
 
 
25889-100-M6-0024-00011
003
P and ID - LNG Storage Tank 00S-2401A Intank Pumps - Sheet 1 of 2
 
 
25889-100-M6-0024-00012
003
P and ID - LNG Storage Tank 00S-2401A Intank Pumps - Sheet 2 of 2
 
 
25889-100-M6-0024-00013
001
P and ID - LNG Storage Tank 00S-2401A - Safety Relief Devices and Purge Layout
 
 
25889-100-M6-0024-00014
001
P and ID - LNG Storage Tank 00S-2401A Instrumentation
 
 
25889-100-M6-0024-00015
001
P and ID - LNG Storage Tank 00S-2401A Intank Pump - Cable Seal Blanket
 
 
25744-400-M6-2024-00036
000
P and ID - East Jetty LNG Transfer and Cooldown Lines
 
 
25744-400-M6-2024-00037
00B
P and ID - East Jetty LNG Transfer Arm 20K-2402A
 
 
25744-400-M6-2024-00038
00B
P and ID - East Jetty LNG Transfer Arm (Hybrid) 20K-2402B
 
 
25744-400-M6-2024-00039
00B
P and ID - East Jetty Vapor Arm 20K-2402C
 
 
25744-400-M6-2024-00040
00B
P and ID - East Jetty LNG Transfer Arm 20K-2402D
 
 
25889-100-M6D-0024-00009
001
Line Designation Table



A-93



--------------------------------------------------------------------------------





Execution Version


Title
Sub Title
Document Number
Rev
Description
 
 
25889-100-M6D-0024-00010
001
Line Designation Table
 
 
25889-100-M6D-0024-00011
000
Line Designation Table
 
 
25889-100-M6D-0024-00012
001
Line Designation Table
 
 
25889-100-M6D-0024-00013
001
Line Designation Table
 
 
25889-100-M6D-0024-00014
001
Line Designation Table
 
 
25889-100-M6D-0024-00015
000
Line Designation Table
 
 
25744-400-M6D-2024-00036
00B
Line Designation Table
 
 
25744-400-M6D-2024-00037
00B
Line Designation Table
 
 
25744-400-M6D-2024-00038
00B
Line Designation Table
 
 
25744-400-M6D-2024-00039
00B
Line Designation Table
 
 
25744-400-M6D-2024-00040
00B
Line Designation Table
 
Equipment Data Sheets
25889-100-MTD-MTD0-00001
000
 Data Sheet - LNG Storage Tanks
 
 
25889-100-MUD-24-P2401
001
Data Sheet for Medium Voltage Squirrel Cage Induction Motors 250 HP and Larger
for LNG In Tank Pumps Motor LNG In Tank Pumps
 
 
25889-100-MUD-24-P24L1
001
Data Sheet for Medium Voltage Squirrel Cage Induction Motors 250 HP and Larger
for LNG In Tank Pumps Motor LNG In Tank Pumps
 
Process Data Sheets
25744-200-MTA-0024-02401
000
Tank Specification Sheet for LNG Storage Tanks
UNIT 29 - EFFLUENT TREATMENT
Utility Flow Diagrams
25889-100-M5-0029-00002
001
Utility Flow Diagram - Sewage Collection
 
P&I Diagrams and Line Designation Tables
25889-100-M6-0029-00005
001
P and ID - Sanitary Lift Stations - Sheet 2 of 2
 
 
25889-100-M6-1129-00001
002
P and ID - Compressor Area Collection Tank
 
 
25889-100-M6D-0029-00005
000
Line Designation Table
 
 
25889-100-M6D-1129-00001
001
Line Designation Table
 
Equipment Data Sheets
25889-100-MTD-29-S2902
003
Compressor Area Collection Tank Mechanical Data Sheet Shop Fabricated Tanks -
Compressor Area Collection Tank



A-94



--------------------------------------------------------------------------------





Execution Version


Title
Sub Title
Document Number
Rev
Description
 
Process Data Sheets
25889-100-MWA-0029-02924
000
East Jetty Marine Bldg Sanitary Lift Station Datasheet
UNIT 31 - POWER GENERATION
P&I Diagrams and Line Designation Tables
25889-100-M6-1131-00001
000
P and ID - ISBL Transformer Curbs
 
 
25889-100-M6D-1131-00001
000
Line Designation Table
UNIT 33 - FIREWATER SYSTEM
Utility Flow Diagrams
25889-100-M5-0033-00001
000
Utility Flow Diagram Firewater System
 
P&I Diagrams and Line Designation Tables
25889-100-M6-0033-00003
002
P and ID - Firewater Distribution (OSBL) - 1
 
 
25889-100-M6-0033-00006
002
P and ID - Firewater Distribution (OSBL) - 4
 
 
25889-100-M6-0033-00007
001
P and ID - Firewater Distribution (OSBL) - 5
 
 
25889-100-M6-0033-00008
001
P and ID - Fire Water Distribution (OSBL) - Jetties
 
 
25889-100-M6-1133-00001
002
P and ID - Train 1 Firewater Distribution
 
 
25889-100-M6-1133-00002
002
P and ID - ISBL Fire and Gas System
 
 
25889-100-M6D-0033-00003
001
Line Designation Table
 
 
25889-100-M6D-0033-00006
001
Line Designation Table
 
 
25889-100-M6D-0033-00007
001
Line Designation Table
 
 
25889-100-M6D-0033-00008
000
Line Designation Table
 
 
25889-100-M6D-1133-00001
002
Line Designation Table
UNIT 34 - HOT OIL SYSTEM
Utility Flow Diagrams
25889-100-M5-1134-00001
002
Utility Flow Diagram Hot Oil System
 
P&I Diagrams and Line Designation Tables
25889-100-M6-1134-00001
002
P and ID - Hot Oil Surge Drum
 
 
25889-100-M6-1134-00002
001
P and ID - Hot Oil Pumps
 
 
25889-100-M6-1134-00003
002
P and ID - Waste Heat Recovery Unit 11WHR-3411
 
 
25889-100-M6-1134-00004
002
P and ID - Waste Heat Recovery Unit 11WHR-3421
 
 
25889-100-M6-1134-00005
001
P and ID - Hot Oil Distribution



A-95



--------------------------------------------------------------------------------





Execution Version


Title
Sub Title
Document Number
Rev
Description
 
 
25889-100-M6-1134-00006
002
P and ID - Hot Oil Sump
 
 
25889-100-M6-1134-00007
002
P and ID - Hot Oil WHRU on Thermal Oxidizer
 
 
25889-100-M6-1134-00008
001
P and ID - Hot Oil PSV Discharge Return Header
 
 
25889-100-M6D-1134-00001
002
Line Designation Table 2 pgs
 
 
25889-100-M6D-1134-00002
001
Line Designation Table 3 pgs
 
 
25889-100-M6D-1134-00003
002
Line Designation Table 2 pgs
 
 
25889-100-M6D-1134-00004
002
Line Designation Table 2 pgs
 
 
25889-100-M6D-1134-00005
002
Line Designation Table 3 pgs
 
 
25889-100-M6D-1134-00006
003
Line Designation Table 3 pgs
 
 
25889-100-M6D-1134-00007
001
Line Designation Table 2 pgs
 
 
25889-100-M6D-1134-00008
001
Line Designation Table
 
Equipment Data Sheets
25889-100-MBD-34-B3411
001
Waste Heat Recovery Unit for Hot Oil and Regen Gas Heating
 
 
25889-100-MBD-34-B3412
001
GT Exhaust Stack for Flue Gas
 
 
25889-100-MED-34-E3401
002
Heat Exchanger - Air Cooled - Hot Oil Trim Cooler
 
 
25889-100-MPD-34-P3401
000
Hot Oil Pumps Pump Data Sheet
 
 
25889-100-MPD-34-P3403
000
Hot Oil Sump Pumps Pump Data Sheet
 
 
25889-100-MUD-34-E3401
001
Hot Oil Trim Cooler Motor Data Sheet Low Voltage Squirrel Cage Induction Motors
200 HP and Smaller (NEMA) - Hot Oil Trim Cooler Motor
 
 
25889-100-MFD-34-F3401
003
Mechanical Data Sheet - Filters and Gas Separators - Hot Oil Filter
 
 
25889-100-MFD-34-F3402
003
Mechanical Data Sheet - Filters and Gas Separators - Hot Oil Sump Filter
 
 
25889-100-MUD-34-P3401
000
Data Sheet for Medium Voltage Squirrel Cage Induction Motors 250 HP and Larger
for Hot Oil Pump Motors Hot Oil Pumps
 
 
25889-100-MUD-34-P3403
000
Data Sheet Form for Low Voltage Squirrel Cage Induction Motors 200 HP and
Smaller (NEMA) Hot Oil Sump Pump Motor



A-96



--------------------------------------------------------------------------------





Execution Version


Title
Sub Title
Document Number
Rev
Description
 
 
25889-100-MVD-34-V3401
001
Mechanical Data Sheet Columns and Vessels (Carbon Steel) - Non Proprietary for
Hot Oil Surge Drum
 
 
25889-100-MVD-34-V3402
001
Mechanical Data Sheet Columns and Vessels (Carbon Steel) - Non Proprietary for
Hot Oil Sump Drum
 
Process Data Sheets
25744-200-MBA-1134-03411
000
Waste Heat Recovery Unit Specification Sheet - Waste Heat Recovery Unit
 
 
25744-200-MEA-1134-03401
000
Process Data Sheet Air Cooled Heat Exchanger - Hot Oil Trim Cooler
 
 
25744-200-MFA-1134-03401
000
Filter Specification Sheet for Hot Oil Filter
 
 
25744-200-MFA-1134-03402
000
Filter Specification Sheet for Hot Oil Sump Filter
 
 
25744-200-MVA-1134-03401
000
Vessel Specification Sheet for Hot Oil Surge Drum
 
 
25744-200-MVA-1134-03402
000
Vessel Specification Sheet for Hot Oil Sump Drum
UNIT 35 - PLANT / INSTRUMENT AIR
P&I Diagrams and Line Designation Tables
25889-100-M6-1135-00001
002
P and ID - Instrument Air ISBL Distribution
 
 
25889-100-M6-1135-00002
002
P and ID - Plant Air ISBL Distribution - 1
 
 
25889-100-M6-1135-00003
002
P and ID - Plant Air ISBL Distribution - 2
 
 
25889-100-M6D-1135-00001
002
Line Designation Table
 
 
25889-100-M6D-1135-00002
001
Line Designation Table
 
 
25889-100-M6D-1135-00003
001
Line Designation Table
UNIT 36 - WATER STORAGE / TREATMENT
P&I Diagrams and Line Designation Tables
25889-100-M6-1136-00001
002
P and ID - Potable Water ISBL Distribution
 
 
25889-100-M6-1136-00002
002
P and ID - Utility Water ISBL Distribution
 
 
25889-100-M6-1136-00003
001
P and ID - Demineralized Water ISBL Distribution
 
 
25889-100-M6D-1136-00001
001
Line Designation Table
 
 
25889-100-M6D-1136-00002
002
Line Designation Table
 
 
25889-100-M6D-1136-00003
001
Line Designation Table



A-97



--------------------------------------------------------------------------------





Execution Version


Title
Sub Title
Document Number
Rev
Description
UNIT 39 - NITROGEN
P&I Diagrams and Line Designation Tables
25889-100-M6-1139-00001
001
P and ID - Nitrogen ISBL Distribution - 1
 
 
25889-100-M6-1139-00002
002
P and ID - Nitrogen ISBL Distribution - 2
 
 
25889-100-M6-1139-00003
002
P and ID - Nitrogen ISBL Distribution - 3
 
 
25889-100-M6D-1139-00001
002
Line Designation Table
 
 
25889-100-M6D-1139-00002
001
Line Designation Table
 
 
25889-100-M6D-1139-00003
001
Line Designation Table
 UNIT 57 - INLET AIR CHILLER SYSTEM
Utility Flow Diagrams
(Non-Confidential)
25889-100-M5-1157-00002
002
Utility Flow Diagram Turbine Inlet Air Chilling
 
P&I Diagrams and Line Designation Tables (Non-Confidential)
25889-100-M6-1157-00001
001
P and ID - Propane Turbine IAC Coils
 
 
25889-100-M6-1157-00002
001
P and ID - Ethylene Turbine IAC Coils
 
 
25889-100-M6-1157-00003
001
P and ID - Methane Turbine IAC Coils
 
 
25889-100-M6-1157-00004
001
P and ID - Chilled Water Distribution
 
 
25889-100-M6-1157-00005
001
P and ID - Condensed Water Collection Tank 11S-5701
 
 
25889-100-M6D-1157-00001
000
Line Designation Table
 
 
25889-100-M6D-1157-00002
000
Line Designation Table
 
 
25889-100-M6D-1157-00003
001
Line Designation Table
 
 
25889-100-M6D-1157-00004
001
Line Designation Table
 
 
25889-100-M6D-1157-00005
001
Line Designation Table
 
Equipment Data Sheets (Non-Confidential)
25889-100-MTD-57-S5701
002
Condensed Water Collection Tank Mechanical Data Sheet Shop Fabricated Tanks
 
Process Data Sheets (Non-Confidential)
25889-100-MTA-1157-05701
000
Tank Specification Sheet for Condensed Water Collection Tank
CIVIL STRUCTURAL
Site Preparation and Rough Grading Drawings
25889-100-CG-000-00001
000
Civil Site Development - Overall Site Topographic Plan



A-98



--------------------------------------------------------------------------------





Execution Version


Title
Sub Title
Document Number
Rev
Description
 
 
25889-100-CG-000-00002
000
Civil Site Development - Overall Drainage Site Plan
 
 
25889-100-CG-000-00005
000
Civil Site Development - Survey Control Plan
 
 
25889-100-CG-000-00006
000
Civil Site Development - Clearing - Grubbing and Stripping Plan
 
 
25889-100-CG-000-00009
001
Civil Site Development - Demolition Plan
 
 
25889-100-CG-000-00015
002
Civil Site Development - Rough Grade - Tank Area Sections "G" and "H"
 
 
25889-100-CG-000-00050
009
Civil Site Development - Rough Grade - Culvert Schedule
 
 
25889-100-CG-000-00052
003
Civil Site Development - Catch Basin Schedule and Details
 
 
25889-100-CG-000-00053
000
Civil Site Development - Details - RCBC Parallel Wingwalls
 
 
25889-100-CG-000-00100
000
Civil Site Development - Rough Grade - Key Plan
 
 
25889-100-CG-000-00101
005
Civil Site Development - Rough Grade - Plan Sheet No 1
 
 
25889-100-CG-000-00104
002
Civil Site Development - Rough Grade - Plan Sheet No 4
 
 
25889-100-CG-000-00114
002
Civil Site Development - Rough Grade - Plan Sheet No 14
 
 
25889-100-CG-000-00115
004
Civil Site Development - Rough Grade - Plan Sheet No 15
 
 
25889-100-CG-000-00250
000
Civil Site Development - Rough Grade - General Fill Zone - Sheet 1 of 4
 
 
25889-100-CG-000-00251
000
Civil Site Development - Rough Grade - Key Plan Fill Classification Zone
 
Standard Drawings
25889-100-C0-000-00001
001
Civil Site Development - Standards - General Notes - Legend and Abbreviations
 
 
25889-100-C0-000-00002
002
Civil Site Development Standards - Road Sections and Details
 
 
25889-100-C0-000-00003
001
Civil Site Development Standards Surfacing Sections and Details



A-99



--------------------------------------------------------------------------------





Execution Version


Title
Sub Title
Document Number
Rev
Description
 
 
25889-100-C0-000-00004
002
Civil Site Development Standards Fence Sections and Details
 
 
25889-100-C0-000-00006
001
Civil Site Development Standards - Sediment Control Details
 
 
25889-100-C0-000-00011
003
Civil Site Development Standards - Drainage Details
 
 
25889-100-C0-000-00031
000
Civil Site Development Standards - Signage and Guard Rails
 
 
25889-100-C0-000-00041
002
Civil Site Development Standards Pipe Culvert Installation Details
 
 
25889-100-C0-000-00042
001
Civil Site Development Standards Box Culvert Installation Details
 
 
25889-100-DB-000-00001
002
Structural Standards - Concrete General Notes
 
 
25889-100-DB-000-00002
000
Structural Standards - Concrete Details - Sheet 1
 
 
25889-100-DB-000-00003
000
Structural Standards - Concrete Details - Sheet 2
 
 
25889-100-DB-000-00004
000
Structural Standards - Concrete Details - Sheet 3
 
 
25889-100-DB-000-00005
000
Structural Standards - Typical Sectional Details
 
 
25889-100-DB-000-00006
000
Structural Standards - Post-Installed Anchor Details
 
 
25889-100-DB-000-00007
000
Structural Standards - Anchor Bolts
 
 
25889-100-DB-000-00008
000
Structural Standards - Development and Splice Lengths
 
 
25889-100-SS-000-00001
000
Structural Steel Standards General Notes and Abbreviations
 
 
25889-100-SS-000-00002
000
Structural Steel Standards Beam Connections
 
 
25889-100-SS-000-00003
000
Structural Steel Standards Vertical Bracing Connections
 
 
25889-100-SS-000-00004
000
Structural Steel Standards Horizontal Bracing Connections
 
 
25889-100-SS-000-00005
000
Structural Steel Standards Column and Base Plate Details
 
 
25889-100-SS-000-00006
000
Structural Steel Standards Angle Handrail - Sheet 1 of 2



A-100



--------------------------------------------------------------------------------





Execution Version


Title
Sub Title
Document Number
Rev
Description
 
 
25889-100-SS-000-00007
000
Structural Steel Standards Angle Handrail - Sheet 2 of 2
 
 
25889-100-SS-000-00008
000
Structural Steel Standards Ladder Details
 
 
25889-100-SS-000-00009
000
Structural Steel Standards Ladder Safety Cage Details
 
 
25889-100-SS-000-00010
000
Structural Steel Standards Stair Details - Sheet 1 of 2
 
 
25889-100-SS-000-00011
000
Structural Steel Standards Stair Details - Sheet 2 of 2
 
 
25889-100-SS-000-00012
000
Structural Steel Standards Grating Details
 
 
25889-100-SS-000-00013
000
Structural Steel Standards Floor Plate Details
 
 
25889-100-SS-000-00014
000
Structural Steel Standards Safety Cable Holes
 
 
25889-100-SS-000-00015
000
Structural Steel Standards Fireproofing Details
CONTROL SYSTEMS - DCS, PLC, SIS SYSTEMS
Block Diagrams
25889-100-J1-00-00001
000
Control Systems - DCS-SIS Block Diagram
 
 
25889-100-J1-00-00002
000
DCS-SIS System Main Control Room (00A-4024) Block Diagram
 
 
25889-100-J1-00-00004
000
DCS-SIS System - Utilities and Loading-Unloading - Block Diagram
 
Cause & Effect Diagrams (Non Confidential)
25889-100-J4-0010-00002
001
Cause and Effect Diagram - ESD-6-1 - Liquefaction Trains 1-2  FEED Gas and
Sendout Gas Isolation
 
 
25889-100-J4-0024-00001
002
Cause and Effect Diagram - ESD-1 Loading-Unloading Shutdown
 
 
25889-100-J4-1110-00003
001
Cause and Effect Diagram - 11-ISIS-1
 
 
25889-100-J4-1110-00004
000
Cause and Effect Diagram - 11-ISIS-2
 
 
25889-100-J4-1111-00001
000
Cause and Effect Diagram - - Unit 11 - Inlet Gas Receiving and Metering
 
 
25889-100-J4-1112-00001
002
Cause and Effect Diagram - Unit 12 - Acid Gas Removal
 
 
25889-100-J4-1113-00001
002
Cause and Effect Diagram - Unit 13 - Dehydration and Mercury Removal



A-101



--------------------------------------------------------------------------------





Execution Version


Title
Sub Title
Document Number
Rev
Description
 
 
25889-100-J4-1118-00001
001
Cause and Effect Diagram - Unit 18 - Condensate Stabilization
 
 
25889-100-J4-1119-00001
002
Cause and Effect Diagram - Unit 19 - Flare-Vent System
 
 
25889-100-J4-1122-00001
003
Cause and Effect Diagram - Unit 22 - Fuel Gas System
 
 
25889-100-J4-1134-00001
003
Cause and Effect Diagram - Unit 34 - Hot Oil System
 
 
25889-100-J4-1157-00001
001
Cause and Effect Diagram - Unit 57 - Turbine Inlet Air Chilling System
 
Cause & Effect Diagrams (Confidential)
25889-100-J4-1110-00001
003
CoP Level III Confidential - Cause and Effect Diagram - ESD-4-1 - Liquefaction
Train 1 Emergency Shutdown
 
 
25889-100-J4-1110-00002
002
CoP Level III Confidential - Cause and Effect Diagram - SDP - Liquefaction Train
1 Process Shutdown
 
 
25889-100-J4-1114-00001
003
CoP Level III Confidential - Cause and Effect Diagram ***
 
 
25889-100-J4-1115-00001
003
CoP Level III Confidential - Cause and Effect Diagram ***
 
 
25889-100-J4-1116-00001
003
CoP Level III Confidential - Cause and Effect Diagram ***
 
 
25889-100-J4-1117-00001
003
CoP Level III Confidential - Cause and Effect Diagram ***
 
Interlock List (Non Confidential)
25889-100-J3-JD-00001
003
Interlock List - Non-Confidential Units
 
Interlock List (Confidential)
25889-100-J3-JD-00002
004
CoP Level III Confidential - Interlock List Block 2
ELECTRICAL SYSTEMS
Electrical One Line Diagrams
25889-100-E1-02C01-00040
002
Electrical - One-Line Diagram - 480V Switchgear 00EK-02C01301
 
 
25889-100-E1-04A02-00011
001
Electrical - One-Line Diagram - 480V Switchgear 00EK-04A02301



A-102



--------------------------------------------------------------------------------





Execution Version


Title
Sub Title
Document Number
Rev
Description
 
 
25889-100-E1-10-00003
001
Electrical - Overall One-Line Diagram - Utility-BOG Substation and Bldgs
 
 
25889-100-E1-10-00006
000
Electrical - Overall One-Line Diagram - Train 1 ISBL
 
 
25889-100-E1-31A02-00020
001
Electrical - One-Line Diagram - 480V Switchgear 11EK-31A02301
 
 
25889-100-E1-31A02-00030
001
Electrical - One-Line Diagram - 480V Switchgear 11EK-31A02302
 
 
25889-100-E1-31A02-00040
001
Electrical - One-Line Diagram - 480V Switchgear 11EK-31A02303
 
 
25889-100-E1-31N02-00010
001
Electrical - One-Line Diagram - 4.16kV Switchgear 11ES-31N02201
 
 
25889-100-E1-31N02-00011
001
Electrical - One-Line Diagram - 4.16kV MCC 11ECM-31N02201A
 
 
25889-100-E1-31N02-00016
001
Electrical - One-Line Diagram - 4.16kV MCC 11ECM-31N02201B
 
 
25889-100-E1-31N02-00020
001
Electrical - One-Line Diagram - 480V Switchgear 11EK-31N02301
 
 
25889-100-E1-31N02-00030
001
Electrical - One-Line Diagram - 480V Switchgear 11EK-31N02302
 
 
25889-100-E1-31N02-00040
001
Electrical - One-Line Diagram - 480V Switchgear 11EK-31N02303
 
Conceptual Substation Layouts
25889-100-E4-31A02-00001
002
Electrical Equipment Arrangement Compressor Substation 11A-4010
 
 
25889-100-E4-31N02-00001
001
Electrical Equipment Arrangement Propane Substation 11A-4011
 
Electrical Load List (Confidential)
25889-100-E8-000-00001
005
CoP Level III Confidential - Electrical Load List
 
Area Classification Drawings
25889-100-E3-00-00001
000
Electrical - Area Classification - Sheets 1 through 7
 
Telecommunications Block Diagrams
25889-100-EF-000-00002
000
Electrical Loudspeaker and Strobe Locations



A-103



--------------------------------------------------------------------------------





Execution Version


Title
Sub Title
Document Number
Rev
Description
 
Electrical Data Sheets
25889-100-EDD-ED00-00001
000
Data Sheet for DC Equipment - Batteries-Battery Chargers
 
 
25889-100-EKD-EKL0-00003
001
Data Sheet for Packaged and Prefabricated Powerhouses - Prefabricated Building
 
PMS
25889-100-E6-EY00-00001
00A
Electrical Power Monitoring System Typical IO List
 
PMS
25889-100-E6-000-00003
00B
Power Monitoring System Block Diagram
Design Basis Facility Operation
 
25744-100-30Y-G03-00001
00G
Design Basis: Facility Operation





A-104



--------------------------------------------------------------------------------






Execution Version


ATTACHMENT B
CONTRACTOR DELIVERABLES FOR STAGE 2
1.1    Document Formats
Contractor shall provide engineering, procurement, construction, technical data
books, turnover documents and operating and maintenance documentation for all
aspects of the Work. Documents (including Drawings) developed by Contractor,
Subcontractors, Sub-subcontractors, original Equipment manufacturers and
Equipment suppliers shall conform to the following:
1.
All documents required by this Agreement to be submitted by Contractor to Owner
shall be covered by a sequentially numbered transmittal accessible by Owner via
an ‘Electronic Data Room’.

2.
Contractor shall use industry standard 2D and/or 3D computer aided drawing
systems (CAD). All final 2D / 3D CAD Drawing files generated by the Contractor
must be compatible with one of either AutoCAD or MicroStation format(s). File
levels (layers) of drawing attributes shall be retained in the original level
structure and intelligence, wherever practical.

3.
Software used for word processing shall be Microsoft Word.

4.
Software used for spreadsheets shall be Microsoft Excel.

5.
Hand-written documentation shall be minimized and scanned to a pdf file.

6.
All documents shall be produced in a clear readable and reproducible manner.

7.
Each page of a document shall clearly indicate, on the document, the document
number, revision or version number (or alpha designation) and a sequential page
number.

8.
All Adobe pdf documents produced by software listed in this Attachment B shall
be in searchable format.

9.
Software used for scheduling shall be compatible with Primavera Project Planner,
P6 Version 8.4.

10.
Specific tag numbers shall be uniformly formatted on all documents (e.g., S-106
on a P&ID shall be S-106 on all data sheets; not S106 nor S 106 or S_106).

1.2    Progress Reviews
Subject to Section 3.3C of the Agreement, during the development of the Drawings
and Specifications, Contractor shall provide Owner with reasonable opportunity,
consistent with engineering, procurement and construction industry standards, to
perform reviews of the design and engineering in progress, provided that such
reviews do not unreasonably interfere with performance of the Work. Such reviews
may be conducted at Contractor’s office located in Houston, Texas or the offices
of its Subcontractors, Sub-subcontractors, original Equipment manufacturers and
Equipment suppliers. The reviews may be of progress prints, computer images,
draft documents, working calculations, draft specifications or reports,
Drawings, Specifications or other design documents as agreed to by Contractor
and Owner. The Parties acknowledge that any Owner instructions to Contractor
during such reviews will have no effect unless Owner provides such


B-1



--------------------------------------------------------------------------------





Execution Version


instructions in writing to Contractor or unless Contractor provides written
notice of the instruction and Contractor’s compliance to Owner and Owner fails
to object.
1.3    Documents for Owner Approval for New Scope
In addition to any other documents which Contractor is required by the other
provisions of the Agreement to provide for Owner’s approval, Contractor shall
submit copies of the following documents to Owner for formal review and comment.
Subject to Section 3.3C of the Agreement, approval will only be required for
deliverables relevant to new scope of work beyond the Work defined in Attachment
A, including the FEED Documents. Following initial approval by Owner of such
documents, Owner rights shall be according to Section 3.3C of the Agreement.
a.
Process flow diagrams (PFDs)

b.
Heat and material balances

c.
Piping and Instrument Diagrams (P&IDs)

d.
New HAZOP reports and disposition of HAZOP/SIL action items identified in the
FEED Documents

e.
Plot plans

f.
Fire and gas detector layouts

g.
Fire monitor water radius layouts

h.
Tie-In location drawing

i.
Electrical area classification drawings

j.
Building layouts

k.
Material selection diagrams

l.
Facility Performance Test reports

Quarterly updates of a comprehensive table of contents of the Electronic Data
Room which lists documents and Drawings submitted by Contractor to Owner for
approval shall be provided by Contractor to Owner.
1.4    Documents for Owner Review
In addition to any other documents which Contractor is required by the other
provisions of the Agreement to provide for Owner’s review, Contractor shall
submit copies of the following documents, Drawings and Specifications to Owner
for review and comment. These documents are not subject to Owner approval;
however, Contractor will consider all Owner comments consistent with Attachment
A, including the Basis of Design, Design Criteria/Basis, Feed Documents and
Drawings and Specifications updated during performance of the Work. In addition,
Owner may select other documents with the agreement of Contractor.
a.
Process flow diagrams (PFDs)

b.
Heat and material balances

c.
Piping and Instrument Diagrams (P&IDs)



B-2



--------------------------------------------------------------------------------





Execution Version


d.
New HAZOP reports and disposition of HAZOP/SIL action items identified in the
FEED Documents

e.
Plot plans

f.
Fire and gas detector layouts

g.
Fire monitor water radius layouts

h.
Tie-In location drawing

i.
Electrical area classification drawings

j.
Building layouts

k.
Material selection diagrams

l.
Facility Performance Test reports

m.
Piping Specifications

n.
Underground piping plans

o.
3-D model Vue file

p.
Lists (formats and attributes of lists will be based on Contractor standard
formats and attributes)

1)
Table of Content List (quarterly update of documents submitted by Contractor to
Owner of for Approval or Review)

2)
Electrical Equipment List

3)
Equipment List

4)
Instrument List

5)
Line List

6)
Purchase Order List

7)
Specialty Items List

8)
Tie-In List

9)
Valve List

q.
Civil Pile Schedule

r.
Electrical one-line diagrams

s.
Minutes and reports of HAZOP reviews and management of change reviews

t.
Minutes and reports of safety integrity level (SIL) meetings

u.
Key plans

v.
Electrical area classification Drawings

w.
Equipment data sheets

x.
Equipment Specifications

y.
Instrument data sheets



B-3



--------------------------------------------------------------------------------





Execution Version


z.
Pressure safety valve (PSV) data sheets

aa.
Standard detail Drawings

bb.
Symbols and Legends P&ID

cc.
Corrosion control Specifications

dd.
Painting and coating Specifications and charts

ee.
Insulation system Specifications

ff.
Technical evaluation for all materials and Equipment

gg.
Acceptance test procedures for all Major Equipment and packages (by vendors)

m.
Factory acceptance test reports

hh.
Recommended spare parts lists (2 year operating spares)

ii.
For cost reimbursable purchases, Subcontract or Sub-subcontract and a complete
commercial and technical evaluation

Quarterly updates of a comprehensive table of contents of the Electronic Data
Room which lists documents and Drawings submitted by Contractor to Owner for
review and information shall be provided by Contractor to Owner.
1.5    Review Periods
Owner shall have up to ten (10) Business Days from its receipt of the documents
listed in Sections 1.3 and 1.4 above, to issue to Contractor written comments on
such documents, Drawings and Specifications. The Owner’s approval rights only
apply to documents listed in Section 1.3. If comments are not received for items
listed in Section 1.3 in ten (10) Business Days, the Contractor may proceed with
the development of the Drawings and Specifications with the design reflected in
the uncommented document. Owner will annotate the Drawings and Specifications as
appropriate and return to Contractor. In the event that Owner disapproves the
Drawings or Specifications, Owner shall provide Contractor with a written
statement of the reasons for such rejection within the time period required for
Owner’s response, and Contractor shall provide Owner with agreed to revised and
corrected Drawings and Specifications as soon as possible thereafter.
For those documents listed in Section 1.4 above, where Contractor is using the
same documents (or the substantive equivalent of such documents) developed by
Contractor under the Stage 1 EPC Agreement and such documents are utilized
hereunder as part of the duplication of the work performed under the Stage 1 EPC
Agreement, Owner’s comments during the Stage 1 EPC Agreement shall apply as if
made during the Agreement. As such, the above referenced ten (10) Business Day
review cycle shall not apply to such documents listed in Section 1.4 above. For
the avoidance of doubt, notwithstanding the foregoing of such review cycle,
Owner reserves its rights set forth in the Agreement, including Article 12.
1.6    Record Drawings and Specifications
Contractor shall deliver to Owner the documents, Record Drawings and
Specifications listed in A through E below. All Record Drawings shall be
provided in their native formats, fully functioning. Scanned documents,
searchable “pdf” and other non-editable formats are acceptable only for


B-4



--------------------------------------------------------------------------------





Execution Version


Subcontract (including Equipment Supplier) records where Contractor cannot
obtain the native format (supported by vendor communication indicating why
natives cannot be supplied, where possible), or where approved as an exception
by Owner. Any .pdf document shall be in searchable format, where possible.
Record Drawings and Specifications shall be handed over in hard copy printed
format, and in electronic format by digital video disks (DVDs), compact disks
(CDs) or USB flash drives (USBs). DVDs, CDs or USBs shall have a specific index
of DVD/CD/USB contents on each DVD/CD/USB in “Document Register” format that
includes the document number, title, revision and location of Hard copy in book.
Each DVD/CD/USB shall be organized in a logical structure by discipline. A
master Table of Contents shall be prepared to detail the contents of all
handover DVDs/CDs/USBs and books listed by DVD/CD/USB/book numbers and contents.
Record Drawings shall be inclusive of all documented (DCNs, FCDs or NCRs) design
changes and field changes made up to Substantial Completion with “Record
Drawing” in the revision block or with an as-built stamp.
Hand annotations on CAD prepared Record Drawings and Specifications are not
permitted.
A. Drawings and Diagrams
1)
Piping and Instrument Diagrams (P&IDs)

2)
Plot Plans

3)
Civil

(a)Civil Site Development
(b)Civil Site Plans
(c)Concrete Drawings
4)
Control System

(a)Block Diagram
(b)Cause & Effect Diagram
(c)
Instrument Index

(d)Instrument Installation Details
(e)Loop Drawings
5)
Electrical

(a)
Area Classification

(b)
One Line Diagram

(c)
Schematics

6)
Piping

(a)Equipment Location Plan
7)
Fire Water Piping

(a)
Fire Water Piping Standard Drawings

(b)
Fire Monitor Water Radius Layout



B-5



--------------------------------------------------------------------------------





Execution Version


B. Project Specification for Process Design Basis
C. All Underground piping and electrical plans with Survey Points
D. Start up, operating and maintenance manuals
E. Performance Test reports (required to be delivered with Substantial
Completion Certificate)
1.7    Turnover Documents
Contractor shall deliver to Owner the turnover documents including, but not
limited to, those documents and Drawings listed in (a) through (ff) below. All
turnover documents shall be provided in their native formats, fully functioning;
however, turnover documents may contain clearly legible hand annotations if
necessary, provided a scanned or “.pdf” file of the annotated document is also
provided along with the native file. Scanned documents, searchable “.pdf”, and
other non-editable formats are acceptable only for supplier, Subcontract or
Sub-subcontract records where Contractor cannot obtain the native format, or
where approved as an exception by Owner. All .pdf documents shall be in
searchable format unless the .pdf is submitted to reflect hand annotations.
Turnover documents shall be handed over in hard copy printed format, and in
electronic format by digital video disks (DVDs), compact disks (CDs) or USB
flash drives (USBs). DVDs, CDs or USBs shall have a specific index of DVD/CD/USB
contents on each DVD/CD/USB in “Document Register” format that includes the
document number, title and revision. Each DVD/CD/USB shall be organized in a
logical structure by discipline. A master Table of Contents index shall be
prepared to detail the contents of all handover DVDs/CDs/USBs or books listed by
DVD/CD/USB/book numbers and contents. Turnover Documents shall be the last
revision issued by Contractor, in addition to the Record Drawings and
Specifications listed in Section 1.6.
a.
Process flow diagrams (PFDs)

b.
Heat and material balances

c.
Architectural Building Drawings

d.
Architectural Details and Notes

e.
Architectural Elevations

f.
Architectural HVAC

g.
Architectural Electrical & Lighting

h.
Instrument Location Plans

i.
Electrical Cable Tray

j.
Electrical Grounding

k.
Electrical Lighting

l.
Telecommunications



B-6



--------------------------------------------------------------------------------





Execution Version


m.
Mechanical Detail Drawings

n.
Piping Key Plan Index

o.
Piping Isometrics

p.
Piping Standard Drawings

q.
Structural Steel Layouts

r.
Structural Steel Details

s.
Structural Steel Supports

t.
Structural Steel Standard Drawings

u.
Mechanical Start-up, Operating and Maintenance Manuals

v.
Vendor Data Books

w.
Aboveground Power Plans (Cabling)

x.
Piping Fabrication and Installation Specifications

y.
Piping Material Specifications

z.
Mechanical Equipment Data Sheets (vendor or Contractor as appropriate)

aa.
Material Selection Diagrams

bb.
Quality records and certification documentation

cc.
Tie-in Drawings

dd.
Electrical Equipment list

ee.
Mechanical Equipment list

ff.
Line Designation Table (Line lists)

1.8    Document Turnover Details
Record Drawings (Section 1.6 above) and Turnover Documents (Section 1.7 above)
shall conform to format and ‘As-Built’ designations as indicated on the Table
B-1 “Document Turnover Details” attached and incorporated into this Attachment
B.




B-7



--------------------------------------------------------------------------------






Execution Version


TABLE B-1
Corpus Christi Liquefaction Project: Document Turnover Details
Section
Document
Turnover Format
As Built? (Y/N)(See Note 1)
Comments
1.6 Record drawings and specifications
1.6(A1)
Piping and Instrumentation Diagrams
AutoCAD
Y
Note 1
1.6(A2)
Plot Plans
Microstation
Y
 
1.6(A3)
Civil: Site Development
Microstation
Y
Note 1
1.6(A3)
Civil: Site plan
Microstation
Y
Note 1
1.6(A3)
Civil: Concrete Drawings
Microstation
Y
Piles: As-Built only for out of tolerance installation. Underground concrete:
As-Built if major change to design drawings
1.6(A4)
Control System: Block Diagram
Microstation
Y
 
1.6(A4)
Control System: Cause & Effect Diagram
MS Excel
Y
 Utilize same format as on Stage 1
1.6(A4)
Control System: Instrument Index
MS Excel
Y
 Utilize same format as on Stage 1
1.6(A4)
Control System: Instrument Installation Details
Microstation
Y
 
1.6(A4)
Control System: Loop Drawings
pdf
Y
Native not possible to provide
1.6(A5)
Electrical: Hazardous Area Classification Drawings
Microstation
Y
 
1.6(A5)
Electrical: One-Line Diagrams
Microstation
Y
 
1.6(A5)
Electrical: Schematics
Microstation
Y
 



B-8



--------------------------------------------------------------------------------





Execution Version


TABLE B-1
Corpus Christi Liquefaction Project: Document Turnover Details
Section
Document
Turnover Format
As Built? (Y/N)(See Note 1)
Comments
1.6(A6)
Piping: Equipment Location Plan
Microstation
Y
 
1.6(A7)
Fire Water Piping: Standard Drawings
Microstation
Y
 
1.6(A7)
Fire Water Monitor Radius Layout
Microstation
Y
 
1.6(B)
Project Specifications for Process Design Basis
MS Word
Y
 
1.6(C)
All Piping and Electrical Underground Plans with Survey Points
Microstation
Y
 
1.6(D)
Start-up, operating and maintenance manuals
MS Word
Y
 
1.6(E)
Performance Test reports
MS Word
Y
 
1.7 Turnover Documents
1.7(a)
Process Flow Diagrams (PFDs) and Utility Flow Diagrams (UFDs)
Microstation
N
PFDs and UFDs will be updated and revised as required to reflect the final
changes in EPC phase. Record PFD will have in Rev Block: "FINAL ISSUE MATCHING
P&ID AS-BUILT"
1.7(b)
Heat and Material Balances
Excel
N
 Utilize same format as on Stage 1
1.7(c)
Architectural: Building Drawings
Bechtel: Microstation
N
* Bechtel: concept drawings, revised if substantial change. Subcontract: Ask
subcontractor for Native CAD (Basic Structural)
1.7(d)
Architectural: Details and Notes
Bechtel: Microstation
N
* Bechtel: concept drawings, revised if substantial change. Subcontract: Ask
subcontractor for Native CAD (Basic Structural)



B-9



--------------------------------------------------------------------------------





Execution Version


TABLE B-1
Corpus Christi Liquefaction Project: Document Turnover Details
Section
Document
Turnover Format
As Built? (Y/N)(See Note 1)
Comments
1.7(e)
Architectural: Elevations
Bechtel: Microstation
N
* Bechtel: concept drawings, revised if substantial change. Subcontract: Ask
subcontractor for Native CAD (Basic Structural)
1.7(f)
Architectural: HVAC
Bechtel: Microstation
N
Bechtel: concept drawings, revised if substantial change. Subcontract: Ask
subcontractor for Native CAD
1.7(g)
Architectural: Electrical & Lighting
Bechtel: Microstation
N
Bechtel: Power Distribution drawings are revised if substantial change.
Subcontract: Ask subcontractor for Native CAD
1.7(h)
Control System: Instrument Location Plans
Microstation
N
 
1.7(i)
Electrical: Cable Tray
Microstation
N
Only cable tray on main piperacks are as built
1.7(j)
Electrical: Grounding
Microstation
N
Only U/G grounding is as built
1.7(k)
Electrical: Lighting
Microstation
N
 
1.7 (l)
Telecommunications
Bechtel: Microstation
N
Bechtel: concept drawings, revised if substantial change. Subcontract: Ask
subcontractor for Native CAD. One Line Diagrams are as-built
1.7 (m)
Mechanical: Detail Drawings
PDF
N
As stated in Att "B" section 1.6, Bechtel will ask vendors for searchable pdf
1.7 (n)
Piping: Key Piping Index
MS Excel
N
 Utilize same format as on Stage 1
1.7 (o)
Piping: Isometrics
Microstation
N
 
1.7 (p)
Piping: Standard Drawings
Microstation
N
 



B-10



--------------------------------------------------------------------------------





Execution Version


TABLE B-1
Corpus Christi Liquefaction Project: Document Turnover Details
Section
Document
Turnover Format
As Built? (Y/N)(See Note 1)
Comments
1.7 (q)
Structural Steel: Layouts
Microstation
N
 
1.7 (r)
Structural Steel: Details
Microstation
N
 
1.7 (s)
Structural Steel: Supports
Microstation
N
 
1.7 (t)
Structural Steel: Standard drawings
Microstation
N
 
1.7 (u)
Mechanical - Start-up, operating and maintenance manuals
PDF
N
As stated in Att "B" section 1.6, Bechtel will ask vendors for searchable pdf
1.7 (v)
Vendor Data books
PDF
N
As stated in Att "B" section 1.6, Bechtel will ask vendors for searchable pdf
1.7 ( w)
Aboveground Power Plans (Cabling)
Microstation
N
 
1.7 (x)
Piping Fabrication and Installation Specifications
MS Word
N
 
1.7 (y)
Piping Material Specifications
PDF
N
Pipeworks can extract to word. Not searchable (images)
1.7 (z)
Mechanical Equipment Data Sheets (vendor or Bechtel as appropriate)
MS Excel / PDF
N
PDF for vendor provided data sheets
1.7(aa)
Material Selection Diagram
Microstation
N
 
1.7(bb)
Quality records and Certification Documentation
Hard copies
N
 
1.7(cc)
Tie-in Drawings
Microstation
N
 
1.7(dd)
Electrical Equipment list
MS Excel
N
 



B-11



--------------------------------------------------------------------------------





Execution Version


TABLE B-1
Corpus Christi Liquefaction Project: Document Turnover Details
Section
Document
Turnover Format
As Built? (Y/N)(See Note 1)
Comments
1.7(ee)
Mechanical Equipment List
PDF
N
 
1.7(ff)
Line Designation Table (Line lists)
MS Excel
N
 

Note 1: "As-Built" is defined as IFC drawings + DCN's (Design Change Notices) +
FCD's (Field Change Documents) + NCR's (Non Conformance Reports)




B-12



--------------------------------------------------------------------------------






Execution Version


ATTACHMENT C


PAYMENT SCHEDULE FOR STAGE 2
















C-1



--------------------------------------------------------------------------------






Execution Version


SCHEDULE C-1


AGGREGATE LABOR AND SKILLS PRICE MILESTONE PAYMENT SCHEDULE


C-2



--------------------------------------------------------------------------------





Execution Version


SCHEDULE C-1 AGGREGATE LABOR AND SKILLS PRICE MILESTONE PAYMENT SCHEDULE
CORPUS CHRISTI STAGE 2 LIQUEFACTION PROJECT


Months indicated under the "Month No." column below is Contractor's estimate of
the date of achievement of the applicable Milestone and Contractor's entitlement
to payment to such Milestone Payment shall be in accordance with Article 7 of
the Agreement. The Milestone Achievement Criteria below shall be in addition to
the documentation required to be provided by Contractor in accordance with
Article 7 of the Agreement. Month 1 is the first Month commencing after issuance
of NTP.
Month
No.
Milestone
No.
Description
Milestone Achievement Criteria
Milestone
Percentage
Cumulative
Value
Milestone Value
1
ALS1.1
Issue first instrument index IFC
Verified by Progress Report, InfoWorks Report or equivalent
***%
***%
$***
1
ALS1.2
Issue first loop diagrams IFC
Verified by Progress Report, InfoWorks Report or equivalent
***%
***%
$***
1
ALS1.3
Issue first instrument location plan drawing IFC
Verified by Progress Report, InfoWorks Report or equivalent
***%
***%
$***
1
ALS1.4
Issue first foundation drawing IFC
Verified by Progress Report, InfoWorks Report or equivalent
***%
***%
$***
1
ALS1.5
Issue first structural steel drawing IFC
Verified by Progress Report, InfoWorks Report or equivalent
***%
***%
$***
1
ALS1.6
Issue first cable tray / conduit drawing IFC
Verified by Progress Report, InfoWorks Report or equivalent
***%
***%
$***
1
ALS1.7
Issue first one-line diagram drawing IFC
Verified by Progress Report, InfoWorks Report or equivalent
***%
***%
$***
1
ALS1.8
Issue first equipment location plan drawing IFC
Verified by Progress Report, InfoWorks Report or equivalent
***%
***%
$***
1
ALS1.9
Issue first A/G ISO drawing IFC
Verified by Progress Report, InfoWorks Report or equivalent
***%
***%
$***
1
ALS1.10
Site Plan IFC
Verified by Progress Report, InfoWorks Report or equivalent
***%
***%
$***
1
ALS1.11
Issue 1st P&ID's & LDT's IFC
Verified by Progress Report, InfoWorks Report or equivalent
***%
***%
$***
1
ALS1.12
Start work for Subproject 3 (site preparation, rough grade and drainage)
Progress report or equivalent showing start of construction progress
***%
***%
$***
1
ALS1.13
Start installation of underground pipe for Subproject 3
Progress report or equivalent showing start of construction progress
***%
***%
$***
1
ALS1.14
Issue inner wall LNG Tank design IFC - Tank B
Verified by Progress Report, InfoWorks Report or equivalent
***%
***%
$***
1
ALS1.15
Deliver Letter of Credit to Owner
Contractor provides report and or letter
***%
***%
$***
1
ALS1.16
Place insurance coverage for the CCL project
Contractor provides report and or letter
***%
***%
$***
2
ALS2.3
Issue LNG Tank design method statement - Tank B
Verified by Progress Report, InfoWorks Report or equivalent
***%
***%
$***
3
ALS3.1
Issue Level III Schedule
Contractor provides report and or letter
***%
***%
$***
3
ALS3.2
Place first structural concrete for Subproject 3
Progress report or equivalent showing start of construction progress
***%
***%
$***
3
ALS3.3
Start hydro testing underground pipe for Subproject 3
Progress report or equivalent showing start of construction progress
***%
***%
$***
4
ALS4.1
Issue Project Execution Plan to Owner
Contractor provides report and or letter
***%
***%
$***
4
ALS4.2
Issue LNG Tank Foundation drawings IFC - Tank B
Verified by Progress Report, InfoWorks Report or equivalent
***%
***%
$***
5
ALS5.1
Issue LNG Tank Inner Wall drawings IFC - Tank B
Verified by Progress Report, InfoWorks Report or equivalent
***%
***%
$***
6
ALS6.1
Issue Subcontract or letter of award (LOA) to NDE subcontractor
Provide executed Subcontract cover sheet or Letter of Award (LOA) excluding cost
information
***%
***%
$***
6
ALS6.2
Start erecting structural steel for Subproject 3
Progress report or equivalent showing start of construction progress
***%
***%
$***
6
ALS6.3
Begin work on LNG Tank B foundation
Progress report or equivalent showing start of construction process
***%
***%
$***
9
ALS9.1
50% complete of structural concrete for Subproject 3
Progress report or equivalent shows 50% complete of forecasted quantity earned
***%
***%
$***
10
ALS10.1
Mobilization of NDE subcontractor
Daily Force report from jobsite that identifies Subcontractor presence
***%
***%
$***
10
ALS10.2
Issue Subcontract or letter of award (LOA) to equipment insulation subcontractor
Provide executed Subcontract cover sheet or Letter of Award (LOA) excluding cost
information
***%
***%
$***
10
ALS10.3
Start installation of above ground pipe for Subproject 3
Progress report or equivalent showing start of construction progress
***%
***%
$***
11
ALS11.1
NDE Subcontractor starts work for Subproject 3
Progress report or equivalent showing start of construction progress
***%
***%
$***
12
ALS12.1
Finish Structural Concrete for Refrigeration Compressors
Progress report or equivalent shows complete structural concrete work of
Refrigeration Compressor
***%
***%
$***
15
ALS15.1
Issue Subcontract or letter of award (LOA) to roofing and siding subcontractor
Provide executed Subcontract cover sheet or Letter of Award (LOA) excluding cost
information
***%
***%
$***
15
ALS15.2
Issue Subcontract or letter of award (LOA) to fire proofing subcontractor
Provide executed Subcontract cover sheet or Letter of Award (LOA) excluding cost
information
***%
***%
$***
15
ALS15.3
Mobilization of equipment insulation subcontractor
Daily Force report from jobsite that identifies Subcontractor presence
***%
***%
$***
16
ALS16.1
Issue Subcontract or letter of award (LOA) to fire & gas subcontractor
Provide executed Subcontract cover sheet or Letter of Award (LOA) excluding cost
information
***%
***%
$***
16
ALS16.2
Equipment insulation Subcontractor starts work for Subproject 3
Progress report or equivalent showing start of construction progress
***%
***%
$***
16
ALS16.3
50% complete of erecting structural steel for Subproject 3
Progress report or equivalent shows 50% complete of forecasted quantity earned
***%
***%
$***
16
ALS16.4
Start setting lean solvent charge pump for Subproject 3
Progress report or equivalent showing start of construction progress
***%
***%
$***
16
ALS16.5
Start setting lean solvent booster pump for Subproject 3
Progress report or equivalent showing start of construction progress
***%
***%
$***
16
ALS16.6
Roof raise of LNG Tank B
Progress report or equivalent showing start of construction process
***%
***%
$***
17
ALS17.1
Issue Subcontract or letter of award (LOA) to telecommunications subcontractor
Provide executed Subcontract cover sheet or Letter of Award (LOA) excluding cost
information
***%
***%
$***
17
ALS17.2
Fire & Gas Subcontractor starts work for Subproject 3
Progress report or equivalent showing start of construction progress
***%
***%
$***
17
ALS17.3
Start setting S&T heat exchanger for Subproject 3
Progress report or equivalent showing start of construction progress
***%
***%
$***
18
ALS18.1
Start setting methane compressor for Subproject 3
Progress report or equivalent showing start of construction progress
***%
***%
$***
18
ALS18.2
Start setting ethylene compressor for Subproject 3
Progress report or equivalent showing start of construction progress
***%
***%
$***
18
ALS18.3
Start setting propane compressor for Subproject 3
Progress report or equivalent showing start of construction progress
***%
***%
$***
19
ALS19.1
Start field fabricated tanks for Subproject 3
Progress report or equivalent showing start of construction progress
***%
***%
$***
19
ALS19.2
Start setting Heavies Removal Column for Subproject 3
Progress report or equivalent showing start of construction progress
***%
***%
$***
19
ALS19.3
Begin work on LNG Tank B inner wall
Progress report or equivalent showing start of construction process
***%
***%
$***
20
ALS20.1
Finish structural concrete for Subproject 3
Progress report or equivalent shows 90% complete of forecasted quantity earned
***%
***%
$***
20
ALS20.2
Start pulling of Electrical Cable for Subproject 3
Progress report or equivalent showing start of construction progress
***%
***%
$***
20
ALS20.3
Start installation of field mounted instruments for Subproject 3
Progress report or equivalent showing start of construction progress
***%
***%
$***
21
ALS21.1
Start setting LS propane-ethylene condenser for Subproject 3
Progress report or equivalent showing start of construction progress
***%
***%
$***







C-3



--------------------------------------------------------------------------------





Execution Version


SCHEDULE C-1 AGGREGATE LABOR AND SKILLS PRICE MILESTONE PAYMENT SCHEDULE
CORPUS CHRISTI STAGE 2 LIQUEFACTION PROJECT


Months indicated under the "Month No." column below is Contractor's estimate of
the date of achievement of the applicable Milestone and Contractor's entitlement
to payment to such Milestone Payment shall be in accordance with Article 7 of
the Agreement. The Milestone Achievement Criteria below shall be in addition to
the documentation required to be provided by Contractor in accordance with
Article 7 of the Agreement. Month 1 is the first Month commencing after issuance
of NTP.
Month
No.
Milestone
No.
Description
Milestone Achievement Criteria
Milestone
Percentage
Cumulative
Value
Milestone Value
21
ALS21.2
Start setting first propane refrigeration condenser for Subproject 3
Progress report or equivalent showing start of construction progress
***%
***%
$***
21
ALS21.3
Start setting CO2 absorber for Subproject 3
Progress report or equivalent showing start of construction progress
***%
***%
$***
21
ALS21.4
Start setting hot oil pump for Subproject 3
Progress report or equivalent showing start of construction progress
***%
***%
$***
21
ALS21.5
Start setting Propane Accumulator for Subproject 3
Progress report or equivalent showing start of construction progress
***%
***%
$***
22
ALS22.1
Start setting ethylene cold box for Subproject 3
Progress report or equivalent showing start of construction progress
***%
***%
$***
22
ALS22.2
Start setting ethylene de-inventory pump for Subproject 3
Progress report or equivalent showing start of construction progress
***%
***%
$***
22
ALS22.3
Start setting methane cold box for Subproject 3
Progress report or equivalent showing start of construction progress
***%
***%
$***
23
ALS23.1
50% complete of installation of above ground pipe for Subproject 3
Progress report or equivalent shows 50% complete of forecasted quantity earned
***%
***%
$***
24
ALS24.1
Mobilization of roofing and siding subcontractor
Daily Force report from jobsite that identifies Subcontractor presence
***%
***%
$***
24
ALS24.2
Mobilization of telecommunications subcontractor
Daily Force report from jobsite that identifies Subcontractor presence
***%
***%
$***
24
ALS24.3
Start setting thermal oxidizer for Subproject 3
Progress report or equivalent showing start of construction progress
***%
***%
$***
25
ALS25.1
Roofing and siding Subcontractor starts work for Subproject 3
Progress report or equivalent showing start of construction progress
***%
***%
$***
25
ALS25.2
Telecommunications Subcontractor starts work for Subproject 3
Progress report or equivalent showing start of construction progress
***%
***%
$***
25
ALS25.3
Mobilization of fire proofing subcontractor
Daily Force report from jobsite that identifies Subcontractor presence
***%
***%
$***
25
ALS25.4
Finish field fabricated tanks for Subproject 3
Progress report or equivalent shows 90% complete of forecasted quantity earned
***%
***%
$***
25
ALS25.5
Start hydro testing above ground pipe for Subproject 3
Progress report or equivalent showing start of construction progress
***%
***%
$***
26
ALS26.1
Fire proofing Subcontractor starts work for Subproject 3
Progress report or equivalent showing start of construction progress
***%
***%
$***
26
ALS26.2
Finish erecting structural steel for Subproject 3
Progress report or equivalent shows 90% complete of forecasted quantity earned
***%
***%
$***
27
ALS27.1
Start loop checks for Subproject 3
Progress report or equivalent showing start of construction progress
***%
***%
$***
28
ALS28.1
Roofing and siding Subcontractor finishes work for Subproject 3
Progress report or equivalent shows 90% complete of forecasted quantity earned
***%
***%
$***
29
ALS29.1
Start aboveground pipe insulation for Subproject 3
Progress report or equivalent showing start of construction progress
***%
***%
$***
30
ALS30.1
50% complete with pulling of Electrical Cable for Subproject 3
Progress report or equivalent shows 50% complete of forecasted quantity earned
***%
***%
$***
31
ALS31.1
50% complete of installation of field mounted instruments for Subproject 3
Progress report or equivalent shows 50% complete of forecasted quantity earned
***%
***%
$***
32
ALS32.1
Issue Subcontract or letter of award (LOA) to Perlite subcontractor
Provide executed Subcontract cover sheet or Letter of Award (LOA) excluding cost
information
***%
***%
$***
33
ALS33.1
Issue Subcontract or letter of award (LOA) to chemical cleaning subcontractor
Provide executed Subcontract cover sheet or Letter of Award (LOA) excluding cost
information
***%
***%
$***
33
ALS33.2
50% complete of loop checks for Subproject 3
Progress report or equivalent shows 50% complete of forecasted quantity earned
***%
***%
$***
34
ALS34.1
50% complete of aboveground pipe insulation for Subproject 3
Progress report or equivalent shows 50% complete of forecasted quantity earned
***%
***%
$***
35
ALS35.1
Finish installation of above ground pipe for Subproject 3
Progress report or equivalent shows 90% complete of forecasted quantity earned
***%
***%
$***
36
ALS36.1
Fire & Gas Subcontractor finishes work for Subproject 3
Progress report or equivalent shows 90% complete of forecasted quantity earned
***%
***%
$***
36
ALS36.2
Mobilization of chemical cleaning subcontractor
Daily Force report from jobsite that identifies Subcontractor presence
***%
***%
$***
36
ALS36.3
Chemical cleaning Subcontractor starts work for Subproject 3
Progress report or equivalent showing start of construction progress
***%
***%
$***
36
ALS36.4
Equipment insulation Subcontractor finishes work for Subproject 3
Progress report or equivalent shows 90% complete of forecasted quantity earned
***%
***%
$***
36
ALS36.5
Finish installation of field mounted instruments for Subproject 3
Progress report or equivalent shows 90% complete of forecasted quantity earned
***%
***%
$***
37
ALS37.1
Mobilization of Perlite subcontractor
Daily Force report from jobsite that identifies Subcontractor presence
***%
***%
$***
37
ALS37.2
Perlite Subcontractor starts work for Subproject 3
Progress report or equivalent showing start of construction progress
***%
***%
$***
37
ALS37.3
Fire proofing Subcontractor finishes work for Subproject 3
Progress report or equivalent shows 90% of non-repair budget completed
***%
***%
$***
37
ALS37.4
Chemical cleaning Subcontractor finishes work for Subproject 3
Progress report or equivalent shows 90% complete of forecasted quantity earned
***%
***%
$***
37
ALS37.5
Finish pulling of Electrical Cable for Subproject 3
Progress report or equivalent shows 90% complete of forecasted quantity earned
***%
***%
$***
38
ALS38.1
Telecommunications Subcontractor finishes work for Subproject 3
Progress report or equivalent shows 90% complete of forecasted quantity earned
***%
***%
$***
38
ALS38.2
Deliver 120-day notice for RFSU
Contractor provides report and or letter
***%
***%
$***
38
ALS38.3
Finish loop checks for Subproject 3
Progress report or equivalent shows 90% complete of forecasted quantity earned
***%
***%
$***
38
ALS38.4
Cool down of LNG Tank B
Progress report or equivalent showing start of process
***%
***%
$***
39
ALS39.1
Perlite Subcontractor finishes work for Subproject 3
Progress report or equivalent shows 90% complete of forecasted quantity earned
***%
***%
$***
40
ALS40.1
Deliver 90-day notice for performance testing
Contractor provides report and or letter
***%
***%
$***
40
ALS40.2
Finish aboveground pipe insulation for Subproject 3
Progress report or equivalent shows 90% complete of forecasted quantity earned
***%
***%
$***
42
ALS42.1
Achieve RFSU
Contractor provides report and or letter
***%
***%
$***
42
ALS42.2
Achieve first LNG cargo
Contractor provides report and or letter
***%
***%
$***
43
ALS43.1
Complete performance testing
Contractor provides report and or letter
***%
***%
$***
45
ALS45.1
Substantial Completion
Contractor provides report and or letter
***%
***%
$***
 
 
 
 
 
TOTAL
$***





C-4



--------------------------------------------------------------------------------






Execution Version


SCHEDULE C-2


AGGREGATE LABOR AND SKILLS PRICE MONTHLY PAYMENT SCHEDULE




C-5



--------------------------------------------------------------------------------





Execution Version


SCHEDULE C-2 MONTHLY PAYMENT SCHEDULE
CORPUS CHRISTI STAGE 2 LIQUEFACTION PROJECT
Month 1 is the first Month commencing after issuance of NTP.
Month #
from NTP
Monthly Payment Percentage
Cumulative Monthly
Payment Percentage


Monthly Payment Value
1
***%
***%
$***
2
***%
***%
$***
3
***%
***%
$***
4
***%
***%
$***
5
***%
***%
$***
6
***%
***%
$***
7
***%
***%
$***
8
***%
***%
$***
9
***%
***%
$***
10
***%
***%
$***
11
***%
***%
$***
12
***%
***%
$***
13
***%
***%
$***
14
***%
***%
$***
15
***%
***%
$***
16
***%
***%
$***
17
***%
***%
$***
18
***%
***%
$***
19
***%
***%
$***
20
***%
***%
$***
21
***%
***%
$***
22
***%
***%
$***
23
***%
***%
$***
24
***%
***%
$***
25
***%
***%
$***
26
***%
***%
$***
27
***%
***%
$***
28
***%
***%
$***
29
***%
***%
$***
30
***%
***%
$***
31
***%
***%
$***
32
***%
***%
$***
33
***%
***%
$***
34
***%
***%
$***
35
***%
***%
$***
Total
100%
 
$***









C-6



--------------------------------------------------------------------------------






Execution Version


SCHEDULE C-3


AGGREGATE EQUIPMENT PRICE MILESTONE PAYMENT SCHEDULE




C-7



--------------------------------------------------------------------------------





Execution Version


SCHEDULE C-3 AGGREGATE EQUIPMENT PRICE MILESTONE PAYMENT SCHEDULE
CORPUS CHRISTI STAGE 2 LIQUEFACTION PROJECT


Months indicated under the "Month No." column below is Contractor's estimate of
the date of achievement of the applicable Milestone and Contractor's entitlement
to payment to such Milestone Payment shall be in accordance with Article 7 of
the Agreement. The Milestone Achievement Criteria below shall be in addition to
the documentation required to be provided by Contractor in accordance with
Article 7 of the Agreement. Month 1 is the first Month commencing after issuance
of NTP.
Month
No.
Milestone
No.
 Milestone Description
Milestone Achievement Criteria
Milestone Percentage
Cumulative Value
Milestone Value
1
AEP1.1
Issue PO or letter of award (LOA) for refrigeration compressors
Provide executed PO cover sheet or Letter of Award (LOA) excluding cost
information
***%
***%
$ ***
1
AEP1.2
Issue PO or letter of award (LOA) for Columns/Vessels
Provide executed PO cover sheet or Letter of Award (LOA) excluding cost
information
***%
***%
$ ***
1
AEP1.3
Issue PO or letter of award (LOA) for cold box
Provide executed PO cover sheet or Letter of Award (LOA) excluding cost
information
***%
***%
$ ***
1
AEP1.4
Issue PO or letter of award (LOA) for air cooled exchangers
Provide executed PO cover sheet or Letter of Award (LOA) excluding cost
information
***%
***%
$ ***
1
AEP1.5
Issue first PO or letter of award (LOA) for rebar material
Provide executed PO cover sheet or Letter of Award (LOA) excluding cost
information
***%
***%
$ ***
1
AEP1.6
Issue first PO or letter of award (LOA) for pipe fabrication
Provide executed PO cover sheet or Letter of Award (LOA) excluding cost
information
***%
***%
$ ***
1
AEP1.7
Issue first PO or letter of award (LOA) for steel material
Provide executed PO cover sheet or Letter of Award (LOA) excluding cost
information
***%
***%
$ ***
1
AEP1.8
Issue first PO or letter of award (LOA) for carbon steel pipe material
Provide executed PO cover sheet or Letter of Award (LOA) excluding cost
information
***%
***%
$ ***
1
AEP1.9
Issue first PO or letter of award (LOA) for stainless steel pipe material
Provide executed PO cover sheet or Letter of Award (LOA) excluding cost
information
***%
***%
$ ***
1
AEP1.10
Issue first PO or letter of award (LOA) for any of the following: (control
valves, relief valves, or on/off valves)
Provide executed PO cover sheet or Letter of Award (LOA) excluding cost
information
***%
***%
$ ***
2
AEP2.1
Refrigeration compressor vendor places order for Subproject 3 forgings
Vendor Notification
***%
***%
$ ***
2
AEP2.2
Issue first PO or letter of award (LOA) for piping valves
Provide executed PO cover sheet or Letter of Award (LOA) excluding cost
information
***%
***%
$ ***
3
AEP3.1
First shipment of rebar delivery for Subproject 3
Provide Expediting Report to customer
***%
***%
$ ***
4
AEP4.1
Initial vendor prints received by contractor for Columns/Vessels
Verified by Vendor Print Log
***%
***%
$ ***
4
AEP4.2
Initial vendor prints received by contractor for cold box
Verified by Vendor Print Log
***%
***%
$ ***
4
AEP4.3
Initial vendor prints received by contractor for air cooled exchangers
Verified by Vendor Print Log
***%
***%
$ ***
4
AEP4.4
Issue PO or letter of award (LOA) for waste heat recovery unit (WHRU)
Provide executed PO cover sheet or Letter of Award (LOA) excluding cost
information
***%
***%
$ ***
4
AEP4.5
First shipment of steel delivery for Subproject 3 (exworks)
Provide Expediting Report to customer
***%
***%
$ ***
5
AEP5.1
Issue PO or letter of award (LOA) for regen gas compressors
Provide executed PO cover sheet or Letter of Award (LOA) excluding cost
information
***%
***%
$ ***
5
AEP5.2
Issue PO or letter of award (LOA) for substation
Provide executed PO cover sheet or Letter of Award (LOA) excluding cost
information
***%
***%
$ ***
5
AEP5.3
Issue PO or letter of award (LOA) for electrical bulks
Provide executed PO cover sheet or Letter of Award (LOA) excluding cost
information
***%
***%
$ ***
5
AEP5.4
Issue first PO or letter of award (LOA) for field mounted instruments
Provide executed PO cover sheet or Letter of Award (LOA) excluding cost
information
***%
***%
$ ***
6
AEP6.1
Issue PO or letter of award (LOA) of DCS / SIS
Provide executed PO cover sheet or Letter of Award (LOA) excluding cost
information
***%
***%
$ ***
7
AEP7.1
1st major material received by vendor for use in fabrication of Columns/Vessels
Provide Expediting Report to customer
***%
***%
$ ***
7
AEP7.2
1st major material received by vendor for use in fabrication of cold box
Provide Expediting Report to customer
***%
***%
$ ***
7
AEP7.3
1st major material received by vendor for use in fabrication of air cooled
exchangers
Provide Expediting Report to customer
***%
***%
$ ***
7
AEP7.4
Initial vendor prints received by contractor for waste heat recovery unit (WHRU)
Verified by Vendor Print Log
***%
***%
$ ***
8
AEP8.1
Initial vendor prints received by contractor for regen gas compressors
Verified by Vendor Print Log
***%
***%
$ ***
8
AEP8.2
Initial vendor prints received by contractor for substation
Verified by Vendor Print Log
***%
***%
$ ***
9
AEP9.1
Initial vendor prints received by contractor for DCS / SIS
Verified by Vendor Print Log
***%
***%
$ ***
9
AEP9.2
First shipment of carbon steel pipe delivery for Subproject 3 (jobsite)
Provide Expediting Report to customer
***%
***%
$ ***
10
AEP10.1
1st major material received by vendor for use in fabrication of substation
Provide Expediting Report to customer
***%
***%
$ ***
11
AEP11.1
Refrigeration compressor vendor Subproject 3 compressor ready for mechanical
running test
Vendor Notification
***%
***%
$ ***
12
AEP12.1
Ready for 1st shipment of refrigeration compressors (exworks)
Provide vendor's notice to Contractor or expediting report
***%
***%
$ ***
12
AEP12.2
1st major material received by vendor for use in fabrication of regen gas
compressors
Provide Expediting Report to customer
***%
***%
$ ***

SCHEDULE C-3 AGGREGATE EQUIPMENT PRICE MILESTONE PAYMENT SCHEDULE
CORPUS CHRISTI STAGE 2 LIQUEFACTION PROJECT






C-8



--------------------------------------------------------------------------------





Execution Version


Months indicated under the "Month No." column below is Contractor's estimate of
the date of achievement of the applicable Milestone and Contractor's entitlement
to payment to such Milestone Payment shall be in accordance with Article 7 of
the Agreement. The Milestone Achievement Criteria below shall be in addition to
the documentation required to be provided by Contractor in accordance with
Article 7 of the Agreement. Month 1 is the first Month commencing after issuance
of NTP.
Month
No.
Milestone
No.
 Milestone Description
Milestone Achievement Criteria
Milestone Percentage
Cumulative Value
Milestone Value
12
AEP12.3
Refrigeration compressor vendor begin Subproject 3 compressor casing hydraulic
test
Vendor Notification
***%
***%
$ ***
12
AEP12.4
1st major material received by vendor for use in fabrication of waste heat
recovery unit (WHRU)
Provide Expediting Report to customer
***%
***%
$ ***
13
AEP13.1
First shipment of stainless steel pipe delivery for Subproject 3 (jobsite)
Provide Expediting Report to customer
***%
***%
$ ***
13
AEP13.2
1st major material received by vendor for use in fabrication of DCS / SIS
Provide Expediting Report to customer
***%
***%
$ ***
14
AEP14.1
Ready for 1st shipment of air cooled exchangers component (ex works)
Provide vendor's notice to Contractor or expediting report
***%
***%
$ ***
15
AEP15.1
Ready for 1st shipment of waste heat recovery unit (WHRU) component (ex works)
Provide vendor's notice to Contractor or expediting report
***%
***%
$ ***
16
AEP16.1
Ready for 1st shipment of equipment for regen gas compressors (ex works)
Provide vendor's notice to Contractor or expediting report
***%
***%
$ ***
16
AEP16.2
First shipment of field mounted instruments delivery for Subproject 3
Provide Expediting Report to customer
***%
***%
$ ***
17
AEP17.1
First shipment of piping valves Subproject 3 (Pipe Fabricator or jobsite)
Provide Expediting Report to customer
***%
***%
$ ***
17
AEP17.2
First shipment of electrical bulk (excluding grounding) material delivery for
Subproject 3
Provide Expediting Report to customer
***%
***%
$ ***
18
AEP18.1
Ready for 1st shipment of Columns/Vessels component (ex works)
Provide vendor's notice to Contractor or expediting report
***%
***%
$ ***
18
AEP18.2
Ready for 1st shipment of cold box component (ex works)
Provide vendor's notice to Contractor or expediting report
***%
***%
$ ***
20
AEP20.1
Ready for 1st shipment of substation (ex works)
Provide vendor's notice to Contractor or expediting report
***%
***%
$ ***
22
AEP22.1
Ready for 1st shipment of DCS /SIS component (ex works)
Provide vendor's notice to Contractor or expediting report
***%
***%
$ ***
24
AEP24.1
First shipment of any of the following: (control valves, relief valves, or
on/off valves) for Subproject 3
Provide Expediting Report to customer
***%
***%
$ ***
 
 
 
 
 
TOTAL
$ ***





C-9



--------------------------------------------------------------------------------






Execution Version


SCHEDULE C-4


ESTIMATED MONTHLY PAYMENTS FOR STAGE 2 LIQUEFACTION FACILITY


C-10



--------------------------------------------------------------------------------





Execution Version


 
Aggregate Labor and Skills Price
Aggregate Equipment Price
Total Project
Month
No.
Mobilization Payment
Milestones
Monthly
Payment
Total
Mobilization
Payment
Milestones
Total
Incremental
Value
Cumulative
Payment
Incremental
Percentage
Cumulative
Percentage
1
$ ***
$ ***
$***
$ ***
$***
$ ***
$ ***
$ ***


$ ***
***%
***%
2
 
$ ***
$***
$ ***
 
$ ***
$ ***
$ ***


$ ***
***%
***%
3
 
$ ***
$***
$ ***
 
$ ***
$ ***
$ ***


$ ***
***%
***%
4
 
$ ***
$***
$ ***
 
$ ***
$ ***
$ ***


$ ***
***%
***%
5
 
$ ***
$***
$ ***
 
$ ***
$ ***
$ ***


$ ***
***%
***%
6
 
$ ***
$***
$ ***
 
$ ***
$ ***
$ ***


$ ***
***%
***%
7
 
$ ***
$***
$ ***
 
$ ***
$ ***
$ ***


$ ***
***%
***%
8
 
$ ***
$***
$ ***
 
$ ***
$ ***
$ ***


$ ***
***%
***%
9
 
$ ***
$***
$ ***
 
$ ***
$ ***
$ ***


$ ***
***%
***%
10
 
$ ***
$***
$ ***
 
$ ***
$ ***
$ ***


$ ***
***%
***%
11
 
$ ***
$***
$ ***
 
$ ***
$ ***
$ ***


$ ***
***%
***%
12
 
$ ***
$***
$ ***
 
$ ***
$ ***
$ ***


$ ***
***%
***%
13
 
$ ***
$***
$ ***
 
$ ***
$ ***
$ ***


$ ***
***%
***%
14
 
$ ***
$***
$ ***
 
$ ***
$ ***
$ ***


$ ***
***%
***%
15
 
$ ***
$***
$ ***
 
$ ***
$ ***
$ ***


$ ***
***%
***%
16
 
$ ***
$***
$ ***
 
$ ***
$ ***
$ ***


$ ***
***%
***%
17
 
$ ***
$***
$ ***
 
$ ***
$ ***
$ ***


$ ***
***%
***%
18
 
$ ***
$***
$ ***
 
$ ***
$ ***
$ ***


$ ***
***%
***%
19
 
$ ***
$***
$ ***
 
$ ***
$ ***
$ ***


$ ***
***%
***%
20
 
$ ***
$***
$ ***
 
$ ***
$ ***
$ ***


$ ***
***%
***%
21
 
$ ***
$***
$ ***
 
$ ***
$ ***
$ ***


$ ***
***%
***%
22
 
$ ***
$***
$ ***
 
$ ***
$ ***
$ ***


$ ***
***%
***%
23
 
$ ***
$***
$ ***
 
$ ***
$ ***
$ ***


$ ***
***%
***%
24
 
$ ***
$***
$ ***
 
$ ***
$ ***
$ ***


$ ***
***%
***%
25
 
$ ***
$***
$ ***
 
$ ***
$ ***
$ ***


$ ***
***%
***%
26
 
$ ***
$***
$ ***
 
$ ***
$ ***
$ ***


$ ***
***%
***%
27
 
$ ***
$***
$ ***
 
$ ***
$ ***
$ ***


$ ***
***%
***%
28
 
$ ***
$***
$ ***
 
$ ***
$ ***
$ ***


$ ***
***%
***%
29
 
$ ***
$***
$ ***
 
$ ***
$ ***
$ ***


$ ***
***%
***%
30
 
$ ***
$***
$ ***
 
$ ***
$ ***
$ ***


$ ***
***%
***%
31
 
$ ***
$***
$ ***
 
$ ***
$ ***
$ ***


$ ***
***%
***%
32
 
$ ***
$***
$ ***
 
$ ***
$ ***
$ ***


$ ***
***%
***%
33
 
$ ***
$***
$ ***
 
$ ***
$ ***
$ ***


$ ***
***%
***%
34
 
$ ***
$***
$ ***
 
$ ***
$ ***
$ ***


$ ***
***%
***%
35
 
$ ***
$***
$ ***
 
$ ***
$ ***
$ ***


$ ***
***%
***%
36
 
$ ***
$***
$ ***
 
$ ***
$ ***
$ ***


$ ***
***%
***%
37
 
$ ***
$***
$ ***
 
$ ***
$ ***
$ ***


$ ***
***%
***%
38
 
$ ***
$***
$ ***
 
$ ***
$ ***
$ ***


$ ***
***%
***%
39
 
$ ***
$***
$ ***
 
$ ***
$ ***
$ ***


$ ***
***%
***%
40
 
$ ***
$***
$ ***
 
$ ***
$ ***
$ ***


$ ***
***%
***%
41
 
$ ***
$***
$ ***
 
$ ***
$ ***
$ ***


$ ***
***%
***%
42
 
$ ***
$***
$ ***
 
$ ***
$ ***
$ ***


$ ***
***%
***%
43
 
$ ***
$***
$ ***
 
$ ***
$ ***
$ ***


$ ***
***%
***%
44
 
$ ***
$***
$ ***
 
$ ***
$ ***
$ ***


$ ***
***%
***%
45
 
$ ***
$***
$ ***
 
$ ***
$ ***
$ ***


$ ***
***%
***%
Total
$ ***
$ ***
$ ***
$ ***
$ ***
$ ***
$ ***
$
2,360,000,000


 
100.0%
 



C-11



--------------------------------------------------------------------------------






Execution Version




ATTACHMENT D


FORM OF CHANGE ORDER FOR STAGE 2


D-1



--------------------------------------------------------------------------------





Execution Version


SCHEDULE D-1


CHANGE ORDER FORM FOR STAGE 2
(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)
PROJECT NAME:  Corpus Christi Stage 2 Liquefaction Facility


OWNER: Corpus Christi Liquefaction, LLC


CONTRACTOR: Bechtel Oil, Gas and Chemicals, Inc.


DATE OF AGREEMENT: ______________
CHANGE ORDER NUMBER: _________________


DATE OF CHANGE ORDER: __________________



--------------------------------------------------------------------------------

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

--------------------------------------------------------------------------------

Adjustment to Contract Price
The original Contract Price was
$
 
Net change by previously authorized Change Orders (# )
$
 
The Contract Price prior to this Change Order was
$
 
The Aggregate Equipment Price will be (increased) (decreased) (unchanged) by
this Change Order
in the amount of
$
 
The Aggregate Labor and Skills Price will be (increased) (decreased) (unchanged)
by this Change
Order in the amount of
$
 
The Aggregate Provisional Sum will be (increased) (decreased) (unchanged) by
this Change
Order in the amount of
$
 
The new Contract Price including this Change Order will be
$
 



Adjustment to dates in Project Schedule
The following dates are modified (list all dates modified; insert N/A if no
dates modified):






Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)


Adjustment to Payment Schedule:


Adjustment to Minimum Acceptance Criteria:


Adjustment to Performance Guarantees:


Adjustment to Design Basis:


Other adjustments to liability or obligation of Contractor or Owner under the
Agreement:


Select either A or B:
[A] This Change Order shall constitute a full and final settlement and accord
and satisfaction of all effects of the change reflected in this Change Order
upon the Changed Criteria and shall be deemed to compensate Contractor fully for
such change. Initials: ____ Contractor ____ Owner


[B] This Change Order shall not constitute a full and final settlement and
accord and satisfaction of all effects of the change reflected in this Change
Order upon the Changed Criteria and shall not be deemed to compensate Contractor
fully for such change. Initials: ____ Contractor ____ Owner


D-2



--------------------------------------------------------------------------------





Execution Version




Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.
 
 
 
Owner
 
Contractor
 
 
 
Name
 
Name
 
 
 
Title
 
Title
 
 
 
Date of Signing
 
Date of Signing





D-3



--------------------------------------------------------------------------------





Execution Version


SCHEDULE D-2


UNILATERAL CHANGE ORDER FORM FOR STAGE 2
(for use when only Owner executes the Change Order pursuant to Section 6.1C or
6.2D)


PROJECT NAME: Corpus Christi Stage 2 Liquefaction Facility


OWNER: Corpus Christi Liquefaction, LLC


CONTRACTOR: Bechtel Oil, Gas and Chemicals, Inc.


DATE OF AGREEMENT: ______________
CHANGE ORDER NUMBER: _________________


DATE OF CHANGE ORDER: __________________



--------------------------------------------------------------------------------

You are hereby directed to make the following additions or modifications to, or
deductions from, the Work (attach additional documentation if necessary)



















--------------------------------------------------------------------------------

Compensation for the changes specified in this Change Order is on a time and
materials basis as provided in Section 6.1C and 6.2D of the Agreement.


Contractor shall commence with the performance of the change(s) described above
[insert date].


This Change Order is signed by Owner’s duly authorized representative.
                
 
Owner
 
Name
 
Title
 
Date of Signing





D-4



--------------------------------------------------------------------------------





Execution Version


SCHEDULE D-3


CONTRACTOR’S CHANGE ORDER REQUEST FORM FOR STAGE 2/
CONTRACTOR’S RESPONSE TO A CHANGE ORDER PROPOSED BY OWNER FOR STAGE 2
(For use by Contractor (i) pursuant to Section 6.2B of the Agreement, when
Contractor requests a proposed Change Order, and (ii) pursuant to Section 6.1A
of the Agreement, in responding to a Change Order proposed by Owner)
PROJECT NAME: Corpus Christi Stage 2 Liquefaction Facility


OWNER: Corpus Christi Liquefaction, LLC


CONTRACTOR:  Bechtel Oil, Gas and Chemicals, Inc.


DATE OF AGREEMENT: _____________
CHANGE ORDER REQUEST NUMBER: ___________


DATE OF CHANGE ORDER REQUEST: ___________



--------------------------------------------------------------------------------

Contractor proposes the following change(s) in the Agreement: (attach additional
documentation, if necessary)
OR (as applicable)
Owner proposes the following change(s) in the Agreement: attach additional
documentation, if necessary)



--------------------------------------------------------------------------------

Detailed Reasons for Proposed Change(s) (provide detailed reasons for the
proposed change, and attach all supporting documentation required under the
Agreement)



--------------------------------------------------------------------------------

Proposed Adjustments to Agreement (attach additional documentation, if
necessary)


Contract Price Adjustment:


The Aggregate Equipment Price Adjustment:


The Aggregate Labor and Skills Price Adjustment:


The Aggregate Provisional Sum Adjustment:


Project Schedule Adjustment:


Adjustment to Payment Schedule:


Adjustment to Minimum Acceptance Criteria:


Adjustment to Performance Guarantees:


Adjustment to Guarantee Conditions:


Adjustment to Design Basis:


Other adjustments to liability or obligations of Contractor under the Agreement:




D-5



--------------------------------------------------------------------------------





Execution Version


This request for Change Order is signed by Contractor’s duly authorized
representative.
            
 
Contractor
 
Name
 
Title
 
Date of Signing







D-6



--------------------------------------------------------------------------------






Execution Version


SCHEDULE D-4


UNIT RATES FOR CHANGE ORDERS
PERFORMED ON A TIME AND MATERIALS BASIS




Item
Cost Category
Unit
 
Rate (in US$)
Remarks
Year
2017
2018
2019
2020
2021
2022
1
Home Office
Home Office job-hour
$***
$***
$***
$***
$***
$***
Includes all home office labor and other direct costs except travel.
2
Field Non-Manual
Field Non-Manual job-hour
$***
$***
$***
$***
$***
$***
Includes all field non-manual labor, other direct costs including relocation and
temporary assignments, except business travel.
3
Construction Direct and Indirect Labor
Direct Construction Labor job-hour
$***
$***
$***
$***
$***
$***
Includes all construction direct labor and indirect labor, temporary facilities,
material and small tools and consumables. Does not include large tools,
Construction Equipment, or manual travel.
4
Direct Material
 
 
Cost plus ***% markup on material
5
Subcontracts
 
 
Cost plus ***% markup on Subcontracts
6
Construction Equipment and tools valued over $1,500
Each
***
For additional Construction Equipment or large tools not in the base plan.
7
Business Travel
 
***
Based on Contractor's travel policies attached as Exhibit 1.

This Schedule D-4 (including the attached Exhibit 1) shall be used: (i) by
Contractor to develop its proposed adjustment to the Contract Price for a
proposed Change Order submitted by Owner in accordance with Section 6.1A of the
Agreement; (ii) by the Parties to determine the amount of compensation that
Contractor is entitled to with respect to an unilateral Change Order executed by
Owner in accordance with Section 6.1C or Section 6.2D of the Agreement; or (iii)
by Contractor to develop its proposed adjustment to the Contract Price for any
request for a proposed Change Order made by Contractor in accordance with
Section 6.2B or Section 6.5B of the Agreement.
The above listed labor rates are all inclusive and include, among other things,
wages and salaries paid to employees, holidays, vacation, sick leave,
hospitalization and medical insurance, life insurance, payroll taxes, retirement
and incentive programs, computer hardware and software, local communications,
reproduction, overhead and profit.
If a Change Order results in Contractor incurring travel expenses necessary to
the performance of the changed Work, and such travel expenses are reimbursable
under a unilateral Change Order, Contractor shall be compensated based on the
actual cost for such travel expenses, provided that such expenses comply with
the requirements of Exhibit 1.


D-7



--------------------------------------------------------------------------------






Execution Version


Exhibit 1


Contractor’s Travel Policy


A.    GENERAL


Employees are on business trips when they are directed to travel for business
purposes and their stay at any one location is not expected to exceed 60 Days.


Organization Manager approval is required to assign an employee initially on a
business trip for more than 60 Days or to extend a business trip beyond 60 Days.


Transportation and actual reasonable expenses incurred by employees on business
trips will be reimbursed. Allowances are detailed below.


Accompanied status is not normally authorized for employees on business trips.
Special circumstances where spouses or domestic partners may accompany employees
are detailed in Corporate Manual Policy 106, Business Travel.


B.    TRANSPORTATION


1.    Public Carrier


Employees on business trips are reimbursed for the most economical class of
regularly scheduled, reserved seat service available plus actual and reasonable
expenses to and from the airport.


Guidelines for class of service:
Domestic travel (all countries)
Economy/Coach
International travel under 7 hours
Economy/Coach
International travel greater than 7 hours
Business
International travel overnight with next Day business
Business



2.    Private Automobile


Mileage costs via the most direct route will be reimbursed at the allowable
rates set by the Internal Revenue Service per mile. Tolls are reimbursed in
addition to the mileage rate.


C.    FOOD, LODGING AND MISCELLANEOUS EXPENSES


Actual reasonable expense incurred during travel will be reimbursed.






D-8



--------------------------------------------------------------------------------






Execution Version


ATTACHMENT E
PROJECT SCHEDULE FOR STAGE 2


Target Substantial Completion Date
*** (***) Days before the Guaranteed Substantial Completion Date
Guaranteed Substantial Completion Date (Note 1)
One Thousand Four Hundred Seventy Nine (1,479) Days after LNTP No. 1
Final Completion
*** (***) Days after Substantial Completion



Note 1: If Owner issues LNTP No. 1 in accordance with Section 5.1 of the
Agreement prior to December 13, 2017, LNTP No. 1 shall be calculated as if Owner
issued LNTP No. 1 on December 13, 2017.




E-1



--------------------------------------------------------------------------------






Execution Version


ATTACHMENT F
KEY PERSONNEL AND CONTRACTOR’S ORGANIZATION FOR STAGE 2
The following individuals are Key Personnel. A scheduled de-staffing plan shall
be developed by Contractor for review by Owner during execution of the Work.
Position
Name
Mobilization
Senior Project Manager
***
NTP
Project Manager
***
NTP
Project Engineering Manager
***
NTP
Procurement Manager
***
NTP
Site Manager
***
NTP
Project Controls Manager
***
NTP
HSE Manager
***
NTP
Project Field Engineer
***
NTP
Commissioning/Startup Manager
***
NTP
Field Warranty Manager
TBD
RFSU





F-1



--------------------------------------------------------------------------------






Execution Version


ATTACHMENT G
MAJOR SUBCONTRACTS, MAJOR SUB-SUBCONTRACTS, BULK SUBCONTRACTS, MAJOR EQUIPMENT,
APPROVED SUBCONTRACTORS AND SUB-SUBCONTRACTORS FOR STAGE 2
1.1    Introduction
Subject to the provisions of Section 2.4 of the Agreement, this Attachment
includes:
•
(in Section 1.7) the List of Approved Subcontractors;

•
(in Section 1.3) the Subcontracts designated as Major Subcontracts;

•
(in Section 1.4) the Sub-subcontracts which are designated as Major
Sub-subcontracts;

•
(in Section 1.5) the Subcontracts designated as Bulk Order Subcontracts; and,

•
(in Section 1.6) the Equipment designated as Major Equipment.



1.2    Local Content
Contractor shall give due consideration to local companies to provide materials
and services, provided they are competitive in terms and price, proven quality,
experience, expertise, service and delivery. (Refer to Attachment A, Schedule
A-1, Section 4.3)


1.3    Major Subcontracts
The following Subcontracts are Major Subcontracts, and will apply even if the
actual contractual arrangement is as a Sub-subcontractor. The Subcontractors for
the following Subcontracts are Major Subcontractors:
•
Equipment and Pipe Insulation

•
LNG Tank Insulation

•
Cold Boxes and Brazed Aluminum Exchangers

•
Compressors - Boil Off Gas

•
Compressors, LNG Refrigeration

•
Heat Exchangers - Air Cooled

•
Field Erected Non-LNG Tanks

•
Site Preparation

•
9% nickel supplier

•
Marine facilities

•
Distributed control system (DCS)

•
LNG pumps

•
Cryogenic valves



G-1



--------------------------------------------------------------------------------





Execution Version


•
Marine loading arms

•
Waste Heat Recovery

•
Flares



1.4    Major Sub-Subcontracts
The following Sub-subcontracts are Major Sub-subcontracts. The
Sub-subcontractors for the following Sub-subcontracts are Major
Sub-subcontractors:
•
Heat Exchanger Vendor (for Cold Boxes)

•
Air Cooler Motor Vendor



1.5    Bulk Order Subcontracts
The following Subcontracts are Bulk Order Subcontracts. The Subcontractors for
the following Subcontracts are Bulk Order Subcontractors:
•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***



1.6    Major Equipment
The following Equipment items shall be deemed to be Major Equipment (as defined
in the Agreement):
•
***

•
***

•
***

•
***

•
***

•
***

•
***



G-2



--------------------------------------------------------------------------------





Execution Version


•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***



1.7    List of Approved Subcontractors
In accordance with Section 2.4 of the Agreement, Contractor shall use those
Subcontractors listed below for the specified items of Work.


Ball Valves, Soft Seated
•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***



G-3



--------------------------------------------------------------------------------





Execution Version


•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***



Cold Boxes and Brazed Aluminum Exchangers
•
***

•
***



Compressors, LNG Refrigeration
•
***



Distributed Control Systems (DCS)
•
***



Electrical Bulks (including cable tray and channel)
•
***



G-4



--------------------------------------------------------------------------------





Execution Version


•
***

•
***

•
***

•
***



Marine Gangways
•
***

•
***



Heat Exchangers - Air Cooled
•
***

•
***

•
***



Insulation (Equipment & Pipe)
•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***



LNG Pumps
•
***



Loading Arms
•
***



Marine Facilities
•
***



G-5



--------------------------------------------------------------------------------





Execution Version


•
***

•
***

•
***



Motor Control Centers/Switchgear
•
***

•
***

•
***

•
***



Pipe Carbon Steel (Welded)
•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***



G-6



--------------------------------------------------------------------------------





Execution Version


•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***



Pipe Stainless Steel (Welded)
•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***



G-7



--------------------------------------------------------------------------------





Execution Version


•
***

•
***

•
***

•
***

•
***

•
***



Pipe Spool Fabrication
•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***



Site Preparation
•
***

•
***

•
***

•
***

•
***

•
***



Structural Steel (US)
•
***

•
***

•
***

•
***

•
***



G-8



--------------------------------------------------------------------------------





Execution Version


•
***

•
***

•
***

•
***

•
***



Ultrasonic Flow meter
•
***

•
***

•
***

•
***

•
***

•
***

•
***



Tank Gauges (LNG Tanks)
•
***

•
***

•
***

•
***

•
***

•
***



Valves, Cryogenic Ball
•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***



G-9



--------------------------------------------------------------------------------





Execution Version


•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***



Valves, Cryogenic Butterfly
•
***



G-10



--------------------------------------------------------------------------------





Execution Version


•
***

•
***

•
***

•
***

•
***

•
***

•
***



Valves, Cryogenic Globe & Check Valves
•
***

•
***

•
***

•
***

•
***

•
***



Valves, Non-Return
•
***

•
***

•
***

•
***

•
***

•
***



Flares
•
***

•
***

•
***

•
***

•
***

•
***

•
***



G-11



--------------------------------------------------------------------------------






Execution Version


ATTACHMENT H


FORM OF LIMITED NOTICE TO PROCEED     FOR STAGE 2, LIMITED NOTICE TO PROCEED NO.
1, LIMITED NOTICE TO PROCEED NO. 2, LIMITED NOTICE TO PROCEED NO. 3, AND NOTICE
TO PROCEED FOR STAGE 2




H-1



--------------------------------------------------------------------------------





Execution Version


SCHEDULE H-1


FORM OF LIMITED NOTICE TO PROCEED FOR STAGE 2


Date:
 

                
Via Facsimile *** and Overnight Courier
Bechtel Oil, Gas and Chemicals, Inc.
3000 Post Oak Boulevard
Houston, Texas 77056
Attention: ***


Re:
Limited Notice to Proceed for Stage 2



Pursuant to Section 5.1B.4 of the Amended and Restated Fixed Price Separated
Turnkey Agreement for the Engineering, Procurement and Construction of the
Corpus Christi Stage 2 Liquefaction Facility, dated as of [__________],
20[_______] (the “Agreement”), by and between Corpus Christi Liquefaction, LLC
(“Owner”) and Bechtel Oil, Gas and Chemicals, Inc. (“Contractor”), this letter
shall serve as the Limited Notice to Proceed from Owner to Contractor
authorizing Contractor to proceed with the LNTP Work described in the attached
appendix and authorized by this LNTP pursuant to the terms and conditions of the
Agreement.


For and on behalf of
CORPUS CHRISTI LIQUEFACTION, LLC
 
 
By:
 
Name:
 
Title:
 

                        


By its signature hereto, the undersigned hereby acknowledges and accepts this
Limited Notice to Proceed.


For and on behalf of
BECHTEL OIL, GAS AND CHEMICALS, INC.
 
 
By:
 
Name:
 
Title:
 

    




cc:    Bechtel Oil, Gas and Chemicals, Inc.
3000 Post Oak Boulevard
Houston, Texas 77056
Facsimile: ***
Attn: Principal Counsel


H-2



--------------------------------------------------------------------------------





Execution Version


SCHEDULE H-2


LIMITED NOTICE TO PROCEED NO. 1


Date:
 

                        
Via Facsimile *** and Overnight Courier
Bechtel Oil, Gas and Chemicals, Inc.
3000 Post Oak Boulevard
Houston, Texas 77056
Attention: ***


Re:
Limited Notice to Proceed No. 1



Pursuant to Section 5.1B.1 of the Amended and Restated Fixed Price Separated
Turnkey Agreement for the Engineering, Procurement and Construction of the
Corpus Christi Stage 2 Liquefaction Facility, dated as of [_________],
20[______] (the “Agreement”), by and between Corpus Christi Liquefaction, LLC
(“Owner”) and Bechtel Oil, Gas and Chemicals, Inc. (“Contractor”), this letter
shall serve as LNTP No. 1 from Owner to Contractor authorizing Contractor to
proceed with that certain portion of the Work as described below pursuant to the
terms and conditions of the Agreement:


1. LNTP No. 1 Work.
A.
Procurement. As part of this Limited Notice to Proceed, Contractor shall perform
procurement activities, including but not limited to, the full award and release
of the Work for the following major awards as described below:

•
Refrigeration compressors

•
Cold boxes and chillers

•
Stainless steel columns and vessels

•
CO2 absorber

•
Carbon steel columns and vessels

•
Carbon steel columns and vessels - heavy wall

•
Cimtas pipe, valves, fittings, and supports

•
Select cryogenic valves

•
HDPE piping and fittings

•
Underground metallic pipe and fittings

•
Underground civil bulks and other material in support of concrete placement

•
Prepare for subsequent award of remaining PO’s at NTP



B.
Engineering. As part of this Limited Notice to Proceed, Contractor shall perform
the following engineering activities:

•
Perform technical reviews as needed to support major awards shown above.

•
Review supplier documents received during this period.

•
Issue Train 3 P&IDs for Hot Oil System, Inlet Air Chilling, Plant and Instrument
Air, Water System, Nitrogen Distribution, and Heavies Removal Unit

•
Continue issuing IFC Train 3 major foundation drawings

•
Continue work on the Train 3 IFD material selection diagrams

•
Commence issuing above ground piping isometric drawings



H-3



--------------------------------------------------------------------------------





Execution Version


•
Issue IFD utility summaries for Train 3, LNG Tank B, and east jetty topsides

•
Issue IFD equipment lists



C.
Construction. As part of this Limited Notice to Proceed, Contractor shall
commence, and proceed with, the following construction activities at the Site:

•
Site grading and excavation

•
Installation of temporary drainage

•
Sheet piling for the Amine Sump

•
Underground piping installation



D. Miscellaneous. As part of this Limited Notice to Proceed, Contractor shall
maintain in full force and effect at all times during the period commencing from
LNTP No. 1 and prior to issuance of NTP all insurance coverages in place for the
Stage 1 EPC Agreement and extend such coverages to include the LNTP Work as
detailed herein. Contractor shall perform all other obligations which are
required during this LNTP No. 1 by the Agreement, including those specifically
required following issuance of an LNTP.
All of the foregoing being the “LNTP No. 1 Work”.
2. Payments During LNTP No. 1. Following issuance of LNTP No. 1, Owner shall pay
Contractor the amounts specified in the row (of the following table) for the
Monthly Payment of Month N. Subject to the terms of the Agreement, such payment
shall be made no later than one (1) Business Day after (i) Owner’s issuance of
LNTP No. 1 and (ii) Owner’s receipt of Contractor’s invoice for such sum
(including all applicable documentation required under the Agreement, including
Attachment I). Such invoice shall be in the form of Exhibit A to Schedule I-1.
No other amounts are authorized under this Limited Notice to Proceed No. 1 for
any other services, labor or Work.


Month of LNTP No. 1 Work
Monthly Payment
***
$***
***
$***



3. Termination. If Owner terminates the Agreement for convenience prior to the
issuance of NTP, or if Contractor terminates this Agreement pursuant to Section
16.7 of the Agreement, then Contractor shall be entitled to (i) those amounts
owed to Contractor by Owner pursuant to Section 2 of this LNTP No. 1 prior to
termination, plus (ii) actual costs reasonably incurred by Contractor on account
of such termination (which costs shall be adequately documented and supported by
Contractor), including cancellation charges owed by Contractor to Subcontractors
(provided that Owner does not take assignment of such Subcontracts) and costs
associated with demobilization of Contractor’s and Subcontractors’ personnel and
Construction Equipment. Subject to Sections 16.2C.1, 16.2C.2, and 16.7 of the
Agreement, in no event shall Contractor be entitled to receive any amount for
unabsorbed overhead, contingency, risk, anticipatory profit or other form of
cancellation charges under this LNTP. Notwithstanding anything to the contrary
herein, Owner’s total liability to Contractor for LNTP No. 1 shall not exceed
those amounts specified in the row (of the following table) for the Month in
which the termination occurs, less any amounts paid by Owner under LNTP No. 1:




H-4



--------------------------------------------------------------------------------





Execution Version


Month of Termination
Amount Owed
***
$***
*** or later
$***



If Owner issues LNTP No. 2, Section 3 of LNTP No. 2 shall control over this
Section 3 of LNTP No. 1.


For and on behalf of
CORPUS CHRISTI LIQUEFACTION, LLC
 
 
By:
 
Name:
 
Title:
 

                        


By its signature hereto, the undersigned hereby acknowledges and accepts this
Limited Notice to Proceed No. 1.


For and on behalf of
BECHTEL OIL, GAS AND CHEMICALS, INC.
 
 
By:
 
Name:
 
Title:
 

    




cc:    Bechtel Oil, Gas and Chemicals, Inc.
3000 Post Oak Boulevard
Houston, Texas 77056
Facsimile: ***
Attn: Principal Counsel
                        












H-5



--------------------------------------------------------------------------------





Execution Version


SCHEDULE H-3


LIMITED NOTICE TO PROCEED NO. 2


Date:
 

                    
Via Facsimile *** and Overnight Courier
Bechtel Oil, Gas and Chemicals, Inc.
3000 Post Oak Boulevard
Houston, Texas 77056
Attention: ***


Re:
Limited Notice to Proceed No. 2



Pursuant to Section 5.1B.2 of the Amended and Restated Fixed Price Separated
Turnkey Agreement for the Engineering, Procurement and Construction of the
Corpus Christi Stage 2 Liquefaction Facility, dated as of [___________],
20[_____] (the “Agreement”), by and between Corpus Christi Liquefaction, LLC
(“Owner”) and Bechtel Oil, Gas and Chemicals, Inc. (“Contractor”), this letter
shall serve as LNTP No. 2 from Owner to Contractor authorizing Contractor to
proceed with that certain portion of the Work as described below pursuant to the
terms and conditions of the Agreement:


1. LNTP No. 2 Work.
A. Procurement. As part of this Limited Notice to Proceed, Contractor shall
perform procurement activities, including but not limited to, the full award and
release of the Work for the following major awards as described below:
•
Waste Heat Recovery Unit

•
Thermal Oxidizers

•
Analyzer House

•
Select control valves

•
Pipe spool fabrication

•
Structural steel fabrication

•
Additional stainless steel columns and vessels

•
Additional pipe, valves, fittings, and supports

•
Additional select cryogenic valves

•
Additional underground civil bulks and other material in support of concrete
placement

•
Administration activities for the committed Purchase Orders

•
Site support Subcontracts to support ongoing efforts

•
Tank B Carbon steel plate materials and Krybar for the tank wall



B.
Engineering. As part of this Limited Notice to Proceed, Contractor shall perform
the following engineering activities:

•
Perform technical reviews as needed to support awards shown above.

•
Issue data sheets and material requisitions to support awards shown above.

•
Review supplier documents received during this period.

•
Issue Train 3 P&IDs for Acid Gas Removal and Amine Regeneration

•
Continue issuing IFC structural steel drawings

•
Continue issuing above ground piping isometric drawings



H-6



--------------------------------------------------------------------------------





Execution Version


•
Work on 3D model replication for LNG Tank B and East Jetty Topsides

•
Commence IFC cause and effect diagrams



C.
Construction. As part of this Limited Notice to Proceed, Contractor shall
commence (or continue if already commenced under LNTP No. 1), and proceed with,
the following construction activities at the Site:

•
Site grading and excavation

•
Installation of temporary drainage

•
Sheet piling for the Amine Sump and Hot Oil Sump

•
Underground piping installation

•
Amine Sump concrete work

•
Start structural foundations (Train 3 and Tank B)



D. Miscellaneous. As part of this Limited Notice to Proceed, Contractor shall
maintain in full force and effect at all times during the period commencing from
LNTP No. 2 and prior to issuance of NTP all insurance coverages in place for the
Stage 1 EPC Agreement and extend such coverages to include the LNTP Work as
detailed herein. Contractor shall perform all other obligations which are
required during this LNTP No. 2 by the Agreement, including those specifically
required following issuance of an LNTP.
All of the foregoing being the “LNTP No. 2 Work”.
2. Payments During LNTP No. 2. Following issuance of LNTP No. 2, Owner shall pay
Contractor the amounts specified in the row (of the following table) for the
Monthly Payment of Month N. Subject to the terms of the Agreement, such payment
shall be made no later than one (1) Business Day after (i) Owner’s issuance of
LNTP No. 2 and (ii) Owner’s receipt of Contractor’s invoice for such sum
(including all applicable documentation required under the Agreement, including
Attachment I). Such invoice shall be in the form of Exhibit A to Schedule I-1.
No other amounts are authorized under this Limited Notice to Proceed No. 2 for
any other services, labor or Work.


Month of LNTP No. 2 Work
Monthly Payment
***
$***
***
$***



3. Termination. If Owner terminates the Agreement for convenience prior to the
issuance of NTP, or if Contractor terminates this Agreement pursuant to Section
16.7 of the Agreement, then Contractor shall be entitled to (i) those amounts
owed to Contractor by Owner pursuant to Section 2 of LNTP No. 1 and Section 2 of
this LNTP No. 2 prior to termination, less those amounts previously paid to
Contractor under the Agreement, plus (ii) actual costs reasonably incurred by
Contractor on account of such termination (which costs shall be adequately
documented and supported by Contractor), including cancellation charges owed by
Contractor to Subcontractors (provided that Owner does not take assignment of
such Subcontracts) and costs associated with demobilization of Contractor’s and
Subcontractors’ personnel and Construction Equipment. Subject to Sections
16.2C.1, 16.2C.2, and 16.7 of the Agreement, in no event shall Contractor be
entitled to receive any amount for unabsorbed overhead, contingency, risk,
anticipatory profit or other form of cancellation charges under this LNTP.
Notwithstanding anything to the contrary herein, Owner’s total liability to
Contractor for LNTP No. 1 and LNTP No. 2 combined shall not exceed those amounts


H-7



--------------------------------------------------------------------------------





Execution Version


specified in the row (of the following table) for the Month in which the
termination occurs, less any amounts paid by Owner under LNTP No. 1 and LNTP No.
2 prior to such termination:
Month of Termination
Amount Owed
***
$***
*** or later
$***



If Owner issues LNTP No. 3, Section 3 of LNTP No. 3 shall control over this
Section 3 of LNTP No. 2.


For and on behalf of
CORPUS CHRISTI LIQUEFACTION, LLC
 
 
By:
 
Name:
 
Title:
 

                
                            
By its signature hereto, the undersigned hereby acknowledges and accepts this
Limited Notice to Proceed No. 2.


For and on behalf of
BECHTEL OIL, GAS AND CHEMICALS, INC.
 
 
By:
 
Name:
 
Title:
 

    


cc:    Bechtel Oil, Gas and Chemicals, Inc.
3000 Post Oak Boulevard
Houston, Texas 77056
Facsimile: ***
Attn: Principal Counsel


H-8



--------------------------------------------------------------------------------





Execution Version


SCHEDULE H-4


LIMITED NOTICE TO PROCEED NO. 3


Date:
 

                        


Via Facsimile *** and Overnight Courier
Bechtel Oil, Gas and Chemicals, Inc.
3000 Post Oak Boulevard
Houston, Texas 77056
Attention: ***


Re:
Limited Notice to Proceed No. 3



Pursuant to Section 5.1B.3 of the Amended and Restated Fixed Price Separated
Turnkey Agreement for the Engineering, Procurement and Construction of the
Corpus Christi Stage 2 Liquefaction Facility, dated as of [__________],
20[_____] (the “Agreement”), by and between Corpus Christi Liquefaction, LLC
(“Owner”) and Bechtel Oil, Gas and Chemicals, Inc. (“Contractor”), this letter
shall serve as LNTP No. 3 from Owner to Contractor authorizing Contractor to
proceed with that certain portion of the Work as described below pursuant to the
terms and conditions of the Agreement:


1. LNTP No. 3 Work.
A. Procurement and Subcontract. As part of this Limited Notice to Proceed,
Contractor shall perform procurement activities, including but not limited to,
the full award and release of the Work for the following scopes described below:
•
Substations

•
Air Cooled Heat Exchangers

•
Additional select butterfly and on/off valves

•
Additional pipe, valves, fittings and supports

•
Administration activities for the committed purchase orders

•
Perform bid and evaluation activities for balance of scopes of work



B.
Engineering. As part of this Limited Notice to Proceed, Contractor shall perform
the following engineering activities:

•
Perform technical reviews as needed to support awards shown above.

•
Issue data sheets and material requisitions to support awards shown above.

•
Review supplier documents received during this period.

•
Issue Train 3 P&IDs for Condensate Stabilization, Fire Protection, hot oil and
Fuel Gas System

•
Continue issuing IFC structural steel drawings

•
Continue issuing above ground piping isometric drawings

•
Commence issuing IFC aboveground power plans and area classification drawings

•
Issue IFC cause and effect diagrams

•
Commence issuing IFC logic narrative, instrument location plans, and wiring
diagrams





H-9



--------------------------------------------------------------------------------





Execution Version


C.
Construction. As part of this Limited Notice to Proceed, Contractor shall
commence (or continue if already commenced under LNTP No. 1 or LNTP No. 2), and
proceed with, the following construction activities at the Site:

•
Site grading and excavation

•
Installation of temporary drainage

•
Underground piping installation

•
Amine Sump concrete work

•
Hot Oil Sump concrete work

•
Structural foundations (Train 3 and Tank B)

•
Preparation for the commencement of structural steel

D. Miscellaneous. As part of this Limited Notice to Proceed, Contractor shall
maintain in full force and effect at all times during the period commencing from
LNTP No. 3 and prior to issuance of NTP all insurance coverages in place for the
Stage 1 EPC Agreement and extend such coverages to include the LNTP Work as
detailed herein. Contractor shall perform all other obligations which are
required during this LNTP No. 3 by the Agreement, including those specifically
required following issuance of an LNTP.
All of the foregoing being the “LNTP No. 3 Work”.
2. Payments During LNTP No. 3. Following issuance of LNTP No. 3, Owner shall pay
Contractor the amounts specified in the row (of the following table) for the
Monthly Payment of Month N. Subject to the terms of the Agreement, such payment
shall be made no later than one (1) Business Day after (i) Owner’s issuance of
LNTP No. 3 and (ii) Owner’s receipt of Contractor’s invoice for such sum
(including all applicable documentation required under the Agreement, including
Attachment I). Such invoice shall be in the form of Exhibit A to Schedule I-1.
No other amounts are authorized under this Limited Notice to Proceed No. 3 for
any other services, labor or Work.


Month of LNTP No. 3 Work
Monthly Payment
***
$***
***
$***
***
$***



3. Termination. If Owner terminates the Agreement for convenience prior to the
issuance of NTP, or if Contractor terminates this Agreement pursuant to Section
16.7 of the Agreement, then Contractor shall be entitled to (i) those amounts
owed to Contractor by Owner pursuant to Section 2 of LNTP No. 1. Section 2 of
LNTP No. 2 and Section 2 of this LNTP No. 3 prior to termination, less those
amounts previously paid to Contractor under the Agreement, plus (ii) actual
costs reasonably incurred by Contractor on account of such termination (which
costs shall be adequately documented and supported by Contractor), including
cancellation charges owed by Contractor to Subcontractors (provided that Owner
does not take assignment of such Subcontracts) and costs associated with
demobilization of Contractor’s and Subcontractors’ personnel and Construction
Equipment. Subject to Sections 16.2C.1, 16.2C.2, and 16.7 of the Agreement, in
no event shall Contractor be entitled to receive any amount for unabsorbed
overhead, contingency, risk, anticipatory profit or other form of cancellation
charges under this LNTP. Notwithstanding anything to the contrary herein,
Owner’s total liability to Contractor for LNTP No. 1, LNTP No. 2 and LNTP No. 3
combined shall not exceed those amounts specified in the row (of the following
table) for the Month in which the termination


H-10



--------------------------------------------------------------------------------





Execution Version


occurs, less any amounts paid by Owner under LNTP No. 1, LNTP No. 2 and LNTP No.
3 prior to such termination:


Month of Termination
Amount Owed
***
$***
***
$***
*** or later
$***



For and on behalf of
CORPUS CHRISTI LIQUEFACTION, LLC
 
 
By:
 
Name:
 
Title:
 

                        
                        
By its signature hereto, the undersigned hereby acknowledges and accepts this
Limited Notice to Proceed No. 3.


For and on behalf of
BECHTEL OIL, GAS AND CHEMICALS, INC.
 
 
By:
 
Name:
 
Title:
 

        


cc:    Bechtel Oil, Gas and Chemicals, Inc.
3000 Post Oak Boulevard
Houston, Texas 77056
Facsimile: ***
Attn: Principal Counsel


H-11



--------------------------------------------------------------------------------





Execution Version


SCHEDULE H-5


FORM OF NOTICE TO PROCEED FOR STAGE 2


Date:
 

                            


Via Facsimile *** and Overnight Courier
Bechtel Oil, Gas and Chemicals, Inc.
3000 Post Oak Boulevard
Houston, Texas 77056
Attention: ***


Re:
Notice to Proceed for Stage 2



Pursuant to Section 5.2A of the Amended and Restated Fixed Price Separated
Turnkey Agreement for the Engineering, Procurement and Construction of the
Corpus Christi Stage 2 Liquefaction Facility, dated as of [________],
20[    ____] (the “Agreement”), by and between Corpus Christi Liquefaction, LLC
(“Owner”) and Bechtel Oil, Gas and Chemicals, Inc. (“Contractor”), this letter
shall serve as the Notice to Proceed from Owner to Contractor authorizing
Contractor to proceed with the Work pursuant to the terms and conditions of the
Agreement.


For and on behalf of
CORPUS CHRISTI LIQUEFACTION, LLC
 
 
By:
 
Name:
 
Title:
 

                        
                        
By its signature hereto, the undersigned hereby acknowledges and accepts this
Notice to Proceed.


For and on behalf of
BECHTEL OIL, GAS AND CHEMICALS, INC.
 
 
By:
 
Name:
 
Title:
 





cc:    Bechtel Oil, Gas and Chemicals, Inc.
3000 Post Oak Boulevard
Houston, Texas 77056
Facsimile: ***
Attn: Principal Counsel




H-12



--------------------------------------------------------------------------------






Execution Version


ATTACHMENT I


FORM OF CONTRACTOR’S INVOICES FOR STAGE 2














I-1



--------------------------------------------------------------------------------




Corpus Christi Stage 2 Liquefaction Facility
attachmenthbechtellogoa01.jpg [attachmenthbechtellogoa01.jpg]


SCHEDULE I-1


PROJECT NAME: Corpus Christi Stage 2 Liquefaction Facility


OWNER: Corpus Christi Liquefaction, LLC


CONTRACTOR:  Bechtel Oil, Gas, and Chemicals, Inc.


DATE OF AGREEMENT:   MMM/DD/YYYY
INVOICE NUMBER: - XXXXXX


DATE OF INVOICE:  MMM/DD/YYYY


 
 



Contractor hereby makes application for payment to Owner as shown below in
connection with the above referenced Agreement between the Parties.
1.
Original Aggregate Equipment Price (Section 7.1A of Agreement)
$0.00
2.
Net change by Change Orders (Exhibit 1A)
$0.00
3.
Aggregate Equipment Price to date (Line 1 + Line 2)
$0.00
4.
Total invoiced to date for Mobilization Payment - Section 7.2A (Exhibit 2A)
$0.00
5.
Total invoiced to date for completion of Milestones - Section 7.2B (Schedule C3
of Attachment C) (Exhibit 2A)
$0.00
6.
Original Aggregate Labor and Skills Price (Section 7.1B of Agreement)
$0.00
7.
Net change by Change Orders (Exhibit 1B)
$0.00
8.
Aggregate Labor and Skills Price to date (Line 6 + Line 7)
$0.00
9.
Total invoiced to date for Mobilization Payment - Section 7.2A (Exhibit 2B)
$0.00
10.
Total invoiced to date for completion of Milestones - Section 7.2B (Schedule C1
of Attachment C) (Exhibit 2B)
$0.00
11.
Total invoiced to date for Monthly Payments - Section 7.2B (Schedule C2 of
Attachment C) (Exhibit 2B)
$0.00
12.
Total invoiced to date for Time and Material Work (Exhibit 3)
$0.00
13.
Total invoiced to date (Line 4 + Line 5 + Line 9 + Line 10 + Line 11 + Line 12)
$0.00
14.
Less previous Invoices
$0.00
15.
Current Payment Due
$0.00
16.
Contract Price to Date (Line 3 + Line 8)
$0.00
17.
Balance of Contract Price remaining (Line 3 plus Line 8 less Line 13)
$0.00









Contractor certifies that (i) the Work is progressing in accordance with the
Project Schedule (as may be adjusted by Change Order) and CPM Schedule, as set
forth in the current Monthly Progress Report; (ii) the Work described in or
relating to this Invoice has been performed or will be performed in 60 Days and
supplied in accordance with the Agreement; (iii) the Work described in or
relating to this Invoice is


I-2



--------------------------------------------------------------------------------



Corpus Christi Stage 2 Liquefaction Facility
attachmenthbechtellogoa01.jpg [attachmenthbechtellogoa01.jpg]


in accordance with the Agreement and the referenced Milestone(s) is/are complete
or will be complete in 60 Days; (iv) Contractor is entitled to payment of the
amount set forth as “Current Payment Due” in this Invoice.


I-3



--------------------------------------------------------------------------------



Corpus Christi Stage 2 Liquefaction Facility
attachmenthbechtellogoa01.jpg [attachmenthbechtellogoa01.jpg]


CORPUS CHRISTI STAGE 2 LIQUEFACTION FACILITY
DATE OF INVOICE: MMM/DD/YYYY


INVOICE NUMBER: - XXXXXX




Payment is to be made by wire transfer or ACH on or before [insert due date] to:
The Bank of New York
New York, NY
Account # XXXXX
Acct. Type: Checking (DDA) ACH Format: CTX
ABA #
Credit: Bechtel Oil, Gas and Chemicals, Inc.
Swift Code: IRVTUS3N


CONTRACTOR
Signed: _______________________________________________
Name: ________________________________________________
Title: _________________________________________________
Date: _____________________, YYYY









OWNER APPROVAL


AMOUNT APPROVED by Owner for Payment: U.S. $____________________________


OWNER
Signed: _______________________________________________
Name: ________________________________________________
Title: _________________________________________________
Date: _____________________, YYYY



The AMOUNT APPROVED by Owner is without prejudice to any rights of Owner under
the Agreement.


Explanation is listed below or attached if the AMOUNT APPROVED is less than the
amount requested by Contractor under this Invoice.








I-4



--------------------------------------------------------------------------------



Corpus Christi Stage 2 Liquefaction Facility
attachmenthbechtellogoa01.jpg [attachmenthbechtellogoa01.jpg]


EXHIBIT 1A - Aggregate Equipment Price


LIST OF EXECUTED CHANGE ORDERS TO SCHEDULE C3 - PAYMENT SCHEDULE


The following Change Orders have been executed by Owner and/or Contractor
pursuant to Article 6:


Change Order No.
Description of Change Order
Approved Amount
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
 
$0.00



I-5



--------------------------------------------------------------------------------



Corpus Christi Stage 2 Liquefaction Facility
attachmenthbechtellogoa01.jpg [attachmenthbechtellogoa01.jpg]


EXHIBIT 1B - Aggregate Labor and Skills Price


LIST OF EXECUTED CHANGE ORDERS TO SCHEDULE C1 - PAYMENT SCHEDULE


The following Change Orders have been executed by Owner and/or Contractor
pursuant to Article 6:


Change Order No.
Description of Change Order
Approved Amount
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
 
$0.00



I-6



--------------------------------------------------------------------------------



Corpus Christi Stage 2 Liquefaction Facility
attachmenthbechtellogoa01.jpg [attachmenthbechtellogoa01.jpg]


EXHIBIT 2A - Aggregate Equipment Price


1. MOBILIZATION PAYMENT AS PER CONTRACT - ARTICLE 7 SECTION 7.2.A


No.
Description of Mobilization Payment
Work Completed (From Previous Invoices) ($ USD)
Work Completed (This Period) ($ USD)
 
 
 
 
 
 
 
 
Total
 
$0.00
$0.00



2. MILESTONE PAYMENT AS PER CONTRACT - ARTICLE 7 SECTION 7.2.B


MILESTONES


No. of
Milestone
Description of Milestone
Previously Invoiced Amount ($ USD)
Amount of Milestone Completed this Month ($ USD)
This Month Invoice
Amount ($ USD)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
 
$0.00
$0.00
$0.00









I-7



--------------------------------------------------------------------------------



Corpus Christi Stage 2 Liquefaction Facility
attachmenthbechtellogoa01.jpg [attachmenthbechtellogoa01.jpg]


EXHIBIT 2B - Aggregate Labor and Skills Price


1. MOBILIZATION PAYMENT AS PER CONTRACT - ARTICLE 7 SECTION 7.2.A


No.
Description of Mobilization Payment
Work Completed (From Previous Invoices) ($ USD)
Work Completed (This Period) ($ USD)
 
 
 
 
 
 
 
 
Total
 
$0.00
$0.00



2. MILESTONE PAYMENT AS PER CONTRACT - ARTICLE 7 SECTION 7.2.B


MILESTONES


No. of
Milestone
Description of Milestone
Previously Invoiced Amount ($ USD)
Amount of Milestone Completed this Month ($ USD)
This Month Invoice
Amount ($ USD)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
 
$0.00
$0.00
$0.00





3. MONTHLY PAYMENTS AS PER CONTRACT - ARTICLE 7 SECTION 7.2.B


Month of
Payment
Monthly Payments
Previously Invoiced Amount ($ USD)
This Month Invoice
Amount ($ USD)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
$0.00
$0.00
$0.00







I-8



--------------------------------------------------------------------------------



Corpus Christi Stage 2 Liquefaction Facility
attachmenthbechtellogoa01.jpg [attachmenthbechtellogoa01.jpg]


EXHIBIT 3


TIME AND MATERIAL PAYMENTS






The following Change Orders have been executed by Owner and/or Contractor
pursuant to Article 6:


Month of Invoice
Type of Work
Amount of Invoice
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
 
$0.00







I-9



--------------------------------------------------------------------------------



Corpus Christi Stage 2 Liquefaction Facility
attachmenthbechtellogoa01.jpg [attachmenthbechtellogoa01.jpg]


EXHIBIT 4
INTERIM CONDITIONAL LIEN WAIVERS




I-10



--------------------------------------------------------------------------------



Corpus Christi Stage 2 Liquefaction Facility
attachmenthbechtellogoa01.jpg [attachmenthbechtellogoa01.jpg]


EXHIBIT 5
INFORMATION REQUIRED OR REQUESTED BY OWNER






I-11



--------------------------------------------------------------------------------



Corpus Christi Stage 2 Liquefaction Facility
attachmenthbechtellogoa01.jpg [attachmenthbechtellogoa01.jpg]


EXHIBIT A TO SCHEDULE I-1




(For LNTP No. 1, LNTP No. 2 and LNTP No. 3, Contractor shall use the following
LNTP Invoice form.)




PROJECT NAME: Corpus Christi Stage 2 Liquefaction Facility


OWNER: Corpus Christi Liquefaction, LLC


CONTRACTOR:  Bechtel Oil, Gas, and Chemicals, Inc.


DATE OF AGREEMENT:   MMM/DD/YYYY
INVOICE NUMBER:
XXXXX - XXXXXX


DATE OF INVOICE:  MMM/DD/YYYY


 
 



Contractor hereby makes application for payment to Owner as shown below in
connection with Work performed pursuant to LNTP #____ in accordance with Article
5 of the above referenced Agreement between the Parties.


1.
Original LNTP #___ Price
$0.00
2.
Net change to LNTP #___ Price by Change Order (Exhibit 1)
$0.00
3.
Aggregate LNTP #___ Price to date (Line 1 + Line 2)
$0.00
4.
Total invoiced to date for Monthly Payments (Exhibit 2)
$0.00
5.
Less previous Invoices
$0.00
6.
Current Payment Due (Line 4 less Line 5)
$0.00
7.
Balance of LNTP #___ Price remaining (Line 3 less Line 4)
$0.00



Contractor certifies that (i) the Work described in or relating to this Invoice
is in accordance with the Agreement; and (ii) Contractor is entitled to payment
of the amount set forth as “Current Payment Due” in this Invoice.




I-12



--------------------------------------------------------------------------------



Corpus Christi Stage 2 Liquefaction Facility
attachmenthbechtellogoa01.jpg [attachmenthbechtellogoa01.jpg]


CORPUS CHRISTI STAGE 2 LIQUEFACTION FACILITY
DATE OF INVOICE: MMM/DD/YYYY


INVOICE NUMBER: XXXXX - XXXXXX




Payment is to be made by wire transfer or ACH on or before [insert due date] to:
The Bank of New York
New York, NY
Account # XXXXX
Acct. Type: Checking (DDA) ACH Format: CTX
ABA #
Credit: Bechtel Oil, Gas and Chemicals, Inc.
Swift Code: IRVTUS3N


CONTRACTOR
Signed: _______________________________________________
Name: ________________________________________________
Title: _________________________________________________
Date: _____________________, YYYY









OWNER APPROVAL


AMOUNT APPROVED by Owner for Payment: U.S. $____________________________


OWNER
Signed: _______________________________________________
Name: ________________________________________________
Title: _________________________________________________
Date: _____________________, YYYY



The AMOUNT APPROVED by Owner is without prejudice to any rights of Owner under
the Agreement.


Explanation is listed below or attached if the AMOUNT APPROVED is less than the
amount requested by Contractor under this Invoice.








I-13



--------------------------------------------------------------------------------



Corpus Christi Stage 2 Liquefaction Facility
attachmenthbechtellogoa01.jpg [attachmenthbechtellogoa01.jpg]


EXHIBIT 1 - Aggregate LNTP Price


LIST OF EXECUTED CHANGE ORDERS FOR LNTP #___
The following Change Orders have been executed by Owner and/or Contractor
pursuant to Article 6:


Change Order No.
Description of Change Order
Approved Amount
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
 
$0.00





I-14



--------------------------------------------------------------------------------



Corpus Christi Stage 2 Liquefaction Facility
attachmenthbechtellogoa01.jpg [attachmenthbechtellogoa01.jpg]


EXHIBIT 2 - LNTP PAYMENTS


A.
MONTHLY PAYMENTS



Month
Previously Invoiced Amount for Prior Months ($ USD)
This Month Invoice
Amount ($ USD)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
$0.00
$0.00





I-15



--------------------------------------------------------------------------------



Corpus Christi Stage 2 Liquefaction Facility
attachmenthbechtellogoa01.jpg [attachmenthbechtellogoa01.jpg]


EXHIBIT 3
INTERIM CONDITIONAL LIEN WAIVERS


I-16



--------------------------------------------------------------------------------



Corpus Christi Stage 2 Liquefaction Facility
attachmenthbechtellogoa01.jpg [attachmenthbechtellogoa01.jpg]


EXHIBIT 4
INFORMATION REQUIRED OR REQUESTED BY OWNER


I-17



--------------------------------------------------------------------------------



Corpus Christi Stage 2 Liquefaction Facility
attachmenthbechtellogoa01.jpg [attachmenthbechtellogoa01.jpg]


SCHEDULE I-2
PROJECT NAME: Corpus Christi Stage 2 Liquefaction Facility


OWNER: Corpus Christi Liquefaction, LLC


CONTRACTOR:  Bechtel Oil, Gas, and Chemicals, Inc.


DATE OF AGREEMENT:   MMM/DD/YYYY
INVOICE NUMBER: - XXXXXX


DATE OF INVOICE:  MMM/DD/YYYY


 
 



Contractor hereby makes application for payment to Owner as shown below in
connection with the above referenced Agreement between the Parties.
1.
Original Aggregate Equipment Price (Section 7.1A of Agreement)
$0.00
2.
Net change by Change Orders (Exhibit 1A)
$0.00
3.
Aggregate Equipment Price to date (Line 1 + Line 2)
$0.00
4.
Total invoiced to date for Mobilization Payment - Section 7.2A (Exhibit 2A)
$0.00
5.
Total invoiced to date for completion of Milestones - Section 7.2B (Schedule C3
of Attachment C) (Exhibit 2A)
$0.00
6.
Original Aggregate Labor and Skills Price (Section 7.1B of Agreement)
$0.00
7.
Net change by Change Orders (Exhibit 1B)
$0.00
8.
Aggregate Labor and Skills Price to date (Line 6 + Line 7)
$0.00
9.
Total invoiced to date for Mobilization Payment - Section 7.2A (Exhibit 2B)
$0.00
10.
Total invoiced to date for completion of Milestones - Section 7.2B (Schedule C1
of Attachment C) (Exhibit 2B)
$0.00
11.
Total invoiced to date for Monthly Payments - Section 7.2B (Schedule C2 of
Attachment C) (Exhibit 2B)
$0.00
12.
Total invoiced to date for Time and Material Work (Exhibit 3)
$0.00
13.
Total invoiced to date (Line 4 + Line 5 + Line 9 + Line 10 + Line 11 + Line 12)
$0.00
14.
Less previous Invoices
$0.00
15.
Current Payment Due
$0.00
16.
Contract Price to Date (Line 3 + Line 8)
$0.00
17.
Balance of Contract Price remaining (Line 3 plus Line 8 less Line 13)
$0.00

 
ADJUSTMENTS. Explanation is listed below of (i) any adjustments required to
reconcile all previous Invoices,
 
 

(Attach supporting documentation.)
Total Adjustments
$0.00
Total Final Payment Due (Line I(15) +/- Total Adjustments)
$0.00

 
Contractor certifies that (i) all Work (except for that Work and obligations
that survive the termination or expiration of the Agreement) has been completely
performed in accordance with the terms of the Agreement, including the
completion of all Punchlist items; (ii) all quantities and prices in this final
Invoice or attachments are correct and in accordance with the Agreement; (iii)
fully completed and executed Final Conditional Lien and Claim Waivers from
Contractor, and from all Lien Waiver Subcontractors and Major Sub-subcontractors
who performed Work for the Project, as provided in Section 7.3 of the Agreement,
are attached to this final Invoice; (iv) all documentation required to be
delivered by Contractor to Owner under the Agreement, including Record Drawings
and Specifications, Owner’s Confidential Information and test reports, have been
delivered to Owner; (v) all of Contractor’s, Subcontractors’ and
Sub-subcontractors’ personnel, supplies, waste, materials, rubbish, and
temporary facilities have been removed from the Site; (vi) all Subcontractors
have been paid in accordance with the terms of their Subcontracts, except for
amounts that are the subject of this final Invoice or amounts that are properly
retained or withheld in accordance with the terms of such Subcontracts; (vii)
all payrolls, Taxes, bill for Equipment, and any other indebtedness connected
with the Work (excluding Corrective Work) has been paid; (viii) Contractor has
delivered an executed Final Completion Certificate, which has been accepted by
Owner by signing such certificate; (ix) Contractor has completed all other
obligations required under the Agreement for Final Completion; (x) attached to
this final Invoice is all documentation supporting Contractor’s request for
payment as required under the Agreement; and (xi) this final Invoice is signed
by an authorized representative of Contractor.


I-18



--------------------------------------------------------------------------------



Corpus Christi Stage 2 Liquefaction Facility
attachmenthbechtellogoa01.jpg [attachmenthbechtellogoa01.jpg]


CORPUS CHRISTI STAGE 2 LIQUEFACTION FACILITY
DATE OF INVOICE: MMM/DD/YYYY


INVOICE NUMBER: - XXXXXX




Payment is to be made by wire transfer or ACH on or before [insert due date] to:
The Bank of New York
New York, NY
Account # XXXXX
Acct. Type: Checking (DDA) ACH Format: CTX
ABA #
Credit: Bechtel Oil, Gas and Chemicals, Inc.
Swift Code: IRVTUS3N


CONTRACTOR
Signed: _______________________________________________
Name: ________________________________________________
Title: _________________________________________________
Date: _____________________, YYYY









OWNER APPROVAL


AMOUNT APPROVED by Owner for Payment: U.S. $____________________________


OWNER
Signed: _______________________________________________
Name: ________________________________________________
Title: _________________________________________________
Date: _____________________, YYYY



The AMOUNT APPROVED by Owner is without prejudice to any rights of Owner under
the Agreement.


Explanation is listed below or attached if the AMOUNT APPROVED is less than the
amount requested by Contractor under this Invoice.








I-19



--------------------------------------------------------------------------------



Corpus Christi Stage 2 Liquefaction Facility
attachmenthbechtellogoa01.jpg [attachmenthbechtellogoa01.jpg]


EXHIBIT 1A - Aggregate Equipment Price


LIST OF EXECUTED CHANGE ORDERS TO SCHEDULE C3 - MILESTONE PAYMENT SCHEDULE


The following Change Orders have been executed by Owner and/or Contractor
pursuant to Article 6:


Change Order No.
Description of Change Order
Approved Amount
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
 
$0.00



I-20



--------------------------------------------------------------------------------



Corpus Christi Stage 2 Liquefaction Facility
attachmenthbechtellogoa01.jpg [attachmenthbechtellogoa01.jpg]


EXHIBIT 1B - Aggregate Labor and Skills Price


LIST OF EXECUTED CHANGE ORDERS TO SCHEDULE C1 - MILESTONE PAYMENT SCHEDULE


The following Change Orders have been executed by Owner and/or Contractor
pursuant to Article 6:


Change Order No.
Description of Change Order
Approved Amount
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
 
$0.00



I-21



--------------------------------------------------------------------------------



Corpus Christi Stage 2 Liquefaction Facility
attachmenthbechtellogoa01.jpg [attachmenthbechtellogoa01.jpg]


EXHIBIT 2A - Aggregate Equipment Price


1. MOBILIZATION PAYMENT AS PER CONTRACT - ARTICLE 7 SECTION 7.2.A


No.
Description of Mobilization Payment
Work Completed (From Previous Invoices) ($ USD)
Work Completed (This Period) ($ USD)
 
 
 
 
 
 
 
 
Total
 
$0.00
$0.00



2. MILESTONE PAYMENT AS PER CONTRACT - ARTICLE 7 SECTION 7.2.B


MILESTONES


No. of
Milestone
Description of Milestone
Previously Invoiced Amount ($ USD)
Amount of Milestone Completed this Month ($ USD)
This Month Invoice
Amount ($ USD)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
 
$0.00
$0.00
$0.00









I-22



--------------------------------------------------------------------------------



Corpus Christi Stage 2 Liquefaction Facility
attachmenthbechtellogoa01.jpg [attachmenthbechtellogoa01.jpg]


EXHIBIT 2B - Aggregate Labor and Skills Price


1. MOBILIZATION PAYMENT AS PER CONTRACT - ARTICLE 7 SECTION 7.2.A


No.
Description of Mobilization Payment
Work Completed (From Previous Invoices) ($ USD)
Work Completed (This Period) ($ USD)
 
 
 
 
 
 
 
 
Total
 
$0.00
$0.00



2. MILESTONE PAYMENT AS PER CONTRACT - ARTICLE 7 SECTION 7.2.B


MILESTONES


No. of
Milestone
Description of Milestone
Previously Invoiced Amount ($ USD)
Amount of Milestone Completed this Month ($ USD)
This Month Invoice
Amount ($ USD)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
 
$0.00
$0.00
$0.00



3. MONTHLY PAYMENTS AS PER CONTRACT - ARTICLE 7 SECTION 7.2.B


Month of
Payment
Monthly Payments
Previously Invoiced Amount ($ USD)
This Month Invoice
Amount ($ USD)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
$0.00
$0.00
$0.00









I-23



--------------------------------------------------------------------------------



Corpus Christi Stage 2 Liquefaction Facility
attachmenthbechtellogoa01.jpg [attachmenthbechtellogoa01.jpg]


EXHIBIT 3


TIME AND MATERIAL PAYMENTS






The following Change Orders have been executed by Owner and/or Contractor
pursuant to Article 6:


Month of Invoice
Type of Work
Amount of Invoice
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
 
$0.00







I-24



--------------------------------------------------------------------------------



Corpus Christi Stage 2 Liquefaction Facility
attachmenthbechtellogoa01.jpg [attachmenthbechtellogoa01.jpg]


EXHIBIT 4
FINAL CONDITIONAL LIEN WAIVERS


I-25



--------------------------------------------------------------------------------



Corpus Christi Stage 2 Liquefaction Facility
attachmenthbechtellogoa01.jpg [attachmenthbechtellogoa01.jpg]


EXHIBIT 5


INFORMATION REQUIRED OR REQUESTED BY OWNER






I-26



--------------------------------------------------------------------------------






Execution Version


ATTACHMENT J
HSE PLAN REQUIREMENTS FOR STAGE 2
1.0
Introduction

In addition to the requirements specified in the Agreement, including Section
3.10, Contractor shall create and provide to Owner for review a health, safety
and environment plan (“HSE Plan”) for the Project that includes, at a minimum,
the following:
1.1.
HSE Management Plan

1.2.
Construction Environmental Control Plan

1.2.1.
Construction Environmental Control Plan (CECP);

1.2.2.
Construction Waste Management Plan;

1.2.3.
Spill Prevention, Control and Countermeasures Plan (SPCC); and

1.2.4.
Erosion and Sediment Management Plan (E&S Plan).

1.3.
Traffic Management Plan

2.0
HSE Management Plan

Contractor shall develop and implement a plan for management of the health,
safety and environmental (“HSE”) matters for the Project (“HSE Management Plan”)
to provide guidelines for compliance with: (i) all applicable Contractor HSE
requirements, policies, procedures and core processes; (ii) all Owner
requirements; and (iii) all HSE requirements under Applicable Law, including any
federal, state or local Permits.
The HSE Management Plan shall contain Project specific information including
Project scope, Project organization, HSE organization, and shall be used as a
guideline for the HSE management of the Project. Specific HSE procedures shall
be developed from the HSE Management Plan to provide specific instructions on
how to implement the HSE Management Plan.
The HSE Management Plan shall be broken into the following ten (10) elements:
2.1.
Leadership & Commitment

The HSE Management Plan shall include a zero accident philosophy and the Project
HSE policy. This section of the HSE Management Plan shall include the following:
2.1.1.
Senior and Project management commitment;

2.1.2.
Define management expectations with regards to HSE of all Project personnel
including supervision, employees, Subcontractors, and Sub-subcontractors; and

2.1.3.
Provide clear message that all Project personnel, Subcontractors, and
Sub-subcontractors will be held accountable for their HSE performance.

2.2.
Strategies and Objectives

The HSE Management Plan shall provide the HSE strategy, objectives, requirements
and standards for the Project. This section of the HSE Management Plan shall
include the following:
2.2.1.
Project HSE policy communication, updates and support;



J-1



--------------------------------------------------------------------------------





Execution Version


2.2.2.
Project HSE strategy including how it shall be supported and updated;

2.2.3.
Project HSE objectives, goals and targets; and

2.2.4.
Project Key Performance Indicators (KPI).

2.3.
Organization and Resources

The HSE Management Plan shall provide the roles and responsibilities of the
Project personnel and the plan for management of HSE documentation. This section
of the HSE Management Plan shall include the following:
2.3.1.
Project and HSE organization;

2.3.2.
Project HSE roles and responsibilities;

2.3.3.
Functional HSE responsibilities and coordination (i.e. procurement, contracts,
Project controls, HSE and etc.);

2.3.4.
Communication process with regards to HSE policies, procedures and requirements;
and

2.3.5.
HSE information and documentation review, distribution and retention.

2.4.
HSE Risk Management

The HSE Management Plan shall define the Project approach to risk management and
shall provide Project requirements and guidelines for implementation. This
section of the HSE Management Plan shall include the following:
2.4.1.
Defined risk management process that will identify HSE hazards and manage HSE
risks;

2.4.2.
Defined process to evaluate projects, tasks and Subcontractors with regards to
HSE risk and required resources for mitigation;

2.4.3.
Standardized risk matrix;

2.4.4.
Information sharing methods;

2.4.5.
Hazard recognition program;

2.4.6.
Hazard recognition teams; and

2.4.7.
Action register.

2.5.
Planning

This section of the HSE Management Plan shall include the following:
2.5.1.
Methods defined to achieve HSE objectives;

2.5.2.
Applicable HSE procedures, Site requirements and/or work instructions;

2.5.3.
Emergency preparedness; and

2.5.4.
HSE communications.

2.6.
Employee Competency

This section of the HSE Management Plan shall include the following:
2.6.1.
Training program and requirements with training matrix; and

2.6.2.
People based safety program.



J-2



--------------------------------------------------------------------------------





Execution Version


2.7.
Customer Interface

This section of the HSE Management Plan shall include the following:
2.7.1.
Communication between FERC and other Governmental Instrumentalities;

2.7.2.
Reporting, communication and information sharing; and

2.7.3.
Coordination, security and operating facility access.

2.8.
Contractor Evaluation, Selection and Monitoring

This section of the HSE Management Plan shall include the following:
2.8.1.
Define evaluation and selection methods and processes; and

2.8.2.
Define how monitoring of Subcontractors shall be performed.

2.9.
Implementation and Monitoring

This section of the HSE Management Plan shall include the following:
2.9.1.
Stop work policy;

2.9.2.
Incident reporting, recording and investigation;

2.9.3.
Procedure review; and

2.9.4.
Management of change.

2.10.
Auditing and Reviewing

This section of the HSE Management Plan shall include the following:
2.10.1.
Project self-assessment;

2.10.2.
Management assessments;

2.10.3.
HSE inspection;

2.10.4.
Subcontractor monitors and responsibilities; and

2.10.5.
Action register and corrective action closure.

3.0
Construction Environmental Control Plan

3.1
Construction Environmental Control Plan (CECP)

This section of the CECP shall include the following:
3.1.1
Introduction

3.1.2
General Project information

3.1.3
Responsibilities

3.1.4
Environmental management controls

3.1.5
Environmental requirements, plans, and procedures

3.1.6
Required figures, tables and appendices

3.2
Construction Waste Management Plan

This section of the Construction Waste Management Plan shall include the
following:
3.2.1.
Introduction

3.2.2.
Waste types



J-3



--------------------------------------------------------------------------------





Execution Version


3.2.3.
Waste management requirements

3.2.4.
Waste disposal requirements

3.2.5.
Waste minimization

3.2.6.
Required tables and appendices

3.3
Spill Prevention, Control and Countermeasures Plan (SPCC)

This section of the SPCC shall include the following:
3.3.1
Management approval

3.3.2
Engineering certification

3.3.3
Record of review & amendment form

3.3.4
Introduction

3.3.5
Security

3.3.6
Trajectory analysis

3.3.7
Secondary containment

3.3.8
Contingency plans

3.3.9
Inspections, testing and recordkeeping

3.3.10
Personnel training & discharge prevention

3.3.11
Spill response

3.3.12
Spill notification and reporting

3.3.13
Spill kits

3.3.14
Required figures, tables and appendices

3.4
Erosion and Sediment Management Plan (E&S Plan)

This section of the E&S Plan shall include the following:
3.4.1.
Introduction

3.4.2.
General Project information

3.4.3.
Responsibilities

3.4.4.
Environmental management controls

3.4.5.
Environmental requirements, plans and procedures

3.4.6.
Figures, tables and appendices

4.0
Traffic Management Plan

This section of the Traffic Management Plan shall include the following:
4.1.
Introduction

4.2.
Responsibilities

4.3.
Safe Facility Site layout

4.4.
Pedestrian routes

4.5.
Vehicle routes



J-4



--------------------------------------------------------------------------------





Execution Version


4.6.
Traffic controls and Facility Site entrances

4.7.
Parking

4.8.
Vehicle safety equipment standards

4.9.
Driving rules

4.10.
Training requirements

4.11.
Vehicle inspection requirements







J-5



--------------------------------------------------------------------------------






Execution Version


ATTACHMENT K


FORM OF LIEN AND CLAIM WAIVERS FOR STAGE 2




K-1



--------------------------------------------------------------------------------





Execution Version


SCHEDULE K-1


CONTRACTOR’S INTERIM CONDITIONAL LIEN WAIVER
AND RELEASE FOR STAGE 2
(To be executed by Contractor with each Invoice other than the Invoice for final
payment)




Project ___________________


Job No. ___________________


On receipt by BECHTEL OIL, GAS AND CHEMICALS, INC. (“Contractor”) of a check or
wire transfer from CORPUS CHRISTI LIQUEFACTION, LLC (“Owner”) in the sum of
$____________1 payable to Contractor, and when the check has been properly
endorsed and has been paid by the bank on which it is drawn or the wire transfer
payment is received by Contractor, this document becomes effective to release
any mechanic's lien right, any right arising from a payment bond that complies
with a state or federal statute, any common law payment bond right, any claim
for payment, and any rights under any similar ordinance, rule, or statute
related to claim or payment rights for persons in Contractor’s position that
Contractor has on the property of Corpus Christi Liquefaction, LLC located at
______________ (the “Property”) to the following extent: with respect to the
labor, services, equipment, or materials (a) that have been furnished by or on
behalf of Contractor pursuant to that certain Amended and Restated Fixed Price
Separated Turnkey Agreement for the Engineering Procurement and Construction of
the Corpus Christi Stage 2 Liquefaction Facility, between Contractor and Owner,
dated ____________, and (b) for which payment is requested in the Payment
Request(s) (defined below).


This release covers a progress payment for all labor, services, equipment, or
materials furnished to the Property or to Owner as indicated in the attached
statement(s) or progress payment request(s) (“Payment Requests”), except for
unpaid retention, pending modifications and changes, or other items furnished.
Before any recipient of this document relies on this document, the recipient
should verify evidence of payment to Contractor.


Contractor warrants that Contractor has already paid, or will use the funds
received from this progress payment to promptly pay, in full all of Contractor's
laborers, subcontractors, materialmen, and suppliers for all work, materials,
equipment, or services provided for or to the above referenced project in regard
to the attached Payment Request(s).


Contractor agrees that this waiver and release form is in compliance with Tex.
Prop. Code Ann. Section 53.284.




Date:
 
 
 
 
 
BECHTEL OIL, GAS AND CHEMICALS, INC.:
 
 
 
 
Signature:
 
 
 
 
 
Title:
 
 











___________________________
1 Amount in Payment Request(s) submitted with this Contractor’s Interim
Conditional Lien Waiver and Release.


K-2



--------------------------------------------------------------------------------





Execution Version


SCHEDULE K-2


CONTRACTOR’S INTERIM UNCONDITIONAL LIEN WAIVER
AND RELEASE FOR STAGE 2
(To be executed by Contractor with each Invoice other than the Invoice for final
payment)


NOTICE: THIS DOCUMENT WAIVES RIGHTS UNCONDITIONALLY AND STATES THAT YOU HAVE
BEEN PAID FOR GIVING UP THOSE RIGHTS. IT IS PROHIBITED FOR A PERSON TO REQUIRE
YOU TO SIGN THIS DOCUMENT IF YOU HAVE NOT BEEN PAID THE PAYMENT AMOUNT SET FORTH
BELOW. IF YOU HAVE NOT BEEN PAID, USE A CONDITIONAL RELEASE FORM.




Project ___________________


Job No. ___________________


BECHTEL OIL, GAS AND CHEMICALS, INC. ( “Contractor”) has been paid and has
received a progress payment in the sum of $____________2 (the “Payment”) for all
labor, services, equipment, or materials furnished to the Property (defined
below) or to CORPUS CHRISTI LIQUEFACTION, LLC (“Owner”) on the property of
Corpus Christi Liquefaction, LLC located at _________________ (the “Property”)
to the following extent: with respect to the labor, services, equipment, or
materials (a) that have been furnished by Contractor pursuant to that certain
Amended and Restated Fixed Price Separated Turnkey Agreement for the Engineering
Procurement and Construction of the Corpus Christi Stage 2 Liquefaction
Facility, between Contractor and Owner, dated _______________, and (b) to which
the Payment Request(s) (defined below) relate. Contractor therefore waives and
releases any mechanic's lien right, any right arising from a payment bond that
complies with a state or federal statute, any common law payment bond right, any
claim for payment, and any rights under any similar ordinance, rule, or statute
related to claim or payment rights for persons in Contractor's position that
Contractor has on the above referenced project to the following extent: This
release covers a progress payment for all labor, services, equipment, or
materials furnished to the property or to Owner as indicated in the attached
statement(s) or progress payment request(s) (the “Payment Requests”), except for
unpaid retention, pending modifications and changes, or other items furnished.


Contractor warrants that Contractor has already paid or will use the funds
received from this progress payment to promptly pay in full all of Contractor’s
laborers, subcontractors, materialmen, and suppliers for all work, materials,
equipment, or services provided for or to the above referenced project in regard
to the attached Payment Requests.


Contractor agrees that this waiver and release form is in compliance with Tex.
Prop. Code Ann. Section 53.284.


Date:
 
 
 
 
 
BECHTEL OIL, GAS AND CHEMICALS, INC.:
 
 
 
 
Signature:
 
 
 
 
 
Title:
 
 













___________________
2 Amount actually paid to Contractor with respect to Invoice for Work performed
through the end of Month N-2.


K-3



--------------------------------------------------------------------------------





Execution Version


SCHEDULE K-3


SUBCONTRACTOR’S INTERIM CONDITIONAL LIEN WAIVER
AND RELEASE FOR STAGE 2
(To be executed by Lien Waiver Subcontractors and Major Sub-subcontractors with
each Invoice other than the Invoice for final payment)




Project ___________________


Job No. ___________________


On receipt by the signer of this document ( “Subcontractor”) of a check or wire
transfer from ____________3 ( “Work Recipient”) in the sum of $___________4
payable to Subcontractor, and when the check has been properly endorsed and has
been paid by the bank on which it is drawn or the wire transfer payment is
received by Subcontractor, this document becomes effective to release any
mechanic's lien right, any right arising from a payment bond that complies with
a state or federal statute, any common law payment bond right, any claim for
payment, and any rights under any similar ordinance, rule, or statute related to
claim or payment rights for persons in Subcontractor’s position that
Subcontractor has on the property of Corpus Christi Liquefaction, LLC located at
_______________ (the “Property”) to the following extent: with respect to the
labor, services, equipment, or materials (a) that have been furnished by or on
behalf of Subcontractor pursuant to that certain ____________5 for
_____________6, between Subcontractor and Work Recipient, dated _____________,
and (b) for which payment is requested in the Payment Request(s) (defined
below).


This release covers a progress payment for all labor, services, equipment, or
materials furnished to the Property or to Work Recipient as indicated in the
attached statement(s) or progress payment request(s) (“Payment Requests”),
except for unpaid retention, pending modifications and changes, or other items
furnished. Before any recipient of this document relies on this document, the
recipient should verify evidence of payment to Subcontractor.


Subcontractor warrants that Subcontractor has already paid, or will use the
funds received from this progress payment to promptly pay, in full all of
Subcontractor's laborers, subcontractors, materialmen, and suppliers for all
work, materials, equipment, or services provided for or to the above referenced
project in regard to the attached Payment Request(s).


Subcontractor agrees that this waiver and release form is in compliance with
Tex. Prop. Code Ann. Section 53.284.


Date:
 
 
 
 
 
Subcontractor Name:


 
 
 
 
Signature:
 
 
 
 
 
Title:
 
 









___________________________
3 Specify party who the agreement is with and from whom payment is claimed.
4 Amount of Payment Requests submitted with this Contractor’s Interim
Conditional Lien Waiver and Release.
5 Insert full title of relevant agreement.
6 Insert description of the scope of work under the agreement.


K-4



--------------------------------------------------------------------------------





Execution Version


SCHEDULE K-4


SUBCONTRACTOR’S INTERIM UNCONDITIONAL LIEN WAIVER
AND RELEASE FOR STAGE 2
(To be executed by Lien Waiver Subcontractors and Major Sub-subcontractors with
each Invoice other than the Invoice for Final Payment; provided that, execution
by Bulk Order Subcontractors is only required on a quarterly basis)
NOTICE: THIS DOCUMENT WAIVES RIGHTS UNCONDITIONALLY AND STATES THAT YOU HAVE
BEEN PAID FOR GIVING UP THOSE RIGHTS. IT IS PROHIBITED FOR A PERSON TO REQUIRE
YOU TO SIGN THIS DOCUMENT IF YOU HAVE NOT BEEN PAID THE PAYMENT AMOUNT SET FORTH
BELOW. IF YOU HAVE NOT BEEN PAID, USE A CONDITIONAL RELEASE FORM.


Project ___________________
Job No. ___________________
The signer of this document (“Subcontractor”) has been paid and has received
progress payment(s) in the sum of $__________7 (the “Payment”) for all labor,
services, equipment, or materials furnished to the Property (defined below) or
to _______________8 (“Work Recipient”) on the property of Corpus Christi
Liquefaction, LLC located at ____________________ (the “Property”) to the
following extent: with respect to the labor, services, equipment, or materials
(a) that have been furnished by Subcontractor pursuant to that certain
_____________9 for _____________10, between Subcontractor and Work Recipient,
dated _______________, and (b) to which the Payment Request(s) (defined below)
relate. Subcontractor therefore waives and releases any mechanic's lien right,
any right arising from a payment bond that complies with a state or federal
statute, any common law payment bond right, any claim for payment, and any
rights under any similar ordinance, rule, or statute related to claim or payment
rights for persons in Subcontractor's position that Subcontractor has on the
above referenced project to the following extent: This release covers a progress
payment for all labor, services, equipment, or materials furnished to the
property or to Work Recipient as indicated in the attached statement(s) or
progress payment request(s) (the “Payment Requests”), except for unpaid
retention, pending modifications and changes, or other items furnished.


Subcontractor warrants that Subcontractor has already paid or will use the funds
received from this progress payment to promptly pay in full all of
Subcontractor’s laborers, subcontractors, materialmen, and suppliers for all
work, materials, equipment, or services provided for or to the above referenced
project in regard to the attached Payment Request(s).


Subcontractor agrees that this waiver and release form is in compliance with
Tex. Prop. Code Ann. Section 53.284.
Date:
 
 
 
 
 
Subcontractor Name:


 
 
 
 
Signature:
 
 
 
 
 
Title:
 
 

___________________________
7 If submitted by Lien Subcontractor or Major Sub-subcontractor = Amount
actually paid by Work Recipient, as the case may be, with respect to Invoice for
Work performed through the end of Month N-2.
If submitted by Bulk Order Subcontractor = Amount actually paid by Work
Recipient with respect to Months N-3, N-4 and N-5.
8 Specify party who the agreement is with and from whom payment is claimed.
9 Insert full title of relevant agreement.
10 Insert description of the scope of work under the agreement.


K-5



--------------------------------------------------------------------------------





Execution Version


SCHEDULE K-5


EXHIBIT K-5-1


CONTRACTOR’S FINAL CONDITIONAL LIEN WAIVER
AND RELEASE FOR STAGE 2
(To be executed by Contractor with final Invoice)




Project ___________________


Job No. ___________________


On receipt by BECHTEL OIL, GAS AND CHEMICALS, INC. ( “Contractor”) of a check or
wire transfer from CORPUS CHRISTI LIQUEFACTION, LLC ( “Owner”) in the sum of
$_______________11 payable to Contractor, and when the check has been properly
endorsed and has been paid by the bank on which it is drawn or the wire transfer
payment is received by Contractor, this document becomes effective to release
any mechanic's lien right, any right arising from a payment bond that complies
with a state or federal statute, any common law payment bond right, any claim
for payment, and any rights under any similar ordinance, rule, or statute
related to claim or payment rights for persons in Contractor's position that
Contractor has on the property of Corpus Christi Liquefaction, LLC located at
________________ (the “Property”) to the following extent: with respect to the
labor, services, equipment, or materials furnished by or on behalf of Contractor
pursuant to that certain Amended and Restated Fixed Price Separated Turnkey
Agreement for the Engineering Procurement and Construction of the Corpus Christi
Stage 2 Liquefaction Facility, between Contractor and Owner, dated
_____________.


This release covers the final payment to Contractor for all labor, services,
equipment, or materials furnished to the Property or to Owner. Before any
recipient of this document relies on this document, the recipient should verify
evidence of payment to Contractor.


Contractor warrants that Contractor has already paid or will use the funds
received from this final payment to promptly pay in full all of Contractor's
laborers, subcontractors, materialmen, and suppliers for all work, materials,
equipment, or services provided for or to the above referenced project up to the
date of this waiver and release.


Contractor agrees that this waiver and release form is in compliance with Tex.
Prop. Code Ann. Section 53.284.


Date:
 
 
 
 
 
BECHTEL OIL, GAS AND CHEMICALS, INC.:
 
 
 
 
Signature:
 
 
 
 
 
Title:
 
 



















___________________
11 Amount in final Invoice.


K-6



--------------------------------------------------------------------------------





Execution Version


EXHIBIT K-5-2


CONTRACTOR’S FINAL CONDITIONAL CLAIM WAIVER
AND RELEASE FOR STAGE 2
(To be executed by Contractor with final Invoice)


Project ___________________


Job No. ___________________


The undersigned, BECHTEL OIL, GAS AND CHEMICALS, INC. (“Contractor”), has been
engaged under contract (“Agreement”) with CORPUS CHRISTI LIQUEFACTION, LLC
(“Owner”), for the engineering, procurement, construction, commissioning,
start-up and testing of the Corpus Christi Stage 2 Liquefaction Facility (the
“Project”), which is located in San Patricio County and Nueces County, State of
Texas and is more particularly described as follows:
 
(the “Property”).

Upon receipt of the sum of U.S.$____________12, Contractor waives, relinquishes,
remits and releases any and all claims, demands, actions, causes of actions or
other rights at law, in contract, quantum meruit, unjust enrichment, tort,
equity or otherwise that Contractor has or may have had against Owner for
payment in respect of (1) the Work or (2) any other labor, services, materials
or equipment performed in connection with the Agreement, whether or not known to
Contractor at the time of the execution of this Contractor’s Final Conditional
Claim Waiver and Release, except for the following disputed payment claims in
the amount of U.S.$_________________:    
 

(if no exception entry or “none” is entered above, Contractor shall be deemed
not to have reserved any such disputed claim.)


Except for work and obligations that survive the termination or expiration of
the Agreement, including, without limitation, Warranties and correction of
Defective Work, Contractor represents that all of its obligations, legal,
equitable, or otherwise, relating to or arising out of the Agreement or the
Project have been fully satisfied.


This Contractor’s Final Conditional Claim Waiver and Release is freely and
voluntarily given, and Contractor acknowledges and represents that it has fully
reviewed the terms and conditions of this Contractor’s Final Conditional Claim
Waiver and Release, that it is fully informed with respect to the legal effect
of this Contractor’s Final Conditional Claim Waiver and Release, and that it has
voluntarily chosen to accept the terms and conditions of this Contractor’s Final
Conditional Claim Waiver and Release in return for the payment recited above.
Contractor understands, agrees and acknowledges that, upon payment, this
document waives, and is fully enforceable to extinguish, all claims of
Contractor for payment in respect of (1) the Work or (2) any other labor,
services, materials or equipment performed in connection with the Agreement,
except for the disputed claims expressly identified in this Contractor’s Final
Conditional Claim Waiver and Release.


This Contractor’s Final Conditional Claim Waiver and Release has been executed
by its duly authorized representative.
Date:
 
 
 
 
 
BECHTEL OIL, GAS AND CHEMICALS, INC.:
 
 
 
 
Signature:
 
 
 
 
 
Title:
 
 



___________________
12 Amount in final Invoice.


K-7



--------------------------------------------------------------------------------





Execution Version


SCHEDULE K-6


EXHIBIT K-6-1


CONTRACTOR’S FINAL UNCONDITIONAL LIEN WAIVER
AND RELEASE FOR STAGE 2
(To be executed by Contractor at the time of payment of final Invoice)


NOTICE: THIS DOCUMENT WAIVES RIGHTS UNCONDITIONALLY AND STATES THAT YOU HAVE
BEEN PAID FOR GIVING UP THOSE RIGHTS. IT IS PROHIBITED FOR A PERSON TO REQUIRE
YOU TO SIGN THIS DOCUMENT IF YOU HAVE NOT BEEN PAID THE PAYMENT AMOUNT SET FORTH
BELOW. IF YOU HAVE NOT BEEN PAID, USE A CONDITIONAL RELEASE FORM.




Project ___________________


Job No. ___________________


BECHTEL OIL, GAS AND CHEMICALS, INC. ( “Contractor”) has been paid in full for
all labor, services, equipment, or materials furnished to CORPUS CHRISTI
LIQUEFACTION, LLC (“Owner”) on the property of Corpus Christi Liquefaction, LLC
located at _________________ (the “Property”) to the following extent: with
respect to the labor, services, equipment, or materials furnished by or on
behalf of Contractor pursuant to that certain Amended and Restated Fixed Price
Separated Turnkey Agreement for the Engineering Procurement and Construction of
the Corpus Christi Stage 2 Liquefaction Facility, between Contractor and Owner,
dated _______________. Contractor therefore waives and releases any mechanic's
lien right, any right arising from a payment bond that complies with a state or
federal statute, any common law payment bond right, any claim for payment, and
any rights under any similar ordinance, rule, or statute related to claim or
payment rights for persons in Contractor’s position.


Contractor warrants that Contractor has already paid or will use the funds
received from this final payment to promptly pay in full all of Contractor’s
laborers, subcontractors, materialmen, and suppliers for all work, materials,
equipment, or services provided for or to the above referenced project up to the
date of this waiver and release.


Contractor agrees that this waiver and release form is in compliance with Tex.
Prop. Code Ann. Section 53.284.


Date:
 
 
 
 
 
BECHTEL OIL, GAS AND CHEMICALS, INC.:
 
 
 
 
Signature:
 
 
 
 
 
Title:
 
 





K-8



--------------------------------------------------------------------------------





Execution Version


EXHIBIT K-6-2


CONTRACTOR’S FINAL UNCONDITIONAL CLAIM WAIVER
AND RELEASE FOR STAGE 2
(To be executed by Contractor at the time of payment of final Invoice)


Project ___________________
Job No. ___________________


The undersigned, BECHTEL OIL, GAS AND CHEMICALS, INC. (“Contractor”), has been
engaged under contract (“Agreement”) with CORPUS CHRISTI LIQUEFACTION, LLC
(“Owner”), for the engineering, procurement, construction, commissioning,
start-up and testing of the Corpus Christi Stage 2 Liquefaction Facility (the
“Project”), which is located in San Patricio County and Nueces County, State of
Texas and is more particularly described as follows:
 
(the “Property”).

Contractor has been paid in full for all work, materials, equipment, services
and/or labor furnished in connection with the Project, and Contractor hereby
waives, relinquishes, remits and releases any and all claims, demands, actions,
causes of actions or other rights at law, in contract, quantum meruit, unjust
enrichment, tort, equity or otherwise that Contractor has or may have had
against Owner for payment in respect of (1) the Work or (2) any other labor,
services, materials or equipment performed in connection with the Agreement,
whether or not known to Contractor at the time of the execution of this
Contractor’s Final Unconditional Claim Waiver and Release, except for the
following disputed payment claims in the amount of
U.S.$_________________:                
.

(if no exception entry or “none” is entered above, Contractor shall be deemed
not to have reserved any such disputed claim.)


Except for work and obligations that survive the termination or expiration of
the Agreement, including, without limitation, Warranties and correction of
Defective Work, Contractor represents that all of its obligations, legal,
equitable, or otherwise, relating to or arising out of the Agreement or the
Project have been fully satisfied, including, but not limited to payment to
Subcontractors and employees and payment of Taxes.


This Contractor’s Final Unconditional Claim Waiver and Release is freely and
voluntarily given, and Contractor acknowledges and represents that it has fully
reviewed the terms and conditions of this Contractor’s Final Unconditional Claim
Waiver and Release, and that it is fully informed with respect to the legal
effect of this Contractor’s Final Unconditional Claim Waiver and Release.
Contractor understands, agrees and acknowledges that, upon execution of this
document, this document waives unconditionally, and is fully enforceable to
extinguish, all claims of Contractor for payment in respect of (1) the Work or
(2) any other labor, services, materials or equipment performed in connection
with the Agreement, except for the disputed claims expressly identified in this
Contractor’s Final Unconditional Claim Waiver and Release.


This Contractor’s Final Unconditional Claim Waiver and Release has been executed
by its duly authorized representative.
Date:
 
 
 
 
 
BECHTEL OIL, GAS AND CHEMICALS, INC.:
 
 
 
 
Signature:
 
 
 
 
 
Title:
 
 







K-9



--------------------------------------------------------------------------------





Execution Version


SCHEDULE K-7


EXHIBIT K-7-1


SUBCONTRACTOR’S FINAL CONDITIONAL LIEN WAIVER
AND RELEASE FOR STAGE 2
(To be executed by Lien Waiver Subcontractors and Major Sub-subcontractors with
final Invoice)




Project ___________________


Job No. ___________________


On receipt by the signer of this document (“Subcontractor”) of a check or wire
transfer from _____________13 (“Work Recipient”) in the sum of $____________14
payable to Subcontractor, and when the check has been properly endorsed and has
been paid by the bank on which it is drawn or the wire transfer payment is
received by Subcontractor, this document becomes effective to release any
mechanic's lien right, any right arising from a payment bond that complies with
a state or federal statute, any common law payment bond right, any claim for
payment, and any rights under any similar ordinance, rule, or statute related to
claim or payment rights for persons in Subcontractor's position that
Subcontractor has on the property of Corpus Christi Liquefaction, LLC located at
_______________ (the “Property”) to the following extent: with respect to the
labor, services, equipment, or materials furnished by or on behalf of
Subcontractor pursuant to that certain ______________15 for ______________16,
between Subcontractor and Work Recipient, dated _________________.


This release covers the final payment to Subcontractor for all labor, services,
equipment, or materials furnished to the Property or to Work Recipient. Before
any recipient of this document relies on this document, the recipient should
verify evidence of payment to Subcontractor.


Subcontractor warrants that Subcontractor has already paid or will use the funds
received from this final payment to promptly pay in full all of Subcontractor's
laborers, subcontractors, materialmen, and suppliers for all work, materials,
equipment, or services provided for or to the above referenced project up to the
date of this waiver and release.


Subcontractor agrees that this waiver and release form is in compliance with
Tex. Prop. Code Ann. Section 53.284.


Date:
 
 
 
 
 
Subcontractor Name:


 
 
 
 
Signature:
 
 
 
 
 
Title:
 
 













___________________________
13 Specify party who the agreement is with and from whom payment is claimed.
14 Amount in final Payment Request.
15 Insert full title of relevant agreement.
16 Insert description of the scope of work under the agreement.


K-10



--------------------------------------------------------------------------------





Execution Version


EXHIBIT K-7-2


SUBCONTRACTOR’S FINAL CONDITIONAL CLAIM WAIVER
AND RELEASE FOR STAGE 2
(To be executed by Lien Waiver Subcontractors and Major Sub-subcontractors with
final Invoice)




Project ___________________


Job No. ___________________


The undersigned, (“Subcontractor”), has, under an agreement with
______________17 (“Work Recipient”), furnished certain materials, equipment,
services, and/or labor for the engineering, procurement, construction,
commissioning, start-up and testing of the Corpus Christi Stage 2 Liquefaction
Facility (the “Project”), which is located in San Patricio County and Nueces
County, State of Texas, and is more particularly described as follows:
 
(the “Property”).



Upon receipt of the sum of U.S.$ _____________18, Subcontractor waives,
relinquishes, remits and releases any and all claims, demands, actions, causes
of action or other rights at law, in contract, quantum meruit, unjust
enrichment, tort, equity or otherwise against Corpus Christi Liquefaction, LLC,
Bechtel Oil, Gas and Chemicals, Inc. or Work Recipient, which Subcontractor has,
may have had or may have in the future arising out of the agreement between
Subcontractor and Work Recipient or the Project, whether or not known to
Subcontractor at the time of the execution of this Subcontractor’s Final
Conditional Claim Waiver and Release.


Except for work and obligations that survive the termination or expiration of
the agreement between Subcontractor and Work Recipient, including warranties and
correction of defective work, Subcontractor represents that all of its
obligations, legal, equitable, or otherwise, relating to or arising out of the
agreement between Work Recipient and Subcontractor, the Project or
sub-subcontracts have been fully satisfied.


This Subcontractor’s Final Conditional Claim Waiver is freely and voluntarily
given and Subcontractor acknowledges and represents that it has fully reviewed
the terms and conditions of this Subcontractor’s Final Conditional Claim Waiver
and Release, that it is fully informed with respect to the legal effect of this
Subcontractor’s Final Conditional Claim Waiver and Release, and that it has
voluntarily chosen to accept the terms and conditions of this Subcontractor’s
Final Conditional Claim Waiver and Release in return for the payment recited
above. Subcontractor understands, agrees and acknowledges that, upon payment,
this document waives rights and is fully enforceable to extinguish all claims of
Subcontractor as of the date of execution of this document by Subcontractor.


This Subcontractor’s Final Conditional Claim Waiver and Release has been
executed by its duly authorized representative.


Date:
 
 
 
 
 
Subcontractor Name:


 
 
 
 
Signature:
 
 
 
 
 
Title:
 
 



___________________________
17 Specify party who the agreement is with and from whom payment is claimed.
18 Amount in final Payment Request.


K-11



--------------------------------------------------------------------------------





Execution Version


SCHEDULE K-8


EXHIBIT K-8-1


SUBCONTRACTOR’S FINAL UNCONDITIONAL LIEN WAIVER
AND RELEASE FOR STAGE 2
(To be executed by Lien Waiver Subcontractors and Major Sub-subcontractors on
payment of final Invoice)


NOTICE: THIS DOCUMENT WAIVES RIGHTS UNCONDITIONALLY AND STATES THAT YOU HAVE
BEEN PAID FOR GIVING UP THOSE RIGHTS. IT IS PROHIBITED FOR A PERSON TO REQUIRE
YOU TO SIGN THIS DOCUMENT IF YOU HAVE NOT BEEN PAID THE PAYMENT AMOUNT SET FORTH
BELOW. IF YOU HAVE NOT BEEN PAID, USE A CONDITIONAL RELEASE FORM.




Project ___________________


Job No. ___________________


The signer of this document (“Subcontractor”) has been paid in full for all
labor, services, equipment, or materials furnished to the Property (defined
below) or to ________________19 (“Work Recipient”) on the property of Corpus
Christi Liquefaction, LLC located at _________________ (the “Property”) to the
following extent: with respect to the labor, services, equipment, or materials
furnished by or on behalf of Subcontractor pursuant to that certain
_______________20 for _____________21, between Subcontractor and Work Recipient,
dated _____________ (the “Contract”). Subcontractor therefore waives and
releases any mechanic's lien right, any right arising from a payment bond that
complies with a state or federal statute, any common law payment bond right, any
claim for payment, and any rights under any similar ordinance, rule, or statute
related to claim or payment rights for persons in Subcontractor’s position.


Subcontractor warrants that Subcontractor has already paid or will use the funds
received from this final payment to promptly pay in full all of Subcontractor’s
laborers, subcontractors, materialmen, and suppliers for all work, materials,
equipment, or services provided for or to the above referenced project up to the
date of this waiver and release.


Subcontractor agrees that this waiver and release form is in compliance with
Tex. Prop. Code Ann. Section 53.284.




Date:
 
 
 
 
 
Subcontractor Name:


 
 
 
 
Signature:
 
 
 
 
 
Title:
 
 













___________________________
19 Specify party who the agreement is with and from whom payment is claimed.
20 Insert full title of relevant agreement.
21 Insert description of the scope of work under the Contract.


K-12



--------------------------------------------------------------------------------





Execution Version


EXHIBIT K-8-2


SUBCONTRACTOR’S FINAL UNCONDITIONAL CLAIM WAIVER
AND RELEASE FOR STAGE 2
(To be executed by Lien Waiver Subcontractors and Major Sub-subcontractors on
payment of final Invoice)




Project ___________________


Job No. ___________________


The undersigned, (“Subcontractor”), has, under an agreement with
________________22 (“Work Recipient”), furnished certain materials, equipment,
services, and/or labor for the engineering, procurement, construction,
commissioning, start-up and testing of the Corpus Christi Stage 2 Liquefaction
Facility (the “Project”), which is located in San Patricio County and Nueces
County, State of Texas, and is more particularly described as follows:
 
(the “Property”).



Subcontractor has been paid in full for all work, materials, equipment, services
and/or labor furnished by or on behalf of Subcontractor to or on account of Work
Recipient for the Project, and Subcontractor hereby waives, relinquishes, remits
and releases any and all claims, demands, actions, causes of action or other
rights at law, in contract, quantum meruit, unjust enrichment, tort, equity or
otherwise against Corpus Christi Liquefaction, LLC, Bechtel Oil, Gas and
Chemicals, Inc., or Work Recipient, which Subcontractor has, may have had or may
have in the future arising out of the agreement between Subcontractor and Work
Recipient or the Project, whether or not known to Subcontractor at the time of
the execution of this Subcontractor’s Final Unconditional Claim Waiver and
Release.


Except for work and obligations that survive the termination or expiration of
the agreement between Subcontractor and Work Recipient, including warranties and
correction of defective work, Subcontractor represents that all of its
obligations, legal, equitable, or otherwise, relating to or arising out of the
agreement between Work Recipient and Subcontractor, the Project or
sub-subcontracts have been fully satisfied, including, but not limited to
payment to sub-subcontractors and employees of Subcontractor and payment of
taxes.


This Subcontractor’s Final Unconditional Claim Waiver and Release is freely and
voluntarily given and Subcontractor acknowledges and represents that it has
fully reviewed the terms and conditions of this Subcontractor’s Final
Unconditional Claim Waiver and Release, and that it is fully informed with
respect to the legal effect of this Subcontractor’s Final Unconditional Claim
Waiver and Release. Subcontractor understands, agrees and acknowledges that,
upon execution of this document, this document waives rights unconditionally and
is fully enforceable to extinguish all claims of Subcontractor as of the date of
execution of this document by Subcontractor.


This Subcontractor’s Final Unconditional Claim Waiver and Release has been
executed by its duly authorized representative.
Date:
 
 
 
 
 
Subcontractor Name:


 
 
 
 
Signature:
 
 
 
 
 
Title:
 
 



___________________________
22 Specify party who the agreement is with and from whom payment is claimed.


K-13



--------------------------------------------------------------------------------






Execution Version


ATTACHMENT L


[NOT USED]




L-1



--------------------------------------------------------------------------------






Execution Version


ATTACHMENT M


FORM OF SUBSTANTIAL COMPLETION CERTIFICATE FOR STAGE 2
Date:
 

                    
Corpus Christi Liquefaction, LLC
700 Milam Street, Suite 1900
Houston, Texas 77002
Attention: _____________


Re:
Substantial Completion Certificate for the Amended and Restated Fixed Price
Separated Turnkey Agreement for the Engineering, Procurement and Construction of
the Corpus Christi Stage 2 Liquefaction Facility, dated as of [____________,
20___] (the “Agreement”), by and between Corpus Christi Liquefaction, LLC
(“Owner”) and Bechtel Oil, Gas and Chemicals, Inc. (“Contractor”)



Pursuant to Section 11.2 of the Agreement, Contractor hereby certifies that it
has completed all requirements under the Agreement for Substantial Completion,
including: (i) the Minimum Acceptance Criteria (MAC) has been achieved; (ii) the
Performance Guarantee has been achieved, or if the Performance Guarantee has not
been achieved but the MAC has been achieved, Contractor either (A) has paid the
applicable Performance Liquidated Damages or (B) elects or is directed to take
corrective actions to achieve the Performance Guarantee pursuant to Section
11.4A(ii); (iii) the Work (including training in accordance with Section 3.5 and
the delivery of all documentation required as a condition of Substantial
Completion under the Agreement (including documentation required for operation,
including test reports)) has been completed in accordance with the requirements
of the Agreement other than any Work which meets the definition of Punchlist;
(iv) Contractor hereby delivers to Owner this Substantial Completion Certificate
as required under Section 11.2; (v) Contractor has obtained all Contractor
Permits; and (vi) Contractor has, pursuant to Section 3.4, delivered to the Site
all Operating Spare Parts required by the Operating Spare Parts List to be
delivered to the Site prior to Substantial Completion.


To the extent Owner has provided an invoice(s) for Liquidated Damages to
Contractor pursuant to Section 20.3C of the Agreement, Contractor certifies that
it has ______ or has not ___________ (check one) paid to Owner all such
Liquidated Damages.


Contractor certifies that it achieved all requirements under the Agreement for
this Substantial Completion Certificate on ______________________________,
20___, including the payment of Liquidated Damages owed under the Agreement (if
any), or if any such Liquidated Damages have not been paid upon the date of this
Substantial Completion Certificate, such Liquidated Damages will be paid by
Contractor within ten (10) Days after Contractor’s receipt of Owner’s invoice
for such Liquidated Damages.


Attached is all information required to be provided by Contractor with this
Certificate under Section 11.2 of the Agreement, including the Performance Test
report and analysis and those requirements set forth in writing between the
Parties for the Performance Test Procedures.


[Signature Page Follows]


M-1



--------------------------------------------------------------------------------





Execution Version






IN WITNESS WHEREOF, Contractor has caused this Substantial Completion
Certificate to be duly executed and delivered as of the date first written
above.
BECHTEL OIL, GAS AND CHEMICALS, INC.
 
 
By:
 
Name:
 
Title:
 

                    


cc:    Corpus Christi Liquefaction, LLC
700 Milam Street, Suite 1900
Houston, Texas 77002
Attn: General Counsel




M-2



--------------------------------------------------------------------------------





Execution Version


Owner Acceptance or Rejection of Substantial Completion Certificate


Pursuant to Section 11.3 of the Agreement, Owner          accepts or         
rejects (check one) the Substantial Completion Certificate.


If Substantial Completion was achieved, Substantial Completion was achieved on
___________, 20____. Owner agrees to take care, custody and control of
Subproject 3 at [____(enter time)] on [___________, 20____] (such date shall be
no more than one (1) Day following Owner’s execution of this Substantial
Completion Certificate).


Acceptance of this Substantial Completion Certificate shall not relieve
Contractor of any of Contractor’s obligations to perform the Work in accordance
with the requirements of the Agreement, nor shall it in any way release
Contractor or any surety of Contractor from any obligations or liability
pursuant to the Agreement, including obligations with respect to unperformed
obligations of the Agreement or for any Work that does not conform to the
requirements of this Agreement.


The basis for any rejection of Substantial Completion is attached hereto.


For and on behalf of
CORPUS CHRISTI LIQUEFACTION, LLC
 
 
By:
 
Name:
 
Title:
 

                    








M-3



--------------------------------------------------------------------------------






Execution Version


ATTACHMENT N


FORM OF FINAL COMPLETION CERTIFICATE FOR STAGE 2
Date:
 

Corpus Christi Liquefaction, LLC
700 Milam Street, Suite 1900
Houston, Texas 77002
Attention: ____________


Re:
Final Completion Certificate for the Amended and Restated Fixed Price Separated
Turnkey Agreement for the Engineering, Procurement and Construction of the
Corpus Christi LNG Stage 2 Liquefaction Facility, dated as of [____________],
20[___] (the “Agreement”), by and between Corpus Christi Liquefaction, LLC
(“Owner”) and Bechtel Oil, Gas and Chemicals, Inc. (“Contractor”)



Pursuant to Section 11.6 of the Agreement, Contractor hereby certifies that all
Work and all other obligations under the Agreement (except for that Work and
obligations that survive the termination or expiration of the Agreement,
including obligations for Warranties and correction of Defective Work pursuant
to Section 12.3 and any other obligations covered under Section 11.6) are fully
and completely performed in accordance with the terms of the Agreement,
including: (i) the achievement of Substantial Completion; (ii) the completion of
all Punchlist items; (iii) delivery by Contractor to Owner of a fully executed
Final Conditional Lien and Claim Waiver in the form of Schedule K-5, Exhibits
K-5-1 and K-5-2; (iv) delivery by Contractor to Owner of all documentation
required to be delivered under this Agreement as a prerequisite of achievement
of Final Completion, including Record Drawings; (v) removal from the Site of all
of Contractor’s, Subcontractors’ and Sub-subcontractor’s personnel, supplies,
waste, materials, rubbish, and temporary facilities with respect to the Stage 2
Liquefaction Facility; (vi) delivery by Contractor to Owner of fully executed
Final Conditional Lien and Claim Waivers from all Lien Waiver Subcontractors in
the form in Schedule K-7, Exhibits K-7-1 and K-7-2; (vii) fully executed Final
Conditional Lien and Claim Waivers from Major Sub-subcontractors in a form
substantially similar to the form in Schedule K-7, Exhibits K-7-1 and K-7-2;
(viii) Contractor hereby delivers to Owner this Final Completion Certificate as
required under Section 11.6; (ix) Contractor has, pursuant to Section 3.4,
delivered to the Site all Operating Spare Parts required by the Operating Spare
Parts List to be delivered to the Project prior to Final Completion; and (x) if
pursuant to Section 11.4A Substantial Completion was achieved without Contractor
having achieved the Performance Guarantee, Contractor has achieved the
Performance Guarantee or has paid the applicable Performance Liquidated Damages.


Contractor certifies that it achieved all requirements under the Agreement for
Final Completion on _____________, 20___.


Attached is all documentation required under the Agreement to be provided by
Contractor with this Final Completion Certificate.


IN WITNESS WHEREOF, Contractor has caused this Final Completion Certificate to
be duly executed and delivered as of the date first written above.
BECHTEL OIL, GAS AND CHEMICALS, INC.
By:
 
Name:
 
Title:
 
Date:
 

cc:
Corpus Christi Liquefaction, LLC

700 Milam Street, Suite 1900
Houston, Texas 77002
Attn: General Counsel


N-1



--------------------------------------------------------------------------------





Execution Version


Owner Acceptance or Rejection of Final Completion Certificate


Pursuant to Section 11.6 of the Agreement, Owner ____________ accepts or
_____________rejects (check one) the Final Completion Certificate.


If Final Completion was achieved, Final Completion was achieved on
_____________, 20___.


Acceptance of Final Completion shall not relieve Contractor of any of
Contractor’s remaining obligations in accordance with the requirements of the
Agreement, nor shall it in any way release Contractor or any surety of
Contractor from any obligations or liability pursuant to the Agreement,
including obligations with respect to unperformed obligations of the Agreement
or for any Work that does not conform to the requirements of this Agreement,
including Warranty obligations.


The basis for any rejection of Final Completion is attached hereto.






For and on behalf of
CORPUS CHRISTI LIQUEFACTION, LLC
 
 
 
By:
 
Name:
 
Title:
 

                    




N-2



--------------------------------------------------------------------------------






Execution Version


ATTACHMENT O
INSURANCE REQUIREMENTS FOR STAGE 2
1.
Contractor’s Insurance.

A.Types and Amounts of Insurance. Subject to Section 7.1C of this Agreement and
Attachment EE, Contractor shall at its own cost and expense procure and maintain
in full force and effect at all times specified in Section 1B the following
insurances on an occurrence basis for coverages at the following limits of
liability:
1.Workers’ Compensation and Employer’s Liability Insurance. Contractor shall
comply with Applicable Law with respect to workers’ compensation requirements
and other similar requirements where the Work is performed and shall procure and
maintain workers’ compensation and employer’s liability policies in accordance
with Applicable Law and the requirements of this Agreement. These policies shall
include coverage for all states and other applicable jurisdictions, voluntary
compensation coverage, and occupational disease. If the Work is to be performed
on or near navigable waters, the policies shall include coverage for United
States Longshoremen’s and Harbor Workers’ Act, Death on the High Seas Act, the
Jones Act, the Outer Continental Shelf Lands Act, and other Applicable Law
regarding maritime law. A maritime employer’s liability policy may be used to
satisfy applicable parts of this requirement with respect to Work performed on
or near navigable waters. If Contractor is not required by Applicable Law to
carry workers’ compensation insurance, then Contractor shall provide the types
and amounts of insurance which are mutually agreeable to the Parties.
Limits:    Workers’ Compensation: Statutory
Employer’s Liability: U.S.$1,000,000 each accident, U.S.$1,000,000 disease each
employee and U.S.$1,000,000 disease policy limit
To meet the foregoing workers’ compensation and employer’s liability
requirements, Contractor shall, upon NTP, extend the workers’ compensation and
employer’s liability insurance coverage under the Stage 1 EPC Agreement to this
Agreement. Such extension shall meet the requirements of this Attachment O and
shall not relieve Contractor of any of its responsibilities to meet the
requirements of Attachment O under the Stage 1 EPC Agreement.
2.Commercial General Liability Insurance. This policy shall provide coverage
against claims for bodily injury (including bodily injury and death), property
damage (including loss of use) and personal injury, and shall include
contractual liability (such coverage not to be written on a limited basis)
insuring the obligations assumed by Contractor under the Agreement, products and
completed operations coverage (for a minimum of five (5) years after Substantial
Completion), premises and operations coverage, broad form property damage
coverage, independent contractors, actions over indemnity coverage and non-owned
watercraft liability. The policy shall not include any explosion, collapse or


O-1



--------------------------------------------------------------------------------





Execution Version


underground exclusion. The policy shall be endorsed to provide coverage wherever
the Work is performed. The aggregate limits shall apply separately to each
annual policy period, except for the products and completed operations coverage,
which shall be a Liquefaction Facility aggregate. This coverage will be subject
to a maximum deductible of U.S.$25,000.
Limits:
U.S.$2,000,000 combined single limit each occurrence

U.S.$4,000,000 general aggregate, with such limits dedicated to the Liquefaction
Facility
U.S.$4,000,000 products and completed operations aggregate, with such limits
dedicated to the Liquefaction Facility
To meet the foregoing commercial general liability requirements, Contractor
shall, upon NTP, extend the commercial general liability coverage under the
Stage 1 EPC Agreement to this Agreement. Such extension shall meet the
requirements of this Attachment O and shall not relieve Contractor of any of its
responsibilities to meet the requirements of Attachment O under the Stage 1 EPC
Agreement, except that the overall cumulative limits for the Liquefaction
Facility shall be as follows: U.S.$2,000,000 combined single limit each
occurrence; U.S.$4,000,000 general aggregate, with such limits dedicated to the
Liquefaction Facility; and U.S.$4,000,000 products and completed operations
aggregate, with such limits dedicated to the Liquefaction Facility.
3.Commercial Automobile Insurance. This policy shall include coverage for all
owned, hired, rented, and non-owned automobiles and equipment. This coverage
will be subject to a maximum deductible of U.S.$25,000.
Limit:
U.S.$1,000,000 combined single limit each accident

To meet the foregoing commercial automobile insurance requirements, Contractor
shall, upon NTP, extend the commercial automobile insurance coverage under the
Stage 1 EPC Agreement to this Agreement. Such extension shall meet the
requirements of this Attachment O and shall not relieve Contractor of any of its
responsibilities to meet the requirements of Attachment O under the Stage 1 EPC
Agreement.
4.Umbrella or Excess Liability Insurance. This policy shall be written on a
“following form” basis and shall provide coverage in excess of the coverages
required to be provided by Contractor for employer’s liability insurance,
commercial general liability insurance, maritime employer’s liability insurance,
aircraft liability insurance and commercial automobile liability insurance. The
aggregate limit shall apply separately to each annual policy period, except for
the products and completed operations coverage, which shall be a Liquefaction
Facility aggregate.
Limits:
U.S.$100,000,000 combined single limit each occurrence, dedicated to the
Liquefaction Facility



O-2



--------------------------------------------------------------------------------





Execution Version


U.S.$100,000,000 annual aggregate limit, with such limits dedicated to the
Liquefaction Facility
To meet the foregoing umbrella or excess liability insurance requirements,
Contractor shall, upon NTP, extend the umbrella or excess liability coverage
under the Stage 1 EPC Agreement to this Agreement. Such extension shall meet the
requirements of this Attachment O and shall not relieve Contractor of any of its
responsibilities to meet the requirements of Attachment O under the Stage 1 EPC
Agreement, except that the overall cumulative limits for the Liquefaction
Facility shall be as follows: U.S.$100,000,000 combined single limit each
occurrence, dedicated to the Liquefaction Facility; and U.S.$100,000,000 annual
aggregate limit, with such limits dedicated to the Liquefaction Facility.
5.Aircraft Liability Insurance. If applicable, this policy shall provide
coverage for bodily injury and property damage and shall cover aircraft that is
owned, leased, rented or chartered by Contractor. The policy shall include
coverage for passengers and crew, cover all owned and non-owned aircraft, and be
endorsed to provide a voluntary settlement.
Limit:        U.S.$10,000,000 per occurrence
To meet the foregoing aircraft liability insurance requirements, Contractor
shall, upon NTP, extend the aircraft liability insurance coverage under the
Stage 1 EPC Agreement to this Agreement. Such extension shall meet the
requirements of this Attachment O and shall not relieve Contractor of any of its
responsibilities to meet the requirements of Attachment O under the Stage 1 EPC
Agreement.
6.Hull and Machinery Insurance. This policy shall be provided by, or on behalf
of the Contractor if applicable, and shall cover any watercraft that is owned,
leased, rented or chartered by Contractor. If not provided for in the protection
and indemnity policy in Section 1A.7 of this Attachment O, this policy shall
include collision liability and tower’s liability with sister-ship clause
un-amended. All “as owner” and “other than owner” clauses shall be deleted, and
navigational limitations shall be adequate for Contractor to perform the
specified Work.
Hull: Replacement value of the vessel without depreciation
To meet the foregoing hull and machinery insurance requirements, Contractor
shall, upon NTP, extend the hull and machinery insurance coverage under the
Stage 1 EPC Agreement to this Agreement. Such extension shall meet the
requirements of this Attachment O and shall not relieve Contractor of any of its
responsibilities to meet the requirements of Attachment O under the Stage 1 EPC
Agreement.
7.Protection and Indemnity Insurance (P&I). This policy shall be provided by
Contractor if applicable and shall cover any watercraft that is owned, leased,
rented or chartered by Contractor. The coverage provided shall include pollution
liability, removal of wreck and/or debris, and if not provided for in the hull
and machinery policy, collision liability and tower’s liability with sister-ship
clause un-amended. All “as owner” and “other


O-3



--------------------------------------------------------------------------------





Execution Version


than owner” clauses shall be deleted, and navigational limitations shall be
adequate for Contractor to perform the specified Work.
If pollution liability coverage is not provided by the P&I underwriter,
pollution liability insurance shall be separately provided that will cover
bodily injury, property damage, including cleanup costs and defense costs
imposed under Applicable Law (including the Oil Pollution Act of 1990 (OPA) and
the Comprehensive Environmental Response Compensation and Liability Act
(CERCLA)), resulting from pollution conditions of contaminants or pollutants
into or upon the land, the atmosphere or any water course or body of water.
Limits:
Protection and indemnity coverage provided with a minimum limit of
U.S.$100,000,000. (This limit may be satisfied with a minimum underlying limit
of U.S.$1,000,000 and the remaining U.S.$99,000,000 provided through excess P&I
coverage which “follows form” with the underlying policy.)

Pollution liability coverage provided with a minimum limit of U.S.$100,000,000.
To meet the foregoing protection and indemnity insurance requirements,
Contractor shall, upon NTP, extend the protection and indemnity insurance
coverage under the Stage 1 EPC Agreement to this Agreement. Such extension shall
meet the requirements of this Attachment O and shall not relieve Contractor of
any of its responsibilities to meet the requirements of Attachment O under the
Stage 1 EPC Agreement, except that the overall cumulative minimum limits for the
Liquefaction Facility shall be as follows: U.S.$100,000,000 (which may be
satisfied as stated above); and U.S.$100,000,000 pollution liability coverage.
8.Contractor’s Construction Equipment Floater. Contractor shall maintain (or
self-insure) equipment insurance covering all Construction Equipment and items
(whether owned, rented, or borrowed) of Contractor that will not become part of
the Stage 2 Liquefaction Facility. It is understood that this coverage shall not
be included under the builder’s risk policy.
To meet the foregoing construction equipment floater, Contractor shall, upon
NTP, extend the construction equipment floater under the Stage 1 EPC Agreement
to this Agreement. Such extension shall meet the requirements of this Attachment
O and shall not relieve Contractor of any of its responsibilities to meet the
requirements of Attachment O under the Stage 1 EPC Agreement.
9.Builder's Risk Insurance. Property damage insurance on an "all risk" basis
insuring Contractor, Owner and Lender, as their interests may appear, including
coverage against loss or damage from the perils of earth movement (including
earthquake, landslide, subsidence and volcanic eruption), Windstorm, startup and
testing, strike, riot, civil commotion and malicious damage but excluding
terrorism.


O-4



--------------------------------------------------------------------------------





Execution Version


To meet the builder’s risk insurance requirements under this Attachment O,
Contractor shall, upon NTP, extend the builder’s risk insurance coverage under
the Stage 1 EPC Agreement to this Agreement. Such extension shall meet the
requirements of this Attachment O and shall not relieve Contractor of any of its
responsibilities to meet the requirements of Attachment O under the Stage 1 EPC
Agreement, except that (unless expressly stated otherwise in this Section) any
limits, sublimits, deductibles, payments or other values stated herein shall not
be doubled or otherwise increased as a result of the extension of the builder’s
risk insurance to this Agreement (e.g., sue and labor under paragraph (a) shall
not be less than U.S.$5,000,000 for the Liquefaction Facility; expediting
expenses under paragraph (b) shall not be less than U.S.$15,000,000 for the
Liquefaction Facility; removal of debris under paragraph (b) shall be subject to
a maximum of U.S.$10,000,000 for the Liquefaction Facility).
(a)
Property Covered: The insurance policy shall provide coverage for (i) the
buildings, structures, boilers, machinery, Equipment, facilities, fixtures,
supplies, fuel, and other properties constituting a part of the Liquefaction
Facility, (ii) free issue items used in connection with the Liquefaction
Facility, (iii) the inventory of spare parts to be included in the Liquefaction
Facility, (iv) property of others in the care, custody or control of Contractor
or Owner in connection with the Liquefaction Facility, (v) all preliminary
works, temporary works and interconnection works, (vi) foundations and other
property below the surface of the ground, and (vii) electronic equipment and
media.

(b)
Additional Coverages: The insurance policy shall insure (i) the cost of
preventive measures to reduce or prevent a loss (sue & labor) in an amount not
less than U.S.$5,000,000, (ii) operational and performance testing for a period
not less than ninety (90) Days, (iii) inland transit with sub-limits sufficient
to insure the largest single shipment to or from the Site from anywhere within
the United States of America, (iv) expediting expenses (defined as extraordinary
expenses incurred after an insured loss to make temporary repairs and expedite
the permanent repair of the damaged property in excess of the delayed startup
coverage even if such expenses do not reduce the delayed startup loss) in an
amount not less than U.S.$15,000,000, (v) off-Site storage with sub-limits
sufficient to insure the full replacement value of any property or Equipment not
stored on the Site, and (vi) the removal of debris with a sub-limit not less
than twenty-five percent (25%) of the loss amount, but subject to a maximum of
U.S.$10,000,000.

(c)
Special Clauses: The insurance policy shall include (i) a seventy-two (72) hour
flood/storm/earthquake clause, (ii) unintentional errors and omissions clause,
(iii) a 50/50 clause, (iv) a requirement that the insurer pay losses within
thirty (30) Days after receipt of an acceptable proof or loss or partial proof
of loss, (v) an other insurance clause making this insurance primary over any
other insurance, (vi) a clause stating that the policy shall not be



O-5



--------------------------------------------------------------------------------





Execution Version


subject to cancellation by the insurer except for non-payment of premium and
(vii) an extension clause allowing the policy period to be extended up to six
(6) months with respect to physical loss or damage without modification to the
terms and conditions of the policy and a pre-agreed upon premium.
(d)
Prohibited Exclusions: The insurance policy shall not contain any
(i) coinsurance provisions, (ii) exclusion for loss or damage resulting from
freezing and mechanical breakdown, (iii) exclusion for loss or damage covered
under any guarantee or warranty arising out of an insured peril, (iv) exclusion
for resultant damage caused by ordinary wear and tear, gradual deterioration,
normal subsidence, settling, cracking, expansion or contraction and faulty
workmanship, design or materials no more restrictive than the LEG 3/96 or DE-5
exclusion.

(e)
Sum Insured: The insurance policy shall (i) be on a completed value form, with
no periodic reporting requirements, (ii) upon NTP, extend the builder’s risk
insurance under the Stage 1 EPC Agreement to this Agreement, insuring the Stage
1 Liquefaction Facility in the amount required under the Stage 1 EPC Agreement
and insuring the Stage 2 Liquefaction Facility in an amount no less than
U.S.$500,000,000 and no more than U.S.$1,000,000,000, (iii) within ninety (90)
Days after NTP, increase the insurance to insure the combined Stage 1
Liquefaction Facility and the Stage 2 Liquefaction Facility for an amount no
less than an amount to be determined based upon a probable maximum loss study
for the combined Stage 1 Liquefaction Facility and the Stage 2 Liquefaction
Facility performed by a reputable and experienced firm reasonably satisfactory
to Contractor, Owner and Owner’s Lenders, with such maximum probable loss
approved by the Parties within such time; (iv) value losses at replacement cost,
without deduction for physical depreciation or obsolescence including custom
duties, Taxes and fees, (v) insure loss or damage from earth movement without a
sub-limit, (vi) upon NTP, extend the insurance for property loss or damage from
Windstorm under the Stage 1 EPC Agreement to this Agreement, insuring the Stage
1 Liquefaction Facility in the amount required under the Stage 1 EPC Agreement
and insuring the Stage 2 Liquefaction Facility in an amount no less than
U.S.$50,000,000 and no more than U.S.$100,000,000, and (vii) within ninety (90)
Days after NTP, increase the insurance to insure the Liquefaction Facility for
property loss or damage from Windstorm with a sub-limit of not less than
U.S.$500,000,000, and such sublimit shall apply to the combined loss covered
under Section 1.A.9 Builder’s Risk and Section 1.A.10 Builder’s Risk Delayed
Startup, and (viii) upon NTP, extend the insurance for loss or damage from
strikes, riots and civil commotion under the Stage 1 EPC Agreement to this
Agreement, insuring the combined Stage 1 Liquefaction Facility and the Stage 2
Liquefaction Facility with a sub-limit not less than U.S.$100,000,000.



O-6



--------------------------------------------------------------------------------





Execution Version


(f)
Deductible: The insurance policy covering the Liquefaction Facility shall have
no deductible greater than U.S.$500,000 per occurrence; provided, however, (i)
for Windstorms, the deductible shall not be greater than two percent (2%) of
values at risk for the Liquefaction Facility, subject to a minimum deductible of
U.S.$1,000,000 and a maximum deductible of U.S.$7,500,000 for Windstorms for the
Liquefaction Facility and (ii) for wet works, the deductible shall not be
greater than $1,000,000 for the Liquefaction Facility.

(g)
Payment of Insurance Proceeds: The property damage proceeds under the builder’s
risk policy shall be paid as follows with respect to any one occurrence:

(i)
the first Ten Million U.S. Dollars (U.S.$10,000,000) of amounts paid under the
builder’s risk insurance policy for property damage to the Liquefaction Facility
shall be paid by the insurance carrier directly to Contractor, which shall be
used by Contractor in connection with the repair, replacement or other necessary
work in connection with the loss or damage to the Liquefaction Facility; and

(ii)
any amounts in excess of Ten Million U.S. Dollars (U.S.$10,000,000) for property
damage to the Liquefaction Facility shall (x) be paid by the insurance carrier
directly to the Collateral Agent (or if there is no Collateral Agent, a mutually
agreed upon escrow agent), and Owner shall pay such insurance proceeds to
Contractor in accordance with Monthly Invoices submitted to Owner for the
completion by Contractor of repairs, replacement and other necessary work in
accordance with the restoration plan prepared by Contractor and approved by
Owner, the Administrative Agent, and the Independent Engineer and (y), provided
that the conditions set forth in clause (x) have been satisfied, be paid by
Owner to Contractor in accordance with the following schedule: (a) for the first
Five Million U.S. Dollars (U.S.$5,000,000) of the builder’s risk proceeds
received by the Collateral Agent (or escrow agent) for the Liquefaction
Facility, Owner shall have five (5) Business Days after the Collateral Agent’s
(or escrow agent’s) receipt of such proceeds to pay Contractor; (b) for the
Forty Million U.S. Dollars (U.S.$40,000,000) in builder’s risk proceeds received
by the Collateral Agent (or escrow agent) for the Liquefaction Facility in
excess of the amounts referred to in clause (a) above, Owner shall have fifteen
(15) Business Days after the Collateral Agent’s (or escrow agent’s) receipt of
such proceeds to pay Contractor; and (c) and for any builder’s risk proceeds
received by the Collateral Agent (or escrow agent) in excess of the amounts
referred to in clause (b), Owner shall have thirty (30) Business Days after the
Collateral Agent’s (or escrow agent’s) receipt of such



O-7



--------------------------------------------------------------------------------





Execution Version


proceeds to pay Contractor. Notwithstanding the foregoing, under no
circumstances shall Owner be required to pay any builder’s risk insurance
proceeds to Contractor if Owner or Lender elects not to repair or rebuild the
Liquefaction Facility, except to the extent Contractor has incurred costs in
excess of the Ten Million U.S. Dollars (U.S.$10,000,000) of the builder’s risk
proceeds paid directly to Contractor for safety, protection and salvage for the
Liquefaction Facility. For the avoidance of doubt, if there is a delay in the
approval of the restoration plan beyond the times specified in Section
1A.9(g)(ii)(y) (a), (b) or (c) through no fault of Contractor, and Contractor
satisfies all other conditions in Section 1A.9(g)(ii) for the payment of
builder's risk proceeds received by the Collateral Agent (or escrow agent), then
Contractor shall be entitled to relief to the extent permitted under Section
6.2A.7 of the Agreement.
10.Builder’s Risk Delayed Startup Insurance. Delayed startup coverage insuring
Owner and Lender, as their interests may appear, covering the Owner’s net
revenue or gross margin lost as a result of any loss or damage insured by
Section 1A.9 above resulting in a delay in Substantial Completion beyond the
Target Substantial Completion Date in an amount to be determined by Owner and
Lender but subject to commercial availability at a reasonable cost. Upon NTP,
Contractor shall extend the builder’s risk delayed startup insurance coverage
under the Stage 1 EPC Agreement to this Agreement, insuring the Stage 1
Liquefaction Facility for the amount required under the Stage 1 EPC Agreement
and extending the supplier’s extension sublimit for delayed startup coverage
under the Stage 1 EPC Agreement to the Liquefaction Facility. No later than
thirty (30) Days after NTP, Contractor shall extend the builder’s risk delayed
startup insurance coverage under the Stage 1 EPC Agreement to this Agreement,
insuring the Liquefaction Facility for an amount at least equal to the delayed
startup insurance limit under the Stage 1 EPC Agreement. No later than ninety
(90) Days after NTP, Contractor shall increase the limit of the builder’s risk
delayed startup insurance coverage to an amount to be determined by Owner and
Lender’s insurance advisor in consultation with Contractor and subject to
commercial availability at a reasonable cost. This coverage shall be on an
actual loss-sustained basis. Any proceeds from delay in startup insurance shall
be payable solely to the Lender or its designee and shall not in any way reduce
or relieve Contractor of any of its obligation or liabilities under the
Agreement.
Such insurance shall (a) have a deductible of not greater than sixty (60) Days
aggregate for all occurrences, except 90 days in the aggregate in the respect of
Windstorms, during the builder’s risk policy period, (b) include an interim
payments clause allowing for the monthly payment of a claim pending final
determination of the full claim amount, (c) cover loss sustained when access to
the Site is prevented due to an insured peril at premises in the vicinity of the
Site for a period not less than sixty (60) Days, (d) cover loss sustained due to
the action of a public authority preventing access to the Site due to imminent
or actual loss or destruction arising from an insured peril at premises in the
vicinity of the Site for a period not less than sixty (60) Days, (e) insure loss
caused by FLEXA named perils to


O-8



--------------------------------------------------------------------------------





Execution Version


finished Equipment (including machinery) while awaiting shipment at the premises
of a Subcontractor or Sub-subcontractor, (f) not contain any form of a
coinsurance provision or include a waiver of such provision, (g) cover loss
sustained due to the accidental interruption or failure, caused by an insured
peril of supplies of electricity, gas, sewers, water or telecommunication up to
the terminal point of the utility supplier with the Site for a period not less
than sixty (60) Days, (h) covering delays resulting from any item of
Construction Equipment whose loss or damage could result in a delay in
Substantial Completion beyond the deductible period of the delayed startup
insurance, and (i) an extension clause allowing the policy period to be extended
up to six (6) months without modification to the terms and conditions (other
than the deductible) of the policy and a pre-agreed premium.
11.    Marine Cargo Insurance. Cargo insurance insuring Contractor, Owner and
Lender, as their interests may appear, on a “warehouse to warehouse” basis
including land, air and marine transit insuring “all risks” of loss or damage on
a C.I.F. basis plus ten percent (10%) from the time the goods are in the process
of being loaded for transit until they are finally delivered to the Site
including shipment deviation, delay, forced discharge, re-shipment and
transshipment. Such insurance shall (a) include coverage for war, strikes,
theft, pilferage, non-delivery, charges of general average sacrifice or
contribution, salvage expenses, temporary storage in route, consolidation,
repackaging, refused and returned shipments, debris removal, (b) contain a
replacement by air extension clause, a 50/50 clause, a difference in conditions
for C.I.F. shipments, an errors and omissions clause, an import duty clause and
a non-vitiation clause (but subject to a paramount warranty for surveys of
critical items), (c) include an insufficiency of packing clause, (d) provide
coverage for sue and labor in an amount not less than $1,000,000 and (e) insure
for the replacement value of the largest single shipment on a C.I.F. basis plus
ten percent (10%).
To meet the marine cargo insurance requirements under this Attachment O,
Contractor shall, upon NTP, extend the marine cargo insurance coverage under the
Stage 1 EPC Agreement to this Agreement. Such extension shall meet the
requirements of this Attachment O and shall not relieve Contractor of any of its
responsibilities to meet the requirements of Attachment O under the Stage 1 EPC
Agreement, except that (unless expressly stated otherwise in this Section) any
limits, sublimits, deductibles, payments or other values stated herein shall not
be doubled or otherwise increased as a result of the extension of the marine
cargo insurance to this Agreement.
The property damage proceeds under the marine cargo policy shall be paid as
follows with respect to any one occurrence:
(i)
the first Ten Million U.S. Dollars (U.S.$10,000,000) of amounts paid under the
marine cargo insurance policy for property damage to the Liquefaction Facility
shall be paid by the insurance carrier directly to Contractor, which shall be
used by Contractor in connection with the repair, replacement or other necessary
work in connection with the Liquefaction Facility; and

(ii)
any amounts in excess of Ten Million U.S. Dollars (U.S.$10,000,000) for property
damage to the Liquefaction Facility shall (x) be paid by the insurance



O-9



--------------------------------------------------------------------------------





Execution Version


carrier directly to the Collateral Agent (or if there is no Collateral Agent, a
mutually agreed upon escrow agent), and Owner shall pay such insurance proceeds
to Contractor in accordance with Monthly Invoices submitted to Owner for the
completion by Contractor of repairs, replacement and other necessary work in
accordance with the restoration plan prepared by Contractor and approved by
Owner, the Administrative Agent, and the Independent Engineer and (y), provided
that the conditions set forth in clause (x) have been satisfied, be paid by
Owner to Contractor in accordance with the following schedule: (a) for the first
Five Million U.S. Dollars (U.S.$5,000,000) of marine cargo proceeds received by
the Collateral Agent (or escrow agent) for the Liquefaction Facility, Owner
shall have five (5) Business Days after the Collateral Agent’s (or escrow
agent’s) receipt of such proceeds to pay Contractor; (b) for the Forty Million
U.S. Dollars (U.S.$40,000,000) in marine cargo proceeds received by the
Collateral Agent (or escrow agent) for the Liquefaction Facility in excess of
the amounts referred to in clause (a) above, Owner shall have fifteen (15)
Business Days after the Collateral Agent’s (or escrow agent’s) receipt of such
proceeds to pay Contractor; and (c) and for any marine cargo proceeds received
by the Collateral Agent (or escrow agent) in excess of the amounts referred to
in clause (b), Owner shall have thirty (30) Business Days after the Collateral
Agent’s (or escrow agent’s) receipt of such proceeds to pay Contractor.
Notwithstanding the foregoing, under no circumstances shall Owner be required to
pay any marine cargo insurance proceeds to Contractor if Owner or Lender elects
not to repair or rebuild the Liquefaction Facility, except to the extent
Contractor has incurred costs in excess of the Ten Million U.S. Dollars
(U.S.$10,000,000) of marine cargo proceeds paid directly to Contractor for
safety, protection and salvage for the Liquefaction Facility. For the avoidance
of doubt, if there is a delay in the approval of the restoration plan beyond the
times specified in this Section 1A.11(ii)(y) (a), (b) or (c) through no fault of
Contractor, and Contractor satisfies all other conditions in Section 1A.11(ii)
for the payment of marine cargo proceeds received by the Collateral Agent (or
escrow agent), then Contractor shall be entitled to relief to the extent
permitted under Section 6.2A.7 of the Agreement.
12.    Marine Cargo Delayed Startup Insurance. Delayed startup insurance
insuring Owner and Lender, as their interests may appear, for the Owner’s net
revenue or gross margin lost due to a delay in achievement of Substantial
Completion beyond the Target Substantial Completion Date arising out of an event
insured by the marine cargo insurance. Such insurance shall (a) cover loss
sustained due to blockage/closure of specified waterways, (b) include an interim
payments clause allowing for the monthly payment of a claim pending final
determination of the full claim amount and (c) cover delay caused by loss,
breakdown or damage to the hull, machinery or equipment of the vessel or
aircraft on which the insured property is being transported, resulting in a
delay in achievement of Substantial Completion beyond the applicable Target
Substantial Completion Date in an amount to be determined by Owner and Lender
but subject to commercial availability at a reasonable cost. Prior to


O-10



--------------------------------------------------------------------------------





Execution Version


the shipment of any Equipment under this Agreement but in any event no later
than ninety (90) Days after NTP, Contractor shall extend the marine cargo
delayed startup insurance coverage under the Stage 1 EPC Agreement to this
Agreement, insuring the Liquefaction Facility for an amount to be determined by
Owner and Lender’s insurance advisor in consultation with Contractor and subject
to commercial availability at a reasonable cost. Such insurance shall have a
deductible of not greater than sixty (60) Days aggregate for all occurrences
during the policy period. Any proceeds from delay in startup insurance shall be
payable solely to Lender or its designee and shall not in any way reduce or
relieve Contractor of any of its obligation or liabilities under the Agreement.
13.    Marine General Liability Insurance. Marine general liability insurance
against claims for bodily injury, property damage, including Marine Contractual
Liability, Sudden and Accidental Pollution, and if applicable Tankerman’s
liability, Marine Terminal Operators Liability, and Charter’s liability, with a
U.S.$100,000,000 limit per occurrence provided that the policy aggregates, if
any, shall apply separately to claims occurring with respect to the Liquefaction
Facility. A maximum deductible or self-insured retention of U.S.$25,000 per
occurrence shall be allowed.
To meet the foregoing construction equipment floater, Contractor shall, upon
NTP, extend the construction equipment floater under the Stage 1 EPC Agreement
to this Agreement. Such extension shall meet the requirements of this Attachment
O and shall not relieve Contractor of any of its responsibilities to meet the
requirements of Attachment O under the Stage 1 EPC Agreement.
14.    Contractors Pollution Liability Insurance. Contractors pollution
liability insurance in an amount of U.S.$25,000,000 per occurrence and in the
aggregate insuring Contractors liability for (a) cleanup on or off the Site for
releases of pollutants, (b) Third Party liability (including bodily injury,
property damage, natural resource damages, Third Party property loss of
use/revenue, and cleanup) due to releases of pollutants, and (c) spills of
transported pollutants. If the policy is Claims Made then the policy should
include an extended two year reporting period for reporting incurred, but as yet
undiscovered claims arising from the Liquefaction Facility. A maximum deductible
or self-insured retention of U.S.$250,000 per occurrence shall be allowed.
To meet the foregoing Contractors pollution liability insurance requirements,
Contractor shall, upon NTP, extend the Contractors pollution liability insurance
coverage under the Stage 1 EPC Agreement to this Agreement. Such extension shall
meet the requirements of this Attachment O and shall not relieve Contractor of
any of its responsibilities to meet the requirements of Attachment O under the
Stage 1 EPC Agreement, except that the overall cumulative minimum limits for the
Liquefaction Facility shall be as follows: U.S.$25,000,000 per occurrence and in
the aggregate.
B.Time for Procuring and Maintaining Insurance. Contractor shall maintain in
full force and effect at all times (i) commencing from NTP (except as may
otherwise be expressly stated in this Attachment O), and (ii) continuing through
Substantial Completion and Owner taking care, custody, and control of Subproject
3, all coverages under this


O-11



--------------------------------------------------------------------------------





Execution Version


Attachment O (except in the case of products and completed operations coverage
under Section 1A.2 and 1A.4, which shall be maintained in full force and effect
for a further period of five (5) years). For LNTP No 1, LNTP No. 2, and LNTP No.
3, if Owner issues such LNTP (as applicable), Contractor shall comply with the
insurance requirements set forth therein. If the Parties execute a Change Order
for any additional LNTP Work, the Parties will include in such Change Order
agreed upon insurance coverages for such LNTP Work. For the avoidance of doubt,
in the event a coverage is no longer in effect under the Stage 1 EPC Agreement
because such coverage is no longer required, Contractor shall maintain such
coverage as required under this Agreement and this Attachment O.
C.Combination of Insurance Coverages. Contractor may combine any one or more of
the insurance coverages specified in Sections 1A.4, and 1A.7 into one (1)
policy, provided that the coverage provided by such combined policy shall meet
the requirements of Sections 1A.4, 1A.7 and 1A.13 and shall not provide less
coverage than that which would have been provided had the insurances been
procured separately under Sections 1A.4 and 1A.7. Contractor may also arrange
separate/stand-alone policies of insurance for any of the insurances required to
the extent it is economical to do so and still provides the required level of
insurance. For example, it may be required to place pollution insurance on a
stand-alone basis or some of the coverage for Windstorm risk may also need to be
placed on a stand-alone basis.
D.Insurance Companies. All insurance required to be obtained by Contractor
pursuant to this Agreement shall be from an insurer or insurers permitted to
conduct business as required by Applicable Law and shall be rated with either an
“A-: VIII” or better by Best’s Insurance Guide Ratings or “A-” or better by
Standard and Poor’s or A3 or better by Moody’s.
E.Subcontractor’s and Sub-subcontractor’s Insurance Requirements. Contractor
shall ensure that each Subcontractor and Sub-subcontractor shall either be
covered by the insurance provided by Contractor pursuant to this Agreement, or
by insurance procured by a Subcontractor or Sub-subcontractor. Should a
Subcontractor or Sub-subcontractor be responsible for procuring its own
insurance coverage, Contractor shall ensure that each such Subcontractor or
Sub-subcontractor shall procure and maintain insurance to the full extent
required of Contractor under this Agreement and shall be required to comply with
all of the requirements imposed on Contractor with respect to such
Contractor-provided insurance on the same terms as Contractor, except that
Contractor shall have the sole responsibility for determining the limits of
coverage required to be obtained by such Subcontractors or Sub-subcontractors in
accordance with reasonably prudent business practices. Subject to Section 7.1C
and Attachment EE of this Agreement, all such insurance shall be provided for at
the sole cost of Contractor or its Subcontractors or Sub-subcontractors. Failure
of Subcontractors or Sub-subcontractors to procure and maintain such insurance
coverage shall not relieve Contractor of its responsibilities under the
Agreement.
F.Named and Additional Insured.
1.The following insurance policies provided by Contractor shall include Owner
Group as Additional Insureds: employer’s liability, commercial automobile,
aircraft liability, hull and machinery, and protection and indemnity insurance.


O-12



--------------------------------------------------------------------------------





Execution Version


2.The following insurance policies provided by Contractor shall include Owner
Group as Named Insureds: commercial general liability, umbrella or excess
liability, builder’s risk, builder’s risk delayed startup, marine cargo, marine
cargo delayed startup and marine terminal liability operations, pollution
liability and marine general liability insurance. The following insurance
policies provided by Contractor shall include ConocoPhillips Company as an
additional insured to the extent of ConocoPhillips Company’s indemnity
obligations under the ConocoPhillips License Agreement: commercial general
liability and umbrella or excess liability.
G.Waiver of Subrogation and Waiver of Claims.
1.All policies of insurance provided by Contractor or any of its Subcontractors
or Sub-subcontractors pursuant to this Agreement shall include clauses providing
that each underwriter shall waive its rights of recovery, under subrogation or
otherwise, against Owner Group. The commercial general liability and umbrella or
excess liability policies provided by Contractor pursuant to this Agreement
shall include clauses providing that each underwriter shall waive its rights of
recovery, under subrogation or otherwise, against ConocoPhillips Company.
2.Contractor waives any and all claims, damages, losses, costs, and expenses
against Owner Group to the extent such claims, damages, losses, costs and
expenses have already been paid by the insurance procured by Contractor pursuant
to the Agreement.
H.Contractor’s Insurance is Primary. The insurance policies of Contractor and
its Subcontractors and Sub-subcontractors shall state that such coverage is
primary and non-contributory to any other insurance or self-insurance available
to or provided by the Owner Group.
I.Severability. All policies (other than in respect to worker’s compensation
insurance) shall insure the interests of the Owner Group regardless of any
breach or violation by Contractor or any other Party of warranties, declarations
or conditions contained in such policies, any action or inaction of Owner or
others, or any foreclosure relating to the Liquefaction Facility or any change
in ownership of all or any portion of the Liquefaction Facility.
J.Copy of Policy. At Owner’s request, Contractor shall promptly provide Owner
certified copies of each of the insurance policies of Contractor, or if the
policies have not yet been received by Contractor, then with binders of
insurance, duly executed by the insurance agent, broker or underwriter fully
describing the insurance coverages effected.
K.Limitation of Liability. Types and limits of insurance shall not in any way
limit any of Contractor’s obligations, responsibilities or liabilities under
this Agreement.
L.Jurisdiction. All insurance policies shall include coverage for jurisdiction
within the United States of America or other applicable jurisdiction.
M.Miscellaneous. Contractor and its Subcontractors and Sub-subcontractors shall
do nothing to void or make voidable any of the insurance policies purchased and
maintained by


O-13



--------------------------------------------------------------------------------





Execution Version


Contractor or its Subcontractors or Sub-subcontractors hereunder. Contractor
shall promptly give Owner and Lender notice in writing of the occurrence of any
casualty, claim, event, circumstance, or occurrence that may give rise to a
claim under an insurance policy hereunder and arising out of or relating to the
performance of the Work. In addition, Contractor shall ensure that Owner is kept
fully informed of any subsequent action and developments concerning the same,
and assist in the investigation of any such casualty, claim, event, circumstance
or occurrence.
N.Instructions for Certificate of Insurance. Contractor’s certificate of
insurance form, completed by Contractor’s insurance agent, broker or
underwriter, shall reflect all of the insurance required by Contractor, the
recognition of additional insured status, waivers of subrogation, and
primary/non-contributory insurance requirements contained in this Attachment O
and elsewhere in this Agreement.
O.Certificate of Insurance Requirements. Prior to the commencement of any Work
under this Agreement and in accordance with Section 1B of this Attachment O,
Contractor shall deliver to Owner certificates of insurance reflecting all of
the insurance required of Contractor under this Agreement. All certificates of
insurance and associated notices and correspondence concerning such insurance
shall be addressed to the contact information listed in the Agreement for
notices, plus the following: Corpus Christi Liquefaction, LLC, 700 Milam Street,
Suite 1900, Houston, Texas 77002, Facsimile: ***, Attn: ***.
In addition, each such certificate of insurance for employer’s liability,
commercial automobile liability, aircraft, hull and machinery, and protection
and indemnity insurance shall include the following language:
“Additional Insured: Corpus Christi Liquefaction, LLC, Lender and each of their
respective subsidiaries, affiliates, partners, co-venturers, agents, officers,
directors and employees named as Additional Insureds on employer’s liability,
commercial liability, aircraft, hull and machinery, and protection and indemnity
insurance. The coverage afforded the Additional Insured under these policies
shall be primary insurance. If the Additional Insured has other insurance which
is applicable to a loss or claim, such other insurance shall be on an excess or
contingent basis.”
“Waiver of Subrogation in favor of Additional Insureds as respects all policies
required hereunder.”
In addition, each such certificate of insurance for commercial general
liability, umbrella or excess liability, builder’s risk, builder’s risk delayed
start up, marine cargo, marine cargo delayed start up, marine general liability
and pollution liability insurance shall include the following language:
“Named Insured: Corpus Christi Liquefaction, LLC, Lender and each of their
respective subsidiaries, affiliates, partners, co-venturers, agents, officers,
directors and employees as Named Insureds on commercial general liability,
umbrella or excess liability, builder’s risk, builder’s risk delayed start up,
marine cargo, marine cargo delayed start up, pollution liability and marine
general liability insurance. The coverage afforded the Named Insured under


O-14



--------------------------------------------------------------------------------





Execution Version


these policies shall be primary insurance. If the Named Insured has other
insurance which is applicable to a loss or claim, such other insurance shall be
on an excess or contingent basis.”
“Waiver of Subrogation in favor of Named Insureds as respects all policies
required hereunder.”
P.Acceptable Policy Terms and Conditions: All policies of insurance required to
be maintained by Contractor shall be written on reasonable and customary policy
forms with conditions and exclusions consistent with insurance written for
facilities of similar size and scope as the combined Stage 1 and Stage 2
Liquefaction Facilities.
Q.Deductibles. Contractor and Owner shall bear the cost of deductibles under the
insurance provided by Contractor pursuant to this Attachment O in accordance
with the allocation of risk found elsewhere in this Agreement; provided,
however, with respect to a loss covered by the builder’s risk insurance policy
or would have been covered but for the existence of the deductible for a
Windstorm event, Owner shall be responsible for that portion of the deductible
greater than U.S.$2,000,000 but less than U.S.$7,500,000 with respect to the
Liquefaction Facility.
2.Policy Cancellation and Change: All policies of insurance required to be
maintained pursuant to this Attachment O shall be endorsed so that if at any
time they are canceled, or their coverage is reduced (by any party including the
insured) so as to affect the interests of Owner or Lender, such cancellation or
reduction shall not be effective as to Owner or Lender for sixty (60) Days after
receipt by Owner and Lender of written notice from such insurer of such
cancellation or reduction, provided that (i) cancellation or reduction for
marine cargo war risk shall not be effective for seven (7) Days after receipt by
Owner and Lender of written notice from such insurer of such cancellation or
reduction and (ii) for non-payment of premium, cancellation or reduction shall
not be effective for ten (10) Days after receipt by Owner and Lender of written
notice from such insurer of such cancellation or reduction.
3.Reports: Contractor will advise Owner and Lender in writing promptly of (1)
any material changes in the coverage or limits provided under any policy
required by this Attachment O and (2) any default in the payment of any premium
and of any other act or omission on the part of Contractor which may invalidate
or render unenforceable, in whole or in part, any insurance being maintained by
the Contractor pursuant to this Attachment O.
4.Control of Loss: If commercially feasible, all policies of insurance required
to be maintained pursuant to this Attachment O, wherein more than one insurer
provides the coverage on any single policy, shall have a clause (or a separate
agreement among the insurers) wherein all insurers have agreed that the lead
insurers shall have full settlement authority on behalf of the other insurers.
5.Loss Survey: All policies of insurance required to be maintained pursuant to
this Attachment O, wherein more than one insurer provides the coverage on any
single policy, shall have a clause (or a separate agreement among the insurers)
wherein all insurers have agreed upon the employment of a single firm to survey
and investigate all losses on behalf of the insurers.


O-15



--------------------------------------------------------------------------------





Execution Version


6.Miscellaneous Policy Provisions: All insurance policies providing builder's
risk, builder’s risk delayed startup, marine cargo or marine cargo delayed
startup (i) shall not include any annual or term aggregate limits of liability
except as expressly stated in this Attachment O, (ii) shall not have any
aggregate limits of liability apply separately with respect to the Subprojects,
(iii) shall have aggregate limits for Windstorms and earth movement and (iv) if
commercially feasible, shall not include a clause requiring the payment of
additional premium to reinstate the limits after loss except for insurance
covering the perils of Windstorms and earth movement.
7.Lender Requirements: Contractor agrees to cooperate with Owner and as to any
changes in or additions to the foregoing insurance provisions made necessary by
requirements imposed by Lender (including additional insured status, notice of
cancellation, certificates of insurance), provided that any resulting costs of
increased coverage shall be reimbursable by Owner and provided further that no
such requirements shall materially adversely affect Contractor’s risk exposure.
All policies of insurance required to be maintained pursuant to this Attachment
O shall contain terms and conditions reasonably acceptable to Owner after
consultation with Lender.
8.No Limitation of Requirements in Stage 1 EPC Agreement: Nothing in this
Attachment O shall be construed to limit the requirements or obligations of
Contractor under the Stage 1 EPC Agreement, including the waivers of subrogation
and waivers of claims contained in Attachment O to the Stage 1 EPC Agreement.




O-16



--------------------------------------------------------------------------------






Execution Version


ATTACHMENT P
CONTRACTOR PERMITS FOR STAGE 2
Contractor shall be responsible for obtaining all of the following Permits and
any and all other Permits not listed below but required for the performance of
the Work, except for the Owner Permits set forth in Attachment Q.
PERMIT OR APPROVAL
REGULATORY REFERENCE
RESPONSIBLE AGENCY
REGULATED ACTIVITY
TECHNICAL INFORMATION NEEDED FOR APPLICATION
 DATE REQUIRED
COMMENTS
Notice of Proposed Construction or Alteration - for temporary structures 200 ft.
AGL
FAA FORM 7460-1; §77.13 Construction or alteration requiring notice.
Federal Aviation Administration
Temporary equipment or structures rising to 200 ft. AGL or higher which may pose
aviation hazard.
Location and height of equipment or structures 200 ft. AGL or higher.
30 Days prior to equipment erection.
 
Radio licenses / channel frequency use
Federal Communications Commission; Universal Licensing System; Code of Federal
Regulations
- Title 47
Federal Communications Commission
Use of radios and other wireless transmitting devices.
Frequencies to be used; base transmission equipment and repeater tower
locations.
Prior to equipment use on Site.
 



P-1



--------------------------------------------------------------------------------





Execution Version


PERMIT OR APPROVAL
REGULATORY REFERENCE
RESPONSIBLE AGENCY
REGULATED ACTIVITY
TECHNICAL INFORMATION NEEDED FOR APPLICATION
 DATE REQUIRED
COMMENTS
Notification of Waste Activity - Construction
Texas Administrative Code
TITLE 30 ENVIRONMENTAL QUALITY
PART 1 TEXAS COMMISSION ON ENVIRONMENTAL QUALITY
CHAPTER 330 MUNICIPAL SOLID WASTE
Texas Commission on Environmental Quality
Waste generation, management, transportation, recycling, and disposal
Location and description of waste generating activities. Owner waste ID number
is required.
30 Days prior to Site activities which will generate wastes.
 
Industrial Solid Waste Notice of Registration
Texas Administrative Code
TITLE 30 ENVIRONMENTAL QUALITY
PART 1 TEXAS COMMISSION ON ENVIRONMENTAL QUALITY
CHAPTER 335 INDUSTRIAL SOLID WASTE AND MUNICIPAL HAZARDOUS WASTE
Texas Commission on Environmental Quality
Hazardous waste generation, management, transportation, recycling, and disposal
Location and description of waste generating activities. Owner waste ID number
is required.
30 Days prior to Site activities which will generate wastes.
 
Over-dimension / overweight loads
TRANSPORTATION CODE TITLE 7. VEHICLES AND TRAFFICSUBTITLE E. VEHICLE SIZE AND
WEIGHTCHAPTER 621. GENERAL PROVISIONS RELATING TO VEHICLE SIZE AND WEIGHT
Texas Department of Motor Vehicles
Transportation of over-dimension or over-weight loads.
Size and dimension of load; route to be followed.
Prior to transportation activities.
 



P-2



--------------------------------------------------------------------------------





Execution Version


PERMIT OR APPROVAL
REGULATORY REFERENCE
RESPONSIBLE AGENCY
REGULATED ACTIVITY
TECHNICAL INFORMATION NEEDED FOR APPLICATION
 DATE REQUIRED
COMMENTS
Radioactive Material License - NDE
25 TAC §289.202; Standards for Protection Against Radiation from Radioactive
Materials
Texas Department of State Health Services - Radiation Control Program
Use of radioactive isotopes for NDE. Installation of radioactive isotopes for
instruments, gauges or other controls.
Type and quantity of the isotopes to be used. Protective actions to be taken to
reduce impact to personnel and public from radiation.
Prior to the use of radioactive isotopes.
 
Development Permit (Temporary Facilities only)
 
San Patricio County
Installation of trailers; warehouses; or other occupied structures.
Size and location of development.
Prior to construction of temporary facilities, in consultation with county
building officials.
 
 
 
 
 
 
 
 



P-3



--------------------------------------------------------------------------------





Execution Version


PERMIT OR APPROVAL
REGULATORY REFERENCE
RESPONSIBLE AGENCY
REGULATED ACTIVITY
TECHNICAL INFORMATION NEEDED FOR APPLICATION
 DATE REQUIRED
COMMENTS
Building Permit - Temporary Facilities
 
San Patricio County
Installation of temporary buildings.
Architectural details of buildings, materials of construction, life-safety
designs, egress, lighting, expected occupancy.
Prior to construction of temporary buildings; in consultation with county
building officials.
 
Water
connection
permit for
temporary
construction
facilities
 
San Patricio County
Connection to
public water
supply.
Location of
connection;
quantity of
water required;
details of piping
and
appurtenances
to prevent
contamination
of public water
supply.
Prior to
connection to
public water
system.
 
Traffic control on public roads
 
Texas Department of Public Safety; County Sheriff; Municipal Police
Use of traffic control devices; signage; or personnel on public roads.
Location and type of traffic controls to be implemented.
Prior to need.
 











P-4



--------------------------------------------------------------------------------






Execution Version


ATTACHMENT Q
OWNER PERMITS FOR STAGE 2


Owner shall obtain the Owner Permits listed below.


PERMIT OR APPROVAL
REGULATORY REFERENCE
RESPONSIBLE AGENCY
REGULATED ACTIVITY
TECHNICAL INFORMATION NEEDED FOR APPLICATION
DATE REQUIRED
COMMENTS
Notice of Proposed Construction or Alteration - FAA Form 7460-1
14 CFR Part 77
Federal Aviation Administration (FAA)
Construction or use of obstructions, including cranes, in navigable airspace
Evaluation/Airport Airspace Analysis (OE/AAA) is required if the Liquefaction
Facility will have structures greater than 200 feet or is within 20,000 feet
from an airport meeting certain obstruction requirements. (see Section 77.13(a))

Locations and dimensions of any other significant structures.
Earlier of: (1) 30 Days prior to the construction or alteration is to begin; or
(2) date an application for a construction permit is to be filed.
Submitted: 07/17/12
Received: 01/29/13
Natural Gas Act (NGA) Section 3 Application
15 U.S.C. § 717b (2006), and Parts 153 and 380 of the FERC’s regulations, 18
C.F.R. Parts 153 and 380 (2012)
Federal Energy Regulatory Commission (FERC)
LNG Terminal
Environmental Resource Reports 1-13 submitted with FERC Application and
subsequent environmental info requests.
NTP
Submitted: 08/31/12
Received: 12/30/14
NGA Section 7(c) Application
15 U.S.C. § 717f(c) (2006), and Parts 157, 284, and 380 of the FERC’s
regulations, 18 C.F.R. Parts 157, 284, and 380 (2012)
FERC
Pipeline
Environmental Resource Reports 1-13 submitted with FERC Application and
subsequent environmental info requests.
NTP
Submitted: 08/31/12
Received: 12/30/14



Q-1



--------------------------------------------------------------------------------





Execution Version




PERMIT OR APPROVAL
REGULATORY REFERENCE
RESPONSIBLE AGENCY
REGULATED ACTIVITY
TECHNICAL INFORMATION NEEDED FOR APPLICATION
DATE REQUIRED
COMMENTS
Section 10/404
Impacts to Waters of the U.S. (including wetlands)
33 CFR 320 to 330
U.S. Army Corps of Engineers (USACOE)
Construction activities in lakes, streams, wetlands
Amendment to permit for liquefaction and pipeline facilities.
NTP or as specified in FERC Authorization
Submitted: 08/31/12
Received: 07/23/14
Essential Fish Habitat
Magnuson/Stevens Act
NOAA Fisheries
Construction in marine environment
Consultation
NTP or as specified in FERC Authorization
Submitted: 01/12/12
Received: 07/23/14 in association with USACE Permit
Federal Endangered Species Consultation
Section 7 of the Endangered Species Act (ESA)
NOAA Fisheries
Impacts to marine listed threatened and endangered species
Consultation
NTP or as specified in FERC Authorization
Submitted: 01/12/12
Received: 10/29/12
Federal Endangered Species Consultation
Section 7 of the Endangered Species Act (ESA)
U.S. Fish and Wildlife Service
Impacts to terrestrial listed threatened and endangered species
Consultation
NTP or as specified in FERC Authorization
Submitted: 01/12/12
Received: 09/06/13
Navigation and Marine Safety issues associated with the LNG terminal ship
traffic
33 CFR 7.007
U.S. Coast Guard
Navigation and Marine Safety issues associated with the LNG terminal ship
traffic
● Letter of Intent
● Waterway Suitability Assessment
NTP or as specified in FERC Authorization
Letter of Intent submitted on 12/13/11. WSA submitted on 08/30/12, addendum
submitted 01/28/13. USCG; Letter of Recommendation received on 03/21/13.











Q-2



--------------------------------------------------------------------------------





Execution Version




PERMIT OR APPROVAL
REGULATORY REFERENCE
RESPONSIBLE AGENCY
REGULATED ACTIVITY
TECHNICAL INFORMATION NEEDED FOR APPLICATION
DATE REQUIRED
COMMENTS
Authorization to Export LNG to FTA nations
Section 3 of the Natural Gas Act and Part 590 of the Department
of Energy’s regulations
U.S. Dept. of Energy
Long-term multi-contract authorization to export LNG by vessel to free trade
agreement nations.
Application
NTP
Submitted: 08/31/12
Received: 10/16/12
Authorization to Export LNG to non-FTA nations
Section 3 of the Natural Gas Act and Part 590 of the Department
of Energy’s regulations
U.S. Dept. of Energy
Long-term multi-contract authorization to export LNG by vessel to non-free trade
agreement nations.
Application
NTP
Submitted: 08/31/12
Received: 05/12/15
Prevention of Significant Deterioration (PSD) Permit
40 CFR Parts 50-99; 30 TAC 100-122
Texas Commission on Environmental Quality (TCEQ)
Construction of major source of air emissions — CCL Terminal
● Air pollution emissions and control equipment data
● Locations and dimensions of major structures
● Air quality impact modeling
● BACT determinations


NTP or as specified in FERC Authorization
Submitted: 08/31/12
Received: 09/16/14
Title V Operating Permit
40 CFR Part 70; 30 TAC 122
TCEQ
Operation of major source of air emissions — CCL Terminal
 
NTP or as specified in FERC Authorization
Submitted: 11/06/12
Received: 07/29/15

















Q-3



--------------------------------------------------------------------------------





Execution Version




PERMIT OR APPROVAL
REGULATORY REFERENCE
RESPONSIBLE AGENCY
REGULATED ACTIVITY
TECHNICAL INFORMATION NEEDED FOR APPLICATION
DATE REQUIRED
COMMENTS
Spill Prevention, Control and Countermeasure Plan (SPCC) for Operating Facility
40 CFR Part 112
EPA
Onsite storage of oil in quantities greater than threshold amounts
1. Oil storage inventory including maximum capacity
2. Description of measures to prevent an oil spill
3. Description of how personnel will respond to an oil spill
Prior to RFSU
This is not a permit, but rather an operating plan that must be updated prior to
operating the Liquefaction Facility.
RCRA Small Quantity Hazardous Waste Generator Identification Number
16 TAC 3.98
Railroad Commission of Texas (RRC)/EPA
Onsite generation of hazardous waste in quantities greater than threshold
amounts
Expected hazardous waste accumulation
NTP or as specified in FERC Authorization
Submitted: 03/11/15
Received: 05/06/15
Coastal Zone Consistency Determination / Water Quality Certification under
Section 401
 31 TAC Part 16
RRC
Triggered by application for a USACOE Section 404 Permit
Submitted as a part of the USACE 404 Application
NTP or as specified in FERC Authorization
Submitted: 08/31/12
Received: 11/14/13
NPDES Permit Application -
Waste Water
Federal Water Pollution Control Act of 1972, as amended by the Clean Water Act
of 1977 and the Water Quality Act of 1987
U.S. Environmental Protection Agency (EPA)
Discharge of RO Reject Water, STP Waste Water, & IAC Water
Expected flows and characteristics
Must receive prior to operation and water discharge.
Submitted: 02/28/13
Received: 01/28/14

Amendment Submitted: 10/26/16
NPDES Stormwater Construction Permit for CCL Terminal
Federal Water Pollution Control Act of 1972, as amended by the Clean Water Act
of 1977 and the Water Quality Act of 1987
EPA
Storm water runoff
NA
NA
Facility is exempt from construction stormwater permit requirements





Q-4



--------------------------------------------------------------------------------





Execution Version




PERMIT OR APPROVAL
REGULATORY REFERENCE
RESPONSIBLE AGENCY
REGULATED ACTIVITY
TECHNICAL INFORMATION NEEDED FOR APPLICATION
DATE REQUIRED
COMMENTS
NPDES Discharge Permit for Hydrostatic Test Water Discharge
Federal Water Pollution Control Act of 1972, as amended by the Clean Water Act
of 1977 and the Water Quality Act of 1987
EPA
Hydrostatic Test Water Discharge from LNG Tanks, facility piping, and ancillary
tanks
Application
Must receive prior to water discharge
Submitted: 11/26/13
Received: 07/01/14

Amendment Submitted: 05/05/17
NPDES Storm Water Construction Permit Notice of Termination
Federal Water Pollution Control Act of 1972, as amended by the Clean Water Act
of 1977 and the Water Quality Act of 1987
EPA
Storm water runoff
NA
NA
Facility is exempt from construction stormwater permit requirements
State threatened and endangered species clearance
NEPA/FERC
Texas Parks and Wildlife Department (TPWD)
Assessment of site habitation by listed (threatened or endangered) species
Consultation
NTP or as specified in FERC Authorization
Submitted: 01/13/12
Received: 08/22/12
Historic Preservation Approval
Section 106 of the National Historic Preservation Act of 1966
Texas Historical Commission
Federal oversight requires compliance with Section 106
● Phase I Survey Report
● Unanticipated Discoveries Plan


NTP or as specified in FERC Authorization
Submitted: 01/13/12
Received: 08/15/12









Q-5



--------------------------------------------------------------------------------





Execution Version






PERMIT OR APPROVAL
REGULATORY REFERENCE
RESPONSIBLE AGENCY
REGULATED ACTIVITY
TECHNICAL INFORMATION NEEDED FOR APPLICATION
DATE REQUIRED
COMMENTS
Letter Order Authorizing Start-up of Liquefaction Train
FERC Order
U.S. Federal Energy Regulatory Commission (FERC)
LNG Facility
Environmental Resource Reports 1-13 submitted with FERC Application and
subsequent environmental info requests.
Prior to Start-up
 
FERC Authorization, including compliance with Issued Conditions
FERC Order
U.S. Federal Energy Regulatory Commission (FERC)
LNG Facility
Response to FERC issued conditions requiring implementation plans
CCL to identify actions and timeline for response support
 







































Q-6



--------------------------------------------------------------------------------






Execution Version


ATTACHMENT R


STAGE 2 FORM OF IRREVOCABLE, STANDBY LETTER OF CREDIT
[to be issued on letterhead of Issuing Bank]


IRREVOCABLE STANDBY LETTER OF CREDIT NO. ________
DATE: [                ]
AMOUNT OF: U.S.$ [            ]
BENEFICIARY:
APPLICANT AND ACCOUNT PARTY:
 
 
CORPUS CHRISTI LIQUEFACTION, LLC
BECHTEL OIL, GAS AND CHEMICALS, INC.
700 MILAM, SUITE 1900
3000 POST OAK BOULEVARD
HOUSTON, TEXAS 77002
HOUSTON, TEXAS 77056
FACSIMILE: ***
FACSIMILE: ***
ATTN: ***
ATTN: [            ]



WE HEREBY ISSUE OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO. __________ (THIS
“LETTER OF CREDIT”) IN FAVOR OF CORPUS CHRISTI LIQUEFACTION, LLC, AS
BENEFICIARY, FOR AN INITIAL AMOUNT OF TWO HUNDRED THIRTY SIX MILLION U.S.
DOLLARS ($236,000,000) (THE “STATED AMOUNT”) AT THE REQUEST AND FOR THE ACCOUNT
OF BECHTEL OIL, GAS AND CHEMICALS, INC., AS APPLICANT.
WE ARE INFORMED THAT THIS LETTER OF CREDIT IS ISSUED ON BEHALF OF THE APPLICANT
TO SUPPORT APPLICANT’S OBLIGATIONS UNDER THAT CERTAIN AMENDED AND RESTATED FIXED
PRICE SEPARATED TURNKEY AGREEMENT FOR THE ENGINEERING, PROCUREMENT AND
CONSTRUCTION OF THE CORPUS CHRISTI STAGE 2 LIQUEFACTION FACILITY, DATED AS OF
[        , 20    ], BY AND BETWEEN APPLICANT AND BENEFICIARY (AS AMENDED,
RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE
“AGREEMENT”).
FUNDS UNDER THIS LETTER OF CREDIT ARE AVAILABLE BY PAYMENT AGAINST THE
PRESENTATION OF YOUR DRAFT(S) DRAWN AT SIGHT ON [INSERT ISSUING BANK’S NAME AND
ADDRESS] (THE “ISSUING BANK”) IN SUBSTANTIALLY THE FORM OF ANNEX I ATTACHED
HERETO AND ACCOMPANIED BY A DRAWING CERTIFICATE DULY SIGNED IN SUBSTANTIALLY THE
FORM OF ANNEX II OR ANNEX VI ATTACHED HERETO APPROPRIATELY COMPLETED. DOCUMENTS
MUST BE PRESENTED TO ISSUING BANK IN ONE LOT.
PARTIAL DRAWINGS ARE PERMITTED. ALL BANKING CHARGES UNDER THIS LETTER OF CREDIT
ARE FOR ACCOUNT OF THE APPLICANT.
THIS LETTER OF CREDIT IS TRANSFERABLE IN ITS ENTIRETY AND NOT IN PART, UPON
NOTICE BY BENEFICIARY TO ISSUER, IN THE FORM OF ANNEX III ATTACHED HERETO
APPROPRIATELY COMPLETED; PROVIDED, HOWEVER, THAT THIS LETTER OF CREDIT MAY NOT
BE TRANSFERRED TO ANY PERSON IF SUCH TRANSFER TO, OR DRAWING UNDER THIS LETTER
OF CREDIT BY, SUCH PERSON WOULD BE PROHIBITED OR BLOCKED UNDER ANY U.S.
EXECUTIVE ORDER, LAW OR ANY RULE OR REGULATION OF THE OFFICE OF FOREIGN ASSETS
CONTROL OF THE U.S. TREASURY DEPARTMENT OR THE U.S. COMMERCE DEPARTMENT, AND ANY
ATTEMPTED TRANSFER WHICH VIOLATES THIS PROVISION SHALL BE NULL AND VOID.


R-1



--------------------------------------------------------------------------------





Execution Version


THE STATED AMOUNT SHALL BE AUTOMATICALLY AND PERMANENTLY REDUCED BY THE AMOUNT
OF ANY DRAWING RECEIVED BY BENEFICIARY PURSUANT TO THIS LETTER OF CREDIT [INSERT
ENTIRE LETTER OF CREDIT REFERENCE, ALL NUMBERS AND LETTERS].
THE STATED AMOUNT OF THIS LETTER OF CREDIT SHALL DECREASE TO AN AGGREGATE AMOUNT
OF NINETY FOUR MILLION FOUR HUNDRED THOUSAND U.S. DOLLARS ($94,400,000) AFTER
ISSUING BANK’S RECEIPT FROM BENEFICIARY OF WRITTEN NOTICE THAT (A) SUBSTANTIAL
COMPLETION HAS OCCURRED, (B) CONTRACTOR HAS PAID ALL DELAY LIQUIDATED DAMAGES
OWED, AND (C) CONTRACTOR HAS ACHIEVED THE PERFORMANCE GUARANTEE OR PAID ALL
PERFORMANCE LIQUIDATED DAMAGES, WHICH SHALL BE IN SUBSTANTIALLY THE FORM OF
ANNEX IV ATTACHED HERETO APPROPRIATELY COMPLETED.
THIS LETTER OF CREDIT SHALL EXPIRE ON [__________, 20__] BUT SUCH EXPIRATION
DATE SHALL BE AUTOMATICALLY EXTENDED FOR A PERIOD OF ONE YEAR ON [________,
20__], AND ON EACH SUCCESSIVE EXPIRATION DATE THEREAFTER, UNLESS (A) AT LEAST 90
CALENDAR DAYS BEFORE THE THEN CURRENT EXPIRATION DATE WE NOTIFY BOTH BENEFICIARY
AND APPLICANT, BY CERTIFIED MAIL, AT THEIR RESPECTIVE ADDRESSES SET FORTH ABOVE,
THAT WE HAVE DECIDED NOT TO EXTEND THIS LETTER OF CREDIT BEYOND THE THEN CURRENT
EXPIRATION DATE, OR (B) BEFORE THE THEN CURRENT EXPIRATION DATE, BENEFICIARY
PROVIDES WRITTEN NOTICE TO US IN SUBSTANTIALLY THE FORM OF ANNEX V (I) OF THE
EXPIRATION OF THE “DEFECT CORRECTION PERIOD” (AS DEFINED IN THE AGREEMENT), OR
(II) THAT THE AGREEMENT HAS OTHERWISE EXPIRED. IN THE EVENT BENEFICIARY IS SO
NOTIFIED BY US PURSUANT TO CLAUSE (A) OF THE IMMEDIATELY PRECEDING SENTENCE, ANY
UNUSED PORTION OF THIS LETTER OF CREDIT SHALL BE IMMEDIATELY AVAILABLE FOR
PAYMENT TO BENEFICIARY UPON BENEFICIARY’S PRESENTMENT OF DRAFTS DRAWN AT SIGHT
IN SUBSTANTIALLY THE FORM OF ANNEX I AND ANNEX VI ATTACHED HERETO APPROPRIATELY
COMPLETED NO EARLIER THAN THIRTY (30) CALENDAR DAYS PRIOR TO THE THEN CURRENT
EXPIRATION DATE.
IF WE RECEIVE YOUR DRAFT AND DRAWING CERTIFICATE IN FULL COMPLIANCE WITH THE
TERMS AND CONDITIONS OF THIS LETTER OF CREDIT AT OR BEFORE 12:00 NOON NEW YORK
TIME ON A BUSINESS DAY, WE WILL HONOR YOUR DEMAND FOR PAYMENT NO LATER THAN THE
CLOSE OF BUSINESS ON THE NEXT FOLLOWING BUSINESS DAY. IF WE RECEIVE YOUR DRAFT
AND DRAWING CERTIFICATE IN FULL COMPLIANCE WITH THE TERMS AND CONDITIONS OF THIS
LETTER OF CREDIT AFTER 12:00 NOON NEW YORK TIME ON A BUSINESS DAY, WE WILL HONOR
YOUR DEMAND FOR PAYMENT NO LATER THAN THE CLOSE OF BUSINESS ON THE SECOND
BUSINESS DAY FOLLOWING SUCH RECEIPT. “BUSINESS DAY” MEANS ANY DAY OTHER THAN A
SATURDAY, A SUNDAY OR ANY OTHER DAY COMMERCIAL BANKS IN THE UNITED STATES OF
AMERICA ARE AUTHORIZED OR REQUIRED TO BE CLOSED, AND A DAY ON WHICH PAYMENTS CAN
BE EFFECTED ON THE FEDWIRE SYSTEM.
IF A DEMAND FOR PAYMENT MADE BY BENEFICIARY HEREUNDER DOES NOT, IN ANY INSTANCE,
CONFORM TO THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT, THE ISSUER SHALL
GIVE BENEFICIARY AND APPLICANT PROMPT NOTICE THAT THE DEMAND FOR PAYMENT WAS NOT
EFFECTED IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT,
STATING THE REASONS THEREFORE AND THAT THE ISSUER WILL HOLD ANY DOCUMENTS AT
BENEFICIARY’S DISPOSAL OR UPON BENEFICIARY’S INSTRUCTIONS RETURN THE SAME TO
BENEFICIARY. UPON BEING NOTIFIED THAT THE DEMAND FOR PAYMENT WAS NOT EFFECTED IN
CONFORMITY WITH THIS LETTER OF CREDIT, BENEFICIARY MAY ATTEMPT TO CORRECT ANY
SUCH NON-CONFORMING DEMAND FOR PAYMENT.


R-2



--------------------------------------------------------------------------------





Execution Version


WE WILL USE COMMERCIALLY REASONABLE EFFORTS TO PROMPTLY NOTIFY BENEFICIARY AND
APPLICANT IF WE FILE A PETITION UNDER ANY BANKRUPTCY, INSOLVENCY, OR SIMILAR LAW
OR IF WE HAVE AN INVOLUNTARY PETITION UNDER ANY BANKRUPTCY, INSOLVENCY, OR
SIMILAR LAW FILED AGAINST US, AND SUCH PROCEEDING IS NOT DISMISSED OR STAYED ON
OR BEFORE THE 60TH COURT DAY AFTER ENTRY THEREOF; PROVIDED THAT TO THE EXTENT OF
ANY TELEVISION PROGRAM, NEWSPAPER OR OTHER PUBLICATION PROVIDES ANY COVERAGE
REGARDING ANY SUCH PETITION, WE SHALL BE DEEMED TO HAVE PROVIDED ANY NOTICES
THAT ARE REQUIRED HEREIN. FOR THE WRITTEN NOTICE SPECIFIED IN PARAGRAPH 2 OF
ANNEX II, THE CONTENTS OF SUCH NOTICE OR INVOICE, AS THE CASE MAY BE, SHALL NOT
BE CONSIDERED AS A TERM OF DRAWING. THE ONLY PURPOSE FOR PRESENTATION OF SUCH
NOTICE OR INVOICE IS TO NOTE THE DATE ON SUCH NOTICE OR INVOICE AND TO VERIFY
THAT AT LEAST TEN (10) CALENDAR DAYS HAVE ELAPSED SINCE ISSUANCE OF THE NOTICE
OR RECEIPT OF THE INVOICE.
EXCEPT AS OTHERWISE EXPRESSLY STATED HEREIN, THIS LETTER OF CREDIT IS SUBJECT TO
THE INTERNATIONAL STANDBY PRACTICES (1998), INTERNATIONAL CHAMBER OF COMMERCE
PUBLICATION NO. 590 (“ISP98”), WHICH SHALL IN ALL RESPECTS BE DEEMED A PART
HEREOF AS FULLY AS IF INCORPORATED IN FULL HEREIN, EXCEPT AS MODIFIED HEREBY.
THIS LETTER OF CREDIT IS ALSO SUBJECT TO THE LAWS OF THE STATE OF NEW YORK AND
SHALL, AS TO MATTERS NOT GOVERNED BY ISP98, BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF SUCH STATE, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW THAT WOULD REQUIRE THE APPLICATION OF THE LAW OF ANOTHER
JURISDICTION. THE UNCITRAL CONVENTION ON INDEPENDENT GUARANTEES AND STANDBY
LETTERS OF CREDIT DOES NOT APPLY TO THIS LETTER OF CREDIT.
THIS LETTER OF CREDIT SETS FORTH IN FULL THE TERMS OF OUR UNDERTAKING AND SUCH
UNDERTAKING SHALL NOT IN ANY WAY BE MODIFIED OR AMPLIFIED BY REFERENCE TO ANY
DOCUMENT, INSTRUMENT, OR AGREEMENT REFERRED TO HEREIN OTHER THAN ISP98.


                            
[NAME OF ISSUING U.S. BANK]
 
 
BY:
 
NAME:
 
TITLE:
 
 
 
BY:
 
NAME:
 
TITLE:
 







R-3



--------------------------------------------------------------------------------





Execution Version


ANNEX I


IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER __________


DRAFT


______________________, 20___





PAY AT SIGHT TO ORDER OF OURSELVES ___________________________ AND ____/100 U.S.
DOLLARS (U.S.$______________). THIS DRAFT IS PRESENTED UNDER IRREVOCABLE STANDBY
LETTER OF CREDIT NO. _____________ DATED ____________________, ISSUED FOR THE
ACCOUNT OF BECHTEL OIL, GAS AND CHEMICALS, INC.




TO:    [ISSUING BANK NAME]
[ISSUING BANK ADDRESS]






CORPUS CHRISTI LIQUEFACTION, LLC
 
 
By:
 
Name:
 
Title:
 



                                                    




R-4



--------------------------------------------------------------------------------





Execution Version


ANNEX II


IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER __________


DRAWING CERTIFICATE


TO:    [ISSUING BANK NAME]
[ISSUING BANK ADDRESS]


RE:    IRREVOCABLE STANDBY LETTER OF CREDIT NO. ____________ FOR THE STAGE 2 EPC
AGREEMENT


GENTLEMEN:


REFERENCE IS MADE TO THAT CERTAIN IRREVOCABLE STANDBY LETTER OF CREDIT NO.
_____________ (THE “LETTER OF CREDIT”) ISSUED BY YOU IN FAVOR OF CORPUS CHRISTI
LIQUEFACTION, LLC (“BENEFICIARY”).


IN ACCORDANCE WITH THAT CERTAIN AMENDED AND RESTATED FIXED PRICE SEPARATED
TURNKEY AGREEMENT FOR THE ENGINEERING, PROCUREMENT AND CONSTRUCTION OF THE
CORPUS CHRISTI STAGE 2 LIQUEFACTION FACILITY, DATED AS OF [        , 20    ] BY
AND BETWEEN BENEFICIARY AND BECHTEL OIL, GAS AND CHEMICALS, INC. (“APPLICANT”)
(AS AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE
“AGREEMENT”), THE UNDERSIGNED, AN OFFICER OF BENEFICIARY, DOES HEREBY CERTIFY
THAT:


1.    APPLICANT OWES BENEFICIARY LIQUIDATED DAMAGES IN ACCORDANCE WITH THE
AGREEMENT, OR APPLICANT OWES BENEFICIARY ANY OTHER LIABILITIES, DAMAGES, LOSSES,
COSTS OR EXPENSES ARISING OUT OF OR RELATING TO A BREACH OF ANY OBLIGATION UNDER
THE AGREEMENT OR A DEFAULT OR OTHERWISE; AND


2.    AT LEAST TEN (10) CALENDAR DAYS PRIOR TO THE DATE OF THIS CERTIFICATE,
EITHER: (A) BENEFICIARY HAS PROVIDED WRITTEN NOTICE TO APPLICANT (A COPY OF
WHICH IS ATTACHED) STATING BENEFICIARY’S INTENT TO DRAW AGAINST THE LETTER OF
CREDIT AND THE AMOUNT TO BE DRAWN AND SPECIFYING THE GENERAL NATURE OF SUCH
LIQUIDATED DAMAGES OR SUCH LIABILITIES, DAMAGES, LOSSES, COSTS OR EXPENSES OWED
TO BENEFICIARY FOR SUCH BREACH OR SUCH DEFAULT OR OTHERWISE, OR (B) APPLICANT
HAS RECEIVED FROM BENEFICIARY AN INVOICE (A COPY OF WHICH IS ATTACHED) FOR
LIQUIDATED DAMAGES OWED TO BENEFICIARY IN ACCORDANCE WITH THE AGREEMENT AND
APPLICANT HAS NOT PAID ALL OF SUCH INVOICED LIQUIDATED DAMAGES WITHIN TEN (10)
DAYS OF RECEIPT OF SUCH INVOICE; AND


3.    BENEFICIARY IS ENTITLED TO PAYMENT OF U.S.$[_______________].


YOU ARE REQUESTED TO REMIT PAYMENT OF THIS DRAWING IN IMMEDIATELY AVAILABLE
FUNDS BY WIRE TRANSFER TO THE FOLLOWING ACCOUNT:


[ACCOUNT INFORMATION]


IN WITNESS WHEREOF, THE UNDERSIGNED HAS EXECUTED AND DELIVERED THIS CERTIFICATE
AS OF THIS _______ DAY OF __________________, 20___.


CORPUS CHRISTI LIQUEFACTION, LLC
BY:
 
NAME:
 
TITLE:
 



R-5



--------------------------------------------------------------------------------





Execution Version


ANNEX III


IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER __________


FORM OF TRANSFER REQUEST FOR STAGE 2




DATE: ________________________
TO:    [ISSUING BANK]
[ISSUING BANK ADDRESS]




RE:    IRREVOCABLE STANDBY LETTER OF CREDIT NO. ___________________ FOR STAGE 2
            
GENTLEMEN:


FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY HEREBY IRREVOCABLY TRANSFERS TO:
 
 
 
NAME OF TRANSFEREE
 
ADDRESS
 
ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY TO DRAW UNDER THE ABOVE LETTER OF
CREDIT IN ITS ENTIRETY.



BY THIS TRANSFER, ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN SUCH LETTER OF
CREDIT ARE TRANSFERRED TO THE TRANSFEREE AND THE TRANSFEREE SHALL HAVE THE SOLE
RIGHTS AS BENEFICIARY THEREOF, INCLUDING SOLE RIGHTS RELATING TO ANY AMENDMENTS
WHETHER INCREASES OR EXTENSIONS OR OTHER AMENDMENTS AND WHETHER NOW EXISTING OR
HEREAFTER MADE. ALL AMENDMENTS ARE TO BE ADVISED TO DIRECT TO THE TRANSFEREE
WITHOUT NECESSITY OF ANY CONSENT OF OR NOTICE TO THE UNDERSIGNED BENEFICIARY.


THE ORIGINAL OF SUCH LETTER OF CREDIT IS RETURNED HEREWITH, AND WE ASK YOU TO
ENDORSE THE TRANSFER ON THE REVERSE HEREOF, AND FORWARD IT DIRECT TO THE
TRANSFEREE WITH YOUR CUSTOMARY NOTICE OF TRANSFER.
    
ENCLOSED IS REMITTANCE OF U.S.$[_____] VIA CERTIFIED CHECK IN PAYMENT OF YOUR
TRANSFER COMMISSION AND IN ADDITION THERETO WE AGREE TO PAY TO YOU ON DEMAND ANY
EXPENSES WHICH MAY BE INCURRED BY YOU IN CONNECTION WITH THIS TRANSFER.
                    
SINCERELY,
                
CORPUS CHRISTI LIQUEFACTION, LLC
________________________________
AUTHORIZED NAME & TITLE
________________________________
AUTHORIZED SIGNATURE
________________________________
TELEPHONE NUMBER


R-6



--------------------------------------------------------------------------------





Execution Version




THE ABOVE SIGNATURE, WITH TITLE AS STATED, CONFORMS WITH THAT ON FILE WITH US
AND IS AUTHORIZED FOR EXECUTION OF SUCH INSTRUMENTS.


NAME & ADDRESS OF BANK __________________________
_____________________________________________________
AUTHORIZED NAME & TITLE __________________________
AUTHORIZED SIGNATURE ____________________________
TELEPHONE NO. _____________________________________
                    


THIS FORM MUST BE EXECUTED IN DUPLICATE.
 
 
  (a)
 
FOR BANK USE ONLY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Confirmation of Authenticating Bank’s signature performed by:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Date:
 
 
Time:
 
a.m./p.m.
 
 
 
 
Addl Info.:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 











R-7



--------------------------------------------------------------------------------





Execution Version


ANNEX IV


IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER __________


FORM OF NOTICE OF SUBSTANTIAL COMPLETION FOR STAGE 2




DATE:    __________________________


TO:    [ISSUING BANK NAME]
[ISSUING BANK ADDRESS]


RE:    IRREVOCABLE STANDBY LETTER OF CREDIT NO. ____________ FOR STAGE 2




GENTLEMEN:


REFERENCE IS MADE TO THAT CERTAIN IRREVOCABLE STANDBY LETTER OF CREDIT NO.
_____________ (THE “LETTER OF CREDIT”) ISSUED BY YOU IN FAVOR OF CORPUS CHRISTI
LIQUEFACTION, LLC. (“BENEFICIARY”), AND THE AMENDED AND RESTATED FIXED PRICE
SEPARATED TURNKEY AGREEMENT FOR THE ENGINEERING, PROCUREMENT AND CONSTRUCTION OF
THE CORPUS CHRISTI STAGE 2 LIQUEFACTION FACILITY DATED AS OF [        , 20    ]
BY AND BETWEEN BENEFICIARY AND BECHTEL OIL, GAS AND CHEMICALS, INC. (AS AMENDED,
RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME).


IN ACCORDANCE WITH THE TERMS OF THE LETTER OF CREDIT, BENEFICIARY HEREBY
NOTIFIES YOU THAT (A) SUBSTANTIAL COMPLETION HAS OCCURRED, (B) CONTRACTOR HAS
PAID ALL DELAY LIQUIDATED DAMAGES OWED, AND (C) CONTRACTOR HAS ACHIEVED THE
PERFORMANCE GUARANTEE OR PAID ALL PERFORMANCE LIQUIDATED DAMAGES.


THE UNDERSIGNED HEREBY REQUESTS THAT THE STATED AMOUNT OF THIS LETTER OF CREDIT
DECREASE TO AN AGGREGATE AMOUNT OF U.S. DOLLARS ($[_________]).




CORPUS CHRISTI LIQUEFACTION, LLC
 
 
By:
 
Name:
 
Title:
 





    


R-8



--------------------------------------------------------------------------------





Execution Version


ANNEX V


IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER __________


FORM OF NOTICE FOR EXPIRATION OF DEFECT CORRECTION PERIOD
OR EXPIRATION OF TERM OF AGREEMENT FOR STAGE 2




DATE:    __________________________


TO:    [ISSUING BANK NAME]
[ISSUING BANK ADDRESS]




RE:    IRREVOCABLE STANDBY LETTER OF CREDIT NO. ____________ FOR STAGE 2




GENTLEMEN:


REFERENCE IS MADE TO THAT CERTAIN IRREVOCABLE STANDBY LETTER OF CREDIT NO.
_____________ (THE “LETTER OF CREDIT”) ISSUED BY YOU IN FAVOR OF CORPUS CHRISTI
LIQUEFACTION, LLC. (“BENEFICIARY”).


IN ACCORDANCE WITH THE TERMS OF THE LETTER OF CREDIT, BENEFICIARY HEREBY
NOTIFIES YOU OF (A) THE EXPIRATION OF THE DEFECT CORRECTION PERIOD OR (B) THE
EXPIRATION OF THE TERM OF THE AMENDED AND RESTATED FIXED PRICE SEPARATED TURNKEY
AGREEMENT FOR THE ENGINEERING, PROCUREMENT AND CONSTRUCTION OF THE CORPUS
CHRISTI STAGE 2 LIQUEFACTION FACILITY DATED AS OF [        , 20    ], BY AND
BETWEEN BENEFICIARY AND BECHTEL OIL, GAS AND CHEMICALS, INC. (AS AMENDED,
RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME).


THE UNDERSIGNED HEREBY REQUESTS TERMINATION OF THIS LETTER OF CREDIT AND
CONFIRMATION TO APPLICANT OF SAID TERMINATION.


THE LETTER OF CREDIT SHALL EXPIRE ON [___________], 20[__].


CORPUS CHRISTI LIQUEFACTION, LLC
 
 
By:
 
Name:
 
Title:
 



R-9



--------------------------------------------------------------------------------





Execution Version


ANNEX VI


IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER __________


DRAWING CERTIFICATE FOR STAGE 2


______________________, 20___
TO:    [ISSUING BANK NAME]
[ISSUING BANK ADDRESS]


RE:    IRREVOCABLE STANDBY LETTER OF CREDIT NO. ____________ FOR STAGE 2


GENTLEMEN:


REFERENCE IS MADE TO THAT CERTAIN IRREVOCABLE STANDBY LETTER OF CREDIT NO.
_____________ (THE “LETTER OF CREDIT”) ISSUED BY YOU IN FAVOR OF CORPUS CHRISTI
LIQUEFACTION, LLC (“BENEFICIARY”).


IN ACCORDANCE WITH THAT CERTAIN AMENDED AND RESTATED FIXED PRICE SEPARATED
TURNKEY AGREEMENT FOR THE ENGINEERING, PROCUREMENT AND CONSTRUCTION OF THE
CORPUS CHRISTI STAGE 2 LIQUEFACTION FACILITY DATED AS OF [        , 20    ], BY
AND BETWEEN BENEFICIARY AND BECHTEL OIL, GAS AND CHEMICALS, INC. (“APPLICANT”)
(AS AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE
“AGREEMENT”), THE UNDERSIGNED, AN OFFICER OF BENEFICIARY, DOES HEREBY CERTIFY
THAT:


1.    BENEFICIARY HAS BEEN NOTIFIED THAT YOU HAVE DECIDED NOT TO EXTEND THE
LETTER OF CREDIT BEYOND THE CURRENT EXPIRATION DATE;


2.    APPLICANT HAS NOT DELIVERED TO BENEFICIARY A REPLACEMENT LETTER OF CREDIT
SUBSTANTIALLY IDENTICAL TO THE LETTER OF CREDIT (I.E., IRREVOCABLE STANDBY
LETTER OF CREDIT NO. __________) FROM A COMMERCIAL BANK IN THE UNITED STATES OF
AMERICA RATED AT LEAST A- BY STANDARD & POOR’S AND AT LEAST A3 BY MOODY’S
INVESTORS SERVICES, AND THIRTY (30) OR LESS CALENDAR DAYS REMAIN BEFORE THE
EXPIRATION OF THE CURRENT EXPIRATION DATE; AND


3.    BENEFICIARY IS ENTITLED TO PAYMENT OF U.S.$[_______________].


YOU ARE REQUESTED TO REMIT PAYMENT OF THIS DRAWING IN IMMEDIATELY AVAILABLE
FUNDS BY WIRE TRANSFER TO THE FOLLOWING ACCOUNT:


[ACCOUNT INFORMATION]


IN WITNESS WHEREOF, THE UNDERSIGNED HAS EXECUTED AND DELIVERED THIS CERTIFICATE
AS OF THIS _______ DAY OF __________________, 20___.
CORPUS CHRISTI LIQUEFACTION, LLC
 
 
By:
 
Name:
 
Title:
 



R-10



--------------------------------------------------------------------------------






Execution Version


ATTACHMENT S
STAGE 2 PERFORMANCE TESTS AND COMMISSIONING TESTS
Table of Contents
1.
 
INTRODUCTION
1
 
1.1
PURPOSE
1
 
1.2
DEFINITIONS
2
2.
 
PERFORMANCE TEST
2
 
2.1
GENERAL
2
 
2.2
PERFORMANCE TEST REPORTS
2
 
2.3
PURPOSE OF LNG PRODUCTION RATE PERFORMANCE TEST.
3
 
2.4
LNG PRODUCTION RATE GUARANTEE CONDITIONS.
3
 
2.5
PERFORMANCE TEST PROCEDURES; MEASUREMENT AND CALCULATION METHODS.
4
3.
 
COMMISSIONING TESTS
6
 
3.1
PURPOSE OF TESTS
6
 
3.2
LIQUEFACTION FACILITY
6
 
3.3
UNIT 11 – LNG TRAIN INLET FEED GAS METERING
7
 
3.4
UNIT 12 – ACID GAS REMOVAL AND AMINE REGENERATION
7
 
3.5
UNIT 13 – DEHYDRATION AND MERCURY REMOVAL
8
 
3.6
***
9
 
3.7
***
9
 
3.8
UNIT 19 – FLARE AND THERMAL OXIDATION SYSTEM
9
 
3.9
UNIT 21 – GASOLINE AND DIESEL STORAGE
9
 
3.10
UNIT 22 – FUEL GAS SYSTEM
9
 
3.11
UNIT 23 – CONDENSATE STORAGE AND LOADING
9
 
3.12
UNIT 24 –BOIL OFF GAS RECYCLE COMPRESSORS, PIPELINE COMPRESSOR & LNG
STORAGE/SHIP LOADING
9
 
3.13
UNIT 19 – H2S TREATMENT UNIT
11
 
3.14
UNIT 31 – POWER GENERATION
11
 
3.15
UNIT 33 – FIRE PROTECTION SYSTEM
11
 
3.16
UNIT 35 – PLANT AND INSTRUMENT AIR
11
 
3.17
UNIT 36 – WATER SYSTEMS
11
 
3.18
UNIT 40 – CONTROL / OPERATIONS BUILDING, MAINTENANCE BUILDING, WAREHOUSE, REMOTE
OPERATION BUILDING AND GUARD HOUSE
12
 
3.19
UNIT 39 – NITROGEN SYSTEM
12
 
3.20
UNIT 57 – TURBINE INLET AIR CHILLING SYSTEM
12



1.
INTRODUCTION

1.1
Purpose

The purpose of this document is to establish the testing philosophy and outline
the minimum requirements for the Performance Tests and Commissioning Tests that
Contractor must perform as part of the Work. This Attachment S specifies the
minimum requirements for the Performance Test Procedures in Section 2 below and
Commissioning Test Procedures in Section 3 below.     


S-1



--------------------------------------------------------------------------------





Execution Version


1.2
Definitions

In addition to other defined terms in the Agreement, the following capitalized
terms have the meanings specified below.
“Commissioning Tests” means the tests performed (including any repetition
thereof) during the commissioning phase, including those set forth in Section 3
of this Attachment S, to demonstrate that the applicable Equipment or system is
ready for use to receive Natural Gas and produce LNG for Performance Tests.
“Commissioning Test Procedures” has the meaning set forth in Section 3.1 of this
Attachment S.
“Fuel Gas Consumption” is defined as the sum of the readings of the flow
measurement devices on the high pressure fuel gas systems to the gas turbine
compressor drivers (23PK-2201) and the low pressure gas system (23PK-2202) in
the LNG Train, multiplied by their respective heating values (HHV) as based on
chromatographic analysis as described in paragraph 2.5 (below).
“LNG Production Rate Performance Test” has the meaning set forth in Section 2 of
this Attachment S.
“Ship Loading Time” means the time actually required to load a specified volume
of LNG into an LNG ship at the LNG berth.
2.
PERFORMANCE TEST

2.1
General

The following sets forth general parameters for the Performance Test that
Contractor must perform as part of the Scope of Work in order to determine
whether the Minimum Acceptance Criteria (“MAC”) and Performance Guarantee
prescribed in Attachment T have been achieved. The Parties shall agree, in
accordance with the provisions of Section 11.2 of the Agreement, upon detailed
procedures for the Performance Test (“Performance Test Procedures”).
2.2
Performance Test Reports

Contractor shall submit to Owner a report upon completion of each Performance
Test that, at a minimum, complies with the requirements of Section 11.2 of the
Agreement. Each such report shall include a copy of the Performance Test
Procedures and a summary of the results. Each such report shall include an
evaluation showing that the Performance Guarantee, Minimum Acceptance Criteria,
Guarantee Conditions and other design limits have been met. In addition,
Contractor shall issue a test completion certificate to Owner for signature upon
completion of each of the Performance Tests; provided that, Owner’s signature
upon such certificate shall not constitute an acceptance of the Performance Test
nor the results, shall not waive Owner’s rights under the Agreement nor relieve
Contractor of its obligations under the Agreement.


S-2



--------------------------------------------------------------------------------





Execution Version


2.3
Purpose of LNG Production Rate Performance Test.

A Performance Test (“LNG Production Rate Performance Test”) shall be conducted
to determine whether the LNG Train has achieved the LNG Production Rate
Performance Guarantee or the LNG Production Rate Minimum Acceptance Criteria
specified in Attachment T. The LNG Production Rate Performance Test shall be
conducted in accordance with the LNG Production Rate Guarantee Conditions
specified in Section 2.4 and the Performance Test Procedures specified in
Section 2.5 of this Attachment S.
2.4
LNG Production Rate Guarantee Conditions.

The conditions upon which the LNG Production Rate Performance Guarantee and the
LNG Production Rate MAC are based (“LNG Production Rate Guarantee Conditions”)
are as follows:
1.
At the pipeline battery limit, the composition of the Feed Gas will be within
the range of feed gas compositions shown in Document no.
25889-100-3DR-V04F-00001 rev 002, “General Specification for Process Design
Basis”, paragraph 3.2. The pressure of the Feed Gas and temperature of the Feed
Gas and flow availability of the Feed Gas will be within the Feed Gas design
ranges specified in Document no. 25959-100-3BD-M04-00002 Rev 000, “Basis of
Design (BOD) Summary,” Table 1, item 2 “Upstream Facilities” (Rely Upon).

2.
The refrigeration compressor gas turbine drivers shall deliver no more than
their de-rated power. “De-rated power” is defined as the site available power
minus the fouling and degradation deduction defined in Document no.
25959-100-3BD-M04-00002 Rev 000, “Basis of Design (BOD) Summary,” Table 1, item
3.20. “Site available power” is defined as the gas turbine maximum power
demonstrated at Site with the gas turbine in a new and clean condition, while
operating within the maximum exhaust gas temperature limitation allowed by the
applicable Equipment Subcontractor.

3.
Each individual refrigeration service will be controlled so that the average gas
turbine power (averaged over the Performance Test period) is within ***% to ***%
of its average de-rated power.

4.
During the continuous 72-hour period of the LNG Production Rate Performance
Test, the following conditions must be met:

a.
No flaring or venting is permitted other than minor emergency flaring, up to a
maximum of one hour duration in the aggregate;

b.
A ship is not being loaded;

c.
The loading line is being maintained cold, with adequate re-circulation;

d.
The compressor power is limited as stated in this Section 2.4 above;





S-3



--------------------------------------------------------------------------------





Execution Version


e.
No Natural Gas sourced from downstream of the LNG Train Feed Gas flow meter is
being used for any use outside the envelope consisting of the Liquefaction
Facility plus the LNG storage tanks and boiloff gas piping and equipment; and

f.
Inlet Air Chilling Unit will be operating as per design.

5.
Fuel Gas Consumption for the LNG Train shall not exceed *** (***%) of the Feed
Gas rate as measured by the LNG Train Feed Gas flow meter during the LNG
Production Rate Performance Test.

6.
The ambient air temperature averaged over the test period shall be within the
range of “Design Minimum” and “Design Maximum” as specified in Document no.
25959-100-3BD-M04-00002 Rev 000, “Basis of Design (BOD) Summary,” Table 2, item
8.1.

7.
V-1701 operates cold with no reflux. V-1702 and V-1810 are not operating. Liquid
from V-1701 bottoms is sent to V-1602.

2.5
Performance Test Procedures; Measurement and Calculation Methods.

The Performance Test Procedures for the LNG Production Rate Performance Test,
including the measurement and calculation methods, shall be in accordance with
the following general parameters, subject to change only by mutual agreement of
the Owner and Contractor in accordance with Section 21.2 of the Agreement.
1.
LNG production will be measured by the increase in the LNG in storage in MMbtu
HHV as measured by the radar gauge for the applicable Tank(s) over a 72-hour
continuous period. The LNG Tanks shall be strapped prior to commencement of the
Performance Test.

2.
The LNG composition will be measured by sampling the product rundown and
conducting a gas chromatographic analysis in accordance with GPA 2261. The
in-tank composition after final flash will be calculated from this analysis
using measured rundown and LNG tank temperatures and pressures and simulations
undertaken with Hyprotech Corporation’s HYSYS, version 9.0 or higher, using the
Peng Robinson/Lee Kesler physical properties package. The density of the LNG in
the tanks will also be calculated from this composition using HYSYS. The Btu
content of the LNG will be calculated from the composition using data in GPA
2145.

3.
The Fuel Gas Consumption shall be calculated based on measurements from flow
measurement devices of a mutually agreed type on the high and low pressure fuel
gas systems and using the same chromatographic analysis methods and data
described above. The flows will be corrected as appropriate for temperature and
pressure differences from baseline calibration.

4.
Ambient temperature will be measured using the weather station located at Corpus
Christi International Airport.





S-4



--------------------------------------------------------------------------------





Execution Version


5.
Owner and Contractor shall confirm that the LNG Production Rate Guarantee
Conditions: (i) have been satisfied prior to commencement of the LNG Production
Rate Performance Test and (ii) continue to be satisfied during the conduct of
the LNG Production Rate Performance Test. If, before or during the LNG
Production Rate Performance Test, any deviation from the LNG Production Rate
Guarantee Conditions occurs which is not caused by Contractor or its
Subcontractors, then the Owner and Contractor shall meet to agree on (a) the
technical viability of conducting the LNG Production Rate Performance Test and
(b) any adjustments to the Performance Guarantee set forth in this Attachment S
and Attachment T.

6.
The Performance Guarantee and Minimum Acceptance Criteria specified in
Attachment S and Fuel Gas Consumption requirement described in paragraph 2.4
above are based on the following conditions:

a)
Ambient air temperature and wet bulb temperature are at “Design” condition as
specified in Document no. 25959-100-3BD-M04-00002 Rev 000, “Basis of Design
(BOD) Summary,” Table 2, item 8.1;

b)
Feed Gas supply pressure is at “Feed Gas Operating Pressure at Design Case” as
specified in Bechtel document no. 25959-100-3BD-M04-00002 Rev 000, “Basis of
Design (BOD) Summary,” Table 1, item 2.2, at the tie-in point specified in the
same document item 2.3;

c)
Feed Gas supply temperature is at the “Average” condition as specified in
Bechtel document no. 25959-100-3BD-M04-00002 Rev 000, “Basis of Design (BOD)
Summary,” Table 1, item 2.5.2;

d)
Feed Gas composition is the “Design Case” composition as specified in Bechtel
document no. 25889-100-3DR-V04F-00001 rev 002, “General Specification for
Process Design Basis”, paragraph 3.2;

e)
V-1701 operates cold with no reflux. V-1702 and V-1810 are not operating. Liquid
from V-1701 bottoms is sent to V-1602; and

f)
IAC operates when Turbine Inlet Air Temperature is > 45°F.

7.
If any of the conditions prevailing during the LNG Production Rate Performance
Test are not in accordance with the conditions described in this Attachment S,
Section 2.5, paragraphs 6a through 6f, then the Performance Guarantee and
Minimum Acceptance Criteria described in Attachment T, and the Fuel Gas
Consumption condition described in this Attachment S paragraph 2.5, paragraph 5,
will be adjusted for such deviation(s) using the same process simulation model,
software, thermodynamic data packages, methods, and principles used for the
original design (i.e. Hyprotech Corporation’s HYSYS, version 9.0 or higher,
using the Peng Robinson/Lee Kesler physical properties package).





S-5



--------------------------------------------------------------------------------





Execution Version


8.
If the average gas turbine power measured over the test period deviates from the
derated gas turbine power as specified in this Attachment S paragraph 2.4,
paragraph 2, then the LNG Production Rate Test results will be adjusted
proportionally to the ratio of derated gas turbine power to the average measured
power upon mutual agreement of Owner and Contractor.

9.
Inlet Air Chilling Unit will be operating as per design.

3.
COMMISSIONING TESTS

3.1
Purpose of Tests

The Commissioning Tests are: (i) focused on individual Equipment or subsystems
of Equipment; (ii) will be performed in accordance with the Project
Commissioning Plan accepted by Owner in accordance with Section 4.4 of the
Agreement; and (iii) will generally be done as soon as reasonably possible after
the Equipment or subsystem of Equipment is put in operation and has shown
performance suitable for testing. The Project Commissioning Plan shall specify
the pre-commissioning and commissioning activities to be completed prior to the
commencement of the Commissioning Tests and, at a minimum, include the
Commissioning Tests specified below. The Project Commissioning Plan shall
specify the scope, progression and sequence of these tests and whether the tests
are dependent or independent of each other.
All Commissioning Tests must be completed in accordance with the Commissioning
Test Procedures prior to commencing the Performance Tests; provided that, in the
event Contractor is unable to complete a Commissioning Test and such inability
will have no impact on the performance or results of Performance Tests, Owner
may, at its sole discretion, defer completion of such Commissioning Test so long
as the Commissioning Test is completed prior to Substantial Completion.
During the Commissioning Tests, all systems will be operated in accordance with
the requirements of the operating procedures.
3.2
Liquefaction Facility

3.2.1
LNG Train Feed Gas Meter.

The inlet metering system for the LNG Train will be calibrated and tested per
the calibration audit manuals for the metering skid, by others.
3.2.2
Plant ESD/DPV.

These tests will be performed in accordance with the Functional Testing
Procedures DPV, ESD.4, ESD.5, and ESD.6; shutdown devices will be checked for
proper function prior to initial start-up of the system. These tests will verify
that the Liquefaction Facility ESD, DPV systems provide emergency protection as
designed. The test will include firstly, a Site Acceptance Test (SAT), for the
Integrated Control and Safety System (ICSS). Secondly, a complete set of loop
checks that include all systems will be completed as part of the test. Then
finally, before introducing Natural Gas into the Equipment or system of
Equipment for the first time, the DPV and ESD-4 will each be separately
initiated by their control room push buttons and/or field push buttons.


S-6



--------------------------------------------------------------------------------





Execution Version


3.2.3
Rated Case Demonstration (minimum Ambient).

A capacity evaluation test will be performed utilizing available power from the
refrigerant turbines, and within the design limits of the Liquefaction Facility
to validate as best as possible the assumptions around the minimum ambient rated
case used to set the hydraulic limits of the Liquefaction Facility. The test
results will be compared to the simulation case to evaluate margins to design
limits and identify if any have been exceeded.
3.2.4
LNG Train Turndown Test.

The purpose of this test is to confirm the stability of the Liquefaction
Facility when the inlet feed rate into the Liquefaction Facility is ***% of the
design case inlet feed rate.
3.2.5
LNG First Cargo.

The purpose of this measurement is to confirm that Subproject 3 has achieved LNG
first cargo as measured in accordance with Section 2.5.1 of this Attachment S.
3.3
Unit 11 - LNG Train Inlet Feed Gas Metering

The Natural Gas flowing into the LNG Train is to be measured by flow meter
23FQI-11003. This flow meter is to be calibrated and tested per meter system
vendor calibration audit manuals.
3.4
Unit 12 - Acid Gas Removal and Amine Regeneration

Feed Gas flow rate will be monitored to be within the limit of *** MMSCFD dry
basis (*** Sm3/hr). The CO2 content and H2S content in the treated gas will be
monitored to confirm it is within the following limits: *** ppmv maximum CO2 and
< *** ppm maximum H2S. The regenerator reboiler duty will be monitored to be
within limit of *** MMBTU/hr. The lean amine circulation rate through Acid Gas
Absorber will be monitored to be within the limit of *** gpm (*** metric
tonnes/hr).
3.4.1
Acid Gas Removal.

The CO2 acid gas removal system will be observed under normal operation when the
LNG Train is running at a steady high capacity rate prior to the Performance
Tests. Amine circulation and filter pressure drops will be observed. Amine
solution will be sampled and checked for contaminants, solution strength, and
acid gas loading (rich and lean).


S-7



--------------------------------------------------------------------------------





Execution Version


3.4.2
Amine Regeneration.

Conditions at the regenerator reboilers will be observed. Regenerator reflux
will be observed. The overhead product and acid gas vent stream shall be spot
sampled. Currents of each pump motor while under load will be recorded. All
these parameters shall be checked to ensure the design intent is met.
Demonstration of the switching of the acid gas stream from the H2S removal Unit
to the Thermal Oxidizer and back will also occur.
3.4.3
Hot Oil System.

Circulation and operation of the hot oil system will be checked against design
parameters to verify functional compliance.
3.5
Unit 13 - Dehydration and Mercury Removal

3.5.1
Regeneration Gas Compressor.

This test will consist of verifying the manufacturer’s performance curve for the
design point. The compressor will be observed for safe operation for its normal
operating envelope.
3.5.2
Molecular Sieve Driers Sequence Control Function Test.

A full functional test will be observed twice; first just prior to startup for
all three driers, and a second time during normal operation. The Molecular Sieve
Dehydration system shall be operated to verify operation on the designated
automatic schedule.
3.5.3
Molecular Sieve Driers Breakthrough Test.

The goal of this test is to determine the actual water capacity of all three
driers under a measured set of feed conditions. This test will measure the total
weight of water fed to the drier until a measurable water “breakthrough”
happens.
The driers will be on manual mode (no normal automatic switching sequence will
be used). A hygrometer will be used at the inlet and outlet of the drier with a
chart recorder to continuously record gas flow, temperature, pressure, inlet and
outlet water content. The breakthrough test results will be compared to the
cycle time used in the automatic sequence mode to ensure the compliance with the
Specifications.
Online analyzers will also be tested and checked against lab results.
Differential pressures across all liquefaction chillers to be recorded before
and after breakthrough test.


S-8



--------------------------------------------------------------------------------





Execution Version


3.6
***

3.6.1
***

3.6.2
***

3.6.3
***

3.7
***

3.7.1
***

3.7.2
***

3.8
Unit 19 - Flare and Thermal Oxidation System

3.8.1
Main Flares.

This test is not required for the Stage 2 Liquefaction Facility.
3.8.2
Marine Flare

This test is not required for the Stage 2 Liquefaction Facility.
3.8.3
Thermal Oxidizer.

Operation of the thermal oxidizer will be checked, including analysis of exhaust
gas streams.
3.9
Unit 21 - Gasoline and Diesel Storage

This test is not required for the Stage 2 Liquefaction Facility.
3.10
Unit 22 - Fuel Gas System

Fuel Gas System testing will be part of the overall Stage 2 Liquefaction
Facility Performance Test.
3.11
Unit 23 - Condensate Storage and Loading

This test is not required for the Stage 2 Liquefaction Facility.
3.12
Unit 24 -Boil Off Gas Recycle Compressors, Pipeline Compressor & LNG
Storage/Ship Loading

3.12.1
Boil Off Gas Recycle Compressors.

This test is not required for the Stage 2 Liquefaction Facility.


S-9



--------------------------------------------------------------------------------





Execution Version


3.12.2
LNG Loading Pumps.

This test will consist of verifying the manufacturer’s performance curve for the
design point. Pumps will be observed for safe operation at the minimum flow with
acceptably low vibration. Operating amperage of each pump motor while under load
at minimum flow to end of curve flow during the test will be recorded to ensure
that actual currents do not exceed nameplate Full Load Amp (FLA) ratings.
3.12.3
Ship Loading Time Test.

This test shall be conducted to determine whether the Project has achieved the
ship loading time performance specified in the Document no.
25959-100-3BD-M04-00002 Rev 000, “Basis of Design (BOD) Summary,” Table 1, item
3.25. A minimum test period of 2 hours shall be required to verify 12,000 m3/hr.
rate. The Ship Loading Time Test shall be conducted in accordance with the Ship
Loading Time Conditions (specified below), the Project Commissioning Plan and
the testing procedures specified below in this Attachment S.
The conditions upon which the Ship Loading Time Test are based (“Ship Loading
Time Conditions”) are as follows:
1.
The elevation of the ship’s manifold will be a minimum of 70 feet above the mean
low water level;

2.
The LNG Tanker will be capable of displacing vapor at a rate equal to the vapor
produced at a pressure equal to or higher than that specified in Document no.
25959-100-3BD-M04-00002 Rev 000, “Basis of Design (BOD) Summary,” Table 1, item
4.3 “hydraulic design basis” and a temperature equal or lower than that
specified in Table 1, item 4.4 “process design basis” of the same document;

3.
The pressure in the Tanks which are loading the LNG will be maintained at
reasonably constant pressure during ship loading;

4.
Tank pressure control will be based on absolute pressure;

5.
All of the vents on the Tank will be set so that they do not vent at a pressure
of less than 3.15 PSIG;

6.
The LNG Tanker will be at the east dock; and

7.
Owner will select the LNG Tanks to be used.

The testing procedures for the Ship Loading Time Test, including the measurement
and calculation methods, shall be in accordance with the following general
parameters, subject to change only by mutual agreement of the Owner and
Contractor in writing.
A.
The quantity of LNG loaded onto the LNG Tanker shall be determined by measuring
the rate of increase of LNG into the LNG Tanker.





S-10



--------------------------------------------------------------------------------





Execution Version


B.
Owner and Contractor shall confirm that the Ship Loading Time Conditions: (i)
have been satisfied prior to commencement of the Ship Loading Time Test and (ii)
continue to be satisfied during the conduct of the Ship Loading Time Test.

3.12.4
Pipeline Compressor.

This test is not required for the Stage 2 Liquefaction Facility.
3.13
Unit 19 - H2S Treatment Unit

The H2S treatment unit is to be operated and tested to achieve successful
compliance with the unit Specifications. The sour gas inlet and the sweet gas
outlet stream inlets shall be measured and recorded for flows, operating
pressures, desired pressure drops and outlet H2S specification by sampling and
laboratory analysis to verify successful treatment Specification compliance.
3.14
Unit 31 - Power Generation

3.14.1
Standby Generator.

This test is not required for the Stage 2 Liquefaction Facility.
3.14.2
Electrical Distribution.

This test will ensure that equipment, breakers, transformers, bus duct, and
major cable runs operate within their rated capacity. Transfer of loads will
also be tested along with demonstration of UPS performance against design. This
test will also ensure that the logic of performance (i.e. automatic startup
occurs providing power to essential boards feeding essential loads) is met as
per project specifications.
3.15
Unit 33 - Fire Protection System

3.15.1
Firewater Distribution.

The test will consist of demonstrating that the ring main associated with the
LNG Train 3, LNG Tank B and the east berth delivers sufficient flow at the
furthest points from the firewater tank and firewater pumps.
3.15.2
Fire and Gas Detection.

All detectors will be field function tested per vendor’s procedures.
3.16
Unit 35 - Plant and Instrument Air

3.16.1
Air Compressor Package.

This test is not required for the Stage 2 Liquefaction Facility.
3.16.2
Air Driers.

This test is not required for the Stage 2 Liquefaction Facility.
3.17
Unit 36 - Water Systems

3.17.1
Water Treatment Unit.

This test is not required for the Stage 2 Liquefaction Facility.


S-11



--------------------------------------------------------------------------------





Execution Version


3.17.2
Service Water Unit.

This test is not required for the Stage 2 Liquefaction Facility.
3.18
Unit 40 - Control / Operations Building, Maintenance Building, Warehouse, Remote
Operation Building and Guard House

This test is not required for the Stage 2 Liquefaction Facility.
3.19
Unit 39 - Nitrogen System

This test is not required for the Stage 2 Liquefaction Facility.
3.20
Unit 57 - Turbine Inlet Air Chilling System

The Turbine Inlet Air Chilling System package will be observed under normal
operation when the LNG Train is running at a comfortable high capacity prior to
the Performance Tests. The test will be done to evaluate stability and
controllability for the expected range of ambient air temperatures with the
corresponding refrigeration gas turbine power checked to determine if the design
intent is met.




S-12



--------------------------------------------------------------------------------






Execution Version


ATTACHMENT T
STAGE 2 PERFORMANCE GUARANTEES, PERFORMANCE LIQUIDATED DAMAGES, MINIMUM
ACCEPTANCE CRITERIA, AND DELAY LIQUIDATED DAMAGES
1.    Definitions
In addition to other defined terms in the Agreement, the following capitalized
terms have the meanings specified below:
“Commissioning Period” means the period commencing upon the first delivery of
Feed Gas in accordance with Sections 4.8 and 11.1 of the Agreement continuing
through achievement of RFSU, commissioning, Start Up, Performance Testing and
achievement of Substantial Completion.
“LNG Train Feed Gas” is defined as the high heating value (HHV) as measured in
MMbtu of the Natural Gas flowing into LNG Train 3 as measured by flow meter 23
FQI-11003 for LNG Train 3.
“LNG Production Rate” is defined as the high heating value (HHV) as measured in
accordance with Attachment S in MMbtu of the net LNG in storage after the final
flash from the process train into the LNG storage tanks and after other boil off
losses due to heat leak into the storage tanks and the associated piping,
including loading system piping which must be maintained cold.
2.    Performance Guarantee
The Performance Guarantee for the LNG Production Rate is as follows:
A.
LNG Production Rate Performance Guarantee. LNG Train 3 shall have an LNG
Production Rate equal to or greater than *** MMbtu HHV (“LNG Production Rate
Performance Guarantee”), produced over a 72-hour continuous period using the
Measurement and Calculation Methods specified in Attachment S; provided that the
LNG Production Rate Performance Guarantee Conditions stipulated in Attachment S
are met.

B.
If the applicable Guarantee Conditions stipulated in Attachment S for the above
Performance Guarantee are not met during the applicable Performance Test, the
Parties shall, with respect to the applicable Guarantee Conditions, take such
actions as are specified in the Performance Test Procedures in Attachment S.

3.    Minimum Acceptance Criteria
The Minimum Acceptance Criteria for the LNG Production Rate is as follows:
A.
LNG Production Rate MAC. LNG Train 3 shall have an LNG Production Rate equal to
or greater than *** MMbtu HHV (“LNG Production Rate MAC”), over a 72-hour
continuous period using the Measurement and Calculation Methods specified in
Attachment S; provided that the LNG Production Rate Performance Guarantee
Conditions stipulated in Attachment S are met.



T-1



--------------------------------------------------------------------------------





Execution Version


B.
If the applicable Guarantee Conditions stipulated in Attachment S for the above
Minimum Acceptance Criteria are not met during the applicable Performance Test,
the Parties shall, with respect to the applicable Guarantee Conditions, take
such actions as are specified in the Performance Test Procedures in Attachment
S.

4.    Delay Liquidated Damages for Subproject 3
If Substantial Completion of Subproject 3 occurs after the Guaranteed
Substantial Completion Date for Subproject 3, Contractor shall pay to Owner
amounts according to the following schedule for each Day, or portion thereof, of
delay until Substantial Completion for Subproject 3 occurs:
(i)
*** through *** Days after Guaranteed Substantial Completion Date: *** U.S.
Dollars (U.S.$***) per Day; plus

(ii)
*** through *** Days after Guaranteed Substantial Completion Date: *** U.S.
Dollars (U.S.$***) per Day; plus

(iii)
*** Days after Guaranteed Substantial Completion Date and thereafter: *** U.S.
Dollars (U.S.$***) per Day;

provided, however, that if Substantial Completion of Subproject 3 occurs less
than *** (***) Days after the Guaranteed Substantial Completion Date for
Subproject 3, Contractor shall owe no Delay Liquidated Damages.
5.    Performance Liquidated Damages
*** U.S. Dollars (U.S.$***) for every *** (***%), rounded to the nearest ***
(***%) of LNG Production Rate less than the LNG Production Rate Performance
Guarantee (“Performance Liquidated Damages”).
6.    Priority.
In the event of a conflict or inconsistency between provisions contained within
this Attachment T and provisions contained within Attachment A, the provisions
within this Attachment T shall control.




T-2



--------------------------------------------------------------------------------






Execution Version


ATTACHMENT U
OWNER PROVIDED ITEMS AND RESPONSIBILITY FOR STAGE 2
1.    Owner Supplied Data
The following data, information, and documents listed below shall be provided by
Owner on or before the dates listed below. Refer to Attachment A and Schedule
A-2 for the data, information, and documents which are defined as “Rely Upon”
items pursuant to Section 4.8 of the Agreement.
Description of Data/Information/Documents Provided
Date Provided or to be Provided
Authorization and a Notice to Proceed for Construction and Operation of a
Liquefied Natural Gas Export Terminal Facilities pursuant to Section 3 of the
Natural Gas Act with the Federal Energy Regulatory Commission (FERC), Docket No.
CP12-507-000, dated April 6, 2015, and May 6, 2015, respectively.
Previously provided to Contractor
Final Environmental Impact Statement certificate from FERC.
Previously provided to Contractor
Metes and bounds description and survey in accordance with Section 4.6 of the
Agreement.
At NTP or LNTP (for any LNTP Work where applicable)
Owner Supplied Permits listed in Attachment Q.
In accordance with the date specified under the “Date Required” column in
Attachment Q.
Geotechnical Reports
Previously provided to Contractor through the issuance of Reference
3BD-M04-00001-000, 3.3
Landowner Agreements
See Attachment Y.

2.    Owner Supplied Equipment, Items, and Services
The following equipment, components, and personnel shall be supplied by Owner on
or before the dates listed below in accordance with Attachment A. Contractor
shall provide reasonable support and assistance to the Owner in accordance with
the Agreement (including, where applicable, access to Site).


U-1



--------------------------------------------------------------------------------





Execution Version


Description of Equipment/Components/Personnel Supplied
Date Supplied
or to be Supplied
Provide access to the Stage 2 Site pursuant to Section 4.3A of the Agreement
At NTP or LNTP (for any LNTP Work where applicable)
Provide those Landowner agreements specified in Attachment Y, which have not
already been provided by Owner to Contractor, for the Off-Site Rights of Way and
Easements
At NTP or LNTP (for any LNTP Work where applicable), except as otherwise
specified in Attachment Y
Prepare the Blade Tract in accordance with specification
25959-140-HC2-CO00-00001.
At LNTP No. 2
Prepare the Gillespie Tract in accordance with specification
25959-140-HC2-CO00-00002.
June 1, 2018
Provide LNG Tanker for Ship Loading Time Test
Pursuant to Section 11.1D of the Agreement
Provide treated water at a minimum flow rate of 900 gallons per minute for Tank
(S2401-B) hydrostatic test and for the LNG Piping hydrostatic testing (volume to
be confirmed later) through the treated water supply pipeline to the designated
tie-in point
Tank hydrostatic test date and LNG Piping hydrostatic test date
Provide all work associated with overall program management among other
contractors working directly for Owner and not in Contractor Group (“Owner’s
Suppliers”), including Owner’s Suppliers for the Feed Gas pipeline, permitting
agencies, Owner consultants, and Owner’s activities.
Ongoing requirement under the terms of the Agreement
Make Owner’s personnel available for training pursuant to Section 3.5 of the
Agreement.
As required by the training program to be developed in accordance with
Attachment V, but no later than 6 months before RFSU
Make Owner’s personnel available to Contractor for commissioning and testing
pursuant to the terms of the Agreement, including Section 4.4.
As required under the Project Commissioning Plan
 
 



U-2



--------------------------------------------------------------------------------





Execution Version


Description of Equipment/Components/Personnel Supplied
Date Supplied
or to be Supplied
Provide any outside training and certification required by Applicable Law for
Owner personnel shall be coordinated by Owner (other than the training to be
provided by Contractor in accordance with Section 3.5 of the Agreement).
Prior to RFSU
Provide the Natural Gas necessary for Contractor (i) to achieve RFSU in
accordance with Section 11.1 of the Agreement and (ii) to conduct the
Performance Tests and other commissioning activities in accordance with Section
11.2 of the Agreement.
As required under Sections 11.1 and 11.2 of the Agreement
Purchasing and coordinating Natural Gas from Feed Gas pipeline for startup and
initial operation of the Liquefaction Facility.
182 Days before RFSU for fuel gas; 70 Days before RFSU for feed gas
Provide demineralized water from the Liquefaction Facility water treatment plant
and inlet air chilling plant for startup and initial operation of the Stage 2
Liquefaction Facility.
168 Days before RFSU
Provide potable water, plant air, instrument air, and nitrogen from the
Liquefaction Facility for startup and initial operation of the Stage 2
Liquefaction Facility.
365 Days before RFSU
Provide permanent power from the Liquefaction Facility main substation for
startup and initial operation of the Stage 2 Liquefaction Facility.
365 Days before RFSU
Provide in-plant UHF and VHF base radio and handheld radio system for Owner,
except for Owner’s personnel provided under Section 4.4 of the Agreement.
Prior to RFSU
Provide vehicles for Owner’s own use.
As determined by Owner

3.    Additional Owner Responsibilities
The following documents include additional Owner responsibilities/rely upon data
to support the performance of Work:
Description of Document
Document Ref. No.
Basis of Design (BOD) Summary
25959-100-3BD-M04-00002 Rev 001
Basic Engineering Design Data (BEDD)
25959-100-3BD-M04-00001 Rev 001



U-3



--------------------------------------------------------------------------------





Execution Version


Description of Document
Document Ref. No.
Scope of Facilities
25959-100-G01-000-00001 Rev 001







U-4



--------------------------------------------------------------------------------






Execution Version


ATTACHMENT V
PRE-COMMISSIONING, COMMISSIONING, START-UP, AND TRAINING FOR STAGE 2
1.0
Introduction

In addition to the requirements specified in any other provisions of the
Agreement, this Attachment V sets out the general scope of activities to be
performed by Contractor for the construction/turnover, pre-commissioning,
commissioning, start-up, and operation of the Project. This Attachment V does
not constitute a substitute for the Project Commissioning Plan or the start-up
manual, but rather forms the basis for the development of such Project
Commissioning Plan and manual.
The following phases of activities are generally described in this Attachment V:
A.
Pre-commissioning: preparation of a system or systems for the commissioning
phase. This will include, but is not limited to, blowing, flushing, and
Equipment testing, and initial check out of Project process and utility systems.

B.
Commissioning: preparation of a system or systems to allow hydrocarbons or other
process fluids to be safely introduced into the system or systems for
processing. In this phase testing will focus on systems, including utilities.

C.
Start-Up: the bringing of a system or systems into a normal operational mode,
and the first LNG ship loading.

D.
Operation: LNG production to storage and LNG ship loading.

2.0
General

Contractor will perform pre-commissioning, commissioning, and start-up for the
Project so as to achieve completion of required systems to enable commencement
of operations of the Project in accordance with the Project Schedule.
3.0
Project Commissioning Plan; Manuals and Procedures

A.
Project Commissioning Plan:

Pursuant to Section 4.4 of the Agreement, Contractor shall prepare and provide
to Owner a detailed Project Commissioning Plan one hundred eighty (180) Days
prior to RFSU. Contractor shall submit the Project Commissioning Plan, which
shall include plans for pre-commissioning, commissioning and start-up. The
Project Commissioning Plan shall address utilization of Owner’s operation and
maintenance personnel and Contractor’s personnel during commissioning and
conduct of the Performance Tests and Contractor shall incorporate Owner’s
reasonable input regarding interface and impact to Subproject 1 or Subproject 2.
The manual will include procedures that will at a minimum address the activities
described in Sections 5.0 and 7.0.


V-1



--------------------------------------------------------------------------------





Execution Version


B.
Start-up Manual:

Contractor shall prepare and provide a detailed start-up manual for Owner’s
review. The manual will include Contractor’s start-up plan and start-up
procedures, including procedures for achieving Cool Down of the Project, and
will address, at a minimum, the start-up activities described in Section 8.0.
C.
Plant System Manuals (PSMs):

Contractor shall prepare and provide a detailed Plant System Manual (PSM) for
each New Plant System (as defined in Section 3.0H of this Attachment V). Each
PSM shall be designed using the format and standard provided by Owner to ensure
that the form of each PSM is substantially similar to existing PSMs and shall
prepare personnel to study the Standard Operating Procedures related to the
given plant system (operators) or the Standard Maintenance Procedures
(technicians) related to the given system.
Each Plant System Manual shall include at a minimum:
1.0    Introduction
•
high level overview of the applicable system

•
scope of the PSM

•
technical references including other referenced PSMs, P&IDs, or other documents

2.0    Health, Safety and Environmental Related Issues
•
identifies system specific safety concerns

•
references corporate safety procedures that are applicable

•
identifies Personal Protective Equipment (PPE) requirements

•
identifies system specific environmental concerns

•
references corporate environmental procedures that are applicable

3.0    Terms and Definitions
•
includes a table of acronyms used in the PSM

•
includes a table of terms and definitions used in the PSM

•
all acronyms and terms and definitions are added to a master list

4.0    Process Description
•
“About the System” section that identifies the parts of the system

•
includes listing of major equipment in the system, equipment tag ID
(identification), description, pertinent data

•
“How the System Works” section that identifies generally how the parts of the
system connect and flow

•
discusses process flows, controls, equipment function

5.0    System Operation
•
includes complete listing of all instrument tags and descriptions associated
with the system

•
includes a table identifying instrument ranges, setpoints, and alarms



V-2



--------------------------------------------------------------------------------





Execution Version


•
includes a table identifying all interlocks in the system and a description of
interlock function

•
includes a Consequences of Deviation (COD) table to identify consequences of
exceeding operating ranges and limits and corrective actions

•
addresses any operating guidelines specific to the system or any special modes
of operation that might be associated

6.0    Troubleshooting the System
•
includes a comprehensive troubleshooting chart identifying all possible
identified problems, consequence of inaction, possible causes of the problems,
and recommended corrective actions

•
while the COD table only addresses exceeding control loop set points and alarms,
the troubleshooting chart addresses all conceivable problems that might be
encountered

7.0    Abnormal Conditions
•
this section is specifically for compliance with verbiage in the DOT regulations
regarding identifying abnormal conditions; it references the COD table and
troubleshooting chart

8.0    Document Revision Record
•
has a standard table for recording document revisions

9.0    Appendices
•
includes any further system specific information

D.
Standard Operating Procedures (SOPs):

Contractor shall prepare and provide Standard Operating Procedures (SOPs) for
each New Plant System. Such SOP shall provide two types of procedures: operating
procedures and service procedures. Each SOP shall be detailed to cover each
piece of Equipment in the applicable Plant System.
The Standard Operating Procedures shall include at a minimum:
1.0    Introduction
2.0    Health, Safety and Environmental Related Issues
3.0    Technical References (identifies the associated PSM)
4.0
System Diagram, UFD or PFD (simplified diagram, not as complicated as P&ID but
showing items necessary to understand the procedure)

5.0    Pre-Start Procedure (detailed pre-start steps)
6.0    Normal Start-up Procedure
7.0    Normal Operation Procedure


V-3



--------------------------------------------------------------------------------





Execution Version


8.0    Normal Shutdown Procedure
9.0    Emergency Shutdown Procedure
10.0    Document Record
Service Procedures shall include at a minimum:
1.0    Introduction
2.0    Health, Safety and Environmental Related Issues
3.0    Technical References (identifies the associated PSM)
4.0
System Diagram (simplified diagram, not as complicated as P&ID but showing items
necessary to understand the procedure)

5.0
Job Preparation Procedure (includes coordination with Maintenance and gathering
materials)

6.0
Remove From Service Procedure (isolation, clearing, purge, & inert)

7.0    Lockout/Tagout Procedure (LOTO)
8.0
Return To Service Procedure (isolation removal, purge, re-inventory, return to
service)

9.0    Document Record
E.
Standard Maintenance Procedures (SMPs):

Owner shall prepare Standard Maintenance Procedures (SMPs). Contractor shall
provide all Equipment information and owner/operator manuals developed or
provided for Equipment.
F.
Training Guides:

Contractor shall prepare and provide detailed training manuals (“Training
Guides”) containing specific guidance sections that are designed to navigate
personnel through the operations, maintenance and training (OMT) manuals for
each Plant System by way of course outline and exercises. The intent is for
personnel to be able to use the training guide as a “curriculum” along with the
PSM “textbook” and SOP/SMP “detailed actions required.”
Training Guides shall include at a minimum:
1.0
Training Objectives: Learning Objectives, Reference Documents (PSMs, SOPs, SMPs,
P&IDs)

2.0
Instructions: Overview, Training Guide Organization, Designated Trainers,
Definitions

3.0
Plant Systems Manual: Safety and Environmental, Acronyms and Terms, About the
System, P&IDs, How the System Works, Instrumentation, Field Walkdown, Operating
Modes, Troubleshooting



V-4



--------------------------------------------------------------------------------





Execution Version


4.0
Operating Procedures: Introduction, Procedure Review, Procedures

5.0    Service Procedures: Procedure Review, Procedures
6.0    Performance Sign-off
7.0    Document Record (revision history)
G.
Knowledge Tests:

The Training Guides shall include tests (“Knowledge Tests”) which may be used to
improve comprehension of the subject matter. The Training Guides and Knowledge
Tests are tied to the Operator Qualification and Progression programs. Knowledge
Tests and/or their contents are not published to maintain their integrity as a
comprehension measurement.
H.
Plant Systems:

The plant systems for the Liquefaction Facility are referred to herein as the
“New Plant Systems.” Thirty-four (34) potential New Plant Systems have been
identified for possible development, depending on final design of the
Liquefaction Facility:
1.
OPS-CCL-8120-PSP_LNG Storage Tanks

2.
OPS-CCL-8130-PSP_LNG In-tank Pumps

3.
OPS-CCL-8140-PSP_LNG Circulation System

4.
OPS-CCL-8150-PSP_Vapor System

5.
OPS-CCL-8160-PSP_Ship Loading

6.
OPS-CCL-8180-PSP_BOG Compressors

7.
OPS-CCL-8210-PSP_Fuel Gas System

8.
OPS-CCL-8250-PSP_Distributed Control System

9.
OPS-CCL-8260-PSP_Pipeline Compressor

10.
OPS-CCL-8272-PSP Inlet Processing/Stabilization Facilities (Unit 11)

11.
OPS-CCL-8273-PSP Acid Gas Removal Amine Regeneration (Unit 12)

12.
OPS-CCL-8274-PSP Dehydration and Mercury Removal (Unit 13)

13.
***

14.
***

15.
***

16.
***

17.
***

18.
OPS-CCL-8320-PSU_Standby Diesel Generator-UPS

19.
OPS-CCL-8330-PSU_Air Compression and Distribution



V-5



--------------------------------------------------------------------------------





Execution Version


20.
OPS-CCL-8340-PSU_Nitrogen System

21.
OPS-CCL-8350-PSU_Caustic System

22.
OPS-CCL-8360-PSU_Sewage System

23.
OPS-CCL-8370-PSU_Stormwater Effluent System

24.
OPS-CCL-8380-PSU_Potable and Utility Water System

25.
OPS-CCL-8390-PSU_Communication System

26.
OPS-CCL-8392-PSU Refrigerant Storage (Unit 20)

27.
OPS-CCL-8394-PSU Effluent Treatment (Unit 29)

28.
OPS-CCL-8395-PSU Hot Oil System (Unit 34)

29.
OPS-CCL-8396-PSU Liquefaction Water Systems (Unit 36)

30.
***

31.
OPS-CCL-8398-PSU Turbine Inlet Air Humidification System (TIAH) (Unit 47)

32.
OPS-CCL-8410-PSE_Fire and Gas Detection and Control System

33.
OPS-CCL-8420-PSE_ESD System

34.
OPS-CCL-8430-PSE_Firewater Protection and Control System

Each New Plant System will have the following operations, maintenance, and
training (OMT) manuals: PSMs, SOPs, SMPs, Training Guides, and Knowledge Tests.
Contractor will develop all of the OMT manuals for the New Plant Systems in
accordance with this Attachment V and otherwise as necessary to ensure that the
New Plant System manuals fulfill the DOT OMT requirements.
4.0
Contractor’s Organization/Manpower

A.
Pre-Commissioning/Commissioning Team: The PC/C Team will consist of Contractor’s
personnel who are experienced in pre-commissioning, commissioning and start-up
of petrochemical facilities. Contractor will assign a senior Start-up Manager to
lead the PC/C Team throughout the Project execution. Without limiting
Contractor’s responsibility to provide sufficient qualified personnel to perform
the Work, Contractor’s PC/C Team will have primary responsibility for the
commissioning activities and start-up activities as described below.



V-6



--------------------------------------------------------------------------------





Execution Version


5.0
Pre-commissioning

A.
PC/C Team Responsibilities: The PC/C manager and other members of the PC/C Team
as necessary will relocate to the Site in time to assist Contractor’s
construction personnel with pre-commissioning, and for the purpose of commencing
on-Site training of Owner’s personnel under Section 6.0 below. The team will
also complete start-up, operations and maintenance manuals during this phase.

B.
Pre-Commissioning Test Procedures and Schedule: Details of pre-commissioning
test procedures will be developed by Contractor and reviewed by Owner.

6.0
Training Program

A.
Project-Specific Training Program: In accordance with Section 3.5 of the
Agreement, Contractor shall design and conduct at the Site, or other locations
and times mutually agreeable to the Parties, a Project-specific training program
for Operator’s personnel covering the following:

Training Program
Trainer
Intended Trainees
Project Orientation / Safety
Contractor
All Owner / Contractor personnel at the Site
Basic Technical Training
Owner
Technician level personnel
Basic General Maintenance
Owner
Maintenance personnel
Basic Equipment Maintenance
Contractor
Maintenance and operations personnel
In-depth Equipment Maintenance
Contractor will supply Subcontractor training courses to the Owner at Owner’s
cost. Owner will develop and implement the maintenance training program, and
Contractor will assist Owner as required.
Maintenance and operations personnel
General Operations Training
Contractor / process licensors
All operations personnel
Operations Training
Contractor
Operations personnel
On-the-Job Training and Qualification
Contractor
Operations and maintenance personnel

Due to the staggered start-up and commissioning of Subproject 1, Subproject 2
and Subproject 3, the training program outlined below will be duplicated prior
to each individual Subproject start-up and commissioning.


V-7



--------------------------------------------------------------------------------





Execution Version


B.
On-the-Job Training: Contractor shall provide on-the-job training (“OJT”) for
thirty (30) of Owner designated operations, maintenance and technical personnel
who will be present in the Liquefaction Facility during the pre-commissioning,
commissioning and start-up period.

OJT will provide job-specific field training for selected Equipment at the
Liquefaction Facility. OJT checklists will be developed specific to the
Liquefaction Facility, and shall consist of facility-specific procedures
(checklists) for maintenance of the Equipment. Supervisory personnel will use
these checklists to train and evaluate maintenance personnel in the performance
of their duties.
OJT will be delivered during the pre-commissioning and commissioning phases of
Subproject 3, and will continue during the initial start-up and subsequent
operation of Subproject 3. The field trainers will assign OJT tasks on a pass /
fail basis to maintenance personnel.
C.
Classroom Training: Contractor shall prepare and carry out an extensive
classroom-training program for thirty (30) Owner designated operations,
maintenance and technical personnel at the Liquefaction Facility Site during the
construction period. This program shall contain not less than eight (8) full
weeks of full-time training. Contractor shall prepare for Owner approval a
detailed outline of this training program within twelve (12) months of Notice to
Proceed. In addition, Contractor shall provide for training by mutually agreed
vendor representatives for Owner designated personnel. Subcontractor vendors to
be included, as a minimum, are: ConocoPhillips, BASF, refrigeration compressor
vendor, DCS system vendor, anti-surge controller vendor, safety shutdown systems
vendor, water treatment vendor and emergency power generator vendor. Trainees
must have completed classroom and vendor training, and be ready for field
assignment six (6) months prior to RFSU of a New Plant System. For operations
and maintenance personnel, training must be completed six (6) months prior to
RFSU of a New Plant System. This applies to classroom training, and not to
on-the-job training and qualification.

Classroom training will be divided into specific subject areas as follows:




V-8



--------------------------------------------------------------------------------





Execution Version


•
Process Description and Operating Principles

•
Special Equipment and Instrumentation

•
Plant System Manuals

•
Standard Operating Procedures

•
Service Procedures

•
Abnormal and Emergency Conditions and Troubleshooting

•
Commissioning and Start-up

Contractor shall propose a training program in order to permit Owner operations
and maintenance personnel to attend training sessions organized in Subcontractor
shops and/or at the Liquefaction Facility Site by Subcontractor representatives
for equipment operations and maintenance training sessions organized in
Contractor’s facilities (home office and field) for Project operation. Such
maintenance training sessions to be available in Subcontractor shops or at the
Liquefaction Facility Site shall be fully identified and should include items
such as, but not limited to:
•
Propane and MR compressors and drivers;

•
BOG compressor;

•
Air compressor;

•
Air dryers;

•
Water Treatment;

•
DCS and control systems;

•
HVAC;

•
Waste Heat Recovery (WHRU);

•
Heavies Removal unit (HRU);

•
Main switchgears and motor control centers;

•
Nitrogen Generation units;

•
Direct-fired heaters;

•
Flares and Thermal Oxidizer;

•
H2S Removal unit;

•
Effluents treatment;

•
Amine re-circulation pumps;

•
Diesel generators; and

•
A complete training plan identifying the number of sessions together with number
of trainees is to be submitted.



V-9



--------------------------------------------------------------------------------





Execution Version


D.
Supplies and Lesson Plans: Contractor shall provide training manuals and
supplies for each participant in the training program. Training manuals shall
consist of three-ring binders to which material can be added as course material
is presented. For each lecture or presentation, each student shall receive a
copy of the applicable operations procedures, a lesson plan, and copies of any
drawings, overhead projections, etc., used in the training session. Lesson plans
shall describe the objective of the lecture and inform trainees what they are
expected to do or be able to do after the training session is completed. Lesson
plans shall also identify applicable technical references and training aids to
be used and include a detailed breakdown of the points of discussion to be
addressed in the training presentation. Each presentation on a plant system
shall be accompanied, if possible, by an in-plant walk through of the applicable
system. Lesson plans shall be prepared for each system walk through that detail
the key components to be viewed and the inter-system relationships to be
emphasized during the walk through. If not possible to conduct these in-plant
walk downs during the class room training then this will be accomplished during
on the job training during the commissioning phase.

E.
Course Summary Manual: Within four (4) weeks of the conclusion of the classroom
training, Contractor shall provide Owner a course summary manual for use in the
Liquefaction Facility’s continuing training program that includes: the schedule
employed in the conduct of the training, copies of the training materials
(lesson plans, drawings, overheads, etc.) used in each session, and copies of
the examinations (with answer keys) used to evaluate student performance during
and after the training.

F.
EHS Training: Contractor’s supervisors shall be fully knowledgeable of the
potential hazards and the safe practices to be followed in the Work. Before
assigning a worker to any new job or reassignment, the supervisor is responsible
for instructing the worker on the precautions and actions that must be taken in
relation to the job, including emergency response and evacuation as applicable.
Contractor shall ensure that its supervisors have adequate training to perform
and that they are performing this function properly. Workers shall also be
informed of the consequences of deviation from any EHS requirement.

The EHS training program shall include, at a minimum, the following topics:
•
Safe driving and work practices;

•
Environmental management associated with the Work;

•
Code of conduct;

•
Waste management;

•
Dust control;

•
All requirements within the approved Contractor management plans;

•
Management of hazardous materials;

•
Spills and response plans; and

•
Contingency plan and its implementation.



V-10



--------------------------------------------------------------------------------





Execution Version


Risks and hazards associated with the Work:
•
First aid;

•
Personal protective equipment;

•
Occupational health;

•
Natural resources of the region and the importance of their conservation; and

•
Archeological discoveries, control, and protection.

The training program shall also include any specific training as identified in
the Contractor’s training matrix within the EHS plan. Contractor must analyze
training requirements and initiate a training program to demonstrate that all
persons employed, including Subcontractors, are suitably qualified, competent
and fit.
7.0
Commissioning

A.
Personnel: Field engineering, maintenance, safety, administrative and manual
labor personnel carried forward from the construction force will augment the
PC/C team during commissioning activities. In addition to personnel provided by
Owner for supervision by Contractor pursuant to Section 4.4 of the Agreement,
Contractor will supply all personnel as required to commission and start-up the
Project and for continuous operation of the Project.

B.
Multiple Phases: Certain portions of the Work may be entering the commissioning
or start-up phase while other portions of the Work are still in the
pre-commissioning phase or in general construction.

8.0
Start-Up

A.
Start-Up: Start-up activities will begin on a system or subsystem of the
Equipment when (1) Contractor has provided notice of RFSU in accordance with
Section 11.1A of the Agreement, and (2) the start-up procedures (as set forth in
the start-up manual referred to in Section 3.0 above) are in place at the Site.
All personnel involved in start-up activities shall be trained and shall be
conversant with the content and application of all such procedures.

B.
Personnel: Contractor shall provide all labor, supervisory personnel, vendor
representatives, technicians and other items necessary to prepare, test and
start-up the Project and the Equipment and for the execution of the Performance
Tests. Owner will provide operating personnel for supervision by Contractor in
accordance with Section 4.4 of the Agreement and supply the Natural Gas for
production of LNG necessary for Contractor to achieve Cool Down and to commence
start-up and conduct the Performance Tests, in accordance with Section 11.1 of
the Agreement.

C.
Objectives: The primary objectives of this phase shall be to load the first LNG
cargo.



V-11



--------------------------------------------------------------------------------





Execution Version


9.0
Operation

Prior to Substantial Completion and after RFSU, to the extent Contractor has
care, custody and control of the Project, Contractor will operate the Project in
accordance with the Agreement, including Section 11.7 of the Agreement, and will
supply operating and maintenance personnel in addition to those personnel
supplied by Owner for supervision by Contractor pursuant to Section 4.4 of the
Agreement, for operation of the Project as required to reach Substantial
Completion.
The Contractor will assist the Owner in coordinating these activities as
reasonably requested by Owner.




V-12



--------------------------------------------------------------------------------






Execution Version


ATTACHMENT W


SPARE PARTS FOR STAGE 2




W-1



--------------------------------------------------------------------------------






Execution Version




Schedule W-1
FORM OF OPERATING SPARE PARTS LIST FOR STAGE 2




Material Requisition
Number
Equipment Description
Supplier Name
Supplier Contact Information
Part Description
Part Number
Tag Number


Estimated Price per Unit
(U.S.$)
Quantity Required
Extension (Estimated Price per Unit x Quantity Required) (U.S.$)
Required for Delivery Prior to Substantial Completion or Final Completion
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total:
 
 
 
 
 
 
 
 
$
 



W-2



--------------------------------------------------------------------------------






Execution Version


ATTACHMENT X
WORK IN STAGE 1 LIQUEFACTION FACILITY
The table below identifies elements of Work to be undertaken on systems in the
Stage 1 Liquefaction Facility, in respect of which such Work must be planned as
specified in the Agreement Section 3.25, prior to the performance of such Work.
Item #
Stage 1 Liquefaction Facility Work
Work Description Reference
1
Process and utility piping tie-ins at the battery limits for LNG Train 3, LNG
Tank B and the East Berth
Reference the following Stage 1 drawings:
25889-100-M6-0010-00102
25889-100-M6-0010-00103
25889-100-M6-0010-00104
25889-100-M6-0010-00105
25889-100-M6-0010-00200
25889-100-M6-0010-00201
25889-100-M6-0010-00202
25889-100-M6-0010-00203
25889-100-M6-0010-00204
25889-100-M6-0010-00205
25889-100-M6-0010-00206
25889-100-M6-0010-00210
25889-100-M6-0010-00211
25889-100-M6-0029-00005
25889-100-M6-1233-00001
25889-100-M6-2310-00001
25889-100-M6-2310-00002
25889-100-M6-2310-00003
2
Main substation building and power cables
SoF, 3.2.7, plus reference the following Stage 1 drawings:
25889-100-E8-000-00003
25889-100-E1-02D01-00061
25889-100-E1-02D01-00066
3
Grounding
Reference the following Stage 1 drawings:
25889-100-EG-02R03-00010
25889-100-EG-02R03-00011
25889-100-EG-33D01-00001
25889-100-EG-33R01-00001







X-1



--------------------------------------------------------------------------------





Execution Version


Item #
Stage 1 Liquefaction Facility Work
Work Description Reference
4
Cable Trays
Reference the following Stage 1 drawings:
25889-100-ER-33R01-00008
25889-100-ER-33D01-00001
25889-100-ER-33D01-00005
25889-100-ER-33D01-00010
25889-100-ER-33D01-00011
25889-100-ER-33R01-00002
25889-100-ER-33R01-00009
25889-100-ER-33R01-00010
25889-100-ER-33D01-02001
25889-100-ER-33R01-02002
5
DCS/SIS/FGS Item tie-ins
SoF 5.1, plus reference the following Stage 1 drawings:
25889-100-J1-00-00004
25889-100-J1-00-00001
25889-100-J1-00-00002
25889-100-EJ-000-00002
25889-140-V1A-JD01-00023
25889-140-V1A-JD01-00024
25889-140-V1A-JD01-00018
25889-140-V1A-JD01-00020
6
Connect and route power feeder cables, control cables and fiber optic cables
from new main substation to Stage 2 Liquefaction Facility substations and to the
jetty marine building
SoF, 3.2.7
7
Fire Water Distribution
Reference the following Stage 1 drawings:
25889-100-M6-0033-00003
25889-100-M6-0033-00006
25889-100- M6-0033-00007
25889-100- M6-0033-00008

























X-2



--------------------------------------------------------------------------------





Execution Version


Item #
Stage 1 Liquefaction Facility Work
Work Description Reference
8
Electrical
Reference the following Stage 1 drawings:
25889-100-E4-31A02-00001
25889-100-E4-05A01-00001
25889-100-E4-02D01-00007
25889-100-E4-02D01-00005
25889-100-E4-02D01-00003
25889-100-E4-02C01-00001
25889-100-E4-02B01-00001
25889-100-E4-02F01-00001
25889-100-E4-32A02-00001
25889-100-E4-02D01-00001
25889-100-E4-32N02-00001
25889-100-E4-31N02-00001
25889-100-E4-04A02-00001
25889-100-E1-02D01-00060
25889-100-E1-02D01-00068
25889-100-E1-32N02-00010
25889-100-E1-31N02-00010
25889-100-E1-02F01-00020
25889-100-E1-02F01-00030
25889-100-E1-02F01-00010
25889-100-E1-02D01-00040
25889-100-E1-02D01-00050
25889-100-E1-02C01-00030
25889-100-E1-02C01-00010
25889-100-E1-02C01-00020
25889-100-E1-02B01-00010
25889-100-E1-10-00001
25889-100-E1-10-00007
25889-100-E1-02D01-00030





X-3



--------------------------------------------------------------------------------






Execution Version


ATTACHMENT Y
SITE, STAGE 1 SITE, STAGE 2 SITE AND OFF-SITE RIGHTS OF WAY AND EASEMENTS
A.
The boundaries of the Site and Off-Site Rights of Way and Easements are depicted
in Exhibit Y-1.

B.
The boundaries of the Stage 1 Site are depicted in Exhibit Y-2.

C.
The boundaries of the Stage 2 Site are depicted in Exhibit Y-3.

D.
Owner shall provide metes and bounds descriptions defining the location of the
Off-Site Rights of Ways and Easements. Exhibit Y-4 provides the metes and bounds
description for Controlled Area 2.

E.
Below are Landowner agreements containing rights and restrictions applicable to
the access and use of the Off-Site Rights of Way and Easements. These agreements
(as may be amended or assigned from time to time) were previously or will be
provided to Contractor. Such agreements may be redacted when provided to
Contractor (except with respect to those sections for which Contractor has an
obligation). Contractor shall comply with the rights and restrictions applicable
to the access and use of the Off-Site Rights of Way and Easements, including any
such restrictions which arise following the Contract Date, whether through new
Landowner agreements, modified Landowner agreements or otherwise. Any Landowner
agreement executed and provided to Contractor after the Contract Date of the
Agreement (including such agreements identified below as “To be executed”) is
subject to a mutually agreed Change Order in accordance with Article 6 of the
Agreement. Further, to the extent a Landowner agreement is modified in writing
after the Contract Date of the Agreement, such modification is subject to a
mutually agreed Change Order in accordance with Article 6 of the Agreement.
Following execution or modification of a Landowner agreement, as applicable,
Owner shall provide Contractor a copy of such agreement; provided that, such
agreements may be redacted when provided to Contractor (except with respect to
those sections for which Contractor has an obligation).



Contractor acknowledges and agrees that the parcels labeled as the Blade Tract
and the Gillespie Tract in Exhibit Y-1 are Off-Site Rights of Way and Easements
and Contractor shall not have a right to access, use or otherwise perform any
activities on such Off-Site Rights of Way and Easements until Owner has prepared
them for Contractor’s use.


Map No.
Title of Agreement
Date of Agreement
1
AGREEMENT TO PURCHASE AND SELL REAL ESTATE - Agreement between Reynolds Metal
Company and Corpus Christi LNG, LLC (Section 7 Only, Environmental Conditions)
December 22, 2011
1
LA QUINTA SHIP CHANNEL FRANCHISE - Agreement between Port of Corpus Christi
Authority of Nueces County,
Texas and Corpus Christi Liquefaction, LLC
March 17, 2015
1
20
SPECIAL WARRANTY DEED - CHENIERE 4.83AC TRACT - Deed between Reynolds Metals
Company and Corpus Christi LNG, LLC.
December 16, 2011



Y-1



--------------------------------------------------------------------------------





Execution Version


Map No.
Title of Agreement
Date of Agreement
1
31
ENVIRONMENTAL MANAGEMENT EASEMENT AGREEMENT - Agreement between Reynolds Metal
Company and Corpus Christi LNG, LP


Amended By


AMENDMENT OF ENVIRONMENTAL MANAGEMENT EASEMENT AGREEMENT - Agreement between
Reynolds Metal Company and Corpus Christi LNG, LLC
May 18, 2005




December 16, 2011
3
UTILITY EASEMENT AGREEMENT - Agreement between Reynolds Metal Company and Corpus
Christi LNG, LP
May 18, 2005
6
BAY DRAINAGE EASEMENT AGREEMENT - Agreement between Sherwin Alumina LP and
Corpus Christi LNG, LP
August 9, 2005
8
ACCESS EASEMENT AGREEMENT (for La Quinta Road) - Agreement between Sherwin
Alumina LP and Corpus Christi LNG, LP
December 8, 2003
9
UTILITY EASEMENT AGREEMENT (along La Quinta Road) - Agreement between Sherwin
Alumina LP and Corpus Christi LNG, LP
August 9, 2005
11
ROAD ACCESS AGREEMENT TO PORT LAYDOWN AREA, COTTON PATCH AREA, AND BERRYMAN
LAYDOWN AREA - Agreement between Port of Corpus Christi Authority of Nueces
County, Texas and Corpus Christi Liquefaction, LLC
Amended By


SECOND AMENDMENT TO THE FIRST AMENDED AND RESTATED LEASED PROPERTY ACCESS
AGREEMENT - (Access, drainage and utilities to 110-AC and Cotton Patch laydown
areas) Agreement between Port of Corpus Christi Authority of Nueces County,
Texas and Corpus Christi Liquefaction, LLC
August 12, 2014


September 20, 2016
12
UTILITY EASEMENT AGREEMENT - POWERLINE EASEMENT AT HECKER STATION - Agreement
between Port of Corpus Christi Authority of Nueces County and Corpus Christi
Liquefaction, LLC
February 23, 2015
13
ROAD ACCESS AGREEMENT TO PORT LAYDOWN AREA and BERRYMAN LAYDOWN AREA - Agreement
between Sherwin Alumina, LLC and Corpus Christi Liquefaction, LLC
Amended By
FIRST AMENDED AND RESTATED ACCESS ROAD, UTILITY AND DRAINAGE EASEMENT AGREEMENT
(Access across Port property to Berryman property) - Between Port of Corpus
Christi Authority of Nueces County, Texas and Corpus Christi Liquefaction, LLC
December 9, 2014


August 18,2015
14
PIPELINE, UTILITY AND ACCESS EASEMENT AGREEMENT- 48” PIPELINE DITCH CROSSING -
Agreement between Sherwin Alumina, LLC and Corpus Christi Liquefaction, LLC
January 29, 2015
15
DREDGE MATERIAL DISPOSAL PIPELINE EASEMENT AGREEMENT - Dredge Pipeline Easement
- Agreement between Sherwin Alumina, LLC and Corpus Christi Liquefaction, LLC
January 29, 2015
16
PORT LEASE AGREEMENT - Port 110 Lease - Agreement between Port of Corpus Christi
Authority of Nueces County, Texas and Corpus Christi Liquefaction, LLC for Port
Laydown Area
Amended By
FIRST AMENDMENT OF LEASE - Port 110 Lease - Agreement between Port of Corpus
Christi Authority of Nueces County, Texas and Corpus Christi Liquefaction, LLC
for Port Laydown Area
January 8, 2013


December 1, 2013
17
PORT LEASE AGREEMENT - COTTON LAYDOWN AREA - Agreement between Port of Corpus
Christi Authority of Nueces County, Texas and Corpus Christi Liquefaction, LLC
for Cotton Laydown Area
August 12, 2014
18
SPECIAL WARRANTY DEED - BERRYMAN LAYDOWN AREA - Agreement between Berryman
Investments, Inc. and Corpus Christi Liquefaction, LLC for Berryman Laydown Area
August 21, 2014



Y-2



--------------------------------------------------------------------------------





Execution Version


Map No.
Title of Agreement
Date of Agreement
19
LEASE AGREEMENT - SHERWIN TOOL AND LUNCH AREA - Agreement between Sherwin
Alumina, LLC and Corpus Christi Liquefaction, LLC for Tool and Lunch Area
January 29, 2015
21
SOLIS PROPERTY LEASE AGREEMENT - Agreement between Cheniere Land Holdings, LLC
and Corpus Christi liquefaction, LLC for lease of 35.364 acres
September 12, 2016
22
ACCESS ROAD USE LICENSE AGREEMENT - Agreement between Corpus Christi
Liquefaction, LLC and Cheniere Land Holdings, LLC for utilizing access road for
purpose of ingress and egress to eastern portion of Project Site
October 31, 2016
23
LEASE AGREEMENT - 10AC PRAIRIE LEASE - between Cheniere Land Holdings, LLC and
Corpus Christi Liquefaction, LLC
May 12, 2017
24
EMERGENCY ACCESS AGREEMENT - agreement between Sherwin Alumina Company, LLC and
Corpus Christi Liquefaction, LLC
January 29, 2015
25
HEAVY HAUL ROAD ACCESS AGREEMENT - Agreement between Sherwin Alumina Company,
LLC and Corpus Christi Liquefaction, LLC
January 29, 2015
26
LEASE AGREEMENT - 200’ STRIP - lease agreement between Cheniere Land Holdings
and C Corpus Christi Liquefaction, LLC
May 9, 2017
28
Electric Utility and Access Easement Agreement - Agreement between Cheniere Land
Holdings, LLC and Corpus Christi Liquefaction, LLC
November 27, 2017
29
ACCESS AGREEMENT - GREAT NORTHERN ROUTE - agreement between Cheniere Land
Holdings, LLC and Corpus Christi Liquefaction, LLC
To be executed
30
ACCESS AGREEMENT - TRUCK TURNAROUND ACCESS - agreement between Cheniere Corpus
Christi Pipeline, L.P. and Corpus Christi Liquefaction, LLC
To be executed
31
LEASE AGREEMENT - 40AC BORROW PIT - agreement between Cheniere Land Holdings,
LLC and Corpus Christi Liquefaction, LLC
To be executed
32
LEASE AGREEMENT -LITTLE TRIANGLE TRACT - agreement between Cheniere Land
Holdings, LLC and Corpus Christi Liquefaction, LLC
To be executed
33
LEASE AGREEMENT -BLADE TRACT - agreement between Cheniere Land Holdings, LLC and
Corpus Christi Liquefaction, LLC
To be executed
34
LEASE AGREEMENT -GILLESPIE TRACT - agreement between Cheniere Land Holdings, LLC
and Corpus Christi Liquefaction, LLC
To be executed



F.
Below are documents containing the conditions and procedures required to be
followed in Controlled Areas (as defined in Exhibit Y-2 and Exhibit Y-3). Such
documents were previously provided to Contractor.



Title of Document
Transmittal number
Management Plan for Arsenic Impacted Groundwater, with Appendix 1 and Appendix 2
CCL-BE-CHENIERE-T200-00290
RMC Agreement to Purchase and Sell Real Estate
CCL-BE-CHENIERE-T200-00291



G.
Contractor shall relinquish the northeastern quadrant of the Berryman tract as
depicted in Exhibit Y-5 within thirty (30) Days written notice from Owner to
Contractor; provided that, if



Y-3



--------------------------------------------------------------------------------





Execution Version


Owner provides such notice prior to February 1, 2018, Contractor shall
relinquish such Off-Site Right of Way and Easement by March 1, 2018. As a part
of such relinquishment, Contractor shall remove all Construction Equipment
(including all material) from such Off-Site Right of Way and Easement and use
reasonable efforts to prevent damage to the area, drainage, and roads on such
Off-Site Right of Way and Easement during such removal. Following
relinquishment, Contractor shall no longer use, access or otherwise perform any
activities on such Off-Site Right of Way and Easement.








Y-4



--------------------------------------------------------------------------------





Execution Version


EXHIBIT Y-1
SITE AND OFF-SITE RIGHTS OF WAY AND EASEMENTS






Y-5



--------------------------------------------------------------------------------





image1a17.jpg [image1a17.jpg]




--------------------------------------------------------------------------------






Execution Version


EXHIBIT Y-2
STAGE 1 SITE




Y-6



--------------------------------------------------------------------------------





image2a25.jpg [image2a25.jpg]




--------------------------------------------------------------------------------






Execution Version


EXHIBIT Y-3
STAGE 2 SITE




Y-7



--------------------------------------------------------------------------------





image3a15.jpg [image3a15.jpg]




--------------------------------------------------------------------------------






Execution Version


EXHIBIT Y-4
CONTROLLED AREA 2 METES AND BOUNDS DESCRIPTION




Y-8



--------------------------------------------------------------------------------





image4a25.jpg [image4a25.jpg]




--------------------------------------------------------------------------------






Execution Version


EXHIBIT Y-5
BERRYMAN TRACT RELINQUISHMENT




Y-9



--------------------------------------------------------------------------------





image5a12.jpg [image5a12.jpg]




--------------------------------------------------------------------------------






Execution Version




ATTACHMENT Z
LANDOWNER ACCESS FOR STAGE 2
A.
Persons Provided Access. Contractor shall in all cases provide access to the
Site and Off-Site Rights of Way and Easements and, subject to Section 4.3 of the
Agreement, coordinate the Work with the following Landowners and their
representatives in accordance with the terms of this Attachment Z and Section
3.24 of the Agreement:

1.
Reynolds Metal Company;

2.
Pastor, Behling & Wheeler;

3.
Southcross Energy;

4.
Boardwalk Pipeline Partners;

5.
Cheniere Corpus Christi Pipeline, L.P. (including any Affiliates);

6.
Cheniere Land Holdings, LLC (including any Affiliates);

7.
Corpus Christi Alumna;

8.
Air Liquide/Air Gas;

9.
San Patricio Municipal Water District;

10.
San Patricio County Drainage District;

11.
AEP Texas;

12.
Port of Corpus Christi Authority of Nueces County, Texas;

13.
Alcoa; and

14.
Any successors-in-interest of any of the foregoing entities in the Off-Site
Rights of Way and Easements.

B.
Access Requirements. Without limiting its obligations under Section 3.24 of the
Agreement, Contractor shall provide access to the foregoing Landowners and their
representatives as follows:

1.
Contractor shall provide access to, on and transit through the Site and Off-Site
Rights of Way and Easements to such Persons for the purpose of accessing the
existing pipelines and other existing Landowner facilities on the Site and
Off-Site Rights of Way and Easements.

2.
Contractor may, at its option and cost, provide escorts to such Persons when
they are transiting through the Site and Off-Site Rights of Way and Easements,
but Contractor is not obligated to do so.

3.
Owner shall ensure that such Persons will not set up additional facilities,
buildings, or other structures on the portions of the Stage 2 Site, or
materially interfere with Contractor’s Work.





Z-1



--------------------------------------------------------------------------------






Execution Version


ATTACHMENT AA
FORM OF ACKNOWLEDGMENT AND
CONSENT AGREEMENT FOR STAGE 2


Bechtel Oil, Gas and Chemicals, Inc. (the “Contracting Party”) hereby
acknowledges the existence of (but has not reviewed) the Security Agreement,
dated as of [_________], 20[__], (as from time to time amended, supplemented or
modified, the “Security Agreement”), among Corpus Christi Liquefaction, LLC (the
“Borrower”) and [_________] as common security trustee (in such capacity, the
“Common Security Trustee”), for the benefit of various financial institutions
providing financing to the Borrower (collectively, the “Secured Parties”), and
hereby executes this Acknowledgment and Consent Agreement (the “Consent”) and
agrees as follows:
1.The Contracting Party hereby acknowledges and consents in accordance with the
terms and conditions set forth below to the Borrower’s pledge and collateral
assignment of all its right, title and interest in, to and under (but not,
except as provided herein, its obligations, liabilities or duties with respect
to) the Amended and Restated Fixed Price Separated Turnkey Agreement for the
Engineering, Procurement and Construction of the Corpus Christi Stage 2
Liquefaction Project, dated [_________], 2[__], between the Contracting Party
and the Borrower (the “Assigned Agreement”) to the Common Security Trustee
pursuant to the Security Agreement. Capitalized terms used, but not otherwise
defined, herein shall have the respective meanings prescribed to such terms in
the Assigned Agreement.
2.The Contracting Party represents and warrants as of the date hereof as
follows:
a.The Contracting Party is a corporation duly organized, validly existing and in
good standing under the laws of Delaware, is authorized and qualified to do
business in all jurisdictions in which the nature of the business conducted by
it makes such qualification necessary and where failure so to qualify has or
could reasonably be expected to have a material adverse effect on its financial
condition, operations, prospects, taxes or business.
b.The Contracting Party is not in violation of any Applicable Law or judgment
entered by any Governmental Instrumentality, which violations, individually or
in the aggregate, have or could reasonably be expected to have a material
adverse effect on its performance of any obligations under this Consent or the
Assigned Agreement.  There are no legal or arbitration proceedings or any
proceeding by or before any Governmental Instrumentality, now pending or (to the
current actual knowledge of the Contracting Party) threatened against the
Contracting Party that, if adversely determined, could reasonably be expected to
have a material adverse effect on its ability to perform under this Consent or
the Assigned Agreement.
c.The Contracting Party is the holder of all licenses required to permit it to
operate or conduct its business in Texas now and as contemplated by the Assigned
Agreement. No consent or approval of, or other action by or any notice to or
filing with, any Governmental Instrumentality (except those previously obtained)
was required in connection with the execution and delivery by the Contracting
Party of the Assigned Agreement, or is required in connection with the execution
and delivery of this Consent, or, to the best actual current knowledge of the
Contracting Party, the performance of its obligations under this Consent. The
Contracting Party has obtained all permits, licenses, approvals, consents and
exemptions with respect to the performance of its obligations under the Assigned
Agreement required by Applicable Law in effect as of the date hereof, except
those permits, licenses, approvals, consents and exemptions that the Contracting
Party is permitted to obtain in the ordinary course of business in the
performance of its obligations under the Assigned Agreement (collectively, the
“Ordinary Course Consents”).


1



--------------------------------------------------------------------------------





Execution Version


d.Neither the execution and delivery of this Consent and the Assigned Agreement
by the Contracting Party, the consummation of the transactions herein
contemplated by the Contracting Party, nor compliance with the terms and
provisions hereof by the Contracting Party, will:
(i)conflict with, result in a breach of or default under, or require any consent
(other than consents already obtained and the Ordinary Course Consents) under:
(A) the charter or by-laws of the Contracting Party, (B) any Applicable Law, (C)
any order, writ, injunction or decree of any court applicable to the Contracting
Party, or (D) any agreement or instrument to which the Contracting Party is a
party or by which it is bound or to which it or any of its property or assets is
subject in any such case under this clause (i) that has or could reasonably be
expected to result in a material adverse effect upon the ability of the
Contracting Party to perform its obligations under this Consent and the Assigned
Agreement; or
(ii)result in the creation or imposition of (or the obligation to create or
impose) any lien, security interest, charge or encumbrance upon any of the
properties or assets of the Contracting Party.
e.The Contracting Party has all necessary power and authority to execute,
deliver and perform its obligations under this Consent and the Assigned
Agreement; the execution, delivery and performance by the Contracting Party of
this Consent and the Assigned Agreement have been duly authorized by all
necessary action on its part; and this Consent and the Assigned Agreement have
been duly and validly executed and delivered by the Contracting Party and each
constitutes a legal, valid and binding obligation of the Contracting Party
enforceable in accordance with its terms, except as the enforceability thereof
may be limited by bankruptcy, insolvency, reorganization or moratorium or other
similar laws relating to the enforcement of creditors’ rights generally, and by
general principles of equity. There are no amendments, modifications or
supplements (whether by waiver, consent or otherwise) to the Assigned Agreement,
either oral or written.
f.The Contracting Party is financially solvent, able to pay all debts as they
mature and possesses sufficient working capital to complete the Work and perform
its obligations hereunder. 
g.To the Contracting Party’s current actual knowledge, the Borrower (a) has
complied with all conditions precedent required to be complied with by or on
behalf of the Borrower on or prior to the date hereof pursuant to the Assigned
Agreement and (b) is not in default under any covenant or obligation of the
Assigned Agreement and no such default has occurred prior to the date hereof.


2



--------------------------------------------------------------------------------





Execution Version


h.The Contracting Party is not, to its current actual knowledge, in default
under any covenant or obligation hereunder or under the Assigned Agreement and
no such default has occurred prior to the date hereof. After giving effect to
the pledge and assignment referred to in paragraph 1, and after giving effect to
the consent to such pledge and assignment by the Contracting Party, to the
current actual knowledge of the Contracting Party, (a) there exists no event or
condition that would, either immediately or with the passage of time or giving
of notice, or both, entitle either the Contracting Party or the Borrower to
terminate or suspend its obligations under the Assigned Agreement and (b) there
are no claims or rights of set-off pending by any party to the Assigned
Agreement.
i.The Contracting Party affirms that it has no written notice or current actual
knowledge of any pledge or assignment relative to the right, title and interest
of the Borrower in, to and under the Assigned Agreement other than the pledge
and assignment referred to in paragraph 1.
3.

a.From and after the date hereof and unless and until the Contracting Party
shall have received written notice from the Common Security Trustee that the
lien of the Security Agreement has been released in full and provided that an
event of default by the Borrower shall have occurred and be continuing pursuant
to the loan documents executed in connection with the Security Agreement, the
Common Security Trustee shall have the right, but not the obligation, to pay all
sums due under the Assigned Agreement by the Borrower and to perform any other
act, duty or obligation required of the Borrower thereunder (to the same extent
as the Borrower has the right to perform any such other act, duty or obligation
thereunder) at any time and, without limiting the generality of the foregoing,
shall have the full right and power to enforce directly against the Contracting
Party (subject to all of the Contracting Party’s defenses and other rights under
the Assigned Agreement in accordance with the terms thereof) all obligations of
the Contracting Party under the Assigned Agreement and otherwise to exercise all
remedies thereunder and to make all demands and give all notices and make all
requests required or permitted to be made by the Borrower under the Assigned
Agreement, all in accordance with the terms thereof; provided that no such
payment or performance shall be construed as an assumption by the Common
Security Trustee or any Secured Party of any covenants, agreements or
obligations of the Borrower under or in respect of the Assigned Agreement,
except to the extent the Assigned Agreement shall have been expressly assumed by
the Common Security Trustee pursuant to paragraph 5 hereof. Any action taken by
the Common Security Trustee in accordance with this paragraph 3(a) shall be
binding on the Borrower. If the Contracting Party receives any demands, notices
or requests made from the Common Security Trustee in accordance with this
paragraph 3(a) which are conflicting with that made by the Borrower, the Common
Security Trustee’s demands, notices and requests shall control over those
conflicting demands, notices or requests made by the Borrower.
b.The Contracting Party agrees that it will not terminate or suspend its
obligations under the Assigned Agreement without giving the Common Security
Trustee concurrent notice with notice(s) provided the Borrower pursuant to the
applicable provisions of the Assigned Agreement, and, in the case of the
termination of obligations, an opportunity to cure as provided in paragraph 3(c)
and 3(d) below.


3



--------------------------------------------------------------------------------





Execution Version


c.If (i) the Contracting Party is entitled to terminate the Assigned Agreement
for an event under Sections 16.3, 16.5, 16.6 or 16.7 of the Assigned Agreement
(“Termination Event”), (ii) the Contracting Party desires to terminate its
obligations under the Assigned Agreement, and (iii) notice(s) with respect to
clauses (i) and (ii) shall have been provided to the Common Security Trustee by
the Contracting Party as provided in paragraph 3(b) above, then, and in any such
case: the Common Security Trustee may elect to exercise its right to cure by
providing, within thirty (30) days after the receipt by it of the notices
referred to in the preceding clause (iii), to the Contracting Party, written
notice stating that the Common Security Trustee has elected to exercise such
right to cure (or cause to be cured), together with a written statement of the
Common Security Trustee that it will promptly commence to cure (or cause to be
cured) all Termination Events susceptible of being cured (including, as
appropriate, by the payment of money damages), and that it will, during the cure
period, diligently attempt in good faith to complete (or cause to be completed)
the curing of, to the reasonable satisfaction of the Contracting Party, all such
Termination Events. If the Contracting Party is entitled to suspend performance
of the Work for an event under Section 16.4 of the Assigned Agreement
(“Suspension Event”), the Contracting Party may, provided that notice to the
Common Security Trustee shall have been provided to the Common Security Trustee
as provided in paragraph 3(b) above, suspend performance of the Work in
accordance with the terms of the Assigned Agreement until such time as (a) the
Borrower has cured the Suspension Event or (b) the Common Security Trustee has
cured (or caused to be cured) such Suspension Event in accordance with paragraph
3(d). The preceding sentence shall in no way limit any rights the Contracting
Party may otherwise have to terminate the Assigned Agreement, subject to the
other provisions of this Consent. Notwithstanding anything to the contrary in
this paragraph 3(c), in no event shall this paragraph 3(c) be interpreted to
change the Contracting Party’s rights to suspend performance of the Work under
the Assigned Agreement or terminate the Assigned Agreement, except to the extent
of the Common Security Trustee’s right to effect a cure in accordance with
paragraph 3(c) for a Termination Event or Suspension Event and paragraph 3(d)
for a Termination Event.
d.The Common Security Trustee shall have a period equal to forty-five (45) days
in the event of default in payment of undisputed amounts under Section 16.5 of
the Assigned Agreement or ninety (90) days in other cases, after the delivery of
the notice by the Common Security Trustee referred to in paragraph 3(c) in which
to cure the Termination Event(s) specified in such notice; provided that if such
cure of any non-payment default can only be effected through a foreclosure on
the Project (as defined in the Security Agreement), then, provided that the
Common Security Trustee makes, and continues to make, timely payment to the
Contracting Party of all sums due under the Assigned Agreement, and, subject to
paragraph 3(f) hereof, shall either make current payment to or provide the
Contracting Party with assurance(s) of current payment reasonably satisfactory
to the Contracting Party of all reasonable delay and incremental costs
reasonably incurred by the Contracting Party thereafter, the Common Security
Trustee shall have such additional reasonable period of time as is necessary to
effect such foreclosure. Notwithstanding the foregoing, no such cure of a
payment shall be construed as an assumption by the Common Security Trustee or
any Secured Party of any covenants, agreements or obligations of the Borrower
under or in respect of the Assigned Agreement.
e.If, before the Common Security Trustee shall have cured any Termination Event
pursuant to paragraph 3(d), the Borrower shall have cured such Termination
Event, the Contracting Party promptly shall provide the Common Security Trustee
with notice of such cure and the discontinuance of such Termination Event.


4



--------------------------------------------------------------------------------





Execution Version


f.In the event any delay and incremental costs are due and payable to the
Contracting Party under the terms of this Consent, the Contracting Party shall
take all reasonable steps necessary to mitigate such delay and incremental
costs.
g.The Common Security Trustee's right to cure Borrower defaults under the
Assigned Agreement or otherwise take action on behalf of the Borrower under this
paragraph 3 shall not arise until after the initial disbursement of any of the
Secured Parties' loans.
4.

a.Notwithstanding any provision in the Assigned Agreement to the contrary, in
the event of the rejection or termination of the Assigned Agreement by a
receiver of the Borrower or otherwise pursuant to bankruptcy or insolvency
proceedings, then, provided that the Common Security Trustee shall have made
payment to the Contracting Party of all sums due under the Assigned Agreement
and, subject to paragraph 3(f) hereof, shall either make current payment to or
provide the Contracting Party with assurance(s) of current payment reasonably
satisfactory to the Contracting Party of all reasonable delay and incremental
costs incurred by the Contracting Party during the period of time required for
the following activities, the Contracting Party will enter into a new agreement
with the Common Security Trustee or, at the Common Security Trustee’s request,
with the Common Security Trustee’s nominee, effective as of the date of such
rejection, with substantially the same covenants, agreements, terms, provisions
and limitations as are contained in the Assigned Agreement; provided that the
Common Security Trustee shall have made a request to the Contracting Party for
such new agreement within ninety (90) days after the date the Common Security
Trustee receives notice from the Contracting Party of the rejection of the
Assigned Agreement and provided further that the Contracting Party shall have
been provided assurances of payment and security for payment reasonably
satisfactory to the Contracting Party.
b.If the Common Security Trustee or its nominee is prohibited by any process or
injunction issued by any court having jurisdiction of any bankruptcy or
insolvency proceeding involving the Borrower, from continuing the Assigned
Agreement in place of the Borrower or from otherwise exercising any of its
rights or remedies hereunder or under the Security Agreement in respect of the
Assigned Agreement, then, provided that the Common Security Trustee shall have
made payment to the Contracting Party of all sums due under the Assigned
Agreement and, subject to paragraph 3(f) hereof, shall either make current
payment to or provide the Contracting Party with assurance(s) of current payment
reasonably satisfactory to the Contracting Party of all reasonable delay and
incremental costs incurred by the Contracting Party thereafter, the times
specified herein for the exercise by the Common Security Trustee of any right or
benefit granted to it hereunder (including without limitation the time period
for the exercise of any cure rights granted hereunder) shall be extended for the
period of such prohibition; provided that the Common Security Trustee is
diligently pursuing such rights or remedies (to the extent permitted) in such
bankruptcy or insolvency proceeding or otherwise.
c.The Common Security Trustee shall not take action under this paragraph 4 until
after the initial disbursement of any of the Secured Parties' loans.


5



--------------------------------------------------------------------------------





Execution Version


5.Provided that an event of default by Borrower shall have occurred and be
continuing pursuant to the loan documents executed in connection with the
Security Agreement, the Contracting Party agrees that the Common Security
Trustee may (but shall not be obligated to) pursuant to the terms of the
Security Agreement assume, or cause any purchaser at any foreclosure sale or any
assignee or transferee under any instrument of assignment or transfer in lieu of
foreclosure to assume, all of the interests, rights and all of the obligations
of the Borrower thereafter arising under the Assigned Agreement, provided that
as conditions precedent to or concurrent with any such assignment or transfer,
(a) the Common Security Trustee shall have made or caused to be made payment to
the Contracting Party of all sums due hereunder or under the Assigned Agreement,
and, subject to paragraph 3(f) hereof, all reasonable delay and incremental
costs incurred by the Contracting Party during the period of time preceding such
assignment or transfer, if any, and (b) the assuming party shall have executed
an agreement in writing to be bound by and to assume all of the obligations to
the Contracting Party arising or accruing thereunder from and after the date of
such assumption, and shall have provided the Contracting Party with assurances
of future payment and security for future payment reasonably satisfactory to the
Contracting Party. If the interests, rights and obligations of the Borrower in
the Assigned Agreement shall be assumed, sold or transferred as provided herein,
then the Contracting Party shall continue to perform its obligations under the
Assigned Agreement in favor of the assuming party as if such party had
thereafter been named as the Borrower under the Assigned Agreement; provided
that if the Common Security Trustee (or any entity acting on behalf of the
Common Security Trustee or any of the other Secured Parties) assumes the
Assigned Agreement as provided above, such party shall not be liable for the
performance of the obligations thereunder except to the extent of all of its
right, title and interest in and to the Project (as defined in the Security
Agreement). Notwithstanding any such assumption or disposition by the Common
Security Trustee, a purchaser, an assignee or a transferee, the Borrower shall
not be released or discharged from and shall remain liable for any and all of
its obligations to the Contracting Party arising or accruing under the Assigned
Agreement prior to such assumption and the Contracting Party retains all rights
under the Assigned Agreement relating to any breach thereof by the Borrower or
the assuming party. The Common Security Trustee shall not take action under this
paragraph 5 until after the initial disbursement of any of the Secured Parties'
loans.
6.The Contracting Party shall make all payments due to the Borrower under the
Assigned Agreement to [___________________], acting as the Accounts Bank to
Account No. [_____________], ABA No. [_______________], FFC: [________________].
All parties hereto agree that each payment by the Contracting Party to the
Accounts Bank of amounts due to the Borrower from the Contracting Party under
the Assigned Agreement shall satisfy the Contracting Party’s corresponding
payment obligation under the Assigned Agreement.
7.Except for Change Orders, no amendment or modification of, or waiver by or
consent of, the Borrower in respect of, any provision of the Assigned Agreement
shall be effective unless the same shall be in writing, in accordance with the
requirements of the Assigned Agreement, prior written notice thereof shall have
been given to the Common Security Trustee and the Common Security Trustee shall
have given its consent. No Change Order shall be effective unless the same shall
be in writing, in accordance with the requirements of the Assigned Agreement,
prior written notice thereof shall have been given to the Common Security
Trustee and the Common Security Trustee shall have given its consent, provided
that as between the Contracting Party and the Common Security Trustee only, and
without derogation of the Borrower's obligations under the loan documents
entered into in connection with the Security Agreement, (i) in the case of any
one Change Order, prior written notice to and consent by the Common Security
Trustee is not required if such Change Order would result in an increase in the
Contract Price (as defined in the Assigned Agreement) in an amount less than
Twenty Five Million U.S. Dollars (U.S.$25,000,000) or (ii) in the case of a
Change Order in conjunction with other Change Orders, prior written notice to
and consent by the Common Security Trustee of such Change Order is not required
if


6



--------------------------------------------------------------------------------





Execution Version


such Change Orders would in themselves result in an increase in the Contract
Price in an amount less than One Hundred Million U.S. Dollars
(U.S.$100,000,000), and provided further that the foregoing shall not impair any
rights the Contracting Party may have to any Change Order under the Assigned
Agreement. This Consent may be amended or modified only by an instrument in
writing signed by the Contracting Party, the Borrower and the Common Security
Trustee.
8. The Contracting Party shall deliver to the Common Security Trustee
concurrently with the delivery thereof to the Borrower, a copy of the following
items if and when provided by the Contracting Party to the Borrower pursuant to
the Assigned Agreement: (a) notification prior to cancellation, non-renewal or a
material change in the insurance coverage required under the terms of the
Assigned Agreement; (b) notification of termination; (c) notification of
suspension of all of the Work; (d) notification of default by the Borrower; (e)
notification of claims, demands, actions or causes of actions asserted against
the Contracting Party for which the Borrower has indemnification obligations;
and (f) notification of request for arbitration.
9.The Contracting Party shall provide to the Common Security Trustee any
information or documentation as reasonably requested by the Common Security
Trustee in connection with the financing of the Borrower’s obligations under the
Assigned Agreement including, without limitation, the following: (a) an opinion
of counsel of Contracting Party customary for a project financing with respect
to the authorization, execution, delivery and enforceability, and other similar
issues, of the Assigned Agreement and this Consent; (b) a certificate of an
authorized officer of Contracting Party certifying that (i) all amounts due and
payable under the Assigned Agreement have been paid other than those amounts
payable in respect of the current invoice and (ii) no event or condition exists
to the Contracting Party’s current actual knowledge which constitutes a default
by the Borrower under the Assigned Agreement; and (c) a copy of a certificate of
good standing of, and payment of franchise taxes by, the Contracting Party
issued by the Secretary of State of Delaware.
10.Notice to any party hereto shall be deemed to be delivered on the earlier of:
(a) the date of personal delivery and (b) if deposited in a United States Postal
Service depository, postage prepaid, registered or certified mail, return
receipt requested, addressed to such party at the address indicated below (or at
such other address as such party may have theretofore specified by written
notice delivered in accordance herewith), upon delivery or refusal to accept
delivery, in each case as evidenced by the return receipt:




7



--------------------------------------------------------------------------------





Execution Version


The Common Security Trustee:
[________________]
[________________], [________________]
[________________]
The Borrower:
Corpus Christi Liquefaction, LLC
700 Milam, Suite 1900
Houston, Texas 77002
Telephone: ***
Facsimile: ***
Attn: ***
Email: ***


with a copy to:


Corpus Christi Liquefaction, LLC
700 Milam, Suite 1900
Houston, Texas 77002
Facsimile: ***
Attn: ***




The Contracting Party:
Bechtel Oil, Gas and Chemicals, Inc.
3000 Post Oak Boulevard
Houston, Texas 77056
Facsimile: ***
Attn:  ***
Email:  [_______________]


with a copy to:


Bechtel Corporation
3000 Post Oak Boulevard
Houston, Texas  77056
Facsimile: ***
Attn:  ***









11.This Consent shall be binding upon and shall inure to the benefit of the
respective successors and permitted assigns of the Contracting Party, the
Borrower, the Common Security Trustee and the Secured Parties (provided,
however, that the Contracting Party shall not assign or transfer it rights
hereunder without the prior written consent of the Common Security Trustee).
12.This Consent may be executed in one or more counterparts with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Consent shall become effective at such time as the Common Security Trustee shall
have received counterparts hereof signed by all of the intended parties hereto.




8



--------------------------------------------------------------------------------





Execution Version


13.For purposes of this Consent, the term “day” or “days” shall mean calendar
days unless otherwise defined herein.
14.No failure on the part of any party or any of its agents to exercise and no
delay in exercising, and no course of dealing with respect to, any right, power
or privilege hereunder shall operate as a waiver thereof (subject to any statute
of limitations), and no single or partial exercise of any right, power or
privilege hereunder shall preclude any other or further exercise thereof or the
exercise of any other right power or privilege.
15.If any provision hereof is invalid and unenforceable in any jurisdiction,
then, to the fullest extent permitted by law, (a) the other provisions hereof
shall remain in full force and effect in such jurisdiction and shall be
liberally construed to carry out the intentions of the parties hereto as nearly
as may be possible and (b) the invalidity or unenforceability of any provision
hereof in any jurisdiction shall not affect the validity or enforceability of
such provision in any other jurisdiction.
16.The agreements of the parties hereto are solely for the benefit of the
Contracting Party, the Borrower, the Common Security Trustee and the Secured
Parties, and no Person (other than the parties hereto and the Secured Parties
and their successors and assigns permitted hereunder) shall have any rights
hereunder.
17.This Consent shall terminate upon the indefeasible payment in full of all
amounts owed in connection with the Security Agreement.
18.THIS CONSENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAW
OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS
THEREOF OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW. THE
CONTRACTING PARTY, THE COMMON SECURITY TRUSTEE AND THE BORROWER HEREBY SUBMIT TO
THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN NEW
YORK CITY FOR THE PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING
TO THIS CONSENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT FOR DISPUTES
ARISING OUT OF OR RELATING TO THE ASSIGNED AGREEMENT WHICH WILL CONTINUE TO BE
GOVERNED EXCLUSIVELY BY ARTICLE 18 OF THE ASSIGNED AGREEMENT. THE CONTRACTING
PARTY, THE COMMON SECURITY TRUSTEE AND THE BORROWER IRREVOCABLY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT
AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.
19.EACH OF THE CONTRACTING PARTY, THE COMMON SECURITY TRUSTEE AND THE BORROWER
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS CONSENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
20.NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS AGREEMENT, NONE OF THE
CONTRACTING PARTY, THE COMMON SECURITY TRUSTEE, NOR THE BORROWER, SHALL BE
LIABLE UNDER THIS CONSENT, WHETHER IN CONTRACT, WARRANTY, TORT (INCLUDING
NEGLIGENCE), STRICT LIABILITY, PRODUCTS LIABILITY, PROFESSIONAL LIABILITY,
INDEMNITY, CONTRIBUTION, OR ANY OTHER CAUSE OF ACTION FOR SPECIAL, INDIRECT,
INCIDENTAL OR CONSEQUENTIAL LOSSES OR DAMAGES, INCLUDING LOSS OF PROFITS, LOSS
OF USE, LOSS OF OPPORTUNITY, LOSS OF REVENUES, LOSS OF


9



--------------------------------------------------------------------------------





Execution Version


FINANCING, LOSS OR INCREASE OF BONDING CAPACITY, COSTS OF OBTAINING OR
MAINTAINING FINANCING, LOSS OF GOODWILL, OR BUSINESS INTERRUPTION, OR DAMAGES OR
LOSSES FOR PRINCIPAL OFFICE EXPENSES INCLUDING COMPENSATION OF PERSONNEL
STATIONED THERE (“CONSEQUENTIAL DAMAGES”), AND THE CONTRACTING PARTY, THE COMMON
SECURITY TRUSTEE, AND THE BORROWER DO HEREBY RELEASE EACH OTHER FROM ANY
LIABILITY FOR SUCH CONSEQUENTIAL DAMAGES; PROVIDED THAT THE EXCLUSION OF
LIABILITY SET FORTH IN THIS SECTION IS NOT INTENDED TO PRECLUDE RECOVERIES AS
PERMITTED PURSUANT TO SECTION 20.4 OF THE ASSIGNED AGREEMENT WITH RESPECT TO
OBLIGATIONS UNDER THE ASSIGNED AGREEMENT ONLY.
(Signature page follows.)






10



--------------------------------------------------------------------------------






Execution Version


IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Consent as of the __ day of _________,
20__.


[_____________________________________________]
 
 
By:
 
Name:
 
Title:
 



SIGNATURE PAGE TO EPC DIRECT AGREEMENT



--------------------------------------------------------------------------------





Execution Version


BECHTEL OIL, GAS AND CHEMICALS, INC.
 
 
By:
 
Name:
 
Title:
 



SIGNATURE PAGE TO EPC DIRECT AGREEMENT



--------------------------------------------------------------------------------





Execution Version


ACKNOWLEDGED and AGREED
CORPUS CHRISTI LIQUEFACTION, LLC
 
 
By:
 
Name:
 
Title:
 





SIGNATURE PAGE TO EPC DIRECT AGREEMENT



--------------------------------------------------------------------------------






Execution Version


ATTACHMENT BB


FORM OF OWNER CONFIRMATIONS FOR STAGE 2








BB-1



--------------------------------------------------------------------------------





Execution Version


SCHEDULE BB-1
FORM OF OWNER QUARTERLY CONFIRMATION
Bechtel Oil, Gas and Chemicals, Inc.
3000 Post Oak Boulevard
Houston, Texas 77056
Attn: ***
Re:    Owner Quarterly Confirmation
As of the date of this confirmation and so far as I am aware, Corpus Christi
Liquefaction, LLC has sufficient funds, in an amount at least equal to the
committed fund levels as required by Section 4.1B of the Amended and Restated
Fixed Price Separated Turnkey Agreement for the Engineering, Procurement and
Construction of the Corpus Christi Stage 2 Liquefaction Facility dated
[________, 20___] (the “Agreement”), through itself and financing to continue to
fulfill its payment obligations under the Agreement, and no event has come to
the attention of Corpus Christi Liquefaction, LLC which would materially and
adversely affect the continued availability of such funding. This confirmation
shall not be construed in any way such as to relieve Bechtel Oil, Gas and
Chemicals, Inc. from its obligations and liabilities under the Agreement.
This confirmation is prepared expressly and exclusively for the use and benefit
of Bechtel Oil, Gas and Chemicals, Inc.
______________________________________________________
Signature and Title of Appropriate Senior Officer of Corpus Christi
Liquefaction, LLC
______________________________________________________
Date
cc:    Bechtel Oil, Gas and Chemicals, Inc.
3000 Post Oak Boulevard
Houston, Texas 77056
Attn: ***




BB-2



--------------------------------------------------------------------------------






Execution Version




ATTACHMENT CC
INDEPENDENT ENGINEER ACTIVITIES FOR STAGE 2
Owner has overall responsibility to coordinate the activities of Independent
Engineer, including but not limited to (i) arranging visits to Contractor’s
offices and to the Stage 2 Site, (ii) forwarding relevant Project reports and
documentation to Independent Engineer, and (iii) transmitting comments and
feedback, if any, from Independent Engineer to Contractor. Independent Engineer
shall comply with all Stage 2 Site safety programs in effect while on the Stage
2 Site. With respect to the activities of Independent Engineer, Owner is
responsible for the actions of Independent Engineer.
Independent Engineer shall not be entitled to issue any instruction or directive
to Contractor or any of its Subcontractors or Sub-subcontractors in connection
with performance of the Work. Contractor shall reasonably cooperate with
Independent Engineer in the conduct of his or her duties in relation to the
Liquefaction Facility and the Work, including but not limited to, the activities
of Independent Engineer set forth below:
1.
Conduct quarterly Stage 2 Site visits, including:

a.
Evaluation of the progress of the Work against the Milestones set forth in
Attachment C, Schedule C-1 and the Level III CPM Schedule;

b.
Observation of general standard of workmanship and performance of spot checks of
Contractor’s quality records;

c.
Review of incurred and potential delays and proposed Recovery Schedule, if any;

d.
Review of Contractor Permits obtained and assessment of Contractor’s ability to
obtain outstanding Contractor Permits;

e.
Review and report on Contractor’s health, safety and environmental compliance
programs; and

f.
Evaluation of Contractors safety statistics;

2.
Verify Contractor’s achievement of each Milestone per Attachment C, Schedule C-1
(including achievement of RFSU, Ready for Performance Testing (“RFPT”),
Substantial Completion and Final Completion);

3.
Review Contractor’s Monthly Progress Reports;

4.
Monitor and review each Change Order approved by the Owner;

5.
Review performance and/or operational test reports for each utility system and
confirm satisfactory performance;

6.
Review all necessary reports and data associated with the pre-commissioning and
commissioning of the Stage 2 Liquefaction Facility;



CC-1



--------------------------------------------------------------------------------





Execution Version


7.
Review Contractor’s proposed Performance Test plans and procedures and confirm
compliance with Performance Test criteria specified in Attachment S and
Attachment T, Applicable Codes and Standards, Applicable Law, Equipment
manufacturers’ recommendations, GECP, and loan documents with Lender;

8.
Witness Performance Tests, including:

a.
Observation of data collection procedures, instrumentation calibration and
operating and testing personnel during the Performance Tests;

b.
Verification of compliance of operational and regulatory requirements with
Agreement requirements, as well as Permits;

c.
Evaluation of compliance with Performance Guarantees and, if applicable,
calculation of Liquidated Damage payments;

d.
Review and comment to Owner on Contractor’s Performance Test reports; and

e.
Verification of data collection and calculation procedures used to adjust
Performance Test results to the Performance Guarantee conditions set forth in
Attachment S of the Agreement;

9.
Verify that Punchlist items are complete in all material respects, as inspected
and verified by Owner personnel; and

10.
Sign and submit the Substantial Completion Certificate and Final Completion
Certificate confirming that all conditions of Substantial Completion and Final
Completion, as the case may be, have been achieved.





CC-2



--------------------------------------------------------------------------------






Execution Version


ATTACHMENT DD


FORM OF ESCROW AGREEMENT FOR STAGE 2
THIS ESCROW AGREEMENT (this “Escrow Agreement”) is entered into as of
[___________], 20[___] (the “Effective Date”) by and among CORPUS CHRISTI
LIQUEFACTION, LLC, a Delaware limited liability company (“Owner”), and BECHTEL
OIL, GAS AND CHEMICALS, INC., a Delaware corporation, (“Contractor” and,
together with Owner, each a “Party” and, collectively, the “Parties”), and [NAME
OF ESCROW AGENT], a [jurisdiction] State bank with an office in [city_____],
[_____] County, [_____] (“Escrow Agent”). Capitalized terms used, but not
otherwise defined, herein shall have the respective meanings ascribed to such
terms in the EPC Agreement (as defined below).
W I T N E S S E T H :
WHEREAS, pursuant to the terms of the Amended and Restated Fixed Price Separated
Turnkey Agreement for the Engineering, Procurement and Construction of the
Corpus Christi Stage 2 Liquefaction Facility, dated as of [___________],
20[___], by and between Owner and Contractor (the “EPC Agreement”), Contractor
will provide services for the engineering, procurement and construction of the
Stage 2 Liquefaction Facility, and the commissioning, start-up and testing of
the Liquefaction Facility; and
WHEREAS, pursuant to Section 18.4 of the EPC Agreement, Owner has the
obligation, in certain circumstances, to deliver the Escrow Funds (as defined
below) to be set aside in the Escrow Account pursuant to the terms of this
Escrow Agreement; and
WHEREAS, Owner and Contractor have mutually agreed upon and selected Escrow
Agent to serve as the escrow agent for the Escrow Funds subject to the terms and
conditions of this Escrow Agreement; and
WHEREAS, Escrow Agent is willing to serve in such capacity subject to the terms
and conditions of this Escrow Agreement.
NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements contained herein, the Parties and Escrow Agent, intending to be
legally bound, agree as follows:


1.    Appointment of Escrow Agent. Owner and Contractor hereby appoint and
designate [Name of Escrow Agent] as escrow agent to receive, hold, administer,
invest and disburse the Escrow Funds in accordance with the terms of this Escrow
Agreement. Escrow Agent hereby accepts its appointment as Escrow Agent and
agrees to hold, administer, invest and disburse the Escrow Funds in accordance
with the terms of this Escrow Agreement.


2.    Delivery of the Escrow Funds. Pursuant to Section 18.4 of the EPC
Agreement, Owner and Contractor have agreed that Owner shall have the obligation
in certain circumstances to deliver by wire transfer to Escrow Agent certain
sums to be held by Escrow Agent in accordance with the terms of this Escrow
Agreement (the “Escrow Funds”). Subject to and in accordance with the terms and
conditions hereof, Escrow Agent agrees that it shall receive, hold in escrow,
invest


DD-1



--------------------------------------------------------------------------------





Execution Version


and reinvest, and release or disburse the Escrow Funds. It is hereby expressly
stipulated and agreed that all interest and other earnings on the Escrow Funds
shall be added to and become a part of the Escrow Funds for all purposes, and
that all losses resulting from the investment or reinvestment thereof from time
to time and any amounts which may be charged thereto in accordance with Section
10 to compensate or reimburse Escrow Agent from time to time for amounts owing
to it hereunder shall from the time of such loss or charge no longer constitute
part of the Escrow Funds.


3.    Investment of the Escrow Funds. Escrow Agent shall invest and reinvest the
Escrow Funds in short-term U.S. government notes maturing within thirty (30)
calendar days (“Days”), as determined by the Escrow Agent. It is understood and
agreed that the Escrow Agent or its affiliates are permitted to receive
additional compensation that could be deemed to be in the Escrow Agent’s
economic self-interest for (i) serving as investment advisor, administrator,
shareholder servicing agent, custodian or sub-custodian with respect to certain
of the investments; (ii) using affiliates to effect transactions in certain
investments; and (iii) effecting transactions in investments.
Receipt, disbursement, investment and reinvestment of the Escrow Funds shall be
confirmed by Escrow Agent within thirty (30) Days of such receipt, disbursement,
investment or reinvestment by an account statement delivered to the Parties by
Escrow Agent, and any discrepancies in any such account statement shall be noted
by the Parties to Escrow Agent within thirty (30) Days after receipt thereof.
Failure to inform Escrow Agent in writing of any discrepancies in any such
account statement within said thirty (30)-Day period shall be presumed to
constitute confirmation of such account statement in its entirety. For purposes
of this paragraph, each account statement shall be deemed to have been received
by the Party to whom directed on the earlier to occur of (i) actual receipt
thereof and (ii) three (3) Business Days after the deposit thereof in the United
States Mail, postage prepaid. The term “Business Day” shall mean any day of the
year, excluding Saturday, Sunday and any other day on which banks are required
or authorized to close in Houston, Texas.
4.    Release of the Escrow Funds. Escrow Agent shall disburse the Escrow Funds
to Owner or Contractor, or their assigned representatives, only upon the
following conditions and/or circumstances:


(a)    Escrow Agent shall disburse the Escrow Funds, in whole or in part, as
directed by Owner and Contractor in a notarized writing in substantially the
form of Exhibit 1, attached hereto (“Joint Notice”), executed by authorized
representatives of Owner and Contractor and setting forth, at a minimum, (i) the
amount of the Escrow Funds (plus accrued interest) to be disbursed, (ii) the
percentage allocation of the Escrow Funds (plus accrued interest) to be
disbursed between Owner and Contractor, and (iii) the timing of when the
disbursement shall occur; OR,


(b)    Escrow Agent shall disburse the Escrow Funds, in whole or in part, as
directed by Owner in a notarized writing delivered to Escrow Agent (with a copy
by facsimile and registered mail to Contractor), in substantially the form of
Exhibit 2, attached hereto (“Owner’s Notice”), setting forth, at a minimum, (i)
the amount of the Escrow Funds (plus accrued interest) to be disbursed and (ii)
the timing of when the disbursement shall occur; provided that Contractor has
not provided its objection in writing to Escrow Agent (with a copy by facsimile
and registered mail provided to Owner) (“Objection Notice”) within sixty (60)
Days of receipt of Owner’s Notice, such Objection Notice setting forth in
reasonable detail Contractor’s rationale for objecting to the disbursement


DD-2



--------------------------------------------------------------------------------





Execution Version


terms set forth in Owner’s Notice; OR


(c)    Escrow Agent shall disburse the Escrow Funds, if any, upon Escrow Agent’s
receipt of a court order or other legal and binding directive (including but not
limited to a binding order from an arbitrator and any decision by an arbitration
panel or arbitrator within the scope of Section 18.2 of the EPC Agreement)
requiring Escrow Agent to disburse such Escrow Funds in accordance with the
terms of such court order or directive, irrespective of whether such court order
or other legal and binding directive or arbitration decision is subject to
appeal or has been appealed.


5.    Interest. Upon disbursement of the Escrow Funds pursuant to Section 4 or
hereof, any interest accrued on such Escrow Funds shall be disbursed to Owner.


6.    Tax Matters. Through execution of this Escrow Agreement, Owner and
Contractor hereby each provide Escrow Agent with their respective taxpayer
identification number documented on the signature page of this Escrow Agreement.
Owner and Contractor shall provide Escrow Agent with the taxpayer identification
number(s) of any recipient, other than Escrow Agent, of funds to be disbursed
from the Escrow Funds. Owner and Contractor understand that the failure to
provide such information as to any recipient may prevent or delay disbursements
from the Escrow Funds and may also result in the assessment of a penalty and
Escrow Agent’s being required to withhold tax on any interest or other income
earned on the Escrow Funds. Any payments of income shall be subject to
applicable withholding regulations then in force in the United States or any
other jurisdiction, as applicable. Solely for purposes of ensuring the regular
payment of taxes upon Escrow Funds, the Parties agree that Owner shall be
treated as the owner of the Escrow Funds for federal and state income tax
purposes and that Owner shall include in taxable income the earnings on the
Escrow Funds.


7.    Limited Liability of Escrow Agent. In performing its duties under this
Escrow Agreement or upon the claimed failure to perform its duties hereunder,
Escrow Agent shall have no liability except for Escrow Agent’s willful
misconduct or gross negligence. The Escrow Agent’s sole responsibility shall be
for the safekeeping and disbursement of the Escrow Funds in accordance with the
terms of this Escrow Agreement. The Escrow Agent shall have no implied duties or
obligations and shall not be charged with knowledge or notice of any fact or
circumstance not specifically set forth herein or in any notice given to it
under this Escrow Agreement in accordance with Section 11 hereof. The Escrow
Agent shall be entitled to rely upon and shall be protected in acting upon any
request, instructions, statement or other instrument, not only as to its due
execution, validity and effectiveness, but also as to the truth and accuracy of
any information contained therein, which Escrow Agent shall in good faith
believe to be genuine, to have been signed or presented by the Person or Parties
purporting to sign the same and to conform to the provisions of this Escrow
Agreement. In no event shall Escrow Agent be liable for incidental, indirect,
special, consequential or punitive damages. The Escrow Agent shall not be
obligated to take any legal action or to commence any proceeding in connection
with the Escrow Funds or to appear in, prosecute or defend any such legal action
or proceedings. The Escrow Agent may consult legal counsel selected by it in the
event of any dispute or question as to the construction of any of the provisions
hereof or of any other agreement or of its duties hereunder, and shall incur no
liability and shall be fully protected from any liability whatsoever in acting
in accordance with the opinion or instruction of such counsel.


DD-3



--------------------------------------------------------------------------------





Execution Version


Owner and Contractor, jointly and severally, shall promptly pay, upon demand (in
accordance with the procedures set forth in Section 10 hereof), the reasonable
fees and expenses of any such counsel; provided, however, Owner and Contractor
agree that such fees and expenses shall be borne equally between Owner and
Contractor. The Escrow Agent shall have no obligations or responsibilities in
connection with the EPC Agreement, or any other agreement between the Parties,
other than this Escrow Agreement.


8.    Right of Interpleader. Should any controversy arise involving the Parties
and Escrow Agent, or any of them or any other person, firm or entity with
respect to this Escrow Agreement or the Escrow Funds, or should a substitute
escrow agent fail to be designated as provided in Section 14 hereof, or if
Escrow Agent should be in doubt as to what action to take, Escrow Agent shall
have the right, but not the obligation, either to (i) withhold delivery of the
Escrow Funds until the controversy is resolved, the conflicting demands are
withdrawn or its doubt is resolved or (ii) institute a petition for interpleader
in a court in Harris County, Texas to determine the rights of the Parties and
Escrow Agent. Should a petition for interpleader be instituted, or should Escrow
Agent be threatened with litigation or become involved in litigation in any
manner whatsoever in connection with this Escrow Agreement or the Escrow Funds,
Owner and Contractor hereby jointly and severally agree to reimburse Escrow
Agent for its reasonable attorneys’ fees and any and all other reasonable
expenses, losses, costs and damages incurred by Escrow Agent in connection with
or resulting from such threatened or actual litigation prior to any disbursement
hereunder, except to the extent that any such expense, loss, cost or damage
results from the willful misconduct or gross negligence of Escrow Agent.


9.    Exculpation of Escrow Agent. It is agreed that the duties of Escrow Agent
are herein specifically provided and are purely ministerial in nature, and that
Escrow Agent shall incur no liability whatsoever except for its willful
misconduct or gross negligence, so long as Escrow Agent is acting in good faith.
The Parties do hereby release Escrow Agent from any liability for any error or
judgment or for any act done or omitted to be done by Escrow Agent in good faith
performance of its duties hereunder and do each, jointly and severally,
indemnify Escrow Agent against, and agree to hold harmless, save and defend
Escrow Agent from, any costs, liabilities, and expenses incurred by Escrow Agent
in serving as Escrow Agent hereunder and in faithfully discharging its duties
and obligations hereunder.


10.    Compensation and Reimbursement of Expenses. The Parties shall compensate
Escrow Agent for its services hereunder in accordance with Exhibit 3 attached
hereto and, in addition, shall reimburse Escrow Agent for all of its reasonable
out-of-pocket expenses incurred in the performance of its duties and enforcement
of its rights hereunder and otherwise in connection with the preparation,
operation, administration and enforcement of this Escrow Agreement, including,
without limitation, attorneys’ fees, brokerage costs and related expenses
incurred by Escrow Agent (collectively, the “Fees”). All of the compensation and
reimbursement obligations set forth in this Section 10 shall be payable within
ten (10) Business Days following the Parties’ receipt of notice from Escrow
Agent that such payment should be made. The Parties agree that the Fees shall be
borne equally by the Parties and the Fees may be deducted from the Escrow Funds.
Solely in the event and to the extent that the Parties shall have failed to
provide payment to Escrow Agent within the ten (10) Business Day period set
forth in the preceding sentence, Escrow Agent is authorized


DD-4



--------------------------------------------------------------------------------





Execution Version


to disburse to itself from the Escrow Funds the amount(s) not paid, subject to
Escrow Agent’s restoration of such payment to the Escrow Funds should the
applicable payment be later received by Escrow Agent.


11.    Notices. All notices, communications and deliveries under this Escrow
Agreement will be made in writing signed by or on behalf of the party making the
same, will specify the Section under this Escrow Agreement pursuant to which it
is given or being made, and will be delivered (i) by facsimile, (ii) by personal
delivery or (iii) by express air courier, return receipt requested (with
evidence of delivery and postage and other fees prepaid) as follows:


If to Escrow Agent:


[Name of Escrow Agent]
[Address]
Attn: [_________________________]    
Facsimile: [_____________________]
Telephone No.: [_________________]


If to Owner:


Corpus Christi Liquefaction, LLC
700 Milam Street, Suite 1900
Houston, Texas 77002
Facsimile: ***
Attn: ***


with a copy to:


Corpus Christi Liquefaction, LLC
700 Milam Street, Suite 1900
Houston, Texas 77002
Facsimile: ***
Attn: ***


If to Contractor:


Bechtel Oil, Gas and Chemicals, Inc.
3000 Post Oak Boulevard
Houston, Texas 77056
Facsimile: ***
Attn: ***




DD-5



--------------------------------------------------------------------------------





Execution Version


with a copy to:


Bechtel Oil, Gas and Chemicals, Inc.
3000 Post Oak Boulevard
Houston, Texas 77056
Facsimile: ***
Attn: ***


Except to the extent otherwise provided in the second paragraph of Section 3
herein, delivery of any communication given in accordance herewith shall be
effective only upon actual receipt thereof by the party or parties to whom such
communication is directed. The Parties or Escrow Agent may change the address to
which communications hereunder are to be directed by giving written notice to
the other parties hereto in the manner provided in this Section 11. All
signatures of the parties to this Escrow Agreement may be transmitted by
facsimile, and such facsimile will, for all purposes, be deemed to be the
original signature of such party whose signature it reproduces, and will be
binding upon such party.


12.    Authorization. Each Party to this Agreement, on behalf of itself and the
Escrow Agent, on behalf of itself, acknowledges and represents that the
signatories for each Party and the Escrow Agent to this Escrow Agreement have
the requisite authorization to bind the Parties and Escrow Agent hereto.


13.    Choice of Laws; Cumulative Rights. This Escrow Agreement shall be
governed by, and construed in accordance with, the laws of the state of Texas,
without giving effect to the principles thereof relating to conflicts of law.
All of Escrow Agent’s rights hereunder are cumulative of any other rights it may
have at law, in equity or otherwise. The Parties and Escrow Agent agree that the
forum for resolution of any dispute arising under this Escrow Agreement shall be
in a court in Harris County, Texas.


14.    Resignation or Removal of Escrow Agent. Escrow Agent may resign from the
performance of its duties hereunder at any time by providing thirty (30) Days’
prior written notice to Owner and Contractor or may be removed, with or without
cause, by Owner and Contractor, acting jointly, at any time by providing thirty
(30) Days’ prior written notice to Escrow Agent. Such resignation or removal
shall take effect upon the appointment of a successor escrow agent as provided
herein. Upon any such notice of resignation or removal, Owner and Contractor,
acting jointly, shall appoint a successor escrow agent hereunder, which shall be
a commercial bank, trust company or other financial institution with a combined
capital and surplus in excess of $100,000,000, unless otherwise agreed by Owner
and Contractor as evidenced by written instructions executed by Owner and
Contractor. Upon the acceptance in writing of any appointment as Escrow Agent
hereunder by a successor escrow agent: (i) the retiring Escrow Agent shall
deliver the Escrow Funds to the successor escrow agent, (ii) such successor
escrow agent shall thereupon succeed to and become vested with all the rights,
powers, privileges and duties of the retiring Escrow Agent, and (iii) the
retiring Escrow Agent shall be discharged from its duties and obligations under
this Escrow Agreement, but shall not be discharged from any liability for
actions taken as Escrow Agent hereunder prior to such succession. After any
retiring Escrow Agent’s resignation or removal, the


DD-6



--------------------------------------------------------------------------------





Execution Version


provisions of this Escrow Agreement shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Escrow Agent under this Escrow
Agreement. If Owner and Contractor fail to designate a substitute escrow agent
within ten (10) Business Days after receiving a notice of Escrow Agent’s
resignation or delivering to Escrow Agent a notice of removal, Escrow Agent may
institute a petition for interpleader. Escrow Agent’s sole responsibility after
such ten (10) Business Day notice period expires shall be to hold the Escrow
Funds (without any obligation to reinvest the same) and to deliver the same to a
designated substitute escrow agent, if any, or in accordance with the directions
of a final order or judgment of a court of competent jurisdiction, at which time
of delivery Escrow Agent’s obligations hereunder shall cease and terminate.


15.    Assignment. This Escrow Agreement shall not be assigned without the prior
written consent of the non-assigning party hereto, except Owner may assign this
Escrow Agreement, in whole or in part, to any of its Affiliates or Lender
without Contractor’s or Escrow Agent’s consent. When duly assigned in accordance
with the foregoing, this Escrow Agreement shall be binding upon and shall inure
to the benefit of the assignee; provided that any assignment by a party pursuant
to this Section 15 shall not relieve such assigning party of any of its
obligations under this Escrow Agreement. Any assignment not in accordance with
this Section 15 shall be void and without force or effect, and any attempt to
assign this Escrow Agreement in violation of this provision shall grant the
non-assigning party the right, but not the obligation, to terminate this Escrow
Agreement at its option for default.


16.    Severability. If one or more of the provisions hereof shall for any
reason be held to be invalid, illegal or unenforceable in any respect under
applicable law, such invalidity, illegality or unenforceability shall not affect
any other provisions hereof, and this Escrow Agreement shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein, and the remaining provisions hereof shall be given full force and
effect.


17.    Termination. This Escrow Agreement shall terminate upon the disbursement,
in accordance with Sections 4, 8 or 14 hereof, of the Escrow Funds in full;
provided, however, that in the event all Fees required to be paid to Escrow
Agent hereunder are not fully and finally paid prior to termination, the
provisions of Section 10 hereof shall survive the termination hereof and,
provided further, that the last sentence of Section 8 hereof and the provisions
of Section 9 hereof shall, in any event, survive the termination hereof.


18.    General. The section headings contained in this Escrow Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Escrow Agreement. This Escrow Agreement and any
affidavit, certificate, instrument, agreement or other document required to be
provided hereunder may be executed in two (2) or more counterparts, each of
which shall be deemed an original instrument, but all of which taken together
shall constitute one and the same instrument. Unless the context shall otherwise
require, the singular shall include the plural and vice-versa, and each pronoun
in any gender shall include all other genders. The terms and provisions of this
Escrow Agreement constitute the entire agreement among the Parties and Escrow
Agent in respect of the subject matter hereof, and neither the Parties nor
Escrow Agent has relied on any representations or agreements of the other,
except as specifically set forth in this Escrow Agreement. This Escrow Agreement
or any provision hereof may be amended, modified, waived


DD-7



--------------------------------------------------------------------------------





Execution Version


or terminated only by written instrument duly signed by the Parties and Escrow
Agent. This Escrow Agreement shall inure to the benefit of, and be binding upon,
the Parties and Escrow Agent and their respective heirs, devisees, executors,
administrators, personal representatives, successors, trustees, receivers and
permitted assigns. This Escrow Agreement is for the sole and exclusive benefit
of the Parties and Escrow Agent, and nothing in this Escrow Agreement, express
or implied, is intended to confer or shall be construed as conferring upon any
other person any rights, remedies or any other type or types of benefits.
[Signature Page Follows]


DD-8



--------------------------------------------------------------------------------





Execution Version


IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement to be
effective as of the Effective Date.


Owner:
 
 
 
 
CORPUS CHRISTI LIQUEFACTION, LLC
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
Tax Identification #:
 



Contractor:
 
 
 
 
BECHTEL OIL, GAS AND CHEMICALS, INC.
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
Tax Identification #:
 



Escrow Agent:
 
 
 
 
[NAME OF ESCROW AGENT]
 
 
 
By:
 
 
Name:
 
 
Title:
 
 

                        


DD-9



--------------------------------------------------------------------------------





Execution Version


Exhibit 1


Form of Joint Notice


[Date]    


[Name of Escrow Agent]
[Address]
Attn: [                ]


Re:
Escrow Agreement, dated [________], 20[___], by and among Corpus Christi
Liquefaction, LLC (“Owner”), Bechtel Oil, Gas, and Chemicals, Inc.
(“Contractor”) and [Name of Escrow Agent] (“Escrow Agent”) (the “Escrow
Agreement”)



Dear [_______]:


Pursuant to Section 4(a) of the Escrow Agreement, Owner and Contractor hereby
certify that [$U.S.__________] of the Escrow Funds (the “Released Escrow
Funds”), plus any accrued interest thereon, should be released from the Escrow
Account and disbursed to [Owner/Contractor/Owner and Contractor], as set forth
below. Capitalized terms used, but not otherwise defined, herein shall have the
respective meanings ascribed to such terms in the Escrow Agreement.


Owner and Contractor hereby direct Escrow Agent to release and disburse such
Released Escrow Funds by wire transfer in immediately available funds, within
[__] ([__]) Days of receipt of this notice, as follows: [(i)] [$U.S.
_____________] of the Released Escrowed Funds, plus accrued interest thereon, to
[__________] to the following account [list account information including name
of recipient, name of recipient’s financial institution, account number, and ABA
routing number] [; and (ii) [$U.S. _____________] of the Released Escrowed
Funds, plus accrued interest thereon, to [__________] to the following account
[list account information including name of recipient, name of recipient’s
financial institution, account number, and ABA routing number].]


This Joint Notice may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same Joint Notice. A facsimile or photocopy of any signature shall
have the same force and effect as an original. This Joint Notice shall be
effective as of the date first written above once the counterparts of the Joint
Notice have been signed and delivered by all the parties set forth below.
Very truly yours,
 
 
Owner:
 
 
CORPUS CHRISTI LIQUEFACTION, LLC
 
 
By:
 
Name:
 
Title:
 

Contractor


 
 
BECHTEL OIL, GAS AND CHEMICALS, INC.
 
 
By:
 
Name:
 
Title:
 



DD-10



--------------------------------------------------------------------------------





Execution Version


                        


cc:    [________________]
State of [______________]
County of [____________]


This instrument was acknowledged before me on [Date] by [Name of Officer],
[Title of Officer] of [Name of entity acknowledging], a [jurisdiction] [type of
entity], on behalf of said [type of entity].
Commission expires:
 
 
 
 
 
 
Notary Public’s signature
 
 
 
 
(Notary stamp or seal)
 
 



    


DD-11



--------------------------------------------------------------------------------





Execution Version


Exhibit 2


Form of Owner’s Notice


[Date]    


[Name of Escrow Agent]
[Address]
Attn: [                ]


Re:
Escrow Agreement, dated [________], 20[__], by and among Corpus Christi
Liquefaction, LLC (“Owner”), Bechtel Oil, Gas and Chemicals, Inc. (“Contractor”)
and [Name of Escrow Agent] (“Escrow Agent”) (the “Escrow Agreement”)



Dear [_______]:


Pursuant to Section 4(b) of the Escrow Agreement, Owner hereby certifies that
[$U.S.__________] of the Escrow Funds (the “Released Escrow Funds”), plus any
accrued interest thereon, should be released from the Escrow Account and
disbursed to [Owner] [Name of Other Recipient], as set forth below. Capitalized
terms used, but not otherwise defined, herein shall have the respective meanings
ascribed to such terms in the Escrow Agreement.


Owner hereby directs Escrow Agent to release and disburse such Released Escrowed
Funds, plus accrued interest thereon, by wire transfer in immediately available
funds, within [__] ([__]) days of receipt of this notice, as follows (provided
that Escrow Agent has not received, within sixty (60) Days of receipt of this
notice, written notice from Contractor of its objection to the terms of this
notice):


Corpus Christi Liquefaction, LLC
[Name of Financial Institution]
[City, State]
Account No.: [                ]
ABA Routing No.: [            ]
Amount: U.S.$[            ]




Very truly yours,
 
 
Owner:
 
CORPUS CHRISTI LIQUEFACTION, LLC
 
 
By:
 
Name:
 
Title:
 

                            


cc:    Bechtel Oil, Gas and Chemicals, Inc.
3000 Post Oak Boulevard
Houston, Texas 77056
Attn: [                ]


DD-12



--------------------------------------------------------------------------------





Execution Version






State of [        ]
County of [        ]


This instrument was acknowledged before me on [Date] by [Name of Officer],
[Title of Officer] of [Name of entity acknowledging], a [jurisdiction] [type of
entity], on behalf of said [type of entity].
Commission expires:
 
 
 
 
 
 
Notary Public’s signature
 
 
 
 
(Notary stamp or seal)
 
 







DD-13



--------------------------------------------------------------------------------





Execution Version


Exhibit 3


Fee Schedule












DD-14



--------------------------------------------------------------------------------






Execution Version


ATTACHMENT EE


PROVISIONAL SUMS FOR STAGE 2




EE-1



--------------------------------------------------------------------------------




Schedule EE-1


Provisional Sums to be Fixed Based on Notice to Proceed
1
INTRODUCTION

The Currency Provisional Sum and Fuel Provisional Sum shall be adjusted by
mutually agreed Change Order as described below. Upon adjustment of the Contract
Price pursuant to this Schedule EE-1, the Aggregate Provisional Sum shall also
be reduced to reflect any Provisional Sums that have been fixed by mutually
agreed Change Order.
1.1
Currency Provisional Sum

The Aggregate Provisional Sum contains a Provisional Sum of *** U.S. Dollars
(U.S.$***) based the following foreign (non-U.S. Dollar) currencies included in
the Contract Price (“Currency Provisional Sum”) at the listed value and exchange
rate to the U.S. Dollar:
FOREIGN CURRENCY
VALUE IN FOREIGN CURRENCY
EXCHANGE RATE
EURO
GBP
€ ***
£ ***
*** USD TO EURO
*** USD TO GBP

On the date Owner issues the NTP, the Contract Price shall be subject to an
upward or downward adjustment by Change Order to account for currency
fluctuations. The EURO adjustment will be determined no later than two banking
days from NTP by multiplying (a) the difference of the Contractor actual secured
hedge rate (“Bechtel Treasury Secured Hedge Rate”) and the above listed exchange
rate (“Contract Exchange Rate”) by (b) the corresponding value in EURO listed
above (“Value of Foreign Currency”). The Bechtel Treasury Secured Hedge Rate
will be determined by taking a weighted average of the forward contracts entered
into by Contractor and any spot contracts entered into by Contractor during the
period between LNTP No. 1 and NTP.
The GBP adjustment will be determined by multiplying (a) the difference of the
New York 12:30 PM exchange rate as quoted by Bloomberg on the following website:
http://www.bloomberg.com/markets/currencies/fx-fixings
on the date Owner issues NTP (“NTP Exchange Rate”) and the above listed exchange
rate (“Contract Exchange Rate”) by (b) the value in corresponding value in
foreign currency listed above (“Value of Foreign Currency”).


EE-2



--------------------------------------------------------------------------------




For clarity, the Contract Price and the Aggregate Provisional Sum adjustments
shall be the cumulative sum of the adjustment for each currency and the
adjustment for each currency shall be:


EURO Adjustment = [Value of Foreign Currency x [Bechtel Treasury Secured Hedge
Rate - Contract Exchange Rate]]
GBP Adjustment = [Value of Foreign Currency x [NTP Exchange Rate - Contract
Exchange Rate]]


1.2
Fuel Provisional Sum

The Aggregate Provisional Sum contains a Provisional Sum of *** U.S. Dollars
(U.S.$***) (“Fuel Provisional Sum”) for price fluctuation in the cost of
gasoline and diesel fuels to be used during construction, commissioning, and
start up of the Stage 2 Liquefaction Facility. The baseline index value from
each of the selected indices is as of the week ending July 8, 2013:
Figure 1
FUEL TYPE
 
VALUE IN ESTIMATE*
BASELINE INDEX VALUE
Gasoline
 
$ ***
3.42
Diesel
 
$ ***
3.76

* Estimate refers to the Fuel Provisional Sum, which is based on the estimated
quantities.
On the date Owner issues the NTP, the Contract Price shall be subject to an
upward or downward adjustment by Change Order for each of the following fuel
types: (i) gasoline and (ii) road diesel listed above for any change in the
index value, at the nearest weekly datum, as published by the US Energy
Information Administration (EIA) for the Gulf Coast Region for each specific
fuel type (See Figure 2). The adjustment for each fuel type will be determined
by subtracting the baseline index value from the corresponding NTP index value
(which is the index value on the date of NTP) and then dividing that result by
the baseline index value and multiplying the result by the value in Fuel
Provisional Sum for each of the fuel types listed in Figure 1. For clarity:


image6a09.jpg [image6a09.jpg]
The indices are as follows for the specific fuel types:






EE-3



--------------------------------------------------------------------------------




Figure 2
FUEL
INDEX
Gasoline
US EIA Weekly Gulf Coast Regular All Formulations Retail Gasoline Prices
Diesel
US EIA Weekly Gulf Coast No 2 Diesel Retail Prices

For avoidance of doubt, Contractor bears the risk of determining the correct
quantity of fuel for the Work as of the Contract Date, and this Schedule EE-1
shall not entitle Contractor to any Contract Price adjustments on account of
increases in the actual fuel quantity used for the Work as of the Contract Date.


EE-4



--------------------------------------------------------------------------------




SCHEDULE EE - 2


Provisional Sums to be Adjusted during Project Execution
2
INTRODUCTION

The 9% Nickel and Cryogenic-Rebar Provisional Sum, the Operating Spare Parts
Provisional Sum and the Insurance Provisional Sum shall be adjusted by mutually
agreed Change Order as described below. Upon adjustment of the Contract Price
pursuant to this Schedule EE-2, the Aggregate Provisional Sum shall also be
reduced to reflect any Provisional Sums that have been fixed by mutually agreed
Change Order.
2.1
9% Nickel and Cryogenic-Rebar Provisional Sum

The Aggregate Provisional Sum contains a Provisional Sum of *** U.S. Dollars
(U.S.$***) for the purchase, fabrication and delivery of the 9% Nickel and
Cryogenic Rebar required for the LNG Tank (“9% Nickel and Cryogenic-Rebar
Provisional Sum”). This Work is more specifically defined in the table below:
Activity
Quantity
UOM
Value
Inner Tank Purchase
1,771.4
Metric Tons
$***
Thermal Corner Protection
258.6
Metric Tons
$***
Fabrication
 
 
$***
Freight to Shop
 
 
$***
Cryogenic Rebar
605.11
Metric Tons
$***
9% Nickel and Cryogenic Rebar Provisional Sum
 
 
$***

If the actual cost charged to Contractor for the purchase, fabrication and
delivery under the Agreement is less than the 9% Nickel and Cryogenic-Rebar
Provisional Sum, Owner shall be entitled to a Change Order reducing the Contract
Price by such difference and *** (***%) of such difference. If the actual cost
incurred by Contractor for the purchase, fabrication and delivery of the 9%
Nickel and Cryogenic Rebar under the Agreement is greater than the 9% Nickel and
Cryogenic Rebar Provisional Sum, Contractor shall be entitled to a Change Order
increasing the Contract Price by such difference, plus *** (***%) of such
difference.
The 9% Nickel and Cryogenic Rebar Provisional Sum, as of the Contract Date, is
based on the Work description and quantities set forth in the table specified in
this Section 2.1. The quantity and price line item detail supporting the 9%
Nickel and Cryogenic Rebar Provisional Sum is contained on document no.
25744-400-G38-GAB-00002. No later than thirty (30) Days prior to shipment of the
9% Nickel and Cryogenic Rebar to Site, Contractor shall provide to Owner the
actual cost charged to Contractor for the purchase, fabrication and delivery of
such material along with adequate supporting documentation of such actual cost
charged (including an updated document no.


EE-5



--------------------------------------------------------------------------------




25744-400-G38-GAB-00002 with final comparative information) in order that a
Change Order may be prepared.
2.2
Operating Spare Part Provisional Sum

The Aggregate Provisional Sum contains a Provisional Sum of *** U.S. Dollars
(U.S.$***) for supply and delivery of Operating Spare Parts (“Operating Spare
Part Provisional Sum”). If the actual cost charged to Contractor for the supply
and delivery of Operating Spare Parts provided to Owner under this Agreement is
less than the Operating Spare Part Provisional Sum, Owner shall be entitled to a
Change Order reducing the Contract Price by such difference and *** (***%) of
such difference. If the actual cost for the supply and delivery of Operating
Spare Parts provided to Owner under this Agreement is greater than the Operating
Spare Part Provisional Sum, Contractor shall be entitled to a Change Order
increasing the Contract Price by such difference, plus *** (***%) of such
difference.
2.3
Insurance Provisional Sum

A.
The Aggregate Provisional Sum contains a Provisional Sum of *** U.S. Dollars
(U.S.$***) (“Insurance Provisional Sum”) for the cost of insurance premiums for
the insurance required to be provided by Contractor in accordance with
Attachment O (other than workers compensation and employer liability insurance)
(the “Project Insurances”). Such Insurance Provisional Sum shall be adjusted on
an interim basis in accordance with Section 2.3B below. Subsequently, the Actual
Insurance Cost Procedure outlined in Section 2.3C below will further adjust the
Contract Price pursuant to a Change Order.

B.
Interim Adjustment. No later than ninety (90) Days after NTP, Contractor shall
inform Owner in writing of the anticipated actual cost of the insurance premiums
for the Project Insurances (the “Anticipated Actual Insurance Cost”), which
Anticipated Actual Insurance Cost shall be reasonably documented by Contractor.
Upon written request by Owner or Contractor, Owner and Contractor shall execute
a Change Order in accordance with Article 6 of the Agreement to amend the
Insurance Provisional Sum amount in the Agreement to the Anticipated Actual
Insurance Cost. Following such interim adjustment (if any), the Insurance
Provisional Sum adjustment shall be provided per Section 2.3C below.

C.
Actual Insurance Cost. Prior to Final Completion but no earlier than Substantial
Completion of Subproject 3, Contractor shall inform Owner in writing of the
actual cost of the insurance premiums charged to Contractor by the Contractor’s
insurance carriers for the Project Insurances (the “Actual Insurance Cost”).
Should such Project Insurances also provide coverage under the Stage 1 EPC
Agreement, Contractor shall allocate the insurance premiums for such Project
Insurances such that the Stage 1 EPC Agreement and this Agreement bear their pro
rata share of premium in accordance with each project’s pro rata share of
exposure, or pursuant to an allocation methodology mutually agreed by Contractor
and Owner. Contractor shall provide backup documentation, as applicable, to
reasonably substantiate such Actual Insurance Cost and Contractor’s payment
thereof. Owner and Contractor shall execute a Change Order to the Agreement in
accordance with Article 6 of the Agreement as follows:



EE-6



--------------------------------------------------------------------------------




(i)
If the Actual Insurance Cost is less than the amount paid to Contractor for the
Insurance Provisional Sum, Owner shall be entitled to a Change Order under the
Agreement reducing the Contract Price by such difference.

(ii)
If the Actual Insurance Cost is greater than the amount paid to Contractor for
the Insurance Provisional Sum, Contractor shall be entitled to a Change Order
under the Agreement increasing the Contract Price by such difference.

D.
Contractor shall be responsible for the placement of the Project Insurances
required to be provided by Contractor in accordance with Attachment O, provided
that Contractor shall reasonably cooperate with Owner to minimize such
Anticipated Actual Insurance Cost and such Actual Insurance Cost to the extent
reasonably practicable.

E.
The Contract Price has been based upon naming the Owner Group as additional
insureds on the commercial general liability and umbrella or excess liability
policies specified in Section 1.A.2 and 1.A.4 of Attachment O and providing
sudden and accidental pollution liability coverage (including clean up on or off
the Site) under such commercial general liability policy. Accordingly, should
(i) the insurance provider(s) charge any additional premium for naming the Owner
Group as named insureds under such policies as compared to naming the Owner
Group as additional insureds or (ii) Contractor not be able to procure such
sudden and accidental liability coverage and, instead, is required to procure a
stand-alone pollution policy, Contractor shall be entitled to a Change Order
increasing the Insurance Provisional Sum in the actual amount of such increased
premium associated with naming the Owner Group as named insureds rather than
additional insureds or procurement of such stand-alone pollution policy.







EE-7



--------------------------------------------------------------------------------






Execution Version


ATTACHMENT FF
FORM OF PARENT GUARANTEE FOR STAGE 2
[On Guarantor letterhead]
This guarantee and indemnity agreement (hereinafter referred to as the
"Guarantee") effective on this the [    ] day of [        ], 20[    ], is
entered into by BECHTEL GLOBAL ENERGY, INC., a corporation organized and
existing under the laws of the state of Delaware, United States of America,
having its registered office located at 50 Beale Street, San Francisco,
California, 94105-1845 U.S.A. (hereinafter referred to as "Guarantor"), in favor
of Corpus Christi Liquefaction, LLC (hereinafter referred to as “Owner”).
In consideration of Owner entering into an Amended and Restated Engineering,
Procurement and Construction agreement between Owner and Guarantor’s wholly
owned affiliate BECHTEL OIL, GAS AND CHEMICALS, INC. (“Contractor”) for the
Stage 2 Liquefaction Project and dated the [    ] day of [        ], 20[    ]
(“Agreement”) and accepting this Guarantee in respect of such Agreement it is
agreed as follows:
1. In this Guarantee:
(a)
unless otherwise defined herein, terms defined in the Agreement have the same
meanings when used herein; and

(b)
references to the “Agreement” mean the relevant Agreement as supplemented,
amended or extended from time to time.

2. Guarantor hereby covenants and agrees unconditionally and irrevocably with
Owner, its successors and assigns that:
(a)
The Contractor shall properly and diligently observe the provisions of and
perform its obligations and discharge its liabilities, whether actual or
contingent, now or hereafter arising under or in connection with the Agreement
(whether arising by way of payment, indemnity or otherwise) (“Guaranteed
Obligations”).

(b)
If Contractor fails to perform or defaults in any manner whatsoever in the due
and proper performance of any Guaranteed Obligations, or commits any breach of
any Guaranteed Obligations, the Guarantor shall, forthwith upon written request
from Owner so to do, secure or cause (including, as may be necessary, by
contracting with a third party) the assumption and proper and diligent
performance and discharge of those Guaranteed Obligations remaining unfulfilled.

(c)
Guarantor shall pay to Owner on demand all monies due and owing by Contractor to
Owner under the Agreement or pursuant to any claims made by Owner arising under
or in connection with the Agreement.

3. This Guarantee shall be given as a primary obligation of Guarantor and not
merely as surety and accordingly Owner shall not be obliged before enforcing
this Guarantee to: (i) take any action in court or by way of arbitration or
otherwise against Contractor; (ii) to take enforcement action or make any claim
against or any demand on Contractor or exhaust any remedies against Contractor;


FF-1



--------------------------------------------------------------------------------





Execution Version


(iii) to enforce any other security held by Owner in respect of the Guaranteed
Obligations of Contractor under the Agreement; or (iv) to exercise any diligence
against Contractor.
4. As a separate and independent obligation, Guarantor shall, on demand,
indemnify and hold Owner harmless from and against any and all losses, damages,
liability and expenses, of whatsoever nature (including, without limitation, all
legal fees and expenses on an indemnity basis) suffered or incurred by Owner:
(a)
in any way connected with: (i) any breach by Contractor of any Guaranteed
Obligation and/or (ii) any breach by the Guarantor of any obligations in this
Guarantee, whether or not any such breach is caused, in whole or in part, by
negligence of Guarantor; and

(b)
if any of the Contractor’s Guaranteed Obligations is or becomes unenforceable,
invalid or illegal, the amount of loss, damage, liability or expense shall be
equal to the amount which Owner would otherwise have been entitled to recover
from the Contractor, had such Guaranteed Obligations been fully enforceable.

5. Notwithstanding any other provision of this Guarantee, but except in relation
to any expenses and legal fees referred to in paragraph 4(a) or any Insolvency
Event of Contractor, the Guarantor shall not have any greater liability to Owner
than Guarantor would have had to Owner under the Agreement had Guarantor been an
original party to the Agreement in place of Contractor and the Agreement been
fully enforceable. Guarantor shall be entitled in respect of the obligations,
duties, and liabilities under this Guarantee to raise, and rely as though it was
the Contractor on, any claims, rights, privileges, defenses, excuses or
limitations available to the Contractor under the Agreement, provided that any
award or judgment between Contractor and Owner under the Agreement (whether in
arbitration or litigation, by default or otherwise) shall be conclusive and
binding for the purposes of determining Guarantor’s obligations under the
Guarantee but no such judgment shall be required to enforce the Guarantor’s
obligations under this Guarantee.
6. This Guarantee shall be in addition to, and not in substitution for, and will
not merge with, any rights or remedies that Owner may have against the
Contractor arising under the Agreement or otherwise, and the Guarantor shall not
be released from the obligations hereunder by reason of any time or forbearance
granted by Owner to the Contractor or the Guarantor. This Guarantee is a
continuing guarantee and indemnity and extends to any and all of the Contractor’
Guaranteed Obligations under or arising in connection with the Agreement.
7. The Guarantor makes the following representations and warranties:
(a)
It has the power to enter into and perform its obligations under this Guarantee;

(b)
It has taken all necessary corporate action to authorize the entry into and
performance of this Guarantee and to carry out the transactions and discharge
the obligations contemplated by this Guarantee; and

(c)
This Guarantee is its valid and binding obligation enforceable in accordance
with its terms, and Guarantor acknowledges and agrees that the Owner has agreed
to enter into the Agreement and to accept this Guarantee in reliance on these
representations and warranties.



FF-2



--------------------------------------------------------------------------------





Execution Version


8. If any payment by the Contractor or the Guarantor or any other surety or
discharge given by the Owner is avoided or reduced as a result of insolvency or
similar event (a) the liability of the Guarantor shall continue as if the
payment or discharge had not occurred, and (b) the Owner shall be entitled to
recover the value or amount of that security or payment from the Guarantor as if
the payment or discharge had not occurred.
9. The liability of the Guarantor hereunder shall not in any way be reduced,
released, discharged, diminished or affected by:
(a)
The granting of any waiver, time or indulgence to the Guarantor or to the
Contractor by Owner;

(b)
The effecting of any compromise, discharge or release whatsoever with Contractor
by the Owner or any other person;

(c)
Suspension or termination (in whole or in part) of Contractor’s services or work
under the Agreement;

(d)
Any breach of the Agreement by Owner or any other thing done or neglected to be
done by Owner;

(e)
Any lack of power, authority or legal personality or change in the constitution
or business organization of Contractor or the illegality of any relevant
contracts or obligation;

(f)
Any variation to the scope of work or services under the Agreement (including,
without limitation, by way of a Change Order);

(g)
The amendment, novation, supplement or extension of any terms or conditions of
the Agreement by Owner;

(h)
Any disability, incapacity, insolvency, administration or similar proceedings
with respect to the Contractor;

(i)
Any reorganization, change in ownership, merger, consolidation, change in status
or like arrangement in respect of either Contractor or Guarantor;

(j)
Any assignment of this Guarantee or the Agreement, or the granting or creation
of any mortgage, pledge, charge or other encumbrance over or in respect of this
Guarantee or the Agreement or any of Owner’s rights or benefits under or
pursuant to this Guarantee or the Agreement; or

(k)
Any act, omission, matter or thing which, but for this Paragraph 9, would
reduce, release, discharge, diminish or affect any of Guarantor’s obligations
under this Guarantee.

10. All payments under this Guarantee shall be made to the account specified in
the relevant demand of the Agreement and shall be made free of any withholding
or deduction and the Guarantor shall have no right of set-off, deduction,
abatement or counterclaim except for those rights it exercises on behalf of
Contractor under the Agreement.


FF-3



--------------------------------------------------------------------------------





Execution Version


11. Any notices or communications to be made by the Guarantor or Owner to the
other under or in connection with this Guarantee shall be in writing and made to
the other at the following addresses:
The Guarantor:
Bechtel Global Energy, Inc.
3000 Post Oak Blvd.
Houston, Texas 77056
Phone: ***
Facsimile: ***
Attn: ***
With a copy to:
Bechtel Global Energy, Inc.
3000 Post Oak Blvd.
Houston, Texas 77056
Phone: ***
Facsimile: ***
Attn: ***


The Owner:
Corpus Christi Liquefaction, LLC
700 Milam, Suite 1900
Houston, Texas 77002
Facsimile ***
Attn: ***
With a copy to:
Corpus Christi Liquefaction, LLC
700 Milam, Suite 1900
Houston, Texas 77002
Facsimile ***
Attn: ***
Any notice or communication delivered or made by one person to the other under
this Guarantee shall be effective:
(a)
If by way of facsimile, when received as evidenced by confirmation; or

(b)
If by way of letter, when it has been left at the relevant address.

12. Any provision of this Guarantee which is prohibited, illegal, invalid or
unenforceable in any jurisdiction is ineffective as to that jurisdiction only to
the extent of the prohibition, illegality, invalidity or unenforceability and
will not invalidate any other provision of the Guarantee so long as the material
purposes of this Guarantee can be determined and effectuated.


FF-4



--------------------------------------------------------------------------------





Execution Version


13. The Guarantor shall, promptly on demand, pay to the Owner the amount of all
costs, charges and expenses incurred in connection with the enforcement or
exercise of any rights under this Guarantee.
14. No failure to exercise, nor delay in exercising, any right or remedy under
this Guarantee shall operate as a waiver, nor shall any single or partial
exercise of any right or remedy prevent any further or other exercise of any
right or remedy.
15. This Guarantee shall be governed by and construed in accordance with the
laws of the state of Texas without giving effect to any choice or conflict of
law provision or rule that would cause the application of the laws of any
jurisdiction other than the state of Texas.
16. Any claim, dispute or controversy arising out of or relating to this
Guarantee (including, without limitation, the construction, validity,
interpretation, termination, enforceability or breach of this Guarantee, or the
relationship of the Parties established by this Guarantee, and whether or not
arising out of tort or contract) (“Dispute”) shall be decided by final and
binding arbitration. Such arbitration shall be held in Houston, Texas, unless
otherwise agreed in writing by the Parties, shall be administered by the Dallas,
Texas office of the American Arbitration Association (“AAA”) and shall, except
as otherwise modified by this Section 7, be governed by the AAA’s Construction
Industry Arbitration Rules and Mediation Procedures (including Procedures for
Large, Complex Construction Disputes) (the “AAA Rules”). The number of
arbitrators required for the arbitration hearing shall be determined in
accordance with the AAA Rules. The arbitrator(s) shall determine the rights and
obligations of the Parties according to the substantive law of the state of
Texas, excluding its conflict of law principles, as would a court for the state
of Texas; provided, however, the law applicable to the validity of the
arbitration clause, the conduct of the arbitration, including resort to a court
for provisional remedies, the enforcement of any award and any other question of
arbitration law or procedure shall be the Federal Arbitration Act, 9 U.S.C.A. §
2. Issues concerning the arbitrability of a matter in dispute shall be decided
by a court with proper jurisdiction. The Parties shall be entitled to engage in
reasonable discovery, including the right to production of relevant and material
documents by the opposing Party and the right to take depositions reasonably
limited in number, time and place; provided that in no event shall any Party be
entitled to refuse to produce relevant and non-privileged documents or copies
thereof requested by the other Party within the time limit set and to the extent
required by order of the arbitrator(s). All disputes regarding discovery shall
be promptly resolved by the arbitrator(s). This agreement to arbitrate is
binding upon the Parties, Contractor’s surety (if any) and the successors and
permitted assigns of any of them. At Owner or Guarantor’s option, any other
person may be joined as an additional party to any arbitration conducted under
this paragraph 16, provided that the party to be joined is or may be liable to
either Party in connection with all or any part of any Dispute between the
Parties. Without limiting the foregoing, if there are common issues of fact or
law in connection with any Disputes in an arbitration conducted under this
Section 16 and any disputes in connection with any arbitration under the Stage 1
EPC Agreement, either Party may consolidate the two arbitrations to the extent
necessary to avoid inconsistent determinations. Guarantor agrees, upon Owner’s
election, to the joinder in any arbitration between Owner and Contractor arising
out of or relating to the Project. The arbitration award shall be final and
binding, in writing, signed by all arbitrators, and


FF-5



--------------------------------------------------------------------------------





Execution Version


shall state the reasons upon which the award thereof is based. Judgment on the
arbitration award may be entered by any court having jurisdiction thereof.
17. This Guarantee constitutes the entire agreement of Guarantor and Owner with
respect to the subject matter hereof and supersedes all prior agreements,
negotiations and understandings, both written and oral, between the Guarantor
and Owner with respect to the subject matter hereof.
18. This Guarantee is solely for the benefit of Owner and its respective
successors and permitted assigns, and this Guarantee shall not otherwise be
deemed to confer upon or give to any other third party any remedy, claim,
reimbursement, cause of action, or other right, except as provided in Article 19
hereof.
19. This Guarantee may be assigned to other Persons only upon the prior written
consent of the non-assigning Party hereto, except that Owner may assign this
Guarantee to any of its Affiliates by providing notice to Guarantor.
Furthermore, Owner may, for the purpose of providing collateral, assign, pledge
and/or grant a security interest in this Guarantee to any Lender without
Guarantor’s consent. When duly assigned in accordance with the foregoing, this
Guarantee shall be binding upon and shall inure to the benefit of the assignee;
provided that any assignment by Guarantor or Owner pursuant to this Section 21.7
shall not relieve Guarantor or Owner (as applicable) of any of its obligations
or liabilities under this Guarantee. Any assignment not in accordance with this
Article 19 shall be void and without force or effect. Guarantor shall, on or
before issuance of NTP under the Agreement, enter into an acknowledgement and
consent with the Collateral Agent. substantially in the form of Schedule 1 to
this Guarantee, as may be amended mutatis mutandis to conform to the
acknowledgement and consent form agreed by Contractor under the Agreement.
20. Guarantor acknowledges and agrees that Owner is entitled to the benefit of
this Guarantee and the covenants, guarantees, indemnities and other promises
that are given and made in it by Guarantor, without Owner having signed this
Guarantee.
21. This Guarantee may only be amended by a written agreement that is signed by
or on behalf of both Owner and Guarantor.
22. This Guarantee shall continue in full force and effect until all of the
Guaranteed Obligations of Contractor under the Agreement and all obligations,
liabilities and guarantees of Guarantor under this Guarantee have been fulfilled
or otherwise resolved, at which point this Guarantee shall expire of its own
terms and shall be returned to the Contractor.
23. Guarantor shall not take any photographs of any part of the Liquefaction
Facility, issue a press release, advertisement, publicity material, financial
document or similar matter or participate in a media interview that mentions or
refers to the Work under the Agreement or any part of the Liquefaction Facility
without the prior written consent of Owner. Guarantor acknowledges and agrees
that Owner shall be required, from time to time, to make disclosures and press
releases and applicable filings with the SEC in accordance with applicable
securities laws, that Owner believes in good faith are required by Applicable
Law or the rules of any stock exchange. If any such disclosure, press release or
filing includes any reference to Guarantor, then Owner shall provide as much
notice as is practicable to Guarantor to provide it with an opportunity to
comment; provided,


FF-6



--------------------------------------------------------------------------------





Execution Version


however, the final determination shall remain with Owner. Guarantor acknowledges
that Owner shall be required from time to time to make filings in compliance
with applicable securities laws, including a copy of this Guarantee.
IN WITNESS of which this Guarantee has been duly executed by a duly authorized
representative of Guarantor and delivered on the day above written.
BECHTEL GLOBAL ENERGY, INC.
By:__________________________
Name:_______________________
Title:________________________
Acknowledged by:
CORPUS CHRISTI LIQUEFACTION, LLC
By:__________________________
Name:_______________________
Title:________________________




FF-7



--------------------------------------------------------------------------------






Execution Version


SCHEDULE 1
TO ATTACHMENT FF
FORM OF ACKNOWLEDGMENT AND
CONSENT AGREEMENT WITH LENDER FOR STAGE 2
Bechtel Global Energy, Inc. (the “Contracting Party”) hereby acknowledges the
existence of (but has not reviewed) the Security Agreement, dated as of
[            ], 20[    ] (as from time to time amended, supplemented or
modified, the “Security Agreement”), among Corpus Christi Liquefaction, LLC (the
“Borrower”), [_______________] as common security trustee in such capacity, the
“Common Security Trustee”), for the benefit of various financial institutions
providing financing to the Borrower (collectively, the “Secured Parties”), and
hereby executes this Acknowledgement and Consent Agreement (the “Consent”) and
agrees as follows:
1. The Contracting Party hereby acknowledges and consents in accordance with the
terms and conditions set forth below to the Borrower’s pledge and collateral
assignment of all its right, title and interest in, to and under (but not,
except as provided herein, its obligations, liabilities or duties with respect
to) the Parent Guarantee dated [            ], 20[    ] (the “Assigned
Agreement”), given in respect of the Amended and Restated Fixed Price Separated
Turnkey Agreement for the Engineering, Procurement and Construction of the
Corpus Christi Stage 2 Liquefaction Project, dated [            ], 20[    ],
between Bechtel Oil, Gas and Chemicals, Inc. and the Borrower (the “EPC
Contract”) to the Common Security Trustee pursuant to the Security Agreement.
Capitalized terms used, but not otherwise defined, herein shall have the
respective meanings ascribed to such terms in the Assigned Agreement.
2. The Contracting Party represents and warrants as of the date hereof as
follows:
a.The Contracting Party is a corporation duly organized, validly existing and in
good standing under the laws of Delaware, is authorized and qualified to do
business in all jurisdictions in which the nature of the business conducted by
it makes such qualification necessary and where failure so to qualify has or
could reasonably be expected to have a material adverse effect on its financial
condition, operations, prospects, taxes or business.
b.The Contracting Party is not in violation of any Applicable Law or judgment
entered by any Governmental Instrumentality, which violations, individually or
in the aggregate, have or could reasonably be expected to have a material
adverse effect on its performance of any obligations under this Consent or the
Assigned Agreement. There are no legal or arbitration proceedings or any
proceeding by or before any Governmental Instrumentality, now pending or (to the
current actual knowledge of the Contracting Party) threatened against the
Contracting Party that, if adversely determined, could reasonably be expected to
have a material adverse effect on its ability to perform under this Consent or
the Assigned Agreement.
c.No consent or approval of, or other action by or any notice to or filing with,
any Governmental Instrumentality (except those previously obtained) was required
in


FF-8



--------------------------------------------------------------------------------





Execution Version


connection with the execution and delivery by the Contracting Party of the
Assigned Agreement, or is required in connection with the execution and delivery
of this Consent, or, to the best actual current knowledge of the Contracting
Party, the performance of its obligations under this Consent.
d.Neither the execution and delivery of this Consent and the Assigned Agreement
by the Contracting Party, the consummation of the transactions herein
contemplated by the Contracting Party, nor compliance with the terms and
provisions hereof by the Contracting Party, will:
(i)conflict with, result in a breach of or default under, or require any consent
(other than consents already obtained and those permits, licenses, approvals,
consents and exemptions that the Contracting Party is permitted to obtain in the
ordinary course of business in the performance of its obligations under the
Assigned Agreement) under: (A) the charter or by-laws of the Contracting Party,
(B) any Applicable Law, (C) any order, writ, injunction or decree of any court
applicable to the Contracting Party, or (D) any agreement or instrument to which
the Contracting Party is a party or by which it is bound or to which it or any
of its property or assets is subject in any such case under this clause (i) that
has or could reasonably be expected to result in a material adverse effect upon
the ability of the Contracting Party to perform its obligations under this
Consent and the Assigned Agreement; or
(ii)result in the creation or imposition of (or the obligation to create or
impose) any lien, security interest, charge or encumbrance upon any of the
properties or assets of the Contracting Party.
e.The Contracting Party has all necessary power and authority to execute,
deliver and perform its obligations under this Consent and the Assigned
Agreement; the execution, delivery and performance by the Contracting Party of
this Consent and the Assigned Agreement have been duly authorized by all
necessary action on its part; and this Consent and the Assigned Agreement have
been duly and validly executed and delivered by the Contracting Party and each
constitutes a legal, valid and binding obligation of the Contracting Party
enforceable in accordance with its terms, except as the enforceability thereof
may be limited by bankruptcy, insolvency, reorganization or moratorium or other
similar laws relating to the enforcement of creditors’ rights generally, and by
general principles of equity. There are no amendments, modifications or
supplements (whether by waiver, consent or otherwise) to the Assigned Agreement,
either oral or written.
f.The Contracting Party is financially solvent, able to pay all debts as they
mature and possesses sufficient working capital to guarantee the completion of
the work under the EPC Contract and perform its obligations hereunder.
g.To the Contracting Party’s current actual knowledge, the Borrower (a) has
complied with all conditions precedent required to be complied with by or on
behalf of the Borrower on or prior to the date hereof pursuant to the Assigned
Agreement and (b) is not in


FF-9



--------------------------------------------------------------------------------





Execution Version


default under any covenant or obligation of the Assigned Agreement and no such
default has occurred prior to the date hereof.
h.The Contracting Party is not, to its current actual knowledge, in default
under any covenant or obligation hereunder or under the Assigned Agreement and
no such default has occurred prior to the date hereof. After giving effect to
the pledge and assignment referred to in paragraph 1, and after giving effect to
the consent to such pledge and assignment by the Contracting Party, to the
current actual knowledge of the Contracting Party, (a) there exists no event or
condition that would, either immediately or with the passage of time or giving
of notice, or both, entitle either the Contracting Party or the Borrower to
terminate or suspend its obligations under the Assigned Agreement, and (b) there
are no claims or rights of set-off pending by any party to the Assigned
Agreement.
i.The Contracting Party affirms that it has no written notice or current actual
knowledge of any pledge or assignment relative to the right, title and interest
of the Borrower in, to and under the Assigned Agreement other than the pledge
and assignment referred to in paragraph 1.
3.
a.From and after the date hereof and unless and until the Contracting Party
shall have received written notice from the Common Security Trustee that the
lien of the Security Agreement has been released in full and provided that an
event of default by the Borrower shall have occurred and be continuing pursuant
to the loan documents executed in connection with the Security Agreement, the
Common Security Trustee shall have the full right and power to enforce directly
against the Contracting Party (subject to all of the Contracting Party’s
defenses and other rights under the Assigned Agreement in accordance with the
terms thereof) all obligations of the Contracting Party under the Assigned
Agreement and otherwise to exercise all remedies thereunder and to make all
demands and give all notices and make all requests required or permitted to be
made by the Borrower under the Assigned Agreement, all in accordance with the
terms thereof; provided that no such performance shall be construed as an
assumption by the Common Security Trustee or any Secured Party of any covenants,
agreements or obligations of the Borrower under or in respect of the Assigned
Agreement, except to the extent the Assigned Agreement shall have been expressly
assumed by the Common Security Trustee pursuant to paragraph 5 hereof. Any
action taken by the Common Security Trustee in accordance with this paragraph
3(a) shall be binding on the Borrower. If the Contracting Party receives any
demands, notices or requests made from the Common Security Trustee in accordance
with this paragraph 3(a) which are conflicting with that made by the Borrower,
the Common Security Trustee’s demands, notices and requests shall control over
those conflicting demands, notices or requests made by the Borrower.
b.The Contracting Party agrees that it cannot terminate or suspend its
obligations under the Assigned Agreement.
4. Notwithstanding any provision in the Assigned Agreement to the contrary, in
the event of the proper assignment or novation of the rights and obligation
under the EPC Contract to a third party, or in the event of the execution of a
new EPC Contract pursuant to the terms of Section 4 of


FF-10



--------------------------------------------------------------------------------





Execution Version


that certain acknowledgement and consent agreement, dated [_________________]
between Bechtel Oil, Gas and Chemicals, Inc. and the Common Security Trustee,
the Contracting Party will enter into a new agreement with the Common Security
Trustee or, at the Common Security Trustee’s request, with the Common Security
Trustee’s nominee, effective as of the date of such assignment, novation or
execution, with substantially the same covenants, agreements, terms, provisions
and limitations as are contained in the Assigned Agreement; provided that the
Common Security Trustee shall have made a request to the Contracting Party for
such new agreement within seven (7) days after the date of such assignment or
novation of the EPC Contract or execution of a new EPC Contract.
5. Provided that an event of default by Borrower shall have occurred and be
continuing pursuant to the loan documents executed in connection with the
Security Agreement, the Contracting Party agrees that the Common Security
Trustee may (but shall not be obligated to) pursuant to the terms of the
Security Agreement assume, or cause any purchaser at any foreclosure sale or any
assignee or transferee under any instrument of assignment or transfer in lieu of
foreclosure to assume, all of the rights and interests of the Borrower
thereafter arising under the Assigned Agreement. If the rights and interests of
the Borrower in the Assigned Agreement shall be assumed, sold or transferred as
provided herein, then the Contracting Party shall continue to perform its
obligations under the Assigned Agreement in favor of the assuming party as if
such party had thereafter been named as the Borrower under the Assigned
Agreement. The Common Security Trustee shall not take action under this
paragraph 5 until after the initial disbursement of any of the Secured Parties’
loans.
6. The Contracting Party shall make all payments due to the Borrower under the
Assigned Agreement to [_____________________], acting as the Accounts Bank to
Account No. [_________________], ABA No. [________________], FFC:
[________________]. All parties hereto agree that each payment by the
Contracting Party to the Accounts Bank of amounts due to the Borrower from the
Contracting Party under the Assigned Agreement shall satisfy the Contracting
Party’s corresponding payment obligation under the Assigned Agreement and, to
the extent applicable, the EPC Contract.
7. No amendment or modification of, or waiver by or consent of, the Borrower in
respect of, any provision of the Assigned Agreement shall be effective unless
the same shall be in writing, in accordance with the requirements of the
Assigned Agreement, prior written notice thereof shall have been given to the
Common Security Trustee and the Common Security Trustee shall have given its
consent. This Consent may be amended or modified only by an instrument in
writing signed by the Contracting Party, the Borrower and the Common Security
Trustee.
8. The Contracting Party shall deliver to the Common Security Trustee
concurrently with the delivery thereof to the Borrower, a copy of the following
items if and when provided by the Contracting Party to the Borrower pursuant to
the Assigned Agreement: (a) notification prior to cancellation, non-renewal or a
material change in the insurance coverage required under the terms of the
Assigned Agreement; (b) notification of termination; (c) notification of
suspension of all of the Work; (d) notification of default by the Borrower; (e)
notification of claims, demands, actions or causes of actions asserted against
the Contracting Party for which the Borrower has


FF-11



--------------------------------------------------------------------------------





Execution Version


indemnification obligations; and (f) notification of request for arbitration.
9. The Contracting Party shall provide to the Common Security Trustee any
information or documentation as reasonably requested by the Common Security
Trustee in connection with the financing of the Borrower’s obligations under the
Assigned Agreement including, without limitation, the following: (a) an opinion
of counsel of Contracting Party customary for a project financing with respect
to the authorization, execution, delivery and enforceability, and other similar
issues, of the Assigned Agreement and this Consent; (b) a certificate of an
authorized officer of Contracting Party certifying that (i) all amounts due and
payable under the Assigned Agreement have been paid other than those amounts
payable in respect of the current invoice and (ii) no event or condition exists
to the Contracting Party’s current actual knowledge which constitutes a default
by the Borrower under the Assigned Agreement; and (c) a copy of a certificate of
good standing of, and payment of franchise taxes by, the Contracting Party
issued by the Secretary of State of Delaware.
10. Notice to any party hereto shall be deemed to be delivered on the earlier
of: (a) the date of personal delivery and (b) if deposited in a United States
Postal Service depository, postage prepaid, registered or certified mail, return
receipt requested, addressed to such party at the address indicated below (or at
such other address as such party may have theretofore specified by written
notice delivered in accordance herewith), upon delivery or refusal to accept
delivery, in each case as evidenced by the return receipt:
 
The Common Security Trustee:
[________________]
[________________] [________________]
[________________]
 
 
The Borrower:
Corpus Christi Liquefaction, LLC
700 Milam Street, Suite 1900
Houston, Texas 77002
Telephone: [_____________]
Facsimile: ***
Attn: [_____________]
Email: [_____________]
 
 
with a copy to:
 
 
 
Corpus Christi Liquefaction, LLC
700 Milam Street, Suite 1900
Houston, Texas 77002
Facsimile: ***
Attn: ***
 
 
The Contracting Party:
Bechtel Global Energy, Inc.
50 Beale Street
San Francisco, California 94105-18190
Facsimile: ***
Attn:  [________________]
Email:  [________________]
 



FF-12



--------------------------------------------------------------------------------





Execution Version


 
 
with a copy to:
 
 
 
Bechtel Corporation
3000 Post Oak Boulevard
Houston, Texas 77056
Facsimile: ***
Attn:  ***
 

11. This Consent shall be binding upon and shall inure to the benefit of the
respective successors and permitted assigns of the Contracting Party, the
Borrower, the Common Security Trustee and the Secured Parties (provided,
however, that the Contracting Party shall not assign or transfer it rights
hereunder without the prior written consent of the Common Security Trustee).
12. This Consent may be executed in one or more counterparts with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Consent shall become effective at such time as the Common Security Trustee
shall have received counterparts hereof signed by all of the intended parties
hereto.
13. For purposes of this Consent, the term “day” or “days” shall mean calendar
days unless otherwise defined herein.
14. No failure on the part of any party or any of its agents to exercise and no
delay in exercising, and no course of dealing with respect to, any right, power
or privilege hereunder shall operate as a waiver thereof (subject to any statute
of limitations), and no single or partial exercise of any right, power or
privilege hereunder shall preclude any other or further exercise thereof or the
exercise of any other right power or privilege.
15. If any provision hereof is invalid and unenforceable in any jurisdiction,
then, to the fullest extent permitted by law, (a) the other provisions hereof
shall remain in full force and effect in such jurisdiction and shall be
liberally construed to carry out the intentions of the parties hereto as nearly
as may be possible and (b) the invalidity or unenforceability of any provision
hereof in any jurisdiction shall not affect the validity or enforceability of
such provision in any other jurisdiction.
16. The agreements of the parties hereto are solely for the benefit of the
Contracting Party, the Borrower, the Common Security Trustee and the Secured
Parties, and no Person (other than the parties hereto and the Secured Parties
and their successors and assigns permitted hereunder) shall have any rights
hereunder.
17. This Consent shall terminate upon the indefeasible payment in full of all
amounts owed in connection with the Security Agreement.
18. THIS CONSENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAW
OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS
THEREOF OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW. THE
CONTRACTING PARTY, THE COMMON SECURITY TRUSTEE AND THE BORROWER HEREBY SUBMIT TO
THE NONEXCLUSIVE


FF-13



--------------------------------------------------------------------------------





Execution Version


JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN NEW YORK CITY FOR THE
PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS CONSENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT FOR DISPUTES ARISING OUT OF OR
RELATING TO THE ASSIGNED AGREEMENT WHICH WILL CONTINUE TO BE GOVERNED
EXCLUSIVELY BY ARTICLE 18 OF THE ASSIGNED AGREEMENT. THE CONTRACTING PARTY, THE
COMMON SECURITY TRUSTEE AND THE BORROWER IRREVOCABLY WAIVE, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM
THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.
19. EACH OF THE CONTRACTING PARTY, THE COMMON SECURITY TRUSTEE AND THE BORROWER
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS CONSENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
20. NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS AGREEMENT, NONE OF THE
CONTRACTING PARTY, THE COMMON SECURITY TRUSTEE, NOR THE BORROWER, SHALL BE
LIABLE UNDER THIS CONSENT, WHETHER IN CONTRACT, WARRANTY, TORT (INCLUDING
NEGLIGENCE), STRICT LIABILITY, PRODUCTS LIABILITY, PROFESSIONAL LIABILITY,
INDEMNITY, CONTRIBUTION, OR ANY OTHER CAUSE OF ACTION FOR SPECIAL, INDIRECT,
INCIDENTAL OR CONSEQUENTIAL LOSSES OR DAMAGES, INCLUDING LOSS OF PROFITS, LOSS
OF USE, LOSS OF OPPORTUNITY, LOSS OF REVENUES, LOSS OF FINANCING, LOSS OR
INCREASE OF BONDING CAPACITY, COSTS OF OBTAINING OR MAINTAINING FINANCING, LOSS
OF GOODWILL, OR BUSINESS INTERRUPTION, OR DAMAGES OR LOSSES FOR PRINCIPAL OFFICE
EXPENSES INCLUDING COMPENSATION OF PERSONNEL STATIONED THERE (“CONSEQUENTIAL
DAMAGES”), AND THE CONTRACTING PARTY, THE COMMON SECURITY TRUSTEE, AND THE
BORROWER DO HEREBY RELEASE EACH OTHER FROM ANY LIABILITY FOR SUCH CONSEQUENTIAL
DAMAGES; PROVIDED THAT THE EXCLUSION OF LIABILITY SET FORTH IN THIS SECTION IS
NOT INTENDED TO PRECLUDE RECOVERIES AS PERMITTED PURSUANT TO SECTION 20.4 OF THE
ASSIGNED AGREEMENT WITH RESPECT TO OBLIGATIONS UNDER THE ASSIGNED AGREEMENT
ONLY.
(Signature page follows.)




FF-14



--------------------------------------------------------------------------------






Execution Version


IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Consent as of the ___ day of _________,
20__.


[___________________]


By:                            
Name:
Title:








SIGNATURE PAGE TO EPC GUARANTOR DIRECT AGREEMENT

--------------------------------------------------------------------------------





Execution Version


BECHTEL GLOBAL ENERGY, INC.


By:                            
Name:
Title:






SIGNATURE PAGE TO EPC GUARANTOR DIRECT AGREEMENT

--------------------------------------------------------------------------------





Execution Version


ACKNOWLEDGED and AGREED
CORPUS CHRISTI LIQUEFACTION, LLC


By:                            
Name:
Title:     




SIGNATURE PAGE TO EPC GUARANTOR DIRECT AGREEMENT